Exhibit 10.51

Ameristar Casino Lake Charles, LLC f/k/a Creative Casinos of Louisiana, L.L.C.

AMENDMENT TO AGREEMENT FOR GUARANTEED MAXIMUM PRICE CONSTRUCTION SERVICES

 

Contract No.: LC10007    

Amendment No. : 002

Contract Date: August 5, 2011    

Amendment Date: as of 7/15/2013

Contractor: W.G. Yates & Sons Construction Company  

 

 

 

Pursuant to this AMENDMENT NO. 002 (THIS “AMENDMENT”) TO AGREEMENT FOR
GUARANTEED MAXIMUM PRICE CONSTRUCTION SERVICES, DATED AS OF AUGUST 5, 2011 (THE
“AGREEMENT”) and AMENDMENT NO. 001, to the Agreement, dated October 3, 2012, by
and between the Owner and Contractor, the Owner and Contractor hereby agree as
follows:

1. Guaranteed Maximum Price. Pursuant to this Amendment, the Owner and
Contractor hereby agree that Section 3.1 of the Agreement is hereby amended to
increase and define the Guaranteed Maximum Price to be Three Hundred Ninety
Three Million Five Hundred Ninety Four Thousand Two Hundred Sixty and 00/100
Dollars ($393,594,260.00).

2. Owner Contingency. Pursuant to this Amendment, the Owner and Contractor
hereby agree that Section 3.1.5 (a) of the Agreement is hereby amended to
decrease and define the Owner Contingency to be Zero Dollars ($0.00).

3. Contractor Contingency. Pursuant to this Amendment, the Owner and Contractor
hereby agree that Section 3.1.5 (b) of the Agreement is hereby amended to
decrease and define the Contractor Contingency to be Ten Million Dollars
($10,000,000.00).

4. General Conditions Lump Sum. Pursuant to this Amendment, the Owner and
Contractor hereby agree that Section 3.2.13 (added to the Agreement under
Amendment No. 001) is hereby amended to increase and designate the GCLS Limit to
be $395,000,000. The parties hereby agree that the General Conditions Lump Sum
remains unchanged at $11,944,307 dollars.

5. Guaranteed Date of Substantial Completion. Pursuant to this Amendment, the
Owner and Contractor hereby agree that Section 4.1.6, as amended by Amendment
No. 001, is hereby amended to read, “The term “Guaranteed Date of Substantial
Completion” means August 17, 2014.”

6. Project Schedule. Pursuant to this Amendment, the Owner and Contractor hereby
agree that Contractor’s Gantt Chart dated 7-19-13 (129 pages) attached hereto as
Exhibit B, (1) is established as the baseline Project Schedule; (2) replaces in
its entirety the existing Exhibit B of the Agreement, as amended by Addendum
No. 001; and (3) is hereby expressly incorporated by this reference as Exhibit B
of the Agreement.

7. Contractor’s Personnel. Pursuant to this Amendment, the Owner and Contractor
hereby agree that the Contractor’s Personnel chart attached hereto as Exhibit C,
(1) replaces in its entirety the existing Exhibit C of the Agreement; and (2) is
hereby expressly incorporated by this reference as Exhibit C of the Agreement.

8. Contractor Owned Equipment. Pursuant to this Amendment, the Owner and
Contractor hereby agree that the Contractor Owned Equipment listing attached
hereto as Exhibit D, (1) replaces in its entirety the existing Exhibit D of the
Agreement; and (2) is hereby expressly incorporated by this reference as
Exhibit D of the Agreement.

9. Guaranteed Maximum Price Breakdown. Pursuant to this Amendment, the Owner and
Contractor hereby agree that the Guaranteed Maximum Price Breakdown dated
7/22/2013 (13 Pages) attached hereto as Exhibit F, (1) replaces in its entirety
the existing Exhibit F of the Agreement; and (2) is hereby expressly
incorporated by this reference as Exhibit F of the Agreement.

 

Page 1 of 3



--------------------------------------------------------------------------------

10. Guaranteed Maximum Price Premises and Assumptions. Pursuant to this
Amendment, the Owner and Contractor hereby agree that the Guaranteed Maximum
Price Premises and Assumption, comprising the documents listed below and
attached hereto as Exhibit G, (1) replaces in its entirety the existing
Exhibit G of the Agreement; and (2) such documents are hereby expressly
incorporated by this reference as Exhibit G of the Agreement.

 

  a) Ameristar Lake Charles – GMP Project Program Areas dated 6/7/2013 (3 pages)

 

  b) Ameristar Lake Charles – Allowance Log dated 6/7/13 (1 page)

 

  c) Ameristar Lake Charles – Responsibility Matrix dated 7/22/13 (14 pages)

 

  d) Ameristar Casino Resort –Basis of Estimate Criteria (34 pages total)

 

  •   Clarifications & Assumptions General Overview (3 pages)

 

  •   Casino Clarifications & Assumptions (5 pages)

 

  •   Lowrise / Central Plant / Porte Cochere (6 pages)

 

  •   Parking Garage Clarifications & Assumptions (3 pages)

 

  •   Hotel Clarifications & Assumptions (6 pages)

 

  •   Pools and Pool Decks Clarifications & Assumptions (3 pages)

 

  •   Sitework & Golf Course Clarifications & Assumptions (4 pages)

 

  •   Marine Work Clarifications & Assumptions (2 pages)

 

  •   Spa Clarifications & Assumptions (1 page)

 

  •   Maintenance Building Clarifications & Assumptions (1 page)

 

  e) PM Drawing Log dated 07/22/13 (168 pages)

11. Notwithstanding anything to the contrary in this Amendment, all adjustments
to the Guaranteed Maximum Price identified by any audit conducted by Owner,
whether prior or subsequent to the execution of this Amendment, remain open and
unresolved.

MISCELLANEOUS This Amendment shall be effective as of July 15, 2013. Except as
expressly amended herein, all other provisions of the Agreement shall remain in
full force and effect. The Agreement, as amended by this Amendment No. 002 and
Amendment No. 001 dated October 3, 2012, shall constitute the entire Agreement
among the parties relating to the subject matter contained therein. This
Amendment may be executed in two or more counterparts, each of which shall be an
original and all of which, together, shall be one and the same instrument.

 

W.G. Yates & Sons Construction Company    

Ameristar Casino Lake Charles, LLC

f/k/a Creative Casinos of Louisiana, L.L.C.

By  

 

    By  

/s/ Carlos A. Ruisanchez

Date  

 

    Date  

10/4/2013

Printed Name  

Chet Nadolski

    Printed Name  

Carlos A. Ruisanchez

Printed Title  

Senior Vice President

    Printed Title  

Manager

AMENDMENT NO 002, DATED AS OF JULY 15, 2013 (THIS “AMENDMENT”) TO AGREEMENT FOR
GUARANTEED MAXIMUM PRICE CONSTRUCTION SERVICES, DATED AS OF AUGUST 5, 2011 (THE
“AGREEMENT”)

 

Page 2 of 3



--------------------------------------------------------------------------------

ATTACHMENTS TO AMENDMENT NO. 002

Exhibit B – Project Schedule (129 pages);

Exhibit C – Contractor’s Personnel (1 page);

Exhibit D – Contractor Owned Equipment (3 pages);

Exhibit F – Guaranteed Maximum Price Breakdown (13 pages); and

Exhibit G – Guaranteed Maximum Price Premises and Assumptions (220 pages)

[Begins on the next page]

 

Page 3 of 3



--------------------------------------------------------------------------------

Exhibit B – Project Schedule

[Begins on the next page]



--------------------------------------------------------------------------------

LOGO [g628109exa_pg005.jpg]

Ameristar Lake Charles, Louisiana Ameristar Revised Completion 8/17/14
Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
Total 1224 64.46% 9-15-11 A 8-16-14 0
Milestones 758 50.97% 7-20-12 A 8-16-14 0
758 50.97% 7-20-12 A 8-16-14 0
758 50.97% 7-20-12 A 8-16-14 0
758 50.97% 7-20-12 A 8-16-14 0
758 50.97% 7-20-12 A 8-16-14 0
758 50.97% 7-20-12 A 8-16-14 0
M1 Project Start 0 100% 7-20-12 A 0
M2 Casino Basin/Barge Structure Complete 0 0% 9-4-13 24 0
M7 Parking Garage Complete 0 0% 10-7-13 133 0
M11 Landscape Complete 0 0% 3-19-14 162 0
M10 Surface Parking Complete 0 0% 4-15-14 133 0
M8 Spa/Pool/Clubhouse Complete 0 0% 6-25-14 56 0
M6 Porte Cochere Complete 0 0% 6-26-14 56 0
M9 Golf Course Complete 0 0% 7-9-14 41 0
M3 Casino Complete 0 0% 7-26-14 24 0
M4 Hotel Complete 0 0% 7-28-14 20 0
M43 Lowrise Complete 0 0% 8-15-14 0 0
M12 Project Complete 0 0% 8-16-14 0 0
Design Deliverables 789 100% 9-15-11 A 7-8-13 435
789 100% 9-15-11 A 7-8-13 435
789 100% 9-15-11 A 7-8-13 435
789 100% 9-15-11 A 7-8-13 435
789 100% 9-15-11 A 7-8-13 435
789 100% 9-15-11 A 7-8-13 435
5002r Site Access construction drawings complete 0 100% 9-15-11 A 0
5001r Pile design complete with approx. count 0 100% 6-1-12 A 0
5003r Civil/Utilities site construction access to porte cochere 0 100% 7-10-12 A
0
Actual Work Critical Remaining Work Page 1 of
Remaining Work Milestone 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg006.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
5023r Temporary Electrical package for site and General Construction due 0 100%
8-1-12 A 0
5012r MEPdesign Development drawings ready for bid 0 100% 8-1-12 A 0
5007r MEP Major Equipment Procurement Specifications due 0 100% 8-1-12 A 0
5024r Rebar foundation drawings for Hotel due 0 100% 8-20-12 A 0
6013r Remaining Civil/Utilities Phase B all areas due 0 100% 8-20-12 A 0
5006r Barge Pre-Cast and Keel slab ready for bid 0 100% 8-22-12 A 0
5005r Revised Barge Basin construction drawings due 0 100% 8-24-12 A 0
5025r Keel Slab and Pilaster Package due 0 100% 8-24-12 A 0
5028r Conveying systems elevators/escalators due 0 100% 8-24-12 A 0
5004r Foundation construction drawings due all areas 0 100% 8-31-12 A 0
5026r Hotel Structure due all floors 0 100% 9-5-12 A 0
5013r Remaining Civil/Utilities phase A all areas due 0 100% 9-18-12 A 0
5011r Structural Steel low Rise Bid Package 0 100% 9-19-12 A 0
5010r Revised Barge construction drawings due 0 100% 9-25-12 A 0
6023r Parking Garage structure bid package 0 100% 10-8-12 A 0
5016r Exterior cladding/finishes(Casino, Low rise, BOH, Hotel, roofing ) due 0
100% 10-23-12 A 0
5017r Hotel tower Interior Framing and Drywall package due 0 100% 10-23-12 A 0
5029r Expansion Joint Covers due 0 100% 10-23-12 A 0
5030r Low rise interior framing and drywall package due 0 100% 10-23-12 A 0
5031r Hollow metal frames hotel package due 0 100% 10-23-12 A 0
5032r Ornamental metal fabrication package due 0 100% 10-23-12 A 0
Actual Work Critical Remaining Work Page 2 of
Remaining Work Milestone 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg007.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
5009r Structural Steel Casino bid package 0 100% 10-31-12 A 0
5008r Structure through the first elevated floor(podium) due 0 100% 10-31-12 A 0
5027r Golf Course Rough shaping and drainage due 0 100% 10-31-12 A 0
6031r Hollow Metal Frames Low Rise & Casino package due 0 100% 10-31-12 A 0
5036r Low Voltage Design(conduit,boxes and main gear due with MEP package) 0
100% 5-3-13 A 0
5037r Landscape Design 0 100% 5-3-13 A 0
5015r Ancillary buildings foundations and structure due(originally due 5-3-13) 0
0% 7-8-13* -322 0
5019r Ancillary Buildings Complete(originally due 5-3-13) 0 0% 7-8-13* -265 0
5033r Food Service Equipment (rough in info required earlier)(originally due
5-3-13) 0 0% 7-8-13* -249 0
5020r Exterior cladding/Finishes for Spa(originally due 5-3-13) 0 0% 7-8-13*
-248 0
5021r Architectural/Interior construction drawings due(originally due 5-3-13) 0
0% 7-8-13* -233 0
5022r Interior Design/Finish Drawings due(originally due 5-3-13) 0 0% 7-8-13*
-198 0
Issues/Concerns/Delays 376 100% 7-21-12 A 7-17-13 A
376 100% 7-21-12 A 7-17-13 A
376 100% 7-21-12 A 7-17-13 A
376 100% 7-21-12 A 7-17-13 A
376 100% 7-21-12 A 7-17-13 A
376 100% 7-21-12 A 7-17-13 A
M18 weather day 1 100% 7-21-12 A 7-21-12 A 0
M19 weather day 1 100% 7-22-12 A 7-22-12 A 0
M20 weather day 1 100% 7-23-12 A 7-23-12 A 0
M21 weather day 1 100% 7-26-12 A 7-26-12 A 0
M22 weather day 1 100% 8-19-12 A 8-19-12 A 0
M24 weather day 1 100% 8-19-12 A 8-19-12 A 0
Actual Work Critical Remaining Work Page 3 of
Remaining Work Milestone 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg008.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
M13 Additional piles added to Hotel areas for redesign issues(185) piles) 78
100% 8-20-12 A 11-6-12 A 0
M23 weather day 1 100% 8-24-12 A 8-24-12 A 0
M25 weather day 6 100% 8-27-12 A 8-31-12 A 0
M29 weather day 1 100% 8-30-12 A 8-30-12 A 0
M26 weather day 1 100% 9-12-12 A 9-12-12 A 0
M27 weather day 1 100% 9-17-12 A 9-17-12 A 0
M28 weather day 1 100% 9-29-12 A 9-29-12 A 0
M14 Elevator cap redesign issues/revised procurement of rebar 49 100% 10-31-12 A
12-19-12 A 0
M16 RFI 40-015 (piles to close to form) 53 100% 10-31-12 A 12-19-12 A 0
M30 weather day 1 100% 11-11-12 A 11-11-12 A 0
M17 RFI 40-020 (piles to close to form) 38 100% 11-15-12 A 12-20-12 A 0
M15 Design change and addition of H-Piles to correct problem onT-14 line 29 100%
11-20-12 A 12-19-12 A 0
M31 weather day 2 100% 11-26-12 A 11-27-12 A 0
M32 weather day 3 100% 12-3-12 A 12-5-12 A 0
M33 weather day 2 100% 12-10-12 A 12-11-12 A 0
M34 weather day 2 100% 12-16-12 A 12-17-12 A 0
M35 weather day 3 100% 12-26-12 A 12-28-12 A 0
M36 weather day 1 100% 1-2-13 A 1-2-13 A 0
M37 weather day 1 100% 1-5-13 A 1-5-13 A 0
M38 weather day 2 100% 1-7-13 A 1-8-13 A 0
M39 weather day 2 100% 1-9-13 A 1-10-13 A 0
M40 weather day 2 100% 1-14-13 A 1-15-13 A 0
M49 Weather day 1 100% 2-11-13 A 2-11-13 A 0
M41 405 Crane down 3 100% 3-6-13 A 3-9-13 A 0
M42 415 Crane down 2 100% 3-11-13 A 3-13-13 A 0
M44 405 Crane down 3 100% 4-5-13 A 4-8-13 A 0
M46 405 Crane down 2 100% 4-10-13 A 4-11-13 A 0
M45 weather day 1 100% 4-11-13 A 4-11-13 A 0
M47 405 Crane down 2 100% 4-22-13 A 4-24-13 A 0
M48 405 Crane down 7 100% 4-22-13 A 4-27-13 A 0
M51 405 Crane down 3 100% 5-5-13 A 5-8-13 A 0
M50 weather day 1 100% 5-10-13 A 5-10-13 A 0
Actual Work Critical Remaining Work Page 4 of
Remaining Work Milestone 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg009.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
M52 weather day 1 100% 6-6-13 A 6-6-13 A 0
M53 Suspension of All Work Except Main Structure 1 100% 7-17-13 A 7-17-13 A 0
Procurement 660 77.27% 12-1-11 A 11-24-13 285
660 77.27% 12-1-11 A 11-24-13 285
660 77.27% 12-1-11 A 11-24-13 285
660 77.27% 12-1-11 A 11-24-13 285
660 77.27% 12-1-11 A 11-24-13 285
185 45.03% 4-30-13 A 10-10-13 333
0531 Golf Course Shaping Owner Approval (IOCC-0109) 7 100% 4-30-13 A 6-21-13 A 0
0532 Golf Course Irrigation Materials Owner Approval (IOCC-0110) 7 100% 4-30-13
A 6-21-13 A 0
0508 Stone Headboard Owner Approval 7 100% 5-3-13 A 6-20-13 A 0
0533 Basin Wall Waterproofing Owner Approval (IOCC-0113) 7 100% 5-7-13 A 6-6-13
A 0
0528 Parking Garage Owner Approval (IOCC-0114) 5 0% 5-8-13 A 7-11-13 142 0
5733 Basin Wall Waterproofing Procure & Deliver 14 75% 6-7-13 A 7-10-13 39 0
0346 Roofing Owner Approval (Original Due Date May 8, 2013) 1 100% 6-20-13 A
6-20-13 A 0
5724 Millwork/cabinets Owner Approval (Original Due Date May 8,2013) 1 100%
6-20-13 A 6-20-13 A 0
5728 Ceramic Tile Owner Approval (Original Due Date May 8,2013) 7 100% 6-20-13 A
6-20-13 A 0
5729 Ceramic Tile Shop Drawing Submitted 14 100% 6-20-13 A 6-20-13 A 0
5732 Ceramic Tile Shop Drawings Approved 14 100% 6-20-13 A 6-20-13 A 0
5725 Millwork/cabinets Shop Drawings Submitted 14 20% 6-21-13 A 7-17-13 198 0
5730 Manufacture & Deliver Ceramic Tile 84 50% 6-24-13 A 8-18-13 114 0
0509 Stone Headboard Shop Drawings Submitted 14 20% 6-24-13 A 7-19-13 86 0
0505 Doors/Frames/Hardware Owner Vendor Approval 7 100% 7-1-13 A 7-1-13 A 0
0347 Roofing Shop Drawings Submitted 14 0% 7-8-13 7-20-13 242 0
Actual Work Critical Remaining Work Page 5 of
Remaining Work Milestone 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg010.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
0506 Doors/Frames/Hardware Shop Drawings Submitted 14 0% 7-8-13 7-21-13 114 0
0529 Parking Garage Shop Drawings Submitted 14 0% 7-12-13 7-25-13 402 0
5726 Millwork/Cabinets Shop Drawings Approved 14 0% 7-17-13 7-31-13 198 0
0526 Stone Headboards Shop Drawings Approved 14 0% 7-19-13 8-1-13 92 0
0362 Roofing Shop Drawing Approved 14 0% 7-20-13 8-2-13 242 0
0527 Doors/Frames/Hardware Shop Drawings Approved 14 0% 7-22-13 8-3-13 123 0
0530 Parking Garage Shop Drawings Approved 14 0% 7-25-13 8-7-13 402 0
5727 Manufacture & Deliver Millwork/cabinets 21 0% 7-31-13 8-19-13 198 0
0510 Manufacture & Deliver Stone Headboards 70 0% 8-1-13 10-10-13 86 0
0372 Manufacture & Deliver Roofing 56 0% 8-2-13 9-24-13 242 0
0507 Manufacture & Deliver Doors/Frames/Hardware 35 0% 8-3-13 9-7-13 115 0
Barge Procurement 265 100% 6-4-12 A 1-21-13 A
0299 Negotiations with precast suppliers 10 100% 6-4-12 A 9-3-12 A 0
0297 Precast shop Drawings for approval 35 100% 9-17-12 A 11-17-12 A 0
0300 Manufacture forms/setup/procurement 20 100% 9-17-12 A 10-20-12 A 0
0298 Shop drawings approved 35 100% 9-20-12 A 12-20-12 A 0
0301 Casting and cure time 30 100% 10-7-12 A 11-7-12 A 0
0302 Deliveries to site available to begin 0 100% 1-21-13 A 0
Concrete Basin Package 45 100% 8-24-12 A 8-27-12 A
0305A Change order awarded 2 100% 8-24-12 A 8-27-12 A 0
0304Ad Basin construction bid packages RE-issued (assumes Change order for
redesign) 0 100% 8-24-12 A 0
Precast-Pilings 242 100% 12-1-11 A 9-4-12 A
0265 Shop Drawing for Pilings 7 100% 12-1-11 A 12-30-11 A 0
0266 Shop Drawing Approval Pilings 10 100% 6-4-12 A 6-13-12A 0
0267 Piling Fabrication Cure time 90 100% 6-19-12 A 9-4-12 A 0
Actual Work Critical Remaining Work Page 6 of
Remaining Work Milestone 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg011.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
0268 Piling delivery start 90 100% 9-4-12 A 9-4-12 A 0
Structural Steel 277 100% 10-31-12 A 6-21-13 A
0236 Structural Steel Bid Process 30 100% 10-31-12 A 11-29-12 A 0
0237 Shop Drawing for Structural Steel 60 100% 12-1-12 A 1-3-13 A 0
0238 Shop Drawing Approval Structural Steel 60 100% 1-7-13 A 3-7-13 A 0
0239 Structural Steel Fabrication 90 100% 3-21-13 A 6-21-13 A 0
0240 Structural Steel Deliveries 60 100% 4-18-13 A 6-21-13 A 0
Elevators 539 74.03% 4-9-13 A 11-24-13 243
0269 Contract Approval TS 1-3 14 100% 4-9-13 A 4-9-13 A 0
6485 Contract Approval TP1-6 14 100% 4-9-13 A 4-9-13 A 0
6490 Contract Approval HS1-3 14 100% 4-9-13 A 4-9-13 A 0
6495 Contract Approval CP1-2 14 100% 4-9-13 A 4-9-13 A 0
6500 Contract Approval LDS1-2 14 100% 4-9-13 A 4-9-13 A 0
6505 Contract Approval PP1-3 14 100% 4-9-13 A 4-9-13 A 0
6510 Contract Approval EP1 14 100% 4-9-13 A 4-9-13 A 0
6515 Contract Approval CS1 14 100% 4-9-13 A 4-9-13 A 0
0270 Shop Drawing Approval Elevators TS1-3 21 100% 4-9-13 A 5-20-13 A 0
6486 Shop Drawing Approval Elevators TP1-6 21 100% 4-9-13 A 5-20-13 A 0
6491 Shop Drawing Approval Elevators HS 1-3 21 50% 4-9-13 A 7-18-13 281 0
6496 Shop Drawing Approval Elevators CP 1-2 21 100% 4-9-13 A 5-20-13 A 0
6501 Shop Drawing Approval Elevators LDS 1-2 21 100% 4-9-13 A 5-20-13 A 0
6506 Shop Drawing Approval Elevators PP1-3 21 100% 4-9-13 A 5-20-13 A 0
6511 Shop Drawing Approval Elevators EP1 21 50% 4-9-13 A 7-18-13 281 0
6516 Shop Drawing Approval Elevators CS1 21 100% 4-9-13 A 5-20-13 A 0
0271 Elevator Fabrication TS1-3 112 60% 6-3-13 A 8-21-13 87 0
6487 Elevator Fabrication TP 1-6 126 0% 7-8-13 11-10-13 81 0
6497 Elevator Fabrication CP1-2 77 0% 7-8-13 9-22-13 289 0
6502 Elevator Fabrication LDS 1-2 77 0% 7-8-13 9-22-13 165 0
6507 Elevator Fabrication PP1-3 112 0% 7-8-13 10-27-13 235 0
Actual Work Critical Remaining Work Page 7 of
Remaining Work Milestone 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg012.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
6517 Elevator Fabrication CS1 77 0% 7-8-13 9-22-13 292 0
6492 Elevator Fabrication HS 1-3 77 0% 7-18-13 10-3-13 281 0
6512 Elevator Fabrication EP1 77 0% 7-18-13 10-3-13 281 0
0272 Elevator Deliveries TS1-3 14 0% 8-21-13 9-4-13 87 0
6498 Elevator Deliveries CP1-2 14 0% 9-23-13 10-6-13 289 0
6503 Elevator Deliveries LDS 1-2 14 0% 9-23-13 10-6-13 165 0
6518 Elevator Deliveries CS1 14 0% 9-23-13 10-6-13 292 0
6493 Elevator Deliveries HS 1-3 14 0% 10-3-13 10-17-13 281 0
6513 Elevator Deliveries EP1 14 0% 10-3-13 10-17-13 281 0
6508 Elevator Deliveries PP1-3 14 0% 10-28-13 11-10-13 235 0
6488 Elevator Deliveries TP1-6 14 0% 11-11-13 11-24-13 81 0
Electrical Panels/Switchgear 112 0% 6-28-13 A 10-19-13 66
0274 Shop Drawing Approval Switchgear/Panels 30 100% 6-28-13 A 6-28-13 A 0
0277 Design Complete for design of switchgear/panels 14 100% 7-1-13 A 7-5-13 A 0
0358 Submittal to EDR for Electrical equipment 14 100% 7-1-13 A 7-5-13 A 0
0275 Switchgear/Panels Fabrication 90 0% 7-8-13 10-5-13 62 0
0276 Switchgear/Panel Deliveries 14 0% 10-6-13 10-19-13 62 0
Chillers/AHU/Fan Coils 195 26.34% 5-24-13 A 11-18-13 35
0290 Chiller Manufacturer Approval from Owner(Original Date Due April 25,2013) 1
100% 5-24-13 A 5-24-13 A 0
5720 Owner Approval Fan Coil Units(Original Date Due March 18,2013) 1 100%
5-24-13 A 5-24-13 A 0
0514 Air Handling Unit Manufacturer Approval from Owner 1 100% 5-24-13 A 5-24-13
A 0
0278 Chiller Submittals from Manufacturer 14 100% 5-28-13 A 6-17-13 A 0
0349 Chiller Submittal Approval from EOR 14 100% 5-28-13 A 6-17-13 A 0
0517 Air Handling Unit Submittal from Manufacturer 14 50% 6-6-13 A 7-13-13 21 0
5721 Shop Drawings Fan Coil Units 14 100% 6-10-13 A 6-19-13 A 0
5722 Shop Drawing Approval Fan Coil Units 14 100% 6-19-13 A 6-19-13 A 0
0511 Cooling Tower Submittal Approval 54 50% 6-20-13 A 8-1-13 67 0
Actual Work Critical Remaining Work Page 8 of
Remaining Work Milestone 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg013.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
0521 Heat Recovery Unit Approval from Owner 1 0% 6-21-13 A 7-8-13 45 0
0279 Chiller Fabrication/Factory Testing 126 5% 7-1-13 A 11-4-13 32 0
5723 Fan Coil Unit Fabrication 56 0% 7-8-13 8-28-13 71 0
0522 Heat Recovery Unit Submittals from Manufacturer 14 0% 7-8-13 7-20-13 45 0
0518 Air Handling Unit Submitttal Approval 14 0% 7-13-13 7-26-13 21 0
0523 Heat Recovery Unit Submittal Approval 14 0% 7-22-13 8-3-13 45 0
0519 Air Handling Unit Fabrication 70 0% 7-26-13 9-30-13 21 0
0512 Cooling Tower Fabrication 56 0% 8-1-13 9-23-13 67 0
0524 Heat Recovery Unit Fabrication 91 0% 8-3-13 10-26-13 45 0
5731 Fan Coil Unit Delivery 14 0% 8-28-13 9-10-13 71 0
0513 Cooling Tower Delivery 14 0% 9-23-13 10-5-13 67 0
0520 Air Handling Unit Delivery 14 0% 9-30-13 10-12-13 21 0
0525 Heat Recovery Unit Delivery 14 0% 10-28-13 11-9-13 45 0
0280 Chiller Deliveries 14 0% 11-4-13 11-18-13 32 0
Reinforcing steel/Embeds 110 100% 9-25-12 A 5-13-13 A
0281 Shop Drawing for Reinforcing Steel 60 100% 9-25-12 A 2-7-13 A 0
0282 Shop Drawing Approval Reinforcing Steel 60 100% 10-11-12 A 2-13-13 A 0
0283 Reinforcing Steel Fabrication 90 100% 10-12-12 A 5-13-13 A 0
0284 Reinforcing Steel Deliveries 60 100% 10-17-12 A 5-13-13 A 0
Administrative 250 100% 10-5-12 A 3-12-13 A
SITE WORK 250 100% 10-5-12 A 3-12-13 A
250 100% 10-5-12 A 3-12-13 A
250 100% 10-5-12 A 3-12-13 A
250 100% 10-5-12 A 3-12-13 A
250 100% 10-5-12 A 3-12-13 A
0306 Mobilize Office trailers set up Offices 20 100% 10-5-12 A 10-30-12 A 0
0303 Foundation permits 60 100% 10-31-12 A 11-12-12 A 0
0307 Employee Badging 15 100% 10-31-12 A 11-14-12 A 0
0310 Employees parking areas 30 100% 10-31-12 A 11-29-12 A 0
0311 Security measures/Guard houses in place 15 100% 10-31-12 A 11-14-12 A 0
0121 Stormwater permits 47 100% 3-12-13 A 3-12-13 A 0
Construction 809 46.5% 7-20-12 A 8-15-14 2
Actual Work Critical Remaining Work Page 9 of
Remaining Work Milestone 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg014.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
SITE WORK 678 60.55% 7-20-12 A 4-15-14 133
678 60.55% 7-20-12 A 4-15-14 133
Sitework 678 60.55% 7-20-12 A 4-15-14 133
184 100% 7-20-12 A 3-1-13 A
184 100% 7-20-12 A 3-1-13 A
0312 Site Access road Contractor mobilization 2 100% 7-20-12 A 7-24-12 A 0
0313 Site Access road layout 3 100% 7-20-12 A 7-25-12 A 0
0314 Clear and grubb roadway station 100+32 to 112+00 7 100% 7-23-12 A 8-1-12 A
0
0316 Grade for Temporary road beside entrance road 3 100% 7-26-12 A 7-31-12 A 0
0319 Set up staging area for sand 2 100% 7-30-12 A 8-1-12 A 0
0327 Asphalt initial section from 110+32 to 111+46 2 100% 8-1-12 A 8-2-12 A 0
0315 Silt Fence along property line/entrance road 8 100% 8-1-12 A 8-2-12 A 0
0317 Install storm drain piping and catch basins 8 100% 8-1-12 A 8-7-12 A 0
0318 Undercut road from Station 100+32 to 111+46 3 100% 8-1-12 A 8-6-12 0
0321 Clear and grubb remainder of roadway and site 21 100% 8-1-12 A 8-10-12 A 0
0322 Stockpilling imported sand for road 26 100% 8-1-12 A 8-23-12 A 0
0226 Initial Site utilities 120 100% 8-4-12 A 3-1-13 A 0
0320 Import structural fill for roadway section 5 100% 8-6-12 A 8-13-12 A 0
0323 Filter cloth/grid installation /4” sock pipe 18 100% 8-6-12 A 8-22-12 A 0
0324 Install Sand Embankment 23 100% 8-6-12 A 8-23-12 A 0
0295 Test pile (pile capacity verification only) 10 100% 8-11-12 A 8-21-12 A 0
0326 Stone roadway 16 100% 8-17-12 A 8-31-12 A 0
Ameristar Blvd. 60 0% 8-8-13 10-3-13 162
60 0% 8-8-13 10-3-13 162
0359 Curb & Gutter 30 0% 8-8-13 9-5-13 162 0
0360 Both Lifts of Asphalt 30 0% 9-5-13 10-3-13 162 0
Porte Cochere, Bus Lane, and Loading Dock 60 0% 9-5-13 10-31-13 162
Actual Work Critical Remaining Work Page 10 of
Remaining Work Milestone 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg015.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
60 0% 9-5-13 10-31-13 162
4233 Curb & Gutter 25 0% 9-5-13 9-28-13 167 0
4234 Both Lifts of Asphalt 30 0% 10-3-13 10-31-13 162 0
Roundabout and Extension 39 0% 9-5-13 10-11-13 203
39 0% 9-5-13 10-11-13 203
4235 Curb & Gutter 18 0% 9-5-13 9-21-13 203 0
4236 Both Lifts of Asphalt 21 0% 9-21-13 10-11-13 203 0
West Parking Lot and Loading dock road 183 0% 10-26-13 4-15-14 133
183 0% 10-26-13 4-15-14 133
4237 Curb & Gutter 21 0% 10-26-13 11-14-13 133 0
4238 Both Lifts of Asphalt 21 0% 3-26-14 4-15-14 133 0
East Parking Lot 46 0% 10-8-13 11-19-13 162
46 0% 10-8-13 11-19-13 162
4239 Curb & Gutter 20 0% 10-8-13 10-25-13 133 0
4240 Both Lifts of Asphalt 20 0% 10-31-13 11-19-13 162 0
CASINO BASIN/BARGE 364 88.47% 8-27-12 A 8-15-13 45
364 88.47% 8-27-12 A 8-15-13 45
Structural 364 88.47% 8-27-12 A 8-15-13 45
Basin sequence 1 65 100% 8-27-12 A 1-26-13 A
65 100% 8-27-12 A 1-26-13 A
0148 Dewatering for Basin section 1 10 100% 8-27-12 A 9-14-12 A 0
0146 Drive piles Section 1 30 100% 9-6-12 A 10-5-12 A 0
0149 Excavate/ slope stabilization/ mud slab section 1 20 100% 10-1-12 A 10-8-12
A 0
0329 Reinforcing steel basin slab section 1 15 100% 10-25-12 A 1-26-13 A 0
cdg Form Basin Slab Section 1 15 100% 10-31-12 A 1-1-13 A 0
0150 Fill pipe Rough in section 1 2 100% 10-31-12 A 12-28-12 A 0
0348 Set screeds/rails 8 100% 11-9-12 A 11-17-12 A 0
0330 Pour Basin Slab Pour 1 1 100% 11-14-12 A 11-17-12 A 0
0356 Pour Basin Slab Pour 2 1 100% 11-19-12 A 12-28-12 A 0
0366 Pour Basin Slab Pour 3 1 100% 12-1-12 A 12-21-12 A 0
Basin Sequence 2 97 100% 10-5-12 A 2-4-13 A
97 100% 10-5-12 A 2-4-13 A
0375 Pile installation Section 2 20 100% 10-5-12 A 10-19-12 A 0
0393 Excavate/ slope stabilization/mud slab section 2 10 100% 10-25-12 A 11-3-12
A 0
Actual Work Critical Remaining Work Page 11 of
Remaining Work Milestone 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg016.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
0394 Fill pipe rough in Section 2 2 100% 12-1-12 A 12-28-12 A 0
0331 Form Basin Slab Section 2 10 100% 12-10-12 A 1-24-13 A 0
0332 Reinforcing steel basin slab section 2 10 100% 12-15-12 A 1-25-13 A 0
0333 Set screeds/rails 8 100% 12-17-12 A 1-25-13 A 0
0395 Pour Basin Slab Pour 4 1 100% 12-21-12 A 12-21-12 A 0
0396 Pour Basin Slab Pour 5 1 100% 1-18-13 A 1-23-13 A 0
0397 Pour Basin Slab Pour 6 1 100% 1-25-13 A 2-4-13 A 0
Basin Sequence 3 138 100% 10-19-12 A 3-5-13 A
138 100% 10-19-12 A 3-5-13 A
0398 Pile installation Section 3 20 100% 10-19-12 A 1-4-13 A 0
0399 Excavate/Slope Stabilization/Mud Sab 15 100% 1-5-13 A 2-4-13 A 0
0335 Reinforcing steel basin slab section 3 10 100% 1-24-13 A 2-16-13 A 0
0334 Form Basin Slab Section 3 10 100% 2-4-13 A 2-16-13 A 0
0401 Set screeds/rails 8 100% 2-13-13 A 2-15-13 A 0
0336 Pour Basin Slab Pour 7 1 100% 2-16-13 A 2-16-13 A 0
0403 Form and reinforce 8A 3 100% 2-18-13 A 2-20-13 A 0
0402 Pour Basin Slab Pour 8A 1 100% 2-21-13 A 2-21-13 A 0
0494 Form and reinforce 8B 3 100% 2-21-13 A 2-23-13 A 0
0495 Form and reinforce 9A 6 100% 2-22-13 A 2-27-13 A 0
0496 Form and reinforce 9B 6 100% 2-22-13 A 2-27-13 A 0
3796 Pour Basin Slab Pour 8B 1 100% 2-23-13 A 2-23-13 A 0
0497 Form and reinforce 10 3 100% 2-27-13 A 3-4-13 A 0
0492 Pour Basin Slab Pour 9A 1 100% 2-28-13 A 2-28-13 A 0
0493 Pour Basin Slab Pour 9B 1 100% 2-28-13 A 2-28-13 A 0
0 Pour Basin Slab Pour 10 0 100% 3-5-13 A 3-5-13 A 0
Basin Walls Sequence 1 58 100% 11-2-12 A 1-25-13 A
58 100% 11-2-12 A 1-25-13 A
0405 Deliver Basin Wall Forms 3 100% 11-2-12 A 11-5-12 A 0
0338 Reinforcing basin walls section 1 20 100% 11-29-12 A 1-24-13 A 0
0406 Build Wall Forms 10 100% 11-30-12 A 12-31-12 A 0
0339 Pour basin walls section 1 20 100% 12-7-12 A 1-25-13 A 0
0337 Form Basin walls section 1 20 100% 12-12-12 A 1-25-13 A 0
Basin Walls Sequence 2 37 100% 1-22-13 A 2-14-13 A
Actual Work Critical Remaining Work Page 12 of
Remaining Work Milestone 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg017.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
37 100% 1-22-13 A 2-14-13 A
0340 Form Basin walls section 2 20 100% 1-22-13 A 2-14-13 A 0
0341 Reinforcing basin walls section 2 20 100% 1-22-13 A 2-14-13 A 0
0342 Pour basin walls section 2 20 100% 1-23-13 A 2-14-13 A 0
Basin Walls Sequence3 25 100% 2-21-13 A 3-20-13 A
25 100% 2-21-13 A 3-20-13 A
0343 Form basin walls section 3 20 100% 2-21-13 A 3-18-13 A 0
0344 Reinforcing basin walls section 3 20 100% 2-23-13 A 3-19-13 A 0
0345 Pour basin walls section 3 10 100% 2-26-13 A 3-20-13 A 0
Barge Sequence 1 177 98.3% 1-19-13 A 7-10-13 24
177 98.3% 1-19-13 A 7-10-13 24
0409 Clean/Lay Bond Breaker Area 1 Barge 4 100% 1-19-13 A 1-21-13 A 0
0410 Layout Keel Slab Area 1 Barge 4 100% 1-22-13 A 1-25-13 A 0
0411 Poly and Weld Restraints Area 1 Barge 1 100% 1-28-13 A 1-28-13 A 0
0412 Place Rebar for Keel Slab Area 1 Barge 9 100% 1-29-13 A 3-5-13 A 0
0413 Erect Wall Panels Area 1 Barge 12 100% 2-13-13 A 3-6-13 A 0
0414 Tie Rebar for Keel Slab and Pilasters Area 1 Barge 12 100% 2-25-13 A
3-12-13 A 0
0415 Clean and Inspect Keel Area 1 Barge 12 100% 2-25-13 A 3-12-13 A 0
0416 Pour Keel Slab Area 1 Barge 0 100% 3-26-13 A 3-26-13 A 0
0417 MEP Critical Rough In Area 1 Barge 12 100% 3-27-13 A 4-11-13 A 0
0418 Form and Pour Pilasters Area 1 Barge 12 100% 3-27-13 A 4-12-13 A 0
0420 Place Wafer Panels Area 1 Barge 5 100% 4-13-13 A 4-18-13 A 0
0422 Bend Rebar 4 100% 4-22-13 A 4-25-13 A 0
0421 Place Rebar for Structural Slab Area 1 Barge 5 100% 4-26-13 A 5-1-13 A 0
0490 Clean and Inspect Structual Slab Area Area 1 Barge 1 100% 5-3-13 A 5-3-13 A
0
0491 Pour Structural Slab Area 1 Barge 1 100% 5-4-13 A 5-4-13 A 0
0561 Topping Slab(Walker Duct, Conduit, Concrete) 12 75% 7-1-13 A 7-10-13 24 0
Barge Sequence 2 172 96.52% 2-14-13 A 7-16-13 24
172 96.52% 2-14-13 A 7-16-13 24
Actual Work Critical Remaining Work Page 13 of
Remaining Work Milestone 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg018.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
3701 Clean/Lay Bond Breaker Area 2 Barge 4 100% 2-14-13 A 2-28-13 A 0
3702 Layout Keel Slab Area 2 Barge 4 100% 2-16-13 A 3-15-13 A 0
3703 Poly and Weld Restraints Area 2 Barge 1 100% 2-25-13 A 3-16-13 A 0
3704 Place Rebar for Keel Slab Area 2 Barge 8 100% 2-26-13 A 3-19-13 A 0
3705 Erect Wall Panels Area 2 Barge 12 100% 3-6-13 A 3-20-13 A 0
3706 Tie Rebar for Keel Slab and Pilasters Area 2 Barge 12 100% 3-8-13 A 4-1-13
A 0
3707 Clean and Inspect Keel Area 2 Barge 12 100% 3-8-13 A 4-1-13 A 0
3708 Pour Keel Slab Area 2 Barge 1 100% 4-10-13 A 4-10-13 A 0
3709 MEP Critical Rough In Area 2 Barge 10 100% 4-13-13 A 4-26-13 A 0
3710 Form and Pour Pilasters Area 2 Barge 10 100% 4-13-13 A 4-26-13 A 0
3712 Place Wafer Panels Area 2 Barge 5 100% 4-26-13 A 5-3-13 A 0
3713 Place Rebar for Structural Slab Area 2 Barge 5 100% 5-1-13 A 5-13-13 A 0
3714 Clean and Inspect Structual Slab Area 2 Barge 1 100% 5-13-13 A 5-13-13 A 0
3715 Pour Structural Slab Area 2 Barge 1 100% 5-14-13 A 5-14-13 A 0
3726 Topping Slab (Walker Duct, Conduit, Concrete) 12 50% 7-1-13 A 7-16-13 24 0
Barge Sequence3 177 81.34% 3-4-13 A 8-15-13 45
177 81.34% 3-4-13 A 8-15-13 45
3716 Clean/Lay Bond Breaker Area 3 Barge 15 100% 3-4-13 A 3-14-13 A 0
3717 Layout Keel Slab Area 3 Barge 13 100% 3-8-13 A 4-18-13 A 0
3718 Poly and Weld Restraints Area 3 Barge 9 100% 3-19-13 A 3-19-13 A 0
3719 Place Rebar for Keel Slab Area 3 Barge 10 100% 3-20-13 A 4-1-13 A 0
3720 Erect Wall Panels Area 3 Barge 12 100% 3-21-13 A 4-5-13 A 0
3721 Tie Rebar for Keel Slab and Pilasters Area 3 Barge 3 100% 4-1-13 A 4-3-13 A
0
3722 Clean and Inspect Keel Area 3 Barge 4 100% 4-1-13 A 4-4-13 A 0
3723 Pour Keel Slab Area 3 Barge 1 100% 4-22-13 A 4-23-13 A 0
Actual Work Critical Remaining Work Page 14 of
Remaining Work Milestone 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg019.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 A S 2013 J F A J J A
2014 J A J J A
3724 MEP Critical Rough In Area 3 Barge 12 100% 4-29-13 A 5-11-13 A 0
3725 Form and Pour Pilasters Area 3 Barge 12 100% 4-29-13 A 5-11-13 A 0
3727 Place Wafer Panels Area 3 Barge 3 100% 5-4-13 A 5-14-13 A 0
3750 Bend Rebar Area 3 Barge 4 100% 5-14-13 A 5-17-13 A 0
3728 Place Rebar for Structural Slab Area 3 Barge 5 100% 5-17-13 A 5-21-13 A 0
3729 Clean and Inspect Structual Slab Area 3 Barge 1 100% 5-21-13 A 5-22-13 A 0
3730 Pour Structural Slab Area 3 Barge 1 100% 5-23-13 A 5-23-13 A 0
3751 Topping Slab (Walker Duct, Conduit, Concrete) 12 25% 7-1-13 A 7-24-13 24 0
3749 Waterproof Barge 24 0% 7-24-13 8-15-13 24 0
CASINO 463 11.08% 5-20-13 A 7-26-14 24
463 11.08% 5-20-13 A 7-26-14 24
Structural 115 44.66% 5-20-13 A 9-4-13 24
20 0% 8-16-13 9-4-13 22
20 0% 8-16-13 9-4-13 22
0151 Float barge in basin 20 0% 8-16-13 9-4-13 22 0
Casino Steel Sequence 31 29 100% 5-20-13 A 6-24-13 A
29 100% 5-20-13 A 6-24-13 A
0253 Hang Casino Steel Sequence 31 6 100% 5-20-13 A 5-27-13 A 0
0354 Finish Steel 6 100% 6-17-13 A 6-24-13 A 0
Casion Steel Sequence 32 29 100% 5-27-13 A 6-25-13 A
29 100% 5-27-13 A 6-25-13 A
3731 Hang Steel 6 100% 5-27-13 A 5-30-13 A 0
3732 Finish Steel 6 100% 6-21-13 A 6-25-13 A 0
Casino Steel Sequence 33 31 100% 5-31-13 A 6-25-13 A
31 100% 5-31-13 A 6-25-13 A
3733 Hang Steel 6 100% 5-31-13 A 6-6-13 A 0
3734 Finish Steel 6 100% 6-21-13 A 6-25-13 A 0
Casino Steel Sequence 34 14 100% 6-10-13 A 7-2-13 A
14 100% 6-10-13 A 7-2-13 A
3735 Hang Steel 6 100% 6-10-13 A 6-14-13 A 0
3736 Finish Steel 6 100% 6-26-13 A 7-2-13 A 0
Casino Steel Sequence 35 14 100% 6-10-13 A 7-3-13 A
14 100% 6-10-13 A 7-3-13 A
3737 Hang Steel 6 100% 6-10-13 A 6-14-13 A 0
Actual Work Critical Remaining Work Page 15 of
Remaining Work Milestone 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg020.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 A S 2013 J F A J J A
2014 J A J J A
3738 Finish Steel 6 100% 6-27-13 A 7-3-13 A 0
Casino Steel Sequence 36 11 100% 6-17-13 A 7-3-13 A
11 100% 6-17-13 A 7-3-13 A
3739 Hang Steel 6 100% 6-17-13 A 6-22-13 A 0
3740 Finish Steel 6 100% 6-27-13 A 7-3-13 A 0
Casino Steel Sequence 37 15 100% 6-26-13 A 7-3-13 A
15 100% 6-26-13 A 7-3-13 A
3741 Hang Steel 6 100% 6-26-13 A 7-2-13 A 0
3742 Finish Steel 6 100% 6-27-13 A 7-3-13 A 0
Casino Steel Sequence 38 9 33.33% 7-1-13 A 7-13-13 35
9 33.33% 7-1-13 A 7-13-13 35
3743 Hang Steel 6 100% 7-1-13 A 7-3-13 A 0
3744 Finish Steel 6 0% 7-8-13 7-13-13 35 0
Casino Steel Sequence 39 12 0% 7-8-13 7-20-13 35
12 0% 7-8-13 7-20-13 35
3745 Hang Steel 6 0% 7-8-13 7-13-13 19 0
3746 Finish Steel 6 0% 7-15-13 7-20-13 35 0
Casino Steel Sequence 40 12 0% 7-15-13 7-27-13 35
12 0% 7-15-13 7-27-13 35
3747 Hang Steel 6 0% 7-15-13 7-20-13 19 0
3748 Finish Steel 6 0% 7-22-13 7-27-13 35 0
Casino Steel Sequence 41 3 0% 7-15-13 7-17-13 19
3 0% 7-15-13 7-17-13 19
6547 Hang Steel 3 0% 7-15-13 7-17-13 19 0
Casino Steel Sequence 42 15 0% 7-18-13 8-3-13 19
15 0% 7-18-13 8-3-13 19
6549 Hang Steel 15 0% 7-18-13 8-3-13 19 0
Casino Steel Sequence 43 2 0% 8-5-13 8-6-13 19
2 0% 8-5-13 8-6-13 19
6551 Hang Steel 2 0% 8-5-13 8-6-13 19 0
Casino Steel Sequence 44 2 0% 8-5-13 8-6-13 19
2 0% 8-5-13 8-6-13 19
6553 Hang Steel 2 0% 8-5-13 8-6-13 19 0
Casino Steel Sequence 45 3 0% 8-7-13 8-9-13 19
3 0% 8-7-13 8-9-13 19
6555 Hang Steel 3 0% 8-7-13 8-9-13 19 0
Casino Steel Sequence 46 2 0% 8-7-13 8-9-13 19
Actual Work Critical Remaining Work Page 16 of
Remaining Work Milestone 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg021.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 A S 2013 J F A J J A
2014 J A J J A
2 0% 8-7-13 8-8-13 19
6557 Hang Steel 2 0% 8-7-13 8-8-13 19 0
Casino Steel Sequence 47 3 0% 8-9-13 8-12-13 19
3 0% 8-9-13 8-12-13 19
6559 Hang Steel 3 0% 8-9-13 8-12-13 19 0
Casino Steel Sequence 48 3 0% 8-13-13 8-15-13 19
3 0% 8-13-13 8-15-13 19
6561 Hang Steel 3 0% 8-13-13 8-15-13 19 0
Exterior Finishes 113 0% 9-4-13 12-19-13 69
50 0% 10-1-13 11-20-13 22
50 0% 10-1-13 11-20-13 22
0153 Roofing 50 0% 10-1-13 11-20-13 22 0
Casino Area G Exterior Finish 55 0% 9-4-13 10-25-13 69
55 0% 9-4-13 10-25-13 69
4298 Exterior Layout 3 0% 9-4-13 9-7-13 24 0
4299 Install clips 5 0% 9-6-13 9-11-13 24 0
4300 Spray Fireproofing 3 0% 9-9-13 9-11-13 24 0
4301 Install Studs 10 0% 9-12-13 9-21-13 24 0
4302 Install Scaffolding 6 0% 9-18-13 9-23-13 24 0
4303 Install Sheathing 10 0% 9-21-13 10-1-13 24 0
4304 Install Gold Coat 3 0% 9-28-13 10-2-13 69 0
4305 Install Mesh/Foam 8 0% 10-2-13 10-9-13 69 0
4355 Install Exterior Windows/Doors 5 0% 10-4-13 10-9-13 71 0
4306 Rasp and Base Foam 8 0% 10-9-13 10-16-13 69 0
4307 Apply Shapes 5 0% 10-16-13 10-21-13 69 0
4308 Apply Primer and finish 5 0% 10-21-13 10-25-13 69 0
Casino Area D Exterior Finish 58 0% 10-25-13 12-19-13 69
58 0% 10-25-13 12-19-13 69
4309 Exterior Layout 3 0% 10-25-13 10-29-13 69 0
4310 Install clips 5 0% 10-28-13 11-1-13 69 0
4311 Spray Fireproofing 3 0% 11-1-13 11-4-13 69 0
4312 Install Studs 10 0% 11-5-13 11-14-13 69 0
4313 Install Scaffolding 6 0% 11-11-13 11-16-13 69 0
4314 Install Sheathing 10 0% 11-14-13 11-23-13 69 0
4315 Install Gold Coat 3 0% 11-22-13 11-25-13 69 0
4316 Install Mesh/Foam 8 0% 11-25-13 12-2-13 69 0
Actual Work Critical Remaining Work Page 17 of
Remaining Work Milestone 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg022.jpg]

Activity ID Activity Name Original Duration % Start Finish Total Mojito 2 2013
2014
Duration Complete Float Levels A S J F A J J A J A J J A
4356 Install Exterior Windows/doors 5 0% 11-27-13 12-2-13 71 0
4317 Rasp and Base Foam 8 0% 12-2-13 12-10-13 69 0
4318 Apply Shapes 5 0% 12-10-13 12-14-13 69 0
4319 Apply Primer and finish 5 0% 12-14-13 12-19-13 69 0
Interior Finishes 266 0% 11-20-13 7-26-14 24
Casino Floor Area E Interior 263 0% 11-20-13 7-23-14 27
263 0% 11-20-13 7-23-14 27
5929 Interior Layout 5 0% 11-20-13 11-25-13 24 0
5930 Fire Protection Rough in (overhead) 8 0% 11-25-13 12-2-13 24 0
5931 Plumbing Rough in (overhead) 8 0% 11-28-13 12-5-13 24 0
5932 HVAC Rough in (overhead) 10 0% 12-2-13 12-11-13 24 0
5933 Electrical Rough in (overhead) 14 0% 12-6-13 12-19-13 24 0
5934 Framing 12 0% 12-13-13 12-24-13 24 0
5935 Plumbing Rough in (wall) 8 0% 12-24-13 1-1-14 24 0
5936 HVAC Rough in (wall) 10 0% 1-1-14 1-10-14 24 0
5937 Electrical Rough in (wall) 12 0% 1-10-14 1-21-14 24 0
5938 Insulation 6 0% 1-21-14 1-27-14 24 0
5939 Hang Drywall 16 0% 1-27-14 2-11-14 24 0
5940 Tape Float and Finish Drywall 16 0% 2-11-14 2-26-14 27 0
5941 Ceiling/Ceiling Finishes 14 0% 2-26-14 3-11-14 27 0
5942 Prime Paint 6 0% 3-11-14 3-17-14 27 0
5943 First Coat Paint 8 0% 3-17-14 3-24-14 27 0
5944 Millwork 20 0% 3-24-14 4-11-14 27 0
5945 Theming 15 0% 4-11-14 4-25-14 27 0
5946 Doors/Trim/Molding 10 0% 4-25-14 5-5-14 27 0
5947 Fire Protection Trim Out 10 0% 5-5-14 5-14-14 27 0
5948 Plumbing Trim Out 8 0% 5-9-14 5-17-14 27 0
5949 HVAC Trim Out 12 0% 5-13-14 5-24-14 27 0
5950 Electrical Trim Out 14 0% 5-19-14 5-31-14 27 0
5951 Final Coat Paint 12 0% 5-31-14 6-12-14 27 0
5952 Carpet 15 0% 6-12-14 6-26-14 27 0
5953 Install Slot Bases 10 0% 6-26-14 7-5-14 27 0
5954 Contractor’s Punch 12 0% 7-5-14 7-17-14 27 0
5955 Owner’s Punch 6 0% 7-17-14 7-22-14 27 0
5956 Turnover 1 0% 7-22-14 7-23-14 27 0
Actual Work Critical Remaining Work Page 18 of YATES
Remaining Work Milestone 129 7-19-13 Data CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg023.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
Casino Floor Area H Interior 261 0% 11-25-13 7-26-14 24
261 0% 11-25-13 7-26-14 24
0168 Interior Layout 5 0% 11-25-13 11-29-13 44 0
5805 Fire Protection Rough in (overhead) 8 0% 11-29-13 12-6-13 44 0
5808 Plumbing Rough in (overhead) 8 0% 12-3-13 12-10-13 44 0
5807 HVAC Rough in (overhead) 10 0% 12-6-13 12-16-13 44 0
5806 Electrical Rough in (overhead) 14 0% 12-11-13 12-24-13 44 0
0175 Framing 12 0% 12-18-13 12-28-13 44 0
5851 Plumbing Rough in (wall) 8 0% 12-28-13 1-6-14 44 0
5810 HVAC Rough in (wall) 10 0% 1-2-14 1-11-14 44 0
5809 Electrical Rough in (wall) 12 0% 1-7-14 1-17-14 44 0
0200 Insulation 6 0% 1-17-14 1-23-14 44 0
0177 Hang Drywall 16 0% 2-11-14 2-26-14 24 0
0178 Tape Float and Finish Drywall 16 0% 2-26-14 3-13-14 24 0
0179 Ceiling/Ceiling Finishes 14 0% 3-5-14 3-18-14 24 0
0201 Prime Paint 6 0% 3-18-14 3-24-14 24 0
0180 First Coat Paint 8 0% 3-24-14 4-1-14 24 0
0181 Millwork 20 0% 4-1-14 4-19-14 24 0
0182 Theming 15 0% 4-14-14 4-28-14 24 0
0183 Doors/Trim/Molding 10 0% 4-28-14 5-7-14 24 0
0194 Fire Protection Trim Out 10 0% 5-7-14 5-16-14 24 0
0199 Plumbing Trim Out 8 0% 5-12-14 5-19-14 24 0
0198 HVAC Trim Out 12 0% 5-15-14 5-27-14 24 0
0197 Electrical Trim Out 14 0% 5-21-14 6-3-14 24 0
0202 Final Coat Paint 12 0% 5-27-14 6-7-14 24 0
0184 Carpet 15 0% 6-7-14 6-21-14 24 0
0186 Install Slot Bases 18 0% 6-21-14 7-8-14 24 0
0187 Contractor’s Punch 12 0% 7-8-14 7-19-14 24 0
0191 Owner’s Punch 6 0% 7-19-14 7-25-14 24 0
0192 Turnover 1 0% 7-25-14 7-26-14 24 0
Casino High Limit and Baccarat Interior Finishes 177 0% 12-19-13 6-2-14 82
177 0% 12-19-13 6-2-14 82
5957 Interior Layout 3 0% 12-19-13 12-21-13 69 0
5958 Fire Protection Rough in (overhead) 4 0% 12-21-13 12-25-13 69 0
5959 Plumbing Rough in (overhead) 4 0% 12-25-13 12-30-13 69 0
Actual Work Critical Remaining Work Page 19 of 129 YATES CONSTRUCTION
Remaining Work Milestone 7-19-13 Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg024.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
5960 HVAC Rough in (overhead) 5 0% 12-30-13 1-3-14 69 0
5961 Electrical Rough in (overhead) 7 0% 1-3-14 1-9-14 69 0
5962 Framing 6 0% 1-9-14 1-15-14 69 0
5963 Plumbing Rough in (wall) 4 0% 1-15-14 1-18-14 69 0
5964 HVAC Rough in (wall) 5 0% 1-18-14 1-23-14 69 0
5965 Electrical Rough in (wall) 6 0% 1-23-14 1-29-14 69 0
5966 Insulation 6 0% 1-29-14 2-4-14 69 0
5967 Hang Drywall 8 0% 2-26-14 3-5-14 46 0
5968 Tape Float and Finish Drywall 8 0% 3-5-14 3-13-14 82 0
5969 Ceiling/Ceiling Finishes 7 0% 3-13-14 3-19-14 82 0
5970 Prime Paint 3 0% 3-19-14 3-22-14 82 0
5971 First Coat Paint 4 0% 3-22-14 3-26-14 82 0
5972 Millwork 10 0% 3-26-14 4-4-14 82 0
5973 Theming 8 0% 4-4-14 4-11-14 82 0
5974 Doors/Trim/Molding 5 0% 4-11-14 4-16-14 82 0
5975 Fire Protection Trim Out 5 0% 4-16-14 4-21-14 82 0
5976 Plumbing Trim Out 4 0% 4-21-14 4-24-14 82 0
5977 HVAC Trim Out 6 0% 4-24-14 4-30-14 82 0
5978 Electrical Trim Out 7 0% 4-30-14 5-7-14 82 0
5979 Final Coat Paint 6 0% 5-7-14 5-13-14 82 0
5980 Carpet 8 0% 5-13-14 5-20-14 82 0
5981 Install Slot Bases 4 0% 5-20-14 5-23-14 82 0
5982 Contractor’s Punch 6 0% 5-23-14 5-29-14 82 0
5983 Owner’s Punch 3 0% 5-29-14 5-31-14 82 0
5984 Turnover 1 0% 5-31-14 6-2-14 82 0
Casino Center Bar Interior Finishes 210 0% 12-21-13 7-5-14 46
210 0% 12-21-13 7-5-14 46
0170 Interior Layout 2 0% 12-21-13 12-24-13 81 0
5817 Fire Protection Rough in (overhead) 4 0% 12-24-13 12-27-13 81 0
5853 Plumbing Rough in (overhead) 6 0% 12-27-13 1-2-14 81 0
5819 HVAC Rough in (overhead) 6 0% 1-2-14 1-8-14 81 0
5818 Electrical Rough in (overhead) 6 0% 1-8-14 1-13-14 81 0
0193 Framing 3 0% 1-13-14 1-16-14 81 0
5820 Plumbing Rough in (wall) 6 0% 1-16-14 1-22-14 81 0
5822 HVAC Rough in (wall) 4 0% 1-22-14 1-25-14 81 0
Actual Work Critical Remaining Work Page 20 of 129 YATES CONSTRUCTION
Remaining Work Milestone 7-19-13 Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg025.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
5821 Electrical Rough in (wall) 4 0% 1-25-14 1-29-14 81 0
0581 Insulation 2 0% 1-29-14 1-31-14 81 0
0468 Hang Drywall 4 0% 3-5-14 3-8-14 46 0
0478 Tape Float and Finish Drywall 6 0% 3-8-14 3-14-14 46 0
0560 Ceiling/Ceiling Finishes 4 0% 3-14-14 3-18-14 46 0
0483 Prime Paint 4 0% 3-18-14 3-22-14 46 0
0539 First Coat Paint 6 0% 3-22-14 3-27-14 46 0
0208 Millwork 12 0% 3-27-14 4-8-14 46 0
0244 Theming 12 0% 4-8-14 4-19-14 46 0
0576 Fire Protection Trim Out 6 0% 4-19-14 4-24-14 46 0
0578 Plumbing Trim Out 10 0% 4-24-14 5-3-14 46 0
0579 HVAC Trim Out 10 0% 5-3-14 5-13-14 46 0
0577 Electrical Trim Out 10 0% 5-13-14 5-22-14 46 0
0553 Flooring 8 0% 5-22-14 5-30-14 46 0
0554 Install Equipment 10 0% 5-30-14 6-9-14 46 0
0555 Equipment Hook Up 8 0% 6-9-14 6-16-14 46 0
0580 Final Coat Paint 6 0% 6-16-14 6-21-14 46 0
0556 Contractor’s Punch 6 0% 6-21-14 6-27-14 46 0
0557 Owner’s Punch 3 0% 6-27-14 6-30-14 46 0
0558 Install FFE 5 0% 6-30-14 7-4-14 46 0
0559 Turnover 1 0% 7-4-14 7-5-14 46 0
Casino Floor Service Bar Interiors 196 0% 12-24-13 6-24-14 58 196 0% 12-24-13
6-24-14 58
5985 Interior Layout 2 0% 12-24-13 12-25-13 95 0
5986 Fire Protection Rough in (overhead) 4 0% 12-25-13 12-30-13 95 0
5987 Plumbing Rough in (overhead) 6 0% 12-30-13 1-3-14 95 0
5988 HVAC Rough in (overhead) 6 0% 1-3-14 1-9-14 95 0
5989 Electrical Rough in (overhead) 6 0% 1-9-14 1-15-14 95 0
5990 Framing 3 0% 1-15-14 1-17-14 95 0
5991 Plumbing Rough in (wall) 6 0% 1-17-14 1-23-14 95 0
5992 HVAC Rough in (wall) 4 0% 1-23-14 1-27-14 95 0
5993 Electrical Rough in (wall) 4 0% 1-27-14 1-31-14 95 0
5994 Insulation 2 0% 1-31-14 2-1-14 95 0
5995 Hang Drywall 4 0% 3-8-14 3-13-14 58 0
5996 Tape Float and Finish Drywall 6 0% 3-13-14 3-18-14 58 0
Actual Work Critical Remaining Work Page 21 of 129 YATES CONSTRUCTION
Remaining Work Milestone 7-19-13 Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg026.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
5997 Prime Paint 4 0% 3-18-14 3-22-14 58 0
5998 First Coat Paint 6 0% 3-22-14 3-27-14 58 0
5999 Millwork 6 0% 3-27-14 4-2-14 58 0
6000 Theming 6 0% 4-2-14 4-8-14 58 0
6001 Fire Protection Trim Out 6 0% 4-8-14 4-14-14 58 0
6002 Plumbing Trim Out 10 0% 4-14-14 4-23-14 58 0
6003 HVAC Trim Out 10 0% 4-23-14 5-2-14 58 0
6004 Electrical Trim Out 10 0% 5-2-14 5-12-14 58 0
6005 Flooring 8 0% 5-12-14 5-19-14 58 0
6006 Install Equipment 10 0% 5-19-14 5-28-14 58 0
6007 Equipment Hook Up 8 0% 5-28-14 6-5-14 58 0
6008 Final Coat Paint 6 0% 6-5-14 6-10-14 58 0
6009 Contractor’s Punch 6 0% 6-10-14 6-16-14 58 0
6010 Owner’s Punch 3 0% 6-16-14 6-19-14 58 0
6011 Install FFE 5 0% 6-19-14 6-24-14 58 0
6012 Turnover 1 0% 6-24-14 6-24-14 58 0
Casino Restroom Interior Finishes 151 0% 12-25-13 5-15-14 101
151 0% 12-25-13 5-15-14 101
6013 Interior Layout 2 0% 12-25-13 12-27-13 153 0
6014 Fire Protection Rough in (overhead) 4 0% 12-27-13 12-31-13 153 0
6015 Plumbing Rough in (overhead) 6 0% 12-30-13 1-4-14 153 0
6016 HVAC Rough in (overhead) 4 0% 1-3-14 1-7-14 153 0
6017 Electrical Rough in (overhead) 4 0% 1-4-14 1-8-14 153 0
6018 Framing 3 0% 1-8-14 1-11-14 153 0
6019 Plumbing Rough in (wall) 5 0% 1-11-14 1-16-14 153 0
6020 HVAC Rough in (wall) 4 0% 1-14-14 1-17-14 153 0
6021 Electrical Rough in (wall) 4 0% 1-16-14 1-20-14 153 0
6022 Insulation 3 0% 1-20-14 1-22-14 153 0
6023 Hang Drywall 4 0% 3-13-14 3-17-14 101 0
6024 Tape Float and Finish Drywall 5 0% 3-15-14 3-20-14 101 0
6025 Ceiling/Ceiling Finishes 5 0% 3-20-14 3-25-14 101 0
6026 First Coat Paint 4 0% 3-25-14 3-28-14 101 0
6027 Millwork 6 0% 3-28-14 4-3-14 101 0
6028 Doors/Trim/Moldings 3 0% 4-1-14 4-4-14 101 0
6029 Tile and Wall Finishes 6 0% 4-4-14 4-10-14 101 0
Actual Work Critical Remaining Work Milestone Page 22 of 129 YATES CONSTRUCTION
Remaining Work 7-19-13 Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg027.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
6030 Install Toilets/Urinals 2 0% 4-10-14 4-11-14 101 0
6031 Fire Protection Trim Out 6 0% 4-11-14 4-17-14 101 0
6032 HVAC Trim Out 6 0% 4-14-14 4-19-14 101 0
6033 Plumbing Trim Out 8 0% 4-15-14 4-23-14 101 0
6034 Electrical Trim Out 8 0% 4-19-14 4-26-14 101 0
6035 Final Paint Coat 6 0% 4-26-14 5-2-14 101 0
6036 Partitions/Division 10 Items 3 0% 5-2-14 5-5-14 101 0
6037 Mirrors/Lighting 3 0% 5-3-14 5-6-14 101 0
6038 Contractor’s Punch 6 0% 5-6-14 5-12-14 101 0
6039 Owner’s Punch 2 0% 5-12-14 5-13-14 101 0
6040 Install FFE 1 0% 5-13-14 5-14-14 101 0
6041 Turnover 1 0% 5-14-14 5-15-14 101 0
Podium level (1st floor) 29 0% 12-2-13 12-28-13 248
Interior Finishes 29 0% 12-2-13 12-28-13 248
Casino Floor Area E Interior 29 0% 12-2-13 12-28-13 248
Elevators 29 0% 12-2-13 12-28-13 248
6519 Elevator Installation CS1 (1 Crew) 24 0% 12-2-13 12-25-13 252 1
6499 Elevator Installation CP1-2 (2 Crews) 28 0% 12-3-13 12-28-13 248 1
Third Level 212 0% 11-20-13 6-5-14 78
Interior Finishes 212 0% 11-20-13 6-5-14 78
Casino Level 3 Electrical, Data, and Monitor Room Interiors 156 0% 11-20-13
4-15-14 133
156 0% 11-20-13 4-15-14 133
5858 Interior Layout 4 0% 11-20-13 11-23-13 78 3
5862 Fire Protection Rough In (overhead) 5 0% 11-23-13 11-28-13 92 3
5864 Plumbing Rough in (overhead) 4 0% 11-28-13 12-2-13 92 3
5865 HVAC Rough in (overhead) 5 0% 12-2-13 12-6-13 92 3
5863 Electrical Roughi in (overhead) 6 0% 12-6-13 12-12-13 92 3
5866 Framing 6 0% 12-12-13 12-18-13 92 3
5872 Plumbing Rough in (wall) 4 0% 12-18-13 12-21-13 92 3
5873 HVAC Rough in (wall) 5 0% 12-21-13 12-26-13 92 3
5871 Electrical Rough in (wall) 8 0% 12-26-13 1-2-14 92 3
5869 Insulation 4 0% 1-2-14 1-7-14 92 3
5867 Hang Drywall 8 0% 1-16-14 1-23-14 81 3
5870 Ceiling/Ceiling Finishes 8 0% 1-23-14 1-31-14 133 3
5868 Tape Float and Finish Drywall 8 0% 1-31-14 2-7-14 133 3
Actual Work Critical Remaining Work Page 23 of 129 YATES CONSTRUCTION
Remaining Work Milestone 7-19-13 Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg028.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
5874 Prime Paint 4 0% 2-7-14 2-11-14 133 3
5875 Second Coat Paint 4 0% 2-11-14 2-15-14 133 3
5877 Install Equipment 10 0% 2-15-14 2-25-14 133 3
5878 Equipment Hook-up 20 0% 2-25-14 3-15-14 133 3
5882 Fire Protection Trim Out 4 0% 3-15-14 3-19-14 133 3
5883 Electrical Trim Out 8 0% 3-19-14 3-26-14 133 3
5884 Plumbing Trim Out 4 0% 3-26-14 3-29-14 133 3
5885 HVAC Trim Out 4 0% 3-29-14 4-3-14 133 3
5876 Final Coat Paint 5 0% 4-3-14 4-8-14 133 3
5879 Contractor’s Punch 5 0% 4-8-14 4-12-14 133 3
5880 Owner’s Punch 2 0% 4-12-14 4-14-14 133 3
5881 Turnover 1 0% 4-14-14 4-15-14 133 3
Casino Level 3 Banquet Kitchen 208 0% 11-23-13 6-5-14 78
208 0% 11-23-13 6-5-14 78
6071 Interior Layout 4 0% 11-23-13 11-27-13 78 3
6072 Fire Protection Rough in (overhead) 6 0% 11-27-13 12-3-13 78 3
6073 Plumbing Rough in (overhead) 6 0% 11-30-13 12-6-13 78 3
6074 HVAC Rough in (overhead) 8 0% 12-5-13 12-12-13 78 3
6075 Electrical Rough in (overhead) 10 0% 12-10-13 12-19-13 78 3
6076 Framing 10 0% 12-19-13 12-28-13 78 3
6077 Plumbing Rough in (wall) 8 0% 12-28-13 1-4-14 78 3
6078 HVAC Rough in (wall) 8 0% 1-4-14 1-11-14 78 3
6079 Electrical Rough in (wall) 10 0% 1-11-14 1-21-14 78 3
6080 Insulation 6 0% 1-21-14 1-27-14 78 3
6081 Hang Drywall 8 0% 1-27-14 2-4-14 78 3
6082 Tape Float and Finish Drywall 8 0% 2-4-14 2-11-14 78 3
6083 First Coat Paint 5 0% 2-11-14 2-15-14 78 3
6084 Install Hoods/Fire Protection 4 0% 2-15-14 2-19-14 78 3
6085 Install Ceilings 8 0% 2-19-14 2-27-14 78 3
6086 Install Wall Paneling 4 0% 2-27-14 3-3-14 78 3
6087 Flooring and Drains 8 0% 3-3-14 3-10-14 78 3
6088 Equipment Install (Dish Washers, Ovens, Stove, etc.) 20 0% 3-10-14 3-28-14
78 3
6089 Walk-in Coolers/Freezers 12 0% 3-28-14 4-9-14 78 3
6090 Fire Protection Trim Out 8 0% 4-9-14 4-16-14 78 3
Actual Work Critical Remaining Work Page 24 of 129 YATES CONSTRUCTION
Remaining Work Milestone 7-19-13 Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg029.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
6091 Concrete Equipment Curbs 3 0% 4-9-14 4-11-14 114 3
6092 HVAC Trim out 8 0% 4-16-14 4-24-14 78 3
6093 Electrical Trim out 10 0% 4-24-14 5-3-14 78 3
6094 Plumbing Trim Out 8 0% 5-3-14 5-10-14 78 3
6095 Final Coat Paint 5 0% 5-10-14 5-15-14 78 3
6096 Contractor’s Punch 10 0% 5-15-14 5-24-14 78 3
6097 Owner’s Punch 2 0% 5-24-14 5-27-14 78 3
6098 Burn In 10 0% 5-27-14 6-5-14 78 3
6099 Turnover 1 0% 6-5-14 6-5-14 78 3
Casino Level 3 Ballroom Interiors 160 0% 11-27-13 4-25-14 122
160 0% 11-27-13 4-25-14 122
5886 Interior Layout 3 0% 11-27-13 11-30-13 147 3
5887 Fire Protection Rough in (overhead) 4 0% 11-30-13 12-4-13 147 3
6129 Plumbing Rough in (overhead) 4 0% 12-4-13 12-7-13 147 3
6130 HVAC Rough in (overhead) 6 0% 12-7-13 12-13-13 147 3
5860 Electrical Rough in (overhead) 6 0% 12-13-13 12-19-13 147 3
6131 Framing 4 0% 12-19-13 12-23-13 147 3
6133 Plumbing Rough in (wall) 6 0% 12-23-13 12-28-13 147 3
6144 Install Operable Partition Tracks and Supports 5 0% 12-23-13 12-27-13 216 3
6134 HVAC Rough in (wall) 6 0% 12-28-13 1-2-14 147 3
6135 Electrical Rough in (wall) 6 0% 1-2-14 1-8-14 147 3
6132 Insulation 3 0% 1-8-14 1-11-14 147 3
6136 Hang Drywall 10 0% 2-4-14 2-13-14 122 3
6137 Tape Float and Finish Drywall 10 0% 2-13-14 2-22-14 122 3
6138 Prime Paint 4 0% 2-22-14 2-26-14 122 3
6139 First Coat Paint 6 0% 2-26-14 3-4-14 122 3
6140 Millwork/Cabinets 10 0% 3-4-14 3-13-14 122 3
6150 Fire Protection Trim Out 6 0% 3-4-14 3-8-14 123 3
6151 Electrical Trim Out 8 0% 3-8-14 3-17-14 123 3
6141 Doors/Trim/Molding 8 0% 3-13-14 3-20-14 122 3
6152 HVAC Trim Out 8 0% 3-17-14 3-24-14 123 3
6145 Install Operable Partition Walls 5 0% 3-20-14 3-25-14 122 3
6142 Final Coat Paint 6 0% 3-25-14 3-31-14 122 3
6143 Carpet 8 0% 3-31-14 4-7-14 122 3
Actual Work Critical Remaining Work Page 25 of 129 YATES CONSTRUCTION
Remaining Work Milestone 7-19-13 Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg030.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
6146 Contractor’s Punch 12 0% 4-7-14 4-18-14 122 3
6147 Owner’s Punch 5 0% 4-18-14 4-23-14 122 3
6148 Install FFE 2 0% 4-23-14 4-24-14 122 3
6149 Turnover 1 0% 4-24-14 4-25-14 122 3
Casino Level 3 Restrooms 148 0% 11-30-13 4-17-14 131
148 0% 11-30-13 4-17-14 131
6100 Interior Layout 2 0% 11-30-13 12-2-13 181 3
6101 Fire Protection Rough in (overhead) 4 0% 12-2-13 12-5-13 181 3
6102 Plumbing Rough in (overhead) 6 0% 12-5-13 12-10-13 181 3
6103 HVAC Rough in (overhead) 4 0% 12-9-13 12-12-13 181 3
6104 Electrical Rough in (overhead) 4 0% 12-10-13 12-14-13 181 3
6105 Framing 3 0% 12-14-13 12-17-13 181 3
6106 Plumbing Rough in (wall) 5 0% 12-17-13 12-21-13 181 3
6107 HVAC Rough in (wall) 4 0% 12-19-13 12-24-13 181 3
6108 Electrical Rough in (wall) 4 0% 12-21-13 12-25-13 181 3
6109 Insulation 3 0% 12-25-13 12-28-13 181 3
6110 Hang Drywall 4 0% 2-13-14 2-17-14 131 3
6111 Tape Float and Finish Drywall 5 0% 2-15-14 2-20-14 131 3
6112 Ceiling/Ceiling Finishes 5 0% 2-20-14 2-25-14 131 3
6113 First Coat Paint 4 0% 2-25-14 2-28-14 131 3
6114 Millwork 6 0% 2-28-14 3-6-14 131 3
6115 Doors/Trim/Moldings 3 0% 3-4-14 3-7-14 131 3
6116 Tile and Wall Finishes 6 0% 3-7-14 3-13-14 131 3
6117 Install Toilets/Urinals 2 0% 3-13-14 3-14-14 131 3
6118 Fire Protection Trim Out 6 0% 3-14-14 3-20-14 131 3
6119 HVAC Trim Out 6 0% 3-17-14 3-22-14 131 3
6120 Plumbing Trim Out 8 0% 3-18-14 3-26-14 131 3
6121 Electrical Trim Out 8 0% 3-22-14 3-29-14 131 3
6122 Final Paint Coat 6 0% 3-29-14 4-4-14 131 3
6123 Partitions/Division 10 Items 3 0% 4-4-14 4-7-14 131 3
6124 Mirrors/Lighting 3 0% 4-5-14 4-8-14 131 3
6125 Contractor’s Punch 6 0% 4-8-14 4-14-14 131 3
6126 Owner’s Punch 2 0% 4-14-14 4-15-14 131 3
6127 Install FFE 1 0% 4-15-14 4-16-14 131 3
6128 Turnover 1 0% 4-16-14 4-17-14 131 3
Actual Work Critical Remaining Work Page 26 of 129 YATES CONSTRUCTION
Remaining Work Milestone 7-19-13 Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg031.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
COMBINED HOTEL 737 43.79% 8-20-12 A 7-29-14 21
Foundations 229 100% 8-20-12 A 4-10-13 A
Structural 229 100% 8-20-12 A 4-10-13 A
112 100% 8-20-12 A 2-2-13 A
112 100% 8-20-12 A 2-2-13 A
0225 Drive Piles from TT-TM and T14 line 20 100% 8-20-12 A 11-1-12 A fdn
0228 Drive Piles for West Tower 30 100% 9-22-12 A 11-30-12 A fdn
0227 Drive Piles from TM-TA 28 100% 9-24-12 A 11-21-12 A fdn
0230 Mud sill TT-TR pour 1 1 100% 10-22-12 A 10-22-12 A fdn
0264 Pile Caps TT to TR 23 100% 11-7-12 A 12-8-12 A fdn
0231 Mud sill TQ-TN pour 2 1 100% 11-17-12 A 11-17-12 A fdn
0285 Pile Caps TQ to TP 2 100% 11-20-12 A 12-11-12 A fdn
0232 Mud sill TM-TL pour 3 1 100% 11-30-12 A 11-30-12 A fdn
0328 Pile caps 8 to 10 and N to L 5 100% 12-1-12 A 12-21-12 A fdn
0234 Mud sill mat cap pour 4 1 100% 12-6-12 A 12-7-12 A fdn
0235 Mud sill remove and repour for combined caps pour 4.5 2 100% 12-7-12 A
12-8-12 A fdn
0262 Mud sill T7.1-T4 pour 6 1 100% 12-7-12 A 12-8-12 A fdn
0380 New Combined cap 12 to 14 at L line 6 100% 12-7-12 A 1-29-13 A fdn
0379 New combined Cap 12 to 14 and M to N 8 100% 12-10-12 A 1-30-13 A fdn
0263 Mud sill T4-TO pour 7 1 100% 12-12-12 A 1-22-13 A fdn
0261 Mud sill TE-TAA pour 5 1 100% 12-17-12 A 12-18-12 A fdn
0381 Mat footing 12 100% 12-20-12 A 1-24-13 A fdn
0382 Pile Caps T7.1 to T4 8 100% 12-20-12 A 1-23-13 A fdn
0383 Pile Caps T4 to T0 6 100% 12-28-12 A 2-2-13 A fdn
H-Pile Activities 80 100% 1-25-13 A 4-10-13 A
80 100% 1-25-13 A 4-10-13 A
0445 Build Dirt Ramp for H-Pile 1 100% 1-25-13 A 1-26-13 A fdn
0384 Set Up/Test 4 100% 1-31-13 A 2-1-13 A fdn
0385 H-Pile @ Mat Cap (33 qty) 7 100% 2-2-13 A 2-9-13 A fdn
0386 H-Pile M-L (65 qty) 11 100% 2-9-13 A 2-23-13 A fdn
0389 Re-excavate at Mat extension 4 100% 2-15-13 A 2-23-13 A fdn
0388 H-Pile TAA and TA (3 qty) 2 100% 2-21-13 A 2-22-13 A fdn
0387 H-Pile P-Q (17 qty) 4 100% 2-25-13 A 2-28-13 A fdn
0390 Re-excavate at combined caps 3 100% 2-25-13 A 2-27-13 A fdn
Actual Work Critical Remaining Work Page 27 of 129 YATES CONSTRUCTION
Remaining Work Milestone 7-19-13 Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg032.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
0391 F/R/P Combined Caps 5 100% 2-28-13 A 4-1-13 A fdn
0392 Cure Combined Caps 3 100% 4-8-13 A 4-10-13 A fdn
Podium level (1st floor) 581 29.9% 1-17-13 A 7-22-14 28
Structural 78 100% 1-17-13 A 4-1-13 A
78 100% 1-17-13 A 4-1-13 A
78 100% 1-17-13 A 4-1-13 A
0732 Form T7.1-T3.67 7 100% 1-17-13 A 1-25-13 A 1
0734 Reinforce T7.1-T3.67 4 100% 1-26-13 A 2-5-13 A 1
0738 Form T3.67-TO 5 100% 1-30-13 A 2-14-13 A 1
0735 Pour T7.1-T3.67 1 100% 2-6-13 A 2-6-13 A 1
0739 Reinforce T3.67-TO 5 100% 2-9-13 A 2-14-13 A 1
0741 Form TT-TN.33 5 100% 2-13-13 A 3-4-13 A 1
0740 Pour T3.67-TO 1 100% 2-15-13 A 2-15-13 A 1
0742 Reinforce TT-TN.33 4 100% 2-15-13 A 3-4-13 A 1
0744 Form TJ.33 to TAA 8 100% 2-22-13 A 3-18-13 A 1
0745 Reinforce TJ.33 to TAA 6 100% 3-4-13 A 3-20-13 A 1
0747 Form TJ.33 to TN.33 8 100% 3-4-13 A 3-30-13 A 1
0743 Pour TT-TN.33 1 100% 3-5-13 A 3-5-13 A 1
0746 Pour TJ.33 to TAA 1 100% 3-21-13 A 3-21-13 A 1
0748 Reinforce TJ.33 to TN.33 3 100% 3-29-13 A 3-30-13 A 1
0749 Pour TJ.33 to TN.33 1 100% 4-1-13 A 4-1-13 A 1
Exterior Finishes 397 19.32% 4-19-13 A 5-2-14 115
12 Story Exterior Framing & Finish 270 33.63% 4-19-13 A 1-3-14 242
270 33.63% 4-19-13 A 1-3-14 242
2692 Exterior Framing 12 Story Level 1 5 100% 4-19-13 A 4-24-13 A 1
2711 Den’s Glass 12 Story Level 1 3 100% 5-28-13 A 5-30-13 A 1
2714 Gold Coat 12 Story Level 1 2 100% 6-7-13 A 6-8-13 A 1
2713 Insulation 12 Story Level 1 2 0% 7-20-13 7-22-13 200 1
2712 Flashing 12 Story Level 1 2 0% 7-22-13 7-24-13 200 1
2715 Foam Shaping 12 Story Level 1 1 0% 7-24-13 7-25-13 200 1
2716 Joints 12 Story Level 1 1 0% 7-25-13 7-25-13 200 1
2717 Basecoat and Mesh 12 Story Level 1 2 0% 7-26-13 7-27-13 200 1
2718 Exterior windows/Doors 7 0% 8-15-13 8-22-13 180 1
4202 Caulking 2 0% 12-28-13 12-31-13 242 1
4203 EIFS Finish Coat 3 0% 12-31-13 1-2-14 242 1
Actual Work Critical Remaining Work Page 28 of 129 YATES CONSTRUCTION
Remaining Work Milestone 7-19-13 Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg033.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
4232 Balcony Railing 1 0% 1-2-14 1-3-14 242 1
24 Story Exterior Framing & Finish 320 0% 7-8-13 5-2-14 115
320 0% 7-8-13 5-2-14 115
3885 Exterior Framing 24 Story Level 1 7 0% 7-8-13 7-13-13 109 1
3886 Den’s Glass 24 Story Level 1 4 0% 7-11-13 7-15-13 109 1
3889 Gold Coat 3 0% 7-12-13 7-16-13 109 1
3888 Insulation 24 Story Level 1 3 0% 7-13-13 7-16-13 109 1
3887 Flashing 3 0% 7-15-13 7-17-13 109 1
3890 Foam Shaping 2 0% 7-17-13 7-18-13 109 1
3891 Joints 2 0% 7-17-13 7-19-13 109 1
3892 Basecoat and Mesh 3 0% 7-18-13 7-20-13 109 1
3926 Exterior windows/doors 12 0% 7-22-13 8-1-13 109 1
4181 Caulking 5 0% 4-23-14 4-28-14 115 1
4182 EIFS Finish Coat 5 0% 4-28-14 5-2-14 115 1
Interior Finishes 477 17.52% 4-19-13 A 7-22-14 28
Offices and Operations 280 0% 9-17-13 6-5-14 78
Elevators 280 0% 9-17-13 6-5-14 78
0357 Elevator Installation TS 1-3 (3 Crews) 132 0% 9-17-13 1-18-14 80 1
6514 Elevator Installation EP1 (1 Crew) 24 0% 10-17-13 11-8-13 302 1
6494 Elevator Installation HS 1-3 (3 Crews) 24 0% 12-3-13 12-25-13 252 1
Tower Public Restrooms 98 0% 11-25-13 2-24-14 187
98 0% 11-25-13 2-24-14 187
6392 Interior Layout 2 0% 11-25-13 11-26-13 28 1
6393 Fire Protection Rough in (overhead) 4 0% 11-26-13 11-30-13 187 1
6394 Plumbing Rough in (overhead) 6 0% 11-29-13 12-5-13 187 1
6395 HVAC Rough in (overhead) 4 0% 12-3-13 12-6-13 187 1
6396 Electrical Rough in (overhead) 4 0% 12-5-13 12-9-13 187 1
6397 Framing 3 0% 12-9-13 12-11-13 187 1
6398 Plumbing Rough in (wall) 5 0% 12-11-13 12-16-13 187 1
6399 HVAC Rough in (wall) 4 0% 12-14-13 12-18-13 187 1
6400 Electrical Rough in (wall) 4 0% 12-16-13 12-19-13 187 1
6401 Insulation 3 0% 12-19-13 12-23-13 187 1
6402 Hang Drywall 4 0% 12-23-13 12-26-13 187 1
Actual Work Critical Remaining Work Page 29 of 129 YATES CONSTRUCTION
Remaining Work Milestone 7-19-13 Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg034.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
6403 Tape Float and Finish Drywall 5 0% 12-25-13 12-30-13 187 1
6404 Ceiling/Ceiling Finishes 5 0% 12-30-13 1-3-14 187 1
6405 First Coat Paint 4 0% 1-3-14 1-7-14 187 1
6406 Millwork 6 0% 1-7-14 1-13-14 187 1
6407 Doors/Trim/Moldings 3 0% 1-11-14 1-14-14 187 1
6408 Tile and Wall Finishes 6 0% 1-14-14 1-20-14 187 1
6409 Install Toilets/Urinals 2 0% 1-20-14 1-21-14 187 1
6410 Fire Protection Trim Out 6 0% 1-21-14 1-27-14 187 1
6411 HVAC Trim Out 6 0% 1-23-14 1-29-14 187 1
6412 Plumbing Trim Out 8 0% 1-25-14 2-1-14 187 1
6413 Electrical Trim Out 8 0% 1-29-14 2-5-14 187 1
6414 Final Paint Coat 6 0% 2-5-14 2-11-14 187 1
6415 Partitions/Division 10 Items 3 0% 2-11-14 2-13-14 187 1
6416 Mirrors/Lighting 3 0% 2-12-14 2-14-14 187 1
6417 Contractor’s Punch 6 0% 2-14-14 2-20-14 187 1
6418 Owner’s Punch 2 0% 2-20-14 2-22-14 187 1
6419 Install FFE 1 0% 2-22-14 2-22-14 187 1
6420 Turnover 1 0% 2-22-14 2-24-14 187 1
Blue Martini Interior Finishes 150 0% 11-25-13 4-14-14 135
150 0% 11-25-13 4-14-14 135
6309 Interior Layout 4 0% 11-25-13 11-28-13 28 1
6310 Fire Protection Rough in (overhead) 8 0% 11-28-13 12-5-13 135 1
6311 Plumbing Rough in (overhead) 10 0% 12-2-13 12-11-13 135 1
6312 HVAC Rough in (overhead) 10 0% 12-5-13 12-14-13 135 1
6313 Electrical Rough in (overhead) 10 0% 12-11-13 12-20-13 135 1
6314 Framing 10 0% 12-20-13 12-30-13 135 1
6315 Plumbing Rough in (wall) 10 0% 12-30-13 1-8-14 135 1
6316 HVAC Rough in (wall) 10 0% 1-2-14 1-11-14 135 1
6317 Electrical Rough in (wall) 10 0% 1-8-14 1-17-14 135 1
6318 Insulation 4 0% 1-17-14 1-21-14 135 1
6319 Hang Drywall 12 0% 1-23-14 2-4-14 135 1
6320 Tape Float and Finish Drywall 12 0% 1-29-14 2-8-14 135 1
6321 Ceiling/Ceiling Finishes 12 0% 2-4-14 2-14-14 135 1
6322 First Coat Paint 8 0% 2-14-14 2-22-14 135 1
6323 Millwork/Cabinets 20 0% 2-22-14 3-13-14 135 1
Actual Work Critical Remaining Work Page 30 of 129 YATES CONSTRUCTION
Remaining Work Milestone 7-19-13 Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg035.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
6324 Fire Protection Trim Out 8 0% 2-22-14 3-1-14 135 1
6235 Plumbing Trim Out 8 0% 2-27-14 3-6-14 135 1
6326 Electrical Trim Out 8 0% 3-4-14 3-11-14 135 1
6327 HVAC Trim Out 8 0% 3-8-14 3-15-14 140 1
6328 Flooring 10 0% 3-11-14 3-20-14 135 1
6329 Theming 15 0% 3-13-14 3-27-14 135 1
6330 Doors/Trim/Moldings 8 0% 3-13-14 3-20-14 135 1
6331 Final Coat Paint 10 0% 3-20-14 3-29-14 135 1
6332 Contractor’s Punch 8 0% 3-29-14 4-5-14 135 1
6333 Owner’s Punch 2 0% 4-5-14 4-8-14 135 1
6334 Install FFE 5 0% 4-8-14 4-12-14 135 1
6335 Turnover 1 0% 4-12-14 4-14-14 135 1
Blue Martini Kitchen 247 0% 11-25-13 7-12-14 38
247 0% 11-25-13 7-12-14 38
6226 Interior Layout 6 0% 11-25-13 11-30-13 28 1
6227 Fire Protection Rough in (overhead) 8 0% 11-30-13 12-7-13 38 1
6228 Plumbing Rough in (overhead) 8 0% 12-4-13 12-11-13 38 1
6229 HVAC Rough in (overhead) 10 0% 12-7-13 12-17-13 38 1
6230 Electrical Rough in (overhead) 12 0% 12-12-13 12-24-13 38 1
6231 Framing 12 0% 12-24-13 1-3-14 38 1
6232 Plumbing Rough in (wall) 10 0% 1-3-14 1-13-14 38 1
6233 HVAC Rough in (wall) 10 0% 1-13-14 1-22-14 38 1
6234 Electrical Rough in (wall) 12 0% 1-22-14 2-3-14 38 1
6235 Insulation 8 0% 2-3-14 2-10-14 38 1
6236 Hang Drywall 9 0% 2-10-14 2-18-14 38 1
6237 Tape Float and Finish Drywall 9 0% 2-18-14 2-27-14 38 1
6238 First Coat Paint 5 0% 2-27-14 3-4-14 38 1
6239 Install Hoods/Fire Protection 6 0% 3-4-14 3-8-14 38 1
6240 Install Ceilings 10 0% 3-8-14 3-18-14 38 1
6241 Install Wall Paneling 4 0% 3-18-14 3-22-14 38 1
6242 Flooring and Drains 10 0% 3-22-14 4-1-14 38 1
6243 Equipment Install (Dish Washers, Ovens, Stove, etc.) 25 0% 4-1-14 4-24-14
38 1
6244 Walk-in Coolers/Freezers 18 0% 4-24-14 5-10-14 38 1
6245 Fire Protection Trim Out 8 0% 5-10-14 5-17-14 38 1
Actual Work Critical Remaining Work Page 31 of 129 YATES CONSTRUCTION
Remaining Work Milestone 7-19-13 Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg036.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels
2 2013 2014
A S J F A J J A J A J J A
6246 Concrete Equipment Curbs 3 0% 5-10-14 5-13-14 78 1
6247 HVAC Trim out 10 0% 5-17-14 5-27-14 38 1
6248 Electrical Trim out 12 0% 5-27-14 6-7-14 38 1
6249 Plumbing Trim Out 8 0% 6-7-14 6-14-14 38 1
6250 Final Coat Paint 5 0% 6-14-14 6-19-14 38 1
6251 Contractor’s Punch 12 0% 6-19-14 7-1-14 38 1
6252 Owner’s Punch 2 0% 7-1-14 7-3-14 38 1
6253 Burn In 10 0% 7-3-14 7-12-14 38 1
6254 Turnover 1 0% 7-12-14 7-12-14 38 1
Tabasco Interior Finishes 150 0% 11-25-13 4-14-14 135
150 0% 11-25-13 4-14-14 135
6282 Interior Layout 4 0% 11-25-13 11-28-13 28 1
6283 Fire Protection Rough in (overhead) 8 0% 11-28-13 12-5-13 135 1
6284 Plumbing Rough in (overhead) 10 0% 12-2-13 12-11-13 135 1
6285 HVAC Rough in (overhead) 10 0% 12-5-13 12-14-13 135 1
6286 Electrical Rough in (overhead) 10 0% 12-11-13 12-20-13 135 1
6287 Framing 10 0% 12-20-13 12-30-13 135 1
6288 Plumbing Rough in (wall) 10 0% 12-30-13 1-8-14 135 1
6289 HVAC Rough in (wall) 10 0% 1-2-14 1-11-14 135 1
6290 Electrical Rough in (wall) 10 0% 1-8-14 1-17-14 135 1
6291 Insulation 4 0% 1-17-14 1-21-14 135 1
6292 Hang Drywall 12 0% 1-23-14 2-4-14 135 1
6293 Tape Float and Finish Drywall 12 0% 1-29-14 2-8-14 135 1
6294 Ceiling/Ceiling Finishes 12 0% 2-4-14 2-14-14 135 1
6295 First Coat Paint 8 0% 2-14-14 2-22-14 135 1
6296 Millwork/Cabinets 20 0% 2-22-14 3-13-14 135 1
6297 Fire Protection Trim Out 8 0% 2-22-14 3-1-14 135 1
6298 Plumbing Trim Out 8 0% 2-27-14 3-6-14 135 1
6299 Electrical Trim Out 8 0% 3-4-14 3-11-14 135 1
6300 HVAC Trim Out 8 0% 3-8-14 3-15-14 140 1
6301 Flooring 10 0% 3-11-14 3-20-14 135 1
6302 Theming 15 0% 3-13-14 3-27-14 135 1
6303 Doors/Trim/Moldings 8 0% 3-13-14 3-20-14 135 1
6304 Final Coat Paint 10 0% 3-20-14 3-29-14 135 1
6305 Contractor’s Punch 8 0% 3-29-14 4-5-14 135 1
Actual Work
Remaining Work
Critical Remaining Work
Milestone
Page 32 of 129
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg037.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 AS JF A JJA J A JJA
6306 Owner’s Punch 2 0% 4-5-14 4-8-14 135 1
6307 Install FFE 5 0% 4-8-14 4-12-14 135 1
6308 Turnover 1 0% 4-12-14 4-14-14 135 1
Tabasco Kitchen 247 0% 11-28-13 7-17-14 34
247 0% 11-28-13 7-17-14 34
6197 Interior Layout 6 0% 11-28-13 12-4-13 28 1
6198 Fire Protection Rough in (overhead) 8 0% 12-4-13 12-11-13 34 1
6199 Plumbing Rough in (ovrehead) 8 0% 12-7-13 12-14-13 34 1
6200 HVAC Rough in (overhead) 10 0% 12-11-13 12-20-13 34 1
6201 Electrical Rough in (overhead) 12 0% 12-16-13 12-27-13 34 1
6202 Framing 12 0% 12-27-13 1-7-14 34 1
6203 Plumbing Rough in (wall) 10 0% 1-7-14 1-16-14 34 1
6204 HVAC Rough in (wall) 10 0% 1-16-14 1-25-14 34 1
6205 Electrical Rough in (wall) 12 0% 1-25-14 2-6-14 34 1
6206 Insulation 8 0% 2-6-14 2-13-14 34 1
6207 Hang Drywall 9 0% 2-13-14 2-22-14 34 1
6208 Tape Float and Finish Drywall 9 0% 2-22-14 3-3-14 34 1
6209 First Coat Paint 5 0% 3-3-14 3-7-14 34 1
6210 Install Hoods/Fire Protection 6 0% 3-7-14 3-13-14 34 1
6211 Install Ceilings 10 0% 3-13-14 3-22-14 34 1
6212 Install Wall Paneling 4 0% 3-22-14 3-26-14 34 1
6213 Flooring and Drains 10 0% 3-26-14 4-4-14 34 1
6214 Equipment Install (Dish Washers, Ovens, Stove, etc.) 25 0% 4-4-14 4-28-14
34 1
6215 Walk-in Coolers/Freezers 18 0% 4-28-14 5-14-14 34 1
6216 Fire Protection Trim Out 8 0% 5-14-14 5-22-14 34 1
6217 Concrete Equipment Curbs 3 0% 5-14-14 5-17-14 74 1
6218 HVAC Trim out 10 0% 5-22-14 5-31-14 34 1
6219 Electrical Trim out 12 0% 5-31-14 6-11-14 34 1
6220 Plumbing Trim Out 8 0% 6-11-14 6-19-14 34 1
6221 Final Coat Paint 5 0% 6-19-14 6-24-14 34 1
6222 Contractor’s Punch 12 0% 6-24-14 7-4-14 34 1
6223 Owner’s Punch 2 0% 7-4-14 7-7-14 34 1
6224 Burn In 10 0% 7-7-14 7-16-14 34 1
6225 Turnover 1 0% 7-16-14 7-17-14 34 1
Actual Work Critical Remaining Work Remaining Work Milestone
Page 33 of 129
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg038.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 AS JF A JJA J A JJA
Asian Restaurant Interior Finishes 150 0% 12-4-13 4-23-14 125
150 0% 12-4-13 4-23-14 125
6255 Interior Layout 4 0% 12-4-13 12-7-13 28 1
6256 Fire Protection Rough in (overhead) 8 0% 12-7-13 12-14-13 125 1
6257 Plumbing Rough in (overhead) 10 0% 12-11-13 12-20-13 125 1
6258 HVAC Rough in (overhead) 10 0% 12-14-13 12-24-13 125 1
6259 Electrical Rough in (overhead) 10 0% 12-20-13 12-30-13 125 1
6260 Framing 10 0% 12-30-13 1-8-14 125 1
6261 Plumbing Rough in (wall) 10 0% 1-8-14 1-17-14 125 1
6262 HVAC Rough in (wall) 10 0% 1-11-14 1-21-14 125 1
6263 Electrical Rough in (wall) 10 0% 1-17-14 1-27-14 125 1
6264 Insulation 4 0% 1-27-14 1-30-14 125 1
6265 Hang Drywall 12 0% 2-1-14 2-13-14 125 1
6266 Tape Float and Finish Drywall 12 0% 2-7-14 2-18-14 125 1
6267 Ceiling/Ceiling Finishes 12 0% 2-13-14 2-24-14 125 1
6268 First Coat Paint 8 0% 2-24-14 3-4-14 125 1
6269 Millwork/Cabinets 20 0% 3-4-14 3-22-14 125 1
6270 Fire Protection Trim Out 8 0% 3-4-14 3-11-14 125 1
6271 Plumbing Trim Out 8 0% 3-8-14 3-15-14 125 1
6272 Electrical Trim Out 8 0% 3-13-14 3-20-14 125 1
6273 HVAC Trim Out 8 0% 3-18-14 3-25-14 130 1
6274 Flooring 10 0% 3-20-14 3-29-14 125 1
6275 Theming 15 0% 3-22-14 4-5-14 125 1
6276 Doors/Trim/Moldings 8 0% 3-22-14 3-29-14 125 1
6277 Final Coat Paint 10 0% 3-29-14 4-8-14 125 1
6278 Contractor’s Punch 8 0% 4-8-14 4-15-14 125 1
6279 Owner’s Punch 2 0% 4-15-14 4-17-14 125 1
6280 Install FFE 5 0% 4-17-14 4-22-14 125 1
6281 Turnover 1 0% 4-22-14 4-23-14 125 1
Asian Restaurant Kitchen 247 0% 12-4-13 7-22-14 28
247 0% 12-4-13 7-22-14 28
6168 Interior Layout 6 0% 12-4-13 12-10-13 28 1
6169 Fire Protection Rough in (overhead) 8 0% 12-10-13 12-17-13 28 1
6170 Plumbing Rough in (ovrehead) 8 0% 12-13-13 12-20-13 28 1
6171 HVAC Rough in (overhead) 10 0% 12-17-13 12-26-13 28 1
Actual Work Critical Remaining Work Remaining Work Milestone
Page 34 of 129
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg039.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 AS JF A JJA J A JJA
6172 Electrical Rough in (overhead) 12 0% 12-21-13 1-2-14 28 1
6173 Framing 12 0% 1-2-14 1-13-14 28 1
6174 Plumbing Rough in (wall) 10 0% 1-13-14 1-22-14 28 1
6175 HVAC Rough in (wall) 10 0% 1-22-14 1-31-14 28 1
6176 Electrical Rough in (wall) 12 0% 1-31-14 2-12-14 28 1
6177 Insulation 8 0% 2-12-14 2-19-14 28 1
6178 Hang Drywall 9 0% 2-19-14 2-27-14 28 1
6179 Tape Float and Finish Drywall 9 0% 2-27-14 3-8-14 28 1
6180 First Coat Paint 5 0% 3-8-14 3-13-14 28 1
6181 Install Hoods/Fire Protection 6 0% 3-13-14 3-18-14 28 1
6182 Install Ceilings 10 0% 3-18-14 3-27-14 28 1
6183 Install Wall Paneling 4 0% 3-27-14 4-1-14 28 1
6184 Flooring and Drains 10 0% 4-1-14 4-10-14 28 1
6185 Equipment Install (Dish Washers, Ovens, Stove, etc.) 25 0% 4-10-14 5-3-14
28 1
6186 Walk-in Coolers/Freezers 18 0% 5-3-14 5-20-14 28 1
6187 Fire Protection Trim Out 8 0% 5-20-14 5-27-14 28 1
6188 Concrete Equipment Curbs 3 0% 5-20-14 5-22-14 68 1
6189 HVAC Trim out 10 0% 5-27-14 6-5-14 28 1
6190 Electrical Trim out 12 0% 6-5-14 6-17-14 28 1
6191 Plumbing Trim Out 8 0% 6-17-14 6-24-14 28 1
6192 Final Coat Paint 5 0% 6-24-14 6-28-14 28 1
6193 Contractor’s Punch 12 0% 6-28-14 7-10-14 28 1
6194 Owner’s Punch 2 0% 7-10-14 7-12-14 28 1
6195 Burn In 10 0% 7-12-14 7-22-14 28 1
6196 Turnover 1 0% 7-22-14 7-22-14 28 1
12 Story Interior Framing & Finish 411 20.35% 4-19-13 A 5-21-14 93
411 20.35% 4-19-13 A 5-21-14 93
5533 Interior Layout 3 100% 4-19-13 A 4-22-13 A 1
5537 Interior Framing 12 Story Level 1 6 100% 4-22-13 A 4-27-13 A 1
5538 Electrical Rough in (overhead) 12 Story Level 1 8 100% 5-7-13 A 5-11-13 A 1
5534 Plumbing Rough In (overhead) 12 Story Level 1 4 0% 7-19-13 7-24-13 178 1
5535 HVAC Rough in (overhead) 12 Story Level 1 4 0% 7-27-13 7-31-13 172 1
Actual Work Critical Remaining Work Remaining Work Milestone
Page 35 of 129
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg040.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 AS JF A JJA J A JJA
5536 Fire Protection Rough in (overhead) 12 Story Level 1 4 0% 7-31-13 8-5-13
236 1
5539 Set Tub 12 Story Level 1 7 0% 8-28-13 9-4-13 139 1
5540 Plumbing Rough in (wall) 12 Story Level 1 6 0% 9-4-13 9-10-13 139 1
5541 Electrical Rough in (wall) 12 Story Level 1 8 0% 9-11-13 9-18-13 136 1
5542 HVAC Rough in (wall) 6 0% 9-14-13 9-19-13 136 1
5543 Shaft Walls 2 0% 9-19-13 9-20-13 136 1
5544 In wall Blocking 1 0% 9-19-13 9-19-13 136 1
5545 Hang one side of Drywall 3 0% 9-20-13 9-23-13 136 1
5546 set fan coil units 4 0% 9-23-13 9-26-13 136 1
5547 Insulation 2 0% 9-25-13 9-26-13 136 1
5548 Inspect 1 0% 9-26-13 9-27-13 136 1
5549 Hang 2nd side of drywall 5 0% 9-27-13 10-2-13 136 1
5550 Ceilings & Furr Downs 2 0% 9-30-13 10-2-13 136 1
5551 Tape Float and Finish Drywall 8 0% 10-2-13 10-9-13 136 1
5552 Ceiling Finishes/Concrete Application 8 0% 10-7-13 10-14-13 136 1
5553 Level 5 Spray 3 0% 10-12-13 10-15-13 136 1
5554 Ceramic Tile/Wood Flooring 8 0% 10-17-13 10-24-13 133 1
5555 Cabinets/Millwork 8 0% 10-28-13 11-5-13 123 1
5556 1st coat paint 4 0% 11-5-13 11-8-13 123 1
5557 Install Stone Headboards 2 0% 11-8-13 11-9-13 126 1
5558 Doors/trim/molding 8 0% 11-8-13 11-15-13 123 1
5559 Final Paint 4 0% 11-13-13 11-16-13 123 1
5560 Install Plumbing Fixtures 8 0% 12-13-13 12-21-13 93 1
5561 MEP Trim out 7 0% 12-16-13 12-21-13 93 1
5562 ACT in closets 1 0% 12-21-13 12-23-13 93 1
5563 Division 10 items/Interior Windows 4 0% 12-21-13 12-26-13 93 1
5564 Paint Touch up 4 0% 12-26-13 12-30-13 93 1
5565 Contractor’s Punch 2 0% 12-30-13 12-31-13 93 1
5566 Carpet 8 0% 12-31-13 1-8-14 93 1
5567 Owner’s Punch 2 0% 1-8-14 1-9-14 169 1
5568 Install FFE 7 0% 3-21-14 3-28-14 93 1
Actual Work Critical Remaining Work Remaining Work Milestone
Page 36 of 129
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg041.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 AS JF A JJA J A JJA
5569 Final Inspect/Turnover 1 0% 5-20-14 5-21-14 93 1
Interior corridor/Elevator lobby 264 0% 9-18-13 5-22-14 93
12 Story Interior Framing & Finish 264 0% 9-18-13 5-22-14 93
264 0% 9-18-13 5-22-14 93
2693 Electrical Rough in (wall) 3 0% 9-18-13 9-20-13 310 1
2694 HVAC Rough in (overhead) 4 0% 9-20-13 9-24-13 310 1
2695 Fire Protection Rough in (overhead) 2 0% 9-25-13 9-26-13 310 1
2696 Hang Drywall 4 0% 10-2-13 10-5-13 304 1
2697 Tape Float and Finish Drywall 4 0% 10-5-13 10-9-13 304 1
2698 Ceiling Finishes 3 0% 10-9-13 10-12-13 304 1
2699 Level 5 spray 2 0% 10-15-13 10-17-13 301 1
2705 Vinyl Wall Coverings 3 0% 10-17-13 10-19-13 301 1
2700 1st coat paint 3 0% 11-8-13 11-11-13 280 1
2701 Doors/Trim/Molding 4 0% 11-11-13 11-14-13 280 1
2702 MEP Trim Out 4 0% 12-21-13 12-26-13 240 1
2703 Contractor’s Punch 1 0% 12-31-13 1-1-14 238 1
2704 Carpet 2 0% 1-8-14 1-9-14 231 1
2706 Owner’s Punch 2 0% 1-9-14 1-11-14 231 1
2707 Install FFE 1 0% 3-28-14 3-29-14 150 1
2708 Final Inspect/Turnover 1 0% 5-21-14 5-22-14 93 1
24 Story Interior Framing & Finish 68 0% 1-27-14 4-1-14 149
68 0% 1-27-14 4-1-14 149
5518 Electrical Rough in (wall) 8 0% 1-27-14 2-4-14 149 1
5519 HVAC Rough in (overhead) 8 0% 1-29-14 2-5-14 149 1
5520 Fire Protection Rough in (overhead) 8 0% 1-30-14 2-7-14 149 1
5521 Hang Drywall 6 0% 2-7-14 2-13-14 149 1
5522 Tape Float and Finish Drywall 6 0% 2-10-14 2-15-14 149 1
5523 Ceiling Finishes 8 0% 2-15-14 2-22-14 149 1
5525 Paint/Wall Finishes 8 0% 2-21-14 2-28-14 149 1
5526 Doors/Trim/Molding 8 0% 2-27-14 3-7-14 149 1
5527 MEP Trim Out 10 0% 2-27-14 3-8-14 149 1
5528 Contractor’s Punch 5 0% 3-8-14 3-13-14 149 1
5529 Flooring(Carpet/Tile) 8 0% 3-13-14 3-21-14 149 1
5530 Owner’s Punch 5 0% 3-21-14 3-26-14 149 1
5531 Install FFE 5 0% 3-26-14 3-31-14 149 1
Actual Work Critical Remaining Work Remaining Work Milestone
Page 37 of 129
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg042.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 AS JF A JJA J A JJA
5532 Final Inspect/Turnover 1 0% 3-31-14 4-1-14 149 1
Second Level 432 37.36% 2-9-13 A 3-29-14 150
Structural 58 100% 2-9-13 A 4-8-13 A
Area A 19 100% 2-9-13 A 3-5-13 A
19 100% 2-9-13 A 3-5-13 A
0853 Vertical 3 100% 2-9-13 A 2-23-13 A 2
0855 Form 2 100% 2-20-13 A 2-25-13 A 2
0857 Reinforce 3 100% 2-25-13 A 2-28-13 A 2
0859 Pour 1 100% 3-1-13 A 3-1-13 A 2
0860 Cure 1 100% 3-2-13 A 3-2-13 A 2
0861 Stress 1 100% 3-2-13 A 3-5-13 A 2
0862 Apporve & Cut Area A 2nd Level 1 100% 3-4-13 A 3-4-13 A 2
Area B 18 100% 3-27-13 A 4-8-13 A
18 100% 3-27-13 A 4-8-13 A
1259 Vertical Area B 2nd level 2 100% 3-27-13 A 3-28-13 A 2
3873 Form Area B 2nd level 3 100% 3-29-13 A 4-2-13 A 2
3874 Reinforce Area B 2nd level 2 100% 4-2-13 A 4-4-13 A 2
3875 Pour Area B 2nd level 1 100% 4-4-13 A 4-4-13 A 2
3876 Cure Area B 2nd level 2 100% 4-5-13 A 4-8-13 A 2
3877 Stress Area B 2nd level 1 100% 4-8-13 A 4-8-13 A 2
Area C 10 100% 3-6-13 A 3-30-13 A
10 100% 3-6-13 A 3-30-13 A
1295 Vertical Area C 2nd level 2 100% 3-6-13 A 3-7-13 A 2
1296 Form Area C 2nd level 2 100% 3-8-13 A 3-13-13 A 2
1297 Reinforce Area C 2nd level 2 100% 3-25-13 A 3-27-13 A 2
1317 Pour Area C 2nd Level 1 100% 3-28-13 A 3-28-13 A 2
1336 Cure Area C 2nd Level 2 100% 3-28-13 A 3-30-13 A 2
Exterior Finishes 259 32.82% 4-19-13 A 12-30-13 246
12 Story Exterior Framing & Finish 259 32.82% 4-19-13 A 12-30-13 246
259 32.82% 4-19-13 A 12-30-13 246
3893 Exterior Framing 12 Story Level 2 5 100% 4-19-13 A 4-24-13 A 2
3894 Den’s Glass 12 Story Level 2 3 100% 5-30-13 A 6-1-13 A 2
3896 Gold Coat 12 Story Level 2 2 100% 6-8-13 A 6-18-13 A 2
3895 Insulation 12 Story Level 2 2 0% 7-20-13 7-22-13 377 2
3897 Flashing 12 Story Level 2 2 0% 7-22-13 7-24-13 376 2
3898 Foam Shaping 12 Story Level 2 1 0% 7-24-13 7-25-13 376 2
Actual Work Critical Remaining Work Remaining Work Milestone
Page 38 of 129
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg043.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 AS JF A JJA J A JJA
3899 Joints 12 Story Level 2 1 0% 7-25-13 7-25-13 376 2
3900 Basecoat and Mesh 12 Story Level 2 2 0% 7-26-13 7-27-13 376 2
3927 Exterior windows/doors 7 0% 8-15-13 8-22-13 356 2
4200 Caulking 1 0% 12-26-13 12-26-13 242 2
4201 EIFS Finish Coat 2 0% 12-27-13 12-28-13 242 2
4230 Balcony Railing 1 0% 12-28-13 12-30-13 246 2
Interior corridor/Elevator lobby 204 0% 9-20-13 3-29-14 150
12 Story Interior Framing & Finish 204 0% 9-20-13 3-29-14 150
204 0% 9-20-13 3-29-14 150
5278 Electrical Rough in (wall) 3 0% 9-20-13 9-24-13 311 2
5279 HVAC Rough in (overhead) 4 0% 9-24-13 9-27-13 311 2
5280 Fire Protection Rough in (overhead) 2 0% 9-27-13 9-28-13 311 2
5281 Hang Drywall 4 0% 10-5-13 10-9-13 304 2
5282 Tape Float and Finish Drywall 4 0% 10-9-13 10-12-13 304 2
5283 Ceiling Finishes 3 0% 10-14-13 10-16-13 304 2
5284 Level 5 spray 2 0% 10-16-13 10-17-13 304 2
6521 Vinyl Wall Coverings 3 0% 10-18-13 10-21-13 304 2
5285 1st coat paint 3 0% 11-11-13 11-14-13 281 2
5286 Doors/Trim/Molding 4 0% 11-14-13 11-18-13 281 2
5287 MEP Trim Out 4 0% 12-26-13 12-30-13 240 2
5288 Contractor’s Punch 1 0% 12-31-13 1-1-14 238 2
5289 Carpet 2 0% 1-8-14 1-9-14 231 2
5290 Owner’s Punch 2 0% 1-9-14 1-11-14 231 2
5291 Install FFE 1 0% 3-28-14 3-29-14 150 2
5292 Final Inspect/Turnover 1 0% 3-29-14 3-29-14 150 2
Third Level 543 24.84% 3-4-13 A 7-23-14 27
Structural 69 100% 3-4-13 A 4-29-13 A
Area A 27 100% 3-4-13 A 4-25-13 A
27 100% 3-4-13 A 4-25-13 A
1337 Vertical Area A 3rd Level 3 100% 3-4-13 A 3-11-13 A 3
1338 Form Area A 3rd Level 3 100% 3-7-13 A 3-15-13 A 3
1357 Reinforce Area A 3rd Level 6 100% 3-15-13 A 3-18-13 A 3
1358 Pour Area A 3rd Level 1 100% 3-20-13 A 3-20-13 A 3
1359 Cure Area A 3rd Level 1 100% 3-20-13 A 3-22-13 A 3
1378 Stress Area A 3rd Level 1 100% 3-25-13 A 4-25-13 A 3
Actual Work Critical Remaining Work Remaining Work Milestone
Page 39 of 129
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg044.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 A S 2013 J F A J J A 2014 J A J J A
Area B 31 100% 4-1-13 A 4-29-13 A
31 100% 4-1-13 A 4-29-13 A
1422 Vertical Area B 3rd Level 7 100% 4-1-13 A 4-10-13 A 3
1441 Form Area B 3rd Level 16 100% 4-2-13 A 4-22-13 A 3
1476 T&I Area B 3rd Level 7 100% 4-2-13 A 4-22-13 A 3
1442 Reinforce Area B 3rd Level 19 100% 4-15-13 A 4-28-13 A 3
1443 Pour Area B 3rd Level 1 100% 4-29-13 A 4-29-13 A 3
1462 Cure Area B 3rd Level 1 100% 4-29-13 A 4-29-13 A 3
Area C 31 100% 3-28-13 A 4-29-13 A
31 100% 3-28-13 A 4-29-13 A
1380 Vertical Area C-1 3rd Level 2 100% 3-28-13 A 3-29-13 A 3
1491 Veritcal Area C-2 3rd Level 2 100% 3-28-13 A 3-29-13 A 3
1399 Form Area C-1 3rd Level 10 100% 4-1-13 A 4-13-13 A 3
1400 Reinforce Area C-1 3rd Level 6 100% 4-13-13 A 4-19-13 A 3
1504 Form Area C-2 3rd Level 4 100% 4-15-13 A 4-19-13 A 3
1505 Reinforce Area C-2 3rd Level 6 100% 4-18-13 A 4-25-13 A 3
1401 Pour Area C-1 3rd Level 1 100% 4-20-13 A 4-20-13 A 3
1518 Pour Area C-2 3rd Level 1 100% 4-26-13 A 4-26-13 A 3
1421 Cure Area C-1 3rd Level 2 100% 4-26-13 A 4-27-13 A 3
1420 Stress Area C-1 3rd Level 1 100% 4-27-13 A 4-27-13 A 3
1519 Cure Area C-2 3rd Level 2 100% 4-27-13 A 4-29-13 A 3
Exterior Finishes 385 19.47% 4-25-13 A 4-23-14 123
12 Story Exterior Framing & Finish 260 28.85% 4-25-13 A 12-26-13 248
260 28.85% 4-25-13 A 12-26-13 248
3909 Exterior Framing 12 Story Level 3 5 100% 4-25-13 A 5-3-13 A 3
3910 Den’s Glass 12 Story Level 3 3 100% 5-14-13 A 5-21-13 A 3
3912 Gold Coat 12 Story Level 3 2 100% 6-18-13 A 6-20-13 A 3
3913 Flashing 12 Story Level 3 2 100% 7-1-13 A 7-5-13 A 3
3911 Insulation 12 Story Level 3 2 100% 7-1-13 A 7-5-13 A 3
3914 Foam Shaping 12 Story Level 3 1 100% 7-1-13 A 7-5-13 A 3
3915 Joints 12 Story Level 3 1 100% 7-1-13 A 7-5-13 A 3
3916 Basecoat and Mesh 12 Story Level 3 2 100% 7-1-13 A 7-5-13 A 3
4241 Exterior windows/doors 5 0% 7-8-13 7-11-13 143 3
4198 Caulking 1 0% 12-23-13 12-24-13 242 3
4199 EIFS Finish Coat 2 0% 12-24-13 12-26-13 242 3
Actual Work Remaining Work
Critical Remaining Work Milestone
Page 40 of 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg045.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 A S 2013 2014 J F A J J A J A J J A
4229 Balcony Railing 1 0% 12-26-13 12-26-13 248 3
24 Story Exterior Framing & Finish 303 0% 7-13-13 4-23-14 115
303 0% 7-13-13 4-23-14 115
3901 Exterior Framing 7 0% 7-13-13 7-20-13 114 3
3902 Den’s Glass 4 0% 7-17-13 7-20-13 114 3
3904 Gold Coat 3 0% 7-19-13 7-22-13 114 3
3903 Insulation 3 0% 7-20-13 7-23-13 114 3
3905 Flashing 3 0% 7-22-13 7-24-13 114 3
3906 Foam Shaping 2 0% 7-23-13 7-25-13 114 3
3907 Joints 2 0% 7-24-13 7-25-13 114 3
3908 Basecoat and Mesh 3 0% 7-25-13 7-27-13 114 3
3928 Exterior windows/doors 12 0% 8-1-13 8-13-13 109 3
4179 Caulking 5 0% 4-14-14 4-18-14 115 3
4180 EIFS Finish Coat 5 0% 4-18-14 4-23-14 115 3
Interior Finishes 454 14.75% 4-25-13 A 7-3-14 48
Steakhouse Interior Finishes 150 0% 11-12-13 4-1-14 149
150 0% 11-12-13 4-1-14 149
6336 Interior Layout 4 0% 11-12-13 11-15-13 28 3
6337 Fire Protection Rough in (overhead) 8 0% 11-15-13 11-22-13 149 3
6338 Plumbing Rough in (overhead) 10 0% 11-19-13 11-28-13 149 3
6339 HVAC Rough in (overhead) 10 0% 11-22-13 12-2-13 149 3
6340 Electrical Rough in (overhead) 10 0% 11-28-13 12-7-13 149 3
6341 Framing 10 0% 12-7-13 12-17-13 149 3
6342 Plumbing Rough in (wall) 10 0% 12-17-13 12-26-13 149 3
6343 HVAC Rough in (wall) 10 0% 12-20-13 12-30-13 149 3
6344 Electrical Rough in (wall) 10 0% 12-26-13 1-4-14 149 3
6345 Insulation 4 0% 1-4-14 1-8-14 149 3
6346 Hang Drywall 12 0% 1-10-14 1-21-14 149 3
6347 Tape Float and Finish Drywall 12 0% 1-16-14 1-27-14 149 3
6348 Ceiling/Ceiling Finishes 12 0% 1-21-14 2-1-14 149 3
6349 First Coat Paint 8 0% 2-1-14 2-8-14 149 3
6350 Millwork/Cabinets 20 0% 2-8-14 2-27-14 149 3
6351 Fire Protection Trim Out 8 0% 2-8-14 2-17-14 149 3
6352 Plumbing Trim Out 8 0% 2-13-14 2-21-14 149 3
6353 Electrical Trim Out 8 0% 2-18-14 2-26-14 149 3
Actual Work Remaining Work
Critical Remaining Work Milestone
Page 41 of 129 7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg046.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 A S 2013 J F A J J A 2014 J A J J A
6354 HVAC Trim Out 8 0% 2-22-14 3-3-14 154 3
6355 Flooring 10 0% 2-26-14 3-7-14 149 3
6356 Theming 15 0% 2-27-14 3-13-14 149 3
6357 Doors/Trim/Moldings 8 0% 2-27-14 3-7-14 149 3
6358 Final Coat Paint 10 0% 3-7-14 3-17-14 149 3
6359 Contractor’s Punch 8 0% 3-17-14 3-24-14 149 3
6360 Owner’s Punch 2 0% 3-24-14 3-26-14 149 3
6361 Install FFE 5 0% 3-26-14 3-31-14 149 3
6362 Turnover 1 0% 3-31-14 4-1-14 149 3
Steakhouse Kitchen 247 0% 11-15-13 7-3-14 48
247 0% 11-15-13 7-3-14 48
6363 Interior Layout 6 0% 11-15-13 11-21-13 28 3
6364 Fire Protection Rough in (overhead) 8 0% 11-21-13 11-28-13 48 3
6365 Plumbing Rough in (ovrehead) 8 0% 11-25-13 12-2-13 48 3
6366 HVAC Rough in (overhead) 10 0% 11-28-13 12-7-13 48 3
6367 Electrical Rough in (overhead) 12 0% 12-3-13 12-14-13 48 3
6368 Framing 12 0% 12-14-13 12-25-13 48 3
6369 Plumbing Rough in (wall) 10 0% 12-25-13 1-3-14 48 3
6370 HVAC Rough in (wall) 10 0% 1-3-14 1-13-14 48 3
6371 Electrical Rough in (wall) 12 0% 1-13-14 1-24-14 48 3
6372 Insulation 8 0% 1-24-14 1-31-14 48 3
6373 Hang Drywall 9 0% 1-31-14 2-8-14 48 3
6374 Tape Float and Finish Drywall 9 0% 2-8-14 2-18-14 48 3
6375 First Coat Paint 5 0% 2-18-14 2-22-14 48 3
6376 Install Hoods/Fire Protection 6 0% 2-22-14 2-27-14 48 3
6377 Install Ceilings 10 0% 2-27-14 3-8-14 48 3
6378 Install Wall Paneling 4 0% 3-8-14 3-13-14 48 3
6379 Flooring and Drains 10 0% 3-13-14 3-22-14 48 3
6380 Equipment Install (Dish Washers, Ovens, Stove, etc.) 25 0% 3-22-14 4-15-14
48 3
6381 Walk-in Coolers/Freezers 18 0% 4-15-14 5-1-14 48 3
6382 Fire Protection Trim Out 8 0% 5-1-14 5-8-14 48 3
6383 Concrete Equipment Curbs 3 0% 5-1-14 5-3-14 88 3
6384 HVAC Trim out 10 0% 5-8-14 5-17-14 48 3
6385 Electrical Trim out 12 0% 5-17-14 5-29-14 48 3
Actual Work Remaining Work
Critical Remaining Work Milestone
Page 42 of 129
7-19-13 Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg047.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 A S J F A J J A J A J J A
6386 Plumbing Trim Out 8 0% 5-29-14 6-5-14 48 3
6387 Final Coat Paint 5 0% 6-5-14 6-10-14 48 3
6388 Contractor’s Punch 12 0% 6-10-14 6-21-14 48 3
6389 Owner’s Punch 2 0% 6-21-14 6-24-14 48 3
6390 Burn In 10 0% 6-24-14 7-3-14 48 3
6391 Turnover 1 0% 7-3-14 7-3-14 48 3
Offices and Operations 131 0% 11-21-13 3-22-14 158
131 0% 11-21-13 3-22-14 158
6450 Interior Layout 4 0% 11-21-13 11-25-13 28 3
6451 Fire Protection Rough in (overhead) 6 0% 11-25-13 12-1-13 147 3
6452 Plumbing Rough in (overhead) 4 0% 11-28-13 12-2-13 158 3
6453 HVAC Rough in (overhead) 8 0% 11-29-13 12-7-13 158 3
6454 Electrical Rough in (overhead) 8 0% 12-4-13 12-11-13 158 3
6455 Framing 6 0% 12-11-13 12-17-13 158 3
6456 Plumbing Rough in (wall) 6 0% 12-17-13 12-23-13 158 3
6457 HVAC Rough in (wall) 8 0% 12-20-13 12-27-13 158 3
6458 Electrical Rough in (wall) 8 0% 12-24-13 1-1-14 158 3
6459 Insulation 3 0% 1-1-14 1-3-14 158 3
6460 Hang Drywall 10 0% 1-3-14 1-13-14 158 3
6461 Tape Float and Finish Drywall 10 0% 1-8-14 1-17-14 158 3
6462 Ceiling/Ceiling Finishes 8 0% 1-17-14 1-24-14 158 3
6463 First Coat Paint 6 0% 1-24-14 1-30-14 158 3
6464 Millwork 8 0% 1-30-14 2-7-14 158 3
6465 Second Coat Paint 6 0% 2-7-14 2-12-14 158 3
6466 Fire Protection Trim Out 6 0% 2-12-14 2-18-14 158 3
6467 Plumbing Trim Out 6 0% 2-17-14 2-21-14 158 3
6468 Electrical Trim Out 8 0% 2-20-14 2-27-14 158 3
6469 Final Coat Paint 8 0% 2-27-14 3-7-14 158 3
6470 Flooring 6 0% 3-7-14 3-12-14 158 3
6471 Contractor’s Punch 5 0% 3-12-14 3-17-14 158 3
6472 Owner’s Punch 2 0% 3-17-14 3-19-14 158 3
6473 Install FFE 3 0% 3-19-14 3-21-14 158 3
6474 Turnover 1 0% 3-21-14 3-22-14 158 3
Tower Public Restrooms 98 0% 11-25-13 2-24-14 187
98 0% 11-25-13 2-24-14 187
Actual Work Critical Remaining Work Remaining Work Milestone
Page 43 of 129
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg048.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 A S J F A J J A J A J J A
6421 Interior Layout 2 0% 11-25-13 11-26-13 28 3
6422 Fire Protection Rough in (overhead) 4 0% 11-26-13 11-30-13 187 3
6423 Plumbing Rough in (overhead) 6 0% 11-29-13 12-5-13 187 3
6424 HVAC Rough in (overhead) 4 0% 12-3-13 12-6-13 187 3
6425 Electrical Rough in (overhead) 4 0% 12-5-13 12-9-13 187 3
6426 Framing 3 0% 12-9-13 12-11-13 187 3
6427 Plumbing Rough in (wall) 5 0% 12-11-13 12-16-13 187 3
6428 HVAC Rough in (wall) 4 0% 12-14-13 12-18-13 187 3
6429 Electrical Rough in (wall) 4 0% 12-16-13 12-19-13 187 3
6430 Insulation 3 0% 12-19-13 12-23-13 187 3
6431 Hang Drywall 4 0% 12-23-13 12-26-13 187 3
6432 Tape Float and Finish Drywall 5 0% 12-25-13 12-30-13 187 3
6433 Ceiling/Ceiling Finishes 5 0% 12-30-13 1-3-14 187 3
6434 First Coat Paint 4 0% 1-3-14 1-7-14 187 3
6435 Millwork 6 0% 1-7-14 1-13-14 187 3
6436 Doors/Trim/Moldings 3 0% 1-11-14 1-14-14 187 3
6437 Tile and Wall Finishes 6 0% 1-14-14 1-20-14 187 3
6438 Install Toilets/Urinals 2 0% 1-20-14 1-21-14 187 3
6439 Fire Protection Trim Out 6 0% 1-21-14 1-27-14 187 3
6440 HVAC Trim Out 6 0% 1-23-14 1-29-14 187 3
6441 Plumbing Trim Out 8 0% 1-25-14 2-1-14 187 3
6442 Electrical Trim Out 8 0% 1-29-14 2-5-14 187 3
6443 Final Paint Coat 6 0% 2-5-14 2-11-14 187 3
6444 Partitions/Division 10 Items 3 0% 2-11-14 2-13-14 187 3
6445 Mirrors/Lighting 3 0% 2-12-14 2-14-14 187 3
6446 Contractor’s Punch 6 0% 2-14-14 2-20-14 187 3
6447 Owner’s Punch 2 0% 2-20-14 2-22-14 187 3
6448 Install FFE 1 0% 2-22-14 2-22-14 187 3
6449 Turnover 1 0% 2-22-14 2-24-14 187 3
12 Story Interior Framing & Finish 358 18.72% 4-25-13 A 4-4-14 144
358 18.72% 4-25-13 A 4-4-14 144
1636 Interior Layout 3 100% 4-25-13 A 5-3-13 A 3
1639 Interior Framing 12 Story Level 3 6 100% 4-29-13 A 5-4-13 A 3
1640 Electrical Rough in (overhead) 12 Story Level 3 8 80% 5-15-13 A 7-9-13 179
3
Actual Work Critical Remaining Work Remaining Work Milestone
Page 44 of 129
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg049.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 A S J F A J J A J A J J A
1637 Plumbing Rough In (overhead) 12 Story Level 3 4 80% 5-17-13 A 7-8-13 126 3
1643 Electrical Rough in (wall) 8 80% 6-1-13 A 7-15-13 134 3
1642 Plumbing Rough in (wall) 6 40% 6-5-13 A 7-17-13 133 3
1638 HVAC Rough in (overhead) 12 Story Level 3 4 75% 6-7-13 A 7-8-13 126 3
1672 Fire Protection Rough in (overhead) 12 Story Level 3 4 0% 6-7-13 A 7-11-13
183 3
1644 HVAC Rough in (wall) 6 100% 6-10-13 A 6-14-13 A 3
1641 Set Tub 12 Story Level 3 7 0% 7-8-13 7-13-13 126 3
1645 Shaft Walls 2 0% 7-13-13 7-16-13 134 3
1646 In wall Blocking 1 0% 7-13-13 7-15-13 134 3
1647 Hang one side of Drywall 3 0% 7-15-13 7-17-13 134 3
1648 set fan coil units 4 0% 7-17-13 7-20-13 134 3
1649 Insulation 2 0% 7-19-13 7-20-13 134 3
1650 Inspect 1 0% 7-22-13 7-22-13 134 3
1651 Hang 2nd side of drywall 5 0% 7-22-13 7-26-13 134 3
1652 Ceilings & Furr Downs 2 0% 7-25-13 7-26-13 134 3
1653 Tape Float and Finish Drywall 8 0% 7-26-13 8-3-13 134 3
1654 Ceiling Finishes/Concrete Application 8 0% 7-31-13 8-8-13 134 3
1655 Level 5 Spray 3 0% 8-6-13 8-8-13 134 3
1656 Ceramic Tile/Wood Flooring 8 0% 8-19-13 8-26-13 123 3
1658 1st coat paint 4 0% 8-26-13 8-29-13 123 3
1657 Cabinets/Millwork 8 0% 8-29-13 9-5-13 123 3
1660 Doors/trim/molding 8 0% 9-7-13 9-14-13 126 3
1659 Install Stone Headboards 2 0% 10-10-13 10-12-13 93 3
1661 Final Paint 4 0% 10-12-13 10-16-13 93 3
1662 Install Plumbing Fixtures 8 0% 10-15-13 10-22-13 93 3
1663 MEP Trim out 7 0% 10-17-13 10-23-13 101 3
1665 ACT in closets 1 0% 10-23-13 10-24-13 125 3
1666 Division 10 items/Interior Windows 4 0% 10-23-13 10-26-13 125 3
1667 Paint Touch up 4 0% 10-26-13 10-31-13 125 3
1668 Contractor’s Punch 2 0% 10-31-13 11-1-13 165 3
1664 Carpet 8 0% 1-8-14 1-15-14 93 3
Actual Work Critical Remaining Work Remaining Work Milestone
Page 45 of 129
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg050.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 A S J F A J J A J A J J A
1669 Owner’s Punch 2 0% 1-15-14 1-17-14 168 3
1670 Install FFE 7 0% 3-28-14 4-3-14 93 3
1671 Final Inspect/Turnover 1 0% 4-3-14 4-4-14 144 3
Interior corridor/Elevator lobby 399 0% 7-15-13 7-23-14 27
12 Story Interior Framing & Finish 283 0% 7-15-13 4-5-14 143
283 0% 7-15-13 4-5-14 143
5293 Electrical Rough in (wall) 3 0% 7-15-13 7-18-13 383 3
5294 HVAC Rough in (overhead) 4 0% 7-18-13 7-22-13 383 3
5295 Fire Protection Rough in (overhead) 2 0% 7-22-13 7-24-13 383 3
5296 Hang Drywall 4 0% 7-26-13 7-30-13 380 3
5297 Tape Float and Finish Drywall 4 0% 7-31-13 8-3-13 380 3
5298 Ceiling Finishes 3 0% 8-3-13 8-6-13 380 3
5299 Level 5 spray 2 0% 8-9-13 8-10-13 377 3
6522 Vinyl Wall Coverings 3 0% 8-10-13 8-13-13 377 3
5300 1st coat paint 3 0% 8-29-13 8-31-13 360 3
5301 Doors/Trim/Molding 4 0% 9-2-13 9-5-13 360 3
5302 MEP Trim Out 4 0% 10-23-13 10-26-13 308 3
5303 Contractor’s Punch 1 0% 11-1-13 11-2-13 302 3
5304 Carpet 2 0% 1-15-14 1-17-14 223 3
5305 Owner’s Punch 2 0% 1-17-14 1-18-14 223 3
5306 Install FFE 1 0% 4-3-14 4-4-14 143 3
5307 Final Inspect/Turnover 1 0% 4-4-14 4-5-14 143 3
24 Story Interior Framing & Finish 231 0% 12-19-13 7-23-14 27
231 0% 12-19-13 7-23-14 27
5503 Electrical Rough in (wall) 3 0% 12-19-13 12-23-13 215 3
5504 HVAC Rough in (overhead) 4 0% 12-23-13 12-26-13 215 3
5505 Fire Protection Rough in (overhead) 2 0% 12-26-13 12-28-13 215 3
5506 Hang Drywall 4 0% 12-28-13 1-1-14 215 3
5507 Tape Float and Finish Drywall 4 0% 1-1-14 1-4-14 215 3
5508 Ceiling Finishes 3 0% 1-4-14 1-7-14 215 3
5509 Level 5 spray 2 0% 1-7-14 1-9-14 215 3
6523 Vinyl Wall Coverings 3 0% 1-9-14 1-11-14 215 3
5510 1st coat paint 3 0% 1-11-14 1-15-14 215 3
5511 Doors/Trim/Molding 4 0% 1-15-14 1-18-14 215 3
5512 MEP Trim Out 4 0% 1-18-14 1-22-14 215 3
Actual Work Critical Remaining Work Remaining Work Milestone
Page 46 of 129
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg051.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 A S J F A J J A J A J J A
5513 Contractor’s Punch 1 0% 1-22-14 1-23-14 215 3
5514 Flooring(Carpet/Tile) 2 0% 7-17-14 7-19-14 27 3
5515 Owner’s Punch 2 0% 7-19-14 7-21-14 27 3
5516 Install FFE 1 0% 7-21-14 7-22-14 27 3
5517 Final Inspect/Turnover 1 0% 7-22-14 7-23-14 27 3
Fifth Level 404 26% 3-21-13 A 4-12-14 136
Structural 54 100% 3-21-13 A 5-10-13 A
Area A 12 100% 3-21-13 A 4-28-13 A
12 100% 3-21-13 A 4-28-13 A
1283 Complete vertical walls/columns Area A 5th Level 3 100% 3-21-13 A 3-22-13 A
5
1284 Form/crib elevated deck Area A 5th Level 3 100% 3-26-13 A 4-28-13 A 5
1285 Reinforce elevated deck Area A 5th Level 3 100% 3-28-13 A 4-1-13 A 5
1286 Pour/finish elevated deck Area A 5th Level 1 100% 4-4-13 A 4-4-13 A 5
1287 Deck cure time Area A 5th Level 1 100% 4-4-13 A 4-5-13 A 5
1288 Stress post tension 1 100% 4-8-13 A 4-8-13 A 5
Area B 19 100% 4-29-13 A 5-10-13 A
19 100% 4-29-13 A 5-10-13 A
1289 Complete vertical walls/columns Area B 5th Level 4 100% 4-29-13 A 5-3-13 A
5
1290 Form/crib elevated deck Area B 5th Level 4 100% 5-2-13 A 5-7-13 A 5
1291 Reinforce elevated deck Area B 5th Level 5 100% 5-4-13 A 5-8-13 A 5
1292 Pour/finish elevated deck Area B 5th Level 1 100% 5-8-13 A 5-8-13 A 5
1293 Deck cure time Area B 5th Level 1 100% 5-9-13 A 5-9-13 A 5
1294 Stress post tension Area B 5th Level 1 100% 5-10-13 A 5-10-13 A 5
Exterior Finishes 241 24.4% 5-3-13 A 12-24-13 250
12 Story Exterior Framing & Finish 241 24.4% 5-3-13 A 12-24-13 250
241 24.4% 5-3-13 A 12-24-13 250
3917 Exterior Framing 12 Story Level 5 5 100% 5-3-13 A 5-9-13 A 5
3918 Den’s Glass 12 Story Level 5 3 100% 5-20-13 A 5-24-13 A 5
3920 Gold Coat 12 Story Level 5 2 100% 6-20-13 A 6-21-13 A 5
3919 Insulation 12 Story Level 5 2 0% 7-8-13 7-9-13 141 5
3921 Flashing 12 Story Level 5 2 0% 7-8-13 7-10-13 141 5
3922 Foam Shaping 12 Story Level 5 1 0% 7-10-13 7-11-13 141 5
Actual Work Critical Remaining Work Page 47 of 129 7-19-13 Data YATES
CONSTRUCTION
Remaining Work Milestone



--------------------------------------------------------------------------------

LOGO [g628109exa_pg052.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 A S J F A J J A J A J J A
3923 Joints 12 Story Level 5 1 0% 7-11-13 7-11-13 141 5
3924 Basecoat and Mesh 12 Story Level 5 2 0% 7-12-13 7-13-13 141 5
4242 Exterior windows/doors 5 0% 7-13-13 7-18-13 141 5
4196 Caulking 1 0% 12-20-13 12-21-13 242 5
4197 EIFS Finish Coat 2 0% 12-21-13 12-23-13 242 5
4227 Balcony Railing 1 0% 12-23-13 12-24-13 250 5
Interior Finishes 357 16.7% 5-3-13 A 4-11-14 137
12 Story Interior Framing & Finish 357 16.7% 5-3-13 A 4-11-14 137
357 16.7% 5-3-13 A 4-11-14 137
4357 Interior Layout 12 Story Level 5 3 100% 5-3-13 A 5-9-13 A 5
4360 Interior Framing 12 Story Level 5 6 100% 5-7-13 A 5-24-13 A 5
4361 Electrical Rough in (overhead) 8 100% 5-29-13 A 6-4-13 A 5
4358 Plumbing Rough In (overhead) 12 Story Level 5 4 75% 5-30-13 A 7-9-13 132 5
4359 HVAC Rough in (overhead) 12 Story Level 5 4 75% 6-10-13 A 7-9-13 132 5
4363 Plumbing Rough in (wall) 6 40% 6-10-13 A 7-24-13 130 5
4364 Electrical Rough in (wall) 8 75% 6-11-13 A 7-22-13 130 5
4861 Fire Protection Rough in (overhead) 12 Story Level 4 70% 6-19-13 A 7-12-13
183 5 5
4362 Set Tub 7 0% 7-13-13 7-20-13 126 5
4365 HVAC Rough in (wall) 6 0% 7-20-13 7-25-13 130 5
4366 Shaft Walls 2 0% 7-25-13 7-26-13 130 5
4367 In wall Blocking 1 0% 7-25-13 7-25-13 130 5
4368 Hang one side of Drywall 3 0% 7-26-13 7-29-13 130 5
4369 set fan coil units 4 0% 7-29-13 8-1-13 130 5
4370 Insulation 2 0% 7-31-13 8-1-13 130 5
4371 Inspect 1 0% 8-1-13 8-2-13 130 5
4372 Hang 2nd side of drywall 5 0% 8-2-13 8-7-13 130 5
4373 Ceilings & Furr Downs 2 0% 8-5-13 8-7-13 130 5
4374 Tape Float and Finish Drywall 8 0% 8-7-13 8-14-13 130 5
4375 Ceiling Finishes/Concrete Application 8 0% 8-12-13 8-19-13 130 5
4376 Level 5 Spray 3 0% 8-17-13 8-20-13 130 5
4377 Ceramic Tile/Wood Flooring 8 0% 8-26-13 9-2-13 123 5
4379 1st coat paint 4 0% 9-2-13 9-5-13 123 5
Actual Work Critical Remaining Work Page 48 of 129 7-19-13 Data YATES
CONSTRUCTION
Remaining Work Milestone



--------------------------------------------------------------------------------

LOGO [g628109exa_pg053.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 A S J F A J J A J A J J A
4378 Cabinets/Millwork 8 0% 9-6-13 9-13-13 123 5
4381 Doors/trim/molding 8 0% 9-14-13 9-21-13 126 5
4380 Install Stone Headboards 2 0% 10-12-13 10-14-13 99 5
4382 Final Paint 4 0% 10-16-13 10-19-13 97 5
4383 Install Plumbing Fixtures 8 0% 10-22-13 10-30-13 93 5
4384 MEP Trim out 7 0% 10-24-13 10-31-13 100 5
4386 ACT in closets 1 0% 10-31-13 10-31-13 121 5
4387 Division 10 items/Interior Windows 4 0% 10-31-13 11-4-13 121 5
4388 Paint Touch up 4 0% 11-4-13 11-7-13 121 5
4389 Contractor’s Punch 2 0% 11-7-13 11-9-13 165 5
4385 Carpet 8 0% 1-15-14 1-23-14 93 5
4390 Owner’s Punch 2 0% 1-23-14 1-24-14 167 5
4391 Install FFE 7 0% 4-3-14 4-10-14 93 5
4392 Final Inspect/Turnover 1 0% 4-10-14 4-11-14 137 5
Interior corridor/Elevator lobby 283 0% 7-22-13 4-12-14 136
12 Story Interior Framing & Finish 283 0% 7-22-13 4-12-14 136
283 0% 7-22-13 4-12-14 136
5308 Electrical Rough in (wall) 3 0% 7-22-13 7-25-13 376 5
5309 HVAC Rough in (overhead) 4 0% 7-25-13 7-29-13 376 5
5310 Fire Protection Rough in (overhead) 2 0% 7-29-13 7-30-13 376 5
5311 Hang Drywall 4 0% 8-7-13 8-10-13 368 5
5312 Tape Float and Finish Drywall 4 0% 8-10-13 8-14-13 368 5
5313 Ceiling Finishes 3 0% 8-14-13 8-17-13 368 5
5314 Level 5 spray 2 0% 8-20-13 8-22-13 365 5
6524 Vinyl Wall Coverings 3 0% 8-22-13 8-24-13 365 5
5315 1st coat paint 3 0% 9-6-13 9-9-13 352 5
5316 Doors/Trim/Molding 4 0% 9-9-13 9-12-13 352 5
5317 MEP Trim Out 4 0% 10-31-13 11-4-13 300 5
5318 Contractor’s Punch 1 0% 11-9-13 11-9-13 294 5
5319 Carpet 2 0% 1-23-14 1-24-14 215 5
5320 Owner’s Punch 2 0% 1-24-14 1-27-14 215 5
5321 Install FFE 1 0% 4-10-14 4-11-14 136 5
5322 Final Inspect/Turnover 1 0% 4-11-14 4-12-14 136 5
Sixth Level 404 23.61% 4-8-13 A 4-21-14 127
Structural 87 100% 4-8-13 A 7-1-13 A
Actual Work Critical Remaining Work Page 49 of 129 7-19-13 Data YATES
CONSTRUCTION
Remaining Work Milestone



--------------------------------------------------------------------------------

LOGO [g628109exa_pg054.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 A S J F A J J A J A J J A
Area A 20 100% 4-8-13 A 4-23-13 A
20 100% 4-8-13 A 4-23-13 A
1298 Complete vertical walls/columns Area A 6th Level 3 100% 4-8-13 A 4-12-13 A
6
1299 Form/crib elevated deck Area A 6th Level 3 100% 4-11-13 A 4-16-13 A 6
1300 Reinforce Area A 6th Level 4 100% 4-16-13 A 4-19-13 A 6
1301 Pour/finish Area A 6th Level 1 100% 4-19-13 A 4-19-13 A 6
1302 Deck cure time Area A 6th Level 1 100% 4-20-13 A 4-20-13 A 6
1303 Stress post tension Area A 6th Level 1 100% 4-22-13 A 4-23-13 A 6
Area B 10 100% 5-8-13 A 5-28-13 A
10 100% 5-8-13 A 5-28-13 A
1304 Complete vertical walls/columns Area B 6th Level 3 100% 5-8-13 A 5-18-13 A
6
1305 Form/crib elevated deck Area B 6th Level 6 100% 5-13-13 A 5-21-13 A 6
1306 Reinforce elevated deck Area B 6th Level 5 100% 5-20-13 A 5-23-13 A 6
1307 Pour/finish elevated deck Area B 6th Level 1 100% 5-25-13 A 5-25-13 A 6
1308 Deck cure time Area B 6th Level 1 100% 5-25-13 A 5-26-13 A 6
1309 Stress post tension Area B 6th Level 1 100% 5-28-13 A 5-28-13 A 6
Area C 67 100% 4-20-13 A 7-1-13 A
67 100% 4-20-13 A 7-1-13 A
1310 Complete vertical walls/columns Area C 6th Level 3 100% 4-20-13 A 4-27-13 A
6
1311 Form elevated deck Area C 6th Level 4 100% 4-23-13 A 5-11-13 A 6
1312 Reinforce elevated deck Area C 6th Level 4 100% 4-26-13 A 5-17-13 A 6
1313 Pour/finish elevated deck Area C 6th Level 1 100% 5-18-13 A 5-18-13 A 6
1314 Deck cure time Area C 6th Level 1 100% 5-19-13 A 5-19-13 A 6
1315 Stess post tension Area C 6th Level 1 100% 5-20-13 A 5-20-13 A 6
1316 Pour strip Area C 6th Level 4 100% 7-1-13 A 7-1-13 A 6
Exterior Finishes 360 14.25% 5-16-13 A 4-21-14 127
12 Story Exterior Framing & Finish 230 22.26% 5-16-13 A 12-21-13 252
230 22.26% 5-16-13 A 12-21-13 252
Actual Work Critical Remaining Work Page 50 of 129 7-19-13 Data YATES
CONSTRUCTION
Remaining Work Milestone



--------------------------------------------------------------------------------

LOGO [g628109exa_pg055.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 A S J F A J J A J A J J A
3933 Exterior Framing Level 6 12 Story 5 100% 5-16-13 A 5-28-13 A 6
3934 Den’s Glass Level 6 12 Story 3 100% 6-1-13 A 6-5-13 A 6
3936 Gold Coat Level 6 12 Story 2 0% 7-8-13 7-9-13 145 6
3935 Insulation Level 6 12 Story 2 0% 7-9-13 7-11-13 144 6
3937 Flashing Level 6 12 Story 2 0% 7-10-13 7-11-13 144 6
3938 Foam Shaping Level 6 12 Story 1 0% 7-12-13 7-12-13 144 6
3939 Joints Level 6 12 Story 1 0% 7-12-13 7-13-13 144 6
3940 Basecoat and mesh Level 6 12 Story 2 0% 7-13-13 7-16-13 144 6
4243 Exterior windows/doors 5 0% 7-18-13 7-23-13 141 6
4194 Caulking 1 0% 12-18-13 12-18-13 242 6
4195 EIFS Finish Coat 2 0% 12-18-13 12-20-13 242 6
4226 Balcony Railing 1 0% 12-20-13 12-21-13 252 6
24 Story Exterior Framing & Finish 296 0% 6-10-13 A 4-21-14 127
296 0% 6-10-13 A 4-21-14 127
3941 Exterior Framing 7 80% 6-10-13 A 7-20-13 125 6
3942 Den’s Glass 4 0% 7-22-13 7-25-13 122 6
3944 Gold Coat 3 0% 7-23-13 7-25-13 122 6
3943 Insulation 3 0% 7-24-13 7-26-13 122 6
3945 Flashing 3 0% 7-25-13 7-27-13 122 6
3946 Foam Shaping 2 0% 7-26-13 7-29-13 122 6
3947 Joints 2 0% 7-27-13 7-30-13 122 6
3948 Basecoat and Mesh 3 0% 7-29-13 7-31-13 122 6
4249 Exterior windows/doors 12 0% 8-13-13 8-23-13 109 6
4177 Caulking 1 0% 4-10-14 4-11-14 115 6
4178 EIFS Finish Coat 2 0% 4-11-14 4-14-14 115 6
4225 Balcony Railing 2 0% 4-19-14 4-21-14 127 6
Interior Finishes 356 14.39% 5-16-13 A 4-17-14 130
12 Story Interior Framing & Finish 356 14.9% 5-16-13 A 4-17-14 130
356 14.9% 5-16-13 A 4-17-14 130
4393 Interior Layout Level 6 12 Story 3 100% 5-16-13 A 5-28-13 A 6
4396 Interior Framing Level 6 12 Story 6 75% 6-3-13 A 7-10-13 137 6
4394 Plumbing Rough In (overhead) Level 6 12 Story 4 75% 6-3-13 A 7-10-13 137 6
4395 HVAC Rough in (overhead) Level 6 12 Story 4 75% 6-11-13 A 7-10-13 137 6
Actual Work Critical Remaining Work Page 51 of 129 7-19-13 Data YATES
CONSTRUCTION
Remaining Work Milestone



--------------------------------------------------------------------------------

LOGO [g628109exa_pg056.jpg]

\Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 A S J F A J J A J A J J A
4397 Electrical Rough in (overhead) 8 75% 6-11-13 A 7-11-13 178 6
5257 Fire Protection Rough in (overhead) Level 6 12 Story 4 0% 6-15-13 A 7-16-13
183 6
4399 Plumbing Rough in (wall) 6 20% 7-1-13 A 7-31-13 131 6
4400 Electrical Rough in (wall) 8 25% 7-1-13 A 8-1-13 131 6
4398 Set Tub 7 0% 7-20-13 7-26-13 126 6
4401 HVAC Rough in (wall) 6 0% 7-26-13 8-1-13 131 6
4402 Shaft Walls 2 0% 7-31-13 8-2-13 131 6
4403 In wall Blocking 1 0% 7-31-13 8-1-13 131 6
4404 Hang one side of Drywall 3 0% 8-1-13 8-3-13 131 6
4405 set fan coil units 4 0% 8-5-13 8-8-13 131 6
4406 Insulation 2 0% 8-6-13 8-8-13 131 6
4407 Inspect 1 0% 8-8-13 8-8-13 131 6
4408 Hang 2nd side of drywall 5 0% 8-9-13 8-13-13 131 6
4409 Ceilings & Furr Downs 2 0% 8-12-13 8-13-13 131 6
4410 Tape Float and Finish Drywall 8 0% 8-14-13 8-22-13 130 6
4411 Ceiling Finishes/Concrete Application 8 0% 8-19-13 8-27-13 130 6
4412 Level 5 Spray 3 0% 8-24-13 8-27-13 130 6
4413 Ceramic Tile/Wood Flooring 8 0% 9-2-13 9-10-13 123 6
4415 1st coat paint 4 0% 9-10-13 9-13-13 123 6
4414 Cabinets/Millwork 8 0% 9-13-13 9-20-13 123 6
4417 Doors/trim/molding 8 0% 9-23-13 9-30-13 126 6
4416 Install Stone Headboards 2 0% 10-14-13 10-16-13 105 6
4418 Final Paint 4 0% 10-19-13 10-23-13 101 6
4419 Install Plumbing Fixtures 8 0% 10-30-13 11-6-13 93 6
4420 MEP Trim out 7 0% 10-31-13 11-7-13 99 6
4422 ACT in closets 1 0% 11-7-13 11-8-13 117 6
4423 Division 10 items/Interior Windows 4 0% 11-7-13 11-11-13 117 6
4424 Paint Touch up 4 0% 11-11-13 11-14-13 117 6
4425 Contractor’s Punch 2 0% 11-14-13 11-16-13 165 6
4421 Carpet 8 0% 1-23-14 1-30-14 93 6
4426 Owner’s Punch 2 0% 1-30-14 2-1-14 166 6
4427 Install FFE 7 0% 4-10-14 4-17-14 93 6
4428 Final Inspect/Turnover 1 0% 4-17-14 4-17-14 130 6
Actual Work Critical Remaining Work Page 52 of 129 7-19-13 Data YATES
CONSTRUCTION
Remaining Work Milestone



--------------------------------------------------------------------------------

LOGO [g628109exa_pg057.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 A S J F A J J A J A J J A
24 Story Interior Framing & Finish 248 8.69% 6-10-13 A 2-3-14 209
248 8.69% 6-10-13 A 2-3-14 209
4609 Interior Layout 7 80% 6-10-13 A 7-9-13 63 6
4612 Interior Framing 14 40% 6-11-13 A 7-19-13 65 6
4610 Plumbing Rough In (overhead) 8 0% 7-8-13 7-15-13 65 6
4611 HVAC Rough in (overhead) 8 0% 7-9-13 7-16-13 65 6
4862 Fire Protection Rough In (overhead) 8 0% 7-11-13 7-18-13 213 6
4613 Electrical Rough in (overhead) 14 0% 7-12-13 7-25-13 103 6
4614 Set Tub 10 0% 7-19-13 7-29-13 65 6
4615 Plumbing Rough in (wall) 10 0% 7-29-13 8-7-13 65 6
4616 Electrical Rough in (wall) 14 0% 8-1-13 8-15-13 65 6
4617 HVAC Rough in (wall) 10 0% 10-14-13 10-22-13 21 6
4618 Shaft Walls 4 0% 10-18-13 10-22-13 21 6
4619 In wall Blocking 2 0% 10-18-13 10-19-13 21 6
4620 Hang one side of Drywall 8 0% 10-19-13 10-26-13 21 6
4621 set fan coil units 8 0% 10-28-13 11-4-13 21 6
4622 Insulation 4 0% 10-29-13 11-1-13 21 6
4623 Inspect 2 0% 11-1-13 11-4-13 21 6
4624 Hang 2nd side of drywall 10 0% 11-4-13 11-13-13 21 6
4625 Ceilings & Furr Downs 8 0% 11-6-13 11-14-13 21 6
4626 Tape Float and Finish Drywall 10 0% 11-14-13 11-23-13 21 6
4627 Ceiling Finishes/Concrete Application 10 0% 11-19-13 11-28-13 21 6
4628 Level 5 Spray 5 0% 11-25-13 11-28-13 21 6
4629 Ceramic Tile/Wood Flooring 12 0% 11-26-13 12-7-13 21 6
4631 1st coat paint 6 0% 12-7-13 12-12-13 21 6
4630 Cabinets/Millwork 12 0% 12-13-13 12-24-13 21 6
4632 Install Stone Headboards 2 0% 12-13-13 12-14-13 61 6
4633 Doors/trim/molding 10 0% 12-13-13 12-21-13 58 6
4634 Final Paint 6 0% 12-18-13 12-23-13 58 6
4635 Install Plumbing Fixtures 10 0% 12-23-13 12-31-13 58 6
4636 MEP Trim out 10 0% 12-24-13 1-2-14 58 6
4638 ACT in closets 3 0% 1-2-14 1-4-14 73 6
4639 Division 10 items/Interior Windows 6 0% 1-2-14 1-8-14 73 6
4640 Paint Touch up 6 0% 1-6-14 1-11-14 73 6
Actual Work Critical Remaining Work Page 53 of 129 7-19-13 Data YATES
CONSTRUCTION
Remaining Work Milestone



--------------------------------------------------------------------------------

LOGO [g628109exa_pg058.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 A S J F A J J A J A J J A
4641 Contractor’s Punch 3 0% 1-11-14 1-14-14 73 6
4637 Carpet 8 0% 1-15-14 1-22-14 73 6
4642 Owner’s Punch 3 0% 1-22-14 1-24-14 73 6
4643 Install FFE 9 0% 1-24-14 2-1-14 73 6
4644 Final Inspect/Turnover 1 0% 2-3-14 2-3-14 209 6
Interior corridor/Elevator lobby 279 0% 8-1-13 4-18-14 129
12 Story Interior Framing & Finish 279 0% 8-1-13 4-18-14 129
279 0% 8-1-13 4-18-14 129
5323 Electrical Rough in (wall) 3 0% 8-1-13 8-3-13 360 6
5324 HVAC Rough in (overhead) 4 0% 8-5-13 8-8-13 360 6
5325 Fire Protection Rough in (overhead) 2 0% 8-8-13 8-9-13 360 6
5326 Hang Drywall 4 0% 8-14-13 8-17-13 356 6
5327 Tape Float and Finish Drywall 4 0% 8-17-13 8-21-13 356 6
5328 Ceiling Finishes 3 0% 8-21-13 8-23-13 360 6
5329 Level 5 spray 2 0% 8-28-13 8-29-13 356 6
6525 Vinyl Wall Coverings 4 0% 8-29-13 9-2-13 356 6
5330 1st coat paint 3 0% 9-13-13 9-16-13 344 6
5331 Doors/Trim/Molding 4 0% 9-16-13 9-19-13 344 6
5332 MEP Trim Out 4 0% 11-7-13 11-11-13 292 6
5333 Contractor’s Punch 1 0% 11-16-13 11-18-13 286 6
5334 Carpet 2 0% 1-30-14 2-1-14 207 6
5335 Owner’s Punch 2 0% 2-1-14 2-3-14 207 6
5336 Install FFE 1 0% 4-17-14 4-17-14 129 6
5337 Final Inspect/Turnover 1 0% 4-17-14 4-18-14 129 6
24 Story Interior Framing & Finish 186 0% 8-15-13 2-4-14 208
186 0% 8-15-13 2-4-14 208
5488 Electrical Rough in (wall) 3 0% 8-15-13 8-17-13 350 6
5489 HVAC Rough in (overhead) 4 0% 8-17-13 8-21-13 350 6
5490 Fire Protection Rough in (overhead) 2 0% 8-21-13 8-23-13 350 6
5491 Hang Drywall 4 0% 11-13-13 11-16-13 262 6
5492 Tape Float and Finish Drywall 4 0% 11-16-13 11-20-13 262 6
5493 Ceiling Finishes 3 0% 11-20-13 11-23-13 262 6
5494 Level 5 spray 2 0% 11-29-13 11-30-13 256 6
6526 Vinyl Wall Coverings 4 0% 11-30-13 12-4-13 256 6
5495 1st coat paint 3 0% 12-13-13 12-16-13 247 6
Actual Work Critical Remaining Work Page 54 of 129 7-19-13 Data YATES
CONSTRUCTION
Remaining Work Milestone



--------------------------------------------------------------------------------

LOGO [g628109exa_pg059.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 A S J F A J J A J A J J A
5496 Doors/Trim/Molding 4 0% 12-16-13 12-19-13 247 6
5497 MEP Trim Out 4 0% 1-2-14 1-6-14 232 6
5498 Contractor’s Punch 1 0% 1-15-14 1-15-14 223 6
5499 Carpet 2 0% 1-22-14 1-23-14 216 6
5500 Owner’s Punch 2 0% 1-24-14 1-25-14 216 6
5501 Install FFE 1 0% 2-3-14 2-3-14 208 6
5502 Final Inspect/Turnover 1 0% 2-3-14 2-4-14 208 6
Seventh Level 394 21.02% 4-22-13 A 4-25-14 122
Structural 86 100% 4-22-13 A 7-9-13 A
Area A 29 100% 4-22-13 A 5-8-13 A
29 100% 4-22-13 A 5-8-13 A
1318 Complete vertical walls/columns Area A 7th Level 2 100% 4-22-13 A 5-1-13 A
7
1319 Form/crib elevated deck Area A 7th Level 2 100% 4-29-13 A 5-3-13 A 7
1320 Reinforce elevated deck Area A 7th Level 3 100% 5-1-13 A 5-4-13 A 7
1321 Pour/finish elevated deck Area A 7th Level 1 100% 5-6-13 A 5-6-13 A 7
1322 Deck cure time Area A 7th Level 1 100% 5-7-13 A 5-7-13 A 7
1323 Stress post tension Area A 7th Level 1 100% 5-8-13 A 5-8-13 A 7
Area B 26 100% 5-24-13 A 6-8-13 A
26 100% 5-24-13 A 6-8-13 A
1324 Complete vertical walls/columns Area B 7th Level 3 100% 5-24-13 A 5-27-13 A
7
1325 Form/crib elevated deck Area B 7th Level 4 100% 5-30-13 A 6-3-13 A 7
1326 Reinforce elevated deck Area B 7th Level 5 100% 6-3-13 A 6-5-13 A 7
5892 T&I in Deck 3 100% 6-3-13 A 6-5-13 A 7
1327 Pour/finish elevated deck Area B 7th Level 1 100% 6-6-13 A 6-6-13 A 7
1328 Deck cure time Area B 7th Level 1 100% 6-7-13 A 6-8-13 A 7
1329 Stress post tension Area B 7th Level 1 100% 6-7-13 A 6-7-13 A 7
Area C 55 100% 5-21-13 A 7-9-13 A
55 100% 5-21-13 A 7-9-13 A
Actual Work Critical Remaining Work Page 55 of 129 7-19-13 Data YATES
CONSTRUCTION
Remaining Work Milestone



--------------------------------------------------------------------------------

LOGO [g628109exa_pg060.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 A S J F A J J A J A J J A
1330 Complete vertical walls/columns Area C Level 7 3 100% 5-21-13 A 5-22-13 A 7
1331 Form elevated deck Area C Level 7 9 100% 5-24-13 A 5-29-13 A 7
1332 Reinforce elevated deck Area C Level 7 4 100% 5-29-13 A 6-1-13 A 7
5893 T&I in Deck 3 100% 5-29-13 A 5-31-13 A 7
1333 Pour/finish elevated deck Area C Level 7 1 100% 6-1-13 A 6-3-13 A 7
1334 Deck cure time Area C Level 7 1 100% 6-3-13 A 6-4-13 A 7
1335 Stress post tension Area C Level 7 1 100% 6-4-13 A 6-5-13 A 7
1602 Pour strip Area C Level 7 4 100% 7-8-13 A 7-9-13 A 7
Exterior Finishes 329 7.45% 6-17-13 A 4-19-14 127
12 Story Exterior Framing & Finish 199 12.34% 6-17-13 A 12-18-13 254
199 12.34% 6-17-13 A 12-18-13 254
3949 Exterior Framing Level 7 12 Story 5 100% 6-17-13 A 6-20-13 A 7
3950 Den’s Glass 3 100% 6-19-13 A 6-21-13 A 7
3952 Gold Coat 2 0% 7-9-13 7-11-13 164 7
3951 Insulation 2 0% 7-11-13 7-12-13 163 7
3953 Flashing 2 0% 7-12-13 7-13-13 163 7
3954 Foam Shaping 1 0% 7-13-13 7-15-13 163 7
3955 Joints 1 0% 7-15-13 7-16-13 163 7
3956 Basecoat and Mesh 2 0% 7-16-13 7-17-13 163 7
4244 Exterior windows/doors 5 0% 7-23-13 7-27-13 157 7
4192 Caulking 1 0% 12-14-13 12-16-13 242 7
4193 EIFS Finish Coat 2 0% 12-16-13 12-17-13 242 7
4224 Balcony Railing 1 0% 12-18-13 12-18-13 254 7
24 Story Exterior Framing & Finish 287 0.98% 6-24-13 A 4-19-14 127
287 0.98% 6-24-13 A 4-19-14 127
3957 Exterior Framing 7 50% 6-24-13 A 7-31-13 127 7
3958 Den’s Glass 4 0% 7-27-13 7-31-13 127 7
3960 Gold Coat 3 0% 7-30-13 8-1-13 127 7
3959 Insulation 3 0% 7-31-13 8-2-13 127 7
3961 Flashing 3 0% 7-31-13 8-3-13 127 7
3962 Foam Shaping 2 0% 8-2-13 8-3-13 127 7
3963 Joints 2 0% 8-3-13 8-5-13 127 7
3964 Basecoat and Mesh 3 0% 8-5-13 8-7-13 127 7
Actual Work Critical Remaining Work Page 56 of 129 7-19-13 Data YATES
CONSTRUCTION
Remaining Work Milestone



--------------------------------------------------------------------------------

LOGO [g628109exa_pg061.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 A S J F A J J A J A J J A
4250 Exterior windows/doors 12 0% 8-23-13 9-4-13 109 7
4175 Caulking 1 0% 4-8-14 4-9-14 115 7
4176 EIFS Finish Coat 2 0% 4-9-14 4-10-14 115 7
4223 Balcony Railing 2 0% 4-17-14 4-19-14 127 7
Interior Finishes 352 11.7% 5-31-13 A 4-24-14 123
12 Story Interior Framing & Finish 352 12.1% 5-31-13 A 4-24-14 123
352 12.1% 5-31-13 A 4-24-14 123
4429 Interior Layout Level 7 12 Story 3 100% 5-31-13 A 6-3-13 A 7
4432 Interior Framing 6 100% 6-10-13 A 6-14-13 A 7
4430 Plumbing Rough In (overhead) 4 60% 6-11-13 A 7-11-13 144 7
5258 Fire Protection Rough in (overhead) 4 75% 6-12-13 A 7-17-13 183 7
4431 HVAC Rough in (overhead) 4 40% 6-20-13 A 7-12-13 144 7
4436 Electrical Rough in (wall) 8 60% 6-22-13 A 8-5-13 132 7
4433 Electrical Rough in (overhead) 8 60% 6-22-13 A 7-13-13 178 7
4435 Plumbing Rough in (wall) 6 30% 7-1-13 A 8-6-13 130 7
4434 Set Tub 7 0% 7-26-13 8-2-13 126 7
4437 HVAC Rough in (wall) 6 0% 8-2-13 8-8-13 132 7
4438 Shaft Walls 2 0% 8-7-13 8-8-13 132 7
4439 In wall Blocking 1 0% 8-7-13 8-8-13 132 7
4440 Hang one side of Drywall 3 0% 8-8-13 8-10-13 132 7
4441 set fan coil units 4 0% 8-10-13 8-14-13 132 7
4442 Insulation 2 0% 8-13-13 8-14-13 132 7
4443 Inspect 1 0% 8-14-13 8-15-13 132 7
4444 Hang 2nd side of drywall 5 0% 8-15-13 8-20-13 132 7
4445 Ceilings & Furr Downs 2 0% 8-19-13 8-20-13 132 7
4446 Tape Float and Finish Drywall 8 0% 8-22-13 8-29-13 130 7
4447 Ceiling Finishes/Concrete Application 8 0% 8-27-13 9-3-13 130 7
4448 Level 5 Spray 3 0% 9-2-13 9-4-13 130 7
4449 Ceramic Tile/Wood Flooring 8 0% 9-10-13 9-17-13 123 7
4451 1st coat paint 4 0% 9-17-13 9-20-13 123 7
4450 Cabinets/Millwork 8 0% 9-20-13 9-28-13 123 7
4453 Doors/trim/molding 8 0% 9-30-13 10-7-13 126 7
4452 Install Stone Headboards 2 0% 10-16-13 10-17-13 111 7
4454 Final Paint 4 0% 10-23-13 10-26-13 105 7
Actual Work Critical Remaining Work Page 57 of 129 7-19-13 Data YATES
CONSTRUCTION
Remaining Work Milestone



--------------------------------------------------------------------------------

LOGO [g628109exa_pg062.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014 A S J F A J J A J A J J A
4455 Install Plumbing Fixtures 8 0% 11-6-13 11-14-13 93 7
4456 MEP Trim out 7 0% 11-8-13 11-14-13 98 7
4458 ACT in closets 1 0% 11-14-13 11-15-13 113 7
4459 Division 10 items/Interior Windows 4 0% 11-14-13 11-19-13 113 7
4460 Paint Touch up 4 0% 11-19-13 11-22-13 113 7
4461 Contractor’s Punch 2 0% 11-22-13 11-23-13 165 7
4457 Carpet 8 0% 1-30-14 2-6-14 93 7
4462 Owner’s Punch 2 0% 2-6-14 2-8-14 165 7
4463 Install FFE 7 0% 4-17-14 4-23-14 93 7
4464 Final Inspect/Turnover 1 0% 4-23-14 4-24-14 123 7
24 Story Interior Framing & Finish 253 6.41% 6-19-13 A 2-14-14 197
253 6.41% 6-19-13 A 2-14-14 197
4645 Interior Layout 7 75% 6-19-13 A 7-10-13 63 7
4648 Interior Framing 14 30% 6-24-13 A 7-29-13 69 7
4646 Plumbing Rough In (overhead) 8 0% 7-15-13 7-22-13 69 7
4647 HVAC Rough in (overhead) 8 0% 7-17-13 7-24-13 69 7
5263 Fire Protection Rough In (overhead) 8 0% 7-18-13 7-25-13 213 7
4649 Electrical Rough in (overhead) 14 0% 7-25-13 8-7-13 103 7
4650 Set Tub 10 0% 7-29-13 8-7-13 69 7
4651 Plumbing Rough in (wall) 10 0% 8-7-13 8-16-13 69 7
4652 Electrical Rough in (wall) 14 0% 8-15-13 8-28-13 65 7
4653 HVAC Rough in (wall) 10 0% 10-23-13 10-31-13 23 7
4654 Shaft Walls 4 0% 10-28-13 10-31-13 23 7
4655 In wall Blocking 2 0% 10-28-13 10-29-13 23 7
4656 Hang one side of Drywall 8 0% 10-29-13 11-5-13 23 7
4657 set fan coil units 8 0% 11-6-13 11-13-13 23 7
4658 Insulation 4 0% 11-7-13 11-11-13 23 7
4659 Inspect 2 0% 11-11-13 11-13-13 23 7
4660 Hang 2nd side of drywall 10 0% 11-13-13 11-22-13 23 7
4661 Ceilings & Furr Downs 8 0% 11-15-13 11-23-13 23 7
4662 Tape Float and Finish Drywall 10 0% 11-23-13 12-3-13 23 7
4663 Ceiling Finishes/Concrete Application 10 0% 11-28-13 12-7-13 23 7
4664 Level 5 Spray 5 0% 12-4-13 12-7-13 23 7
4665 Ceramic Tile/Wood Flooring 12 0% 12-7-13 12-18-13 21 7
Actual Work Critical Remaining Work Page 58 of 129 7-19-13 Data YATES
CONSTRUCTION
Remaining Work Milestone



--------------------------------------------------------------------------------

LOGO [g628109exa_pg063.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 A S 2013 J F A J J A 2014 J A J J A
4667 1st coat paint 6 0% 12-18-13 12-24-13 21 7
4666 Cabinets/Millwork 12 0% 12-24-13 1-4-14 21 7
4668 Install Stone Headboards 2 0% 12-24-13 12-26-13 59 7
4669 Doors/trim/molding 10 0% 12-24-13 1-2-14 56 7
4670 Final Paint 6 0% 12-28-13 1-3-14 56 7
4671 Install Plumbing Fixtures 10 0% 1-2-14 1-11-14 56 7
4672 MEP Trim out 10 0% 1-4-14 1-14-14 56 7
4674 ACT in closets 3 0% 1-14-14 1-16-14 70 7
4675 Division 10 items/Interior Windows 6 0% 1-14-14 1-18-14 70 7
4676 Paint Touch up 6 0% 1-17-14 1-23-14 70 7
4677 Contractor’s Punch 3 0% 1-23-14 1-25-14 70 7
4673 Carpet 8 0% 1-25-14 2-1-14 70 7
4678 Owner’s Punch 3 0% 2-3-14 2-5-14 70 7
4679 Install FFE 9 0% 2-5-14 2-13-14 70 7
4680 Final Inspect/Turnover 1 0% 2-13-14 2-14-14 197 7
Interior corridor/Elevator lobby 282 0% 8-5-13 4-25-14 122
12 Story Interior Framing & Finish 282 0% 8-5-13 4-25-14 122
282 0% 8-5-13 4-25-14 122
5338 Electrical Rough in (wall) 3 0% 8-5-13 8-8-13 360 7
5339 HVAC Rough in (overhead) 4 0% 8-8-13 8-12-13 360 7
5340 Fire Protection Rough in (overhead) 2 0% 8-12-13 8-14-13 360 7
5341 Hang Drywall 4 0% 8-20-13 8-23-13 353 7
5342 Tape Float and Finish Drywall 4 0% 8-23-13 8-27-13 353 7
5343 Ceiling Finishes 3 0% 8-28-13 8-30-13 353 7
5344 Level 5 spray 2 0% 9-4-13 9-5-13 348 7
6527 Vinyl Wall Coverings 4 0% 9-6-13 9-10-13 348 7
5345 1st coat paint 3 0% 9-20-13 9-24-13 336 7
5346 Doors/Trim/Molding 4 0% 9-24-13 9-27-13 336 7
5347 MEP Trim Out 4 0% 11-14-13 11-19-13 284 7
5348 Contractor’s Punch 1 0% 11-23-13 11-25-13 278 7
5349 Carpet 2 0% 2-6-14 2-8-14 199 7
5350 Owner’s Punch 2 0% 2-8-14 2-11-14 199 7
5351 Install FFE 1 0% 4-23-14 4-24-14 122 7
5352 Final Inspect/Turnover 1 0% 4-24-14 4-25-14 122 7
24 Story Interior Framing & Finish 184 0% 8-28-13 2-15-14 196
Actual Work Remaining Work Critical Remaining Work Milestone Page 59 of 129
7-19-13 Data YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg064.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
184 0% 8-28-13 2-15-14 196
5473 Electrical Rough in (wall) 3 0% 8-28-13 8-30-13 336 7
5474 HVAC Rough in (overhead) 4 0% 8-30-13 9-3-13 336 7
5475 Fire Protection Rough in (overhead) 2 0% 9-3-13 9-5-13 336 7
5476 Hang Drywall 4 0% 11-22-13 11-26-13 252 7
5477 Tape Float and Finish Drywall 4 0% 11-26-13 11-29-13 252 7
5478 Ceiling Finishes 3 0% 11-29-13 12-3-13 252 7
5479 Level 5 spray 2 0% 12-9-13 12-10-13 246 7
6528 Vinyl Wall Coverings 4 0% 12-10-13 12-13-13 246 7
5480 1st coat paint 3 0% 12-24-13 12-26-13 235 7
5481 Doors/Trim/Molding 4 0% 12-27-13 12-31-13 235 7
5482 MEP Trim Out 4 0% 1-14-14 1-17-14 220 7
5483 Contractor’s Punch 1 0% 1-25-14 1-27-14 211 7
5484 Carpet 2 0% 2-3-14 2-4-14 204 7
5485 Owner’s Punch 2 0% 2-4-14 2-6-14 204 7
5486 Install FFE 1 0% 2-13-14 2-14-14 196 7
5487 Final Inspect/Turnover 1 0% 2-14-14 2-15-14 196 7
Level Eight 379 15.52% 5-9-13 A 5-1-14 115
Structural 71 94.39% 5-9-13 A 7-18-13 125
Area A 9 100% 5-9-13 A 5-20-13 A
9 100% 5-9-13 A 5-20-13 A
3879 Complete vertical walls/columns Area A 8th Level 2 100% 5-9-13 A 5-13-13 A
8
3880 Form/crib elevated deck Area A 8th Level 3 100% 5-11-13 A 5-14-13 A 8
3881 Reinforce elevated deck Area A 8th Level 3 100% 5-14-13 A 5-17-13 A 8
3882 Pour/finish elevated deck Area A 8th Level 1 100% 5-18-13 A 5-18-13 A 8
3883 Deck cure time Area A 8th Level 1 100% 5-19-13 A 5-19-13 A 8
3884 Stress post tension Area A 8th Level 1 100% 5-20-13 A 5-20-13 A 8
Area B 11 100% 6-7-13 A 6-19-13 A
11 100% 6-7-13 A 6-19-13 A
1345 Complete vertical walls/columns 2 100% 6-7-13 A 6-10-13 A 8
1346 Form/crib elevated deck 3 100% 6-11-13 A 6-13-13 A 8
1347 Reinforce elevated deck 3 100% 6-13-13 A 6-15-13 A 8
Actual Work
Critical Remaining Work
Page 60 of
YATES
CONSTRUCTION
Remaining Work
Milestone
129
7-19-13
Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg065.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
5894 T&I in Deck 3 100% 6-13-13 A 6-15-13 A 8
1348 Pour/finish elevated deck 1 100% 6-15-13 A 6-15-13 A 8
1349 Deck cure time 1 100% 6-17-13 A 6-18-13 A 8
1350 Stress post tension 1 100% 6-18-13 A 6-19-13 A 8
Area C 50 92.07% 6-1-13 A 7-18-13 125
50 92.07% 6-1-13 A 7-18-13 125
1351 Complete vertical walls/columns Area C 8th Level 2 100% 6-1-13 A 6-3-13 A 8
1352 Form elevated deck 5 100% 6-4-13 A 6-11-13 A 8
1353 Reinforce elevated deck 3 100% 6-11-13 A 6-12-13 A 8
5895 T&I in Deck 3 100% 6-11-13 A 6-12-13 A 8
1354 Pour/finish elevated deck 1 100% 6-13-13 A 6-14-13 A 8
1355 Deck cure time 1 100% 6-14-13 A 6-15-13 A 8
1356 Stress post tension 1 100% 6-15-13 A 6-17-13 A 8
1603 Pour strip 4 0% 7-15-13 7-18-13 125 8
Exterior Finishes 332 8.23% 6-12-13 A 4-17-14 127
12 Story Exterior Framing & Finish 200 13.63% 6-12-13 A 12-16-13 256
200 13.63% 6-12-13 A 12-16-13 256
3965 Exterior Framing 5 100% 6-12-13 A 6-21-13 A 8
3966 Den’s Glass 3 100% 6-13-13 A 7-8-13 174 8
3968 Gold Coat 2 0% 7-11-13 7-12-13 170 8
3967 Insulation 2 0% 7-12-13 7-15-13 169 8
3969 Flashing 2 0% 7-13-13 7-16-13 169 8
3970 Foam Shaping 1 0% 7-16-13 7-16-13 169 8
3971 Joints 1 0% 7-17-13 7-17-13 169 8
3972 Basecoat and Mesh 2 0% 7-17-13 7-19-13 169 8
4245 Exterior windows/doors 5 0% 7-27-13 8-1-13 160 8
4190 Caulking 1 0% 12-12-13 12-12-13 242 8
4191 EIFS Finish Coat 2 0% 12-13-13 12-14-13 242 8
4222 Balcony Railing 1 0% 12-14-13 12-16-13 256 8
24 Story Exterior Framing & Finish 276 2.47% 7-4-13 A 4-17-14 127
276 2.47% 7-4-13 A 4-17-14 127
3973 Exterior Framing 7 25% 7-4-13 A 8-14-13 130 8
3974 Den’s Glass 4 0% 8-9-13 8-13-13 130 8
3976 Gold Coat 3 0% 8-12-13 8-14-13 130 8
Actual Work
Critical Remaining Work
Page 61 of
YATES
CONSTRUCTION
Remaining Work
Milestone
129
7-19-13
Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg066.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
3975 Insulation 3 0% 8-12-13 8-15-13 130 8
3977 Flashing 3 0% 8-13-13 8-16-13 130 8
3978 Foam Shaping 2 0% 8-15-13 8-16-13 130 8
3979 Joints 2 0% 8-16-13 8-17-13 130 8
3980 Basecoat and Mesh 3 0% 8-16-13 8-20-13 130 8
4251 Exterior windows/doors 7 0% 9-4-13 9-10-13 114 8
4173 Caulking 1 0% 4-5-14 4-5-14 115 8
4174 EIFS Finish Coat 2 0% 4-5-14 4-8-14 115 8
4221 Balcony Railing 2 0% 4-15-14 4-17-14 127 8
Interior Finishes 349 9.44% 6-3-13 A 5-1-14 116
12 Story Interior Framing & Finish 349 9.8% 6-3-13 A 5-1-14 116
349 9.8% 6-3-13 A 5-1-14 116
4465 Interior Layout 3 100% 6-3-13 A 6-6-13 A 8
4468 Interior Framing 6 75% 6-19-13 A 7-16-13 145 8
4469 Electrical Rough in (overhead) 8 75% 6-24-13 A 7-16-13 178 8
4472 Electrical Rough in (wall) 8 60% 6-24-13 A 8-15-13 129 8
4466 Plumbing Rough In (overhead) 4 60% 6-24-13 A 7-12-13 146 8
4467 HVAC Rough in (overhead) 4 0% 7-12-13 7-16-13 145 8
5259 Fire Protection Rough in (overhead) 4 0% 7-17-13 7-20-13 183 8
4470 Set Tub 7 0% 8-2-13 8-8-13 126 8
4471 Plumbing Rough in (wall) 6 0% 8-9-13 8-14-13 127 8
4473 HVAC Rough in (wall) 6 0% 8-13-13 8-17-13 129 8
4474 Shaft Walls 2 0% 8-17-13 8-19-13 129 8
4475 In wall Blocking 1 0% 8-17-13 8-17-13 129 8
4476 Hang one side of Drywall 3 0% 8-19-13 8-21-13 129 8
4477 set fan coil units 4 0% 8-21-13 8-24-13 129 8
4478 Insulation 2 0% 8-23-13 8-24-13 129 8
4479 Inspect 1 0% 8-24-13 8-26-13 129 8
4480 Hang 2nd side of drywall 5 0% 8-26-13 8-30-13 129 8
4481 Ceilings & Furr Downs 2 0% 8-28-13 8-30-13 129 8
4482 Tape Float and Finish Drywall 8 0% 8-30-13 9-6-13 129 8
4483 Ceiling Finishes/Concrete Application 8 0% 9-4-13 9-11-13 129 8
4484 Level 5 Spray 3 0% 9-10-13 9-12-13 129 8
4485 Ceramic Tile/Wood Flooring 8 0% 9-17-13 9-24-13 123 8
Actual Work
Critical Remaining Work
Page 62 of
YATES
CONSTRUCTION
Remaining Work
Milestone
129
7-19-13
Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg067.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
4487 1st coat paint 4 0% 9-25-13 9-28-13 123 8
4486 Cabinets/Millwork 8 0% 9-28-13 10-5-13 123 8
4489 Doors/trim/molding 8 0% 10-7-13 10-15-13 126 8
4488 Install Stone Headboards 2 0% 10-17-13 10-19-13 117 8
4490 Final Paint 4 0% 10-26-13 10-31-13 109 8
4491 Install Plumbing Fixtures 8 0% 11-14-13 11-21-13 93 8
4492 MEP Trim out 7 0% 11-15-13 11-22-13 97 8
4494 ACT in closets 1 0% 11-22-13 11-23-13 109 8
4495 Division 10 items/Interior Windows 4 0% 11-22-13 11-26-13 109 8
4496 Paint Touch up 4 0% 11-26-13 11-29-13 109 8
4497 Contractor’s Punch 2 0% 11-29-13 12-2-13 165 8
4493 Carpet 8 0% 2-6-14 2-14-14 93 8
4498 Owner’s Punch 2 0% 2-14-14 2-15-14 164 8
4499 Install FFE 7 0% 4-23-14 4-30-14 93 8
4500 Final Inspect/Turnover 1 0% 4-30-14 5-1-14 116 8
24 Story Interior Framing & Finish 247 0% 7-10-13 2-25-14 185
247 0% 7-10-13 2-25-14 185
4717 Interior Layout 7 0% 7-10-13 7-17-13 63 8
4718 Plumbing Rough In (overhead) 8 0% 7-22-13 7-30-13 71 8
4719 HVAC Rough in (overhead) 8 0% 7-24-13 7-31-13 71 8
5264 Fire Protection Rough In (overhead) 8 0% 7-26-13 8-2-13 213 8
4720 Interior Framing 14 0% 7-29-13 8-10-13 69 8
4721 Electrical Rough in (overhead) 14 0% 8-7-13 8-20-13 103 8
4722 Set Tub 10 0% 8-10-13 8-20-13 69 8
4723 Plumbing Rough in (wall) 10 0% 8-20-13 8-29-13 69 8
4724 Electrical Rough in (wall) 14 0% 8-28-13 9-10-13 65 8
4725 HVAC Rough in (wall) 10 0% 11-1-13 11-9-13 25 8
4726 Shaft Walls 4 0% 11-6-13 11-9-13 25 8
4727 In wall Blocking 2 0% 11-6-13 11-7-13 25 8
4728 Hang one side of Drywall 8 0% 11-7-13 11-14-13 25 8
4729 set fan coil units 8 0% 11-15-13 11-22-13 25 8
4730 Insulation 4 0% 11-16-13 11-20-13 25 8
4731 Inspect 2 0% 11-20-13 11-22-13 25 8
4732 Hang 2nd side of drywall 10 0% 11-22-13 12-2-13 25 8
4733 Ceilings & Furr Downs 8 0% 11-25-13 12-3-13 25 8
Actual Work
Critical Remaining Work
Page 63 of
YATES
CONSTRUCTION
Remaining Work
Milestone
129
7-19-13
Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg068.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
4734 Tape Float and Finish Drywall 10 0% 12-3-13 12-12-13 25 8
4735 Ceiling Finishes/Concrete Application 10 0% 12-7-13 12-17-13 25 8
4736 Level 5 Spray 5 0% 12-13-13 12-17-13 25 8
4737 Ceramic Tile/Wood Flooring 12 0% 12-18-13 12-30-13 21 8
4739 1st coat paint 6 0% 12-30-13 1-4-14 21 8
4738 Cabinets/Millwork 12 0% 1-4-14 1-15-14 21 8
4740 Install Stone Headboards 2 0% 1-4-14 1-6-14 57 8
4741 Doors/trim/molding 10 0% 1-4-14 1-14-14 54 8
4742 Final Paint 6 0% 1-9-14 1-14-14 54 8
4743 Install Plumbing Fixtures 10 0% 1-14-14 1-23-14 54 8
4744 MEP Trim out 10 0% 1-15-14 1-24-14 54 8
4746 ACT in closets 3 0% 1-24-14 1-28-14 67 8
4747 Division 10 items/Interior Windows 6 0% 1-24-14 1-30-14 67 8
4748 Paint Touch up 6 0% 1-29-14 2-3-14 67 8
4749 Contractor’s Punch 3 0% 2-3-14 2-6-14 67 8
4745 Carpet 8 0% 2-6-14 2-13-14 67 8
4750 Owner’s Punch 3 0% 2-13-14 2-15-14 67 8
4751 Install FFE 9 0% 2-17-14 2-25-14 67 8
4752 Final Inspect/Turnover 1 0% 2-25-14 2-25-14 185 8
Interior corridor/Elevator lobby 278 0% 8-15-13 5-1-14 115
12 Story Interior Framing & Finish 278 0% 8-15-13 5-1-14 115
278 0% 8-15-13 5-1-14 115
5353 Electrical Rough in (wall) 3 0% 8-15-13 8-19-13 349 8
5354 HVAC Rough in (overhead) 4 0% 8-19-13 8-22-13 349 8
5355 Fire Protection Rough in (overhead) 2 0% 8-22-13 8-23-13 349 8
5356 Hang Drywall 4 0% 8-30-13 9-3-13 342 8
5357 Tape Float and Finish Drywall 4 0% 9-3-13 9-6-13 342 8
5358 Ceiling Finishes 3 0% 9-6-13 9-10-13 342 8
5359 Level 5 spray 2 0% 9-12-13 9-14-13 339 8
6529 Vinyl Wall Coverings 4 0% 9-14-13 9-18-13 339 8
5360 1st coat paint 3 0% 9-28-13 10-1-13 328 8
5361 Doors/Trim/Molding 4 0% 10-1-13 10-4-13 328 8
5362 MEP Trim Out 4 0% 11-22-13 11-26-13 276 8
5363 Contractor’s Punch 1 0% 12-2-13 12-3-13 270 8
Actual Work
Critical Remaining Work
Page 64 of
YATES
CONSTRUCTION
Remaining Work
Milestone
129
7-19-13
Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg069.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
5364 Carpet 2 0% 2-14-14 2-15-14 191 8
5365 Owner’s Punch 2 0% 2-15-14 2-18-14 191 8
5366 Install FFE 1 0% 4-30-14 5-1-14 115 8
5367 Final Inspect/Turnover 1 0% 5-1-14 5-1-14 115 8
24 Story Interior Framing & Finish 182 0% 9-10-13 2-26-14 184
182 0% 9-10-13 2-26-14 184
5458 Electrical Rough in (wall) 3 0% 9-10-13 9-12-13 322 8
5459 HVAC Rough in (overhead) 4 0% 9-12-13 9-17-13 322 8
5460 Fire Protection Rough in (overhead) 2 0% 9-17-13 9-18-13 322 8
5461 Hang Drywall 4 0% 12-2-13 12-5-13 242 8
5462 Tape Float and Finish Drywall 4 0% 12-5-13 12-9-13 242 8
5463 Ceiling Finishes 3 0% 12-9-13 12-12-13 242 8
5464 Level 5 spray 2 0% 12-18-13 12-19-13 236 8
6530 Vinyl Wall Coverings 4 0% 12-19-13 12-23-13 236 8
5465 1st coat paint 3 0% 1-4-14 1-7-14 223 8
5466 Doors/Trim/Molding 4 0% 1-7-14 1-10-14 223 8
5467 MEP Trim Out 4 0% 1-24-14 1-28-14 208 8
5468 Contractor’s Punch 1 0% 2-6-14 2-6-14 199 8
5469 Carpet 2 0% 2-13-14 2-15-14 192 8
5470 Owner’s Punch 2 0% 2-15-14 2-17-14 192 8
5471 Install FFE 1 0% 2-25-14 2-25-14 184 8
5472 Final Inspect/Turnover 1 0% 2-26-14 2-26-14 184 8
Ninth Level 378 13.56% 5-21-13 A 5-8-14 108
Structural 73 94.54% 5-21-13 A 7-27-13 127
Area A 15 100% 5-21-13 A 6-3-13 A
15 100% 5-21-13 A 6-3-13 A
1360 Complete vertical walls/columns Area A 9th Level 2 100% 5-21-13 A 5-22-13 A
9
1361 Form/crib elevated deck Area A 9th Level 3 100% 5-23-13 A 5-25-13 A 9
1362 Reinforce elevated deck Area A 9th Level 3 100% 5-25-13 A 5-28-13 A 9
5896 T&I in Deck 3 100% 5-28-13 A 5-30-13 A 9
1363 Pour/finish elevated deck Area A 9th Level 1 100% 5-30-13 A 5-31-13 A 9
1364 Deck cure time Area A 9th Level 1 100% 5-31-13 A 5-31-13 A 9
Actual Work
Critical Remaining Work
Page 65 of
YATES
CONSTRUCTION
Remaining Work
Milestone
129
7-19-13
Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg070.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
1365 Stress post tension 1 100% 6-1-13 A 6-3-13 A 9
Area B 7 100% 6-15-13 A 6-28-13 A
7 100% 6-15-13 A 6-28-13 A
1366 Complete vertical walls/columns 2 100% 6-15-13 A 6-17-13 A 9
1367 Form/crib elevated deck 3 100% 6-17-13 A 6-21-13 A 9
1368 Reinforce elevated deck 3 100% 6-19-13 A 6-25-13 A 9
5897 T&I in Deck 3 100% 6-19-13 A 6-25-13 A 9
1369 Pour/finish elevated deck 1 100% 6-26-13 A 6-26-13 A 9
1370 Deck cure time 1 100% 6-27-13 A 6-27-13 A 9
1371 Stress post tension 1 100% 6-28-13 A 6-28-13 A 9
Area C 43 90.76% 6-14-13 A 7-27-13 127
43 90.76% 6-14-13 A 7-27-13 127
1372 Complete vertical walls/columns 2 100% 6-14-13 A 6-15-13 A 9
1373 Form elevated deck 3 100% 6-17-13 A 6-17-13 A 9
1374 Reinforce elevated deck 3 100% 6-17-13 A 6-20-13 A 9
5898 T&I in Deck 3 100% 6-17-13 A 6-20-13 A 9
1375 Pour/finish elevated deck 1 100% 6-21-13 A 6-21-13 A 9
1376 Deck cure time 1 100% 6-21-13 A 6-21-13 A 9
1377 Stress post tension 1 100% 6-21-13 A 6-22-13 A 9
1604 Pour strip 4 0% 7-24-13 7-27-13 127 9
Exterior Finishes 315 3.97% 6-26-13 A 4-15-14 127
12 Story Exterior Framing & Finish 183 6.85% 6-26-13 A 12-12-13 258
183 6.85% 6-26-13 A 12-12-13 258
3981 Exterior Framing 5 100% 6-26-13 A 6-29-13 A 9
3982 Den’s Glass 3 0% 7-8-13 7-10-13 180 9
3984 Gold Coat 2 0% 7-12-13 7-15-13 176 9
3983 Insulation 2 0% 7-15-13 7-16-13 175 9
3985 Flashing 2 0% 7-16-13 7-17-13 175 9
3986 Foam Shaping 1 0% 7-17-13 7-18-13 175 9
3987 Joints 1 0% 7-18-13 7-19-13 175 9
3988 Basecoat and Mesh 2 0% 7-19-13 7-20-13 175 9
4246 Exterior windows/doors 5 0% 8-1-13 8-6-13 163 9
4188 Caulking 1 0% 12-9-13 12-10-13 242 9
4189 EIFS Finish Coat 2 0% 12-10-13 12-12-13 242 9
4220 Balcony Railing 1 0% 12-12-13 12-12-13 258 9
Actual Work
Critical Remaining Work
Page 66 of
YATES
CONSTRUCTION
Remaining Work
Milestone
129
7-19-13
Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg071.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
24 Story Exterior Framing & Finish 260 0% 8-15-13 4-15-14 127
260 0% 8-15-13 4-15-14 127
3989 Exterior Framing 7 0% 8-15-13 8-22-13 132 9
3990 Den’s Glass 4 0% 8-19-13 8-23-13 132 9
3992 Gold Coat 3 0% 8-21-13 8-23-13 132 9
3991 Insulation 3 0% 8-22-13 8-24-13 132 9
3993 Flashing 3 0% 8-23-13 8-26-13 132 9
3994 Foam Shaping 2 0% 8-24-13 8-27-13 132 9
3995 Joints 2 0% 8-26-13 8-28-13 132 9
3996 Basecoat and Mesh 3 0% 8-27-13 8-29-13 132 9
4252 Exterior windows/doors 7 0% 9-11-13 9-17-13 119 9
4171 Caulking 1 0% 4-2-14 4-3-14 115 9
4172 EIFS Finish Coat 2 0% 4-3-14 4-5-14 115 9
4219 Balcony Railing 2 0% 4-14-14 4-15-14 127 9
Interior Finishes 344 7.12% 6-20-13 A 5-7-14 109
12 Story Interior Framing & Finish 344 7.12% 6-20-13 A 5-7-14 109
344 7.12% 6-20-13 A 5-7-14 109
4501 Interior Layout 3 100% 6-20-13 A 6-22-13 A 9
4502 Plumbing Rough In (overhead) 4 50% 6-24-13 A 7-15-13 151 9
4504 Interior Framing 6 75% 6-24-13 A 7-19-13 148 9
4505 Electrical Rough in (overhead) 8 30% 7-2-13 A 7-23-13 176 9
4503 HVAC Rough in (overhead) 4 0% 7-16-13 7-19-13 148 9
5260 Fire Protection Rough in (overhead) 4 0% 7-20-13 7-24-13 183 9
4506 Set Tub 7 0% 8-9-13 8-15-13 126 9
4507 Plumbing Rough in (wall) 6 0% 8-15-13 8-21-13 126 9
4508 Electrical Rough in (wall) 8 0% 8-19-13 8-27-13 126 9
4509 HVAC Rough in (wall) 6 0% 8-23-13 8-28-13 126 9
4510 Shaft Walls 2 0% 8-28-13 8-29-13 126 9
4511 In wall Blocking 1 0% 8-28-13 8-28-13 126 9
4512 Hang one side of Drywall 3 0% 8-28-13 8-31-13 126 9
4513 set fan coil units 4 0% 8-31-13 9-4-13 126 9
4514 Insulation 2 0% 9-2-13 9-4-13 126 9
4515 Inspect 1 0% 9-4-13 9-5-13 126 9
4516 Hang 2nd side of drywall 5 0% 9-5-13 9-10-13 126 9
4517 Ceilings & Furr Downs 2 0% 9-7-13 9-10-13 126 9
Actual Work
Critical Remaining Work
Page 67 of
YATES
CONSTRUCTION
Remaining Work
Milestone
129
7-19-13
Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg072.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
4518 Tape Float and Finish Drywall 8 0% 9-10-13 9-17-13 126 9
4519 Ceiling Finishes/Concrete Application 8 0% 9-14-13 9-21-13 126 9
4520 Level 5 Spray 3 0% 9-20-13 9-23-13 126 9
4521 Ceramic Tile/Wood Flooring 8 0% 9-25-13 10-2-13 123 9
4523 1st coat paint 4 0% 10-2-13 10-5-13 123 9
4522 Cabinets/Millwork 8 0% 10-5-13 10-12-13 123 9
4525 Doors/trim/molding 8 0% 10-15-13 10-22-13 126 9
4524 Install Stone Headboards 2 0% 10-19-13 10-22-13 123 9
4526 Final Paint 4 0% 10-31-13 11-4-13 113 9
4527 Install Plumbing Fixtures 8 0% 11-21-13 11-28-13 93 9
4528 MEP Trim out 7 0% 11-23-13 11-29-13 96 9
4530 ACT in closets 1 0% 11-29-13 11-30-13 105 9
4531 Division 10 items/Interior Windows 4 0% 11-29-13 12-3-13 105 9
4532 Paint Touch up 4 0% 12-3-13 12-7-13 105 9
4533 Contractor’s Punch 2 0% 12-7-13 12-9-13 165 9
4529 Carpet 8 0% 2-14-14 2-21-14 93 9
4534 Owner’s Punch 2 0% 2-21-14 2-24-14 163 9
4535 Install FFE 7 0% 4-30-14 5-6-14 93 9
4536 Final Inspect/Turnover 1 0% 5-6-14 5-7-14 109 9
24 Story Interior Framing & Finish 249 0% 7-19-13 3-8-14 173
249 0% 7-19-13 3-8-14 173
4681 Interior Layout 7 0% 7-19-13 7-26-13 60 9
4682 Plumbing Rough In (overhead) 8 0% 7-30-13 8-6-13 77 9
4683 HVAC Rough in (overhead) 8 0% 7-31-13 8-8-13 77 9
5265 Fire Protection Rough In (overhead) 8 0% 8-2-13 8-9-13 213 9
4684 Interior Framing 14 0% 8-10-13 8-23-13 69 9
4685 Electrical Rough in (overhead) 14 0% 8-20-13 9-2-13 103 9
4686 Set Tub 10 0% 8-23-13 9-2-13 69 9
4687 Plumbing Rough in (wall) 10 0% 9-2-13 9-11-13 69 9
4688 Electrical Rough in (wall) 14 0% 9-10-13 9-23-13 65 9
4689 HVAC Rough in (wall) 10 0% 11-11-13 11-19-13 27 9
4690 Shaft Walls 4 0% 11-15-13 11-19-13 27 9
4691 In wall Blocking 2 0% 11-15-13 11-16-13 27 9
4692 Hang one side of Drywall 8 0% 11-16-13 11-23-13 27 9
Actual Work
Critical Remaining Work
Page 68 of
YATES
CONSTRUCTION
Remaining Work
Milestone
129
7-19-13
Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg073.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
4693 set fan coil units 8 0% 11-25-13 12-2-13 27 9
4694 Insulation 4 0% 11-26-13 11-29-13 27 9
4695 Inspect 2 0% 11-29-13 12-2-13 27 9
4696 Hang 2nd side of drywall 10 0% 12-2-13 12-11-13 27 9
4697 Ceilings & Furr Downs 8 0% 12-4-13 12-12-13 27 9
4698 Tape Float and Finish Drywall 10 0% 12-12-13 12-21-13 27 9
4699 Ceiling Finishes/Concrete Application 10 0% 12-17-13 12-26-13 27 9
4700 Level 5 Spray 5 0% 12-23-13 12-26-13 27 9
4701 Ceramic Tile/Wood Flooring 12 0% 12-30-13 1-9-14 21 9
4703 1st coat paint 6 0% 1-10-14 1-15-14 21 9
4702 Cabinets/Millwork 12 0% 1-15-14 1-27-14 21 9
4704 Install Stone Headboards 2 0% 1-15-14 1-17-14 55 9
4705 Doors/trim/molding 10 0% 1-15-14 1-24-14 52 9
4706 Final Paint 6 0% 1-20-14 1-25-14 52 9
4707 Install Plumbing Fixtures 10 0% 1-24-14 2-3-14 52 9
4708 MEP Trim out 10 0% 1-27-14 2-5-14 52 9
4710 ACT in closets 3 0% 2-5-14 2-7-14 64 9
4711 Division 10 items/Interior Windows 6 0% 2-5-14 2-11-14 64 9
4712 Paint Touch up 6 0% 2-8-14 2-14-14 64 9
4713 Contractor’s Punch 3 0% 2-14-14 2-17-14 64 9
4709 Carpet 8 0% 2-17-14 2-25-14 64 9
4714 Owner’s Punch 3 0% 2-25-14 2-27-14 64 9
4715 Install FFE 9 0% 2-27-14 3-7-14 64 9
4716 Final Inspect/Turnover 1 0% 3-7-14 3-8-14 173 9
Interior corridor/Elevator lobby 273 0% 8-27-13 5-8-14 108
12 Story Interior Framing & Finish 273 0% 8-27-13 5-8-14 108
273 0% 8-27-13 5-8-14 108
5383 Electrical Rough in (wall) 3 0% 8-27-13 8-29-13 337 9
5384 HVAC Rough in (overhead) 4 0% 8-29-13 9-2-13 337 9
5385 Fire Protection Rough in (overhead) 2 0% 9-2-13 9-4-13 337 9
5386 Hang Drywall 4 0% 9-10-13 9-13-13 331 9
5387 Tape Float and Finish Drywall 4 0% 9-13-13 9-17-13 331 9
5388 Ceiling Finishes 3 0% 9-17-13 9-19-13 331 9
5389 Level 5 spray 2 0% 9-23-13 9-24-13 328 9
Actual Work
Critical Remaining Work
Page 69 of
YATES
CONSTRUCTION
Remaining Work
Milestone
129
7-19-13
Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg074.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
6531 Vinyl Wall Coverings 4 0% 9-25-13 9-28-13 328 9
5390 1st coat paint 3 0% 10-5-13 10-8-13 320 9
5391 Doors/Trim/Molding 4 0% 10-9-13 10-12-13 320 9
5392 MEP Trim Out 4 0% 11-29-13 12-3-13 268 9
5393 Contractor’s Punch 1 0% 12-9-13 12-10-13 262 9
5394 Carpet 2 0% 2-21-14 2-24-14 183 9
5395 Owner’s Punch 2 0% 2-24-14 2-25-14 183 9
5396 Install FFE 1 0% 5-6-14 5-7-14 108 9
5397 Final Inspect/Turnover 1 0% 5-7-14 5-8-14 108 9
24 Story Interior Framing & Finish 180 0% 9-23-13 3-10-14 172
180 0% 9-23-13 3-10-14 172
5443 Electrical Rough in (wall) 3 0% 9-23-13 9-26-13 308 9
5444 HVAC Rough in (overhead) 4 0% 9-26-13 9-30-13 308 9
5445 Fire Protection Rough in (overhead) 2 0% 9-30-13 10-1-13 308 9
5446 Hang Drywall 4 0% 12-11-13 12-14-13 232 9
5447 Tape Float and Finish Drywall 4 0% 12-14-13 12-18-13 232 9
5448 Ceiling Finishes 3 0% 12-18-13 12-21-13 232 9
5449 Level 5 spray 2 0% 12-27-13 12-28-13 226 9
6532 Vinyl Wall Coverings 4 0% 12-28-13 1-1-14 226 9
5450 1st coat paint 3 0% 1-15-14 1-18-14 211 9
5451 Doors/Trim/Molding 4 0% 1-18-14 1-22-14 211 9
5452 MEP Trim Out 4 0% 2-5-14 2-8-14 196 9
5453 Contractor’s Punch 1 0% 2-17-14 2-18-14 187 9
5454 Carpet 2 0% 2-25-14 2-26-14 180 9
5455 Owner’s Punch 2 0% 2-26-14 2-28-14 180 9
5456 Install FFE 1 0% 3-7-14 3-8-14 172 9
5457 Final Inspect/Turnover 1 0% 3-8-14 3-10-14 172 9
Tenth Level 374 10.64% 5-31-13 A 5-15-14 101
Structural 75 52.96% 5-31-13 A 8-9-13 130
Area A 15 100% 5-31-13 A 6-14-13 A
15 100% 5-31-13 A 6-14-13 A
1381 Complete vertical walls/columns Area A 9th Level 2 100% 5-31-13 A 6-1-13 A
10
1382 Form/crib elevated deck 3 100% 6-3-13 A 6-7-13 A 10
1383 Reinforce elevated deck 3 100% 6-7-13 A 6-11-13 A 10
Actual Work
Critical Remaining Work
Page 70 of
YATES
CONSTRUCTION
Remaining Work
Milestone
129
7-19-13
Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg075.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
5899 T&I in Deck 3 100% 6-7-13 A 6-11-13 A 10
1384 Pour/finish elevated deck 1 100% 6-11-13 A 6-12-13 A 10
1385 Deck cure time 1 100% 6-12-13 A 6-12-13 A 10
1386 Stress post tension 1 100% 6-13-13 A 6-14-13 A 10
Area B 19 82.72% 6-26-13 A 7-10-13 39
19 82.72% 6-26-13 A 7-10-13 39
1387 Complete vertical walls/columns 2 100% 6-26-13 A 7-8-13 A 10
1388 Form/crib elevated deck 3 100% 6-26-13 A 7-3-13 A 10
1389 Reinforce elevated deck 3 90% 6-28-13 A 7-8-13 28 10
5900 T&I in Deck 3 90% 6-28-13 A 7-8-13 28 10
1390 Pour/finish elevated deck 1 0% 7-8-13 7-9-13 28 10
1391 Deck cure time 1 0% 7-9-13 7-9-13 39 10
1392 Stress post tension 1 0% 7-9-13 7-10-13 39 10
Area C 53 92.4% 6-21-13 A 8-9-13 130
53 92.4% 6-21-13 A 8-9-13 130
1393 Complete vertical walls/columns 2 100% 6-21-13 A 6-22-13 A 10
1394 Form elevated deck 3 100% 6-24-13 A 7-1-13 A 10
5901 T&I in Deck 3 100% 6-26-13 A 7-1-13 A 10
1395 Reinforce elevated deck 3 100% 6-26-13 A 7-1-13 A 10
1396 Pour/finish elevated deck 1 100% 7-3-13 A 7-3-13 A 10
1397 Deck cure time 1 100% 7-4-13 A 7-4-13 A 10
1398 Stress post tension 1 100% 7-5-13 A 7-5-13 A 10
1605 Pour strip 4 0% 8-6-13 8-9-13 130 10
Exterior Finishes 300 0% 7-8-13 4-14-14 127
12 Story Exterior Framing & Finish 167 0% 7-8-13 12-10-13 260
167 0% 7-8-13 12-10-13 260
3997 Exterior Framing 5 0% 7-8-13 7-11-13 185 10
3998 Den’s Glass 3 0% 7-10-13 7-12-13 185 10
4000 Gold Coat 2 0% 7-15-13 7-16-13 182 10
3999 Insulation 2 0% 7-17-13 7-18-13 181 10
4001 Flashing 2 0% 7-17-13 7-19-13 181 10
4002 Foam Shaping 1 0% 7-19-13 7-20-13 181 10
4003 Joints 1 0% 7-20-13 7-20-13 181 10
4004 Basecoat and Mesh 2 0% 7-22-13 7-23-13 181 10
4247 Exterior windows/doors 5 0% 8-6-13 8-10-13 166 10
Actual Work
Critical Remaining Work
Page 71 of
YATES
CONSTRUCTION
Remaining Work
Milestone
129
7-19-13
Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg076.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish
Total Float Mojito Levels 2 2013 2014
A S J F A J J A J A J J A
4186 Caulking 1 0% 12-6-13 12-7-13 242 10
4187 EIFS Finish Coat 2 0% 12-7-13 12-9-13 242 10
4218 Balcony Railing 1 0% 12-9-13 12-10-13 260 10
24 Story Exterior Framing & Finish 243 0% 8-29-13 4-14-14 127
243 0% 8-29-13 4-14-14 127
4005 Exterior Framing 7 0% 8-29-13 9-5-13 129 10
4006 Den’s Glass 4 0% 9-3-13 9-6-13 129 10
4008 Gold Coat 3 0% 9-4-13 9-7-13 129 10
4007 Insulation 3 0% 9-5-13 9-7-13 129 10
4009 Flashing 3 0% 9-6-13 9-9-13 129 10
4010 Foam Shaping 2 0% 9-7-13 9-10-13 129 10
4011 Joints 2 0% 9-9-13 9-11-13 129 10
4012 Basecoat and Mesh 3 0% 9-10-13 9-12-13 129 10
4253 Exterior windows/doors 7 0% 9-17-13 9-24-13 124 10
4169 Caulking 1 0% 3-31-14 4-1-14 115 10
4170 EIFS Finish Coat 2 0% 4-1-14 4-2-14 115 10
4217 Balcony Railing 2 0% 4-11-14 4-14-14 127 10
Interior Finishes 341 4.83% 6-24-13 A 5-14-14 102
12 Story Interior Framing & Finish 341 4.83% 6-24-13 A 5-14-14 102
341 4.83% 6-24-13 A 5-14-14 102
4537 Interior Layout 3 100% 6-24-13 A 6-26-13 A 10
4538 Plumbing Rough In (overhead) 4 60% 6-27-13 A 7-16-13 153 10
4539 HVAC Rough in (overhead) 4 0% 7-19-13 7-23-13 148 10
4540 Interior Framing 6 0% 7-22-13 7-27-13 148 10
5261 Fire Protection Rough in (overhead) 4 0% 7-24-13 7-27-13 183 10
4541 Electrical Rough in (overhead) 8 0% 7-25-13 8-1-13 174 10
4542 Set Tub 7 0% 8-15-13 8-22-13 127 10
4543 Plumbing Rough in (wall) 6 0% 8-22-13 8-27-13 127 10
4544 Electrical Rough in (wall) 8 0% 8-27-13 9-3-13 126 10
4545 HVAC Rough in (wall) 6 0% 8-30-13 9-5-13 126 10
4546 Shaft Walls 2 0% 9-4-13 9-5-13 126 10
4547 In wall Blocking 1 0% 9-4-13 9-5-13 126 10
4548 Hang one side of Drywall 3 0% 9-5-13 9-7-13 126 10
4549 set fan coil units 4 0% 9-7-13 9-11-13 126 10
4550 Insulation 2 0% 9-10-13 9-11-13 126 10
Actual Work
Critical Remaining Work
Page 72 of
YATES
CONSTRUCTION
Remaining Work
Milestone
129
7-19-13
Data



--------------------------------------------------------------------------------

LOGO [g628109exa_pg077.jpg]

Activity ID
Activity Name
Original Duration
Duration % Complete
Start
Finish
Total Float
Mojito Levels
2
2013
2014
A S
J F
A
J J A
J A J J A
4551 Inspect 1 0% 9-11-13 9-12-13 126 10
4552 Hang 2nd side of drywall 5 0% 9-12-13 9-17-13 126 10
4553 Ceilings & Furr Downs 2 0% 9-16-13 9-17-13 126 10
4554 Tape Float and Finish Drywall 8 0% 9-17-13 9-24-13 126 10
4555 Ceiling Finishes/Concrete Application 8 0% 9-21-13 9-28-13 126 10
4556 Level 5 Spray 3 0% 9-27-13 9-30-13 126 10
4557 Ceramic Tile/Wood Flooring 8 0% 10-2-13 10-9-13 123 10
4559 1st coat paint 4 0% 10-9-13 10-12-13 123 10
4558 Cabinets/Millwork 8 0% 10-14-13 10-21-13 123 10
4560 Install Stone Headboards 2 0% 10-22-13 10-23-13 129 10
4561 Doors/trim/molding 8 0% 10-22-13 10-29-13 126 10
4562 Final Paint 4 0% 11-4-13 11-7-13 117 10
4563 Install Plumbing Fixtures 8 0% 11-28-13 12-6-13 93 10
4564 MEP Trim out 7 0% 11-30-13 12-7-13 95 10
4566 ACT in closets 1 0% 12-7-13 12-7-13 101 10
4567 Division 10 items/Interior Windows 4 0% 12-7-13 12-11-13 101 10
4568 Paint Touch up 4 0% 12-11-13 12-14-13 101 10
4569 Contractor’s Punch 2 0% 12-14-13 12-17-13 109 10
4565 Carpet 8 0% 2-21-14 3-1-14 93 10
4570 Owner’s Punch 2 0% 3-1-14 3-3-14 162 10
4571 Install FFE 7 0% 5-6-14 5-13-14 93 10
4572 Final Inspect/Turnover 1 0% 5-13-14 5-14-14 102 10
24 Story Interior Framing & Finish 251 0% 7-29-13 3-20-14 161
251 0% 7-29-13 3-20-14 161
4753 Interior Layout 7 0% 7-29-13 8-5-13 57 10
4754 Plumbing Rough In (overhead) 8 0% 8-6-13 8-13-13 83 10
4755 HVAC Rough in (overhead) 8 0% 8-8-13 8-15-13 83 10
5266 Fire Protection Rough In (overhead) 8 0% 8-9-13 8-17-13 213 10
4756 Interior Framing 14 0% 8-23-13 9-6-13 69 10
4757 Electrical Rough in (overhead) 14 0% 9-2-13 9-14-13 103 10
4758 Set Tub 10 0% 9-6-13 9-16-13 69 10
4759 Plumbing Rough in (wall) 10 0% 9-16-13 9-25-13 69 10
4760 Electrical Rough in (wall) 14 0% 9-23-13 10-5-13 65 10
4761 HVAC Rough in (wall) 10 0% 11-20-13 11-28-13 29 10
Actual Work
Critical Remaining Work
Page 73 of 129
Remaining Work
Milestone
7-19-13
Data
YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg078.jpg]

Activity ID
Activity Name
Original Duration
Duration % Complete
Start
Finish
Total Float
Mojito Levels
2
2013
2014
A S
J F
A
J J A
J A J J A
4762 Shaft Walls 4 0% 11-25-13 11-28-13 29 10
4763 In wall Blocking 2 0% 11-25-13 11-26-13 29 10
4764 Hang one side of Drywall 8 0% 11-26-13 12-3-13 29 10
4765 set fan coil units 8 0% 12-4-13 12-11-13 29 10
4766 Insulation 4 0% 12-5-13 12-9-13 29 10
4767 Inspect 2 0% 12-9-13 12-11-13 29 10
4768 Hang 2nd side of drywall 10 0% 12-11-13 12-20-13 29 10
4769 Ceilings & Furr Downs 8 0% 12-13-13 12-21-13 29 10
4770 Tape Float and Finish Drywall 10 0% 12-21-13 12-31-13 29 10
4771 Ceiling Finishes/Concrete Application 10 0% 12-26-13 1-4-14 29 10
4772 Level 5 Spray 5 0% 1-1-14 1-4-14 29 10
4773 Ceramic Tile/Wood Flooring 12 0% 1-10-14 1-21-14 21 10
4775 1st coat paint 6 0% 1-21-14 1-27-14 21 10
4774 Cabinets/Millwork 12 0% 1-27-14 2-6-14 21 10
4776 Install Stone Headboards 2 0% 1-27-14 1-28-14 53 10
4777 Doors/trim/molding 10 0% 1-27-14 2-5-14 50 10
4778 Final Paint 6 0% 1-31-14 2-6-14 50 10
4779 Install Plumbing Fixtures 10 0% 2-5-14 2-14-14 50 10
4780 MEP Trim out 10 0% 2-7-14 2-15-14 50 10
4782 ACT in closets 3 0% 2-17-14 2-19-14 61 10
4783 Division 10 items/Interior Windows 6 0% 2-17-14 2-21-14 61 10
4784 Paint Touch up 6 0% 2-20-14 2-25-14 61 10
4785 Contractor’s Punch 3 0% 2-26-14 2-28-14 61 10
4781 Carpet 8 0% 2-28-14 3-7-14 61 10
4786 Owner’s Punch 3 0% 3-7-14 3-11-14 61 10
4787 Install FFE 9 0% 3-11-14 3-19-14 61 10
4788 Final Inspect/Turnover 1 0% 3-19-14 3-20-14 161 10
Interior corridor/Elevator lobby 272 0% 9-3-13 5-15-14 101
12 Story Interior Framing & Finish 272 0% 9-3-13 5-15-14 101
272 0% 9-3-13 5-15-14 101
5368 Electrical Rough in (wall) 3 0% 9-3-13 9-5-13 329 10
5369 HVAC Rough in (overhead) 4 0% 9-6-13 9-10-13 329 10
5370 Fire Protection Rough in (overhead) 2 0% 9-10-13 9-11-13 329 10
5371 Hang Drywall 4 0% 9-17-13 9-20-13 323 10
Actual Work
Critical Remaining Work
Page 74 of 129
Remaining Work
Milestone
7-19-13
Data
YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg079.jpg]

Activity ID
Activity Name
Original Duration
Duration % Complete
Start
Finish
Total Float
Mojito Levels
2
2013
2014
A S
J F
A
J J A
J A J J A
5372 Tape Float and Finish Drywall 4 0% 9-20-13 9-24-13 323 10
5373 Ceiling Finishes 3 0% 9-25-13 9-27-13 323 10
5374 Level 5 spray 2 0% 9-30-13 10-2-13 320 10
6533 Vinyl Wall Coverings 4 0% 10-2-13 10-5-13 320 10
5375 1st coat paint 3 0% 10-14-13 10-16-13 312 10
5376 Doors/Trim/Molding 4 0% 10-16-13 10-19-13 312 10
5377 MEP Trim Out 4 0% 12-7-13 12-11-13 260 10
5378 Contractor’s Punch 1 0% 12-17-13 12-17-13 254 10
5379 Carpet 2 0% 3-1-14 3-3-14 175 10
5380 Owner’s Punch 2 0% 3-3-14 3-5-14 175 10
5381 Install FFE 1 0% 5-13-14 5-14-14 101 10
5382 Final Inspect/Turnover 1 0% 5-14-14 5-15-14 101 10
24 Story Interior Framing & Finish 178 0% 10-5-13 3-20-14 160
178 0% 10-5-13 3-20-14 160
5428 Electrical Rough in (wall) 3 0% 10-5-13 10-9-13 294 10
5429 HVAC Rough in (overhead) 4 0% 10-9-13 10-12-13 294 10
5430 Fire Protection Rough in (overhead) 2 0% 10-12-13 10-15-13 294 10
5431 Hang Drywall 4 0% 12-20-13 12-24-13 222 10
5432 Tape Float and Finish Drywall 4 0% 12-24-13 12-27-13 222 10
5433 Ceiling Finishes 3 0% 12-27-13 12-31-13 222 10
5434 Level 5 spray 2 0% 1-6-14 1-7-14 216 10
6534 Vinyl Wall Coverings 4 0% 1-7-14 1-10-14 216 10
5435 1st coat paint 3 0% 1-27-14 1-29-14 199 10
5436 Doors/Trim/Molding 4 0% 1-29-14 2-1-14 199 10
5437 MEP Trim Out 4 0% 2-17-14 2-20-14 184 10
5438 Contractor’s Punch 1 0% 2-28-14 3-1-14 175 10
5439 Carpet 2 0% 3-7-14 3-10-14 168 10
5440 Owner’s Punch 2 0% 3-10-14 3-11-14 168 10
5441 Install FFE 1 0% 3-19-14 3-20-14 160 10
5442 Final Inspect/Turnover 1 0% 3-20-14 3-20-14 160 10
Eleventh level 369 8.02% 6-11-13 A 5-21-14 94
Structural 70 42.08% 6-11-13 A 8-15-13 132
Area A 12 100% 6-11-13 A 6-21-13 A
12 100% 6-11-13 A 6-21-13 A
1402 Complete vertical walls/columns 2 100% 6-11-13 A 6-12-13 A 11
Actual Work
Critical Remaining Work
Page 75 of 129
Remaining Work
Milestone
7-19-13
Data
YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg080.jpg]

Activity ID
Activity Name
Original Duration
Duration % Complete
Start
Finish
Total Float
Mojito Levels
2
2013
2014
A S
J F
A
J J A
J A J J A
1403 Form elevated deck 3 100% 6-12-13 A 6-15-13 A 11
1404 Reinforce elevated deck 3 100% 6-15-13 A 6-18-13 A 11
5902 T&I in Deck 3 100% 6-17-13 A 6-19-13 A 11
1405 Pour/finish elevated deck 1 100% 6-20-13 A 6-20-13 A 11
1406 Deck cure time 1 100% 6-20-13 A 6-20-13 A 11
1407 Stress post tension 1 100% 6-21-13 A 6-21-13 A 11
Area B 14 0% 7-9-13 7-22-13 35
14 0% 7-9-13 7-22-13 35
1408 Complete vertical walls/columns 2 0% 7-9-13 7-10-13 28 11
1409 Form/crib elevated deck 3 0% 7-13-13 7-16-13 28 11
1410 Reinforce elevated deck 3 0% 7-16-13 7-18-13 28 11
5903 T&I in Deck 3 0% 7-16-13 7-18-13 28 11
1411 Pour/finish elevated deck 1 0% 7-18-13 7-19-13 28 11
1412 Deck cure time 1 0% 7-19-13 7-20-13 35 11
1413 Stress post tension 1 0% 7-20-13 7-22-13 35 11
Area C 42 7.85% 7-5-13 A 8-15-13 132
42 7.85% 7-5-13 A 8-15-13 132
1414 Complete vertical walls/columns 3 100% 7-5-13 A 7-6-13 A 11
1415 Form elevated deck 3 75% 7-6-13 A 7-11-13 39 11
1416 Reinforce elevated deck 3 0% 7-11-13 7-13-13 39 11
5904 T&I in Deck 3 0% 7-11-13 7-13-13 39 11
1417 Pour/finish elevated deck 1 0% 7-13-13 7-15-13 39 11
1418 Deck cure time 1 0% 7-15-13 7-16-13 132 11
1419 Stress post tension 1 0% 7-16-13 7-17-13 132 11
1606 Pour strip 4 0% 8-12-13 8-15-13 132 11
Exterior Finishes 293 0% 7-12-13 4-11-14 128
12 Story Exterior Framing & Finish 159 0% 7-12-13 12-7-13 262
159 0% 7-12-13 12-7-13 262
4013 Exterior Framing 5 0% 7-12-13 7-16-13 188 11
4014 Den’s Glass 3 0% 7-15-13 7-17-13 188 11
4016 Gold Coat 2 0% 7-17-13 7-18-13 188 11
4015 Insulation 2 0% 7-18-13 7-20-13 187 11
4017 Flashing 2 0% 7-19-13 7-20-13 187 11
4018 Foam Shaping 1 0% 7-22-13 7-22-13 187 11
4019 Joints 1 0% 7-22-13 7-23-13 187 11
Actual Work
Critical Remaining Work
Page 76 of 129
Remaining Work
Milestone
7-19-13
Data
YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg081.jpg]

Activity ID
Activity Name
Original Duration
Duration % Complete
Start
Finish
Total Float
Mojito Levels
2
2013
2014
A S
J F
A
J J A
J A J J A
4020 Basecoat and Mesh 2 0% 7-23-13 7-25-13 187 11
4248 Exterior windows/doors 5 0% 8-10-13 8-15-13 169 11
4184 Caulking 1 0% 12-4-13 12-4-13 242 11
4185 EIFS Finish Coat 2 0% 12-4-13 12-6-13 242 11
4216 Balcony Railing 1 0% 12-6-13 12-7-13 262 11
24 Story Exterior Framing & Finish 231 0% 9-7-13 4-11-14 127
231 0% 9-7-13 4-11-14 127
4137 Exterior Framing 7 0% 9-7-13 9-14-13 131 11
4138 Den’s Glass 4 0% 9-12-13 9-16-13 131 11
4140 Gold Coat 3 0% 9-13-13 9-17-13 131 11
4139 Insulation 3 0% 9-14-13 9-17-13 131 11
4141 Flashing 3 0% 9-16-13 9-18-13 131 11
4142 Foam Shaping 2 0% 9-17-13 9-19-13 131 11
4143 Joints 2 0% 9-18-13 9-20-13 131 11
4144 Basecoat and Mesh 3 0% 9-19-13 9-21-13 131 11
4254 Exterior windows/doors 7 0% 9-24-13 9-30-13 129 11
4167 Caulking 1 0% 3-27-14 3-28-14 115 11
4168 EIFS Finish Coat 2 0% 3-28-14 3-31-14 115 11
4215 Balcony Railing 2 0% 4-10-14 4-11-14 127 11
Interior Finishes 341 1.83% 7-1-13 A 5-20-14 95
12 Story Interior Framing & Finish 341 1.83% 7-1-13 A 5-20-14 93
341 1.83% 7-1-13 A 5-20-14 93
4573 Interior Layout 3 50% 7-1-13 A 7-12-13 163 11
4574 Plumbing Rough In (overhead) 4 0% 7-16-13 7-19-13 158 11
4575 HVAC Rough in (overhead) 4 0% 7-23-13 7-27-13 152 11
4576 Interior Framing 6 0% 7-27-13 8-1-13 150 11
5262 Fire Protection Rough in (overhead) 4 0% 7-27-13 7-31-13 183 11
4577 Electrical Rough in (overhead) 8 0% 8-1-13 8-9-13 174 11
4578 Set Tub 7 0% 8-22-13 8-28-13 128 11
4579 Plumbing Rough in (wall) 6 0% 8-28-13 9-3-13 128 11
4580 Electrical Rough in (wall) 8 0% 9-3-13 9-10-13 126 11
4581 HVAC Rough in (wall) 6 0% 9-6-13 9-12-13 126 11
4582 Shaft Walls 2 0% 9-11-13 9-13-13 126 11
4583 In wall Blocking 1 0% 9-11-13 9-12-13 126 11
4584 Hang one side of Drywall 3 0% 9-12-13 9-14-13 126 11
Actual Work
Critical Remaining Work
Page 77 of 129
Remaining Work
Milestone
Data
7-19-13
YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg082.jpg]

Activity ID
Activity Name
Original Duration
Duration %Complete
Start
Finish
Total Float
Mojito Levels
2 2013 2014
A S J F A J J A J A J J A
4585 set fan coil units 4 0% 9-16-13 9-19-13 126 11
4586 Insulation 2 0% 9-17-13 9-19-13 126 11
4587 Inspect 1 0% 9-19-13 9-19-13 126 11
4588 Hang 2nd side of drywall 5 0% 9-20-13 9-24-13 126 11
4589 Ceilings & Furr Downs 2 0% 9-23-13 9-24-13 126 11
4590 Tape Float and Finish Drywall 8 0% 9-25-13 10-2-13 126 11
4591 Ceiling Finishes/Concrete Application 8 0% 9-30-13 10-7-13 126 11
4592 Level 5 Spray 3 0% 10-4-13 10-8-13 126 11
4593 Ceramic Tile/Wood Flooring 8 0% 10-9-13 10-17-13 123 11
4595 1st coat paint 4 0% 10-17-13 10-21-13 123 11
4594 Cabinets/Millwork 8 0% 10-21-13 10-28-13 123 11
4596 Install Stone Headboards 2 0% 10-23-13 10-25-13 135 11
4597 Doors/trim/molding 8 0% 10-30-13 11-6-13 126 11
4598 Final Paint 4 0% 11-7-13 11-11-13 121 11
4599 Install Plumbing Fixtures 8 0% 12-6-13 12-13-13 93 11
4600 MEP Trim out 7 0% 12-7-13 12-14-13 94 11
4602 ACT in closets 1 0% 12-14-13 12-16-13 97 11
4603 Division 10 items/Interior Windows 4 0% 12-14-13 12-18-13 97 11
4604 Paint Touch up 4 0% 12-18-13 12-21-13 97 11
4605 Contractor’s Punch 2 0% 12-21-13 12-24-13 99 11
4601 Carpet 8 0% 3-1-14 3-8-14 93 11
4606 Owner’s Punch 2 0% 3-8-14 3-11-14 161 11
4607 Install FFE 7 0% 5-13-14 5-20-14 93 11
4608 Final Inspect/Turnover 1 0% 5-20-14 5-20-14 93 11
24 Story Interior Framing & Finish 253 0% 8-7-13 3-31-14 149
253 0% 8-7-13 3-31-14 149
4789 Interior Layout 7 0% 8-7-13 8-14-13 54 11
4790 Plumbing Rough In (overhead) 8 0% 8-14-13 8-21-13 89 11
4791 HVAC Rough in (overhead) 8 0% 8-15-13 8-22-13 89 11
5267 Fire Protection Rough In (overhead) 8 0% 8-17-13 8-24-13 213 11
4792 Interior Framing 14 0% 9-6-13 9-19-13 69 11
4793 Electrical Rough in (overhead) 14 0% 9-16-13 9-28-13 103 11
4794 Set Tub 10 0% 9-19-13 9-28-13 69 11
4795 Plumbing Rough in (wall) 10 0% 9-28-13 10-8-13 69 11
Actual Work
Critical Remaining Work
Page 78 of 129
Remaining Work
Milestone
7-19-13
Data
YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg083.jpg]

Activity ID
Activity Name
Original Duration
Duration % Complete
Start
Finish
Total Float
Mojito Levels
2 2013 2014
A S J F A J J A J A J J A
4796 Electrical Rough in (wall) 14 0% 10-5-13 10-19-13 65 11
4797 HVAC Rough in (wall) 10 0% 11-29-13 12-7-13 31 11
4798 Shaft Walls 4 0% 12-4-13 12-7-13 31 11
4799 In wall Blocking 2 0% 12-4-13 12-5-13 31 11
4800 Hang one side of Drywall 8 0% 12-5-13 12-12-13 31 11
4801 set fan coil units 8 0% 12-13-13 12-20-13 31 11
4802 Insulation 4 0% 12-14-13 12-18-13 31 11
4803 Inspect 2 0% 12-18-13 12-20-13 31 11
4804 Hang 2nd side of drywall 10 0% 12-20-13 12-30-13 31 11
4805 Ceilings & Furr Downs 8 0% 12-23-13 12-31-13 31 11
4806 Tape Float and Finish Drywall 10 0% 12-31-13 1-9-14 31 11
4807 Ceiling Finishes/Concrete Application 10 0% 1-4-14 1-14-14 31 11
4808 Level 5 Spray 5 0% 1-10-14 1-14-14 31 11
4809 Ceramic Tile/Wood Flooring 12 0% 1-21-14 2-1-14 21 11
4811 1st coat paint 6 0% 2-1-14 2-6-14 21 11
4810 Cabinets/Millwork 12 0% 2-7-14 2-18-14 21 11
4812 Install Stone Headboards 2 0% 2-7-14 2-8-14 51 11
4813 Doors/trim/molding 10 0% 2-7-14 2-15-14 48 11
4814 Final Paint 6 0% 2-12-14 2-17-14 48 11
4815 Install Plumbing Fixtures 10 0% 2-17-14 2-25-14 48 11
4816 MEP Trim out 10 0% 2-18-14 2-27-14 48 11
4818 ACT in closets 3 0% 2-27-14 3-1-14 58 11
4819 Division 10 items/Interior Windows 6 0% 2-27-14 3-5-14 58 11
4820 Paint Touch up 6 0% 3-3-14 3-8-14 58 11
4821 Contractor’s Punch 3 0% 3-8-14 3-11-14 58 11
4817 Carpet 8 0% 3-12-14 3-19-14 58 11
4822 Owner’s Punch 3 0% 3-19-14 3-21-14 58 11
4823 Install FFE 9 0% 3-21-14 3-29-14 58 11
4824 Final Inspect/Turnover 1 0% 3-31-14 3-31-14 149 11
Interior corridor/Elevator lobby 271 0% 9-11-13 5-21-14 94
12 Story Interior Framing & Finish 271 0% 9-11-13 5-21-14 94
271 0% 9-11-13 5-21-14 94
5398 Electrical Rough in (wall) 3 0% 9-11-13 9-13-13 247 11
5399 HVAC Rough in (overhead) 4 0% 9-13-13 9-17-13 247 11
Actual Work
Critical Remaining Work
Page 79 of 129
Remaining Work
Milestone
7-19-13
Data
YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg084.jpg]

Activity ID
Activity Name
Original Duration
Duration % Complete
Start
Finish
Total Float
Mojito Levels
2 2013 2014
A S J F A J J A J A J J A
5400 Fire Protection Rough in (overhead) 2 0% 9-17-13 9-19-13 247 11
5401 Hang Drywall 4 0% 9-25-13 9-28-13 241 11
5402 Tape Float and Finish Drywall 4 0% 9-28-13 10-2-13 241 11
5403 Ceiling Finishes 3 0% 10-2-13 10-4-13 241 11
5404 Level 5 spray 2 0% 10-8-13 10-9-13 238 11
6535 Vinyl Wall Coverings 4 0% 10-9-13 10-12-13 238 11
5405 1st coat paint 3 0% 10-21-13 10-23-13 230 11
5406 Doors/Trim/Molding 4 0% 10-23-13 10-26-13 230 11
5407 MEP Trim Out 4 0% 12-14-13 12-18-13 178 11
5408 Contractor’s Punch 1 0% 12-24-13 12-25-13 172 11
5409 Carpet 2 0% 3-8-14 3-11-14 93 11
5410 Owner’s Punch 2 0% 3-11-14 3-12-14 93 11
5411 Install FFE 1 0% 5-20-14 5-20-14 94 11
5412 Final Inspect/Turnover 1 0% 5-20-14 5-21-14 94 11
24 Story Interior Framing & Finish 176 0% 10-19-13 4-1-14 148
176 0% 10-19-13 4-1-14 148
5413 Electrical Rough in (wall) 3 0% 10-19-13 10-22-13 280 11
5414 HVAC Rough in (overhead) 4 0% 10-22-13 10-25-13 280 11
5415 Fire Protection Rough in (overhead) 2 0% 10-25-13 10-28-13 280 11
5416 Hang Drywall 4 0% 12-30-13 1-2-14 212 11
5417 Tape Float and Finish Drywall 4 0% 1-2-14 1-6-14 212 11
5418 Ceiling Finishes 3 0% 1-6-14 1-9-14 212 11
5419 Level 5 spray 2 0% 1-15-14 1-16-14 206 11
6536 Vinyl Wall Coverings 4 0% 1-16-14 1-20-14 206 11
5420 1st coat paint 3 0% 2-7-14 2-10-14 187 11
5421 Doors/Trim/Molding 4 0% 2-10-14 2-13-14 187 11
5422 MEP Trim Out 4 0% 2-27-14 3-3-14 172 11
5423 Contractor’s Punch 1 0% 3-12-14 3-12-14 163 11
5424 Carpet 2 0% 3-19-14 3-20-14 156 11
5425 Owner’s Punch 2 0% 3-21-14 3-22-14 156 11
5426 Install FFE 1 0% 3-31-14 3-31-14 148 11
5427 Final Inspect/Turnover 1 0% 3-31-14 4-1-14 148 11
Twelveth Level 318 8.36% 6-20-13 A 4-12-14 136
Structural 76 35.03% 6-20-13 A 8-29-13 129
Area A 15 100% 6-20-13 A 7-8-13 A
Actual Work
Critical Remaining Work
Page 80 of 129
Remaining Work
Milestone
7-19-13
Data
YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg085.jpg]

Activity ID
Activity Name
Original Duration
Duration % Complete
Start
Finish
Total Float
Mojito Levels
2 2013 2014
A S J F A J J A J A J J A
15 100% 6-20-13 A 7-8-13 A
1423 Complete vertical walls/columns 2 100% 6-20-13 A 6-21-13 A 12
1424 Form elevated deck 3 100% 6-22-13 A 7-8-13 A 12
1425 Reinforce elevated deck 3 100% 6-26-13 A 6-29-13 A 12
5905 T&I in Deck 3 100% 6-26-13 A 7-8-13 A 12
1426 Pour/finish elevated deck 1 100% 7-1-13 A 7-1-13 A 12
1427 Deck cure time 1 100% 7-2-13 A 7-2-13 A 12
1428 Stress post tension 1 100% 7-3-13 A 7-3-13 A 12
Area B 12 0% 7-19-13 7-31-13 129
12 0% 7-19-13 7-31-13 129
1429 Complete vertical walls/columns 2 0% 7-19-13 7-22-13 28 12
1430 Form/crib elevated deck 3 0% 7-23-13 7-25-13 28 12
1431 Reinforce elevated deck 3 0% 7-25-13 7-27-13 28 12
5906 T&I in Deck 3 0% 7-25-13 7-27-13 28 12
1432 Pour/finish elevated deck 1 0% 7-27-13 7-29-13 28 12
1433 Deck cure time 1 0% 7-29-13 7-30-13 129 12
1434 Stress post tension 1 0% 7-30-13 7-31-13 129 12
Area C 49 0% 7-15-13 8-29-13 129
49 0% 7-15-13 8-29-13 129
1435 Complete vertical walls/columns 3 0% 7-15-13 7-17-13 39 12
1436 Form elevated deck 3 0% 7-18-13 7-22-13 39 12
1437 Reinforce elevated deck 3 0% 7-22-13 7-24-13 39 12
5907 T&I in Deck 3 0% 7-22-13 7-24-13 39 12
1438 Pour/finish elevated deck 1 0% 7-24-13 7-25-13 39 12
1439 Deck cure time 1 0% 7-25-13 7-26-13 40 12
1440 Stress post tension 1 0% 7-26-13 7-26-13 40 12
1607 Pour strip 4 0% 8-26-13 8-29-13 129 12
Exterior Finishes 286 0% 7-17-13 4-10-14 127
12 Story Exterior Framing & Finish 150 0% 7-17-13 12-3-13 242
150 0% 7-17-13 12-3-13 242
4109 Exterior Framing 5 0% 7-17-13 7-20-13 311 12
4110 Den’s Glass 3 0% 7-19-13 7-22-13 377 12
4112 Gold Coat 2 0% 7-22-13 7-23-13 377 12
4111 Insulation 2 0% 7-22-13 7-24-13 377 12
4113 Flashing 2 0% 7-23-13 7-25-13 377 12
Actual Work
Critical Remaining Work
Page 81 of 129
Remaining Work
Milestone
7-19-13
Data
YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg086.jpg]

Activity ID
Activity Name
Original Duration
Duration % Complete
Start
Finish
Total Float
Mojito Levels
2
2013
2014
A S
J F
A
J J A
J A J J A
4114 Foam Shaping 1 0% 7-25-13 7-25-13 377 12
4115 Joints 1 0% 7-26-13 7-26-13 377 12
4116 Caulking 2 0% 11-29-13 12-2-13 242 12
4183 EIFS Finish Coat 2 0% 12-2-13 12-3-13 242 12
24 Story Exterior Framing & Finish 219 0% 9-17-13 4-10-14 127
219 0% 9-17-13 4-10-14 127
4021 Exterior Framing 7 0% 9-17-13 9-24-13 138 12
4022 Den’s Glass 4 0% 9-21-13 9-25-13 205 12
4024 Gold Coat 3 0% 9-23-13 9-26-13 205 12
4023 Insulation 3 0% 9-24-13 9-26-13 205 12
4025 Flashing 3 0% 9-25-13 9-27-13 205 12
4026 Foam Shaping 2 0% 9-26-13 9-28-13 205 12
4027 Joints 2 0% 9-27-13 9-30-13 205 12
4028 Basecoat and Mesh 3 0% 9-28-13 10-1-13 205 12
4255 Exterior windows/doors 7 0% 10-1-13 10-8-13 205 12
4165 Caulking 1 0% 3-25-14 3-26-14 115 12
4166 EIFS Finish Coat 2 0% 3-26-14 3-27-14 115 12
4213 Balcony Railing 2 0% 4-8-14 4-10-14 127 12
12 Story Roof 72 0% 9-24-13 11-29-13 242
72 0% 9-24-13 11-29-13 242
72 0% 9-24-13 11-29-13 242
6475 Parapet Wall 17 0% 9-24-13 10-9-13 242 12
6476 Blocking 3 0% 10-9-13 10-12-13 242 12
6477 Mechanical Curbing 3 0% 10-12-13 10-15-13 242 12
6478 Vapor Barrier 6 0% 10-15-13 10-21-13 242 12
6479 Rigid Insulation 6 0% 10-21-13 10-26-13 242 12
6480 Shape Rigid Insulation 3 0% 10-26-13 10-29-13 242 12
6481 Dens Glass 6 0% 10-29-13 11-4-13 242 12
6482 Flashing 6 0% 11-4-13 11-9-13 242 12
6483 1st Ply Membrane 11 0% 11-9-13 11-19-13 242 12
6484 2nd Ply Membrane 11 0% 11-20-13 11-29-13 242 12
Interior Finishes 255 0% 8-16-13 4-11-14 137
24 Story Interior Framing & Finish 255 0% 8-16-13 4-11-14 137
255 0% 8-16-13 4-11-14 137
4825 Interior Layout 7 0% 8-16-13 8-23-13 51 12
Actual Work
Critical Remaining Work
Page 82 of 129
Remaining Work
Milestone
7-19-13
Data
YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg087.jpg]

Activity ID
Activity Name
Original Duration
Duration % Complete
Start
Finish
Total Float
Mojito Levels
2 2013 2014
A S J F A J J A J A J J A
4826 Plumbing Rough In (overhead) 8 0% 8-21-13 8-28-13 95 12
4827 HVAC Rough in (overhead) 8 0% 8-23-13 8-30-13 95 12
5268 Fire Protection Rough In (overhead) 8 0% 8-24-13 8-31-13 213 12
4828 Interior Framing 14 0% 9-19-13 10-2-13 69 12
4829 Electrical Rough in (overhead) 14 0% 9-28-13 10-11-13 103 12
4830 Set Tub 10 0% 10-2-13 10-11-13 69 12
4831 Plumbing Rough in (wall) 10 0% 10-11-13 10-21-13 69 12
4832 Electrical Rough in (wall) 14 0% 10-19-13 11-1-13 65 12
4833 HVAC Rough in (wall) 10 0% 12-9-13 12-17-13 33 12
4834 Shaft Walls 4 0% 12-13-13 12-17-13 33 12
4835 In wall Blocking 2 0% 12-13-13 12-14-13 33 12
4836 Hang one side of Drywall 8 0% 12-14-13 12-21-13 33 12
4837 set fan coil units 8 0% 12-23-13 12-30-13 33 12
4838 Insulation 4 0% 12-24-13 12-27-13 33 12
4839 Inspect 2 0% 12-27-13 12-30-13 33 12
4840 Hang 2nd side of drywall 10 0% 12-30-13 1-8-14 33 12
4841 Ceilings & Furr Downs 8 0% 1-1-14 1-9-14 33 12
4842 Tape Float and Finish Drywall 10 0% 1-9-14 1-18-14 33 12
4843 Ceiling Finishes/Concrete Application 10 0% 1-14-14 1-23-14 33 12
4844 Level 5 Spray 5 0% 1-20-14 1-23-14 33 12
4845 Ceramic Tile/Wood Flooring 12 0% 2-1-14 2-12-14 21 12
4847 1st coat paint 6 0% 2-12-14 2-18-14 21 12
4846 Cabinets/Millwork 12 0% 2-18-14 3-1-14 21 12
4848 Install Stone Headboards 2 0% 2-18-14 2-20-14 49 12
4849 Doors/trim/molding 10 0% 2-18-14 2-27-14 46 12
4850 Final Paint 6 0% 2-22-14 2-28-14 46 12
4851 Install Plumbing Fixtures 10 0% 2-27-14 3-8-14 46 12
4852 MEP Trim out 10 0% 3-1-14 3-11-14 46 12
4854 ACT in closets 3 0% 3-11-14 3-13-14 55 12
4855 Division 10 items/Interior Windows 6 0% 3-11-14 3-15-14 55 12
4856 Paint Touch up 6 0% 3-14-14 3-20-14 55 12
4857 Contractor’s Punch 3 0% 3-20-14 3-22-14 55 12
4853 Carpet 8 0% 3-22-14 3-29-14 55 12
4858 Owner’s Punch 3 0% 3-31-14 4-2-14 55 12
Actual Work
Critical Remaining Work
Page 83 of 129
Remaining Work
Milestone
7-19-13
Data
YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg088.jpg]

Activity ID
Activity Name
Original Duration
Duration % Complete
Start
Finish
Total Float
Mojito Levels
2 2013 2014
A S J F A J J A J A J J A
4859 Install FFE 9 0% 4-2-14 4-10-14 55 12
4860 Final Inspect/Turnover 1 0% 4-10-14 4-11-14 137 12
Interior corridor/Elevator lobby 174 0% 11-1-13 4-12-14 136
24 Story Interior Framing & Finish 174 0% 11-1-13 4-12-14 136
174 0% 11-1-13 4-12-14 136
5570 Electrical Rough in (wall) 3 0% 11-1-13 11-4-13 266 12
5571 HVAC Rough in (overhead) 4 0% 11-4-13 11-7-13 266 12
5572 Fire Protection Rough in (overhead) 2 0% 11-7-13 11-9-13 266 12
5573 Hang Drywall 4 0% 1-8-14 1-11-14 202 12
5574 Tape Float and Finish Drywall 4 0% 1-11-14 1-15-14 202 12
5575 Ceiling Finishes 3 0% 1-15-14 1-18-14 202 12
5576 Level 5 spray 2 0% 1-24-14 1-25-14 196 12
6537 Vinyl Wall Coverings 4 0% 1-25-14 1-29-14 196 12
5577 1st coat paint 3 0% 2-18-14 2-20-14 175 12
5578 Doors/Trim/Molding 4 0% 2-21-14 2-25-14 175 12
5579 MEP Trim Out 4 0% 3-11-14 3-14-14 160 12
5580 Contractor’s Punch 1 0% 3-22-14 3-24-14 151 12
5581 Carpet 2 0% 3-31-14 4-1-14 144 12
5582 Owner’s Punch 2 0% 4-1-14 4-3-14 144 12
5583 Install FFE 1 0% 4-10-14 4-11-14 136 12
5584 Final Inspect/Turnover 1 0% 4-11-14 4-12-14 136 12
Fifteenth Level 323 3.57% 7-2-13 A 4-23-14 124
Structural 79 14.59% 7-2-13 A 9-7-13 131
Area A 18 63.01% 7-2-13 A 7-13-13 47
18 63.01% 7-2-13 A 7-13-13 47
1444 Complete vertical walls/columns 2 100% 7-2-13 A 7-2-13 A 15
1445 Form elevated deck 3 75% 7-2-13 A 7-8-13 47 15
1446 Reinforce elevated deck 3 0% 7-8-13 7-10-13 47 15
5908 T&I in Deck 3 0% 7-8-13 7-10-13 47 15
1447 Pour/finish elevated deck 1 0% 7-11-13 7-11-13 47 15
1448 Deck cure time 1 0% 7-11-13 7-12-13 47 15
1449 Stress post tension 1 0% 7-12-13 7-13-13 47 15
Area B 12 0% 7-29-13 8-9-13 131
12 0% 7-29-13 8-9-13 131
1450 Complete vertical walls/columns 2 0% 7-29-13 7-31-13 28 15
Actual Work
Critical Remaining Work
Page 84 of 129
Remaining Work
Milestone
7-19-13
Data
YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg089.jpg]

Activity ID
Activity Name
Original Duration
Duration % Complete
Start
Finish
Total Float
Mojito Levels
2 2013 2014
A S J F A J J A J A J J A
1451 Form/crib elevated deck 3 0% 8-1-13 8-3-13 28 15
1452 Reinforce elevated deck 3 0% 8-3-13 8-6-13 28 15
5909 T&I in Deck 3 0% 8-3-13 8-6-13 28 15
1453 Pour/finish elevated deck 1 0% 8-6-13 8-7-13 28 15
1454 Deck cure time 1 0% 8-7-13 8-8-13 131 15
1455 Stress post tension 1 0% 8-8-13 8-9-13 131 15
Area C 48 0% 7-25-13 9-7-13 131
48 0% 7-25-13 9-7-13 131
1456 Complete vertical walls/columns 2 0% 7-25-13 7-26-13 39 15
1457 Form elevated deck 3 0% 7-27-13 7-31-13 39 15
1458 Reinforce elevated deck 3 0% 7-31-13 8-2-13 84 15
5910 T&I in Deck 3 0% 7-31-13 8-2-13 84 15
1459 Pour/finish elevated deck 1 0% 8-2-13 8-3-13 84 15
1460 Deck cure time 1 0% 8-3-13 8-5-13 135 15
1461 Stress post tension 1 0% 8-5-13 8-5-13 135 15
1608 Pour strip 4 0% 9-4-13 9-7-13 131 15
Exterior Finishes 210 0% 9-24-13 4-8-14 127
24 Story Exterior Framing & Finish 210 0% 9-24-13 4-8-14 127
210 0% 9-24-13 4-8-14 127
4029 Exterior Framing 7 0% 9-24-13 10-1-13 138 15
4030 Den’s Glass 4 0% 9-27-13 10-1-13 203 15
4032 Gold Coat 3 0% 9-30-13 10-2-13 203 15
4031 Insulation 3 0% 10-1-13 10-3-13 203 15
4033 Flashing 3 0% 10-3-13 10-5-13 203 15
4034 Foam Shaping 2 0% 10-5-13 10-7-13 203 15
4035 Joints 2 0% 10-5-13 10-8-13 203 15
4036 Basecoat and Mesh 3 0% 10-7-13 10-10-13 203 15
4256 Exterior windows/doors 7 0% 10-10-13 10-16-13 203 15
4163 Caulking 1 0% 3-22-14 3-22-14 115 15
4164 EIFS Finish Coat 2 0% 3-22-14 3-25-14 115 15
4212 Balcony Railing 2 0% 4-5-14 4-8-14 127 15
Interior Finishes 260 0% 8-23-13 4-22-14 125
24 Story Interior Framing & Finish 260 0% 8-23-13 4-22-14 125
260 0% 8-23-13 4-22-14 125
4933 Interior Layout 7 0% 8-23-13 8-29-13 51 15
Actual Work
Critical Remaining Work
Page 85 of 129
Remaining Work
Milestone
7-19-13
Data
YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg090.jpg]

Activity ID Activity Name Original Duration % Start Finish Total Mojito 2 2013
2014
Duration Complete Float Levels A S J F A J J A J A J J A
4934 Plumbing Rough In (overhead) 8 0% 8-28-13 9-5-13 101 15
4935 HVAC Rough in (overhead) 8 0% 8-30-13 9-6-13 101 15
5269 Fire Protection Rough In (overhead) 8 0% 9-2-13 9-9-13 213 15
4936 Interior Framing 14 0% 10-2-13 10-15-13 69 15
4937 Electrical Rough in (overhead) 14 0% 10-11-13 10-24-13 103 15
4938 Set Tub 10 0% 10-15-13 10-24-13 69 15
4939 Plumbing Rough in (wall) 10 0% 10-24-13 11-2-13 69 15
4940 Electrical Rough in (wall) 14 0% 11-1-13 11-14-13 65 15
4941 HVAC Rough in (wall) 10 0% 12-18-13 12-26-13 35 15
4942 Shaft Walls 4 0% 12-23-13 12-26-13 35 15
4943 In wall Blocking 2 0% 12-23-13 12-24-13 35 15
4944 Hang one side of Drywall 8 0% 12-24-13 12-31-13 35 15
4945 set fan coil units 8 0% 1-1-14 1-8-14 35 15
4946 Insulation 4 0% 1-2-14 1-6-14 35 15
4947 Inspect 2 0% 1-6-14 1-8-14 35 15
4948 Hang 2nd side of drywall 10 0% 1-8-14 1-17-14 35 15
4949 Ceilings & Furr Downs 8 0% 1-10-14 1-18-14 35 15
4950 Tape Float and Finish Drywall 10 0% 1-18-14 1-28-14 35 15
4951 Ceiling Finishes/Concrete Application 10 0% 1-23-14 2-1-14 35 15
4952 Level 5 Spray 5 0% 1-29-14 2-1-14 35 15
4953 Ceramic Tile/Wood Flooring 12 0% 2-12-14 2-24-14 21 15
4955 1st coat paint 6 0% 2-24-14 3-1-14 21 15
4954 Cabinets/Millwork 12 0% 3-1-14 3-12-14 21 15
4956 Install Stone Headboards 2 0% 3-1-14 3-3-14 47 15
4957 Doors/trim/molding 10 0% 3-1-14 3-11-14 44 15
4958 Final Paint 6 0% 3-6-14 3-11-14 44 15
4959 Install Plumbing Fixtures 10 0% 3-11-14 3-20-14 44 15
4960 MEP Trim out 10 0% 3-12-14 3-21-14 44 15
4962 ACT in closets 3 0% 3-21-14 3-25-14 52 15
4963 Division 10 items/Interior Windows 6 0% 3-21-14 3-27-14 52 15
4964 Paint Touch up 6 0% 3-26-14 3-31-14 52 15
4965 Contractor’s Punch 3 0% 3-31-14 4-3-14 52 15
4961 Carpet 8 0% 4-3-14 4-10-14 52 15
4966 Owner’s Punch 3 0% 4-10-14 4-12-14 52 15
Actual Work
Critical Remaining Work
Page 86 of 129
YATES
Remaining Work
Milestone
7-19-13
Data
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg091.jpg]

Activity ID Activity Name Original Duration % Start Finish Total Mojito 2 2013
2014 Duration
Complete Float Levels A S J F A J J A J A J J A
4967 Install FFE 9 0% 4-14-14 4-22-14 52 15
4968 Final Inspect/Turnover 1 0% 4-22-14 4-22-14 125 15 Interior
corridor/Elevator lobby 172 0% 11-14-13 4-23-14 124
24 Story Interior Framing & Finish 172 0% 11-14-13 4-23-14 124
172 0% 11-14-13 4-23-14 124
5585 Electrical Rough in (wall) 3 0% 11-14-13 11-16-13 252 15
5586 HVAC Rough in (overhead) 4 0% 11-16-13 11-21-13 252 15
5587 Fire Protection Rough in (overhead) 2 0% 11-21-13 11-22-13 252 15
5588 Hang Drywall 4 0% 1-17-14 1-21-14 192 15
5589 Tape Float and Finish Drywall 4 0% 1-21-14 1-24-14 192 15
5590 Ceiling Finishes 3 0% 1-24-14 1-28-14 192 15
5591 Level 5 spray 2 0% 2-3-14 2-4-14 186 15
6538 Vinyl Wall Coverings 4 0% 2-4-14 2-7-14 186 15
5592 1st coat paint 3 0% 3-1-14 3-4-14 163 15
5593 Doors/Trim/Molding 4 0% 3-4-14 3-7-14 163 15
5594 MEP Trim Out 4 0% 3-21-14 3-25-14 148 15
5595 Contractor’s Punch 1 0% 4-3-14 4-3-14 139 15
5596 Carpet 2 0% 4-10-14 4-12-14 132 15
5597 Owner’s Punch 2 0% 4-12-14 4-14-14 132 15
5598 Install FFE 1 0% 4-22-14 4-22-14 124 15
5599 Final Inspect/Turnover 1 0% 4-23-14 4-23-14 124 15
Sixteenth Level 294 0% 8-3-13 5-5-14 112
Structural 48 0% 8-3-13 9-17-13 80
Area B 12 0% 8-7-13 8-19-13 80 12 0% 8-7-13 8-19-13 80
1464 Complete vertical walls/columns 2 0% 8-7-13 8-9-13 28 16
1465 Form/crib elevated deck 3 0% 8-10-13 8-13-13 28 16
1466 Reinforce elevated deck 3 0% 8-13-13 8-15-13 28 16
5911 T&I in Deck 3 0% 8-13-13 8-15-13 28 16
1467 Pour/finish elevated deck 1 0% 8-15-13 8-16-13 28 16
1468 Deck cure time 1 0% 8-16-13 8-17-13 80 16
1469 Stress post tension 1 0% 8-17-13 8-19-13 80 16
Area C 48 0% 8-3-13 9-17-13 80
48 0% 8-3-13 9-17-13 80
1470 Complete vertical walls/columns 2 0% 8-3-13 8-5-13 84 16
Actual Work
Critical Remaining Work
Page 87 of 129
YATES
Remaining Work
Milestone
7-19-13
Data
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg092.jpg]

Activity ID Activity Name Original Duration % Start Finish Total Mojito 2 2013
2014
Duration Complete Float Levels A S J F A J J A J A J J A
1471 Form elevated deck 3 0% 8-6-13 8-9-13 84 16
1472 Reinforce elevated deck 3 0% 8-9-13 8-12-13 84 16
5912 T&I in Deck 3 0% 8-9-13 8-12-13 84 16
1473 Pour/finish elevated deck 1 0% 8-12-13 8-13-13 84 16
1474 Deck cure time 1 0% 8-13-13 8-14-13 84 16
1475 Stress post tension 1 0% 8-14-13 8-14-13 84 16
1609 Pour strip 4 0% 9-13-13 9-17-13 80 16
Exterior Finishes 199 0% 10-2-13 4-5-14 127
24 Story Exterior Framing & Finish 199 0% 10-2-13 4-5-14 127
199 0% 10-2-13 4-5-14 127
4037 Exterior Framing 7 0% 10-2-13 10-9-13 136 16
4038 Den’s Glass 4 0% 10-5-13 10-10-13 203 16
4040 Gold Coat 3 0% 10-8-13 10-10-13 203 16
4039 Insulation 3 0% 10-9-13 10-11-13 203 16
4041 Flashing 3 0% 10-10-13 10-12-13 203 16
4042 Foam Shaping 2 0% 10-11-13 10-14-13 203 16
4043 Joints 2 0% 10-12-13 10-15-13 203 16
4044 Basecoat and Mesh 3 0% 10-14-13 10-16-13 203 16
4257 Exterior windows/doors 7 0% 10-16-13 10-23-13 203 16
4161 Caulking 1 0% 3-19-14 3-20-14 115 16
4162 EIFS Finish Coat 2 0% 3-20-14 3-22-14 115 16
4211 Balcony Railing 2 0% 4-4-14 4-5-14 127 16
Interior Finishes 263 0% 8-31-13 5-3-14 113
24 Story Interior Framing & Finish 263 0% 8-31-13 5-3-14 113
263 0% 8-31-13 5-3-14 113
4969 Interior Layout 7 0% 8-31-13 9-7-13 49 16
4970 Plumbing Rough In (overhead) 8 0% 9-5-13 9-12-13 107 16
4971 HVAC Rough in (overhead) 8 0% 9-6-13 9-14-13 107 16
5270 Fire Protection Rough In (overhead) 8 0% 9-9-13 9-16-13 213 16
4972 Interior Framing 14 0% 10-15-13 10-28-13 69 16
4973 Electrical Rough in (overhead) 14 0% 10-24-13 11-6-13 103 16
4974 Set Tub 10 0% 10-28-13 11-6-13 69 16
4975 Plumbing Rough in (wall) 10 0% 11-6-13 11-15-13 69 16
4976 Electrical Rough in (wall) 14 0% 11-14-13 11-27-13 65 16
4977 HVAC Rough in (wall) 10 0% 12-27-13 1-4-14 37 16
Actual Work
Critical Remaining Work
Page 88 of 129
Remaining Work
Milestone
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg093.jpg]

Activity ID Activity Name Original Duration % Start Finish Total Mojito 2 2013
2014
Duration Complete Float Levels A S J F A J J A J A J J A
4978 Shaft Walls 4 0% 1-1-14 1-4-14 37 16
4979 In wall Blocking 2 0% 1-1-14 1-2-14 37 16
4980 Hang one side of Drywall 8 0% 1-2-14 1-9-14 37 16
4981 set fan coil units 8 0% 1-10-14 1-17-14 37 16
4982 Insulation 4 0% 1-11-14 1-15-14 3716
4983 Inspect 2 0% 1-15-14 1-17-14 37 16
4984 Hang 2nd side of drywall 10 0% 1-17-14 1-27-14 37 16
4985 Ceilings & Furr Downs 8 0% 1-20-14 1-28-14 37 16
4986 Tape Float and Finish Drywall 10 0% 1-28-14 2-6-14 37 16
4987 Ceiling Finishes/Concrete Application 10 0% 2-1-14 2-11-14 37 16
4988 Level 5 Spray 5 0% 2-7-14 2-11-14 37 16
4989 Ceramic Tile/Wood Flooring 12 0% 2-24-14 3-6-14 21 16
4991 1st coat paint 6 0% 3-7-14 3-12-14 21 16
4990 Cabinets/Millwork 12 0% 3-12-14 3-24-14 21 16
4992 Install Stone Headboards 2 0% 3-12-14 3-14-14 45 16
4993 Doors/trim/molding 10 0% 3-12-14 3-21-14 42 16
4994 Final Paint 6 0% 3-17-14 3-22-14 42 16
4995 Install Plumbing Fixtures 10 0% 3-21-14 3-31-14 42 16
4996 MEP Trim out 10 0% 3-24-14 4-2-14 42 16
4998 ACT in closets 3 0% 4-2-14 4-4-14 49 16
4999 Division 10 items/Interior Windows 6 0% 4-2-14 4-8-14 49 16
5000 Paint Touch up 6 0% 4-5-14 4-11-14 49 16
5001 Contractor’s Punch 3 0% 4-11-14 4-14-14 49 16
4997 Carpet 8 0% 4-14-14 4-22-14 49 16
5002 Owner’s Punch 3 0% 4-22-14 4-24-14 49 16
5003 Install FFE 9 0% 4-24-14 5-2-14 49 16
5004 Final Inspect/Turnover 1 0% 5-2-14 5-3-14 113 16
Interior corridor/Elevator lobby 170 0% 11-27-13 5-5-14 112
24 Story Interior Framing & Finish 170 0% 11-27-13 5-5-14 112
170 0% 11-27-13 5-5-14 112
5705 Electrical Rough in (wall) 3 0% 11-27-13 11-30-13 238 16
5706 HVAC Rough in (overhead) 4 0% 11-30-13 12-4-13 238 16
5707 Fire Protection Rough in (overhead) 2 0% 12-4-13 12-5-13 238 16
5708 Hang Drywall 4 0% 1-27-14 1-30-14 182 16
Actual Work
Critical Remaining Work
Page 89 of 129
Remaining Work
Milestone
7-19-13
Data
YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg094.jpg]

Activity ID Activity Name Original Duration % Start Finish Total Mojito 2 2013
2014
Duration Complete Float Levels A S J F A J J A J A J J A
5709 Tape Float and Finish Drywall 4 0% 1-30-14 2-3-14 182 16
5710 Ceiling Finishes 3 0% 2-3-14 2-6-14 182 16
5711 Level 5 spray 2 0% 2-12-14 2-13-14 176 16
6539 Vinyl Wall Coverings 4 0% 2-13-14 2-17-14 176 16
5712 1st coat paint 3 0% 3-12-14 3-15-14 151 16
5713 Doors/Trim/Molding 4 0% 3-15-14 3-19-14 151 16
5714 MEP Trim Out 4 0% 4-2-14 4-5-14 136 16
5715 Contractor’s Punch 1 0% 4-14-14 4-15-14 127 16
5716 Carpet 2 0% 4-22-14 4-23-14 120 16
5717 Owner’s Punch 2 0% 4-23-14 4-25-14 120 16
5718 Install FFE 1 0% 5-2-14 5-3-14 112 16
5719 Final Inspect/Turnover 1 0% 5-3-14 5-5-14 112 16
Seventeenth Level 297 0% 8-12-13 5-15-14 100
Structural 46 0% 8-12-13 9-24-13 138
Area B 10 0% 8-15-13 8-24-13 28
10 0% 8-15-13 8-24-13 28
1478 Complete vertical walls/columns 2 0% 8-15-13 8-17-13 28 17
1479 Form/crib elevated deck 3 0% 8-16-13 8-20-13 28 17
1480 Reinforce elevated deck 3 0% 8-20-13 8-22-13 28 17
5913 T&I in Deck 3 0% 8-20-13 8-22-13 28 17
1481 Pour/finish elevated deck 1 0% 8-22-13 8-23-13 28 17
1482 Deck cure time 1 0% 8-23-13 8-24-13 28 17
1483 Stress post tension 1 0% 8-24-13 8-24-13 28 17
Area C 46 0% 8-12-13 9-24-13 138 46 0% 8-12-13 9-24-13 138
1484 Complete vertical walls/columns 2 0% 8-12-13 8-14-13 123 17
1485 Form elevated deck 2 0% 8-14-13 8-15-13 98 17
1486 Reinforce elevated deck 3 0% 8-16-13 8-19-13 123 17
5914 T&I in Deck 3 0% 8-16-13 8-19-13 123 17
1487 Pour/finish elevated deck 1 0% 8-19-13 8-20-13 123 17
1488 Deck cure time 1 0% 8-20-13 8-20-13 123 17
1489 Stress post tension 1 0% 8-21-13 8-21-13 123 17
1610 Pour strip 4 0% 9-20-13 9-24-13 138 17
Exterior Finishes 188 0% 10-10-13 4-4-14 127
24 Story Exterior Framing & Finish 188 0% 10-10-13 4-4-14 127
Actual Work
Critical Remaining Work
Page 90 of 129
Remaining Work
Milestone
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg095.jpg]

Activity ID Activity Name Original Duration % Start Finish Total Mojito 2 2013
2014
Duration Complete Float Levels A S J F A J J A J A J J A
188 0% 10-10-13 4-4-14 127
4045 Exterior Framing 7 0% 10-10-13 10-17-13 134 17
4046 Den’s Glass 4 0% 10-15-13 10-18-13 201 17
4048 Gold Coat 3 0% 10-16-13 10-19-13 201 17
4047 Insulation 3 0% 10-17-13 10-19-13 201 17
4049 Flashing 3 0% 10-18-13 10-21-13 201 17
4050 Foam Shaping 2 0% 10-19-13 10-22-13 201 17
4051 Joints 2 0% 10-21-13 10-23-13 201 17
4052 Basecoat and Mesh 3 0% 10-22-13 10-24-13 201 17
4258 Exterior windows/doors 7 0% 10-24-13 10-31-13 201 17
4159 Caulking 1 0% 3-17-14 3-18-14 115 17
4160 EIFS Finish Coat 2 0% 3-18-14 3-19-14 115 17
4210 Balcony Railing 2 0% 4-2-14 4-4-14 127 17
Interior Finishes 266 0% 9-9-13 5-15-14 101
24 Story Interior Framing & Finish 266 0% 9-9-13 5-15-14 101
266 0% 9-9-13 5-15-14 101
5005 Interior Layout 7 0% 9-9-13 9-16-13 47 17
5006 Plumbing Rough In (overhead) 8 0% 9-12-13 9-19-13 113 17
5007 HVAC Rough in (overhead) 8 0% 9-14-13 9-21-13 113 17
5271 Fire Protection Rough In (overhead) 8 0% 9-16-13 9-24-13 213 17
5008 Interior Framing 14 0% 10-28-13 11-11-13 69 17
5009 Electrical Rough in (overhead) 14 0% 11-6-13 11-19-13 103 17
5010 Set Tub 10 0% 11-11-13 11-20-13 69 17
5011 Plumbing Rough in (wall) 10 0% 11-20-13 11-29-13 69 17
5012 Electrical Rough in (wall) 14 0% 11-27-13 12-10-13 65 17
5013 HVAC Rough in (wall) 10 0% 1-6-14 1-14-14 39 17
5014 Shaft Walls 4 0% 1-10-14 1-14-14 39 17
5015 In wall Blocking 2 0% 1-10-14 1-11-14 39 17
5016 Hang one side of Drywall 8 0% 1-11-14 1-18-14 39 17
5017 set fan coil units 8 0% 1-20-14 1-27-14 39 17
5018 Insulation 4 0% 1-21-14 1-24-14 39 17
5019 Inspect 2 0% 1-24-14 1-27-14 39 17
5020 Hang 2nd side of drywall 10 0% 1-27-14 2-5-14 39 17
5021 Ceilings & Furr Downs 8 0% 1-29-14 2-6-14 39 17
5022 Tape Float and Finish Drywall 10 0% 2-6-14 2-15-14 39 17
Actual Work
Critical Remaining Work
Page 91 of 129
Remaining Work
Milestone
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg096.jpg]

Activity ID Activity Name Original Duration % Start Finish Total Mojito 2 2013
2014
Duration Complete Float Levels A S J F A J J A J A J J A
5023 Ceiling Finishes/Concrete Application 10 0% 2-11-14 2-20-14 39 17
5024 Level 5 Spray 5 0% 2-17-14 2-20-14 39 17
5025 Ceramic Tile/Wood Flooring 12 0% 3-7-14 3-18-14 21 17
5027 1st coat paint 6 0% 3-18-14 3-24-14 21 17
5026 Cabinets/Millwork 12 0% 3-24-14 4-3-14 21 17
5028 Install Stone Headboards 2 0% 3-24-14 3-25-14 43 17
5029 Doors/trim/molding 10 0% 3-24-14 4-2-14 40 17
5030 Final Paint 6 0% 3-28-14 4-3-14 40 17
5031 Install Plumbing Fixtures 10 0% 4-2-14 4-11-14 40 17
5032 MEP Trim out 10 0% 4-4-14 4-12-14 40 17
5034 ACT in closets 3 0% 4-14-14 4-16-14 46 17
5035 Division 10 items/Interior Windows 6 0% 4-14-14 4-18-14 46 17
5036 Paint Touch up 6 0% 4-17-14 4-22-14 46 17
5037 Contractor’s Punch 3 0% 4-23-14 4-25-14 46 17
5033 Carpet 8 0% 4-25-14 5-2-14 46 17
5038 Owner’s Punch 3 0% 5-2-14 5-6-14 46 17
5039 Install FFE 9 0% 5-6-14 5-14-14 46 17
5040 Final Inspect/Turnover 1 0% 5-14-14 5-15-14 101 17
Interior corridor/Elevator lobby 168 0% 12-10-13 5-15-14 100
24 Story Interior Framing & Finish 168 0% 12-10-13 5-15-14 100
168 0% 12-10-13 5-15-14 100
5600 Electrical Rough in (wall) 3 0% 12-10-13 12-13-13 224 17
5601 HVAC Rough in (overhead) 4 0% 12-13-13 12-17-13 224 17
5602 Fire Protection Rough in (overhead) 2 0% 12-17-13 12-19-13 224 17
5603 Hang Drywall 4 0% 2-5-14 2-8-14 172 17
5604 Tape Float and Finish Drywall 4 0% 2-8-14 2-12-14 172 17
5605 Ceiling Finishes 3 0% 2-12-14 2-15-14 172 17
5606 Level 5 spray 2 0% 2-21-14 2-22-14 166 17
6540 Vinyl Wall Coverings 4 0% 2-22-14 2-26-14 166 17
5607 1st coat paint 3 0% 3-24-14 3-26-14 139 17
5608 Doors/Trim/Molding 4 0% 3-26-14 3-29-14 139 17
5609 MEP Trim Out 4 0% 4-14-14 4-17-14 124 17
5610 Contractor’s Punch 1 0% 4-25-14 4-26-14 115 17
5611 Carpet 2 0% 5-2-14 5-5-14 108 17
Actual Work
Critical Remaining Work
Page 92 of 129
Remaining Work
Milestone
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg097.jpg]

Activity ID Activity Name Original Duration % Start Finish Total Mojito 2 2013
2014
Duration Complete Float Levels A S J F A J J A J A J J A
5612 Owner’s Punch 2 0% 5-5-14 5-6-14 108 17
5613 Install FFE 1 0% 5-14-14 5-15-14 100 17
5614 Final Inspect/Turnover 1 0% 5-15-14 5-15-14 100 17
Eighteenth Level 301 0% 8-20-13 5-27-14 88
Structural 47 0% 8-20-13 10-2-13 136
Area B 11 0% 8-23-13 9-3-13 28
11 0% 8-23-13 9-3-13 28
1492 Complete vertical walls/columns 2 0% 8-23-13 8-24-13 28 18
1493 Form/crib elevated deck 3 0% 8-24-13 8-28-13 28 18
1494 Reinforce elevated deck 3 0% 8-28-13 8-30-13 28 18
5915 T&I in Deck 3 0% 8-28-13 8-30-13 28 18
1495 Pour/finish elevated deck 1 0% 8-30-13 8-31-13 28 18
1496 Deck cure time 1 0% 8-31-13 9-2-13 28 18
1497 Stress post tension 1 0% 9-2-13 9-3-13 28 18
Area C 47 0% 8-20-13 10-2-13 136
47 0% 8-20-13 10-2-13 136
1498 Complete vertical walls/columns 2 0% 8-20-13 8-21-13 123 18
1499 Form elevated deck 3 0% 8-21-13 8-24-13 123 18
1500 Reinforce elevated deck 3 0% 8-24-13 8-27-13 123 18
5916 T&I in Deck 3 0% 8-24-13 8-27-13 123 18
1501 Pour/finish elevated deck 1 0% 8-27-13 8-28-13 123 18
1502 Deck cure time 1 0% 8-28-13 8-29-13 140 18
1503 Stress post tension 1 0% 8-29-13 8-29-13 140 18
1611 Pour strip 4 0% 9-28-13 10-2-13 136 18
Exterior Finishes 178 0% 10-18-13 4-2-14 127
24 Story Exterior Framing & Finish 178 0% 10-18-13 4-2-14 127
178 0% 10-18-13 4-2-14 127
4053 Exterior Framing 7 0% 10-18-13 10-24-13 133 18
4054 Den’s Glass 4 0% 10-22-13 10-25-13 200 18
4056 Gold Coat 3 0% 10-24-13 10-26-13 200 18
4055 Insulation 3 0% 10-24-13 10-28-13 200 18
4057 Flashing 3 0% 10-25-13 10-29-13 200 18
4058 Foam Shaping 2 0% 10-28-13 10-29-13 200 18
4059 Joints 2 0% 10-29-13 10-30-13 200 18
4060 Basecoat and Mesh 3 0% 10-29-13 11-1-13 200 18
Actual Work
Critical Remaining Work
Page 93 of 129
Remaining Work
Milestone
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg098.jpg]

Activity ID Activity Name Original Duration % Start Finish Total Mojito 2 2013
2014
Duration Complete Float Levels A S J F A J J A J A J J A
4259 Exterior windows/doors 7 0% 11-1-13 11-7-13 200 18
4157 Caulking 1 0% 3-13-14 3-14-14 115 18
4158 EIFS Finish Coat 2 0% 3-14-14 3-17-14 115 18
4209 Balcony Railing 2 0% 4-1-14 4-2-14 127 18
Interior Finishes 270 0% 9-17-13 5-26-14 89
24 Story Interior Framing & Finish 270 0% 9-17-13 5-26-14 89
270 0% 9-17-13 5-26-14 89
5041 Interior Layout 7 0% 9-17-13 9-23-13 46 18
5042 Plumbing Rough In (overhead) 8 0% 9-20-13 9-27-13 119 18
5043 HVAC Rough in (overhead) 8 0% 9-21-13 9-28-13 119 18
5272 Fire Protection Rough In (overhead) 8 0% 9-24-13 10-1-13 213 18
5044 Interior Framing 14 0% 11-11-13 11-23-13 69 18
5045 Electrical Rough in (overhead) 14 0% 11-20-13 12-3-13 103 18
5046 Set Tub 10 0% 11-23-13 12-3-13 69 18
5047 Plumbing Rough in (wall) 10 0% 12-3-13 12-12-13 69 18
5048 Electrical Rough in (wall) 14 0% 12-10-13 12-24-13 65 18
5049 HVAC Rough in (wall) 10 0% 1-15-14 1-23-14 41 18
5050 Shaft Walls 4 0% 1-20-14 1-23-14 41 18
5051 In wall Blocking 2 0% 1-20-14 1-21-14 41 18
5052 Hang one side of Drywall 8 0% 1-21-14 1-28-14 41 18
5053 set fan coil units 8 0% 1-29-14 2-5-14 41 18
5054 Insulation 4 0% 1-30-14 2-3-14 41 18
5055 Inspect 2 0% 2-3-14 2-5-14 41 18
5056 Hang 2nd side of drywall 10 0% 2-5-14 2-14-14 41 18
5057 Ceilings & Furr Downs 8 0% 2-7-14 2-15-14 41 18
5058 Tape Float and Finish Drywall 10 0% 2-15-14 2-25-14 41 18
5059 Ceiling Finishes/Concrete Application 10 0% 2-20-14 3-1-14 41 18
5060 Level 5 Spray 5 0% 2-26-14 3-1-14 41 18
5061 Ceramic Tile/Wood Flooring 12 0% 3-18-14 3-29-14 21 18
5063 1st coat paint 6 0% 3-29-14 4-3-14 21 18
5062 Cabinets/Millwork 12 0% 4-4-14 4-15-14 21 18
5064 Install Stone Headboards 2 0% 4-4-14 4-5-14 41 18
5065 Doors/trim/molding 10 0% 4-4-14 4-12-14 38 18
5066 Final Paint 6 0% 4-9-14 4-14-14 38 18
Actual Work
Critical Remaining Work
Page 94 of 129
Remaining Work Milestone 7-19-13 Data YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg099.jpg]

Activity ID Activity Name Original Duration % Start Finish Total Mojito 2 2013
2014
Duration Complete Float Levels A S J F A J J A J A J J A
5067 Install Plumbing Fixtures 10 0% 4-14-14 4-22-14 38 18
5068 MEP Trim out 10 0% 4-15-14 4-24-14 38 18
5070 ACT in closets 3 0% 4-24-14 4-26-14 43 18
5071 Division 10 items/Interior Windows 6 0% 4-24-14 4-30-14 43 18
5072 Paint Touch up 6 0% 4-28-14 5-3-14 43 18
5073 Contractor’s Punch 3 0% 5-3-14 5-6-14 43 18
5069 Carpet 8 0% 5-7-14 5-14-14 43 18
5074 Owner’s Punch 3 0% 5-14-14 5-16-14 43 18
5075 Install FFE 9 0% 5-16-14 5-24-14 43 18
5076 Final Inspect/Turnover 1 0% 5-26-14 5-26-14 89 18
Interior corridor/Elevator lobby 166 0% 12-24-13 5-27-14 88
24 Story Interior Framing & Finish 166 0% 12-24-13 5-27-14 88
166 0% 12-24-13 5-27-14 88
5615 Electrical Rough in (wall) 3 0% 12-24-13 12-26-13 210 18
5616 HVAC Rough in (overhead) 4 0% 12-26-13 12-30-13 210 18
5617 Fire Protection Rough in (overhead) 2 0% 12-30-13 1-1-14 210 18
5618 Hang Drywall 4 0% 2-14-14 2-18-14 162 18
5619 Tape Float and Finish Drywall 4 0% 2-18-14 2-21-14 162 18
5620 Ceiling Finishes 3 0% 2-21-14 2-25-14 162 18
5621 Level 5 spray 2 0% 3-3-14 3-4-14 156 18
6541 Vinyl Wall Coverings 4 0% 3-4-14 3-7-14 156 18
5622 1st coat paint 3 0% 4-4-14 4-7-14 127 18
5623 Doors/Trim/Molding 4 0% 4-7-14 4-10-14 127 18
5624 MEP Trim Out 4 0% 4-24-14 4-28-14 112 18
5625 Contractor’s Punch 1 0% 5-7-14 5-7-14 103 18
5626 Carpet 2 0% 5-14-14 5-15-14 96 18
5627 Owner’s Punch 2 0% 5-16-14 5-17-14 96 18
5628 Install FFE 1 0% 5-26-14 5-26-14 88 18
5629 Final Inspect/Turnover 1 0% 5-26-14 5-27-14 88 18
Nineteenth Level 304 0% 8-28-13 6-7-14 76
Structural 47 0% 8-28-13 10-10-13 134
Area B 11 0% 8-31-13 9-11-13 134
11 0% 8-31-13 9-11-13 134
1506 Complete vertical walls/columns 2 0% 8-31-13 9-3-13 28 19
1507 Form/crib elevated deck 3 0% 9-3-13 9-5-13 28 19
Actual Work
Critical Remaining Work
Page 95 of 129
Remaining Work
Milestone
7-19-13
Data
YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg100.jpg]

Activity ID Activity Name Original Duration % Start Finish Total Mojito 2 2013
2014
Duration Complete Float Levels A S J F A J J A J A J J A
1508 Reinforce elevated deck 3 0% 9-5-13 9-7-13 28 19
5917 T&I in Deck 3 0% 9-5-13 9-7-13 28 19
1509 Pour/finish elevated deck 1 0% 9-7-13 9-9-13 28 19
1510 Deck cure time 1 0% 9-9-13 9-10-13 134 19
1511 Stress post tension 1 0% 9-10-13 9-11-13 134 19
Area C 47 0% 8-28-13 10-10-13 134
47 0% 8-28-13 10-10-13 134
1512 Complete vertical walls/columns 2 0% 8-28-13 8-29-13 123 19
1513 Form elevated deck 3 0% 8-30-13 9-3-13 123 19
1514 Reinforce elevated deck 3 0% 9-3-13 9-5-13 123 19
5918 T&I in Deck 3 0% 9-3-13 9-5-13 123 19
1515 Pour/finish elevated deck 1 0% 9-5-13 9-6-13 123 19
1516 Deck cure time 1 0% 9-6-13 9-7-13 137 19
1517 Stress post tension 1 0% 9-7-13 9-7-13 137 19
1612 Pour strip 4 0% 10-7-13 10-10-13 134 19
Exterior Finishes 168 0% 10-25-13 4-1-14 127
24 Story Exterior Framing & Finish 168 0% 10-25-13 4-1-14 127
168 0% 10-25-13 4-1-14 127
4061 Exterior Framing 7 0% 10-25-13 11-1-13 132 19
4062 Den’s Glass 4 0% 10-29-13 11-2-13 199 19
4064 Gold Coat 3 0% 10-31-13 11-2-13 199 19
4063 Insulation 3 0% 11-1-13 11-4-13 199 19
4065 Flashing 3 0% 11-2-13 11-5-13 199 19
4066 Foam Shaping 2 0% 11-4-13 11-6-13 199 19
4067 Joints 2 0% 11-5-13 11-7-13 199 19
4068 Basecoat and Mesh 3 0% 11-6-13 11-8-13 199 19
4260 Exterior windows/doors 7 0% 11-8-13 11-15-13 199 19
4155 Caulking 1 0% 3-11-14 3-12-14 115 19
4156 EIFS Finish Coat 2 0% 3-12-14 3-13-14 115 19
4208 Balcony Railing 2 0% 3-29-14 4-1-14 127 19
Interior Finishes 274 0% 9-24-13 6-6-14 77
24 Story Interior Framing & Finish 274 0% 9-24-13 6-6-14 77
274 0% 9-24-13 6-6-14 77
5077 Interior Layout 7 0% 9-24-13 10-1-13 45 19
5078 Plumbing Rough In (overhead) 8 0% 9-27-13 10-4-13 125 19
Actual Work Critical Remaining Work Page 96 of 129
Remaining Work Milestone 7-19-13 Data YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg101.jpg]

Activity ID Activity Name Original Duration % Start Finish Total Mojito 2 2013
2014
Duration Complete Float Levels A S J F A J J A J A J J A
5079 HVAC Rough in (overhead) 8 0% 9-30-13 10-7-13 125 19
5273 Fire Protection Rough In (overhead) 8 0% 10-1-13 10-8-13 213 19
5080 Interior Framing 14 0% 11-23-13 12-6-13 69 19
5081 Electrical Rough in (overhead) 14 0% 12-3-13 12-16-13 103 19
5082 Set Tub 10 0% 12-6-13 12-16-13 69 19
5083 Plumbing Rough in (wall) 10 0% 12-16-13 12-25-13 69 19
5084 Electrical Rough in (wall) 14 0% 12-24-13 1-6-14 65 19
5085 HVAC Rough in (wall) 10 0% 1-24-14 2-1-14 43 19
5086 Shaft Walls 4 0% 1-29-14 2-1-14 43 19
5087 In wall Blocking 2 0% 1-29-14 1-30-14 43 19
5088 Hang one side of Drywall 8 0% 1-30-14 2-6-14 43 19
5089 set fan coil units 8 0% 2-7-14 2-14-14 43 19
5090 Insulation 4 0% 2-8-14 2-12-14 43 19
5091 Inspect 2 0% 2-12-14 2-14-14 43 19
5092 Hang 2nd side of drywall 10 0% 2-14-14 2-24-14 43 19
5093 Ceilings & Furr Downs 8 0% 2-17-14 2-25-14 43 19
5094 Tape Float and Finish Drywall 10 0% 2-25-14 3-6-14 43 19
5095 Ceiling Finishes/Concrete Application 10 0% 3-1-14 3-11-14 43 19
5096 Level 5 Spray 5 0% 3-7-14 3-11-14 43 19
5097 Ceramic Tile/Wood Flooring 12 0% 3-29-14 4-9-14 21 19
5099 1st coat paint 6 0% 4-9-14 4-15-14 21 19
5098 Cabinets/Millwork 12 0% 4-15-14 4-26-14 21 19
5100 Install Stone Headboards 2 0% 4-15-14 4-17-14 39 19
5101 Doors/trim/molding 10 0% 4-15-14 4-24-14 36 19
5102 Final Paint 6 0% 4-19-14 4-25-14 36 19
5103 Install Plumbing Fixtures 10 0% 4-24-14 5-3-14 36 19
5104 MEP Trim out 10 0% 4-26-14 5-6-14 36 19
5106 ACT in closets 3 0% 5-6-14 5-8-14 40 19
5107 Division 10 items/Interior Windows 6 0% 5-6-14 5-10-14 40 19
5108 Paint Touch up 6 0% 5-9-14 5-15-14 40 19
5109 Contractor’s Punch 3 0% 5-15-14 5-17-14 40 19
5105 Carpet 8 0% 5-17-14 5-24-14 40 19
5110 Owner’s Punch 3 0% 5-26-14 5-28-14 40 19
5111 Install FFE 9 0% 5-28-14 6-5-14 40 19
Actual Work Critical Remaining Work Page 97 of 129
Remaining Work Milestone 7-19-13 Data YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg102.jpg]

Activity ID Activity Name Original Duration % Start Finish Total Mojito 2 2013
2014
Duration Complete Float Levels A S J F A J J A J A J J A
5112 Final Inspect/Turnover 1 0% 6-5-14 6-6-14 77 19
Interior corridor/Elevator lobby 164 0% 1-6-14 6-7-14 76
24 Story Interior Framing & Finish 164 0% 1-6-14 6-7-14 76
164 0% 1-6-14 6-7-14 76
5630 Electrical Rough in (wall) 3 0% 1-6-14 1-8-14 196 19
5631 HVAC Rough in (overhead) 4 0% 1-8-14 1-11-14 196 19
5632 Fire Protection Rough in (overhead) 2 0% 1-11-14 1-14-14 196 19
5633 Hang Drywall 4 0% 2-24-14 2-27-14 152 19
5634 Tape Float and Finish Drywall 4 0% 2-27-14 3-3-14 152 19
5635 Ceiling Finishes 3 0% 3-3-14 3-6-14 152 19
5636 Level 5 spray 2 0% 3-12-14 3-13-14 146 19
6542 Vinyl Wall Coverings 4 0% 3-13-14 3-17-14 146 19
5637 1st coat paint 3 0% 4-15-14 4-17-14 115 19
5638 Doors/Trim/Molding 4 0% 4-18-14 4-22-14 115 19
5639 MEP Trim Out 4 0% 5-6-14 5-9-14 100 19
5640 Contractor’s Punch 1 0% 5-17-14 5-19-14 91 19
5641 Carpet 2 0% 5-26-14 5-27-14 84 19
5642 Owner’s Punch 2 0% 5-27-14 5-29-14 84 19
5643 Install FFE 1 0% 6-5-14 6-6-14 76 19
5644 Final Inspect/Turnover 1 0% 6-6-14 6-7-14 76 19
Twentieth Level 306 0% 9-6-13 6-18-14 64
Structural 45 0% 9-6-13 10-18-13 133
Area B 10 0% 9-9-13 9-18-13 133
10 0% 9-9-13 9-18-13 133
1520 Complete vertical walls/columns 2 0% 9-9-13 9-11-13 28 20
1521 Form/crib elevated deck 3 0% 9-10-13 9-12-13 28 20
1522 Reinforce elevated deck 3 0% 9-12-13 9-16-13 28 20
5919 T&I in Deck 3 0% 9-12-13 9-16-13 28 20
1523 Pour/finish elevated deck 1 0% 9-16-13 9-17-13 28 20
1524 Deck cure time 1 0% 9-17-13 9-17-13 133 20
1525 Stress post tension 1 0% 9-17-13 9-18-13 133 20
Area C 45 0% 9-6-13 10-18-13 133
45 0% 9-6-13 10-18-13 133
1526 Complete vertical walls/columns 2 0% 9-6-13 9-7-13 123 20
1527 Form elevated deck 3 0% 9-7-13 9-10-13 123 20
Actual Work Critical Remaining Work Page 98 of 129
Remaining Work Milestone 7-19-13 Data YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg103.jpg]

Activity ID Activity Name Original Duration % Start Finish Total Mojito 2 2013
2014
Duration Complete Float Levels A S J F A J J A J A J J A
1528 Reinforce elevated deck 3 0% 9-10-13 9-12-13 123 20
5920 T&I in Deck 3 0% 9-10-13 9-12-13 123 20
1529 Pour/finish elevated deck 1 0% 9-13-13 9-13-13 123 20
1530 Deck cure time 1 0% 9-13-13 9-14-13 123 20
1531 Stress post tension 1 0% 9-14-13 9-16-13 123 20
1613 Pour strip 4 0% 10-15-13 10-18-13 133 20
Exterior Finishes 157 0% 11-2-13 3-29-14 127
24 Story Exterior Framing & Finish 157 0% 11-2-13 3-29-14 127
157 0% 11-2-13 3-29-14 127
4069 Exterior Framing 7 0% 11-2-13 11-9-13 130 20
4070 Den’s Glass 4 0% 11-7-13 11-11-13 197 20
4072 Gold Coat 3 0% 11-8-13 11-12-13 197 20
4071 Insulation 3 0% 11-9-13 11-12-13 197 20
4073 Flashing 3 0% 11-11-13 11-13-13 197 20
4074 Foam Shaping 2 0% 11-12-13 11-14-13 197 20
4075 Joints 2 0% 11-13-13 11-15-13 197 20
4076 Basecoat and Mesh 3 0% 11-14-13 11-16-13 197 20
4261 Exterior windows/doors 7 0% 11-16-13 11-23-13 197 20
4153 Caulking 1 0% 3-8-14 3-8-14 115 20
4154 EIFS Finish Coat 2 0% 3-8-14 3-11-14 115 20
4207 Balcony Railing 2 0% 3-27-14 3-29-14 127 20
Interior Finishes 277 0% 10-2-13 6-17-14 65
24 Story Interior Framing & Finish 277 0% 10-2-13 6-17-14 65
277 0% 10-2-13 6-17-14 65
5113 Interior Layout 7 0% 10-2-13 10-9-13 43 20
5114 Plumbing Rough In (overhead) 8 0% 10-5-13 10-12-13 131 20
5115 HVAC Rough in (overhead) 8 0% 10-7-13 10-15-13 131 20
5274 Fire Protection Rough In (overhead) 8 0% 10-9-13 10-16-13 213 20
5116 Interior Framing 14 0% 12-6-13 12-19-13 69 20
5117 Electrical Rough in (overhead) 14 0% 12-16-13 12-28-13 103 20
5118 Set Tub 10 0% 12-19-13 12-28-13 69 20
5119 Plumbing Rough in (wall) 10 0% 12-28-13 1-7-14 69 20
5120 Electrical Rough in (wall) 14 0% 1-6-14 1-18-14 65 20
5121 HVAC Rough in (wall) 10 0% 2-3-14 2-11-14 45 20
5122 Shaft Walls 4 0% 2-7-14 2-11-14 45 20
Actual Work
Critical Remaining Work
Page 99 of 129
Remaining Work
Milestone
7-19-13
Data
YATES CONSTRUCTION

 



--------------------------------------------------------------------------------

LOGO [g628109exa_pg104.jpg]

Activity ID 5123 5124 5125 5126 5127 5128 5129 5130 5131 5132 5133 5135 5134
5136 5137 5138 5139 5140 5142 5143 5144 5145 5141 5146 5147 5148 Interior
corridor/Elevator lobby 24 Story Interior Framing & Finish 5645 5646 5647 5648
5649   Activity Name In wall Blocking Hang one side of Drywall set fan coil
units Insulation Inspect Hang 2nd side of drywall Ceilings & Furr Downs Tape
Float and Finish Drywall Ceiling Finishes/Concrete Application Level 5 Spray
Ceramic Tile/Wood Flooring 1st coat paint Cabinets/Millwork Install Stone
Headboards Doors/trim/molding Final Paint Install Plumbing Fixtures MEP Trim out
ACT in closets Division 10 items/Interior Windows Paint Touch up Contractor’s
Punch Carpet Owner’s Punch Install FFE Final Inspect/Turnover Electrical Rough
in (wall) HVAC Rough in (overhead) Fire Protection Rough in (overhead) Hang
Drywall Tape Float and Finish Drywall   Original Duration 2 8 8 4 2 10 8 10 10 5
12 6 12 2 10 6 10 10 3 6 6 3 8 3 9 1 162 162 162 3 4 2 4 4   Duration % Complete
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0%   Start 2-7-14 2-8-14 2-17-14 2-18-14 2-21-14 2-24-14
2-26-14 3-6-14 3-11-14 3-17-14 4-9-14 4-21-14 4-26-14 4-26-14 4-26-14 5-1-14
5-6-14 5-7-14 5-16-14 5-16-14 5-21-14 5-26-14 5-29-14 6-5-14 6-9-14 6-17-14
1-18-14 1-18-14 1-18-14 1-18-14 1-21-14 1-25-14 3-5-14 3-8-14   Finish 2-8-14
2-15-14 2-24-14 2-21-14 2-24-14 3-5-14 3-6-14 3-15-14 3-20-14 3-20-14 4-21-14
4-26-14 5-7-14 4-28-14 5-6-14 5-6-14 5-15-14 5-16-14 5-20-14 5-22-14 5-26-14
5-29-14 6-5-14 6-7-14 6-17-14 6-17-14 6-18-14 6-18-14 6-18-14 1-21-14 1-25-14
1-27-14 3-8-14 3-12-14   Total Float 45 45 45 45 45 45 45 45 45 45 21 21 21 37
34 34 34 34 37 37 37 37 37 37 37 65 64 64 64 182 182 182 142 142   Mojito
Levels
20 20
20 20
20 20
20 20
20 20
20 20
20 20
20 20
20 20
20 20
20 20
20 20
20 20
20 20
20 20
20   2
A
S   2013
J
FAJ
J A   2014
J A J
J A

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 100 of
129    7-19-13    Data    YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg105.jpg]

Activity ID 5650 5651 6543 5652 5653 5654 5655 5656 5657 5658 5659 Twenty First
Level Structural Area B 1534 1535 1536 5921 1537 1538 1539 Area C 1540 1541 1542
5922 1543 1544 1545 1614 Exterior Finishes 24 Story Exterior Framing & Finish  
Activity Name Ceiling Finishes Level 5 spray Vinyl Wall Coverings 1st coat paint
Doors/Trim/Molding MEP Trim Out Contractor’s Punch Carpet Owner’s Punch Install
FFE Final Inspect/Turnover Complete vertical walls/columns Form/crib elevated
deck Reinforce elevated deck T&I in Deck Pour/finish elevated deck Deck cure
time Stress post tension Complete vertical walls/columns Form elevated deck
Reinforce elevated deck T&I in Deck Pour/finish elevated deck Deck cure time
Stress post tension Pour strip   Original
Duration
3 2 4 3 4
4 1 2 2 1
1 310 45
11 11 2
3 3 3 1 1
1 45 45
2 3 3 3 1
1 1 4
142 142
142   Duration % Complete 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%   Start 3-12-14 3-21-14
3-22-14 4-26-14 4-29-14 5-16-14 5-29-14 6-5-14 6-7-14 6-17-14 6-18-14 9-13-13
9-13-13 9-16-13 9-16-13 9-16-13 9-17-13 9-20-13 9-20-13 9-23-13 9-24-13 9-25-13
9-13-13 9-13-13 9-13-13 9-16-13 9-18-13 9-18-13 9-21-13 9-23-13 9-23-13 10-22-13
11-15-13 11-15-13 11-15-13   Finish 3-15-14 3-22-14 3-26-14 4-29-14 5-2-14
5-20-14 5-29-14 6-7-14 6-9-14 6-17-14 6-18-14 6-30-14 10-25-13 9-26-13 9-26-13
9-17-13 9-20-13 9-23-13 9-23-13 9-24-13 9-25-13 9-26-13 10-25-13 10-25-13
9-16-13 9-18-13 9-21-13 9-21-13 9-21-13 9-23-13 9-24-13 10-25-13 3-27-14 3-27-14
3-27-14   Total Float 142 136 136 103 103 88 79 72 72 64 64 52 132 28 28 28 28
28 28 28 28 28 132 132 123 123 123 123 123 123 123 132 127 127 127   Mojito
Levels
20 20
20 20
20 20
20 20
20 20
20 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21   2
A
S   2013 J F A J J A   2014
J A J
J A

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 101 of
129    7-19-13    Data    YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg106.jpg]

Activity ID 4077 4078 4080 4079 4081 4082 4083 4084 4262 4151 4152 4206 Interior
Finishes 24 Story Interior Framing & Finish 5149 5150 5151 5275 5152 5153 5154
5155 5156 5157 5158 5159 5160 5161 5162 5163 5164 5165 5166 5167   Activity Name
Exterior Framing Den’s Glass Gold Coat Insulation Flashing Foam Shaping Joints
Basecoat and Mesh Exterior windows/doors Caulking EIFS Finish Coat Balcony
Railing Interior Layout Plumbing Rough In (overhead) HVAC Rough in (overhead)
Fire Protection Rough In (overhead) Interior Framing Electrical Rough in
(overhead) Set Tub Plumbing Rough in (wall) Electrical Rough in (wall) HVAC
Rough in (wall) Shaft Walls In wall Blocking Hang one side of Drywall set fan
coil units Insulation Inspect Hang 2nd side of drywall Ceilings & Furr Downs
Tape Float and Finish Drywall Ceiling Finishes/Concrete Application   Original
Duration
7 4 3 3 3
2 2 3 7 1
2 2 279
279 279
7 8 8 8
14 14 10
10 14 10
4 2 8 8 4
2 10 8
10 10   Duration
%
Complete
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0%   Start 11-15-13 11-19-13 11-21-13 11-21-13 11-22-13 11-25-13 11-26-13
11-26-13 11-29-13 3-5-14 3-6-14 3-26-14 10-11-13 10-11-13 10-11-13 10-11-13
10-15-13 10-16-13 10-18-13 12-19-13 12-28-13 1-1-14 1-10-14 1-18-14 2-12-14
2-17-14 2-17-14 2-18-14 2-26-14 2-27-14 3-3-14 3-5-14 3-7-14 3-15-14 3-20-14  
Finish 11-21-13 11-22-13 11-23-13 11-25-13 11-26-13 11-26-13 11-27-13 11-29-13
12-5-13 3-6-14 3-8-14 3-27-14 6-28-14 6-28-14 6-28-14 10-18-13 10-22-13 10-24-13
10-25-13 1-1-14 1-10-14 1-10-14 1-20-14 1-31-14 2-20-14 2-20-14 2-18-14 2-25-14
3-5-14 3-3-14 3-5-14 3-14-14 3-15-14 3-25-14 3-29-14   Total Float 124 191 191
191 191 191 191 191 191 115 115 127 53 53 53 40 135 135 211 69 103 69 69 65 47
47 47 47 47 47 47 47 47 47 47   Mojito
Levels
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21   2
A
S   2013
J
FAJ
J A   2014
J A J
J A

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 102 of
129    7-19-13    Data    YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg107.jpg]

Activity ID 5168 5169 5171 5170 5172 5173 5174 5175 5176 5178 5179 5180 5181
5177 5182 5183 5184 Interior corridor/Elevator lobby 24 Story Interior Framing &
Finish 5660 5661 5662 5663 5664 5665 5666 6544 5667 5668 5669 5670 5671 5672
5673   Activity Name Level 5 Spray Ceramic Tile/Wood Flooring 1st coat paint
Cabinets/Millwork Install Stone Headboards Doors/trim/molding Final Paint
Install Plumbing Fixtures MEP Trim out ACT in closets Division 10 items/Interior
Windows Paint Touch up Contractor’s Punch Carpet Owner’s Punch Install FFE Final
Inspect/Turnover Electrical Rough in (wall) HVAC Rough in (overhead) Fire
Protection Rough in (overhead) Hang Drywall Tape Float and Finish Drywall
Ceiling Finishes Level 5 spray Vinyl Wall Coverings 1st coat paint
Doors/Trim/Molding MEP Trim Out Contractor’s Punch Carpet Owner’s Punch Install
FFE   Original
Duration
5 12 6
12 2 10
6 10 10
3 6 6 3 8
3 9 1
160 160
160 3 4
2 4 4 3 2
4 3 4 4 1
2 2 1   Duration
%
Complete
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0%   Start 3-26-14 4-21-14 5-2-14 5-7-14 5-7-14 5-7-14 5-12-14 5-16-14 5-19-14
5-28-14 5-28-14 5-31-14 6-6-14 6-9-14 6-17-14 6-19-14 6-27-14 1-31-14 1-31-14
1-31-14 1-31-14 2-4-14 2-7-14 3-14-14 3-18-14 3-21-14 3-31-14 4-1-14 5-7-14
5-10-14 5-28-14 6-9-14 6-17-14 6-18-14 6-27-14   Finish 3-29-14 5-1-14 5-7-14
5-19-14 5-9-14 5-16-14 5-17-14 5-26-14 5-28-14 5-30-14 6-3-14 6-6-14 6-9-14
6-17-14 6-19-14 6-27-14 6-28-14 6-30-14 6-30-14 6-30-14 2-4-14 2-7-14 2-8-14
3-18-14 3-21-14 3-25-14 4-1-14 4-4-14 5-10-14 5-14-14 5-31-14 6-10-14 6-18-14
6-20-14 6-28-14   Total Float 47 21 21 21 35 32 32 32 32 34 34 34 34 34 34 34 53
52 52 52 168 168 168 132 132 132 126 126 91 91 76 67 60 60 52   Mojito
Levels
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21
21 21   2
A
S   2013
J
FAJ
J A   2014
J A J
J A

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 103 of
129    7-19-13    Data    YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg108.jpg]

Activity ID 5674 Twenty Second Level Structural Area B 1548 1549 1550 5923 1551
1552 1553 Area C 1554 1555 1556 5924 1557 1558 1559 1615 Exterior Finishes 24
Story Exterior Framing & Finish 4085 4086 4088 4087 4089 4090 4091 4092 4263
4149   Activity Name Final Inspect/Turnover Complete vertical walls/columns
Form/crib elevated deck Reinforce elevated deck T&I in Deck Pour/finish elevated
deck Deck cure time Stress post tension Complete vertical walls/columns Form
elevated deck Reinforce elevated deck T&I in Deck Pour/finish elevated deck Deck
cure time Stress post tension Pour strip Exterior Framing Den’s Glass Gold Coat
Insulation Flashing Foam Shaping Joints Basecoat and Mesh Exterior windows/doors
Caulking   Original
Duration
1 313 45
11 11 2
3 3 3 1 1
1 45 45
2 3 3 3 1
1 1 4
129 129
129 7 4
3 3 3 2 2
3 7 1   Duration % Complete 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%   Start 6-28-14 9-23-13
9-23-13 9-24-13 9-24-13 9-24-13 9-26-13 9-28-13 9-28-13 10-1-13 10-2-13 10-3-13
9-23-13 9-23-13 9-23-13 9-24-13 9-27-13 9-27-13 9-30-13 10-1-13 10-2-13 10-30-13
11-26-13 11-26-13 11-26-13 11-26-13 11-29-13 11-30-13 12-2-13 12-3-13 12-5-13
12-5-13 12-6-13 12-10-13 3-3-14   Finish 6-30-14 7-10-14 11-2-13 10-4-13 10-4-13
9-26-13 9-28-13 10-1-13 10-1-13 10-2-13 10-3-13 10-4-13 11-2-13 11-2-13 9-24-13
9-26-13 9-30-13 9-30-13 10-1-13 10-1-13 10-2-13 11-2-13 3-26-14 3-26-14 3-26-14
12-2-13 12-3-13 12-4-13 12-5-13 12-5-13 12-6-13 12-7-13 12-10-13 12-16-13 3-4-14
  Total Float 52 40 130 29 29 28 28 28 28 28 29 29 130 130 123 123 123 123 123
124 124 130 127 127 127 120 187 187 187 187 187 187 187 187 115   Mojito
Levels
21 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22   2
A
S   2013 J FAJ J A   2014 J A J J A

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 104 of
129    7-19-13    Data    YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg109.jpg]

Activity ID 4150 4205 Interior Finishes 24 Story Interior Framing & Finish 5185
5186 5187 5276 5188 5189 5190 5191 5192 5193 5194 5195 5196 5197 5198 5199 5200
5201 5202 5203 5204 5205 5207 5206 5208 5209 5210 5211 5212   Activity Name EIFS
Finish Coat Balcony Railing Interior Layout Plumbing Rough In (overhead) HVAC
Rough in (overhead) Fire Protection Rough In (overhead) Interior Framing
Electrical Rough in (overhead) Set Tub Plumbing Rough in (wall) Electrical Rough
in (wall) HVAC Rough in (wall) Shaft Walls In wall Blocking Hang one side of
Drywall set fan coil units Insulation Inspect Hang 2nd side of drywall Ceilings
& Furr Downs Tape Float and Finish Drywall Ceiling Finishes/Concrete Application
Level 5 Spray Ceramic Tile/Wood Flooring 1st coat paint Cabinets/Millwork
Install Stone Headboards Doors/trim/molding Final Paint Install Plumbing
Fixtures MEP Trim out   Original
Duration
2 2 277
277 277
7 8 8 8
14 14 10
10 14 10
4 2 8 8 4
2 10 8
10 10 5
12 6 12
2 10 6
10 10   Duration %
Complete
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%   Start 3-4-14 3-24-14 10-24-13 10-24-13 10-24-13 10-24-13 10-28-13
10-29-13 10-31-13 1-1-14 1-10-14 1-15-14 1-24-14 1-31-14 2-21-14 2-26-14 2-26-14
2-27-14 3-7-14 3-8-14 3-12-14 3-14-14 3-17-14 3-25-14 3-29-14 4-4-14 5-2-14
5-13-14 5-19-14 5-19-14 5-19-14 5-23-14 5-28-14 5-30-14   Finish 3-5-14 3-26-14
7-10-14 7-10-14 7-10-14 10-31-13 11-4-13 11-6-13 11-7-13 1-15-14 1-23-14 1-24-14
2-3-14 2-13-14 3-1-14 3-1-14 2-27-14 3-6-14 3-14-14 3-12-14 3-14-14 3-24-14
3-25-14 4-3-14 4-8-14 4-8-14 5-13-14 5-19-14 5-29-14 5-20-14 5-28-14 5-29-14
6-6-14 6-7-14   Total Float 115 127 41 41 41 33 135 135 205 69 103 69 69 65 49
49 49 49 49 49 49 49 49 49 49 49 21 21 21 33 30 30 30 30   Mojito
Levels
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22   2
A
S   2013
J
FAJ
J A   2014
J A J
J A

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 105 of
129    7-19-13    Data    YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg110.jpg]

Activity ID 5214 5215 5216 5217 5213 5218 5219 5220 Interior corridor/Elevator
lobby 24 Story Interior Framing & Finish 5675 5676 5677 5678 5679 5680 5681 6545
5682 5683 5684 5685 5686 5687 5688 5689 Twenty Third Level Structural Area B
1562 1563 1564 5925   Activity Name ACT in closets Division 10 items/Interior
Windows Paint Touch up Contractor’s Punch Carpet Owner’s Punch Install FFE Final
Inspect/Turnover Electrical Rough in (wall) HVAC Rough in (overhead) Fire
Protection Rough in (overhead) Hang Drywall Tape Float and Finish Drywall
Ceiling Finishes Level 5 spray Vinyl Wall Coverings 1st coat paint
Doors/Trim/Molding MEP Trim Out Contractor’s Punch Carpet Owner’s Punch Install
FFE Final Inspect/Turnover Complete vertical walls/columns Form/crib elevated
deck Reinforce elevated deck T&I in Deck   Original
Duration
3 6 6 3 8
3 9 1
158 158
158 3 4
2 4 4 3 2
4 3 4 4 1
2 2 1 1
323 49
12 12 3
3 3 3   Duration %
Complete
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0% 0%
0%   Start 6-9-14 6-9-14 6-12-14 6-18-14 6-20-14 6-27-14 7-1-14 7-9-14 2-13-14
2-13-14 2-13-14 2-13-14 2-17-14 2-20-14 3-24-14 3-27-14 3-31-14 4-9-14 4-10-14
5-19-14 5-21-14 6-9-14 6-20-14 6-27-14 6-30-14 7-9-14 7-10-14 10-1-13 10-1-13
10-2-13 10-2-13 10-2-13 10-5-13 10-8-13 10-8-13   Finish 6-11-14 6-13-14 6-17-14
6-20-14 6-27-14 7-1-14 7-9-14 7-10-14 7-10-14 7-10-14 7-10-14 2-17-14 2-20-14
2-22-14 3-27-14 3-31-14 4-3-14 4-10-14 4-14-14 5-21-14 5-24-14 6-12-14 6-21-14
6-30-14 7-1-14 7-10-14 7-10-14 7-29-14 11-15-13 10-14-13 10-14-13 10-5-13
10-8-13 10-10-13 10-10-13   Total Float 31 31 31 31 31 31 31 41 40 40 40 154 154
154 122 122 122 116 116 79 79 64 55 48 48 40 40 21 124 30 30 28 28 28 28  
Mojito
Levels
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
22 22
23 23
23 23   2
A
S   2013
J
FAJ
J A   2014
J A J
J A

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 106 of
129    7-19-13    Data    YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg111.jpg]

Activity ID 1565 1566 1567 Area C 1568 1569 1570 5926 1571 1572 1573 1616
Exterior Finishes 24 Story Exterior Framing & Finish 4093 4094 4096 4095 4097
4098 4099 4100 4264 4147 4148 4204 Interior Finishes 24 Story Interior Framing &
Finish 5221 5222 5223 5277   Activity Name Pour/finish elevated deck Deck cure
time Stress post tension Complete vertical walls/columns Form elevated deck
Reinforce elevated deck T&I in Deck Pour/finish elevated deck Deck cure time
Stress post tension Pour strip Exterior Framing Den’s Glass Gold Coat Insulation
Flashing Foam Shaping Joints Basecoat and Mesh Exterior windows/doors Caulking
EIFS Finish Coat Balcony Railing Interior Layout Plumbing Rough In (overhead)
HVAC Rough in (overhead) Fire Protection Rough In (overhead)   Original
Duration
1 1 1 49
49 2 3 3
3 1 1 1 4
115 115
115 7 4
3 3 3 2 2
3 7 1 2 2
284 284
284 7 8
8 8   Duration % Complete 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%   Start 10-10-13 10-11-13
10-12-13 10-1-13 10-1-13 10-1-13 10-8-13 10-10-13 10-10-13 10-14-13 10-15-13
10-15-13 11-12-13 12-6-13 12-6-13 12-6-13 12-6-13 12-10-13 12-12-13 12-13-13
12-14-13 12-16-13 12-17-13 12-18-13 12-20-13 2-27-14 2-28-14 3-22-14 11-5-13
11-5-13 11-5-13 11-5-13 11-7-13 11-9-13 11-12-13   Finish 10-11-13 10-12-13
10-14-13 11-15-13 11-15-13 10-2-13 10-10-13 10-14-13 10-14-13 10-15-13 10-15-13
10-16-13 11-15-13 3-24-14 3-24-14 3-24-14 12-13-13 12-14-13 12-14-13 12-16-13
12-17-13 12-18-13 12-19-13 12-20-13 12-27-13 2-28-14 3-3-14 3-24-14 7-28-14
7-28-14 7-28-14 11-12-13 11-15-13 11-16-13 11-19-13   Total Float 28 30 30 124
124 123 118 118 118 118 118 118 124 127 127 127 115 182 182 182 182 182 182 182
182 115 115 127 22 22 22 28 137 137 201   Mojito
Levels
23 23
23 23
23 23
23 23
23 23
23 23
23 23
23 23
23 23
23 23
23 23
23 23
23 23
23   2
A
S   2013 J FAJ J A   2014 J A J J A

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 107 of
129    7-19-13    Data    YATES
CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg112.jpg]

Activity ID    Activity Name    Original Duration    Duration % Complete   
Start    Finish    Total Float    Mojito Levels    2 A S    2013 J F A J J A   
2014 J A J J A 5224 5225 5226 5227 5228 5229 5230 5231 5232 5233 5234 5235 5236
5237 5238 5239 5240 5241 5243 5242 5244 5245 5246 5247 5248 5250 5251 5252 5253
5249 5254 5255 5256    Interior Framing Electrical Rough in (overhead) Set Tub
Plumbing Rough in (wall) Electrical Rough in (wall) HVAC Rough in (wall) Shaft
Walls In wall Blocking Hang one side of Drywall set fan coil units Insulation
Inspect Hang 2nd side of drywall Ceilings & Furr Downs Tape Float and Finish
Drywall Ceiling Finishes/Concrete Application Level 5 Spray Ceramic Tile/Wood
Flooring 1st coat paint Cabinets/Millwork Install Stone Headboards
Doors/trim/molding Final Paint Install Plumbing Fixtures MEP Trim out ACT in
closets Division 10 items/Interior Windows Paint Touch up Contractor’s Punch
Carpet Owner’s Punch Install FFE Final Inspect/Turnover    14 14 10 10 14 10 4 2
8 8 4 2 10 8 10 10 5 12 6 12 2 10 6 10 10 3 6 6 3 8 3 9 1    0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
   1-15-14 1-24-14 1-28-14 2-6-14 2-13-14 3-3-14 3-7-14 3-7-14 3-8-14 3-17-14
3-18-14 3-21-14 3-24-14 3-26-14 4-3-14 4-8-14 4-14-14 5-13-14 5-24-14 5-30-14
5-30-14 5-30-14 6-10-14 6-14-14 6-17-14 6-26-14 6-26-14 6-30-14 7-5-14 7-8-14
7-16-14 7-18-14 7-26-14    1-28-14 2-6-14 2-6-14 2-15-14 2-27-14 3-11-14 3-11-14
3-8-14 3-15-14 3-24-14 3-21-14 3-24-14 4-2-14 4-3-14 4-12-14 4-17-14 4-17-14
5-24-14 5-29-14 6-10-14 5-31-14 6-7-14 6-16-14 6-24-14 6-26-14 6-28-14 7-1-14
7-5-14 7-8-14 7-15-14 7-18-14 7-26-14 7-28-14    69 103 69 69 65 51 51 51 51 51
51 51 51 51 51 51 51 21 21 21 31 28 21 21 21 21 21 21 21 21 21 21 22    23 23 23
23 23 23 23 23 23 23 23 23 23 23 23 23 23 23 23 23 23 23 23 23 23 23 23 23 23 23
23 23 23 Interior corridor/Elevator lobby    163    0%    2-27-14    7-29-14   
21    24 Story Interior Framing & Finish    163    0%    2-27-14    7-29-14   
21   

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 108 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg113.jpg]

Activity ID    Activity Name    Original Duration    Duration % Complete   
Start    Finish    Total Float    Mojito Levels    2 A S    2013 J F A J J A   
2014 J A J J A

5690 5691 5692 5693 5694 5695 5696 6546 5697 5698 5699 5700 5701 5702 5703 5704
Twenty Fourth Level (Mechanical) Structural Area B 1576 1577 1578 5927 1579 1580
1581 Area C 1582 1583 1584 5928 1585    Electrical Rough in (wall) HVAC Rough in
(overhead) Fire Protection Rough in (overhead) Hang Drywall Tape Float and
Finish Drywall Ceiling Finishes Level 5 spray Vinyl Wall Coverings 1st coat
paint Doors/Trim/Molding MEP Trim Out Contractor’s Punch Carpet Owner’s Punch
Install FFE Final Inspect/Turnover Complete vertical walls/columns Form/crib
elevated deck Reinforce elevated deck T&I in Deck Pour/finish elevated deck Deck
cure time Stress post tension Complete vertical walls/columns Form elevated deck
Reinforce elevated deck T&I in Deck Pour/finish elevated deck    163 3 4 2 4 4 3
2 4 3 4 4 1 2 2 1 1 148 47 15 15 3 5 4 3 1 1 1 44 44 2 4 3 3 1    0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
0% 0% 0%    2-27-14 2-27-14 3-1-14 3-5-14 4-2-14 4-5-14 4-9-14 4-18-14 4-19-14
5-30-14 6-2-14 6-26-14 7-8-14 7-16-14 7-17-14 7-26-14 7-28-14 10-12-13 10-12-13
10-12-13 10-12-13 10-12-13 10-15-13 10-19-13 10-19-13 10-24-13 10-24-13 10-25-13
10-15-13 10-15-13 10-15-13 10-16-13 10-19-13 10-19-13 10-23-13    7-29-14 3-1-14
3-5-14 3-7-14 4-5-14 4-9-14 4-12-14 4-19-14 4-23-14 6-2-14 6-5-14 6-30-14 7-9-14
7-17-14 7-19-14 7-28-14 7-29-14 2-27-14 11-26-13 10-26-13 10-26-13 10-15-13
10-19-13 10-24-13 10-23-13 10-24-13 10-25-13 10-26-13 11-26-13 11-26-13 10-17-13
10-19-13 10-23-13 10-23-13 10-24-13    21 138 138 138 110 110 110 104 104 65 65
43 34 27 29 21 21 115 120 30 30 28 28 28 29 28 30 30 120 120 118 118 118 118 118
   23 23 23 23 23 23 23 23 23 23 23 23 23 23 23 23 24 24 24 24 24 24 24 24 24 24
24 24

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 109 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg114.jpg]

Activity ID    Activity Name    Original Duration    Duration % Complete   
Start    Finish    Total Float    Mojito Levels    2 A S    2013 J F A J J A   
2014 J A J J A

1586 1587 1617 Exterior Finishes 24 Story Exterior Framing & Finish 4101 4102
4104 4103 4105 4106 4107 4108 4145 4146 Twenty Fifth Level ( Roof ) Structural
Area B 1590 1591 1592 1593 1594 1595 Area C 1596 1597 1598 1599 1600 1601 1618
24 Story Roof    Deck cure time Stress post tension Pour strip Exterior Framing
Den’s Glass Gold Coat Insulation Flashing Foam Shaping Joints Basecoat and Mesh
Caulking EIFS Finish Coat Complete vertical walls/columns Form/crib elevated
deck Reinforce elevated deck Pour/finish elevated deck Deck cure time Stress
post tension Complete vertical walls/columns Form elevated deck Reinforce
elevated deck Pour/finish elevated deck Deck cure time Stress post tension Pour
strip    1 1 4 82 82 82 7 4 3 3 3 2 2 3 1 2 132 46 13 13 3 4 4 1 1 1 46 46 2 3 3
1 1 1 4 72    0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%    10-24-13 10-24-13 11-21-13 12-13-13
12-13-13 12-13-13 12-13-13 12-17-13 12-19-13 12-19-13 12-20-13 12-23-13 12-24-13
12-24-13 2-25-14 2-26-14 10-24-13 10-24-13 10-25-13 10-25-13 10-25-13 10-29-13
10-31-13 11-4-13 11-5-13 11-6-13 10-24-13 10-24-13 10-24-13 10-26-13 10-29-13
11-1-13 11-2-13 11-2-13 12-3-13 12-19-13    10-24-13 10-25-13 11-26-13 2-27-14
2-27-14 2-27-14 12-19-13 12-20-13 12-21-13 12-23-13 12-24-13 12-24-13 12-25-13
12-27-13 2-26-14 2-27-14 2-25-14 12-6-13 11-7-13 11-7-13 10-29-13 11-1-13
11-4-13 11-5-13 11-6-13 11-7-13 12-6-13 12-6-13 10-26-13 10-29-13 11-1-13
11-2-13 11-2-13 11-4-13 12-6-13 2-25-14    119 119 120 115 115 115 115 179 179
179 179 179 179 179 115 115 115 115 115 115 28 28 28 28 115 115 115 115 118 118
118 118 118 118 115 115    24 24 24 24 24 24 24 24 24 24 24 24 24 roof roof roof
roof roof roof roof roof roof roof roof roof roof

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 110 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg115.jpg]

Activity ID    Activity Name    Original Duration    Duration % Complete   
Start    Finish    Total Float    Mojito Levels    2 A S    2013 J F A J J A   
2014 J A J J A

4127 4128 4129 4130 4131 4132 4133 4134 4135 4136 BUFFET/BOH/CENTRAL PLANT
Foundations Sitework 0188 0189 0190 Podium level (1st floor) Structural 0241
Lowrise Pile Cap Sequence 1 (31 caps) 0224 Lowrise Pile Cap Sequence 2 (27 caps)
0229 Lowrise Pile Cap Sequence 3 (26 caps) 0233    Parapet Wall Blocking
Mechanical Curbing Vapor Barrier Rigid Insulation Shape Rigid Insulation Dens
Glass Flashing 1st Ply Membrane 2nd Ply Membrane Site Preparation Piling Lowrise
Mud Slab CMU Wall Form, reinforce and pour pile caps CL 29-27 Form, reinforce,
and pour pile caps CL 26-25 Form, reinforce, and pour pile caps CL 24-23    72
72 17 3 3 6 6 3 6 6 11 11 699 136 136 136 136 20 28 45 605 220 48 48 48 30 30 30
20 20 20 5 5 5    0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 38.07% 100% 100% 100% 100%
100% 100% 100% 28.4% 78.16% 0% 0% 0% 100% 100% 100% 100% 100% 100% 100% 100%
100%    12-19-13 12-19-13 12-19-13 1-4-14 1-7-14 1-10-14 1-16-14 1-21-14 1-24-14
1-30-14 2-4-14 2-14-14 10-26-12 A 10-26-12 A 10-26-12 A 10-26-12 A 10-26-12 A
10-26-12 A 11-19-12 A 1-25-13 A 1-28-13 A 1-28-13 A 7-8-13 7-8-13 7-8-13*
1-28-13 A 1-28-13 A 1-28-13 A 2-18-13 A 2-18-13 A 2-18-13 A 3-11-13 A 3-11-13 A
3-11-13 A    2-25-14 2-25-14 1-4-14 1-7-14 1-10-14 1-16-14 1-21-14 1-24-14
1-30-14 2-4-14 2-14-14 2-25-14 8-15-14 5-17-13 A 5-17-13 A 5-17-13 A 5-17-13 A
11-11-12 A 1-26-13 A 5-17-13 A 8-15-14 8-21-13 8-21-13 8-21-13 8-21-13 3-8-13 A
3-8-13 A 3-8-13 A 3-11-13 A 3-11-13 A 3-11-13 A 3-19-13 A 3-19-13 A 3-19-13 A   
115 115 115 115 115 115 115 115 115 115 115 115 2 2 133 133 133 133    roof roof
roof roof roof roof roof roof roof roof fdn fdn fdn 1 1 1 1

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 111 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg116.jpg]

Activity ID    Activity Name    Original    Duration %    Start    Finish   
Total    Mojito    2    2013    2014       Duration    Complete          Float
   Levels    A S    J F    A    J J A    J A J J A

Lowrise Pile Cap Sequence 4 (25 caps) 0286 Lowrise Pile Cap Sequence 5 (21caps)
0287 Lowrise Pile Cap Sequence 6 (25 caps) 0288 Lowrise Pile Cap Sequence 7 (23
caps) 0289 Lowrise Pile Cap Sequence 8 (28 caps) 0291 Lowrise Elevated Deck Area
1 CL 29-26 0351 0352 0353 0355 Lowrise Elevated Deck Area 2 CL 25-24 3819 3820
3821 3822 Lowrise Elevated Deck Area 3 CL 23-22 3823 3824 3825    Form,
reinforce, and pour pile caps CL 22-21 Form, reinforce, and pour pile caps CL
20-19 Form, reinforce, and pour pile caps CL 18-17 Form, reinforce, and pour
pile caps CL 16-15 Form, reinforce, and pour pile caps CL14-12 Form Elevated
Deck Area 1 MEP Rough in Elevated Deck Area 1 Reinforce Elevated Deck Area 1
Pour Elevated Deck Area 1 Form Elevated Deck Area 2 MEP Rough in Elevated Deck
Area 2 Reinforce Elevated Deck Area 2 Pour Elevated Deck Area 2 Form Elevated
Deck Area 3 MEP Rough in Elevated Deck Area 3 Reinforce Elevated Deck Area 3   
5 5 5 5 5 5 5 5 5 6 6 6 6 6 6 35 35 12 2 5 1 12 12 4 2 3 1 20 20 5 2 4    100%
100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100%
100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100%   
3-18-13 A 3-18-13 A 3-18-13 A 4-15-13 A 4-15-13 A 4-15-13 A 5-6-13 A 5-6-13 A
5-6-13 A 5-13-13 A 5-13-13 A 5-13-13 A 5-13-13 A 5-13-13 A 5-13-13 A 2-25-13 A
2-25-13 A 2-25-13 A 3-8-13 A 3-9-13 A 4-5-13 A 4-1-13 A 4-1-13 A 4-1-13 A 4-6-13
A 4-8-13 A 4-13-13 A 4-5-13 A 4-5-13 A 4-5-13 A 4-12-13 A 4-15-13 A    3-25-13 A
3-25-13 A 3-25-13 A 4-20-13 A 4-20-13 A 4-20-13 A 5-10-13 A 5-10-13 A 5-10-13 A
5-20-13 A 5-20-13 A 5-20-13 A 5-20-13 A 5-20-13 A 5-20-13 A 4-5-13 A 4-5-13 A
3-9-13 A 4-1-13 A 4-4-13 A 4-5-13 A 4-13-13 A 4-13-13 A 4-5-13 A 4-8-13 A
4-12-13 A 4-13-13 A 4-19-13 A 4-19-13 A 4-17-13 A 4-18-13 A 4-18-13 A    1 1 1 1
1 1 1 1 1 1 1 1 1 1 1 1

Actual Work    Critical Remaining Work    Page 112 of          YATES Remaining
Work    Milestone    129    7-19-13    Data    CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg117.jpg]

Activity ID    Activity Name    Original    Duration %    Start    Finish   
Total    Mojito    2    2013    2014       Duration    Complete          Float
   Levels    A S    J F    A    J J A    J A J J A

3826 Lowrise Elevated Deck Area 4 CL 21-20 3827 3828 3829 3830 Lowrise Elevated
Deck Area 5 CL 19-18 3831 3832 3833 3834 Lowrise Elevated Deck Area 6 CL 17-16
3835 3836 3837 3838 Lowrise Elevated Deck Area 7 CL 6-4 3839 3840 3841 3842 3847
Lowrise Elevated Deck Area 8 CL 3-0 3843 3844 3845 3846 Lowrise Steel Sequence 1
(16,361ft2) 0204 0205    Pour Elevated Deck Area 3 Form Elevated Deck Area 4 MEP
Rough in Elevated Deck Area 4 Reinforce Elevated Deck Area 4 Pour Elevated Deck
Area 4 Form Elevated Deck Area 5 MEP Rough in Elevated Deck Area 5 Reinforce
Elevated Deck Area 5 Pour Elevated Deck Area 5 Form Elevated Deck Area 6 MEP
Rough in Elevated Deck Area 6 Reinforce Elevated Deck Area 6 Pour Elevated Deck
Area 6 Form Elevated Deck Area 7 MEP Rough in Elevated Deck Area 7 Reinforce
Elevated Deck Area 7 Pour Elevated Deck Area 7 Elevator Shafts Form Elevated
Deck Area 8 MEP Rough in Elevated Deck Area 8 Reinforce Elevated Deck Area 8
Pour Elevated Deck Area 8 Erect steel Area 1 Finish Lowrisesteel Area 1    1 6 6
4 2 3 1 14 14 4 2 3 1 9 9 5 2 4 1 39 39 5 2 4 1 21 15 15 5 2 4 1 25 25 6 6   
100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100%
100% 100% 100% 72.73% 72.73% 100% 100% 100% 100% 50% 100% 100% 100% 100% 100%
100% 100% 100% 100% 100%    4-19-13 A 4-17-13 A 4-17-13 A 4-17-13 A 4-22-13 A
4-23-13 A 4-30-13 A 4-29-13 A 4-29-13 A 4-29-13 A 5-5-13 A 5-5-13 A 5-9-13 A
5-10-13 A 5-10-13 A 5-10-13 A 5-11-13 A 5-11-13 A 5-16-13 A 5-17-13 A 5-17-13 A
5-17-13 A 5-20-13 A 5-21-13 A 5-31-13 A 6-1-13 A 5-22-13 A 5-22-13 A 5-22-13 A
5-28-13 A 5-29-13 A 6-7-13 A 4-22-13 A 4-22-13 A 4-22-13 A 5-6-13 A    4-19-13 A
4-30-13 A 4-30-13 A 4-27-13 A 4-29-13 A 4-29-13 A 4-30-13 A 5-9-13 A 5-9-13 A
5-7-13 A 5-7-13 A 5-8-13 A 5-9-13 A 5-16-13 A 5-16-13 A 5-14-13 A 5-15-13 A
5-15-13 A 5-16-13 A 7-17-13 7-17-13 5-28-13 A 5-28-13 A 5-30-13 A 5-31-13 A
7-17-13 6-7-13 A 6-7-13 A 5-30-13 A 6-3-13 A 6-7-13 A 6-7-13 A 5-10-13 A 5-10-13
A 4-26-13 A 5-10-13 A    0 0 0    1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1
1

Actual Work    Critical Remaining Work    Page 113 of          YATES Remaining
Work    Milestone    129    7-19-13    Data    CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg118.jpg]

Activity ID    Activity Name    Original Duration    Duration % Complete   
Start    Finish    Total Float    Mojito Levels    2 A S    2013 J F A J J A   
2014 J A J J A

Lowrise Steel Sequence 2 (16,932ft2) 0423 Erect Lowrise steel Area 2 0424 Finish
Lowrise steel Area 2 Lowrise Steel Sequence 3 (19,105ft2) 0425 Erect Lowrise
steel Area 3 0426 Finish steel Area 3 Lowrise Steel Sequence 4 (14,118ft2) 0427
Erect Lowrise steel Area 4 0428 Finish steel Area 4 Lowrise Steel Sequence 5
(16,004ft2) 0429 Erect steel Area 5 0430 Finish steel Area 5 Lowrise Steel
Sequence 6 (21,279ft2) 0431 Erect steel Area 6 0432 Finish steel Area 6 Lowrise
Steel Sequence 7 (21,057ft2) 0433 Erect steel Area 7 0434 Finish steel Area 7
Lowrise Steel Sequence 8 (15,426ft2) 0435 Erect steel Area 8 0436 Finish steel
Area 8 Lowrise Steel Sequence 9 (15,500ft2) 0437 Erect steel Area 9 0438 Finish
steel Area 9 Exterior Finishes 0196 Roofing Lowrise Area N Exterior Finish    18
18 6 6 18 18 6 6 10 10 6 6 11 11 6 6 12 12 6 6 12 12 6 6 12 12 6 6 12 12 6 6 173
60 60 60 16    100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100%
100% 100% 100% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%   
4-29-13 A 4-29-13 A 4-29-13 A 5-14-13 A 5-13-13 A 5-13-13 A 5-13-13 A 5-20-13 A
5-20-13 A 5-20-13 A 5-20-13 A 5-24-13 A 5-24-13 A 5-24-13 A 5-24-13 A 5-31-13 A
7-17-13 7-17-13 7-17-13 7-24-13 7-24-13 7-24-13 7-24-13 7-31-13 7-31-13 7-31-13
7-31-13 8-7-13 8-7-13 8-7-13 8-7-13 8-14-13 7-18-13 10-23-13 10-23-13 10-23-13
7-18-13    5-18-13 A 5-18-13 A 5-3-13 A 5-18-13 A 5-24-13 A 5-24-13 A 5-17-13 A
5-24-13 A 5-30-13 A 5-30-13 A 5-24-13 A 5-30-13 A 6-6-13 A 6-6-13 A 5-31-13 A
6-6-13 A 7-31-13 7-31-13 7-24-13 7-31-13 8-7-13 8-7-13 7-31-13 8-7-13 8-14-13
8-14-13 8-7-13 8-14-13 8-21-13 8-21-13 8-14-13 8-21-13 12-26-13 12-22-13
12-22-13 12-22-13 8-2-13    0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 248 0 0 0 133    1 1
1 1 1 1 1 1 1 1 1 1 1 1 1 1 1

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 114 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg119.jpg]

Activity ID    Activity Name    Original Duration    Duration % Complete   
Start    Finish    Total Float    Mojito Levels    2 A S    2013 J F A J J A   
2014 J A J J A

4347 4348 4349 4350 Lowrise Area L Exterior Finish 4351 4352 4353 4354 Lowrise
Area Q Exterior Finish 4265 4266 4267 4268 4269 4270 4271 4272 4344 4273 4274
4275 Lowrise Area P Exterior Finish 0207 0242 0370 0243 0361 0363 0364 0365   
Install Scaffold Prep CMU Wall Apply STO base to CMU wall Apply STO finish to
CMU wall Install Scaffold Prep CMU Wall Apply STO base to CMU wall Apply STO
finish to CMU wall Exterior Layout Install clips Spray Fireproofing Install
Studs Install Scaffolding Install Sheathing Install Gold Coat Install Mesh/Foam
Install Exterior Windows/doors Rasp and Base Foam Apply Shapes Apply Primer and
finish Exterior Layout Install clips Spray Fireproofing Install Studs Install
Scaffolding Install Sheathing Install Gold Coat Install Mesh/Foam    16 4 2 5 5
16 16 4 2 5 5 106 106 3 5 3 14 14 14 5 14 5 14 14 14 122 122 3 8 3 18 14 15 5 14
   0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0%    7-18-13 7-18-13 7-22-13 7-24-13 7-29-13 8-21-13
8-21-13 8-21-13 8-24-13 8-27-13 8-31-13 8-21-13 8-21-13 8-21-13 8-23-13 8-27-13
8-29-13 9-11-13 9-18-13 9-27-13 10-2-13 10-15-13 10-19-13 11-1-13 11-15-13
8-21-13 8-21-13 8-21-13 8-28-13 8-31-13 9-11-13 9-28-13 10-4-13 10-14-13
10-18-13    8-2-13 7-22-13 7-24-13 7-29-13 8-2-13 9-5-13 9-5-13 8-24-13 8-27-13
8-31-13 9-5-13 11-28-13 11-28-13 8-23-13 8-28-13 8-29-13 9-11-13 9-24-13 10-1-13
10-2-13 10-15-13 10-19-13 11-1-13 11-14-13 11-28-13 12-12-13 12-12-13 8-23-13
9-5-13 9-3-13 9-28-13 10-11-13 10-18-13 10-18-13 10-31-13    133 133 133 133 133
136 136 136 136 136 136 253 253 149 149 149 149 153 153 153 153 162 251 253 253
251 251 163 158 158 149 149 149 149 149    1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1
1 1 1 1 1 1 1 1 1

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 115 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg120.jpg]

Activity ID   Activity Name   Original Duration   Duration % Complete   Start  
Finish   Total Float   Mojito Levels   2 A S   2013 J F   A   J J A   2014 J A J
J A 0371 0367 0368 0369 Lowrise Area M Exterior Finish 4276 4277 4278 4279 4280
4281 4282 4283 4345 4284 4285 4286 Lowrise Area K Exterior Finish 4287 4288 4289
4290 4291 4292 4293 4294 4346 4295 4296 4297 Interior Finishes Lowrise Dock,
Trash, and Warehouse Interior   Install Exterior Windows/doors Rasp and Base
Foam Apply Shapes Apply Primer and finish Exterior Layout Install clips Spray
Fireproofing Install Studs Install Scaffolding Install Sheathing Install Gold
Coat Install Mesh/Foam Install Exterior Windows/doors Rasp and Base Foam Apply
Shapes Apply Primer and finish Exterior Layout Install clips Spray Fireproofing
Install Studs Install Scaffolding Install Sheathing Install Gold Coat Install
Mesh/Foam Install Exterior Windows/doors Rasp and Base Foam Apply Shapes Apply
Primer and finish   1 16 14 14 137 137 3 8 3 24 18 18 12 21 5 20 10 12 97 97 3 5
3 10 10 10 5 14 5 16 10 10 321 95 95   0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%   11-1-13 11-1-13
11-16-13 11-29-13 8-21-13 8-21-13 8-21-13 8-23-13 8-31-13 9-5-13 9-27-13 10-7-13
10-16-13 10-28-13 11-13-13 11-18-13 12-6-13 12-16-13 8-21-13 8-21-13 8-21-13
8-23-13 8-28-13 8-31-13 9-10-13 9-19-13 9-28-13 10-3-13 10-12-13 10-17-13
11-1-13 11-11-13 10-19-13 12-23-13 12-23-13   11-1-13 11-16-13 11-29-13 12-12-13
12-26-13 12-26-13 8-23-13 8-31-13 9-3-13 9-27-13 10-14-13 10-23-13 10-26-13
11-15-13 11-18-13 12-6-13 12-16-13 12-26-13 11-19-13 11-19-13 8-23-13 8-28-13
8-31-13 9-10-13 9-19-13 9-28-13 10-3-13 10-16-13 10-17-13 10-31-13 11-9-13
11-19-13 8-15-14 3-20-14 3-20-14   149 251 251 251 248 248 0 0 0 0 0 0 132 132
132 248 248 248 288 288 166 166 166 166 166 166 166 166 166 288 288 288 2 158
158   1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1          

Actual Work Remaining Work   Critical Remaining Work Milestone   Page 116 of 129
  7-19-13   Data   YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg121.jpg]

Activity ID   Activity Name   Original Duration   Duration % Complete   Start  
Finish   Total Float   Mojito Levels   2 A S   2013 J F A J J A   2014 J A J J A
0466 0615 0618 0617 0616 0592 0622 0620 0621 0599 0593 0594 0595 0596 0597 0638
0639 0640 0598 0601 0646 0643 0602 0605 0606 Lowrise Facilities Interiors 0607
5780 5841 5782 5781 0608 5842   Interior Layout Fire Protection Rough in
(overhead) Plumbing Rough in (overhead) HVAC Rough in (overhead) Electrical
Rough in (overhead) Framing Plumbing Rough in (wall) Electrical Rough in (wall)
HVAC Rough in (wall) Insulation Hang Drywall Tape Float and Finish Drywall
Ceilings/Ceiling Finishes First Coat Paint Flooring & Wall Finishes Electrical
Trim Out Plumbing Trim Out Fire Protection Trim Out Equipment Install (Trash
Compactors, Coolers, Compressors, pallet racks, etc) Equipment Hook-up
Doors/Trim/Moldings Final Coat Paint Contractor’s Punch Owner’s Punch Turnover
Interior Layout Fire Protection Rough in (overhead) Plumbing Rough in (overhead)
HVAC Rough in (overhead) Electrical Rough in (overhead) Framing Plumbing Rough
in (wall)   3 4 5 5 6 6 8 10 8 4 8 8 6 4 8 5 5 4 10 10 6 5 5 2 1 98 98 3 3 4 4 4
4 4   0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0%   12-23-13 12-24-13 12-26-13 12-27-13 12-30-13 1-2-14
1-6-14 1-10-14 1-15-14 1-23-14 1-27-14 1-30-14 2-5-14 2-11-14 2-14-14 2-14-14
2-14-14 2-14-14 2-21-14 3-3-14 3-3-14 3-8-14 3-13-14 3-18-14 3-20-14 12-25-13
12-25-13 12-25-13 12-27-13 12-30-13 1-1-14 1-2-14 1-6-14 1-8-14   12-25-13
12-27-13 12-31-13 1-1-14 1-4-14 1-8-14 1-14-14 1-18-14 1-23-14 1-27-14 2-3-14
2-6-14 2-11-14 2-14-14 2-21-14 2-19-14 2-19-14 2-18-14 3-3-14 3-12-14 3-8-14
3-13-14 3-18-14 3-20-14 3-20-14 3-26-14 3-26-14 12-27-13 12-31-13 1-2-14 1-4-14
1-6-14 1-9-14 1-11-14   0 38 38 38 38 38 38 38 38 38 38 41 158 158 158 177 177
177 158 159 158 158 158 158 158 152 152 0 53 53 53 53 53 53   1 1 1 1 1 1 1 1 1
1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1          

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 117 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg122.jpg]

Activity ID   Activity Name   Original Duration   Duration % Complete   Start  
Finish   Total Float   Mojito Levels   2 A S   2013 J F A J J A   2014 J A J J A
5785 5784 5783 0610 0611 0612 0613 0614 0623 0609 0624 0619 0625 0626 0627 0634
Lowrise Bakery/Bulk Cooking Interior 0463 5786 5789 5788 5787 0467 5843 5791
5790 0628 0469 0470 0474 0487 0471 0472 0473   HVAC Rough in (wall) Electrical
Rough in (wall) Insulation Hang Drywall Tape Float and Finish Drywall
Ceiling/Ceiling Finishes First Coat Paint Flooring & Wall Finishes Fire
Protection Trim Out Plumbing Trim Out Electrical Trim Out Final Coat Paint
Contractor’s Punch Owner’s Punch Install FFE Turnover Interior Layout Fire
Protection Rough in (overhead) Plumbing Rough in (overhead) HVAC Rough in
(overhead) Electrical Rough in (overhead) Framing Plumbing Rough in (wall) HVAC
Rough in (wall) Electrical Rough in (wall) Insulation Hang Drywall Tape Float
and Finish Drywall First Coat Paint Concrete Equipment Curbs Install Hoods/Fire
Protection Install Ceilings Install Wall Paneling   6 6 3 5 7 5 3 8 6 6 6 6 5 2
4 1 247 247 6 8 8 10 12 12 10 10 12 8 9 9 5 3 6 10 4   0% 0% 0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
  1-10-14 1-14-14 1-17-14 2-3-14 2-7-14 2-12-14 2-17-14 2-19-14 2-26-14 3-3-14
3-6-14 3-10-14 3-15-14 3-20-14 3-21-14 3-26-14 12-27-13 12-27-13 12-27-13 1-2-14
1-6-14 1-10-14 1-15-14 1-25-14 2-6-14 2-15-14 2-25-14 3-7-14 3-15-14 3-24-14
4-1-14 4-1-14 4-5-14 4-11-14 4-21-14   1-15-14 1-18-14 1-20-14 2-7-14 2-13-14
2-15-14 2-19-14 2-26-14 3-4-14 3-7-14 3-11-14 3-15-14 3-20-14 3-21-14 3-25-14
3-26-14 8-15-14 8-15-14 1-2-14 1-9-14 1-14-14 1-18-14 1-25-14 2-6-14 2-15-14
2-25-14 3-7-14 3-15-14 3-24-14 4-1-14 4-5-14 4-3-14 4-11-14 4-21-14 4-24-14   53
53 53 38 41 152 152 152 152 152 152 152 152 152 152 152 0 0 0 0 0 0 0 0 0 0 0 0
0 0 0 22 0 0 0   1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1
1          

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 118 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg123.jpg]

Activity ID   Activity Name   Original Duration   Duration % Complete   Start  
Finish   Total Float   Mojito Levels   2 A S   2013 J F A J J A   2014 J A J J A
0475 0476 0477 0629 0630 0631 0642 0481 0603 0604 0479 0480 Lowrise Buffet/Team
Dining/Deli Interior 0464 5792 0632 5794 5793 0482 0633 5795 5796 0503 0484 0485
0500 0486 0498 0637 0636 0635 0641 0504   Flooring and Drains Equipment Install
(Dish Washers, Ovens, Stove, etc.) Walk-in Coolers/Freezers Fire Protection Trim
Out HVAC Trim out Electrical Trim out Plumbing Trim Out Final Coat Paint
Contractor’s Punch Owner’s Punch Burn In Turnover Interior Layout Fire
Protection Rough in (overhead) Plumbing Rough in (overhead) HVAC Rough in
(overhead) Electrical Rough in (overhead) Framing Plumbing Rough in (wall) HVAC
Rough in (wall) Electrical Rough in (wall) Insulation Hang Drywall Tape Float
and Finish Drywall Ceiling/Ceiling Finishes First Coat Paint Millwork/Cabinets
Fire Protection Trim Out Plumbing Trim Out Electrical Trim Out HVAC Trim Out
Flooring   10 25 18 8 10 12 8 5 12 2 10 1 175 175 4 8 10 10 10 10 10 10 10 4 12
12 12 8 20 8 8 8 8 10   0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%   4-24-14 5-3-14 5-27-14 6-13-14
6-20-14 6-30-14 7-11-14 7-18-14 7-23-14 8-4-14 8-5-14 8-14-14 1-2-14 1-2-14
1-2-14 1-6-14 1-10-14 1-14-14 1-20-14 1-29-14 2-7-14 2-11-14 2-17-14 2-26-14
3-24-14 4-1-14 4-7-14 4-18-14 4-25-14 4-25-14 4-30-14 5-5-14 5-9-14 5-12-14  
5-3-14 5-27-14 6-12-14 6-20-14 6-30-14 7-10-14 7-18-14 7-23-14 8-2-14 8-5-14
8-14-14 8-15-14 6-14-14 6-14-14 1-6-14 1-14-14 1-18-14 1-23-14 1-28-14 2-6-14
2-15-14 2-20-14 2-25-14 3-1-14 4-3-14 4-12-14 4-17-14 4-25-14 5-14-14 5-2-14
5-7-14 5-12-14 5-16-14 5-21-14   0 0 0 0 0 0 0 0 0 0 0 0 66 66 88 88 88 88 88 88
88 88 88 88 66 63 66 66 66 66 66 66 71 66   1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1
1 1 1 1 1 1 1 1 1 1 1 1 1 1          

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 119 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg124.jpg]

Activity ID   Activity Name   Original Duration   Duration % Complete   Start  
Finish   Total Float   Mojito Levels   2 A S   2013 J F A J J A   2014 J A J J A
0499 0502 0501 0535 0536 0534 0537 Lowrise Slot Warehouse/Slot
Shop/Uniforms/Security Interior 0465 5798 5801 5800 5799 0538 5844 5803 5802
0546 0540 0541 0542 0543 0544 0600 0644 0645 0545 0547 0548 0549 0550 0551 0552
Elevators   Theming Doors/Trim/Moldings Final Coat Paint Contractor’s Punch
Owner’s Punch Install FFE Turnover Interior Layout Fire Protection Rough in
(overhead) Plumbing Rough in (overhead) HVAC Rough in (overhead) Electrical
Rough in (overhead) Framing Plumbing Rough in (wall) HVAC Rough in (wall)
Electrical Rough in (wall) Insulation Hang Drywall Tape Float and Finish Drywall
Ceiling/Ceiling Finishes First Coat Paint Millwork Electrical Trim Out HVAC Trim
Out Fire Protection Trim Out Doors/Trim/Moldings Flooring Final Coat Paint
Contractor’s Punch Owner’s Punch Install FFE Turnover   15 8 10 8 2 5 1 165 149
2 4 4 4 6 4 4 4 6 3 6 6 6 4 3 4 3 3 6 5 4 6 2 3 1 160   0% 0% 0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
  5-14-14 5-14-14 5-21-14 5-30-14 6-7-14 6-9-14 6-13-14 12-23-13 1-6-14 1-6-14
1-8-14 1-10-14 1-11-14 1-14-14 1-20-14 1-23-14 1-24-14 1-27-14 2-1-14 4-4-14
4-12-14 4-18-14 4-23-14 4-28-14 4-28-14 4-28-14 4-28-14 4-30-14 5-6-14 5-10-14
5-14-14 5-20-14 5-21-14 5-24-14 12-23-13   5-28-14 5-21-14 5-30-14 6-7-14 6-9-14
6-13-14 6-14-14 5-24-14 5-24-14 1-8-14 1-11-14 1-14-14 1-15-14 1-18-14 1-23-14
1-27-14 1-28-14 2-1-14 2-4-14 4-9-14 4-17-14 4-23-14 4-26-14 4-30-14 5-1-14
4-30-14 4-30-14 5-6-14 5-10-14 5-14-14 5-20-14 5-21-14 5-24-14 5-24-14 5-20-14  
66 66 66 66 66 66 66 90 88 131 131 131 131 131 131 131 131 131 131 68 63 88 88
88 99 99 99 88 88 88 88 88 88 88 95   1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1
1 1 1 1 1 1 1 1 1 1 1          

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 120 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg125.jpg]

Activity ID   Activity Name   Original Duration   Duration % Complete   Start  
Finish   Total Float   Mojito Levels   2 A S   2013 J F A J J A   2014 J A J J A
6504 6509 Lowrise Restrooms 5762 5797 5847 5845 5849 5763 5848 5846 5850 5861
5765 5766 5767 5768 5769 5770 5771 5804 5773 5890 5889 5888 5891 5774 5775 5776
5777 5778 5779   Elevator Installation LDS 1-2 (2 Crews) Elevator Installation
PP 1-3 (3 Crews) Interior Layout Fire Protection Rough in (overhead) Plumbing
Rough in (overhead) HVAC Rough in (overhead) Electrical Rough in (overhead)
Framing Plumbing Rough in (wall) HVAC Rough in (wall) Electrical Rough in (wall)
Insulation Hang Drywall Tape Float and Finish Drywall Ceiling/Ceiling Finishes
First Coat Paint Millwork Doors/Trim/Moldings Tile and Wall Finishes Install
Toilets/Urinals Fire Protection Trim Out HVAC Trim Out Plumbing Trim Out
Electrical Trim Out Final Paint Coat Partitions/Division 10 Items
Mirrors/Lighting Contractor’s Punch Owner’s Punch Install FFE Turnover   160 48
172 172 2 4 6 4 4 3 5 4 4 3 4 5 5 4 6 3 6 2 6 6 8 8 6 3 3 6 2 1 1   0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
0% 0%   12-23-13 12-23-13 1-8-14 1-8-14 1-8-14 1-10-14 1-13-14 1-16-14 1-18-14
1-22-14 1-24-14 1-28-14 1-29-14 2-3-14 4-9-14 4-18-14 4-23-14 4-28-14 5-1-14
5-5-14 5-7-14 5-13-14 5-15-14 5-16-14 5-19-14 5-22-14 5-30-14 6-4-14 6-5-14
6-9-14 6-13-14 6-16-14 6-17-14   5-20-14 2-5-14 6-17-14 6-17-14 1-9-14 1-14-14
1-18-14 1-20-14 1-22-14 1-24-14 1-29-14 1-31-14 2-1-14 2-5-14 4-12-14 4-22-14
4-26-14 5-1-14 5-6-14 5-7-14 5-13-14 5-15-14 5-20-14 5-22-14 5-26-14 5-29-14
6-4-14 6-7-14 6-7-14 6-13-14 6-16-14 6-17-14 6-17-14   95 207 63 63 137 137 137
137 137 137 137 137 137 137 69 63 63 63 63 63 63 63 63 63 63 63 63 63 63 63 63
63 63   1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1          

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 121 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg126.jpg]

Activity ID   Activity Name   Original Duration   Duration % Complete   Start  
Finish   Total Float   Mojito Levels   2 A S   2013 J F A J J A   2014 J A J J A
Lowrise Central Plant/Electrical Yard/Mechanical Interior 0350 Installation of
Switchgear, ATS, etc. 0195 Installation of Mechanical Equipment 0273 Central
Plant Operational Interior corridor/Elevator lobby Lowrise Interior Corridors
6153 Electrical Rough in (wall) 6154 HVAC Rough in (overhead) 6155 Fire
Protection Rough in (overhead) 6156 Hang Drywall 6157 Tape Float and Finish
Drywall 6158 Ceiling Finishes 6159 Level 5 spray 6164 Flooring 6160 1st coat
paint 6161 Doors/Trim/Molding 6162 MEP Trim Out 6163 Contractor’s Punch 6165
Owner’s Punch 6166 Install FFE 6167 Final Inspect/Turnover MAIN ENTRANCE/
LOBBY/PORTE COCHERE Foundations 0203 Pilings 0206 Mud Slab Porte Cochere
Structural Porte Cochere Pile Cap Sequence 1 (17 Caps) 0220 Form, reinforce, and
pour pile caps CL 11-8 Porte Cochere Pile Cap Sequence 2 (24 Caps)   94 94 45 48
1 40 40 40 3 4 2 4 4 3 2 10 3 4 4 3 2 1 1 484 169 107 107 107 30 30 33 6 6 6 6 6
  0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 21.7%
62.27% 80.37% 80.37% 80.37% 100% 30% 0% 0% 0% 0% 0% 0%   10-19-13 10-19-13
10-19-13 11-18-13 1-15-14 2-3-14 2-3-14 2-3-14 2-3-14 2-5-14 2-8-14 2-11-14
2-14-14 2-18-14 2-21-14 2-21-14 2-22-14 2-26-14 3-1-14 3-5-14 3-7-14 3-10-14
3-11-14 3-25-13 A 3-25-13 A 3-25-13 A 3-25-13 A 3-25-13 A 3-25-13 A 6-10-13 A
7-29-13 7-29-13 7-29-13 7-29-13 8-5-13 8-5-13   1-16-14 1-16-14 11-30-13 1-15-14
1-16-14 3-11-14 3-11-14 3-11-14 2-5-14 2-8-14 2-11-14 2-14-14 2-18-14 2-20-14
2-22-14 3-1-14 2-25-14 3-1-14 3-5-14 3-7-14 3-10-14 3-11-14 3-11-14 6-26-14
9-4-13 7-28-13 7-28-13 7-28-13 5-1-13 A 7-28-13 9-4-13 8-3-13 8-3-13 8-3-13
8-10-13 8-10-13   35 35 84 28 35 168 168 168 168 168 168 168 168 168 168 171 168
168 168 168 168 168 168 56 55 51 51 51 51 44 44 44 44 44 44   1 1 1 1 1 1 1 1 1
1 1 1 1 1 1 1 1 1 fdn fdn fdn          

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 122 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg127.jpg]

Activity ID   Activity Name   Original Duration   Duration % Complete   Start  
Finish   Total Float   Mojito Levels   2 A S   2013 J F A J J A   2014 J A J J A
0223 Porte Cochere Pile Cap Sequence 3 (17 Caps) 0292 Porte Cochere Elevated
Deck Sequence 1 0245 0246 0252 0254 Porte Cochere Elevated Deck Sequence 2 3865
3866 3867 3868 Porte Cochere Elevated Deck Sequence 3 3869 3870 3871 3872 Podium
level (1st floor) Structural Porte Cochere Steel Sequence 10 (25,814ft2) 0439
0440 Porte Cochere Steel Sequence 11 (14,655ft2) 0441 0442 Porte Cochere Steel
Sequence 12 (23,556ft2) 0443 0444   Form, reinforce, and pour pile caps CL 7-4
Form, reinforce, and pour pile caps CL 3-0 Form MEP Rough in Reinforce Pour Form
MEP Rough in Reinforce Pour Form MEP Rough in Reinforce Pour Erect steel Area 10
Finish steel Area 10 Erect steel Area 11 Finish steel Area 11 Erect steel Area
12 Finish steel Area 12   6 6 6 6 11 11 5 2 4 1 11 11 5 2 4 1 11 11 5 2 4 1 315
24 14 14 7 7 14 14 7 7 14 14 7 7   0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%   8-5-13 8-12-13
8-12-13 8-12-13 8-12-13 8-12-13 8-12-13 8-17-13 8-19-13 8-23-13 8-17-13 8-17-13
8-17-13 8-23-13 8-24-13 8-29-13 8-23-13 8-23-13 8-23-13 8-29-13 8-30-13 9-4-13
9-5-13 9-5-13 9-5-13 9-5-13 9-5-13 9-11-13 9-10-13 9-10-13 9-10-13 9-16-13
9-14-13 9-14-13 9-14-13 9-20-13   8-10-13 8-17-13 8-17-13 8-17-13 8-23-13
8-23-13 8-16-13 8-19-13 8-22-13 8-23-13 8-29-13 8-29-13 8-22-13 8-24-13 8-28-13
8-29-13 9-4-13 9-4-13 8-28-13 8-30-13 9-3-13 9-4-13 6-26-14 9-27-13 9-18-13
9-18-13 9-11-13 9-18-13 9-23-13 9-23-13 9-16-13 9-23-13 9-27-13 9-27-13 9-20-13
9-27-13   44 48 48 48 52 52 44 52 52 52 48 48 44 48 48 48 44 44 44 44 44 44 56
55 55 55 55 55 55 55 55 55 55 55 55 55   fdn fdn fdn fdn fdn fdn fdn fdn fdn fdn
fdn fdn fdn fdn 1 1 1 1 1 1          

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 123 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg128.jpg]

Activity ID    Activity Name    Original Duration    Duration % Complete   
Start    Finish    Total Float    Mojito Levels    2 A S    2013 J F A J J A   
2014 J A J J A

Exterior Finishes 0209 Roofing Porte Cochere Area J Exterior Finish 4331
Exterior Layout 4332 Install clips 4333 Spray Fireproofing 4334 Install Studs
4335 Install Scaffolding 4336 Install Sheathing 4337 Install Gold Coat 4338
Install Mesh/Foam 4343 Install Exterior Windows/Doors 4339 Rasp and Base Foam
4340 Apply Shapes 4341 Apply Primer and finish Porte Cochere Area F Exterior
Finish 4320 Exterior Layout 4321 Install clips 4322 Spray Fireproofing 4323
Install Studs 4324 Install Scaffolding 4325 Install Sheathing 4326 Install Gold
Coat 4327 Install Mesh/Foam 4328 Rasp and Base Foam 4342 Install Exterior
Windows/Doors 4329 Apply Shapes 4330 Apply Primer and finish Interior Finishes
0373 Interior Layout    160 30 30 30 139 139 3 5 3 15 14 14 5 14 10 16 14 14 117
117 3 5 3 15 14 14 5 14 16 10 14 14 132 132 132 4    0% 0% 0% 0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
   9-27-13 1-24-14 1-24-14 1-24-14 9-30-13 9-30-13 9-30-13 10-4-13 10-9-13
10-22-13 11-5-13 11-18-13 11-30-13 12-5-13 12-18-13 12-27-13 1-11-14 1-24-14
9-27-13 9-27-13 9-27-13 9-30-13 10-4-13 10-8-13 10-22-13 11-4-13 11-16-13
11-21-13 12-4-13 12-4-13 12-19-13 1-1-14 2-24-14 2-24-14 2-24-14 2-24-14   
2-23-14 2-23-14 2-23-14 2-23-14 2-6-14 2-6-14 10-2-13 10-9-13 10-11-13 11-4-13
11-18-13 11-30-13 12-5-13 12-18-13 12-27-13 1-11-14 1-24-14 2-6-14 1-14-14
1-14-14 9-30-13 10-4-13 10-7-13 10-21-13 11-4-13 11-16-13 11-21-13 12-4-13
12-19-13 12-13-13 1-1-14 1-14-14 6-26-14 6-26-14 6-26-14 2-27-14    56 52 52 52
55 55 67 65 65 55 55 55 55 55 55 55 55 55 66 66 55 55 55 55 56 56 56 56 64 60 66
66 56 56 56 56    1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 124 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg129.jpg]

Activity ID    Activity Name    Original Duration    Duration % Complete   
Start    Finish    Total Float    Mojito Levels    2 A S    2013 J F A J J A   
2014 J A J J A

0210 0211 0212 0213 0221 0446 0448 0447 0457 0374 0376 0377 0400 0378 0452 0407
0449 0450 0451 0419 0453 0454 0455 0456 PARKING GARAGE Structural 0214 0215
Parking Garage Area 1 0216 6574   Fire Protection Rough in (overhead) Plumbing
Rough in (overhead) HVAC Rough in (overhead) Electrical Rough in (overhead)
Framing Plumbing Rough in (wall) HVAC Rough in (wall) Electrical Rough in (wall)
Insulation Hang Drywall Tape Float and Finish Drywall Ceiling/Ceiling Finishes
First Coat Paint Millwork Flooring Second Coat Paint Fire Protection Trim Out
Plumbing Trim Out Electrical Trim Out Final Coat Paint Contractor’s Punch
Owner’s Punch Install FFE Turnover Piling Parking Garage Pile Caps Pre Cast
Panels Level 1 Pre Cast Panels Level 2   6 4 8 8 6 6 8 8 3 10 10 8 6 15 12 6 6 6
8 8 5 2 3 1 270 270 270 177 177 30 30 62 62 6 6   0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 70.5% 70.5% 70.5% 93.23% 93.23% 100%
60% 0% 0% 0% 0%   2-27-14 3-3-14 3-4-14 3-7-14 3-15-14 3-21-14 3-25-14 3-28-14
4-4-14 4-8-14 4-12-14 4-22-14 4-29-14 5-5-14 5-5-14 5-19-14 5-24-14 5-28-14
5-31-14 6-9-14 6-16-14 6-20-14 6-23-14 6-25-14 2-2-13 A 2-2-13 A 2-2-13 A 2-2-13
A 2-2-13 A 2-2-13 A 5-20-13 A 8-2-13 8-2-13 8-2-13 8-8-13   3-5-14 3-6-14
3-11-14 3-15-14 3-20-14 3-26-14 4-1-14 4-4-14 4-8-14 4-17-14 4-22-14 4-29-14
5-5-14 5-19-14 5-15-14 5-24-14 5-29-14 6-3-14 6-7-14 6-16-14 6-20-14 6-21-14
6-25-14 6-26-14 10-7-13 10-7-13 10-7-13 8-6-13 8-6-13 5-1-13 A 8-6-13 9-30-13
9-30-13 8-8-13 8-14-13   53 56 56 56 56 56 56 56 56 56 56 56 56 56 89 56 56 56
56 56 56 56 56 56 133 133 133 133 133 133 140 140 125 125   1 1 1 1 1 1 1 1 1 1
1 1 1 1 1 1 1 1 1 1 1 1 1 1 0 0 0 0

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 125 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg130.jpg]

Activity ID    Activity Name    Original Duration    Duration % Complete   
Start    Finish    Total Float    Mojito Levels    2 A S    2013 J F A J J A   
2014 J A J J A

6575 6576 0222 0562 6577 6586 6587 6588 6578 6583 6584 6585 6579 6580 6581 6582
0458 6591 6590 0459 6589 0460 0461 Parking Garage Ramp 6592 6593 6594 6595
Parking Garage Area 2 6602 6603 6604 6605   Pre Cast Panels Level 3 Pre Cast
Panels Level 4 Topping Slab Level 4 Exterior Signage and Awnings Topping Slab
Level 3 Electrical rough in (wall) Level 4 Set Light Posts Level 4 Electrical
Trim Out Level 4 Topping Slab Level 2 Electrical rough in (wall) Level 3
Electrical rough in (overhead) Level 3 Electrical Trim Out Level 3 Topping Slab
Level 1 Electrical rough in (wall) Level 2 Electrical rough in (overhead) Level
2 Electrical Trim Out Level 2 Electrical rough in (wall) Level 1 Striping Level
4 Striping Level 3 Electrical rough in (overhead) Level 1 Striping Level 2
Electrical Trim Out Level 1 Striping Level 1 Beams Retaining Walls Form Deck
Pour Deck Pre Cast Panels Level 1 Pre Cast Panels Level 2 Pre Cast Panels Level
3 Pre Cast Panels Level 4   6 6 6 12 6 3 3 1 6 3 3 4 6 3 3 4 3 1 1 3 1 4 1 25 25
6 8 10 1 41 41 3 3 3 3   0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%   8-14-13 8-20-13 8-26-13
8-26-13 9-1-13 9-2-13 9-4-13 9-6-13 9-7-13 9-7-13 9-10-13 9-13-13 9-13-13
9-13-13 9-16-13 9-19-13 9-19-13 9-19-13 9-20-13 9-21-13 9-23-13 9-25-13 9-28-13
8-26-13 8-26-13 8-26-13 8-31-13 9-7-13 9-17-13 8-26-13 8-26-13 8-26-13 8-29-13
9-1-13 9-4-13   8-20-13 8-26-13 9-1-13 9-5-13 9-7-13 9-4-13 9-6-13 9-7-13
9-13-13 9-10-13 9-13-13 9-17-13 9-19-13 9-16-13 9-19-13 9-23-13 9-21-13 9-20-13
9-20-13 9-25-13 9-24-13 9-28-13 9-30-13 9-18-13 9-18-13 8-31-13 9-7-13 9-17-13
9-18-13 10-3-13 10-3-13 8-29-13 9-1-13 9-4-13 9-7-13   125 125 125 165 125 153
153 153 125 144 144 144 125 139 139 139 134 141 141 134 139 134 134 154 154 154
154 154 154 137 137 125 125 125 125   0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0
0 0 0 0 0 0 0 0 0 0

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 1 26 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg131.jpg]

Activity ID    Activity Name    Original Duration    Duration % Complete   
Start    Finish    Total Float    Mojito Levels    2 A S    2013 J F A J J A   
2014 J A J J A

6606 6607 6608 6609 6610 6612 6613 6611 6614 6616 6617 6615 6618 6620 6619 6622
6624 6621 6623 6625 6626 Parking Garage Area 3 6652 6653 6654 6655 6656 6657
6658 6659 6660 6662 6663 6661   Topping Slab Level 4 Exterior Signage and
Awnings Topping Slab Level 3 Electrical rough in (wall) Level 4 Set Light Posts
Level 4 Topping Slab Level 2 Electrical rough in (wall) Level 3 Electrical Trim
Out Level 4 Electrical rough in (overhead) Level 3 Topping Slab Level 1
Electrical rough in (wall) Level 2 Electrical Trim Out Level 3 Electrical rough
in (overhead) Level 2 Electrical rough in (wall) Level 1 Electrical Trim Out
Level 2 Electrical rough in (overhead) Level 1 Electrical Trim Out Level 1
Striping Level 4 Striping Level 3 Striping Level 2 Striping Level 1 Pre Cast
Panels Level 1 Pre Cast Panels Level 2 Pre Cast Panels Level 3 Pre Cast Panels
Level 4 Topping Slab Level 4 Exterior Signage and Awnings Topping Slab Level 3
Electrical rough in (wall) Level 4 Set Light Posts Level 4 Topping Slab Level 2
Electrical rough in (wall) Level 3 Electrical Trim Out Level 4   3 1 3 2 2 3 2 2
2 3 2 2 2 2 2 2 2 1 1 1 1 32 32 3 3 3 3 3 1 3 2 2 3 2 2   0% 0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
0%   9-7-13 9-7-13 9-10-13 9-10-13 9-12-13 9-13-13 9-13-13 9-13-13 9-16-13
9-16-13 9-16-13 9-17-13 9-18-13 9-19-13 9-19-13 9-21-13 9-23-13 9-30-13 10-1-13
10-1-13 10-2-13 9-7-13 9-7-13 9-7-13 9-10-13 9-13-13 9-16-13 9-19-13 9-19-13
9-22-13 9-23-13 9-24-13 9-25-13 9-25-13 9-26-13   9-10-13 9-9-13 9-13-13 9-11-13
9-13-13 9-16-13 9-14-13 9-16-13 9-17-13 9-19-13 9-17-13 9-19-13 9-19-13 9-20-13
9-21-13 9-23-13 9-25-13 9-30-13 10-1-13 10-2-13 10-3-13 10-7-13 10-7-13 9-10-13
9-13-13 9-16-13 9-19-13 9-22-13 9-20-13 9-25-13 9-24-13 9-26-13 9-28-13 9-26-13
9-27-13   133 163 133 149 149 133 146 149 146 133 145 146 145 142 145 142 142
134 134 134 134 133 133 125 125 125 125 125 152 125 140 140 125 138 140   0 0 0
0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 127 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg132.jpg]

Activity ID    Activity Name    Original Duration    Duration % Complete   
Start    Finish    Total Float    Mojito Levels    2 A S    2013 J F A J J A   
2014 J A J J A

6664 6666 6667 6665 6668 6670 6669 6672 6671 6673 6674 6675 6676 SPA 0515 0516
0489 POOL Foundations Structural 0293 0408 0404 0488 0250 0247   Electrical
rough in (overhead) Level 3 Topping Slab Level 1 Electrical rough in (wall)
Level 2 Electrical Trim Out Level 3 Electrical rough in (overhead) Level 2
Electrical rough in (wall) Level 1 Electrical Trim Out Level 2 Electrical rough
in (overhead) Level 1 Striping Level 4 Striping Level 3 Electrical Trim Out
Level 1 Striping Level 2 Striping Level 1 Spa Excavation Mud Slab Spa Structure
Pool Pilings (qty 1170) Pool Excavate and prepare for mud slab Pool Mud Slab
Slab on grade Pool Clean/Punch   2 3 2 2 2 2 2 2 1 1 2 1 1 360 360 360 360 360
30 30 300 556 310 310 310 310 60 30 50 40 230 230 230 230 120 20   0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% 31.94% 57.3% 57.3% 57.3%
57.3% 100% 0% 0% 0% 0% 0% 0% 0% 0% 0%   9-27-13 9-28-13 9-28-13 9-28-13 10-1-13
10-1-13 10-2-13 10-3-13 10-3-13 10-4-13 10-4-13 10-5-13 10-7-13 7-8-13 7-8-13
7-8-13 7-8-13 7-8-13 7-8-13 8-5-13 9-2-13 1-23-13 A 1-23-13 A 1-23-13 A 1-23-13
A 1-23-13 A 1-23-13 A 7-8-13 7-19-13 10-2-13 11-8-13 11-8-13 11-8-13 11-8-13
11-8-13 6-6-14   9-28-13 10-1-13 9-30-13 10-1-13 10-2-13 10-2-13 10-4-13 10-4-13
10-4-13 10-4-13 10-7-13 10-5-13 10-7-13 6-7-14 6-7-14 6-7-14 6-7-14 6-7-14
8-3-13 8-31-13 6-7-14 6-25-14 11-7-13 11-7-13 11-7-13 11-7-13 5-6-13 A 8-10-13
9-3-13 11-7-13 6-25-14 6-25-14 6-25-14 6-25-14 3-7-14 6-25-14   138 125 135 138
135 133 135 133 134 134 133 134 133 75 75 75 75 75 75 75 75 56 55 55 55 55 44 55
55 52 52 52 52 52 52   0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
fdn
fdn
fdn
fdn
0 0

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 128 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

LOGO [g628109exa_pg133.jpg]

Activity I
D    Activity Name    Original Duration    Duration % Complete    Start   
Finish    Total Float    Mojito Levels    2 A S    2013 J F A J J A    2014
J A J J A

0248 0249 GOLF COURSE 0251 0259 0260 0296 0294 0304 0305 0308 0309 0325 0255
SURFACE PARKING/HARDSCAPE/LANDSCAPE 0256 0257 0258   FFE installation
TCO/Training Turnover Facility Initial Site Prep/Clearing Layout Earthworks
Storm Drainage Shaping Electricity to Pump Station Wet well and pump station
Main Line Irrigation Greens, tees, and bunkers Finish grading and grassing Punch
Out Surface Parking Paths/ Walkways/Hardscape Landscaping   15 10 665 665 665
665 665 86 180 240 180 210 30 30 120 120 120 30 162 162 162 162 162 150 120 120
  0% 0% 40.8% 40.8% 40.8% 40.8% 40.8% 100% 50% 75% 90% 30% 0% 0% 0% 0% 0% 0% 0%
0% 0% 0% 0% 0% 0% 0%   6-6-14 6-16-14 10-3-12 A 10-3-12 A 10-3-12 A 10-3-12 A
10-3-12 A 10-3-12 A 1-15-13 A 1-15-13 A 3-22-13 A 4-1-13 A 7-8-13 8-26-13
9-30-13 9-30-13 2-19-14 6-4-14 10-8-13 10-8-13 10-8-13 10-8-13 10-8-13 10-8-13
10-8-13 11-19-13   6-20-14 6-25-14 7-9-14 7-9-14 7-9-14 7-9-14 7-9-14 1-14-13 A
10-19-13 9-14-13 7-27-13 12-26-13 8-10-13 9-28-13 2-18-14 2-18-14 7-9-14 7-9-14
3-19-14 3-19-14 3-19-14 3-19-14 3-19-14 3-6-14 2-4-14 3-19-14   57 52 41 41 41
41 41 45 285 45 45 45 33 33 33 33 33 151 151 151 151 151 163 163 151   0 0 0 0 0
0 0 0 0 0 0 0 0 0 0 0

Actual Work Remaining Work    Critical Remaining Work Milestone    Page 129 of
129    7-19-13    Data    YATES CONSTRUCTION



--------------------------------------------------------------------------------

Exhibit C – Contractor’s Personnel

[Begins on the next page]



--------------------------------------------------------------------------------

LOGO [g628109exa_pg135.jpg]

SCHEDULER Nicholas Toti ACCOUNTING Stephanie Wells MEP COORDINATOR Frank
Broussard DOCUMENT CONTROL Liz Tezeno CASINO/LOWRISE/GARAGE PROJECT MANAGER Brad
Bellman ASST PROJECT MANAGER Glenn Wells SUPERINTENDENT Leo McAnelly
SUPERINTENDENT Ernest Bruno PROJECT EXECUTIVE Bailey Braswell GENERAL
SUPERINTENDENT Barry Gray HOTEL/SPA/POOL DECK PROJECT MANAGER Eric Moody PROJECT
MANAGER Brad Davis SUPERINTENDENT John Prine SUPERINTENDENT Jim Thompson ASST
SUPERINTENDENT Steve Pearson ADMIN Shonna Bowen FIIELD ENGINEER David Hall
RECEPTIONIST Naomi Conner WORKING FOREMAN Mickey Kukor SITEWORK/GOLF COURSE
PROJECT MANAGER Tommy Shook PROJECT MANAGER Chris Robbins SUPERINTENDENT George
Bullock SAFETY Melissa Boyd Emilio Campo



--------------------------------------------------------------------------------

Exhibit D – Contractor Owned Equipment

[Begins on the next page]



--------------------------------------------------------------------------------

EXHIBIT D

 

DESCRIPTION

   MONTHLY RENTAL RATE  

STANDARD CRAWLER DOZER

  

CAT D3C

   $ 2,100.00   

CAT D4H

   $ 2,500.00   

CAT D5C

   $ 3,000.00   

CAT D6N

   $ 4,500.00   

CAT D6R

   $ 5,000.00   

LGP CRAWLER DOZER

  

CAT D3CLGP

   $ 2,400.00   

CAT D4HLGP

   $ 3,000.00   

CAT D5CLGP

   $ 3,500.00   

CAT D6NLGP

   $ 4,500.00   

CAT D6HLGP

   $ 5,000.00   

CAT D6RLGP

   $ 7,000.00   

KOMATSU D21P

   $ 2,100.00   

BACKHOE

  

CAT 416 X 4X4 EXTENDAHOE

   $ 2,100.00   

EXCAVATORS

  

CAT 315L

   $ 3,200.00   

CAT 320

   $ 3,500.00   

CAT 325

   $ 3,800.00   

CAT 330

   $ 4,100.00   

KOMATSU PC 220

   $ 5,500.00   

KOMATSU PC 60

   $ 2,500.00   

KOMATSU PC 120

   $ 3,500.00   

KOMATSU PC 300

   $ 7,000.00   

KOMATSU PC 400

   $ 9,500.00   

OFF ROAD TRUCKS

  

CAT 735

   $ 8,500.00   

LOADERS

  

CAT IT18

   $ 2,000.00   

CAT IT28

   $ 2,500.00   

CAT 966F

   $ 3,800.00   

CAT 930 CRAWLER LOADER

   $ 2,800.00   

CAT 950G

   $ 3,200.00   

 

Page 1 of 3



--------------------------------------------------------------------------------

EXHIBIT D

 

COMPACTORS

  

CAT CP433

   $ 2,800.00   

CAT CP563

   $ 3,600.00   

CAT CS563

   $ 3,000.00   

CAT 815F

   $ 8,000.00   

MOTORGRADERS

  

CAT 12G

   $ 3,000.00   

CAT 140G

   $ 3,500.00   

CAT 14G

   $ 4,500.00   

BROCE BROOM

  

RJ350 BROCE

   $ 1,500.00   

CRANES

  

LINKBELT 8028

   $ 6,800.00   

GROVE RT528C

   $ 5,800.00   

AMERICAN 5299 50 TON

   $ 10,000.00   

AMERICAN 7260 100 TON

   $ 16,000.00   

PEINER SK415 TOWER CRANE

   $ 9,000.00   

PEINER SK405 TOWER CRANE

   $ 9,000.00   

LIFT TRUCKS

  

6036 SKYTRAK

   $ 1,800.00   

10054 SKYTRAK

   $ 3,200.00   

CAT TH63

   $ 1,800.00   

CAT TH83

   $ 2,300.00   

CAT TH460B

   $ 3,200.00   

MANLIFTS

  

JLG 60’

   $ 2,200.00   

JLG 80H

   $ 3,500.00   

JLG 110H

   $ 6,000.00   

BUCK HOISTS

  

ALIMAC SCANDO 450 SINGLE

   $ 3,500.00   

ALIMAC SCANDO 650 DOUBLE

   $ 6,700.00   

SKID STEER

  

BOBCAT 743

   $ 1,500.00   

BOBCAT 853

   $ 2,000.00   

 

Page 2 of 3



--------------------------------------------------------------------------------

EXHIBIT D

 

TRUCKS

  

PICKUPS

   $ 400.00   

DUMPTRUCK 10-13YDS

   $ 3,000.00   

DUMPTRUCK TRI AXLE

   $ 3,500.00   

LIGHT TOWERS

  

LIGHT TOWERS

   $ 750.00   

GENERATORS

  

5500 W GASOLINE

   $ 450.00   

6000 W GASOLINE

   $ 650.00   

WELDER

  

350 AMP

   $ 500.00   

AIR COMPRESSOR

  

185CFM

   $ 650.00   

ATVS

  

SMALL 2 PASSENGER ATV

   $ 550.00   

 

Page 3 of 3



--------------------------------------------------------------------------------

Exhibit F – Guaranteed Maximum Price Breakdown

[Begins on the next page]



--------------------------------------------------------------------------------

CONTINUATION SHEET   

AIA DOCUMENT G703

  PAGE 2 OF 2 PAGES

 

AIA Document G702, APPLICATION AND CERTIFICATION FOR PAYMENT, containing

Contractor’s signed certification is attached.

In tabulations below, amounts are stated to the nearest dollar.

Use Column I on Contracts where variable retainage for line items may apply.

 

APPLICATION NO:

APPLICATION DATE:

PERIOD TO:

ARCHITECT’S PROJECT NO:

 

 

A    

B

  C     D     E     F     G     H     I                   WORK COMPLETED    
MATERIALS
PRESENTLY
STORED
(NOT IN
D OR E)     TOTAL
COMPLETED
AND STORED
TO DATE
(D+E+F)     %
(G ÷ C)     BALANCE
TO FINISH
(C - G)     RETAINAGE
(IF VARIABLE
RATE)   ITEM
NO.    

DESCRIPTION OF WORK

  SCHEDULED
VALUE     FROM
PREVIOUS
APPLICATION
(D + E)     THIS PERIOD              

SUMMARY

                  1     

53243-10 GENERAL CONDITIONS

    22,027,546.00                    2     

53243-20 SITE WORK

    35,012,104.73                    3     

53243-30 BARGES, BASIN, AND MARINE

    16,806,034.42                    4     

53243-40 HOTEL

    115,353,758.58                    5     

53243-50 LOWRISE, CENTRAL PLANT

    102,474,147.68                    6     

53243-55 CASINO

    38,491,467.93                    7     

53243-60 GARAGE

    16,356,627.66                    8     

53243-70 SPA, POOLS, AND POOL DECK

    19,229,245.00                    9     

53243-80 GOLF COURSE

    18,697,518.00                    10     

53243-90 MAINTENANCE

    432,000.00                    11     

FEE

    8,713,810.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Total

  $ 393,594,260.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00        0.00
%    $ 0.00      $ 0.00       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

AIA DOCUMENT G703 — CONTINUATION SHEET FOR G702 — 1992 EDITION — AIA — © 1992   
G703-1992 THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N.W.
WASHINGTON, D.C. 20006-5292   



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703

 

AIA Document G702, APPLICATION AND CERTIFICATION FOR PAYMENT, containing

Contractor’s signed certification is attached.

In tabulations below, amounts are stated to the nearest dollar.

Use Column I on Contracts where variable retainage for line items may apply.

 

APPLICATION NO:

APPLICATION DATE:

PERIOD TO:

ARCHITECT’S PROJECT NO:

 

 

A    

B

  C     D     E     F     G     H     I                   WORK COMPLETED    
MATERIALS     TOTAL                     ITEM
NO.    

DESCRIPTION OF WORK

  SCHEDULED
VALUE     FROM
PREVIOUS
APPLICATION
(D + E)     THIS PERIOD     PRESENTLY
STORED
(NOT IN D
OR E)     COMPLETED
AND STORED
TO DATE
(D+E+F)     %
(G ÷ C)     BALANCE
TO
FINISH
(C - G)     RETAINAGE
(IF
VARIABLE
RATE)    

53243-10 General Conditions

                  1001     

GENERAL CONDITIONS

    11,944,307.00                    1003     

CONTRACTOR’S CONTINGENCY

    10,000,000.00                    1004     

BONDS

    2,483,239.00                    1005     

SUBCONTRACTOR ESTIMATED OCIP CREDIT

    (2,400,000.00 )                   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Total

  $ 22,027,546.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00        0.00 % 
  $ 0.00      $ 0.00       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

AIA DOCUMENT G703 — CONTINUATION SHEET FOR G702 — 1992 EDITION — AIA — © 1992   
G703-1992 THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N.W.
WASHINGTON, D.C. 20006-5292   



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703

 

AIA Document G702, APPLICATION AND CERTIFICATION FOR PAYMENT, containing

Contractor’s signed certification is attached.

In tabulations below, amounts are stated to the nearest dollar.

Use Column I on Contracts where variable retainage for line items may apply.

 

APPLICATION NO:

APPLICATION DATE:

PERIOD TO:

ARCHITECT’S PROJECT NO:

 

 

A    

B

  C     D   E   F   G   H   I                 WORK COMPLETED   MATERIALS   TOTAL
            ITEM
NO.    

DESCRIPTION OF WORK

  SCHEDULED
VALUE     FROM
PREVIOUS
APPLICATION
(D + E)   THIS PERIOD   PRESENTLY
STORED
(NOT IN D
OR E)   COMPLETED
AND STORED
TO DATE
(D+E+F)   %
(G ÷ C)   BALANCE
TO
FINISH
(C - G)   RETAINAGE
(IF
VARIABLE
RATE)  

53243-20 Site Work

  $ 0.00                    2001     

MOBILIZATION / DEMOBILIZATION

    615,929.55                    2002     

TEMPORARY ACCESS ROAD

    1,079,456.87                    2003     

DEMO EXISTING ROAD AND BASE

    5,850.00                    2004     

DEMO ASPHALT PARKING LOT AND BASE

    80,726.57                    2006     

GRADING

    194,405.83                    2007     

EROSION CONTROL

    3,322.06                    2008     

ADDITIONAL ACCESS ROAD (PILING & RIGS)

    419,692.82                    2009     

9” LIMESTONE BASE

    1,743,964.81                    2010     

9” LIMESTONE BASE COURSE @ CONCRETE

    498,881.83                    2013     

CLEARING AND GRUBBING

    106,450.50                    2014     

ON SITE EXCAVATION

    185,515.17                    2015     

SAND EMBANKMENT

    4,605,484.51                    2016     

STRUCTURAL FILL

    268,700.00                    2018     

GENERAL FILL

    1,353,299.88                    2019     

SOIL CEMENT BASE

    229,422.70                    2022     

12” LIME TREATED SUBGRADE

    222,962.40                    2023     

GEO GRID

    822,618.07                    2024     

GEO FABRIC

    386,088.51                    2025     

3” ASPHALT PAVEMENT @ PARKING LOTS

    1,016,400.00                    2026     

5” ASPHALT PAVEMENT @ SITE ENTRY

    950,329.38                    2027     

6” ASPHALT PAVEMENT @ SITE ENTRY

    66,070.62                    2030     

SIDEWALKS

    200,078.01                    2036     

8” CONCRETE PAVEMENT

    902,582.29                    2038     

PAVEMENT MARKINGS & SIGNAGE

    120,000.00                    2042     

ADJUST EXIS WATERLINE @ ENTRANCE ROAD

    11,500.00                    2044     

8” HDPE WATER MAIN

    15,961.44                    2045     

12” HDPE WATER MAIN

    63,258.30                    2046     

10” HDPE WATER MAIN

    8,122.00                    2047     

16” HDPE WATER MAIN

    439,172.55                    2048     

FIRE HYDRANT ASSEMBLY

    48,920.60                    2049     

FITTINGS

    183,254.40                    2053     

UNDERDRAIN

    219,259.40                    2054     

12” HDPE SEWER MAIN

    129,318.00                    2055     

SEWER LIFT STATION

    691,607.00                    2059     

6” PVC ROOF DRAIN

    2,170.88                 



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703

 

AIA Document G702, APPLICATION AND CERTIFICATION FOR PAYMENT, containing

Contractor’s signed certification is attached.

In tabulations below, amounts are stated to the nearest dollar.

Use Column I on Contracts where variable retainage for line items may apply.

 

APPLICATION NO:

APPLICATION DATE:

PERIOD TO:

ARCHITECT’S PROJECT NO:

 

 

A    

B

  C     D     E     F     G     H     I                   WORK COMPLETED    
MATERIALS     TOTAL                     ITEM
NO.    

DESCRIPTION OF WORK

  SCHEDULED
VALUE     FROM
PREVIOUS
APPLICATION
(D + E)     THIS PERIOD     PRESENTLY
STORED
(NOT IN D
OR E)     COMPLETED
AND STORED
TO DATE
(D+E+F)     %
(G ÷ C)     BALANCE
TO
FINISH
(C - G)     RETAINAGE
(IF
VARIABLE
RATE)    

53243-20 Site Work

  $ 0.00                    2060     

8” PVC ROOF DRAIN

    7,348.00                    2061     

12” PVC ROOF DRAIN

    5,850.00                    2062     

15” PVC STORM SEWER

    92,949.88                    2063     

18” PVC STORM SEWER

    263,428.17                    2064     

24” PVC STORM SEWER

    333,764.32                    2065     

30” PVC STORM SEWER

    162,202.88                    2066     

36” PVC STORM SEWER

    441,804.45                    2067     

42” CPE STORM SEWER

    96,699.50                    2068     

48” RCP

    220,586.25                    2069     

CB-01 CATCH BASIN

    141,255.60                    2070     

CB-02 CATCH BASIN

    77,879.34                    2071     

CB-06 CATCH BASIN

    219,711.20                    2073     

CB-08 CATCH BASIN

    236,054.96                    2074     

CB-01 DOUBLE CATCH BASIN

    119,250.00                    2075     

LOADING DOCK

    156,260.09                    2083     

POOL AREA LANDSCAPE/HARDSCAPE

    4,467,756.00                    2085     

SITE LANDSCAPE/HARDSCAPE

    6,052,598.35                    2087     

GREASE TRAPS

    424,608.00                    2088     

SITE ELECTRICAL DISTRIBUTION

    2,246,787.00                    2092     

MAINTENANCE STONE

    272,413.02                    2093     

MISC. SITE WORK & SITE MAINT.

    620,782.42                    2094     

18” GRAVITY BORE

    9,338.35                    2095     

EVENT LAWN RESTROOM ALLOWANCE

    152,000.00                    2096     

EVENT LAWN AREA LIGHTING ALLOWANCE

    300,000.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Total

  $ 35,012,104.73      $ 0.00      $ 0.00      $ 0.00      $ 0.00        0.00 % 
  $ 0.00      $ 0.00       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

AIA DOCUMENT G703 — CONTINUATION SHEET FOR G702 — 1992 EDITION — AIA — © 1992   
G703-1992 THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N.W.
WASHINGTON, D.C. 20006-5292   



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703

 

AIA Document G702, APPLICATION AND CERTIFICATION FOR PAYMENT, containing

Contractor’s signed certification is attached.

In tabulations below, amounts are stated to the nearest dollar.

Use Column I on Contracts where variable retainage for line items may apply.

 

APPLICATION NO:

APPLICATION DATE:

PERIOD TO:

ARCHITECT’S PROJECT NO:

 

 

A    

B

  C     D     E     F     G     H     I                   WORK COMPLETED    
MATERIALS     TOTAL                     ITEM
NO.    

DESCRIPTION OF WORK

  SCHEDULED
VALUE     FROM
PREVIOUS
APPLICATION
(D + E)     THIS PERIOD     PRESENTLY
STORED
(NOT IN D
OR E)     COMPLETED
AND STORED
TO DATE
(D+E+F)     %
(G ÷ C)     BALANCE
TO
FINISH
(C - G)     RETAINAGE
(IF
VARIABLE
RATE)    

53243-30 Barges, Basin & Marine

                  3001     

BASIN CONCRETE

    3,784,839.42                    3002     

PILING

    1,489,045.00                    3004     

FLOATING DOCK ALLOWANCE

    800,000.00                    3005     

BARGE

    10,387,000.00                    3006     

WATERPROOFING/DAMPPROOFING

    95,150.00                    3007     

BASIN WATER PUMPS ALLOWANCE

    250,000.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Total

  $ 16,806,034.42      $ 0.00      $ 0.00      $ 0.00      $ 0.00        0.00 % 
  $ 0.00      $ 0.00       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

AIA DOCUMENT G703 — CONTINUATION SHEET FOR G702 — 1992 EDITION — AIA — © 1992   
G703-1992 THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N.W.
WASHINGTON, D.C. 20006-5292   



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703

 

AIA Document G702, APPLICATION AND CERTIFICATION FOR PAYMENT, containing

Contractor’s signed certification is attached.

In tabulations below, amounts are stated to the nearest dollar.

Use Column I on Contracts where variable retainage for line items may apply.

 

APPLICATION NO:

APPLICATION DATE:

PERIOD TO:

ARCHITECT’S PROJECT NO:

 

 

A    

B

  C     D     E     F     G     H     I                   WORK COMPLETED    
MATERIALS     TOTAL                     ITEM
NO.    

DESCRIPTION OF WORK

  SCHEDULED
VALUE     FROM
PREVIOUS
APPLICATION
(D + E)     THIS PERIOD     PRESENTLY
STORED
(NOT IN D
OR E)     COMPLETED
AND STORED
TO DATE
(D+E+F)     %
(G ÷ C)     BALANCE
TO
FINISH
(C - G)     RETAINAGE
(IF
VARIABLE
RATE)    

53243-40 Hotel

                  4001     

PILING

    5,261,300.00                    4003     

CRANE- TOWER

    803,552.78                    4004     

CONCRETE

    22,575,054.00                    4005     

METAL FABRICATIONS

    2,494,552.00                    4006     

GLASS RAILING

    338,091.00                    4009     

TRAFFIC COATING

    306,434.00                    4010     

EIFS

    8,819,877.00                    4011     

ROOFING

    2,500,000.00                    4012     

DOORS FRAMES AND HARDWARE

    2,964,085.00                    4019     

HOTEL ROOM SIGNAGE ALLOWANCE

    100,000.00                    4020     

HOTEL BUILDING SIGNAGE ALLOWANCE

    150,000.00                    4021     

ELEVATORS

    2,945,539.00                    4022     

PUBLIC ELEVATOR CAB FINISH ALLOWANCE

    245,000.00                    4023     

CHUTES

    33,527.00                    4024     

FIRE PROTECTION

    799,328.00                    4025     

MECHANICAL

    19,888,000.00                    4026     

ELECTRICAL

    8,200,000.00                    4027     

PERSONNEL/MATERIAL HOIST

    395,480.00                    4028     

MASONRY

    41,974.29                    4029     

EJ COVERS

    31,417.23                    4030     

MILLWORK

    5,521,061.00                    4031     

GLASS AND GLAZING

    6,994,071.00                    4032     

DRYWALL

    10,797,970.00                    4033     

TILE

    7,323,168.00                    4034     

VINYL FLOORING

    985,157.00                    4035     

PAINTING

    3,754,357.00                    4036     

WALL AND CORNER GUARDS

    87,523.05                    4037     

FIRE EXTINGUISHERS AND CABINETS

    49,833.50                    4038     

TOILET AND BATH ACCESSORIES

    601,148.65                    4041     

DAILY CLEANUP

    188,697.60                    4042     

DOORS FRAMES AND HARDWARE

    23,246.48                    4043     

FABRIC AWNING

    134,314.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Total

  $ 115,353,758.58      $ 0.00      $ 0.00      $ 0.00      $ 0.00        0.00
%    $ 0.00      $ 0.00       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

AIA DOCUMENT G703 — CONTINUATION SHEET FOR G702 — 1992 EDITION — AIA — © 1992   
G703-1992 THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N.W.
WASHINGTON, D.C. 20006-5292   



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703

 

AIA Document G702, APPLICATION AND CERTIFICATION FOR PAYMENT, containing

Contractor’s signed certification is attached.

In tabulations below, amounts are stated to the nearest dollar.

Use Column I on Contracts where variable retainage for line items may apply.

 

APPLICATION NO:

APPLICATION DATE:

PERIOD TO:

ARCHITECT’S PROJECT NO:

 

 

A    

B

  C     D   E   F   G   H   I                 WORK COMPLETED   MATERIALS   TOTAL
            ITEM
NO.    

DESCRIPTION OF WORK

  SCHEDULED
VALUE     FROM
PREVIOUS
APPLICATION
(D + E)   THIS PERIOD   PRESENTLY
STORED
(NOT IN D
OR E)   COMPLETED
AND STORED
TO DATE
(D+E+F)   %
(G ÷ C)   BALANCE
TO
FINISH
(C - G)   RETAINAGE
(IF
VARIABLE
RATE)  

53243-50 Lowrise, Central Plant

                  5001     

CONCRETE

    9,167,209.00                    5002     

PILING

    3,294,922.67                    5004     

STRUCTURAL STEEL FRAMING

    4,064,827.00                    5005     

MISC. METAL FABRICATIONS

    407,429.00                    5006     

EJ COVERS

    273,231.59                    5016     

WATERPROOFING/DAMPPROOFING

    60,929.00                    5020     

DOORS FRAMES AND HARDWARE

    393,317.00                    5023     

OVERHEAD AND COILING DOORS

    79,502.00                    5025     

GLASS AND GLAZING

    694,551.00                    5026     

EIFS

    6,996,838.00                    5050     

LOUVERS

    335,387.45                    5052     

LOWRISE BUILDING SIGNAGE ALLOWANCE

    150,000.00                    5054     

LOADING DOCK EQUIPMENT

    51,350.00                    5059     

ELEVATORS

    718,155.00                    5060     

PUBLIC ELEVATOR CAB FINISH ALLOWANCE

    35,000.00                    5062     

ESCALATORS

    411,034.00                    5063     

FIRE PROTECTION

    1,696,124.00                    5064     

MECHANICAL

    24,510,000.00                    5065     

ELECTRICAL

    22,247,755.00                    5069     

MASONRY

    356,944.00                    5070     

MILLWORK

    6,413,767.00                    5071     

SKYLIGHTS

    208,665.00                    5072     

INTERIOR DRYWALL

    4,683,929.00                    5073     

FLOORING

    2,042,241.00                    5074     

PAINTING

    1,769,416.00                    5075     

TOILET AND BATH ACCESSORIES

    46,226.98                    5076     

WALL AND CORNER GUARDS

    224,021.44                    5077     

FIRE EXTINGUISHERS AND CABINETS

    17,527.35                    5078     

WIRE MESH PARTITIONS ALLOWANCE

    30,000.00                    5079     

OPERABLE PARTITIONS

    599,602.00                    5080     

UNIFORM CONVEYOR SYSTEM

    107,416.00                    5081     

FOOD SERVICE EQUIPMENT

    6,822,314.00                    5082     

DAILY CLEANUP

    220,147.20                    5083     

FABRIC AWNINGS

    69,369.00                    5084     

BLUE MARTINI MILLWORK ALLOWANCE

    500,000.00                    5085     

STEAKHOUSE MILLWORK ALLOWANCE

    675,000.00                    5086     

STARBUCK’S MILLWORK ALLOWANCE

    35,000.00                    5087     

BUFFET MILLWORK ALLOWANCE

    575,000.00                 



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703

 

AIA Document G702, APPLICATION AND CERTIFICATION FOR PAYMENT, containing

Contractor’s signed certification is attached.

In tabulations below, amounts are stated to the nearest dollar.

Use Column I on Contracts where variable retainage for line items may apply.

 

APPLICATION NO:

APPLICATION DATE:

PERIOD TO:

ARCHITECT’S PROJECT NO:

 

 

A    

B

  C     D     E     F     G     H     I                   WORK COMPLETED    
MATERIALS     TOTAL                     ITEM
NO.    

DESCRIPTION OF WORK

  SCHEDULED
VALUE     FROM
PREVIOUS
APPLICATION
(D + E)     THIS PERIOD     PRESENTLY
STORED
(NOT IN
D OR E)     COMPLETED
AND STORED
TO DATE
(D+E+F)     %
(G ÷ C)     BALANCE
TO
FINISH
(C - G)     RETAINAGE
(IF
VARIABLE
RATE)    

53243-50 Lowrise, Central Plant

                  5088     

TITO’S MILLWORK ALLOWANCE

    700,000.00                    5089     

WOOD FLOORING ALLOWANCE

    TBD                    5090     

BLUE MARTINI FLOORING ALLOWANCE

    125,000.00                    5091     

STEAKHOUSE FLOORING ALLOWANCE

    250,000.00                    5092     

BUFFET FLOORING ALLOWANCE

    85,000.00                    5093     

STARBUCK’S FLOORING ALLOWANCE

    20,000.00                    5094     

BLUE MARTINI KITCHEN EQUIP. ALLOWANCE

    200,000.00                    5095     

BALLROOM ACT CEILINGS ALLOWANCE

    TBD                    5096     

STAIRS @ NORTH PROMENADE EXIT ALLOWANCE

    50,000.00                    5097     

COOLING TOWER EMERGENCY MAKE UP WATER PIPING ALLOWANCE

    60,000.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Total

  $ 102,474,147.68      $ 0.00      $ 0.00      $ 0.00      $ 0.00        0.00
%    $ 0.00      $ 0.00       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

AIA DOCUMENT G703 — CONTINUATION SHEET FOR G702 — 1992 EDITION — AIA — © 1992   
G703-1992 THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N.W.
WASHINGTON, D.C. 20006-5292   



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703

 

AIA Document G702, APPLICATION AND CERTIFICATION FOR PAYMENT, containing

Contractor’s signed certification is attached.

In tabulations below, amounts are stated to the nearest dollar.

Use Column I on Contracts where variable retainage for line items may apply.

 

APPLICATION NO:

APPLICATION DATE:

PERIOD TO:

ARCHITECT’S PROJECT NO:

 

 

A    

B

  C     D     E     F     G     H     I                   WORK COMPLETED    
MATERIALS     TOTAL                     ITEM
NO.    

DESCRIPTION OF WORK

  SCHEDULED
VALUE     FROM
PREVIOUS
APPLICATION
(D + E)     THIS PERIOD     PRESENTLY
STORED
(NOT IN
D OR E)     COMPLETED
AND STORED
TO DATE
(D+E+F)     %
(G ÷ C)     BALANCE
TO
FINISH
(C - G)     RETAINAGE
(IF
VARIABLE
RATE)    

53243-55 Casino

                  5501     

CONCRETE

    512,312.00                    5502     

STEEL

    4,702,939.00                    5503     

MISC. STEEL ALLOWANCE

    100,000.00                    5504     

MILLWORK

    4,993,663.00                    5505     

ROOFING

    2,380,320.00                    5506     

SPRAY FIREPROOFING

    808,260.00                    5507     

DOORS FRAMES AND HARDWARE

    0.00                    5508     

LOUVERS

    0.00                    5509     

DRYWALL

    3,974,327.00                    5510     

FLOORING

    1,641,937.00                    5511     

PAINTING

    1,190,148.00                    5512     

TOILET AND BATH ACCESSORIES

    85,198.81                    5513     

FIRE EXTINGUISHERS AND CABINETS

    12,606.72                    5514     

FOOD SERVICE EQUIPMENT

    1,912,797.00                    5515     

ELEVATORS

    284,781.00                    5516     

PUBLIC ELEVATORS CAB FINISH ALLOWANCE

    70,000.00                    5518     

FIRE PROTECTION

    321,424.00                    5519     

MECHANICAL

    8,721,000.00                    5520     

ELECTRICAL

    6,400,000.00                    5521     

DAILY CLEANUP

    125,798.40                    5522     

PILING

    95,536.00                    5523     

PILES & NORTH EXTERIOR CASINO RAMP ALLOWANCE

    69,420.00                    5524     

CONCRETE @ NORTH EXTERIOR CASINO RAMP ALLOWANCE

    89,000.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Total

  $ 38,491,467.93      $ 0.00      $ 0.00      $ 0.00      $ 0.00        0.00 % 
  $ 0.00      $ 0.00       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

AIA DOCUMENT G703 — CONTINUATION SHEET FOR G702 — 1992 EDITION — AIA — © 1992   
G703-1992 THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N.W.
WASHINGTON, D.C. 20006-5292   



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703

 

AIA Document G702, APPLICATION AND CERTIFICATION FOR PAYMENT, containing

Contractor’s signed certification is attached.

In tabulations below, amounts are stated to the nearest dollar.

Use Column I on Contracts where variable retainage for line items may apply.

 

APPLICATION NO:

APPLICATION DATE:

PERIOD TO:

ARCHITECT’S PROJECT NO:

 

 

A    

B

  C     D     E     F     G     H     I                   WORK COMPLETED    
MATERIALS     TOTAL                     ITEM
NO.    

DESCRIPTION OF WORK

  SCHEDULED
VALUE     FROM
PREVIOUS
APPLICATION
(D + E)     THIS PERIOD     PRESENTLY
STORED
(NOT IN
D OR E)     COMPLETED
AND STORED
TO DATE
(D+E+F)     %
(G ÷ C)     BALANCE
TO
FINISH
(C - G)     RETAINAGE
(IF
VARIABLE
RATE)    

53243-60 Garage

                  6001     

CONCRETE

    9,762,520.00                    6002     

PILING

    2,037,904.00                    6003     

PAVEMENT MARKING

    75,000.00                    6004     

STEEL

    106,958.00                    6006     

WATERPROOFING AND DAMPPROOFING

    1,393,524.00                    6010     

GARAGE PAINTING

    390,660.00                    6012     

GARAGE SIGNAGE ALLOWANCE

    100,000.00                    6013     

ELEVATORS

    395,783.00                    6014     

FIRE PROTECTION

    77,350.00                    6015     

PLUMBING

    457,000.00                    6016     

ELECTRICAL

    1,020,000.00                    6017     

EJ COVERS

    0.00                    6018     

FIRE EXTINGUISHERS AND CABINETS

    18,045.66                    6019     

FABRIC AWNINGS

    351,292.00                    6020     

PUBLIC ELEVATORS CAB FINISH ALLOWANCE

    105,000.00                    6021     

DAILY CLEANUP

    48,384.00                    6022     

DOORS, FRAMES, AND HARDWARE

    2,142.00                    6023     

PARKING CONTROL EQUIPMENT

    15,065.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Total

  $ 16,356,627.66      $ 0.00      $ 0.00      $ 0.00      $ 0.00        0.00 % 
  $ 0.00      $ 0.00       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

AIA DOCUMENT G703 — CONTINUATION SHEET FOR G702 — 1992 EDITION — AIA — © 1992   
G703-1992 THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N.W.
WASHINGTON, D.C. 20006-5292   



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703

 

AIA Document G702, APPLICATION AND CERTIFICATION FOR PAYMENT, containing

Contractor’s signed certification is attached.

In tabulations below, amounts are stated to the nearest dollar.

Use Column I on Contracts where variable retainage for line items may apply.

 

APPLICATION NO:

APPLICATION DATE:

PERIOD TO:

ARCHITECT’S PROJECT NO:

 

 

A    

B

  C     D     E     F     G     H     I                   WORK COMPLETED    
MATERIALS     TOTAL                     ITEM
NO.    

DESCRIPTION OF WORK

  SCHEDULED
VALUE     FROM
PREVIOUS
APPLICATION
(D + E)     THIS PERIOD     PRESENTLY
STORED
(NOT IN
D OR E)     COMPLETED
AND STORED
TO DATE
(D+E+F)     %
(G ÷ C)     BALANCE
TO
FINISH
(C - G)     RETAINAGE
(IF
VARIABLE
RATE)    

53243-70 Spa, Pools, Pool Decks

                  7001     

CONCRETE

    3,222,340.00                    7002     

PILING

    3,102,000.00                    7023     

MECHANICAL

    240,315.00                    7024     

SWIM UP BAR ALLOWANCE

    222,750.00                    7025     

ELECTRICAL

    780,000.00                    7026     

POOLS

    2,672,486.00                    7027     

POOL BUILDINGS ALLOWANCE

    745,400.00                    7003     

SPA ALLOWANCE- STRUCTURAL & MISC. STEEL

    475,400.00                    7006     

SPA ALLOWANCE- MILLWORK

    487,000.00                    7008     

SPA ALLOWANCE- ROOFING

    403,200.00                    7009     

SPA ALLOWANCE- DOORS FRAMES & HARDWARE

    181,900.00                    7011     

SPA ALLOWANCE- GLASS AND GLAZING

    192,000.00                    7013     

SPA ALLOWANCE- INTERIOR DRYWALL

    642,000.00                    7014     

SPA ALLOWANCE- EIFS & EXTERIOR FRAMING

    427,400.00                    7015     

SPA ALLOWANCE- FLOORING

    810,000.00                    7016     

SPA ALLOWANCE- PAINTING

    114,000.00                    7018     

SPA ALLOWANCE- SPECIALTIES

    90,000.00                    7020     

SPA ALLOWANCE- ELEVATORS

    84,189.00                    7021     

SPA ALLOWANCE- PUBLIC ELEVATOR CAB FINISH

    35,000.00                    7022     

SPA ALLOWANCE- FIRE PROTECTION

    66,700.00                    7022     

SPA ALLOWANCE- FIREPROOFING

    37,800.00                    7028     

SPA ALLOWANCE- LIGHT GAUGE TRUSSES

    132,040.00                    7029     

SPA ALLOWANCE- GRAND STAIR

    100,000.00                    7030     

SPA ALLOWANCE- WATERPROOFING

    5,000.00                    7031     

SPA ALLOWANCE- SKYLIGHTS

    235,000.00                    7032     

SPA ALLOWANCE- FIREPLACES

    7,000.00                    7033     

SPA ALLOWANCE- SAUNA & STEAM ROOM

    100,000.00                    7034     

SPA ALLOWANCE- HOT TUBS

    175,500.00                    7036     

SPA ALLOWANCE- PILING

    335,000.00                    7037     

SPA ALLOWANCE- CONCRETE

    650,000.00                    7038     

SPA ALLOWANCE- MECHANICAL

    1,410,825.00                    7039     

SPA ALLOWANCE- ELECTRICAL

    1,047,000.00                   

SUBTOTAL SPA ALLOWANCE

    8,243,954.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Total

  $ 19,229,245.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00        0.00 % 
  $ 0.00      $ 0.00       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

AIA DOCUMENT G703 — CONTINUATION SHEET FOR G702 — 1992 EDITION — AIA — © 1992   
G703-1992 THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N.W.
WASHINGTON, D.C. 20006-5292   



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703

 

AIA Document G702, APPLICATION AND CERTIFICATION FOR PAYMENT, containing

Contractor’s signed certification is attached.

In tabulations below, amounts are stated to the nearest dollar.

Use Column I on Contracts where variable retainage for line items may apply.

 

APPLICATION NO:

APPLICATION DATE:

PERIOD TO:

ARCHITECT’S PROJECT NO:

 

 

A    

B

  C     D     E     F     G     H     I                   WORK COMPLETED    
MATERIALS     TOTAL                     ITEM
NO.    

DESCRIPTION OF WORK

  SCHEDULED
VALUE     FROM
PREVIOUS
APPLICATION
(D + E)     THIS PERIOD     PRESENTLY
STORED
(NOT IN
D OR E)     COMPLETED
AND STORED
TO DATE
(D+E+F)     %
(G ÷ C)     BALANCE
TO
FINISH
(C - G)     RETAINAGE
(IF
VARIABLE
RATE)    

53243-80 Golf Course

                  8010     

MOBILIZATION

    200,600.00                    8013     

ELECTRICAL

    150,000.00                    8014     

SITE PREP

    157,945.00                    8015     

LAYOUT/STAKING

    140,464.00                    8016     

CLEARING

    229,187.00                    8017     

EROSION CONTROL

    217,000.00                    8018     

EARTHWORK

    6,427,619.00                    8019     

SHAPING

    639,245.00                    8020     

BRIDGES

    696,831.00                    8021     

SAND PLATING

    1,709,670.00                    8022     

DRAINAGE

    982,141.00                    8023     

IRRIGATION

    2,048,077.00                    8024     

GREENS

    725,775.00                    8025     

TEES

    204,724.00                    8026     

BUNKERS

    393,901.00                    8027     

WASTE BUNKERS

    485,773.00                    8028     

CART PATHS

    1,158,562.00                    8029     

FINISH GRADING

    347,985.00                    8030     

SOIL AMENDMENTS

    154,770.00                    8031     

GRASSING

    695,179.00                    8032     

LANDSCAPE

    582,070.00                    8033     

STRUCTURES ALLOWANCE

    350,000.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Total

  $ 18,697,518.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00        0.00 % 
  $ 0.00      $ 0.00       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

      $ 18,697,518.00                 

 

AIA DOCUMENT G703 — CONTINUATION SHEET FOR G702 — 1992 EDITION — AI    G703-1992
THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N.W. WASHINGTON,
D.C. 20006-5292   



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703

 

AIA Document G702, APPLICATION AND CERTIFICATION FOR PAYMENT, containing

Contractor’s signed certification is attached.

In tabulations below, amounts are stated to the nearest dollar.

Use Column I on Contracts where variable retainage for line items may apply.

 

APPLICATION NO:

APPLICATION DATE:

PERIOD TO:

ARCHITECT’S PROJECT NO:

 

 

A    

B

  C     D     E     F     G     H     I                   WORK COMPLETED    
MATERIALS     TOTAL                     ITEM
NO.    

DESCRIPTION OF WORK

  SCHEDULED
VALUE     FROM
PREVIOUS
APPLICATION
(D + E)     THIS PERIOD     PRESENTLY
STORED
(NOT IN
D OR E)     COMPLETED
AND STORED
TO DATE
(D+E+F)     %
(G ÷ C)     BALANCE
TO
FINISH
(C - G)     RETAINAGE
(IF
VARIABLE
RATE)    

53243-90 Maintenance Building

                  9010     

MAINTENANCE BUILDING ALLOWANCE

    432,000.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Total

  $ 432,000.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00        0.00 %   
$ 0.00      $ 0.00       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

AIA DOCUMENT G703 — CONTINUATION SHEET FOR G702 — 1992 EDITION — AIA — © 1992   
G703-1992 THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N.W.
WASHINGTON, D.C. 20006-5292   



--------------------------------------------------------------------------------

Exhibit G - Guaranteed Maximum Price Premises and Assumptions

[Begins on the next page]



--------------------------------------------------------------------------------

AMERISTAR LAKE CHARLES

 

GMP PROJECT PROGRAM AREAS

   6/7/2013   CASINO   

1st Floor

  

CASINO

     52,096  SF 

BACCARAT

     3,645  SF 

HI-LIMIT

     8,109  SF 

CASH CAGE

     2,462  SF 

CASINO CENTER BAR

     2,100  SF 

CASINO BAR

     661  SF 

RESTROOMS

     2,370  SF 

PADDLEWHEEL

     679  SF 

MISC BOH

     933  SF    

 

 

 

TOTAL 1ST FLOOR

     73,055  SF    

 

 

 

2ND FLOOR

  

PREFUNCTION & CIRCULATION

     9,150  SF 

BALLROOM

     21,770  SF 

RESTROOMS

     3,055  SF 

BANQUET KITCHEN

     5,385  SF 

BOH OFFICES

     12,422  SF 

COUNT

     1,415  SF 

A/V & DATA

     1,858  SF 

ELECTRICAL

     1,709  SF 

MISC BOH

     16,291  SF    

 

 

 

Total 2nd Floor

     73,055  SF    

 

 

  LOWRISE   

PROMENADE/GALLERIA

     30,684  SF 

REGISTRATION

     2,069  SF 

SUNDRIES

     1,101  SF 

STARBUCKS

     1,484  SF 

SERVICE BARS

     1,385  SF 

BUS WAITING

     1,017  SF 

FUTURE RETAIL

     2,019  SF 

BAGGAGE ROOM

     1,103  SF 

PUBLIC ENTRIES & VESTIBULES

     2,799  SF 

STAR CLUB

     8,466  SF 

BUFFET

     12,893  SF 

MAIN KITCHEN / SERVERY / BAKERY / GARDEMANGER

     7,248  SF 

DELLILUX/BERRYHILL DINING

     11,095  SF 

DELLILUX/BERRYHILL KITCHEN

     3,860  SF 

PUBLIC RESTROOMS

     3,922  SF 

POOL RETAIL

     228  SF 

ASIAN RESTAURANT

     2,969  SF 

ASIAN RESTAURANT KITCHEN

     1,705  SF 



--------------------------------------------------------------------------------

AMERISTAR LAKE CHARLES

 

GMP PROJECT PROGRAM AREAS

   6/7/2013  

TOBASCO’S DINING

     3,811  SF 

TOBASCO’S KITCHEN

     2,888  SF 

TEAM DINING

     4,849  SF 

TITO’S DINING

     5,120  SF 

TITO’S KITCHEN

     2,094  SF 

SLOT SHOP

     902  SF 

SLOT WAREHOUSE

     1,994  SF 

UNIFORMS

     1,765  SF 

BOH OFFICES

     11,802  SF 

BOH RESTROOMS

     1,511  SF 

ELECTRICAL

     2,933  SF 

TERRACES LEVEL 1

     2,439  SF 

CENTRAL PLANT

     6,488  SF 

FACILITIES

     7,330  SF 

WAREHOUSE

     10,789  SF 

DOCK

     1,753  SF 

TRASH

     1,819  SF 

B-O-H MISC. & CIRCULATION

     17,647  SF 

2nd Floor

  

STEAKHOUSE RESTAURANT

     6,956  SF 

STEAKHOUSE RESTAURANT KITCHEN

     2,368  SF 

PUBLIC CORRIDOR

     6,302  SF 

OFFICES

     11,575  SF 

HOUSEKEEPING

     2,233  SF 

TRASH

     195  SF 

SOILED LINEN & CLEAN LINEN

     1,510  SF 

ELECTRICAL

     876  SF 

TERRACES LEVEL 2

     5,487  SF 

B-O-H MISC. & CIRCULATION

     25,771  SF 

PORTE COCHERE

     29,554  SF    

 

 

 

TOTAL LOWRISE

     276,808  SF    

 

 

  PARKING GARAGE   

LEVEL 1

     109,384  SF 

LEVEL 2

     109,384  SF 

LEVEL 3

     109,384  SF 

LEVEL 4

     109,384  SF    

 

 

 

TOTAL PARKING GARAGE

     437,536  SF    

 

 

  HOTEL   

GUESTROOMS

     318,102  SF 

CORRIDORS & ELEVATOR LOBBIES

     69,639  SF 

SUITES

     96,058   



--------------------------------------------------------------------------------

AMERISTAR LAKE CHARLES

 

GMP PROJECT PROGRAM AREAS

   6/7/2013  

MISC BOH & CIRCULATION

     58,220  SF 

BALCONIES

     33,353  SF    

 

 

 

TOTAL HOTEL

     575,372  SF    

 

 

  POOLS & POOL DECK   

POOL DECK

     89,862  SF 

POOLS, WATER FEATURE, & LAZY RIVER

     16,252  SF 

SNACK BAR/RESTROOM BUILDING

     3,727  SF 

SWIM UP BAR

     810      

 

 

 

TOTAL POOLS & POOL DECK

     110,651  SF    

 

 

  SPA BUILDING   

SPA / SALON BUILDING ALLOWANCE

     19,055  SF    

 

 

 

TOTAL SPA BUILDING

     19,055  SF    

 

 

  MAINTENANCE BUILDING   

MAINTENANCE BUILDING

     7,200  SF    

 

 

 

TOTAL MAINTENANCE BUILDING

     7,200  SF    

 

 

 

TOTAL ALL AREAS

     1,572,732  SF    

 

 

 



--------------------------------------------------------------------------------

Ameristar Lake Charles    6/7/2013    Allowances Log      

 

1

 

Asphalt Pavement

  $ 88.00      Per Ton  

2

 

Event Lawn Restrooms

  $ 152,000.00      LS  

3

 

Floating Dock

  $ 800,000.00      LS  

4

 

Piles @ North Exterior Casino Ramp

  $ 69,420.00      LS  

5

 

Concrete @ North Exterior Casino Ramp

  $ 89,000.00      LS  

6

 

Allowance for Stairs @ North Promenade Exit

  $ 50,000.00      LS   Includes concrete and piles.

7

 

Miscellaneous Steel Not Currently Designed

  $ 100,000.00      LS  

8

 

Blue Martini Millwork & Themed Items (Inc Stone Tops)

  $ 500,000.00      LS  

9

 

Steakhouse Millwork & Themed Items (Inc Stone Tops)

  $ 675,000.00      LS   Including wood ceilings.

10

 

Starbuck’s Millwork & Themed Items (Inc Stone Tops)

  $ 35,000.00      LS  

11

 

Buffet Millwork & Themed Items (Inc Stone Tops)

  $ 575,000.00      LS  

12

 

Tito’s Millwork & Themed Items (Inc Stone Tops)

  $ 700,000.00      LS  

13

 

Ballroom ACT Ceilings

  $ 11.00      Per SQFT   Installed allowance.

14

 

Wood Flooring

  $ 15.00      Per SQFT   Material puchase allowance.

15

 

Blue Martini Flooring & Stone

  $ 125,000.00      LS  

16

 

Steakhouse Flooring & Stone

  $ 250,000.00      LS  

17

 

Buffet Flooring & Stone

  $ 85,000.00      LS  

18

 

Starbuck’s Flooring & Stone

  $ 20,000.00      LS  

19

 

Parking Garage Signage

  $ 100,000.00      LS  

20

 

Hotel Room Signage

  $ 100,000.00      LS  

21

 

Hote Exterior Building Signage

  $ 150,000.00      LS  

22

 

Lowrise Exterior Building Signage

  $ 150,000.00      LS  

23

 

Wire Mesh Partitions

  $ 30,000.00      LS  

24

 

Basin Water Level Control System & Chlorination System

  $ 250,000.00      LS  

25

 

Maintenance Building

  $ 432,000.00      LS  

26

 

Public Elevator Cab Finishes

  $ 35,000.00      EACH  

27

 

Pool Bar/Restroom Building

  $ 745,400.00      LS  

28

 

Swim Up Bar

  $ 222,750.00      LS  

29

 

Spa Building

  $ 8,243,954.00      LS   See estimate for approximate trade breakdown.

30

 

Blue Martini Kitchen & Bar Equipment

  $ 200,000.00      LS  

31

 

Event Lawn Area Lighting Allowance

  $ 300,000.00      LS  

32

 

Cooling Tower Emergency Make Up Water Piping

  $ 60,000.00      LS  



--------------------------------------------------------------------------------

AMERISTAR LAKE CHARLES

RESPONSIBILITY MATRIX

Note 1 - Those listed first under specifier are to take the lead / all others
listed are to coordinate closely with lead specifier

Note 2 - The items listed below are not intended to be a complete list. This is
to be used as a tool in determining responsibility and should used in
conjunction with the contract documents.

 

              

RESPONSIBILITY

Category

  

Item

  

Specifier

  

Furnish

  

Receive &
Warehouse

  

Install

Permit    All Permits    Architect    General Contractor Furnished (reimbursable
without markup to be handled as a change order to the contract) Testing Services
   Third Party Testing Services    Architect    Ameristar Furnished Insurance   
Builder’s Risk Insurance       Ameristar Furnished Sitework Sitework   
Landscaping, Roads, Pool    Civil Engineer/ Pool & Landscape Architect   
General Contractor    General Contractor    General Contractor Sitework    Golf
Course    Golf Course Architect / Civil Engineer    General Contractor   
General Contractor    General Contractor Exterior Finishes Exterior Finishes   
Elastometric Finishes/Exterior Coating on EFIS    Architect    General
Contractor    General Contractor    General Contractor Exterior Finishes   
Exterior Structural Framing for Special Shapes    Architect    General
Contractor    General Contractor    General Contractor Low Voltage Systems &
Related Equipment Equipment - Audio Visual    Music & Paging System Equipment   

Audio Visual Consultant Ameristar

(IT Dept.)

   General Contractor    General Contractor    General Contractor Equipment -
Audio Visual    Music & Paging - Controls, Presets, Volume Controls, etc.   

Audio Visual Consultant Ameristar

(IT Dept.)

   General Contractor    General Contractor    General Contractor Equipment -
Audio Visual    Amplifiers, Receivers & Speakers   

Audio Visual Consultant Ameristar

(IT Dept.)

   General Contractor    General Contractor    General Contractor Equipment -
Audio Visual    Music Source    Ameristar Marketing Dept. & IT Dept.)   
Ameristar    Ameristar    Ameristar Equipment - Audio Visual    Commissioning &
Programing Music & Paging System & Controls   

Audio Visual Consultant Ameristar

(IT Dept.)

   Ameristar    Ameristar Contractor    Ameristar Contractor Equipment - Audio
Visual    Hotel Flat Screen Televisions   

Audio Visual Consultant Ameristar

(IT Dept.)

   Ameristar    FF&E Installer    FF&E Installer Equipment - Audio Visual   

Flat Screen Panel Displays and Televisions

(anywhere except the Hotel)

  

Audio Visual Consultant Ameristar

(IT Dept.)

   Ameristar    General Contractor    General Contractor Equipment - Audio
Visual   

Brackets, Wall Mounts and Backing for All Flat Panel Displays and Televisions

When GC Installs

  

Audio Visual Consultant Ameristar

(IT Dept.)

   Ameristar    General Contractor    General Contractor Equipment - Audio
Visual   

Brackets, Wall Mounts and Backing for All Flat Panel Displays and Televisions

When FF&E Installer Installs

  

Audio Visual Consultant Ameristar

(IT Dept.)

   Ameristar    FF&E Installer    FF&E Installer Equipment - Audio Visual   
Video Walls   

AV Consultant Ameristar

(IT Dept.)

   Ameristar    General Contractor    General Contractor Equipment - Audio
Visual    Projection Screens   

AV Consultant Ameristar

(IT Dept.)

   Ameristar    General Contractor    General Contractor

 

Page 1 of 14



--------------------------------------------------------------------------------

AMERISTAR LAKE CHARLES

RESPONSIBILITY MATRIX

 

              

RESPONSIBILITY

Category

  

Item

  

Specifier

  

Furnish

  

Receive &
Warehouse

  

Install

Equipment - Audio Visual    Video Projector    AV Consultant Ameristar
(IT Dept.)    Ameristar    General Contractor (if built in)    General
Contractor (if built in) Equipment - Audio Visual    Cool Signs Hardware &
Software    AV Consultant Ameristar (IT Dept. / IT to coordinate with Marketing)
   Ameristar    Ameristar    Ameristar Equipment - Audio Visual    Cool Signs
Programming    AV Consultant Ameristar (IT Dept. / IT to coordinate with
Marketing)    Ameristar    Ameristar    Ameristar Equipment - Audio Visual   
VCR / DVD / Blu-ray Equipment    AV Consultant Ameristar (IT Dept.)    Ameristar
   FF&E Installer    FF&E Installer Equipment - Audio Visual    DJ Equipment   
AV Consultant Ameristar (Marketing & IT Depts.)    Ameristar    General
Contractor    General Contractor Equipment - Audio Visual    Audio/Visual
Equipment Racks    AV Consultant Ameristar (IT Dept.)    Ameristar    Ameristar
Contractor    Ameristar Contractor Equipment - Audio Visual    Conference Center
Rigging    Architect & A/V Consultant    General Contractor    General
Contractor    General Contractor Equipment - Audio Visual    Satellite & High
Definition Dishes    AV Consultant Ameristar (IT Dept.)    Ameristar    General
Contractor    General Contractor Equipment - Audio Visual    Satellite & High
Definition Receivers (in head end room)    AV Consultant Ameristar (IT Dept.)   
Ameristar    General Contractor    General Contractor Equipment - Information
Technology    All Ameristar Network & Internet Servers & Switches    AV
Consultant Ameristar (IT Dept.)    Ameristar    Ameristar    Ameristar Equipment
- Information Technology    All PCs, Printers & Peripherals    AV Consultant
Ameristar (IT Dept.)    Ameristar    Ameristar    Ameristar Equipment -
Information Technology    Servers and Switches for any Building Systems (BAS)   
Architect & MEP Engineers    General Contractor    General Contractor    General
Contractor Equipment - Information Technology    BAS System Network Connection
   MEP Engineers    Ameristar    Ameristar    Ameristar Equipment - Information
Technology    Wireless Internet System - Access Points   

Low Voltage Consultant Ameristar

(IT Dept.)

   Ameristar    Ameristar    Ameristar Equipment - Information Technology   
Cellular DAS Equipment   

Low Voltage Consultant Ameristar

(IT Dept.)

   Ameristar    Ameristar   

General Contractor

using Ameristar’s specified subcontractor

Equipment - Information Technology    Communication Equipment - Antennas
(radios)   

Low Voltage Consultant Ameristar

(IT Dept.‘s Vendor)

   Ameristar    Ameristar    Ameristar Contractor Equipment - Information
Technology    Communication Equipment - Radios   

Ameristar

(IT Dept.)

   Ameristar    Ameristar    Ameristar Equipment - Information Technology   
Telephone Switch   

Low Voltage Consultant Ameristar

(IT Dept.)

   Ameristar    Ameristar’s Contractor    Ameristar’s Contractor Equipment -
Information Technology    Telephone Hand Sets   

Ameristar

(IT Dept.)

   Ameristar    Ameristar    Ameristar Equipment - Information Technology   
Point of Sale and Related Equipment   

Ameristar

(IT Dept.)

   Ameristar    Ameristar    Ameristar Equipment - Information Technology   
Hotel Saflok Key Card System - Door Hardware   

Architect Ameristar

(IT Dept.)

   General Contractor    General Contractor    General Contractor Equipment -
Information Technology    Hotel Saflok Key Card System - Software   

Ameristar

(Hotel & IT Depts.)

   Ameristar    Ameristar    Ameristar

 

Page 2 of 14



--------------------------------------------------------------------------------

AMERISTAR LAKE CHARLES

RESPONSIBILITY MATRIX

 

              

RESPONSIBILITY

Category

  

Item

  

Specifier

  

Furnish

  

Receive &
Warehouse

  

Install

Equipment - Information Technology    Hotel Saflok Key Card System - Front Desk
Equipment   

Ameristar

(Hotel & IT Depts.)

   Ameristar    Ameristar    Ameristar Equipment - Information Technology   
Access Control Door Hardware for IT Data Closets and Other Designated Doors   

Low Voltage Consultant / Architect Ameristar

(IT Dept.)

   General Contractor    General Contractor    General Contractor Equipment -
Information Technology    Access Control System Equipment & Programming   

Low Voltage Consultant / Architect Ameristar

(IT Dept.)

   Ameristar    Ameristar    Ameristar Contractor Equipment - Information
Technology    Kronos Time Clocks & Swipe Equipment   

Ameristar

(IT Dept.)

   Ameristar    Ameristar    Ameristar Equipment - Information Technology   
Kronos Time Clock Interface with TDR Turnstile   

Ameristar

(IT Dept.)

   Ameristar    Ameristar    Ameristar Equipment - Information Technology   
Turnstiles   

Architect Ameristar

(IT Dept.)

   General Contractor    General Contractor    General Contractor Equipment -
Information Technology    Equipment Racks for All Data Rooms & Closets   

Low Voltage Consultant Ameristar

(IT Dept.)

   General Contractor    General Contractor    General Contractor Equipment -
Information Technology    Hotel Check-in / Check-out Kiosks   

Low Voltage Consultant / Architect Ameristar

(IT Dept.)

   Ameristar    General Contractor    General Contractor Physical Installation
Equipment - Information Technology    Hotel Check-in / Check-out Kiosks Program
Installation   

Ameristar

(IT Dept.)

   Ameristar    Ameristar    Ameristar Equipment - Information Technology   
Valet Kiosks (CVPS)   

Ameristar

(IT Dept.)

   Ameristar    General Contractor    General Contractor Physical Installation
Equipment - Information Technology    Valet Kiosks (CVPS) Program Installation
  

Ameristar

(IT Dept.)

   Ameristar    Ameristar    Ameristar Equipment - Information Technology   
Western Money Kiosks   

Ameristar

(Gaming Dept.)

   Ameristar    Ameristar    Ameristar Equipment - Information Technology    MGT
Kiosks   

Ameristar

(IT Dept.)

   Ameristar    Ameristar    Ameristar Equipment - Information Technology   
Jackpot Processing Stations   

Ameristar

(Gaming Dept.)

   Ameristar    Ameristar    Ameristar Equipment - Information Technology   
Slot Wayfinding Unit(s)   

Ameristar

(Gaming Dept.)

   Ameristar    Ameristar    Ameristar’s Contractor Equipment - Gaming    Slot
Machines - Floor Models   

Ameristar

(Gaming Dept.)

   Ameristar    Ameristar    Ameristar Equipment - Gaming    Slot Machines - Bar
Tops   

Ameristar

(Gaming Dept.)

   Ameristar to Provide Cut Sheet & Spacing Parameters for Millwork    Ameristar
   Ameristar Equipment - Gaming    Slot Machine Bases   

Ameristar

(Gaming Dept.)

   Ameristar    Ameristar    Ameristar Equipment - Gaming    Slot Signage   

Ameristar

(Gaming Dept.)

   Ameristar    Ameristar    Ameristar’s Contractor Equipment - Gaming    VSR
Locks   

Ameristar

(Gaming Dept.)

   Ameristar    Ameristar    Ameristar Contractor

 

Page 3 of 14



--------------------------------------------------------------------------------

AMERISTAR LAKE CHARLES

RESPONSIBILITY MATRIX

 

              

RESPONSIBILITY

Category

  

Item

  

Specifier

  

Furnish

  

Receive &
Warehouse

  

Install

Equipment - Gaming    Slot & Table Game Chairs   

Ameristar

(Gaming Dept.) & Interior Designer for Chair Back Fabric

   Ameristar    FF&E Installer    FF&E Installer Equipment - Gaming    nCompass
Units & Progressive Megamics   

Ameristar

(Gaming & IT Depts.)

   Ameristar    Ameristar    Ameristar’s Contractor Equipment - Gaming   
nCompass Units & Progressive Cabinets - Final Connections   

Ameristar

(Gaming Dept.)

   Ameristar    Ameristar    Ameristar’s Contractor Equipment - Gaming   
Turtles & Distribution Boxes   

Architect Ameristar

(IT Dept.)

   General Contractor    General Contractor   

General Contractor

using Ameristar’s designated subcontractor

Equipment - Gaming    Table Games Equipment   

Ameristar

(Gaming Dept.) / Interior Designer

   Ameristar    Ameristar    Ameristar Equipment - Gaming    Table Game Layouts
  

Ameristar

(Gaming & Marketing Dept.) / Interior Designer

   Ameristar (Inventory Item)    Ameristar    Ameristar Equipment - Gaming   
Table Games - Table Manager Hardware   

Ameristar

(Gaming & IT Dept.)

   Ameristar    Ameristar    Ameristar Equipment - Gaming    Table Games - Pit
Stands   

Ameristar

(Gaming & IT Dept.)

   Ameristar    Ameristar    Ameristar Equipment - Cage & Count   

Manufactured Cabinets

(Cage/Player Club & Any Other Location)

  

Architect Ameristar

(Finance & IT Dept.)

   General Contractor    General Contractor    General Contractor Equipment -
Cage & Count    Cage & Count Equipment   

Ameristar

(Finance Dept.)

   Ameristar    Ameristar    Ameristar Equipment - Security    Veridocs Unit(s)
  

Ameristar

(Security Dept.)

   Ameristar    Ameristar    Ameristar Contractor Equipment - Security    Morse
Watchman System   

Low Voltage & Electrical Engineer Ameristar

(Security & IT Depts.)

   Ameristar    Ameristar    Ameristar Contractor Equipment - Security   

RFID Key System at TM exits

including smoking area

  

Electrical Engineer Ameristar

(Security Dept.)

   General Contractor    General Contractor    General Contractor Equipment -
Surveillance System    Surveillance Cameras in All Locations   

Ameristar

(Surveillance Dept.)

   Ameristar    Ameristar    Ameristar Equipment - Surveillance System   
Surveillance Monitoring & Recording Equipment   

Ameristar

(Surveillance Dept.)

   Ameristar    Ameristar    Ameristar Low Voltage    Low Voltage Cabling for
all systems    Low Voltage Engineer    General Contractor    General Contractor
   General Contractor Low Voltage   

Terminations for all systems

(unless designated otherwise)

  

Low Voltage Consultant Ameristar

(IT, Gamings, AV, Surveillance)

   General Contractor    General Contractor    General Contractor Low Voltage   
Terminations for surveillance cameras   

Low Voltage Consultant Ameristar

(Surveillance)

   Ameristar    Ameristar    Ameristar Low Voltage   

Final Connections for all systems

(unless designated otherwise)

  

Ameristar

(IT, Gamings, AV, Surveillance)

   Ameristar    Ameristar    Ameristar Electrical Electrical    UPS   
Electrical Engineer    General Contractor    General Contractor    General
Contractor Electrical    Conduit for all system cabling    Electrical Engineer
   General Contractor    General Contractor    General Contractor

 

Page 4 of 14



--------------------------------------------------------------------------------

AMERISTAR LAKE CHARLES

RESPONSIBILITY MATRIX

 

              

RESPONSIBILITY

Category

  

Item

  

Specifier

  

Furnish

  

Receive &
Warehouse

  

Install

Electrical    Cable Trays and Walker Duct    Electrical Engineer    General
Contractor    General Contractor    General Contractor Electrical    All Access
Doors    Electrical Engineer    General Contractor    General Contractor   
General Contractor Electrical - Lighting Electrical - Lighting    Casino -
Programmable Lighting Relay System    Lighting Consultant    General Contractor
   General Contractor    General Contractor Electrical - Lighting    Free
Standing Plug in Decorative Light Fixtures    Interior Designer    Purchasing
Agent    FF&E Installer    FF&E Installer Electrical - Lighting    Lamps Free
Standing Plug in Decorative Light Fixtures    Ameristar Lamping Program   

Ameristar

(1st par to be capitalized)

   FF&E Installer    FF&E Installer Electrical - Lighting    Lamps for All
Architectural Hard Wired Lighting   

Electrical Engineer /

Lighting Designer

   General Contractor    General Contractor    General Contractor Electrical -
Lighting    Lamps for Hard Wired Decorative Lighting   

Electrical Engineer /

Lighting Designer/

Interior Designer

   Purchasing Agent    General Contractor    General Contractor Electrical -
Lighting    Decorative Lighting - Custom & Hard Wired   

Electrical Engineer /

Lighting Designer/

Interior Designer

   Purchasing Agent    General Contractor    General Contractor Electrical -
Lighting    Architectural Lighting - Hard Wired   

Electrical Engineer /

Lighting Designer/

Interior Designer

   General Contractor    General Contractor    General Contractor Electrical -
Lighting    Decorative Ceiling Fans - Custom   

Electrical Engineer /

Lighting Designer/

Interior Designer

   Purchasing Agent    General Contractor    General Contractor Electrical -
Lighting    Decorative Ceiling Fans - Standard   

Electrical Engineer /

Lighting Designer/

Interior Designer

  

General Contractor

Purchasing Agent

   General Contractor    General Contractor Electrical - Lighting   

Lighting Cover Plates

Cover plates need to match contiguous wall color.

  

Electrical Engineer /

Lighting Designer/

Interior Designer

   General Contractor    General Contractor    General Contractor Electrical -
Lighting    Dimming Systems   

Electrical Engineer /

Lighting Designer/

Interior Designer

   General Contractor    General Contractor    General Contractor Electrical -
Lighting    Dimming Controls   

Electrical Engineer /

Lighting Designer/

Interior Designer

   General Contractor    General Contractor    General Contractor Electrical -
Lighting    Dimming Switches   

Electrical Engineer /

Lighting Designer/

Interior Designer

   General Contractor    General Contractor    General Contractor Electrical -
Lighting    Table Top Votives    Interior Designer    Purchasing Agent    FF&E
Installer    FF&E Installer Electrical - Lighting    Egress/General lighting   

Electrical Engineer /

Lighting Designer/

Interior Designer

   General Contractor    General Contractor    General Contractor Bar/Beverage
Equipment Bar/Beverage Equipment    Under Bar Equipment    FSE Consultant   
General Contractor    General Contractor    General Contractor Bar/Beverage
Equipment    Glass Wash Machines    FSE Consultant    General Contractor   
General Contractor    General Contractor Bar/Beverage Equipment    Beer Tower -
Standard or Decorative   

FSE Consultant / Interior

Designer

   General Contractor   

General Contractor

   General Contractor

 

Page 5 of 14



--------------------------------------------------------------------------------

AMERISTAR LAKE CHARLES

RESPONSIBILITY MATRIX

 

              

RESPONSIBILITY

Category

  

Item

  

Specifier

  

Furnish

  

Receive &
Warehouse

  

Install

Bar/Beverage Equipment    Beer Compressor    FSE Consultant / Ameristar (F&B
Dept.)    General Contractor    General Contractor    General Contractor
Bar/Beverage Equipment    Beer Lines    FSE Consultant    General Contractor   
General Contractor    General Contractor Bar/Beverage Equipment    Beer Heads   
FSE Consultant    General Contractor    General Contractor    General Contractor
Bar/Beverage Equipment    Liquor Lines    FSE Consultant    General Contractor
   General Contractor    General Contractor Bar/Beverage Equipment    Soda Lines
   FSE Consultant / Ameristar (F&B Dept.)   

General Contractor

coordinating Ameristar designated vendor (Coke) - no charge for the lines only

Bar/Beverage Equipment    CO2 Lines    FSE Consultant    General Contractor   
General Contractor    General Contractor Bar/Beverage Equipment    CO2 Equiment
   FSE Consultant    General Contractor    General Contractor    General
Contractor Bar/Beverage Equipment   

Soda Machine

(not vending machine)

   FSE Consultant / Ameristar (F&B Dept.)   

General Contractor

coordinating Ameristar designated vendor (Coke) - no charge for the soda machine
only

Bar/Beverage Equipment    Coffee Equipment    FSE Consultant / Ameristar (F&B
Dept.)   

General Contractor

using Ameristar designated vendor

Bar/Beverage Equipment    Chase Equipment, Chases, Trays    FSE Consultant   
General Contractor    General Contractor    General Contractor Bar/Beverage
Equipment    Beverage Conduit    FSE Consultant    General Contractor    General
Contractor    General Contractor Bar/Beverage Equipment    Ice Machines - Hotel
   Mechanical Engineer   

General Contractor

Purchasing Agent

  

General Contractor

FF&E Installer

  

General Contractor

FF&E Installer

Bar/Beverage Equipment    Ice Machines - Everywhere Else    FSE / Mechanical
Engineer    General Contractor    General Contractor    General Contractor
Bar/Beverage Equipment    Ice Machine Filters    FSE / Mechanical Engineer   
General Contractor    General Contractor    General Contractor Food Service
Equipment Food Service Equipment    Chocolate Fountain   

Ameristar

(F&B Dept.)

   Ameristar    Ameristar    Ameristar Food Service Equipment    Buffet Serving
Line Templates   

Ameristar

(F&B Dept.)

   Ameristar    Ameristar    Ameristar Food Service Equipment    Decorative Heat
Lamps    FSE Consultant / Interior Designer    General Contractor    General
Contractor    General Contractor Food Service Equipment    Sneeze Guards    FSE
Consultant / Interior Designer    General Contractor    General Contractor   
General Contractor Food Service Equipment    Grease Container   

Ameristar

(F&B Dept.)

   Ameristar    Ameristar    Ameristar Food Service Equipment    Shelving (Free
Standing)    FSE Consultant    General Contractor    General Contractor   
General Contractor

 

Page 6 of 14



--------------------------------------------------------------------------------

AMERISTAR LAKE CHARLES

RESPONSIBILITY MATRIX

 

              

RESPONSIBILITY

Category

  

Item

  

Specifier

  

Furnish

  

Receive &
Warehouse

  

Install

Food Service Equipment    Shelving (Built In)    FSE Consultant    General
Contractor    General Contractor    General Contractor Food Service Equipment   
Food Service Equipment Fabrication & Installation    FSE Consultant    General
Contractor    General Contractor    General Contractor Food Service Equipment   
Food Service Equipment Hook Ups & Disconnects   

FSE Consultant /

Mechanical Engineer

   General Contractor    General Contractor    General Contractor Food Service
Equipment    Food Service Equipment Start Up   

FSE Consultant /

Mechanical Engineer

   General Contractor    General Contractor    General Contractor Food Service
Equipment    Hard Surface Counter Tops    Interior Designer    General
Contractor    General Contractor    General Contractor Food Service Equipment   
Hoods    FSE Consultant    General Contractor    General Contractor    General
Contractor Food Service Equipment    Hood Cladding - Standard    FSE Consultant
   General Contractor    General Contractor    General Contractor Food Service
Equipment    Hood Cladding - Decorative    FSE Consultant / Interior Designer   
General Contractor    General Contractor    General Contractor Food Service
Equipment    Hoods - All Code required duct wrap/fire safe    FSE Consultant   
General Contractor    General Contractor    General Contractor Food Service
Equipment    Gas Valve for Fire Supression System    FSE Consultant    General
Contractor    General Contractor    General Contractor Food Service Equipment   
Gas Connection Valve   

FSE Consultant /

Mechanical Engineer

   General Contractor    General Contractor    General Contractor Food Service
Equipment    Fire Suppression System    FSE Consultant    General Contractor   
General Contractor    General Contractor Food Service Equipment    Hookup &
Interface of Hood Fire Suppression System to Fire Alarm   

FSE Consultant /

Electrical Engineer

   General Contractor    General Contractor    General Contractor Food Service
Equipment    Kitchen Exhaust Control Panels   

FSE Consultant /

Mechanical Engineer

   General Contractor    General Contractor    General Contractor Food Service
Equipment    Refrigeration Units    FSEConsultant    General Contractor   
General Contractor    General Contractor Food Service Equipment    Walk in
Coolers & Freezers   

FSEConsultant /

Ameristar (F&B Dept.)

   General Contractor    General Contractor    General Contractor Food Service
Equipment   

Walk in Coolers & Freezers -

Installation of Lighting Inside of the Cooler

  

FSEConsultant /

Electrical Engineer

   General Contractor    General Contractor    General Contractor Food Service
Equipment   

Walk in Coolers & Freezers -

Installation and Hookup of Door Heat Tape

  

FSEConsultant /

Mechanical Engineer

   General Contractor    General Contractor    General Contractor Food Service
Equipment   

Walk in Coolers & Freezers -

Installation and Hookup of Heat Tape for inside cooler condensate drains

  

FSEConsultant /

Mechanical Engineer

   General Contractor    General Contractor    General Contractor Food Service
Equipment   

Walk in Coolers & Freezers -

Installation of Condensate Lines Inside

  

FSEConsultant /

Mechanical Engineer

   General Contractor    General Contractor    General Contractor Food Service
Equipment    Refrigeration System and the Piping between the compressors and
coils.   

FSEConsultant /

Mechanical Engineer

   General Contractor    General Contractor    General Contractor Food Service
Equipment   

Walk in Coolers & Freezers -

Shelving Inside the Unit

   FSE Consultant    General Contractor    General Contractor    General
Contractor Warehouse Equipment

 

Page 7 of 14



--------------------------------------------------------------------------------

AMERISTAR LAKE CHARLES

RESPONSIBILITY MATRIX

 

               RESPONSIBILITY

Category

  

Item

   Specifier    Furnish    Receive &
Warehouse    Install Warehouse Equipment    Trash Compactor    Architect
Ameristar
(Purchasing
Dept.)    Ameristar    Ameristar    Ameristar
Vendor Warehouse Equipment    Warehouse Pallet Scale    Architect
Ameristar
(Purchasing
Dept.)    General
Contractor

Ameristar

   General
Contractor

Ameristar

   General
Contractor

Ameristar
Vendor

Warehouse Equipment    Warehouse Storage Racking & Shelving    Architect
Ameristar
(Purchasing
Dept.)    General
Contractor    General
Contractor    General
Contractor Warehouse Equipment    Warehouse Pallet Racking for Dry Storage   
Food Service
Consultant
Ameristar
(Purchasing
Dept.)    General
Contractor    General
Contractor    General
Contractor Warehouse Equipment    Pallet Jacks & Other Warehouse Equipment   
Ameristar
(Purchasing
Dept.)    Ameristar    Ameristar    Ameristar
Vendor Housekeeping Equipment Other Equipment - Housekeeping    Washing Machines
& Dryers
(for Spa & Housekeeping)    Ameristar
(Purchasing
Dept.)    General
Contractor    General
Contractor    General
Contractor Other Equipment - Housekeeping    Shelving and Storage for Clean
Linen    Architect    General
Contractor    General
Contractor    General
Contractor Other Equipment - Housekeeping    Shelving and Storage for Chemical
Room    Architect    General
Contractor    General
Contractor    General
Contractor Other Equipment - Housekeeping    Shelving and Storage for Lost &
Found Room    Architect    General
Contractor    General
Contractor    General
Contractor Other Equipment Other Equipment - Offices    Residential Size Dish
Machine    Ameristar
(Purchasing
Dept.)    General
Contractor    General
Contractor    General
Contractor Other Equipment    Fitness Center Equipment    Ameristar
Hotel Dept.)    Ameristar    Ameristar    Ameristar
Vendor Other Equipment    Uniform Conveyor System    Ameristar
(Uniform Dept.)    General
Contractor    General
Contractor    General
Contractor Other Equipment    Portable Dance Floor    Ameristar
(Banquets
Dept.)    Ameristar    Ameristar    Ameristar Other Equipment    Portable Bars
   Ameristar
(Banquets
Dept.)    Ameristar    Ameristar    Ameristar Other Equipment    Portable
Platform/Stage
may rent    Ameristar
(Entertainment
Dept.)    Ameristar    Ameristar    Ameristar Other Equipment    Portable Boxing
Ring
will probably rent    Ameristar
(Entertainment
Dept.)    Ameristar    Ameristar    Ameristar
Vendor Other Equipment    Spa Equipment - Built In    Spa Consultant    General
Contractor    General
Contractor    General
Contractor Other Equipment    Spa Equipment - Free Standing    Spa Consultant   
Ameristar    FF&E Installer    FF&E Installer Other Equipment    Vending
Machines    Ameristar
Vendor    Ameristar    Ameristar    Ameristar Other Equipment    Built-in Work
Benches    Architect


Respective
Ameristar

Depts.

   General
Contractor    General
Contractor    General
Contractor Metals/Woods Metals/Woods    Decorative Glass Racks    Interior
Designer    General
Contractor    General
Contractor    General
Contractor Metals/Woods    Bar Foot Railing    Interior Designer    General
Contractor    General
Contractor    General
Contractor Metals/Woods    Decorative Railing    Interior Designer    General
Contractor    General
Contractor    General
Contractor Insulation / Joints Insulation / Joints    Expansion Joint Covers   
Architect    General
Contractor    General
Contractor    General
Contractor Millwork Millwork    All Millwork, Including but not limited to:   
        

 

Page 8 of 14



--------------------------------------------------------------------------------

AMERISTAR LAKE CHARLES

RESPONSIBILITY MATRIX

 

              

RESPONSIBILITY

Category

  

Item

  

Specifier

  

Furnish

  

Receive &
Warehouse

  

Install

Millwork    Built in Bar            

 

Millwork

  

 

Hotel Front Desk

  

LOGO [g628109dsp_167a.jpg]

 

  

LOGO [g628109dsp_167b.jpg]

 

  

LOGO [g628109dsp_167b.jpg]

 

  

LOGO [g628109dsp_167b.jpg]

 

 

Millwork

  

 

Spa Reception Desk

           

 

Millwork

  

 

A/V / DJ Control Station(s)

           

 

Millwork

  

 

Hostess Stations

           

 

Millwork

  

 

Cashier Stations

           

 

Millwork

  

 

POS Service Station

           

 

Millwork

  

 

Beverage Station

           

 

Millwork

  

 

Podium - Custom

           

 

Millwork

  

 

Bell Services Podium

           

 

Millwork

  

 

Trash Receptacles in Millwork

            Millwork    Serving Line(s)    Interior Designer / Food Service
Consultant    General Contractor    General Contractor    General Contractor
Mechanical & Plumbing Mechanical    HVAC Commissioning    Mechanical Engineer   
Ameristar Furnished Mechanical    HVAC Test and Balance    Mechanical Engineer
   General Contractor Furnished Mechanical    Final Filter Change Before Turn
Over    Mechanical Engineer    General Contractor    General Contractor   
General Contractor Mechanical    FM 200 Systems for Surveillance & IT Equipment
Rooms    Mechanical Engineer    General Contractor    General Contractor   
General Contractor Mechanical    HVAC - Surveillance Room    Mechanical Engineer
   General Contractor    General Contractor    General Contractor Mechanical   
HVAC - IT Data Room    Mechanical Engineer    General Contractor    General
Contractor    General Contractor Mechanical    All access doors for access into
grease ducts (clean outs), access to fire alarm sprinkler heads or fire
detection or alarm devices    Mechanical Engineer    General Contractor   
General Contractor    General Contractor Mechanical    All water filters to ice
machines or any other potable water required to be filtered   

FSE Consultant /

Mechanical Engineer

   General Contractor    General Contractor    General Contractor Mechanical   
Water Softener System    Mechanical Engineer    General Contractor    General
Contractor    General Contractor Mechanical    HVAC in the Parking Garage
Elevator Lobbies    Mechanical Engineer    General Contractor    General
Contractor    General Contractor Plumbing    Drinking Fountains   

Mechanical Engineer /

Interior Designer

   General Contractor    General Contractor    General Contractor Public & BOH
Restrooms Public & BOH Restrooms    Stall Partitions    Interior Designer -
Public Architect - BOH    General Contractor    General Contractor    General
Contractor Public & BOH Restrooms    Stall Trash / Ash Tray?    Architect /
Interior Designer    General Contractor    General Contractor    General
Contractor

 

Page 9 of 14



--------------------------------------------------------------------------------

AMERISTAR LAKE CHARLES

RESPONSIBILITY MATRIX

 

              

RESPONSIBILITY

Category

  

Item

  

Specifier

  

Furnish

  

Receive &
Warehouse

  

Install

Public & BOH Restrooms    Grab Bars    Architect / Interior Designer    General
Contractor    General Contractor    General Contractor Public & BOH Restrooms   
Seat Cover Dispenser    Ameristar’s Product Vendor / Interior Designer   
General Contractor    General Contractor    General Contractor Public & BOH
Restrooms    Toilet Paper Dispensers    Ameristar’s Product Vendor / Interior
Designer    General Contractor    General Contractor    General Contractor
Public & BOH Restrooms    Paper Towel Dispensers
(for continuous rolls)    Ameristar’s Product Vendor / Interior Designer   
General Contractor    General Contractor    General Contractor Public & BOH
Restrooms    Feminine Product Dispenser    Ameristar’s Product Vendor / Interior
Designer    General Contractor    General Contractor    General Contractor
Public & BOH Restrooms    Soap Dispensers
automatic sensor & top loaded    Ameristar’s Product Vendor / Interior Designer
   General Contractor    General Contractor    General Contractor Public & BOH
Restrooms    Trash Cans (Built-In)    Architect / Interior Designer    General
Contractor    General Contractor    General Contractor Public & BOH Restrooms   
Trash Cans (Free Standing)    Architect / Interior Designer    Purchasing Agent
   FF&E Installer    FF&E Installer Hotel Room Bathroom Hotel Room Bathroom   
Vanity    Interior Designer   

General Contractor

Purchasing Agent

  

General Contractor

FF&E Installer

  

General Contractor

FF&E Installer

Hotel Room Bathroom    Bathroom Fixtures & Accessories
(towel racks, rings, toilet paper holder, robe hooks)    Interior Designer   
General Contractor    General Contractor    General Contractor Hotel Room
Bathroom    Makeup Mirror - Attached and/or Electrical    Interior Designer
Ameristar
(Hotel Dept.)    General Contractor    General Contractor    General Contractor
Hotel Room Bathroom    Shower Curtains & Rings    Interior Designer    Ameristar
(Operations Inventory Item)    FF&E Installer    FF&E Installer Hotel Room
Bathroom    Shower Curtain Rod    Interior Designer Ameristar
(Hotel Dept.)    General Contractor    General Contractor    General Contractor
Hotel Room Bathroom    Hair Dryer (Free Standing)    Ameristar
(Hotel Dept.)    Ameristar (Operations Inventory Item)    Ameristar    Ameristar
Hotel Room Bathroom    Tissue Holder    Ameristar
(Hotel Dept.)
to be approved by Interior Designer    Ameristar (Operations Inventory Item)   
Ameristar    Ameristar Hotel Room Bathroom    Trash Can    Interior Designer
Ameristar
(Hotel Dept.)    Ameristar (Operations Inventory Item)    Ameristar    Ameristar
Hotel Room Bathroom    Other - glasses, soap, coffee, etc.    Ameristar
(Hotel Dept.)    Ameristar (Operations Inventory Item)    Ameristar    Ameristar
Hotel Room Bathroom    Makeup Mirror - Free Standing    Ameristar
(Hotel Dept.)    Ameristar (Operations Inventory Item)    Ameristar    Ameristar
Hotel Room Bathroom    Framed Vanity Mirror    Interior Designer    Purchasing
Agent   

General Contractor

FF&E Installer

  

General Contractor

FF&E Installer

Hotel Room Bathroom    Plumbing Fixtures - Faucets, Lavaories, Levers, Sinks   
Mechanical Engineer / Interior Designer    General Contractor    General
Contractor    General Contractor Finishes

 

Page 10 of 14



--------------------------------------------------------------------------------

AMERISTAR LAKE CHARLES

RESPONSIBILITY MATRIX

 

              

RESPONSIBILITY

Category

  

Item

  

Specifier

  

Furnish

  

Receive &
Warehouse

  

Install

Finishes    Elevator Cab Interiors & Floors    Interior Designer    General
Contractor    General Contractor    General Contractor Finishes    Base - Tile,
Wood, Vinyl or Rubber    Interior Designer    General Contractor    General
Contractor    General Contractor Finishes    Carpet Pad & Adhesive    Ameristar
(Purchasing Dept.)    General Contractor    General Contractor    General
Contractor Finishes    Carpet - Front of House    Interior Designer   
Purchasing Agent
(GC to provide quantities)    General Contractor    General Contractor Finishes
   Carpet - Back of House    Architect    General Contractor    General
Contractor    General Contractor Finishes    Decorative Rugs    Interior
Designer    Purchasing Agent
(GC to provide quantities)    FF&E Installer    FF&E Installer Finishes   
Carpet Base - Front of House    Interior Designer    Purchasing Agent
(GC to provide quantities)    General Contractor    General Contractor Finishes
   Carpet Base - Back of House    Architect    General Contractor    General
Contractor    General Contractor Finishes    Wall Covering and Border - FOH   
Interior Designer    Purchasing Agent
(GC to provide quantities)    General Contractor    General Contractor Finishes
   Wall Covering and Border - BOH    Architect   

General Contractor

Purchasing Agent

   General Contractor    General Contractor Finishes    Floor Mats & Grids   
Interior Designer / Architect    Purchasing Agent    FF&E Installer    FF&E
Installer Artwork & Artifacts Artwork & Artifacts    Commercial Art    Interior
Designer    Purchasing Agent    FF&E Installer    FF&E Installer Artwork &
Artifacts    Mirrors - Standard    Architect/ Interior Designer    General
Contractor    General Contractor    General Contractor Artwork & Artifacts   
Mirrors - Decorative    Interior Designer    Purchasing Agent    FF&E Installer
   FF&E Installer Artwork & Artifacts    Mirrors - Decorative and Lighted   
Interior Designer    Purchasing Agent    General Contractor    General
Contractor Artwork & Artifacts    Framing - Artwork    Interior Designer   
Purchasing Agent    FF&E Installer    FF&E Installer Artwork & Artifacts   
Themed props    Interior Designer    Purchasing Agent    FF&E Installer    FF&E
Installer Artwork & Artifacts    Artwork Blocking    Architect / Interior
Designer    General Contractor    General Contractor    General Contractor
Artwork & Artifacts   

Interior Landscape

None Included

   Interior Designer    General Contractor    General Contractor    General
Contractor Artwork & Artifacts   

Planters & Pots

Exterior Only

   Interior Designer    General Contractor    General Contractor    General
Contractor Furniture Furniture    Case Goods - Free Standing    Interior
Designer    Purchasing Agent    FF&E Installer    FF&E Installer Furniture   
Mattresses    Ameristar
(Corporate Purchasing)    Ameristar    FF&E Installer    FF&E Installer
Furniture    Bed Frames - Free Standing
(including ADA height)    Ameristar
(Corporate Purchasing)    Ameristar    FF&E Installer    FF&E Installer
Furniture    Playing Pianos
for Presidential Suites    Ameristar
(Hotel & Design Depts.)    Ameristar    FF&E Installer    FF&E Installer

 

Page 11 of 14



--------------------------------------------------------------------------------

AMERISTAR LAKE CHARLES

RESPONSIBILITY MATRIX

 

              

RESPONSIBILITY

Category

  

Item

  

Specifier

  

Furnish

  

Receive &
Warehouse

  

Install

Furniture    All Furniture Fabric and Flame Retarding
(except Slot/Table Game Chairs & Banquet Chairs)    Interior Designer   
Purchasing Agent    Purchasing Agent    PA send to Furniture Company Furniture
   All Furniture
unless specifically listed otherwise on this matrix.    Interior Designer   
Purchasing Agent    FF&E Installer    FF&E Installer Furniture    Decorative
Pillows    Interior Designer    Purchasing Agent    FF&E Installer    FF&E
Installer Furniture    Banquet Chairs    Interior Designer for Fabric /
Ameristar
(Purchasing Dept.)    Ameristar    FF&E Installer    FF&E Installer Furniture   
Banquet Tables   

Ameristar

(F&B Dept.)

   Ameristar    FF&E Installer    FF&E Installer Furniture    Office Furniture -
Front of House    Interior Designer    Purchasing Agent    FF&E Installer   
FF&E Installer Furniture    Board Room Table System    Ameristar (Purchasing
Dept.) / Interior Designer    Ameristar    Ameristar    Ameristar Vendor
Furniture    Office Furniture - Back of House    Ameristar
(Purchasing Dept.) with assistance from Architect    Ameristar    Ameristar   
Ameristar Vendor Furniture    Restaurant/Bar Table Bases & Tops    Interior
Designer    Purchasing Agent   

General Contractor

FF&E Installer

  

General Contractor

FF&E Installer

Furniture   

Benches - Fixed

Exterior Only

   Interior Designer    General Contractor    General Contractor    General
Contractor Furniture    Benches - Free Standing       Purchasing Agent    FF&E
Installer    FF&E Installer Furniture    All Trash Receptacles - FOH    Interior
Designer    Purchasing Agent    FF&E Installer    FF&E Installer Furniture   
All Trash Receptacles - BOH    Architect    Ameristar    FF&E Installer    FF&E
Installer Furniture   

Pool Furniture

including umbrellas and cabanas

   Pool Designer    Purchasing Agent    FF&E Installer    FF&E Installer
Furniture    Pool Cabanas    Pool Designer    General Contractor    General
Contractor    General Contractor Furniture    Pool Equipment - Tubes & Racks for
the Lazy River    Ameristar
(Purchasing Dept.)    Ameristar    FF&E Installer    FF&E Installer Furniture   
Pool Equipment - Towel Kiosk    Pool Designer    Purchasing Agent    FF&E
Installer    FF&E Installer Furniture    Specialized Surveillance Furniture   
Ameristar
(Surveillance Dept.)    Ameristar    Ameristar    Ameristar Furniture    Booth /
Banquette Fabric and Flame Retarding    Interior Designer    Purchasing Agent
GC to provide quantities    Purchasing Agent    PA send to General Contractor’s
Subcontractor Furniture    Booth / Banuette Trim / Surrounding Millwork   
Interior Designer    General Contractor    General Contractor    General
Contractor Furniture    Booth / Banquette Fabrication & Installation    Interior
Designer    General Contractor    General Contractor    General Contractor
Furnishings

 

Page 12 of 14



--------------------------------------------------------------------------------

AMERISTAR LAKE CHARLES

RESPONSIBILITY MATRIX

 

               RESPONSIBILITY

Category

  

Item

   Specifier    Furnish    Receive &
Warehouse    Install Furnishings    All Public Space Trash/Ash Cans    Interior
Designer    Purchasing
Agent    FF&E Installer    FF&E Installer Furnishings    Window Treatments -
Curtain Fabric, including trim and flame retarding    Interior Designer   
Purchasing
Agent    Purchasing
Agent    Purchasing
Agent Furnishings    Window Treatments - Curtain Fabrication    Interior
Designer    General
Contractor

Purchasing
Agent

   General
Contractor

FF&E Installer

   General
Contractor

FF&E Installer

Furnishings    Window Treatments - Curtain Hardware    Interior Designer   
General
Contractor

Purchasing
Agent

   General
Contractor

FF&E Installer

   General
Contractor

FF&E Installer

Furnishings    Bedding (including linen, bolsters, blankets, pillows for the
bed, etc.)    Interior Designer    Ameristar


(Operations
Inventory Item)

   Ameristar    Ameristar Furnishings    Throws & Scarves    Interior Designer
   Ameristar


(Operations
Inventory Item)

   Ameristar    Ameristar Furnishings    Room Trash Cans    Ameristar
(Hotel Dept.)


to be approved
by Interior
Designer

   Ameristar


(Ops Inventory
Item)

   Ameristar    Ameristar Furnishings    Alarm Clocks    Ameristar


(Hotel Dept.)

   Ameristar


(Operations
Inventory Item)

   Ameristar    Ameristar Furnishings    Coffee Maker    Ameristar


(Hotel Dept.)

   Ameristar


(Operations
Inventory Item)

   Ameristar    Ameristar Furnishings    Microwave (Non-commercial)    Ameristar


(Hotel Dept.)

   Ameristar


(Operations
Inventory Item)

   Ameristar    Ameristar Furnishings    Under Counter Refrigerator for Suite
Bars    Ameristar


(Purchasing
Dept.)

   Ameristar    FF&E Installer    FF&E Installer Furnishings    Small
Refrigerator for Hotel Rooms    Ameristar


(Purchasing
Dept.)

   Ameristar    FF&E Installer    FF&E Installer Furnishings    Hotel Room Safes
   Ameristar


(Hotel &
Purchasing
Depts.)

   Ameristar    FF&E Installer    FF&E Installer Furnishings    Closet Rod - 5/8
inch    Interior Designer    General
Contractor    General
Contractor    General
Contractor Furnishings    Closet Hangers    Ameristar


(Hotel Dept.)

   Ameristar
(Operations
Inventory Item)    Ameristar    Ameristar Furnishings    Irons & Ironing Board
   Ameristar


(Hotel Dept.)

   Ameristar
(Operations
Inventory Item)    Ameristar    Ameristar Furnishings    Ironing Board & Iron
Mount    Ameristar


(Hotel Dept.)

   Ameristar
(Operations
Inventory Item)    FF&E Installer    FF&E Installer Furnishings    Luggage Racks
   Ameristar
(Hotel Dept.)


to be approved
by Interior
Designer

   Ameristar
(Operations
Inventory Item)    Ameristar    Ameristar Furnishings    Bell Carts    Ameristar
(Hotel Dept.)
to be approved
by Interior
Designer    Ameristar    Ameristar    Ameristar Signage Signage - Regulatory   
Blocking for all Signage    Architect    General
Contractor    General
Contractor    General
Contractor Signage - Regulatory    FOH Regulatory Signage    Signage
Designer    Ameristar    Ameristar    Ameristar
Contractor

 

Page 13 of 14



--------------------------------------------------------------------------------

AMERISTAR LAKE CHARLES

RESPONSIBILITY MATRIX

 

               RESPONSIBILITY

Category

  

Item

   Specifier    Furnish    Receive &
Warehouse    Install Signage - Regulatory    Building Signs    Architect /
Signage
Designer    General
Contractor    General
Contractor    General
Contractor Signage - Regulatory    Venue Signs    Signage
Designer    Ameristar    Ameristar    Ameristar
Contractor Signage Surrounds    Digital Venue Hours & Menu Signs    Interior
Designer    Ameristar    Ameristar    Ameristar
Contractor Signage/Graphics    Directional Signage - Parking Garage    Signage
Designer    General
Contractor    General
Contractor    General
Contractor Signage/Graphics    Directional Signage - All Other    Signage
Designer    Ameristar    Ameristar    Ameristar
Contractor Signage - Hotel    Hotel Room Numbers    Signage
Designer    General
Contractor    General
Contractor    General
Contractor Signage - Hotel    Exit Plan on Entry Door    Signage
Designer    General
Contractor    General
Contractor    General
Contractor Signage - Hotel    Rate Schedule in Closet    Ameristar


(Hotel Dept.)

   Ameristar


(Operations
Inventory Item)

   Ameristar    Ameristar
Contractor Signage - Hotel    Frame for Rate Schedule    Ameristar


(Hotel Dept.)

   General
Contractor    General
Contractor    General
Contractor

 

Page 14 of 14



--------------------------------------------------------------------------------

AMERISTAR CASINO RESORT

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

These Clarifications/Assumptions supersede all other proposals and
communications concerning the Project. These Clarifications/Assumptions are
based upon the Contract Documents prepared by Bergman Walls & Associates, LTD
(“Architect”) as listed in Attachment “A”. In the event of any conflict or
inconsistency between these Clarifications/Assumptions and the Contract
Documents or any agreement between the parties, these Clarifications/Assumptions
shall control and govern, such that any deviation from these
Clarifications/Assumptions shall entitle Contractor to an appropriate adjustment
of its price and schedule. These Clarifications/Assumptions are not intended and
shall not be construed to expand Yates’ obligations and responsibilities beyond
those expressly set forth in the Contract Documents.

CLARIFICATIONS & ASSUMPTIONS

General Overview

The General Overview applies to all areas of the Project. The Project is broken
down into subcategories by space type and includes the following areas:

 

  a. Sitework & Golf Course

 

  b. Marine Work

 

  c. Casino

 

  d. Lowrise, Central Plant and Warehouse, and Porte Cochere

 

  e. Parking Garage

 

  f. Hotel

 

  g. Pools and Pool Decks

 

  h. Spa

 

  i. Maintenance Building

Project duration is based on a 24 month project schedule subject to adjustments
via change orders.

We have assumed a readily available workforce and an uninterrupted supply of
material and equipment. Schedule is based on 15 lost days due to bad weather per
year. All float in the construction schedule belongs to the contractor.

Critical to the overall project schedule and project budget are the design
deliverables. The remaining deliverable dates are listed below.

 

W.G. Yates & Sons Construction Company    Ameristar - General Gulf Coast
Division - Confidential    Lake Charles, LA



--------------------------------------------------------------------------------

DESIGN DELIVERABLES

 

•   Outbuildings IFC 07-24-13

 

•   All other Areas IFC 05-03-13

Builders Risk insurance is excluded, including any and all deductibles, gaps in
coverage for soft cost, and external General Conditions and equipment. Owner is
responsible for an “All Risk Builders Risk Policy”.

The cost of a $100,000,000.00 Performance and Payment Bond has been included.

All FF&E work is excluded unless specifically noted otherwise in the
Clarifications and Assumptions. We have included items as indicated to be the
responsibility of the contractor on the Responsibility Matrix.

Additional costs resulting from any tax or additional fees imposed under any
statute, court decision or regulation becoming effective after acceptance of the
GMP is excluded.

The contract excludes all permits, review fees, tap fees, impact fees or any
other governmental assessment of any type.

No Utility Service Fees, Utility Service Deposits, Hook Up Fees or Assessments
are included.

All testing laboratory costs including water intrusion testing are excluded.
Commissioning by a third party is excluded.

Allowances will be reconciled based on the cost of all items related to a
particular scope of work, including, but not limited to, material, taxes,
delivery, installation, bond, insurance, overhead and profit. Yates makes no
representation as to the accuracy or adequacy of any allowance amounts.

Selected subcontractor values used in the budget include bond cost, but
contractor makes no representation that all subcontractor bonds will be
provided.

Union labor rates, where applicable, are based on current labor agreements.
Future union labor agreements which increase labor rates shall require a change
order to the contract.

Sales tax is included at a rate of 9% for all areas with the exception of the
casino barge. The casino barge is assumed tax exempt so no sales tax is included
for this area.

Any improvements that are not supported by piles will be subject to settlement.
Slopes and elevations of improvements that are not pile supported may fail and
contractor cannot be held responsible for such failure

To the extent possible, local subcontractors will be utilized provided they
submit the lowest and best proposal for their respective scope of work.

Contractor reserves the right to change and or substitute project personnel.

 

W.G. Yates & Sons Construction Company    Ameristar - General Gulf Coast
Division - Confidential    Lake Charles, LA



--------------------------------------------------------------------------------

Based on the owner’s decision to eliminate the elastomeric coating from the
exterior building surfaces to reduce cost, we strongly recommend that all EIFS
surfaces receive an elastomeric coating 12-18 months after project completion.

Fire rated material in millwork, case work, trim and lumber is excluded at all
locations throughout the facility.

Installation of wall covering on exterior walls is strongly discouraged due to
the possibility of mold and mildew growth.

ABS vessel inspection fees and any work required by ABS not currently indicated
in the drawings and specifications are excluded.

All warranties are assumed to be one year from substantial completion on labor
and materials unless manufacturer’s standard warranty is greater.

Termite treatment is excluded.

All back of house elevators are included as standard finishes as provided by the
manufacturer.

All public elevators have an allowance of $35,000 per cab for finishes including
ceilings, walls, floors, fixtures and hardware.

Specialty fixtures to include but not limited to hanging, sconces, and
decorative fixtures are excluded and are part of the Owner FF&E scope of work.

We have included an “equal to” light fixture package for all interior and
exterior lighting.

General Conditions for project management, supervisory personnel, temporary
offices, temporary power and associated management cost are Lump Sum as
described in Amendment #1. Hoisting and trade cleanup are not included in the
lump sum general conditions.

The project Substantial Completion date is set at 8/17/2014 subject to future
changes and adjustments forthcoming.

The proposed GMP includes a deductive allowance of <$2,400,000> for
subcontractor credits related to the Owner Controlled Insurance Program. This
amount shall be adjusted by change order based on actual savings received from
subcontractors. Contractor lump sum items to include general conditions and
concrete barge construction do not include general or excess liability insurance
and are not subject to audit.

General conditions for schedule extensions beyond 8/17/2014 will be adjusted on
a pro-rata basis.

 

W.G. Yates & Sons Construction Company    Ameristar - General Gulf Coast
Division - Confidential    Lake Charles, LA



--------------------------------------------------------------------------------

AMERISTAR CASINO RESORT

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

CASINO

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

General Note: All equipment inside the barge, equipment specified by the naval
architect, and systems required to meet the definition of an operable vessel by
the State of Louisiana is included.

DIVISION 02

See Marine Work clarifications & assumptions.

DIVISION 03

The concrete is included per the structural drawings. We have not made any
allowances for future modifications or additions.

Hoisting is included for this scope of work.

Floor flatness and floor levelness are assumed to be to be a minimum of FF15 and
a FL minimum of 10 based on measurements taken within 24 hours of pour.

DIVISION 04

No masonry is included.

DIVISION 05

The structural steel is included per the structural drawings. We have not made
any allowances for future modifications or additions.

An allowance of $100,000 is included for miscellaneous steel not shown.

DIVISION 06

Slot machine bases are not included.

All millwork is included per the interior design drawings.

 

   1    W.G. Yates & Sons Construction Company       Ameristar - Casino Gulf
Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

At Contractor’s option, we intend to use GFRG in lieu of wood or wood in lieu of
GRFG for running trim to achieve the same look.

DIVISION 07

Spray Applied fireproofing applied to the structural steel is included at
columns, floor beams, roof beam and deck at roofs that are under 20’ aff.
Fireproofing is also included at primary roof beams only at roofs that are 20’
or more aff.

Roofing over insulation is included as shown.

Roofing warranty is included in accordance with manufacturer’s standard
warranty.

DIVISION 08

All doors, frames, hardware and interior glazing are included as shown. All
security hardware is excluded. We include construction cores only. Cylinders and
master keying shall be by owner per specifications.

DIVISION 09

Elastomeric coatings are not included.

BWA drawings dated 11/29/12 “Overall elevations with comments” changed most GFRG
shapes to EIFS. All of the details do not reflect this change. We have included
EIFS shapes per the 11/29/12 drawing.

Casino area ACT Type 103 ceilings are included as Creat A Tile by Armstrong.

Ballroom ACT ceilings are included at an allowance of $11.00 per square foot
furnished and installed.

Wood flooring is included at a $15.00 per square foot material purchase
allowance.

All tile is included as thinset.

DIVISION 10

All Division 10 items are included as shown.

All signage is excluded other than emergency exit signage.

Operable partitions are included as Hufcor. We include factory installation of
owner supplied fabric finish on partitions. The following optional features are
not included; custom painted trim colors, custom painted track, custom color
anodized track, and chair rail pan.

 

   2    W.G. Yates & Sons Construction Company       Ameristar - Casino Gulf
Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

DIVISION 11

Kitchen and bar equipment is included as shown.

DIVISION 12

N/A

DIVISION 13

N/A

DIVISION 14

We include (1 ea.) passenger elevator (CP1). The elevator is 150 FPM, 4000 lb
capacity Monospace Machine Room less elevator as manufactured by Kone.

We include (3 ea.) service elevator (CS1 & LDS1 & LDS2).

CS1 is 150 FPM, 4500 lb capacity Ecospace Machine Room less elevator as
manufactured by Kone.

LDS1 & 2 is 150 FPM, 5000 lb Ecospace Machine Room less elevators as
manufactured by Kone.

1 Operating Panel/Car are included. Panel is applied in lieu of Swing type.

Floor indicators at each floor are excluded on service elevators.

Cab interior finishes per KONE standards as submitted.

Hall Lanterns excluded at all Service Elevators.

We include four (4) 40” step TM110™ escalators (2 @ 16’ rise, 2 @ 8’ rise) with
glass balustrades, Stainless steel decks, Exterior cladding of trusses limited
to 10 lbs / sq.ft.).

DIVISION 15

Plumbing

Plumbing systems are included as shown.

 

   3    W.G. Yates & Sons Construction Company       Ameristar - Casino Gulf
Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

HVAC

Insulation changes have been incorporated based on the approved schedule
submitted in RFI 50-181.

We have assumed piping coil connections to AHU’ 0-15,000 CFM as single coil,
16,000-25,000 CFM as double coil, and 26,000 CFM and above as triple coil.

Fire Protection

A wet sprinkler system with concealed heads in all public areas and exposed
heads in all BOH spaces is included in the budget.

All public space sprinkler heads are included as white per the specification. No
custom colored heads are included.

DIVISION 16

Electrical

The following electrical scope is included.

A walker duct system will be installed per layout.

Distribution and panel boards will utilize molded case breakers.

Utility tunnel feeders will be PVC conduit with aluminum conductors.

Overhead feeders will be EMT conduit with aluminum conductors.

Branch circuitry will be routed to the slot banks via the walker duct system.

A budget for light fixtures and lighting control is included per the electrical
proposal.

We have included installation of the owner furnished light fixtures.

Lamps for owner furnished light fixtures will be provided.

Branch circuitry for power and lighting will utilize MC cable.

Two 300KVA UPS with bypass isolation will be provided and installed.

One 75 KVA UPS with bypass isolation will be provided and installed.

LV cabling will utilize open wire plenum cable on J-Hooks.

 

   4    W.G. Yates & Sons Construction Company       Ameristar - Casino Gulf
Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

A budget for LV cabling is included as defined by the electrical proposal.

A budget for AV is included as defined by the electrical proposal.

Fire stopping will be provided per local code requirements.

An addressable fire alarm system will be provided utilizing open plenum cabling
and J-Hooks.

 

   5    W.G. Yates & Sons Construction Company       Ameristar - Casino Gulf
Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

AMERISTAR CASINO RESORT

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

LOWRISE / CENTRAL PLANT / PORTE COCHERE

GENERAL CONDITIONS—See General Overview

DIVISION 02

Landscaping and Irrigation is included in Sitework Budget, no separate budget is
included for this area.

All utilities 5 ft outside from building line are included in Sitework Budget.

No storm drainage will be included under the building platform.

DIVISION 03

Concrete is included per the structural drawings. We have not made any
allowances for future modifications or additions.

DIVISION 04

Masonry is included per the structural drawings.

DIVISION 05

The structural steel is included per the structural drawings. We have not made
any allowance for future modifications or additions.

DIVISION 06

All millwork is included per the interior design drawings.

We intend to use GFRG in lieu of wood or wood in lieu of GRFG to achieve the
same look.

We have included an allowance of $500,000 for millwork and themed items at Blue
Martini.

We have included an allowance of $675,000 for millwork and themed items at the
Steakhouse.

We have included an allowance of $35,000 for millwork and themed items at
Starbuck’s.

 

   1    W.G. Yates & Sons Construction Company       Ameristar – Lowrise Gulf
Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

We have included an allowance of $575,000 for millwork and themed items at the
Buffet.

We have included an allowance of $700,000 for millwork and themed items at
Tito’s.

DIVISION 07

Spray Applied fireproofing applied to the structural steel is included at
columns, floor beams, roof beam and deck at roofs that are under 20’ aff.
Fireproofing is also included at primary roof beams only at roofs that are 20’
or more aff. Fireproofing of Porte Cochere is included.

Roofing over insulation is included as shown.

Roofing warranty is included in accordance with manufacturer’s standard
warranty.

DIVISION 08

All doors, frames, and hardware are included as shown. All security hardware is
excluded. We include construction cores only. Cylinders and master keying shall
be by owner per specifications.

Metal framed skylights in standard color are included at the Porte Cochere.
Skylights will be designed to support a 4,000 lb. point load.

All glass and glazing is included as non impact rated.

DIVISION 09

Elastomeric coatings are excluded.

BWA drawings dated 11/29/12 “Overall elevations with comments” changed most GFRG
shapes to EIFS. All of the details do not reflect this change. We have included
EIFS shapes per the 11/29/12 drawing.

Wood flooring is included at a $15.00 per square foot material purchase
allowance.

We have included an allowance of $125,000 for Blue Martini flooring and stone.

We have included an allowance of $250,000 for Steakhouse flooring and stone.

We have included an allowance of $85,000 for Buffet flooring and stone.

We have included an allowance of $20,000 for Starbuck’s flooring and stone.

All tiles is included as thinset.

 

   2    W.G. Yates & Sons Construction Company       Ameristar – Lowrise Gulf
Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

Retail areas are included as white box shell space, drywall will be fire taped,
finishing is excluded. No other finishes are included in these areas.

DIVISION 10

All Division 10 items are included as shown.

All interior signage is excluded other than emergency exit signage.

We have included an allowance of $150,000 for exterior building signage
infrastructure to include structural and electrical.

We have included an allowance of $30,000 for wire mesh partitions.

Division 11

The food service equipment is included as shown. We have included an allowance
of $200,000 for kitchen and bar equipment at Blue Martini.

DIVISION 12

N/A

DIVISION 13

N/A

DIVISION 14

We include (1 ea.) passenger elevator (CP1). The elevator is 150 FPM, 4000 lb
capacity Monospace Machine Room less elevator as manufactured by Kone.

We include (3 ea.) service elevators (CS1 & LDS1 & LDS2).

CS1 is 150 FPM, 4500 lb capacity Ecospace Machine Room less elevator as
manufactured by Kone.

LDS1 & 2 is 150 FPM, 5000 lb Ecospace Machine Room less elevators as
manufactured by Kone.

1 Operating Panel/Car are included. Panel is applied in lieu of Swing type.

Floor indicators at each floor are excluded on service elevators.

Cab interior finishes per KONE standards as submitted.

 

   3    W.G. Yates & Sons Construction Company       Ameristar – Lowrise Gulf
Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

Hall Lanterns are excluded at all Service Elevators.

We include four (4) 40” step TM110™ escalators (2 @ 16’ rise, 2 @ 8’ rise) with
glass balustrades, Stainless steel decks,

Exterior cladding of escalator trusses is limited to 10 lbs / sq.ft.

DIVISION 15

Plumbing

Plumbing systems are included as shown.

HVAC

We have included an allowance of $60,000 for cooling tower emergency make up
water piping within the building.

Insulation changes have been incorporated based on the approved schedule
submitted in RFI 50-181.

We have included control of approximately 40 lighting panels with the BAS
system.

We have assumed piping coil connections to AHU’ 0-15,000 CFM as single coil,
16,000-25,000 CFM as double coil, and 26,000 CFM and above as triple coil.

We have included the following design completion items.

 

  •   Piped HHW to (4) VAV boxes using max 8 fps and 8’/100’ pressure drop.
M2101A.

 

  •   Piped HHW to (7) VAV boxes using max 8 fps and 8’/100’ pressure drop.
M2101B.

 

  •   Piped HHW to (1) VAV boxes using max 8 fps and 8’/100’ pressure drop.
M2101C.

 

  •   Piped HHW to (4) VAV boxes using max 8 fps and 8’/100’ pressure drop.
M2101D.

 

  •   Piped HHW to (3) VAV boxes using max 8 fps and 8’/100’ pressure drop.
M2101E.

 

  •   Added HHW to (4) VAV boxes using max 8 fps and 8’/100’ pressure drop.
Added (1) FCU to the service bar area. Extended condensate drain from FCU to
waste stack. M2101H.

 

  •   Added and piped HHW to (6) VAV boxes located within the buffet max 8 fps
and 8’/100’ pressure drop. M2101K

 

  •   Added HHW to (3) VAV boxes using max 8 fps and 8’/100’ pressure drop.
M2101M.

 

  •   Sized CHW & HHW using max 8 fps and 8’/100’ pressure drop to AHU. Routed
condensate drain to waste stack. M2101P

 

  •   Added HHW to (3) VAV boxes using max 8 fps and 8’/100’ pressure drop.
M2103A.

 

  •   Added HHW to (13) VAV boxes using max 8 fps and 8’/100’ pressure drop.
Assumed (6) VAV boxes within steak house.

 

  •   Extended CHW to kitchen area for kitchen cooled equipment using max 8 fps
and 8’/100’ pressure drop. M2103B.

 

  •   Added HHW to (6) VAV boxes max 8 fps and 8’/100’ pressure drop chart.
Extended condensate drain from FCU’s. M2103C.

 

   4    W.G. Yates & Sons Construction Company       Ameristar – Lowrise Gulf
Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

Fire Protection

A complete wet pipe sprinkler system with concealed heads in public areas and
exposed heads in back of house areas is included in the budget.

All public space sprinkler heads are included as white per the specification. No
custom colored heads are included.

No fire protection is included at the Porte Cochere.

DIVISION 16

Electrical

The following electrical scope is included.

Three 2000KW emergency generators with a 10,000 gallon fuel supply provided and
installed by the mechanical contractor.

MSA Switchboard 4000 amp with draw-out main breaker and thermal molded case
distribution sub breakers.

MSB Switchboard 4000 amp with draw-out main breakers and thermal molded case
distribution sub breakers.

MSC Switchboard 4000 amp with draw-out main breaker and thermal molded case
distribution sub breakers.

MSD Switchboard 4000-amp with draw-out main breaker and thermal molded case sub
distribution breakers.

EMSA Switchboard 4000-amp with draw-out main breaker and thermal molded case sub
distribution breakers.

ATS AE1 800-amp.

ATS AX1 1200-amp.

ATS AX2 1200-amp.

ATS AU1 2000-amp.

ATS AC1 2000-amp.

CTB 2500-amp cable tap box.

CTB 4000-amp cable tap box.

 

   5    W.G. Yates & Sons Construction Company       Ameristar – Lowrise Gulf
Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

One 250KW diesel wheelhouse generator.

ATS B1 4000-amp.

ATS C1 4000-amp.

ATS B-B 400-amp.

Service entrance will be installed utilizing coated MC cable with aluminum
conductors.

Overhead feeder conduits will be EMT with aluminum conductors.

Connection to HVAC equipment will be with copper conductors.

An addressable fire alarm system will be installed in open wire plenum cabling.

Lighting is provided as defined in the electrical proposal.

Branch circuitry for lighting and power will utilize MC cable.

Low voltage cabling will be installed utilizing open wire plenum cabling and
defined in the electrical proposal.

A lightening protection system will be provided and installed with a master UL
label provided.

Fire stopping will be provided per local code requirements. Temporary power and
lighting will be provided and maintained per OSHA requirements.

 

   6    W.G. Yates & Sons Construction Company       Ameristar – Lowrise Gulf
Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

AMERISTAR CASINO RESORT

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

PARKING GARAGE

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

No site import is included for parking garage foot print. We will lightly grade
building pad area and level existing grade. Piles will be driven from existing
grade. No seal slab will be used under the garage.

Landscaping and Irrigation is included in Sitework Budget, no separate budget is
included for this area.

All Water, Sewer, Utilities outside of 5 ft from building line is included in
Sitework Budget

No storm drainage will be included under the building platform.

Parking garage painted striping is included as shown, thermoplastic stripping is
excluded.

All concrete wheel stops are excluded.

DIVISION 03

The concrete is included per the structural drawings. We have not made any
allowances for future modifications or additions.

The garage pre-cast structure is design build by Tindall Corporation. Parking
garage stairs are included as precast concrete. Garage foundations and
structural poured in place concrete is not design build.

DIVISION 04

No masonry is included.

DIVISION 05

No structural steel framing is included.

 

   1    W.G. Yates & Sons Construction Company       Ameristar–Parking Garage
Gulf Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

Painted steel handrails are included at each stair.

DIVISION 06

N/A

DIVISION 07

Traffic coating is included on floors 2, 3, and 4. No coating is included at
floor 1.

Joint sealants at precast concrete panel and cove joints are included.

We exclude spray applied fireproofing and intumescent paint.

No roofing is included at the Parking Garage. Stair towers are open.

DIVISION 08

All doors, frames, and hardware are included as shown.

DIVISION 09

Painting of exterior garage and interior walls, ceilings and columns is
included.

No EIFS is included.

DIVISION 10

We have included an allowance of $100,000 for signage infrastructure to include
structural and electrical.

Division 11

Parking control equipment is included as shown.

DIVISION 12

All FF&E is excluded.

DIVISION 14

We include (3 ea.) passenger elevators at the parking garage. (PP1-3). These
elevators are 350 FPM, 4000 lb capacity Monospace Machine Room less elevators as
manufactured by Kone. An additional 13” of Hoistway from front-back is required
in addition to dimensions shown on

 

   2    W.G. Yates & Sons Construction Company       Ameristar–Parking Garage
Gulf Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

current documents. Maximum allowable finish weight for customer provided
interiors and floor shall not exceed 1400 lbs., total. Floor indicators at each
floor are included.

DIVISION 15

Plumbing

Deck and floor drains are included.

HVAC

No HVAC in garage is included.

A basic exhaust evacuation system is included on the first two floors only. All
other areas are excluded.

Fire Protection

No sprinkler system is included for garage. A standpipe system will be installed
in two stairwells and other locations as required to provide complete coverage
with 100’ of hose with 30’ of spray.

DIVISION 16

Electrical

The following electrical scope is included.

Lighting will be provided as defined in the electrical proposal.

Branch circuitry will be provided utilizing PVC coated MC deck cable.

LV cabling will be installed in PVC raceway in the concrete slab.

A lightening protection system will be provided and installed with a master UL
label provided.

An addressable fire alarm system will be provided in conduit.

 

   3    W.G. Yates & Sons Construction Company       Ameristar–Parking Garage
Gulf Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

AMERISTAR CASINO RESORT

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

HOTEL

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

Driven precast piles are included per the structural drawings. No allowances
have been made for additional piles.

Landscaping and Irrigation is included in Sitework Budget, no separate budget is
included for this area.

All water and sewer, utilities outside of 5 ft from building line are included
in the sitework budget.

No storm drainage is included under the building platform.

It is assumed no storm drain lines from front of parking or site will run under
building.

DIVISION 03

The hotel concrete structure is included per the structural drawings. We have
not made any allowances for future modifications or additions.

Hoisting is included for this scope of work.

Floor flatness and levelness are assumed to be to be a minimum of FF15 and a FL
minimum of 10 based on measurements taken within 24 hours of pour.

DIVISION 04

Low walls at Loft Suite patios are included as 8” hollow horizontally reinforced
CMU with EIFS finish and an EIFS cap.

DIVISION 05

 

   1    W.G. Yates & Sons Construction Company       Ameristar - Hotel Gulf
Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

Balcony railing is included as hollow aluminum rails with a standard color Kynar
500 finish. Contractor is not responsible for harmonics associated with exterior
hand rails.

DIVISION 06

We exclude furnishing, receiving, assembling, and installing all vanities and
vanity tops.

Paint grade crown molding is included as shown.

Stone headboards are included with plywood backing, installed with adhesive and
not a clip.

C-Suite wet bar built-ins and countertops are included.

Fur-downs at headboard walls are included as high density fiber board.

Barn doors and folding shutter doors at bathrooms are included as shown. Barn
door hardware is included as Oden.

Shutter panels and chair rails are included in corridors. No other wall
protection is included in guestroom corridors.

DIVISION 07

Traffic coating at the Hotel Balconies is included using Neogard PedaGard
System.

Flat roofing over insulation is included as shown.

Simulated tile metal panel roofing over 5/8” exterior sheathing and self adhered
membrane is included as shown.

Roofing warranty is included in accordance with manufacturer’s standard
warranty.

DIVISION 08

Doors, frames, and hardware are included as shown. Saflok card key locks are
included at guestroom entry doors.

All glass and glazing is included as non-impact rated.

Glass & Glazing is included with the allowable rating of Q4 as defined by ASTM
International Standard Specification for Flat Glass C-1036-01.

DIVISION 09

16 gauges flat plate backing material is included where backing is needed for
toilet accessories, etc.

No elastomeric coatings are included.

 

   2    W.G. Yates & Sons Construction Company       Ameristar - Hotel Gulf
Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

BWA drawings dated 11/29/12 “Overall elevations with comments” changed most GFRG
to EIFS. All of the details do not reflect this change. We have included EIFS
shapes per the 11/29/12 drawing. The EIFS and GFRG scope of work is include in
accordance with the subcontractors scope of work. The EIFS and GFRG details need
to be corrected to reflect the subcontractors agreed to scope of work.

Gypsum board ceilings are included in hotel corridors, guestroom entries, and
bathrooms where shown. Living area ceilings are included as a lightly textured
smooth finish applied directly to the concrete slab. Expansion and control
joints are excluded.

Installation of Owner furnished carpet is included in all guestroom living areas
and hotel corridors. Furnishing and installing carpet pad is included.

Sound proofing underlayment is included as Encore QT SCU  1⁄4” at Loft Suites
only. All other areas are included as NAC Super Sam 1/8”.

Shower tile is included per the GMP Interior Design drawings. MG-1 shower curbs,
jambs, and casings are included.

All shower curbs are included as metal stud framed.

Recesses in stone fireplace surrounds are not included if required to
accommodate final fireplace selection.

DIVISION 10

We have included an allowance of $100,000 for all interior hotel signage.

We have included an allowance of $150,000 for all exterior hotels building
signage infrastructure to include structural and electrical.

No shower rods are included.

One (1) linen chute is included.

DIVISION 11

We exclude all residential appliances, loose furnishes and equipment, including
but not limited to under counter refrigerators, microwaves, safes, dryers and
coffee services.

DIVISION 12

Furnishing and installing interior curtains or window coverings is not included.

Furnishing and installation of all FF & E is excluded.

DIVISION 13

 

   3    W.G. Yates & Sons Construction Company       Ameristar - Hotel Gulf
Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

N/A

DIVISION 14

We include (9 ea.) passenger elevators (TP1-6, CP2, EP1 & DP1).

TP1-6 is 500 FPM, 3500 lb capacity Monospace Machine Room less elevators as
manufactured by Kone. Hoistway dimension = 25’-8” X 8’-0” which will reduce
lobby width by 4” from current documents. Maximum allowable finish weight for
customer provided interiors and floor shall not exceed 1035 lbs. total.

CP2 is 150 FPM, 4000 lb capacity Monospace Machine Room less elevator as
manufactured by Kone. Cab interior finishes are per KONE standards as submitted.

EP1 is 150 FPM, 4000 lb capacity Monospace Machine Room less elevator as
manufactured by Kone. Cab interior finishes are per KONE standards as submitted.

DP1 is LU/LA with speed of 30 FPM, 1400 lb capacity. Total cab interior finish
weight shall be limited to 250 lbs. Passenger entrance shall be side open, 2
speeds opening due to hoistway dimension limitations.

1 Applied Operating Panel/car is included at EP1 & CP2.

We include (6 ea) Service Elevators (TS1-3, HS1, HS2 & HS3).

TS1-3 is 350 FPM, 4500 lb capacity Monospace Machine Room less elevators as
manufactured by Kone. An additional 2” of hoistway is required above that shown
in the present documents. The janitor’s closet to the west of the hoistway will
be reduced by 2” to meet this requirement.

HS1 is 150 FPM, 4000 lb capacity Ecospace Machine Room less elevators as
manufactured by Kone.

HS3 is 150 FPM, 4500 lb capacity Ecospace Machine Room less elevators as
manufactured by Kone.

HS2 is 150 FPM, 4000 lb capacity Ecospace Machine Room less elevators as
manufactured by Kone.

Cab interior finishes are per KONE standards as submitted on HS1-3.

Hall Lanterns excluded at all Service Elevators with the exception of TS1-3.

DIVISION 15

Plumbing

Plumbing fixture specification indicates SH-1 as an ADA shower and SH-2 non ADA.
Plans

 

   4    W.G. Yates & Sons Construction Company       Ameristar - Hotel Gulf
Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

show SH-1 in non ADA guest rooms and SH-2 in ADA guest rooms. We have included
SH-1 in ADA rooms and SH-2 in non ADA rooms.

HVAC

Insulation changes have been incorporated based on the approved schedule
submitted in RFI 50-181.

We have included the following design completion items.

 

  •   Included all CHW risers on TM2203A, TM2205A, TM2206A, & TM2207A as 6”.

 

  •   Added shut off valves on supply and return CHW of every typical riser on
TM2212A, TM2224B, & TM2224C.

 

  •   Added condensate drain from equipment on TM2212A, TM2224B, & TM2224C.

 

  •   Added piping for missing CHW riser TM2224B.

Fire Protection

Fire protection piping above level 3 is included as CPVC with glued fittings.

DIVISION 16

Electrical

The following electrical scope is included.

Distribution button and panel boards will utilize molded case breakers.

Utility tunnel feeders will be PVC conduits with aluminum conductors.

Overhead feeders will be EMT conduit with aluminum conductors.

A budget is included for light fixtures and lighting control as defined in the
electrical proposal.

We have included installation of owner furnished light fixtures.

Lamps for owner furnished light fixtures will be provided.

Power and lighting branch circuitry will utilize MC cable.

Raceway is provided to an accessible area for LV cabling. Open wiring on J-Hooks
with plenum cable will distribute the cabling. A budget is included for
voice/data cabling as defined in the electrical proposal.

A budget is included for AV cabling as defined in the electrical proposal.

 

   5    W.G. Yates & Sons Construction Company       Ameristar - Hotel Gulf
Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

A budget for AV equipment is provided as detailed in the electrical proposal.

A lightening protection system will be provided and installed with a master UL
label provided.

Fire stopping will be provided per local code requirements.

An addressable fire alarm system will be provided utilizing open plenum cabling
on J-Hooks.

 

   6    W.G. Yates & Sons Construction Company       Ameristar - Hotel Gulf
Coast Division - Confidential       Lake Charles, LA



--------------------------------------------------------------------------------

AMERISTAR CASINO RESORT

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

POOLS AND POOL DECKS

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

Landscaping and irrigation is included as shown on Lifescapes International
Issued for Construction drawings.

All water, sewer, utilities outside of 5 ft from building line are included in
sitework budget

No storm drainage will be included under the building platform.

Backfill at pool deck area is included as normal weight soil. No lightweight
soil is included.

DIVISION 03

The concrete is included per the structural drawings. We have not made any
allowances for future modifications or additions.

Cast in place concrete planters are excluded

DIVISION 04

No masonry is included.

DIVISION 05

N/A

DIVISION 06

Millwork is excluded, no millwork, trim cabinetry casework is included on the
pool deck or in cabanas.

 

W.G. Yates & Sons Construction Company   Ameristar Casino Resort – Pool Gulf
Coast Division – Confidential   Lake Charles, LA

1



--------------------------------------------------------------------------------

DIVISION 07

Expansion joints are excluded.

We exclude spray applied fireproofing and intumescent paint.

DIVISION 09

N/A

DIVISION 10

N/A

DIVISION 11

Food service and bar equipment for the snack bar and swim-up bar are included in
the allowances for each area.

DIVISION 12

All FF&E is excluded.

DIVISION 13

The pool is included per Lifescapes International Issued for Construction
drawings.

We include an allowance of $745,400 Snack Bar/Restroom building complete.

We include an allowance of $222,750 for the Swim-Up Bar complete.

DIVISION 15

Plumbing

Water and sewer lines will be installed as required.

HVAC

HVAC on the pool deck is excluded.

Fire Protection

Fire protection on the pool deck is excluded.

 

W.G. Yates & Sons Construction Company   Ameristar Casino Resort – Pool Gulf
Coast Division – Confidential   Lake Charles, LA

2



--------------------------------------------------------------------------------

DIVISION 16

Electrical

The following electrical scope is included.

Power will be provided for three 100 AMP stage power connections.

Power will be provided to each cabana.

Data will be provided to each cabana.

Electrical connections will be provided to pool equipment.

Pool deck lighting will be provided as defined in the electrical proposal.

 

W.G. Yates & Sons Construction Company   Ameristar Casino Resort – Pool Gulf
Coast Division – Confidential   Lake Charles, LA

3



--------------------------------------------------------------------------------

AMERISTAR CASINO RESORT

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

SITEWORK & GOLF COURSE

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

Demolition of the existing 7 acre asphalt parking lot is included in this
budget. Removal of any underground structures encountered during the demolition
of this parking lot is excluded, including but not limited to drainage
structures, utilities and piles. We exclude any other demolition or removal of
above ground and underground obstructions.

Clearing and grubbing is based on 76 acres, we have assumed that all clearing
debris can be burned on-site.

Muck excavation and haul off is excluded.

We have not included any additional fill to account for settlement that may
occur after the completion of the project. We also cannot be held responsible
for any parking lot or roadway settlement that may cause low spots or ponding,
due to undetermined settlements. Contractor is not responsible for settlement of
any structures or improvements that are not pile supported.

We have included an allowance of 32,948 CY of unclassified fill around the
perimeter of the building. We do not include any below grade building perimeter
walls except where shown on the structural drawings.

We exclude any retaining or screen walls at the loading dock area. Fill in this
area will be sloped.

Material testing is not included.

All environmental impact fees and permits are excluded.

Landscaping, irrigation, and hardscape are included based on Lifescapes
International Issued for Construction drawings. This budget includes all
seeding, sodding, plantings, decorative paving, pavers, planting pottery,
planting beds, and irrigation. We have not included any allowances for interior
landscaping.

We have excluded all site related loose furnishings at the site including but
not limited to benches, trash receptacles, ash trays, and bike racks.

 

W.G. Yates & Sons Construction Company   Ameristar – Sitework & Golf Course Gulf
Coast Division – Confidential   Lake Charles, LA

1



--------------------------------------------------------------------------------

Tennis courts are not included.

Concrete wheel stops are included at on grade handicap parking spaces only.

Storm Drainage is included based on Meyer & Associates drawings dated 2/20/2013.

No storm drainage is included under building footprint.

Site Utilities, including the lift station and grease trap are included based on
Meyer & Associates drawings dated 2/20/2013.

Gas main into the property, including the gas meter, is excluded.

All sidewalks are assumed to be 4” thick, placed on grade and not pile
supported.

We are assuming that there are no existing utilities, drainage or structures
that are to be removed, relocated or abandoned within the limits of
construction.

Asphalt is included at $88.00 per ton delivered and in place. Due to the
volatility of pricing for petroleum, these unit prices shall be adjusted at the
time of procurement to reflect the current market pricing and the GMP will be
adjusted accordingly. No concrete paving is included.

Striping is included as Thermoplastic on the entry boulevard and painted in all
other areas to include service drives and parking lots.

We exclude any improvements to the area east of the entry drive and loading dock
drive.

We exclude any improvements to the intersection of LDL BLVD and Ameristar BLVD.
We exclude any improvements to Cove Lane and Prien Lake Road and all work south
of station 27+08.81.

The Event Lawn Restrooms are included as an allowance of $152,000.

GOLF COURSE

The golf course includes site prep, layout staking, clearing, erosion control,
earthworks, shaping, bridges, sand plating, drainage, irrigation, cart paths,
grassing and landscaping.

40,233 CY of import soils is included as an allowance for settling.

1056 LF of 10’ wide 5 ton cart path bridges with curb only (no handrail)

80 LF of 8’ wide walk bridge with handrail.

308 Timber piling are included to 40’ deep for cart path bridges.

Additional timber pile depths if required will be $23/LF.

 

W.G. Yates & Sons Construction Company   Ameristar – Sitework & Golf Course Gulf
Coast Division – Confidential   Lake Charles, LA

2



--------------------------------------------------------------------------------

Trinity Anacoco Plant capping sand is included over 43 acres of 6” deep.

Drainage spacing is 25’ center with Hydraway drainage.

Drainage includes Primary drainage as designed by Meyer & Associates dated March
2013 and secondary drainage to features (no detail design).

125,000 SF of greens constructed to USGA construction recommendations to include
Trinity USGA sand and Port Agg 89 for gravel layer.

135,000 SF of tees constructed with 6” Trinity plating sand and hydraway
drainage installed on the lower edge of the tee.

Bunkers are based on 83,000 SF with 4’ compacted sand, 4” perforated drainage
with gravel surrounds, Agromax (Great White) bunker sand and includes
Sandtrapper I and II.

Wastebunkers are based on 15 acres with 4” compacted Corbella sand. They have no
liners or geotextile and drainage is spaced at 25’ centers with hydraway
drainage.

Cartpaths are based on 13,762 lf of 7’ wide paths and 9,825 lf of 10’ wide paths
installed on an 8” limestone base. They have 4” of 4,000 PSI concrete with # 6
WWM and no curbs.

The Soil Amendments are based on an allowance of $154,770. The cost is to be
determined by soil samples at time of finishing and grassing.

Grassing is included as follows:

125,000 SF Greens (Champion)

135,000 SF Tees Tiff-dwarf sprigs (Bayou Bend farms)

80 acres of Fairways and roughs – celebration sprigs (no hydrosprigging)
(Turfgrass farms Welch LA)

0.87 acres Tiff-dwarf sod for green collars (King Ranch).

5 acres zoysia for bunkers (MurTurf)

Allowance for 20 acres Sod celebration (Turfgrass farms Welch LA).

Sprigging will continue as long as ground temperatures allow. Discussion needs
to take place in Early to mid September to discuss options for continuing on
with sprigs, converting to sod, or stopping the grassing completely and picking
back up in the spring which could delay opening if the spring temperatures stay
cool. There is always a risk of winter damage with late plantings but we can
discuss options and risk better at that time.

Maintenance is Owners responsibility. Each hole will be handed over to the
owners for grow-in and maintenance responsibilities. This handover will occur as
soon as each hole is completely sprigged. This handover process is expected to
start early in August. The owners will be responsible for all activities
associated with grow-in responsibilities including but not limited to; watering,
fertilization, mowing, erosion cause by irrigation and rain, and damage by
maintenance staff traveling around the course. The contractors will be
responsible for any damage caused by neglect on their part.

 

W.G. Yates & Sons Construction Company   Ameristar – Sitework & Golf Course Gulf
Coast Division – Confidential   Lake Charles, LA

3



--------------------------------------------------------------------------------

Landscape is included as follows:

Allowance for 35.7 acres of landscape with various species TBD

Wetland planting – 5 acres @ $17,250/acre

Roadside planting – 8.2 acres @ $15,525/acre

Native – 10.8 acres @ $15,525/acre

Pines w/ grass – 2.2 acres @ $8,625/acre

Pines – 9.5 acres @ $8,625/acre

Tree relocation – $57,000

An allowance of $350,000 is included for Bathrooms and Halfway houses.

DIVISION 16

Electrical

The following electrical scope is included.

Incoming raceway for Entergy feed to Central Plant.

Street lighting and circuitry (fixtures are included in overall lighting
allowance).

Grounding.

Temporary feeds for tower cranes and office facilities.

Raceway and cabling for surveillance.

We have included an allowance of $300,000 for lighting at the Event Lawn area.

 

W.G. Yates & Sons Construction Company   Ameristar – Sitework & Golf Course Gulf
Coast Division – Confidential   Lake Charles, LA

4



--------------------------------------------------------------------------------

AMERISTAR CASINO RESORT

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

MARINE WORK

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

DIVISION 02

Basin excavation and construction is included based on plans by Meyer and
Associates. No sheet piling is included.

Dewatering is included for excavation and concrete basin construction.

Driven precast piles are included.

We have included an all-inclusive allowance of $800,000 for the marina. No
allowance is included for a floating walkway or elevated boardwalk. We have
included the sidewalk on grade as shown on the Landscape plans.

DIVISION 3

Concrete barge is included as a lump sum of $10,387,000.00 based on drawings by
Lay, Pitman & Associates dated 2/20/2013. A lump sum amount of $172,000 is
included for Edwards/Lake Charles, Electric and a lump sum of $163,200 is
included for MCC/JESCO within the $10,387,000 based on drawings by Lay, Pitman
and Associates dated 2/20/2013.

DIVISION 4

N/A

DIVISION 5

N/A

DIVISION 07

Liquid applied waterproofing is included on the basin walls. Basin floor applied
waterproofing is excluded.

 

W.G. Yates & Sons Construction Company   Ameristar – Marine Work Gulf Coast
Division – Confidential   Lake Charles, LA

1



--------------------------------------------------------------------------------

DIVISION 15

Basin level control pumps, circulation, chlorination and associated piping from
primary and secondary water sources are included at an allowance of $250,000 and
is not part of the barge lump sum

Plumbing and lift stations in the barge hull are included.

Fire pumps and piping in the barge hull are included.

DIVISION 16

Electrical work in the barge hull is included.

 

W.G. Yates & Sons Construction Company   Ameristar – Marine Work Gulf Coast
Division – Confidential   Lake Charles, LA

2



--------------------------------------------------------------------------------

AMERISTAR CASINO RESORT

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

SPA

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

We have included an all-inclusive allowance of $8,243,954 for the Spa building
complete. Approximate trade breakdown provided in the estimate.

 

W.G. Yates & Sons Construction Company   Ameristar – Spa Gulf Coast Division –
Confidential   Lake Charles, LA

1



--------------------------------------------------------------------------------

AMERISTAR CASINO RESORT

Lake Charles, LA

BASIS OF ESTIMATE CRITERIA

MAINTENANCE BUILDING

CLARIFICATIONS & ASSUMPTIONS

GENERAL CONDITIONS—See General Overview

We have included an all-inclusive allowance of $432,000 for the Maintenance
Building complete.

 

W.G. Yates & Sons Construction Company   Ameristar – Maintenance Bldg Gulf Coast
Division – Confidential   Lake Charles, LA

1



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 GA0-0-00   COVER SHEET    
02/20/13    PROG - PROGRESS DRAWING   N          -   GA0-1-01   INDEX SHEET    
02/20/13    PROG - PROGRESS DRAWING   N          -   GA0-1-02   PROJECT DATA,
GENERAL NOTES, SYMBOLS, ABBREVIATIONS     02/20/13    PROG - PROGRESS DRAWING  
N          -   GA0-4-01   MASTER EGRESS PLAN- 1ST LEVEL CASINO     02/20/13   
PROG - PROGRESS DRAWING   N          -   GA0-4-02   MASTER EGRESS PLAN- 2ND
LEVEL     02/20/13    PROG - PROGRESS DRAWING   N          -   GA0-4-03   MASTER
EGRESS PLAN- 3RD LEVEL     02/20/13    PROG - PROGRESS DRAWING   N          -  
GA0-4-04   MASTER EGRESS PLAN- 4TH LEVEL     02/20/13    PROG - PROGRESS DRAWING
  N          -   GA1-1-03   SITE PLAN     02/20/13    PROG - PROGRESS DRAWING  
N          -   GA1-1-04   ENLARGED SITE PLAN     02/20/13    PROG - PROGRESS
DRAWING   N          -   GA1-3-01   MASTER FLOOR PLAN- 1ST LEVEL CASINO    
02/20/13    PROG - PROGRESS DRAWING   N          -   GA1-3-02   MASTER FLOOR
PLAN- EXIT RAMP 2ND, 3RD, AND 4TH LEVEL GARAGE     02/20/13    PROG - PROGRESS
DRAWING   N          -   GA1-7-01   GRID PLAN     02/20/13    PROG - PROGRESS
DRAWING   N          -   GA2-1-01   1ST LEVEL GARAGE FLOOR PLAN     02/20/13   
PROG - PROGRESS DRAWING   N          -   GA2-1-02   2ND LEVEL GARAGE FLOOR PLAN
    02/20/13    PROG - PROGRESS DRAWING   N          -   GA2-1-03   3RD LEVEL
GARAGE FLOOR PLAN     02/20/13    PROG - PROGRESS DRAWING   N          -  
GA2-1-04   4TH LEVEL GARAGE FLOOR PLAN     02/20/13    PROG - PROGRESS DRAWING  
N          -   GA3-0-00   EXTERIOR ELEVATION KEY PLAN     02/20/13    PROG -
PROGRESS DRAWING   N          -  

 

 

1 W.G.YATES & SONS CONST CO   Page 1   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 GA3-0-01   BUILDING
PERSPECTIVES     02/20/13    PROG - PROGRESS DRAWING   N          -   GA3-1-01  
GARAGE EXTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   N         
-   GA3-1-02   GARAGE EXTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS
DRAWING   N          -   GA4-0-01   GARAGE ISOMETRIC SECTIONS     02/20/13   
PROG - PROGRESS DRAWING   N          -   GA4-1-01   GARAGE BUILDING SECTIONS    
02/20/13    PROG - PROGRESS DRAWING   N          -   GA4-1-02   GARAGE BUILDING
SECTIONS     02/20/13    PROG - PROGRESS DRAWING   N          -   GA4-4-01  
GARAGE ENLARGED BUILDING SECTIONS     02/20/13    PROG - PROGRESS DRAWING   N  
       -   GA4-6-01   GARAGE WALL SECTIONS     02/20/13    PROG - PROGRESS
DRAWING   N          -   GA5-1-00   GARAGE REFLECTED CEILING PLAN NOTES &
LEGENDS     02/20/13    PROG - PROGRESS DRAWING   N          -   GA5-1-01   1ST
LEVEL GARAGE REFLECTED CEILING PLAN     02/20/13    PROG - PROGRESS DRAWING   N
         -   GA5-1-02   2ND LEVEL GARAGE REFLECTED CEILING PLAN     02/20/13   
PROG - PROGRESS DRAWING   N          -   GA5-1-03   3RD LEVEL GARAGE REFLECTED
CEILING PLAN     02/20/13    PROG - PROGRESS DRAWING   N          -   GA6-6-01  
STAIR 01- PLANS AND SECTIONS     02/20/13    PROG - PROGRESS DRAWING   N       
  -   GA6-6-02   STAIR 02- PLANS AND SECTIONS     02/20/13    PROG - PROGRESS
DRAWING   N          -   GA6-6-03   STAIR 03- PLANS AND SECTIONS     02/20/13   
PROG - PROGRESS DRAWING   N          -   GA6-8-10   STAIR RAILING DETAILS    
02/20/13    PROG - PROGRESS DRAWING   N          -   GA7-2-01   ENLARGED ROOM
PLANS AND ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   N          -  
GA8-2-01   GARAGE DETAILS     02/20/13    PROG - PROGRESS DRAWING   N

 

 

1 W.G.YATES & SONS CONST CO   Page 2   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                          -   GA9-1-01  
DOOR-WINDOW SCHEDULE, TYPES, LEGEND, AND NOTES     02/20/13    PROG - PROGRESS
DRAWING   N          -   GA9-1-02   DOOR DETAILS     02/20/13    PROG - PROGRESS
DRAWING   N          -   GA9-5-03   PARTITION TYPE DETAILS     02/20/13    PROG
- PROGRESS DRAWING   N          -   GA9-6-01   PARTITION FRAMING DETAILS AND
NOTES     02/20/13    PROG - PROGRESS DRAWING   N          -   GA9-6-03  
PARTITION FRAMING DETAILS     02/20/13    PROG - PROGRESS DRAWING   N          -
  GA9-7-01   CEILING DETAILS     02/20/13    PROG - PROGRESS DRAWING   N       
  -   GA9-7-02   CEILING DETAILS     02/20/13    PROG - PROGRESS DRAWING   N  
       -   LA0-0-00   COVER SHEET     02/20/13    PROG - PROGRESS DRAWING   Y  
1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    ISSUED FOR
CONSTRUCTION   04/30/13   IFC - Issued for Construction   LA0-1-01   DRAWING
INDEX     03/04/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD A   03/15/13  
PROG - PROGRESS DRAWING     2    GMP ADD B   03/22/13   PROG - PROGRESS DRAWING
    3    IFC   04/30/13   IFC - Issued for Construction   LA0-1-02   DRAWING
INDEX     03/04/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD A   03/15/13  
PROG - PROGRESS DRAWING     2    GMP ADD B   03/22/13   PROG - PROGRESS DRAWING
    3    IFC   04/30/13   IFC - Issued for Construction   LA0-1-03   PROJECT
DATA, GENERAL NOTES, SYMBOLS, ABBREVIATIONS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction   LA0-4-00  
EGRESS NOTES AND LEGENDS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC
  04/30/13   IFC - Issued for Construction   LA0-4-04   MECHANICAL LEVEL EGRESS
PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC -
Issued for Construction   LA1-1-03   SITE PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction   LA1-1-04  
ENLARGED SITE PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC  
04/30/13   IFC - Issued for Construction   LA1-3-01   MASTER FLOOR PLAN- LEVEL 1
CASINO     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 3   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction
  LA1-3-02   MASTER FLOOR PLAN- LEVEL 3     02/20/13    PROG - PROGRESS DRAWING
  Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC  
04/30/13   IFC - Issued for Construction   LA1-3-03   MASTER FLOOR PLAN-
MECHANICAL LEVEL     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA1-3-04   MASTER ROOF PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC  
04/30/13   IFC - Issued for Construction   LA1-7-01   MASTER GRID PLAN    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
LA1-7-02   STORY POLE     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued
for Construction   LA2-1-00   LOWRISE FLOOR PLAN NOTES & LEGENDS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING     2    IFC   04/30/13   IFC - Issued for Construction   LA2-1-01  
LEVEL 1 CASINO FLOOR PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC -
Issued for Construction   LA2-1-03   LEVEL 3 FLOOR PLAN     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   LA2-1-04   MECHANICAL LEVEL
FLOOR PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA2-3-01   ROOF PLAN     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13  
IFC - Issued for Construction   LA3-0-01   BUILDING PERSPECTIVES     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING     2    IFC   04/30/13   IFC - Issued for Construction   LA3-0-02  
BUILDING PERSPECTIVES     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued
for Construction   LA3-0-03   BUILDING PERSPECTIVES     02/20/13    PROG -
PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 4   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction
  LA3-1-01   OVERALL LOWRISE EXTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC  
04/30/13   IFC - Issued for Construction   LA3-2-01   ENLARGED LOWRISE EXTERIOR
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA3-2-02   ENLARGED LOWRISE EXTERIOR ELEVATIONS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING     2    IFC   04/30/13   IFC - Issued for Construction   LA3-4-01  
ENLARGED LOWRISE EXTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13  
IFC - Issued for Construction   LA3-4-02   ENLARGED LOWRISE EXTERIOR ELEVATIONS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
LA3-4-03   ENLARGED LOWRISE EXTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC  
04/30/13   IFC - Issued for Construction   LA3-4-04   ENLARGED LOWRISE EXTERIOR
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA3-4-05   ENLARGED LOWRISE EXTERIOR ELEVATIONS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING     2    IFC   04/30/13   IFC - Issued for Construction   LA3-4-06  
ENLARGED LOWRISE EXTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13  
IFC - Issued for Construction   LA3-4-07   ENLARGED LOWRISE EXTERIOR ELEVATIONS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
LA4-0-01   BUILDING ISOMETRIC SECTION     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13
  IFC - Issued for Construction   LA4-0-02   BUILDING ISOMETRIC SECTION    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
LA4-1-01   OVERALL BUILDING SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 5   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction
  LA4-2-01   ENLARGED BUILDING SECTIONS     02/20/13    PROG - PROGRESS DRAWING
  Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC  
04/30/13   IFC - Issued for Construction   LA4-2-02   ENLARGED BUILDING SECTIONS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
LA4-2-03   ENLARGED BUILDING SECTIONS     03/22/13    PROG - PROGRESS DRAWING  
Y   1    IFC   04/30/13   PROG - PROGRESS DRAWING   LA4-6-01   WALL SECTIONS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
LA4-6-02   WALL SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC -
Issued for Construction   LA4-6-03   WALL SECTIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   LA4-6-04   WALL SECTIONS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
LA4-6-05   WALL SECTIONS     03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC
  04/30/13   IFC - Issued for Construction   LA5.8.01   ENLARGED REFLECTED
CEILING DIMENSION PLANS     04/30/13    IFC - Issued for Construction   N       
  -   LA5-1-00   LOWRISE REFLECTED CEILING PLAN NOTES & LEGENDS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING     2    IFC   04/30/13   IFC - Issued for Construction   LA5-1-01  
REFLECTED CEILING PLAN- LEVEL 1 CASINO     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13
  IFC - Issued for Construction   LA5-1-03   REFLECTED CEILING PLAN- LEVEL 3    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
LA5-1-04   MECHANICAL REFLECTED CEILING PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC  
04/30/13   IFC - Issued for Construction   LA6.6.11   RAMP PLANS AND SECTIONS  
  04/30/13    IFC - Issued for Construction   N           

 

 

1 W.G.YATES & SONS CONST CO   Page 6   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                          -   LA6-3-01  
ELEVATOR DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA6-6-02   STAIR PLANS AND SECTIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   LA6-6-03   STAIR PLANS AND
SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13
  PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA6-6-04   STAIR PLANS AND SECTIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   LA6-6-05   STAIR PLANS AND
SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13
  PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA6-6-06   STAIR PLANS AND SECTIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   LA6-6-07   STAIR PLANS AND
SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13
  PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA6-6-08   STAIR PLANS AND SECTIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   LA6-6-09   STAIR PLANS AND
SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13
  PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA6-6-10   STAIR PLANS AND SECTIONS     03/22/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction  
LA6-8-01   STAIR DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC -
Issued for Construction   LA6-8-02   STAIR RAILING DETAILS     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING    
2    IFC   04/30/13   IFC - Issued for Construction   LA6-8-03   STAIR RAILING
DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13
  PROG - PROGRESS DRAWING  

 

 

1 W.G.YATES & SONS CONST CO   Page 7   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC   04/30/13   IFC -
Issued for Construction   LA7.4.05   VALET STAND PLAN AND ELEVATIONS    
04/30/13    IFC - Issued for Construction   N          -   LA7-1-01   TOILET
ACCESSORY AND FIXTURE MOUNTING HEIGHTS     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13
  IFC - Issued for Construction   LA7-1-02   MATERIAL SCHEDULE     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING     2    IFC   04/30/13   IFC - Issued for Construction   LA7-705B  
ENLARGED TOILET ROOM REFLECTED CEILING PLANS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   LA8.1.01  
SITE DETAILS     04/30/13    IFC - Issued for Construction   N          -  
LA8.2.10   EXTERIOR DETAILS     04/30/13    IFC - Issued for Construction   N  
       -   LA8.2.21   MOLDING DETAILS     04/30/13    IFC - Issued for
Construction   N          -   LA8.2.22   MOLDING DETAILS     04/30/13    IFC -
Issued for Construction   N          -   LA8.4.04   INTERIOR DETAILS    
04/30/13    IFC - Issued for Construction   N          -   LA8.4.05   ROOF
DETAILS     04/30/13    IFC - Issued for Construction   N          -   LA8.4.06
  ROOF DETAILS     04/30/13    IFC - Issued for Construction   N          -  
LA8.4.07   ROOF DETAILS     04/30/13    IFC - Issued for Construction   N       
  -   LA8-2-01   EXTERIOR DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y  
1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13  
IFC - Issued for Construction   LA8-2-02   EXTERIOR DETAILS     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING    
2    IFC   04/30/13   IFC - Issued for Construction   LA8-2-03   EXTERIOR
DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13
  PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA8-2-04   EXTERIOR DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 8   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction
  LA8-2-05   EXTERIOR DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC -
Issued for Construction   LA8-2-06   EXTERIOR DETAILS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   LA8-2-07   EXTERIOR DETAILS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
LA8-2-08   EXTERIOR DETAILS- PORTE COCHERE     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC  
04/30/13   IFC - Issued for Construction   LA8-2-09   EXTERIOR DETAILS- PORTE
COCHERE     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13
  PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA8-3-01   INTERIOR DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC  
04/30/13   IFC - Issued for Construction   LA8-4-01   ROOF DETAILS     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING     2    IFC   04/30/13   IFC - Issued for Construction   LA8-4-02  
ROOF DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA8-4-03   ROOF DETAILS     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC
- Issued for Construction   LA8-5-01   EXPANSION JOINT DETAILS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING     2    IFC   04/30/13   IFC - Issued for Construction   LA9.1.22  
DOOR DETAILS     04/30/13    IFC - Issued for Construction   N          -  
LA9.7.04   CEILING DETAILS     04/30/13    IFC - Issued for Construction   N  
       -   LA9-1-01   DOOR TYPES, LEGEND, AND NOTES     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction  

 

 

1 W.G.YATES & SONS CONST CO   Page 9   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 LA9-1-02   DOOR & HARDWARE
SCHEDULE- LOWRISE PART 1     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued
for Construction LA9-1-03   DOOR & HARDWARE SCHEDULE- LOWRISE PART 2 & 3    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction LA9-1-04
  DOOR & HARDWARE SCHEDULE- LOWRISE PART 4     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC    
04/30/13   IFC - Issued for Construction LA9-1-21   DOOR DETAILS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING   2    IFC   04/30/13   IFC - Issued for Construction LA9-2-01   WINDOW
TYPES, LEGEND, AND NOTES     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LA9-2-02   WINDOW TYPES     03/22/13    PROG - PROGRESS
DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction LA9-2-05  
WINDOW SCHEDULE- LOWRISE     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued
for Construction LA9-2-21   WINDOW DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC  
04/30/13   IFC - Issued for Construction LA9-2-22   WINDOW DETAILS     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING   2    IFC   04/30/13   IFC - Issued for Construction LA9-3-01   LOUVER
SCHEDULE- LOWRISE     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for
Construction LA9-3-02   LOUVER DETAILS     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13  
IFC - Issued for Construction LA9-3-21   FINISH SCHEDULE AND NOTES     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING   2    IFC   04/30/13   IFC - Issued for Construction LA9-4-01  
PARTITION TYPE DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C   03/22/13   PROG - PROGRESS DRAWING LA9-5-01   PARTITION TYPE DETAILS    
02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 10   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING LA9-5-02   PARTITION TYPE DETAILS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING
LA9-5-03   PARTITION TYPE DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y  
1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING LA9-5-04   PARTITION TYPE
DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13
  PROG - PROGRESS DRAWING LA9-5-05   PARTITION TYPE DETAILS     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING
LA9-6-01   PARTITION FRAMING DETAILS AND NOTES     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING LA9-6-02  
PARTITION FRAMING DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C   03/22/13   PROG - PROGRESS DRAWING LA9-6-03   PARTITION FRAMING DETAILS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING LA9-7-01   CEILING DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING LA9-7-02  
CEILING DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING LA9-7-03   CEILING DETAILS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING LA9-7-04   CEILING DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y  
1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING TA0-0-00   COVER SHEET    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG -
PROGRESS DRAWING   2    BULLETIN 2   03/15/13   PROG - PROGRESS DRAWING   3   
IFC   04/30/13   IFC - Issued for Construction TA0-1-01   DRAWING INDEX    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG -
PROGRESS DRAWING   2    GMP ADD B   03/15/13   PROG - PROGRESS DRAWING   3   
IFC   04/30/13   IFC - Issued for Construction TA0-1-02   PROJECT DATA, GENERAL
NOTES, SYMBOLS, ABBREVIATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC -
Issued for Construction TA0-4-01   MASTER EGRESS PLAN- LEVEL 1 CASINO    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG -
PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction TA0-4-02
  MASTER EGRESS PLAN- LEVEL 2     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 11   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC   04/30/13   IFC -
Issued for Construction TA0-4-03   MASTER EGRESS PLAN- LEVEL 3     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TA0-4-05   LEVEL 2 PLAN- OVERALL     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC   04/30/13   PROG - PROGRESS DRAWING TA0-4-06   MASTER
EGRESS PLAN- LEVEL 6     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC  
04/30/13   IFC - Issued for Construction TA0-4-07   MASTER EGRESS PLAN- LEVEL 7
    02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued
for Construction TA0-4-12   MASTER EGRESS PLAN- LEVEL 12     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction
TA0-4-15   MASTER EGRESS PLAN- LEVEL 15, 16-21, AND 22     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction
TA0-4-23   MASTER EGRESS PLAN- LEVEL 23 AND 24 MECH     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction
TA1-1-03   SITE PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN
2   03/06/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for
Construction TA1-1-04   ENLARGED SITE PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    IFC  
04/30/13   IFC - Issued for Construction TA1-3-01   MASTER FLOOR PLAN- LEVEL 1
CASINO     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC -
Issued for Construction TA1-3-02   MASTER FLOOR PLAN- LEVEL 2     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TA1-3-03   MASTER FLRRO PLAN- LEVEL 3     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction
TA1-3-04   MASTER FLOOR PLAN- LEVEL 5,6, 7-11, 12, 15 AND 16-21     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TA1-3-05   MASTER FLOOR PLAN- LEVEL 22, 23, AND 24 MECH    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TA1-3-06   MASTER ROOF PLAN     02/20/13    PROG - PROGRESS DRAWING
  Y   1    IFC   04/30/13   IFC - Issued for Construction TA1-7-01   MASTER GRID
PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC -
Issued for Construction TA1-7-02   STORY POLE     02/20/13    PROG - PROGRESS
DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 12   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    BULLETIN 2   03/06/13  
PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction
TA2.0.00   HOTEL NOTES AND LEGENDS     03/06/13    PROG - PROGRESS DRAWING   N  
  -    TA2-0-01   OVERALL FLOOR PLAN- LEVEL 1- CASINO     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2
   IFC   04/30/13   IFC - Issued for Construction TA2-0-02   OVERALL FLOOR PLAN-
LEVEL 2     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC
- Issued for Construction TA2-0-03   OVERALL FLOOR PLAN- LEVEL 3     02/20/13   
PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS
DRAWING   2    IFC   04/30/13   IFC - Issued for Construction TA2-0-05   OVERALL
FLOOR PLAN- LEVEL 5     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC  
04/30/13   IFC - Issued for Construction TA2-0-06   OVERALL FLOOR PLAN- LEVEL 6
    02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG
- PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction
TA2-0-07   OVERALL FLOOR PLAN- LEVEL 7-11     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction TA2-0-12  
OVERALL FLOOR PLAN- LEVEL 12 AND LEVEL 12 MECH     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction TA2-0-15  
OVERALL FLOOR PLAN- LEVEL 15     02/20/13    PROG - PROGRESS DRAWING   Y   1   
IFC   04/30/13   IFC - Issued for Construction TA2-0-16   OVERALL FLOOR PLAN-
LEVEL 16-21     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13  
IFC - Issued for Construction TA2-0-22   OVERALL FLOOR PLAN- LEVEL 22    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TA2-0-23   OVERALL FLOOR PLAN- LEVEL 23     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction
TA2-0-24   OVERALL FLOOR PLAN- LEVEL 24 MECH     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction TA2-0-25  
OVERALL FLOOR PLAN- ROOF ACCESS LEVEL     02/20/13    PROG - PROGRESS DRAWING  
Y   1    IFC   04/30/13   IFC - Issued for Construction TA2-0-31   OVERALL ROOF
PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC -
Issued for Construction TA2-6-01   SLAB PLAN- LEVEL 1 CASINO     02/20/13   
PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 13   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    BULLETIN 2   03/06/13  
PROG - PROGRESS DRAWING TA2-6-02   SLAB PLAN- LEVEL 2     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING
TA2-6-03   SLAB PLAN- LEVEL 3     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING TA2-6-05   SLAB PLAN- LEVEL 5  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG -
PROGRESS DRAWING TA2-6-06   SLAB PLAN- LEVEL 6     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING TA2-6-07  
SLAB PLAN- LEVEL 7-11     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING TA2-6-12   SLAB PLAN- LEVEL 12  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG -
PROGRESS DRAWING TA2-6-15   SLAB PLAN- LEVEL 15     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING TA2-6-16  
SLAB PLAN- LEVEL 16-21     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING TA2-6-22   SLAB PLAN- LEVEL 22  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG -
PROGRESS DRAWING TA2-6-23   SLAB PLAN- LEVEL 23     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING TA2-6-24  
SLAB PLAN- LEVEL 24 MECH     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING TA3-0-01   BUILDING PERSPECTIVES
    02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG
- PROGRESS DRAWING   2    GMP ADD B   03/15/13   PROG - PROGRESS DRAWING   3   
IFC   04/30/13   IFC - Issued for Construction TA3-1-01   OVERALL HOTEL EXTERIOR
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2  
03/06/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for
Construction TA3-1-02   OVERALL HOTEL EXTERIOR ELEVATIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2
   IFC   04/30/13   IFC - Issued for Construction TA3-3-01   HOTEL EXTERIOR
ELEVATION     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2  
03/06/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for
Construction TA3-3-02   HOTEL EXTERIOR ELEVATION     02/20/13    PROG - PROGRESS
DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 14   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    BULLETIN 2   03/06/13  
PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction
TA3-3-03   HOTEL EXTERIOR ELEVATION     02/20/13    PROG - PROGRESS DRAWING   Y
  1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13  
IFC - Issued for Construction TA3-3-04   HOTEL EXTERIOR ELEVATION     02/20/13
   PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS
DRAWING   2    IFC   04/30/13   IFC - Issued for Construction TA3-3-05   HOTEL
EXTERIOR ELEVATION     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2
  03/06/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for
Construction TA3-3-06   HOTEL EXTERIOR ELEVATION   02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    IFC  
04/30/13   IFC - Issued for Construction TA3-3-07   HOTEL EAST EXTERIOR
ELEVATION- T1     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2  
03/06/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for
Construction TA3-4-01   ENLARGED LOWRISE EXTERIOR ELEVATIONS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS
DRAWING   2    IFC   04/30/13   IFC - Issued for Construction TA3-4-02  
ENLARGED LOWRISE EXTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y
  1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13  
IFC - Issued for Construction TA3-5-01   ENLARGED HOTEL EXTERIOR ELEVATIONS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TA4-0-01   BUILDING ISOMETRIC SECTION     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction
TA4-0-02   BUILDING ISOMETRIC SECTION     02/20/13    PROG - PROGRESS DRAWING  
Y   1    IFC   04/30/13   IFC - Issued for Construction TA4-3-01   BUILDING
SECTION     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC
- Issued for Construction TA4-3-02   BUILDING SECTIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction
TA4-3-03   BUILDING SECTION     02/20/13    PROG - PROGRESS DRAWING   Y   1   
IFC   04/30/13   IFC - Issued for Construction TA4-3-04   BUILDING SECTION    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TA4-3-05   BUILDING SECTION     02/20/13    PROG - PROGRESS DRAWING
  Y

 

 

1 W.G.YATES & SONS CONST CO   Page 15   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC   04/30/13   IFC -
Issued for Construction TA4-4-01   ENLARGE LOWRISE BUILDING SECTIONS    
04/30/13    IFC - Issued for Construction   N     -    TA4-5-01   ENLARGED
HIGHRISE BUILDING SECTIONS     04/30/13    IFC - Issued for Construction   N    
-    TA4-6-01   LOWRISE WALL SECTIONS     04/30/13    IFC - Issued for
Construction   N     -    TA4-7-01   WALL SECTIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction
TA4-7-02   WALL SECTIONS   02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC  
04/30/13   IFC - Issued for Construction TA4-7-03   WALL SECTIONS   02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TA4-7-04   WALL SECTION   02/20/13    PROG - PROGRESS DRAWING   N  
  -    TA4-8-01   HIGHRISE ENLARGED PARTIAL BUILDING SECTIONS     04/30/13   
IFC - Issued for Construction   N     -    TA5.2.12   OVERALL REFLECTED CEILING
PLAN- LEVEL 12 AND LEVEL 12 MECH     03/06/13    PROG - PROGRESS DRAWING   Y   1
   IFC   04/30/13   IFC - Issued for Construction TA5-2-00   REFLECTED CEILING
PLAN NOTES AND LEGENDS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC -
Issued for Construction TA5-2-01   OVERALL REFLECTED CEILING PLAN- LEVEL 1
CASINO     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13
  PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction
TA5-2-02   OVERALL REFLECTED CEILING PLAN- LEVEL 2     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2
   IFC   04/30/13   IFC - Issued for Construction TA5-2-03   OVERALL REFLECTED
CEILING PLAN- LEVEL 3     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC -
Issued for Construction TA5-2-05   OVERALL REFLECTED CEILING PLAN- LEVEL 5    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG -
PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction TA5-2-06
  OVERALL REFLECTED CEILING PLAN- LEVEL 6     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    IFC  
04/30/13   IFC - Issued for Construction

 

 

1 W.G.YATES & SONS CONST CO   Page 16   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 TA5-2-07   OVERALL REFLECTED
CEILING PLAN- LEVEL 7-11     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC -
Issued for Construction TA5-2-15   OVERALL REFLECTED CEILING PLAN- LEVEL 15    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG -
PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction TA5-2-16
  OVERALL REFLECTED CEILING PLAN- LEVEL 16-21     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    IFC  
04/30/13   IFC - Issued for Construction TA5-2-22   OVERALL REFLECTED CEILING
PLAN- LEVEL 22     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2  
03/06/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for
Construction TA5-2-23   OVERALL REFLECTED CEILING PLAN- LEVEL 23     02/20/13   
PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS
DRAWING   2    IFC   04/30/13   IFC - Issued for Construction TA5-2-24   OVERALL
REFLECTED CEILING PLAN- LEVEL 24 MECH     02/20/13    PROG - PROGRESS DRAWING  
Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    IFc   04/30/13  
IFC - Issued for Construction TA6.7.11   LOFT SUITE STAIR PLANS, SECTIONS AND
DETAILS     03/06/13    PROG - PROGRESS DRAWING   N     -    TA6-3-01   ELEVATOR
DETAILS   02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC -
Issued for Construction TA6-7-02   STAIR 02 PLANS AND SECTIONS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS
DRAWING   2    IFC   04/30/13   IFC - Issued for Construction TA6-7-04   STAIR04
PLANS- SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2  
03/06/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for
Construction TA6-7-06   STAIR 06 PLANS- SECTIONS   02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING TA6-7-07  
STAIR 07 PLANS- SECTIONS   02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING TA6-7-09   STAIR 09 SECTIONS  
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG -
PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction TA6-7-10
  STAIR 13, 14, 15 PLANS- SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y  
1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC
- Issued for Construction

 

 

1 W.G.YATES & SONS CONST CO   Page 17   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First – Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 TA6-7-11   LOFT SUITES STAIR
PLANS, SECTIONS AND DETAILS     04/30/13    IFC - Issued for Construction   N  
    -      TA6-8-01   STAIR DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y
  1    IFC     04/30/13   IFC - Issued for Construction   TA6-8-10   STAIR
RAILING DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction   TA7-1-01   TOILET ACCESSORY AND
FIXTURE MOUNTING HEIGHTS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC
    04/30/13   IFC - Issued for Construction   TA7-1-02   TUB AND SHOWER
ACCESSORY MOUNTING     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction   TA7-6-00   ROOM MATRIX, LEGENDS AND
NOTES     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC
- Issued for Construction   TA7-6-01   T1-K1 - T1-K1C ENLARGED GUESTROOM PLANS  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG
- PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
TA7-6-02   T1-K2C ENLARGED GUESTROOM PLANS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING     2   
IFC     04/30/13   IFC - Issued for Construction   TA7-6-03   T1-Q1 - T1-Q1C
ENLARGED GUESTROOM PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   TA7-6-04   T1-SC1 ENLARGED GUESTROOM PLANS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
TA7-6-05   T1-SC2 ENLARGED GUESTROOM PLANS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING     2   
IFC     04/30/13   IFC - Issued for Construction   TA7-6-07   T1-XK1C ENLARGED
GUESTROOM PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2  
  03/06/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued
for Construction   TA7-6-08   T1-XQ1 ENLARGED GUESTROOM PLANS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction   TA7-6-09  
T1-XSC2 ENLARGED GUESTROOM PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   TA7-6-20   TOWER1 ENLARGED BATHROOM FLOOR PLANS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13  
PROG - PROGRESS DRAWING  

 

 

1 W.G.YATES & SONS CONST CO   Page 18   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC     04/30/13   IFC -
Issued for Construction   TA7-6-21   TOWER1 ENLARGED BATHROOM FLOOR PLANS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     06/03/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
TA7-7-01   T2-K1 ENLARGED GUESTROOM PLANS   02/20/13    PROG - PROGRESS DRAWING
  Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING     2    IFC    
04/30/13   IFC - Issued for Construction   TA7-7-02   T2-Q1 ENLARGED GUESTROOM
PLANS   02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13  
PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   TA7-7-03   T2-Q2 ENLARGED GUESTROOM PLANS   02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING  
  2    IFC     04/30/13   IFC - Issued for Construction   TA7-7-04   T2-Q3C
ENLARGED GUESTROOM PLANS   02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   TA7-7-05   T2-XK1 ENLARGED GUESTROOM PLANS  
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
TA7-7-06   T2-XQ1 ENLARGED GUESTROOM PLANS   02/20/13    PROG - PROGRESS DRAWING
  Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING     2    IFC    
04/30/13   IFC - Issued for Construction   TA7-7-09   T2-Q3 ENLARGED GUESTROOM
PLANS   04/30/13    IFC - Issued for Construction   N     -   TA7-7-20   TOWER
2- ENLARGED BATHROOM FLOOR PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   TA7-7-21   TOWER 2- ENLARGED BATHROOM FLOOR
PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13
  PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   TA8-1-01   SITE DETAILS   02/20/13    PROG - PROGRESS DRAWING   Y
  1    IFC     04/30/13   IFC - Issued for Construction   TA8-2-01   EXTERIOR
DETAILS   02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13
  PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   TA8-2-02   EXTERIOR DETAILS   02/20/13    PROG - PROGRESS DRAWING
  Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING     2    IFC    
04/30/13   IFC - Issued for Construction   TA8-2-11   BALCONY DETAILS   02/20/13
   PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 19   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    BULLETIN 2     03/06/13
  PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   TA8-2-12   BALCONY DETAILS   02/20/13    PROG - PROGRESS DRAWING
  Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING     2    IFC    
04/30/13   IFC - Issued for Construction   TA8-2-13   BALCONY DETAILS   02/20/13
   PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction   TA8-2-14  
BALCONY DETAILS   02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2    
03/06/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   TA8-2-21   EIFS PROFILES AND DETAILS     04/30/13    IFC - Issued
for Construction   N       -      TA8-2-22   EIFS PROFILES AND DETAILS    
04/30/13    IFC - Issued for Construction   N     -      TA8-2-23   EIFS
PROFILES AND DETAILS     04/30/13    IFC - Issued for Construction   N     -   
  TA8-2-24   EIFS PROFILES AND DETAILS     04/30/13    IFC - Issued for
Construction   N     -      TA8-2-25   EIFS PROFILES AND DETAILS     04/30/13   
IFC - Issued for Construction   N     -      TA8-2-31   SPECIALTY DETAILS    
04/30/13    IFC - Issued for Construction   N     -      TA8-3-01   INTERIOR
DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2    
03/06/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   TA8-3-02   INTERIOR DETAILS   03/06/13    PROG - PROGRESS DRAWING
  Y   1    IFC     04/30/13   IFC - Issued for Construction   TA8-4-01   ROOF
DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2    
03/06/13   PROG - PROGRESS DRAWING     2    BULLETIN 3     03/15/13   PROG -
PROGRESS DRAWING     3    IFC     04/30/13   IFC - Issued for Construction  
TA8-4-02   ROOF DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   TA8-4-03   ROOF DETAILS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING  

 

 

1 W.G.YATES & SONS CONST CO   Page 20   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC     04/30/13   IFC -
Issued for Construction   TA8-4-04   ROOF DETAILS     04/30/13    IFC - Issued
for Construction   N     -      TA8-5-01   EXPANSION JOINT DETAIL     02/20/13
   PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction   TA9.7.03  
GUEST ROOM CEILING/ SOFFIT DETAILS     03/06/13    PROG - PROGRESS DRAWING   Y  
1    IFC     04/30/13   IFC - Issued for Construction   TA9-1-01   LOWRISE DOOR
TYPES, SCHEDULE, AND NOTES     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   TA9-1-02   HOTEL DOOR SCHEDULE, DOOR TYPE,
LEGEND, AND NOTES     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2
    03/06/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued
for Construction   TA9-1-21   DOOR DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction   TA9-1-22  
DOOR DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13
  IFC - Issued for Construction   TA9-2-01   LOWRISE WINDOW TYPES, SCHEDULE, AND
NOTES     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC
- Issued for Construction   TA9-2-02   HOTEL WINDOW TYPES, SCHEDULE, AND NOTES  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction   TA9-2-51   WINDOW DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING     2   
IFC     04/30/13   IFC - Issued for Construction   TA9-2-52   WINDOW AND SLIDING
DOOR DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13
  IFC - Issued for Construction   TA9-3-01   LOUVER TYPES, NOTES, AND DETAILS  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction   TA9-4-01   FINISH SCHEDULE AND NOTES     02/20/13    PROG -
PROGRESS DRAWING   N     -      TA9-5-01   PARTITION TYPE DETAILS     02/20/13
   PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction   TA9-5-02   PARTITION TYPE DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction   TA9-5-03  
PARTITION TYPE DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC  
  04/30/13   IFC - Issued for Construction  

 

 

1 W.G.YATES & SONS CONST CO   Page 21   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 TA9-5-04   PARTITION TYPE
DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13  
IFC - Issued for Construction   TA9-5-05   PARTITION TYPE DETAILS     02/20/13
   PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction   TA9-6-01   PARTITION FRAMING DETAILS AND NOTES     02/20/13   
PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS
DRAWING     2    IFC   04/30/13   IFC - Issued for Construction   TA9-6-02  
PARTITION FRAMING DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC
  04/30/13   IFC - Issued for Construction   TA9-6-03   PARTITION FRAMING
DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC
- Issued for Construction   TA9-7-01   CEILING DETAILS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction  
TA9-7-02   CEILING DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
IFC   04/30/13   IFC - Issued for Construction   GA2-1-01A   EXIT RAMP LEVEL
GARAGE FLOOR PLAN     02/20/13    PROG - PROGRESS DRAWING   N          -  
LA0.4.01A   LEVEL 1 CASINO EGRESS PLAN- AREA A     04/30/13    IFC - Issued for
Construction   N          -   LA0.4.01B   LEVEL 1 CASINO EGRESS PLAN- AREA B    
04/30/13    IFC - Issued for Construction   N          -   LA0.4.03A   LEVEL 3
EGRESS PLAN- AREA A     04/30/13    IFC - Issued for Construction   N          -
  LA0.4.03B   LEVEL 3 EGRESS PLAN- AREA B     04/30/13    IFC - Issued for
Construction   N          -   LA0-4-01A   LEVEL 1 CASINO EGRESS PLAN- AREA A    
02/20/13    PROG - PROGRESS DRAWING   N          -   LA0-4-01B   LEVEL 1 CASINO
EGRESS PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   N          -  
LA0-4-03A   LEVEL 3 EGRESS PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING
  N          -   LA0-4-03B   LEVEL 3 EGRESS PLAN- AREA B     02/20/13    PROG -
PROGRESS DRAWING   N          -   LA11.4.01   BLUE MARTINI SOUND ISOLATION
CEILING SECTION     04/30/13    IFC - Issued for Construction   N          -  
LA11-1-01   BLUE MARTINI FLOOR PLAN     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 22   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING   LA11-1-03   BLUE MARTINI- REFLECTED CEILING PLAN    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
LA11-1-05   BLUE MARTINI- SCHEDULE, NOTES, AND DETAILS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING  
LA12-1-04   TABASCO INTERIOR ELEVATIONS     03/22/13    PROG - PROGRESS DRAWING
  N          -   LA12-1-05   TABASCO- DOOR SCHEDULE, NOTES, AND DETAILS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
LA13-1-05   TITO’S- DOOR SCHEDULE, NOTES, AND DETAILS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING  
LA14-1-01   ASIAN- ARCHITECTURAL LAYOUT PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC  
04/30/13   IFC - Issued for Construction   LA14-1-03   ASIAN- REFLECTED CEILING
PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction
  LA14-1-05   ASIAN- DOOR SCHEDULE, NOTES AND DETAILS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   LA15-1-01   STARBUCKS-
ARCHITECTURAL FLOOR PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C   03/22/13   PROG - PROGRESS DRAWING   LA15-1-03   STARBUCKS- REFLECTED
CEILING PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING   LA15-1-05   STARBUCKS- DOOR SCHEDULE,
NOTES, AND DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C
  03/22/13   PROG - PROGRESS DRAWING   LA16-1-05   BUFFET- DOOR SCHEDULE, NOTES
AND DETAILS     03/22/13    PROG - PROGRESS DRAWING   N          -   LA17-1-01  
DELILUX & BERRY HILLS- ARCHITECTURAL LAYOUT PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC  
04/30/13   IFC - Issued for Construction   LA17-1-03   DELILUX & BERRY HILLS-
REFLECTED CEILING PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC -
Issued for Construction   LA17-1-05   DELILUX & BERRY HILLS- DOOR SCHEDULE,
NOTES, AND DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 23   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C   02/20/13  
PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction
  LA18-1-05   STEAKHOUSE- DOOR SCHEDULE, NOTES, AND DETAILS     03/22/13    PROG
- PROGRESS DRAWING   N          -   LA19-1-05   STAR CLUB- DOOR SCHEDULE, NOTES
AND DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA2.5.03K   MID LEVEL ENLARGED SLAB PLAN     04/30/13    IFC -
Issued for Construction   N          -   LA2.5.04D   MECHANICAL LEVEL SLAB PLAN-
AREAS C-D-G-H     04/30/13    IFC - Issued for Construction   N          -  
LA20.1.01   TEAM DINING- ARCHITECTURAL LAYOUT PLAN     04/30/13    IFC - Issued
for Construction   N          -   LA20.1.03   TEAM DINING- REFLECTED CEILING
PLAN     04/30/13    IFC - Issued for Construction   N          -   LA20.1.05  
TEAM DINING- DETAILS     04/30/13    IFC - Issued for Construction   N         
-   LA20-1-01   TEAM DINING- ARCHITECTURAL LAYOUT PLAN     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING  
LA20-1-03   TEAM DINING- REFLECTED CEILING PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   LA20-1-05  
TEAM DINING- DOOR SCHEDULE, NOTES, AND DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   IFC - Issued for Construction  
LA2-1-01A   LEVEL 1 CASINO FLOOR PLAN- AREA A     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC  
04/30/13   IFC - Issued for Construction   LA2-1-01B   LEVEL 1 CASINO FLOOR
PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA2-1-01C   LEVEL 1 CASINO FLOOR PLAN- AREA C     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING     2    IFC   04/30/13   IFC - Issued for Construction   LA2-1-01D  
LEVEL 1 CASINO FLOOR PLAN- AREA D     02/20/13    PROG - PROGRESS DRAWING   Y  
1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13  
IFC - Issued for Construction   LA2-1-01E   LEVEL 1 CASINO FLOOR PLAN- AREA E  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING  

 

 

1 W.G.YATES & SONS CONST CO   Page 24   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC   04/30/13   IFC -
Issued for Construction   LA2-1-01F   LEVEL 1 CASINO FLOOR PLAN- AREA F    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
LA2-1-01G   LEVEL 1 CASINO FLOOR PLAN- AREA G     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC  
04/30/13   IFC - Issued for Construction   LA2-1-01H   LEVEL 1 CASINO FLOOR
PLAN- AREA H     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA2-1-01J   LEVEL 1 CASINO FLOOR PLAN- AREA J     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING     2    IFC   04/30/13   IFC - Issued for Construction   LA2-1-01K  
LEVEL 1 CASINO FLOOR PLAN- AREA K     02/20/13    PROG - PROGRESS DRAWING   Y  
1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13  
PROG - PROGRESS DRAWING   LA2-1-01L   LEVEL 1 CASINO FLOOR PLAN- AREA L    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   PROG - PROGRESS DRAWING   LA2-1-01M  
LEVEL 1 CASINO FLOOR PLAN- AREA M     02/20/13    PROG - PROGRESS DRAWING   Y  
1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13  
IFC - Issued for Construction   LA2-1-01N   LEVEL 1 CASINO FLOOR PLAN- AREA N  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
LA2-1-01P   LEVEL 1 CASINO FLOOR PLAN- AREA P     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC  
04/30/13   IFC - Issued for Construction   LA2-1-01Q   LEVEL 1 CASINO FLOOR
PLAN- AREA Q     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA2-1-03A   LEVEL 3 FLOOR PLAN- AREA A     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   LA2-1-03B   LEVEL 3 FLOOR
PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA2-1-03C   LEVEL 3 FLOOR PLAN- AREA C     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING  

 

 

1 W.G.YATES & SONS CONST CO   Page 25   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC   04/30/13   IFC -
Issued for Construction   LA2-1-03D   LEVEL 3 FLOOR PLAN- AREA D     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING     2    IFC   04/30/13   PROG - PROGRESS DRAWING   LA2-1-03E   LEVEL 3
FLOOR PLAN- AREA E     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C
  03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA2-1-03F   LEVEL 3 FLOOR PLAN- AREA F     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   LA2-1-03G   LEVEL 3 FLOOR
PLAN- AREA G     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA2-1-03H   LEVEL 3 FLOOR PLAN- AREA H     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   LA2-1-03J   LEVEL 3 FLOOR
PLAN- AREA J     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   PROG - PROGRESS
DRAWING   LA2-1-03K   LEVEL 3 FLOOR PLAN- AREA K     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC  
04/30/13   IFC - Issued for Construction   LA2-1-03L   LEVEL 3 FLOOR PLAN- AREA
L     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG
- PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
LA2-1-03M   LEVEL 3 FLOOR PLAN- AREA M     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13
  IFC - Issued for Construction   LA2-1-04D   MECHANICAL LEVEL FLOOR PLAN- AREA
D     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG
- PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
LA2-1-04E   MECHANICAL LEVEL FLOOR PLAN- AREA E     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC  
04/30/13   IFC - Issued for Construction   LA2-1-04G   MECHANICAL LEVEL FLOOR
PLAN- AREA G     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA2-1-04H   MECHANICAL LEVEL FLOOR PLAN- AREA H     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING  

 

 

1 W.G.YATES & SONS CONST CO   Page 26   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                     2    IFC   
04/30/13   IFC - Issued for Construction LA2-1-04L    MECHANICAL LEVEL FLOOR
PLAN- AREA L      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    2    IFC    04/30/13   IFC - Issued for
Construction LA2-3-01D    ROOF PLAN- AREA D      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC
      04/30/13   IFC - Issued for Construction    LA2-3-01E    ROOF PLAN- AREA E
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13  
PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    LA2-3-01F    ROOF PLAN- AREA F      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC
      04/30/13   IFC - Issued for Construction    LA2-3-01G    ROOF PLAN- AREA G
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13  
PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    LA2-3-01H    ROOF PLAN- AREA H      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC
      04/30/13   IFC - Issued for Construction    LA2-3-01J    ROOG PLAN- AREA J
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13  
PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    LA2-3-01K    ROOF PLAN- AREA K      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC
      04/30/13   IFC - Issued for Construction    LA2-3-01L    ROOF PLAN- AREA L
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13  
PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    LA2-3-01M    ROOF PLAN- AREA M      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC
      04/30/13   IFC - Issued for Construction    LA2-3-01N    ROOF PLAN- AREA N
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13  
PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    LA2-3-01P    ROOF PLAN- AREA P      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC
      04/30/13   IFC - Issued for Construction    LA2-3-01Q    ROOF PLAN- AREA Q
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C       03/22/13  
PROG - PROGRESS DRAWING   

 

 

1 W.G.YATES & SONS CONST CO   Page 27   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC   04/30/13   IFC -
Issued for Construction LA2-5-01A   LEVEL 1 CASINO SLAB PLAN- AREAS A-B-D-E-G-H
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction LA2-5-01C
  LEVEL 1 CASINO SLAB PLAN- AREAS C-F-J     02/20/13    PROG - PROGRESS DRAWING
  Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13
  IFC - Issued for Construction LA2-5-01D   LEVEL 2 CASINO ENLARGED SLAB PLAN  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction LA2-5-01K
  LEVEL 1 CASINO SLAB PLAN- AREAS K-L-M-N-P-Q     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC  
04/30/13   IFC - Issued for Construction LA2-5-02A   LEVEL 3 SLAB PLAN- AREAS
A-B-D-E-G-H     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for
Construction LA2-5-02K   LEVEL 3 SLAB PLAN- AREAS K-L-M-N-P-Q     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING LA5.7.01D   LEVEL 1 CASINO REFLECTED CEILING DIMENSION PLAN- AREA D    
04/30/13    IFC - Issued for Construction   N     -      LA5.7.01E   LEVEL 1
CASINO REFLECTED CEILING DIMENSION PLAN- AREA E     04/30/13    IFC - Issued for
Construction   N     -      LA5.7.01G   LEVEL 1 CASINO REFLECTED CEILING
DIMENSION PLAN- AREA G     04/30/13    IFC - Issued for Construction   N     -
     LA5.7.01H   LEVEL 1 CASINO REFLECTED CEILING DIMENSION PLAN- AREA H    
04/30/13    IFC - Issued for Construction   N     -      LA5-1-01A   LEVEL 1
CASINO REFLECTED CEILING PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13  
IFC - Issued for Construction LA5-1-01B   LEVEL 1 CASINO REFLECTED CEILING PLAN-
AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction
LA5-1-01C   LEVEL 1 CASINO REFLECTED CEILING PLAN- AREA C     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2
   IFC   04/30/13   IFC - Issued for Construction LA5-1-01D   LEVEL 1 CASINO
REFLECTED CEILING PLAN- AREA D     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 28   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction
  LA5-1-01E   LEVEL 1 CASINO REFLECTED CEILING PLAN- AREA E     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING    
2    IFC   04/30/13   IFC - Issued for Construction   LA5-1-01F   LEVEL 1 CASINO
REFLECTED CEILING PLAN- AREA     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC -
Issued for Construction   LA5-1-01G   LEVEL 1 CASINO REFLECTED CEILING PLAN-
AREA G     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction
  LA5-1-01H   LEVEL 1 CASINO REFLECTED CEILING PLAN- AREA H     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING    
2    IFC   04/30/13   IFC - Issued for Construction   LA5-1-01J   LEVEL 1 CASINO
REFLECTED CEILING PLAN- AREA J     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC
- Issued for Construction   LA5-1-01K   LEVEL 1 CASINO REFLECTED CEILING PLAN-
AREA K     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction
  LA5-1-01L   LEVEL 1 CASINO REFLECTED CEILING PLAN- AREA L     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING    
2    IFC   04/30/13   IFC - Issued for Construction   LA5-1-01M   LEVEL 1 CASINO
REFLECTED CEILING PLAN- AREA M     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC
- Issued for Construction   LA5-1-01N   LEVEL 1 CASINO REFLECTED CEILING PLAN-
AREA N     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction
  LA5-1-01P   LEVEL 1 CASINO REFLECTED CEILING PLAN- AREA P     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING    
2    IFC   04/30/13   IFC - Issued for Construction   LA5-1-01Q   LEVEL 1 CASINO
REFLECTED CEILING PLAN- AREA Q     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC
- Issued for Construction   LA5-1-03A   LEVEL 3 REFLECTED CEILING PLAN- AREA A  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
LA5-1-03B   LEVEL 3 REFLECTED CEILING PLAN- AREA B     02/20/13    PROG -
PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 29   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction
LA5-1-03C   LEVEL 3 REFLECTED CEILING PLAN- AREA C     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2
   IFC   04/30/13   IFC - Issued for Construction LA5-1-03D   LEVEL 3 REFLECTED
CEILING PLAN- AREA D     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C   03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for
Construction LA5-1-03E   LEVEL 3 REFLECTED CEILING PLAN- AREA E     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING   2    IFC   04/30/13   IFC - Issued for Construction LA5-1-03F   LEVEL
3 REFLECTED CEILING PLAN- AREA F     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC -
Issued for Construction LA5-1-03G   LEVEL 3 REFLECTED CEILING PLAN- AREA G    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction LA5-1-03H
  LEVEL 3 REFLECTED CEILING PLAN- AREA H     02/20/13    PROG - PROGRESS DRAWING
  Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13
  IFC - Issued for Construction LA5-1-03J   LEVEL 3 REFLECTED CEILING PLAN- AREA
J     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG
- PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction
LA5-1-03K   LEVEL 3 REFLECTED CEILING PLAN- AREA K     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2
   IFC   04/30/13   IFC - Issued for Construction LA5-1-03L   LEVEL 3 REFLECTED
CEILING PLAN- AREA L     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C   03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for
Construction LA5-1-04D   MECHANICAL REFLECTED CEILING PLAN- AREA D     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING   2    IFC   04/30/13   IFC - Issued for Construction LA5-1-04E  
MECHANICAL REFLECTED CEILING PLAN- AREA E     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC  
04/30/13   IFC - Issued for Construction LA5-1-04F   MECHANICAL REFLECTED
CEILING PLAN- AREA F     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C   03/22/13   PROG - PROGRESS DRAWING LA5-1-04G   MECHANICAL REFLECTED CEILING
PLAN- AREA G     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING

 

 

1 W.G.YATES & SONS CONST CO   Page 30   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC   04/30/13   IFC -
Issued for Construction LA5-1-04H   MECHANICAL REFLECTED CEILING PLAN- AREA H  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction LA5-1-04L
  MECHANICAL REFLECTED CEILING PLAN- AREA L     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC  
04/30/13   IFC - Issued for Construction LA6-0-01A   ELEVATOR PLANS     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING   2    IFC   04/30/13   IFC - Issued for Construction LA6-0-01B  
ELEVATOR REFLECTED CEILING PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC -
Issued for Construction LA6-0-01C   ELEVATOR SECTIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2
   IFC   04/30/13   IFC - Issued for Construction LA6-0-02A   ELEVATOR PLANS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction LA6-0-02B
  ELEVATOR REFLECTED CEILING PLANS     02/20/13    PROG - PROGRESS DRAWING   Y  
1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC
- Issued for Construction LA6-0-02C   ELEVATOR SECTIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2
   IFC   04/30/13   IFC - Issued for Construction LA6-0-03A   ELEVATOR PLANS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction LA6-0-03B
  ELEVATOR REFLECTED CEILING PLANS     02/20/13    PROG - PROGRESS DRAWING   Y  
1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC
- Issued for Construction LA6-0-03C   ELEVATOR SECTIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2
   IFC   04/30/13   IFC - Issued for Construction LA6-0-04A   ELEVATOR PLANS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction LA6-0-04B
  ELEVATOR REFLECTED CEILING PLANS     02/20/13    PROG - PROGRESS DRAWING   Y  
1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING

 

 

1 W.G.YATES & SONS CONST CO   Page 31   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC   04/30/13   IFC -
Issued for Construction LA6-0-04C   ELEVATOR SECTIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2
   IFC   04/30/13   IFC - Issued for Construction LA6-4-01A   ESCALATOR PLANS
AND REFLECTED CEILING PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC -
Issued for Construction LA6-4-01B   ESCALATOR SECTIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2
   IFC   04/30/13   IFC - Issued for Construction LA6-4-01C   ESCALATOR SECTIONS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING LA6-6-01A   STAIR PLANS     02/20/13    PROG - PROGRESS DRAWING
  Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13
  IFC - Issued for Construction LA6-6-01B   STAIR PLANS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2
   IFC   04/30/13   IFC - Issued for Construction LA6-6-01C   STAIR SECTIONS    
02/20/13    PROG - PROGRESS DRAWING   Y   1   

GMP ADD C

  03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for
Construction LA7.2.22A   ENLARGED FLOOR PLANS     04/30/13    IFC - Issued for
Construction   N          - LA7.2.22B   INTERIOR ELEVATIONS     04/30/13    IFC
- Issued for Construction   N          - LA7.4.01A   ENLARGED CAGE FLOOR PLAN
AND REFLECTED CEILING PLAN     04/30/13    IFC - Issued for Construction   N  
       - LA7.4.01B   INTERIOR ELEVATIONS     04/30/13    IFC - Issued for
Construction   N          - LA7.4.01C   INTERIOR ELEVATIONS     04/30/13    IFC
- Issued for Construction   N          - LA7.4.02A   ENLARGED BALLROOM FLOOR
PLAN     04/30/13    IFC - Issued for Construction   N          - LA7.4.02B  
ENLARGED BALLROOM REFLECTED CEILING PLAN     04/30/13    IFC - Issued for
Construction   N          - LA7.4.03A   ENLARGED TRASH ENCLOSURE PLAN    
04/30/13    IFC - Issued for Construction   N          - LA7.4.04A   ENLARGED
COOLING TOWER PLAN     04/30/13    IFC - Issued for Construction   N

 

 

1 W.G.YATES & SONS CONST CO   Page 32   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                            -      LA7.4.04B  
COOLING TOWER ELEVATIONS AND SECTION     04/30/13    IFC - Issued for
Construction   N            -      LA7.7.05B   ENLARGED TOILET ROOM REFLECTED
CEILING PLANS     04/30/13    IFC - Issued for Construction   N            -   
  LA7-2-01A   ENLARGED FLOOR PLANS   02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   LA7-2-01B   INTERIOR ELEVATIONS   02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction   LA7-2-01C  
INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued
for Construction   LA7-2-01D   INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   LA7-2-01E   INTERIOR ELEVATIONS  
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LA7-2-02A   ENLARGED FLOOR PLANS   02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   LA7-2-02B   INTERIOR ELEVATIONS   02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction   LA7-2-02C  
INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued
for Construction   LA7-2-02D   INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   LA7-2-02E   INTERIOR ELEVATIONS  
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LA7-2-03A   ENLARGED FLOOR PLANS   02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction  

 

 

1 W.G.YATES & SONS CONST CO   Page 33   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 LA7-2-03B   INTERIOR ELEVATIONS
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LA7-2-04A   ENLARGED FLOOR PLANS   02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   LA7-2-04B   INTERIOR ELEVATIONS   02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction   LA7-2-05A  
ENLARGED FLOOR PLANS   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C
    03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued
for Construction   LA7-2-05B   INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   LA7-2-06A   ENLARGED FLOOR PLANS
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LA7-2-06B   INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC
- Issued for Construction   LA7-2-06C   INTERIOR ELEVATIONS   02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING    
2    IFC     04/30/13   IFC - Issued for Construction   LA7-2-07A   ENLARGED
FLOOR PLANS   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   LA7-2-07B   INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   LA7-2-08A   ENLARGED FLOOR PLANS
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LA7-2-08B   INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC
- Issued for Construction   LA7-2-08C   INTERIOR ELEVATIONS   02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING    
2    IFC     04/30/13   IFC - Issued for Construction  

 

 

1 W.G.YATES & SONS CONST CO   Page 34   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 LA7-2-09A   ENLARGED FLOOR
PLANS   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   LA7-2-09B   INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   LA7-2-10A   ENLARGED FLOOR PLANS
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LA7-2-10B   INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC
- Issued for Construction   LA7-2-10C   INTERIOR ELEVATIONS   02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING    
2    IFC     04/30/13   IFC - Issued for Construction   LA7-2-11A   ENLARGED
FLOOR PLANS   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   LA7-2-11B   ROOM ELEVATIONS   02/20/13    PROG - PROGRESS DRAWING
  Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC    
04/30/13   IFC - Issued for Construction   LA7-2-11C   ROOM ELEVATIONS  
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LA7-2-12A   ENLARGED FLOOR PLANS   02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   LA7-2-12B   INTERIOR ELEVATIONS   02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction   LA7-2-12C  
INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued
for Construction   LA7-2-13A   ENLARGED FLOOR PLANS   02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING    
2    IFC     04/30/13   IFC - Issued for Construction   LA7-2-13B   INTERIOR
ELEVATIONS   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction  

 

 

1 W.G.YATES & SONS CONST CO   Page 35   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 LA7-2-14A   ENLARGED FLOOR
PLANS   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   LA7-2-14B   INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   LA7-2-14C   INTERIOR ELEVATIONS  
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   IFC -
Issued for Construction     2    IFC     04/30/13   IFC - Issued for
Construction   LA7-2-14D   INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   LA7-2-15A   ENLARGED FLOOR PLANS
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LA7-2-15B   INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC
- Issued for Construction   LA7-2-15C   INTERIOR ELEVATIONS   02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING    
2    IFC     04/30/13   IFC - Issued for Construction   LA7-2-16A   ENLARGED
FLOOR PLANS   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   LA7-2-16B   INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   LA7-2-16C   INTERIOR ELEVATIONS  
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LA7-2-16D   INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC
- Issued for Construction   LA7-2-16E   INTERIOR ELEVATIONS   02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING    
2    IFC     04/30/13   IFC - Issued for Construction   LA7-2-16F   INTERIOR
ELEVATIONS   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction  

 

 

1 W.G.YATES & SONS CONST CO   Page 36   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 LA7-2-16G   INTERIOR ELEVATIONS
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LA7-2-17A   ENLARGED FLOOR PLANS   02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   LA7-2-17B   INTERIOR ELEVATIONS   02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction   LA7-2-17C  
INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued
for Construction   LA7-2-17D   INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   LA7-2-17E   INTERIOR ELEVATIONS  
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LA7-2-18A   ENLARGED FLOOR PLANS   02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   LA7-2-18B   INTERIOR ELEVATIONS   02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction   LA7-2-18C  
INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued
for Construction   LA7-2-18D   INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   LA7-2-18E   INTERIOR ELEVATIONS  
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LA7-2-19A   ENLARGED FLOOR PLANS   02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   LA7-2-19B   INTERIOR ELEVATIONS   02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  

 

 

1 W.G.YATES & SONS CONST CO   Page 37   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 LA7-2-19C   INTERIOR ELEVATIONS
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LA7-2-19D   INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   LA7-2-20A   ENLARGED FLOOR PLANS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction   LA7-2-20B  
INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C
    03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued
for Construction   LA7-2-20C   INTERIOR ELEVATIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING    
2    IFC     04/30/13   IFC - Issued for Construction   LA7-2-20D   INTERIOR
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   LA7-2-21A   ENLARGED FLOOR PLANS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   LA7-2-21B   INTERIOR ELEVATIONS  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LA7-2-23A   ENLARGED CAGE FLOOR PLAN AND REFLECTED CEILING PLAN     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction   LA7-2-23B  
INTERIOR ELEVATIONS     03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction   LA7-2-23C   INTERIOR ELEVATIONS    
03/22/13    PROG - PROGRESS DRAWING   N       -      LA7-2-24A   ENLARGED
BALLROOM FLOOR PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C
    03/22/13   PROG - PROGRESS DRAWING   LA7-2-24B   ENLARGED BALLROOM REFLECTED
CEILING PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING   LA7-2-25A   ENLARGED TRASH ENCLOSURE PLAN  
  03/22/13    PROG - PROGRESS DRAWING   N       -      LA7-3-01A   ENLARGED
TOILET ROOM PLANS     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 38   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction
LA7-3-01B   TOILET ROOM PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC -
Issued for Construction   LA7-3-01C   TOILET ROOM PLANS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   LA7-3-02A   ENLARGED TOILET
ROOM PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA7-3-02B   TOILET ROOM ELEVATIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   LA7-3-03A   ENLARGED TOILET
ROOM PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA7-3-03B   TOILET ROOM ELEVATIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   LA7-7-01A   ENLARGED TOILET
ROOM PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA7-7-02A   ENLARGED TOILET ROOM PLANS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   LA7-7-02B   TOILET ROOM
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA7-7-03A   ENLARGED TOILET ROOM PLANS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   LA7-7-04A   ENLARGED TOILET
ROOM PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   LA7-7-04B   TOILET ROOM ELEVATIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   LA7-7-05A   ENLARGED TOILET
ROOM PLANS     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 39   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction
  TA2-2-01A   LEVEL 1 CASINO FLOOR PLAN- AREA A     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING     2    IFC
  04/30/13   IFC - Issued for Construction   TA2-2-01B   LEVEL 1 CASINO FLOOR
PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13  
IFC - Issued for Construction     2    IFC   04/30/13   IFC - Issued for
Construction   TA2-2-01C   LEVEL 1 CASINO FLOOR PLAN- AREA C     02/20/13   
PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS
DRAWING     2    IFC   04/30/13   IFC - Issued for Construction   TA2-2-02A  
LEVEL 2 FLOOR PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC -
Issued for Construction   TA2-2-02B   LEVEL 2 FLOOR PLAN- AREA B     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction   TA2-2-02C   LEVEL 2 FLOOR PLAN- AREA C     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING    
2    IFC   04/30/13   IFC - Issued for Construction   TA2-2-03A   LEVEL 3 FLOOR
PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13  
IFC - Issued for Construction   TA2-2-03B   LEVEL 3 FLOOR PLAN- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
TA2-2-03C   LEVEL 3 FLOOR PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING  
Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13
  IFC - Issued for Construction   TA2-2-05A   LEVEL 5 FLOOR PLAN- AREA A    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction   TA2-2-05B   LEVEL 5 FLOOR PLAN- AREA B     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction  
TA2-2-05C   LEVEL 5 FLOOR PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING  
Y   1    IFC   04/30/13   IFC - Issued for Construction   TA2-2-06A   LEVEL 6
FLOOR PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2
  03/06/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   TA2-2-06B   LEVEL 6 FLOOR PLAN- AREA B     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING  

 

 

1 W.G.YATES & SONS CONST CO   Page 40   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC   04/30/13   IFC -
Issued for Construction   TA2-2-06C   LEVEL 6 FLOOR PLAN- AREA C     02/20/13   
PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS
DRAWING     2    IFC   04/30/13   IFC - Issued for Construction   TA2-2-07A  
LEVEL 7-11 FLOOR PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1   
IFC   04/30/13   IFC - Issued for Construction   TA2-2-07B   LEVEL 7-11 FLOOR
PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13  
IFC - Issued for Construction   TA2-2-07C   LEVEL 7-11 FLOOR PLAN- AREA C    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction   TA2-2-12A   LEVEL 12 MECH FLOOR PLAN- AREA A     02/20/13    PROG
- PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING  
  2    IFC   04/30/13   IFC - Issued for Construction   TA2-2-12B   LEVEL 12
FLOOR PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC  
04/30/13   IFC - Issued for Construction   TA2-2-12C   LEVEL 12 FLOOR PLAN- AREA
C     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC -
Issued for Construction   TA2-2-15B   LEVEL 15 FLOOR PLAN- AREA B     02/20/13
   PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction   TA2-2-15C   LEVEL 15 FLOOR PLAN- AREA C     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction  
TA2-2-16B   LEVEL 16-21 FLOOR PLAN- AREA B     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction   TA2-2-16C  
LEVEL 16-21 FLOOR PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1
   IFC   04/30/13   IFC - Issued for Construction   TA2-2-22B   LEVEL 22 FLOOR
PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13  
IFC - Issued for Construction   TA2-2-22C   LEVEL 22 FLOOR PLAN- AREA C    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction   TA2-2-23B   LEVEL 23 FLOOR PLAN- AREA B     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction  
TA2-2-23C   LEVEL 23 FLOOR PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING
  Y   1    IFC   04/30/13   IFC - Issued for Construction   TA2-2-24B   ROOF
T2/LEVEL 11-18 PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN
2   03/06/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued
for Construction   TA2-2-24C   LEVEL 24 FLOOR PLAN- AREA C     02/20/13    PROG
- PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 41   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    BULLETIN 2   03/06/13  
PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction
  TA2-4-03A   LEVEL 3 ROOF PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING
  Y   1    IFC   04/30/13   IFC - Issued for Construction   TA2-4-06A   LOW ROOF
PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2  
03/06/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   TA2-4-06B   LOW ROOF PLAN- AREA B     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction   TA2-4-06C  
LOW ROOF PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC  
04/30/13   IFC - Issued for Construction   TA2-4-07A   LEVEL 7 ROOF PLAN- AREA A
    04/30/13    IFC - Issued for Construction   N       -      TA2-4-08B   MECH
MEZZANINE ROOF PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1   
IFC   04/30/13   IFC - Issued for Construction   TA2-4-08C   MECH MEZZANINE ROOF
PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13  
IFC - Issued for Construction   TA2-4-15B   LEVEL 15 ROOF PLAN- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction   TA2-4-16A   ROOF PLAN TOWER 2 ACCESS LEVEL- AREA A     02/20/13
   PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction   TA2-4-17A   ROOF PLAN- AREA A     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction   TA2-4-24C  
LEVEL 24 MECHANICAL ROOF PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING  
Y   1    IFC   04/30/13   IFC - Issued for Construction   TA2-4-25B   ROOF PLAN
TOWER 1 ACCESS LEVEL- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1   
IFC   04/30/13   IFC - Issued for Construction   TA2-4-25C   ROOF PLAN TOWER 1
ACCESS LEVEL- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC  
04/30/13   IFC - Issued for Construction   TA2-4-26B   ROOF PLAN- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction   TA2-4-26C   ROOF PLAN- AREA C     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction   TA2-6-31A  
SLAB PLAN- ROOF TOWER 2 ACCESS LEVEL     02/20/13    PROG - PROGRESS DRAWING   Y
  1    IFC   04/30/13   IFC - Issued for Construction   TA2-6-31B   SLAB PLAN-
ROOF TOWER 1 ACCESS LEVEL     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 42   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    BULLETIN 2   03/06/13  
PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction
  TA5-2-012   OVERALL REFLECTED CEILING PLAN- LEVEL 12 AND LEVEL 12 MECH    
02/20/13    PROG - PROGRESS DRAWING   N          -      TA5-2-01A   LEVEL 1
CASINO REFLECTED CEILING PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING  
Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13
  IFC - Issued for Construction   TA5-2-01B   LEVEL 1 CASINO REFLECTED CEILING
PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2  
03/06/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   TA5-2-01C   LEVEL 1 CASINO REFLECTED CEILING PLAN- AREA C    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
TA5-2-02A   LEVEL 2 REFLECTED CEILING PLAN- AREA A     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING    
2    IFC   04/30/13   IFC - Issued for Construction   TA5-2-02B   LEVEL 2
REFLECTED CEILING PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1
   BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC
- Issued for Construction   TA5-2-02C   LEVEL 2 REFLECTED CEILING PLAN- AREA C  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
TA5-2-03A   LEVEL 3 REFLECTED CEILING PLAN- AREA A     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING    
2    IFC   04/30/13   IFC - Issued for Construction   TA5-2-03B   LEVEL 3
REFLECTED CEILING PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1
   BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC
- Issued for Construction   TA5-2-03C   LEVEL 3 REFLECTED CEILING PLAN- AREA C  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
TA5-2-05A   LEVEL 5 REFLECTED CEILING PLAN- AREA A     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING    
2    IFC   04/30/13   IFC - Issued for Construction   TA5-2-05B   LEVEL 5
REFLECTED CEILING PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1
   BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC
- Issued for Construction   TA5-2-05C   LEVEL 5 REFLECTED CEILING PLAN- AREA C  
  02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 43   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    BULLETIN 2   03/06/13  
PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction
  TA5-2-06A   LEVEL 6 REFLECTED CEILING PLAN- AREA A     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING    
2    IFC   04/30/13   IFC - Issued for Construction   TA5-2-06B   LEVEL 6
REFLECTED CEILING PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1
   BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC
- Issued for Construction   TA5-2-06C   LEVEL 6 REFLECTED CEILING PLAN- AREA C  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
TA5-2-07A   LEVEL 7-11 REFLECTED CEILING PLAN- AREA A     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING    
2    IFC   04/30/13   IFC - Issued for Construction   TA5-2-07B   LEVEL 7-11
REFLECTED CEILING PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1
   BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC
- Issued for Construction   TA5-2-07C   LEVEL 7-11 REFLECTED CEILING PLAN- AREA
C     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13  
PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction
  TA5-2-12A   LEVEL 12 REFLECTED CEILING PLAN- LEVEL A     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING    
2    IFC   04/30/13   IFC - Issued for Construction   TA5-2-12B   LEVEL 12
REFLECTED CEILING PLAN- LEVEL B     02/20/13    PROG - PROGRESS DRAWING   Y   1
   BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC
- Issued for Construction   TA5-2-12C   LEVEL 12 REFLECTED CEILING PLAN- LEVEL C
    02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG
- PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  
TA5-2-15B   LEVEL 15 REFLECTED CEILING PLAN- LEVEL B     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING    
2    IFC   04/30/13   IFC - Issued for Construction   TA5-2-15C   LEVEL 15
RELFECTED CEILING PLAN- LEVEL C     02/20/13    PROG - PROGRESS DRAWING   Y   1
   BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC
- Issued for Construction   TA5-2-16B   LEVEL 16-21 REFLECTED CEILING PLAN- AREA
B     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13  
PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction
  TA5-2-16C   LEVEL 16-21 REFLECTED CEILING PLAN- AREA C     02/20/13    PROG -
PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 44   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    BULLETIN 2     03/06/13
  PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction TA5-2-22B   LEVEL 22 REFLECTED CEILING PLAN- AREA B     02/20/13   
PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction TA5-2-22C  
LEVEL 22 REGLECTED CEILING PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING
  Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING   2    IFC    
04/30/13   IFC - Issued for Construction TA5-2-23B   LEVEL 23 REFLECTED CEILING
PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2    
03/06/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction TA5-2-23C   LEVEL 23 REFLECTED CEILING PLAN- AREA C     02/20/13   
PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction TA5-2-24B  
LEVEL 24 MECH REFLECTED CEILING PLAN- AREA B     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING   2    IFC
    04/30/13   IFC - Issued for Construction TA5-2-24C   LEVEL 24 MECH REFLECTED
CEILING PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN
2     03/06/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued
for Construction TA6-2-01A   ELEVATOR PLANS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING   2    IFC
    04/30/13   IFC - Issued for Construction TA6-2-01B   ELEVATOR RCP    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction TA6-2-01C   ELEVATOR SECTIONS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction TA6-2-02A  
ELEVATOR PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2    
03/06/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction TA6-2-02B   ELEVATOR RCP     02/20/13    PROG - PROGRESS DRAWING  
Y   1    IFC     04/30/13   IFC - Issued for Construction TA6-2-02C   ELEVATOR
SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13  
IFC - Issued for Construction TA6-2-03A   ELEVATOR PLANS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING  
2    IFC     04/30/13   IFC - Issued for Construction TA6-2-03B   ELEVATOR RCP  
  02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 45   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC     04/30/13   IFC -
Issued for Construction TA6-2-03C   ELEVATOR SECTIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
TA6-2-03D   ELEVATOR SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction TA6-7-01A   STAIR 01 PLANS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TA6-7-01B   STAIR 01 SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction TA6-7-03A   STAIR 03 PLANS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TA6-7-03B   STAIR 03 SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction TA6-7-05A   STAIR 05 PLANS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TA6-7-05B   STAIR 05 SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction TA6-7-08A   STAIR 08 PLANS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TA6-7-08B   STAIR 08 SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction TA7-4-01A   BOH ENLARGED PLANS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13  
PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TA7-4-01B   INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13  
IFC - Issued for Construction TA7-4-01C   INTERIOR ELEVATIONS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction TA7-4-02A   BOH
ENLARGED PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2    
03/06/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction TA7-4-02B   INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS
DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 46   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    BULLETIN 2     03/06/13
  PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction TA7-4-02C   INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING   2    IFC
    04/30/13   IFC - Issued for Construction TA7-4-03A   BOH ENLARGED PLANS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TA7-4-03B   INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13  
IFC - Issued for Construction TA7-4-04A   BOH ENLARGED PLANS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction TA7-4-04B  
INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN
2     03/06/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued
for Construction TA7-4-04C   INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING   2    IFC
    04/30/13   IFC - Issued for Construction TA7-4-05A   BOH ENLARGED PLANS    
04/30/13    IFC - Issued for Construction   N            - TA7-4-05B   INTERIOR
ELEVATIONS     04/30/13    IFC - Issued for Construction   N            -
TA7-4-06A   BOH ENLARGED PLANS     04/30/13    IFC - Issued for Construction   N
           - TA7-5-01A   PUBLIC AREA ENLARGED PLANS     04/30/13    IFC - Issued
for Construction   N            - TA7-5-02A   PUBLIC AREA ENLARGED PLANS    
04/30/13    IFC - Issued for Construction   N            - TA7-5-03A   PUBLIC
AREA ENLARGED PLANS     04/30/13    IFC - Issued for Construction   N           
- TA7-6-06A   T1-SP1 ENLARGED GUESTROOM PLANS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING   2    IFC
    04/30/13   IFC - Issued for Construction TA7-6-06B   T1-SP1 ENLARGED
GUESTROOM PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2  
  03/06/13   PROG - PROGRESS DRAWING

 

 

1 W.G.YATES & SONS CONST CO   Page 47   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC     04/30/13   IFC -
Issued for Construction TA7-6-10A   T1-XSP1 ENLARGED GUESTROOM PLANS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TA7-6-10B   T1-XSP1 ENLARGED GUESTROOM PLANS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING   2    IFC
    04/30/13   IFC - Issued for Construction TA7-7-07A   T2-SL1C ENLARGED
GUESTROOM PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2  
  03/06/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction TA7-7-07B   T2-SL1C ENLARGED GUESTROOM PLANS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING  
2    IFC     04/30/13   IFC - Issued for Construction TA7-7-07C   T2-SL1C SHEAR
WALL DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2    
03/06/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction TA7-7-08A   T2-XSL1 ENLARGED GUESTROOM PLANS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING  
2    IFC     04/30/13   IFC - Issued for Construction TA7-7-08B   T2-XSL1
ENLARGED GUESTROOM PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC
- Issued for Construction LA10.1.01A   ENLARGED BOH MILLWORK PLANS     04/30/13
   IFC - Issued for Construction   N            - LA10.1.01B   MILLWORK
ELEVATIONS     04/30/13    IFC - Issued for Construction   N            -
LA10.1.01C   MILLWORK ELEVATIONS     04/30/13    IFC - Issued for Construction  
N            - LA10.1.02A   ENLARGED BOH MILLWORK PLANS     04/30/13    IFC -
Issued for Construction   N            - LA10.1.02B   MILLWORK ELEVATIONS    
04/30/13    IFC - Issued for Construction   N            - LA10.1.03A   ENLARGED
BOH MILLWORK PLANS     04/30/13    IFC - Issued for Construction   N           
- LA10.1.03B   MILLWORK ELEVATIONS     04/30/13    IFC - Issued for Construction
  N            - LA10.1.03C   MILLWORK ELEVATIONS     04/30/13    IFC - Issued
for Construction   N            -

 

 

1 W.G.YATES & SONS CONST CO   Page 48   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 LA12-1-01A   TABASCO-
ARCHITECTURAL LAYOUT PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LA12-1-01B   TABASCO KITCHEN- ARCHITECTURAL LAYOUT PLAN
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG
- PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LA12-1-03A   TABASCO- REFLECTED CEILING PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC  
  04/30/13   IFC - Issued for Construction LA12-1-03B   TABASCO KITCHEN-
REFLECTED CEILING PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LA13-1-01A   TITO’S- ARCHITECTURAL LAYOUT PLAN    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING LA13-1-01B   TITO’S KITCHEN- ARCHITECTURAL LAYOUT PLAN    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING LA13-1-03A   TITO’S- REFLECTED CEILING PLAN     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING LA13-1-03B   TITO’S KITCHEN- REFLECTED CEILING PLAN     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
LA16-1-01A   BUFFET- ARCHITECTURAL LAYOUT PLAN (1)     03/22/13    PROG -
PROGRESS DRAWING   N            - LA16-1-01B   BUFFET- ARCHITECTURAL LAYOUT
PLAN (2)     03/22/13    PROG - PROGRESS DRAWING   N            - LA16-1-03A  
BUFFET- REFLECTED CEILING PLAN (1)     03/22/13    PROG - PROGRESS DRAWING   N  
         - LA16-1-03B   BUFFET- REFLECTED CEILING PLAN (2)     03/22/13    PROG
- PROGRESS DRAWING   N            - LA18-1-01A   STEAKHOUSE- ARCHITECTURAL
LAYOUT PLAN (1)     03/22/13    PROG - PROGRESS DRAWING   N            -
LA18-1-01B   STEAKHOUSE- ARCHITECTURAL LAYOUT PLAN (2)     03/22/13    PROG -
PROGRESS DRAWING   N            - LA18-1-03A   STEAKHOUSE- REFLECTED CEILING
PLAN     03/22/13    PROG - PROGRESS DRAWING   N            - LA18-1-03B  
STEAKHOUSE- REFLECTED CEILING PLAN (2)     03/22/13    PROG - PROGRESS DRAWING  
N            - LA19-1-01A   STAR CLUB- ARCHITECTURAL LAYOUT PLAN (1)    
02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 49   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LA19-1-01B   STAR CLUB- ARCHITECTRUAL LAYOUT PLAN (2)     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2
   IFC     04/30/13   IFC - Issued for Construction LA19-1-03A   STAR CLUB-
REFLECTED CEILING PLAN (1)     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LA19-1-03B   STAR CLUB- REFLECTED CEILING PLAN (2)    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction

Drawing Type: AUD/VIS AUDIOVISUAL

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 LAV0.01   SPEAKER, AUDIO, AND
CRESTON CONTROL SCHEDULES     04/30/13    IFC - Issued for Construction   N     
      - LAV0.02   DIGITAL MEDIA AND IPTV SCHEDULE     04/30/13    IFC - Issued
for Construction   N            - LAV0.4.0   RACK ELEVATIONS     04/30/13    IFC
- Issued for Construction   N            - LAV0.6.0   AUDIO ONELINE AV-MDF-L1  
  04/30/13    IFC - Issued for Construction   N            - LAV0.6.1   AUDiO
ONELINE BALLROOM SYSTEM AV-MDF-L1     04/30/13    IFC - Issued for Construction
  N            - LAV0.6.2   AUDIO ONELINE AV-IDF-L2 AV-IDF-L3     04/30/13   
IFC - Issued for Construction   N            - LAV0.6.3   AUDIO ONELINE
AV-IDF-L3 TITOS PERFORMANCE PA     04/30/13    IFC - Issued for Construction   N
           - LAV0.7.0   VIDEO ONELINE AV-MDF-L1 IPTV SYSTEM     04/30/13    IFC
- Issued for Construction   N            - LAV0.7.1   VIDEO ONELINE AV-MDF-L1
IPTV SYSTEM     04/30/13    IFC - Issued for Construction   N            -
LAV0.7.2   VIDEO ONELINE AV-MDF-L3 IPTV SYSTEM     04/30/13    IFC - Issued for
Construction   N            - LAV0.7.3   VIDEO ONELINE AV-MDF-L1 SPORTS BAR
DIGITAL MEDIA SYSTEM     04/30/13    IFC - Issued for Construction   N

 

 

1 W.G.YATES & SONS CONST CO   Page 50   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  AUD/VIS AUDIOVISUAL

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                            -      LAV0.7.4  
VIDEO ONELINE AV-MDF-L1 SPORTS BAR DIGITAL MEDIA SYSTEM     04/30/13    IFC -
Issued for Construction   N            -      LAV0.7.5   VIDEO ONELINE AV-MDF-L1
SPORTS BAR DIGITAL MEDIA SYSTEM     04/30/13    IFC - Issued for Construction  
N            -      LAV0.8.0   CONTROL ONELINE AV-MDF-L1     04/30/13    IFC -
Issued for Construction   N            -      LAV0.8.1   CONTROL ONELINE
AV-IDF-L2 AV-IDF-L3     04/30/13    IFC - Issued for Construction   N           
-      LAV0.9.0   PANEL DETAILS     04/30/13    IFC - Issued for Construction  
N            -      LAV0.0.00   LEGEND AND DRAWING LIST     04/30/13    IFC -
Issued for Construction   N            -      LAV2.1.01   LEVEL 1- OVERALL AV
FLOOR PLAN     04/30/13    IFC - Issued for Construction   N            -     
LAV2.1.03   LEVEL 3- OVERALL AV FLOOR PLAN     04/30/13    IFC - Issued for
Construction   N            -      LAV5.1.01   LEVEL 1- OVERALL AV REFLECTED
CEILING PLAN     04/30/13    IFC - Issued for Construction   N            -     
LAV5.1.03   LEVEL 3- OVERALL AV REFLECTED CEILING PLAN     04/30/13    IFC -
Issued for Construction   N            -      LAV121.01A   TABASCO- AV FLOOR
PLAN     04/30/13    IFC - Issued for Construction   N            -     
LAV121.01B   TABASCO- AV REFLECTED CEILING PLAN     04/30/13    IFC - Issued for
Construction   N            -      LAV141.01A   ASIAN RESTAURANT- AV FLOOR PLAN
    04/30/13    IFC - Issued for Construction   N            -      LAV141.01B  
ASIAN RESTAURANT- AV REFLECTED CEILING PLAN     04/30/13    IFC - Issued for
Construction   N            -      LAV171.01A   DELILUX & BERRY HILLS- AV FLOOR
PLAN     04/30/13    IFC - Issued for Construction   N            -     
LAV171.01B   DELILUX & BERRY HILLS- AV REFLECTED CEILING PLAN     04/30/13   
IFC - Issued for Construction   N            -      LAV191.01A   STAR CLUB- AV
FLOOR PLAN     04/30/13    IFC - Issued for Construction   N            -     

 

 

1 W.G.YATES & SONS CONST CO   Page 51   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  AUD/VIS AUDIOVISUAL

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 LAV191.01B   STAR CLUB- AV
REFLECTED CEILING PLAN     04/30/13    IFC - Issued for Construction   N       
    -      LAV2.1.01A   LEVEL 1 PROMENADE AV FLOOR PLAN- AREA A     04/30/13   
IFC - Issued for Construction   N            -      LAV2.1.01B   LEVEL 1
PROMENADE AV FLOOR PLAN- AREA B     04/30/13    IFC - Issued for Construction  
N            -      LAV2.1.01C   LEVEL 1 PROMENADE AV FLOOR PLAN- AREA C    
04/30/13    IFC - Issued for Construction   N            -      LAV2.1.01D  
LEVEL 1 CASINO AV FLOOR PLAN- AREA D     04/30/13    IFC - Issued for
Construction   N            -      LAV2.1.01E   LEVEL 1 CASINO AV FLOOR PLAN-
AREA E     04/30/13    IFC - Issued for Construction   N            -     
LAV2.1.01F   LEVEL 1 PROMENDAE AV FLOOR PLAN- AREA F     04/30/13    IFC -
Issued for Construction   N            -      LAV2.1.01G   LEVEL 1 CASINO AV
FLOOR PLAN- AREA G     04/30/13    IFC - Issued for Construction   N           
-      LAV2.1.01H   LEVEL 1 CASINO AV FLOOR PLAN- AREA H     04/30/13    IFC -
Issued for Construction   N            -      LAV2.1.01J   LEVEL 1 PROMENDAE AV
FLOOR PLAN- AREA J     04/30/13    IFC - Issued for Construction   N           
-      LAV2.1.01K   LEVEL 1 PROMENDAE AV FLOOR PLAN- AREA K     04/30/13    IFC
- Issued for Construction   N            -      LAV2.1.01L   LEVEL 1 PROMENDAE
AV FLOOR PLAN- AREA L     04/30/13    IFC - Issued for Construction   N         
  -      LAV2.1.03A   LEVEL 3 PREFUNCTION AV FLOOR PLAN- AREA A     04/30/13   
IFC - Issued for Construction   N            -      LAV2.1.03D   LEVEL 3
PREFUNCTION AV FLOOR PLAN- AREA D     04/30/13    IFC - Issued for Construction
  N            -      LAV2.1.03G   LEVEL 3 PREFUNCTION AV FLOOR PLAN- AREA G    
04/30/13    IFC - Issued for Construction   N            -      LAV5.1.01A  
LEVEL 1 PROMENADE AV REFLECTED CEILING PLAN- AREA A     04/30/13    IFC - Issued
for Construction   N            -      LAV5.1.01B   LEVEL 1 PROMENADE AV
REFLECTED CEILING PLAN- AREA B     04/30/13    IFC - Issued for Construction   N
           -      LAV5.1.01C   LEVEL 1 PROMENADE AV REFLECTED CEILING PLAN- AREA
C     04/30/13    IFC - Issued for Construction   N

 

 

1 W.G.YATES & SONS CONST CO   Page 52   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  AUD/VIS AUDIOVISUAL

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                            -      LAV5.1.01D  
LEVEL 1 CASINO AV REFLECTED CEILING PLAN- AREA D     04/30/13    IFC - Issued
for Construction   N            -      LAV5.1.01E   LEVEL 1 CASINO AV REFLECTED
CEILING PLAN- AREA E     04/30/13    IFC - Issued for Construction   N         
  -      LAV5.1.01F   LEVEL 1 PROMENADE AV REFLECTED CEILING PLAN- AREA F    
04/30/13    IFC - Issued for Construction   N            -      LAV5.1.01G  
LEVEL 1 CASINO AV REFLECTED CEILING PLAN- AREA G     04/30/13    IFC - Issued
for Construction   N            -      LAV5.1.01H   LEVEL 1 CASINO AV REFLECTED
CEILING PLAN- AREA H     04/30/13    IFC - Issued for Construction   N         
  -      LAV5.1.01J   LEVEL 1 PROMENADE AV REFLECTED CEILING PLAN- AREA J    
04/30/13    IFC - Issued for Construction   N            -      LAV5.1.01K  
LEVEL 1 PROMENADE AV REFLECTED CEILING PLAN- AREA K     04/30/13    IFC - Issued
for Construction   N            -      LAV5.1.01L   LEVEL 1 PROMENADE AV
REFLECTED CEILING PLAN- AREA L     04/30/13    IFC - Issued for Construction   N
           -      LAV5.1.03A   LEVEL 3 PREFUNCTION AV REFLECTED CEILING PLAN-
AREA A     04/30/13    IFC - Issued for Construction   N            -     
LAV5.1.03D   LEVEL 3 PREFUNCTION AV REFLECTED CEILING PLAN- AREA D     04/30/13
   IFC - Issued for Construction   N            -      LAV5.1.03G   LEVEL 3
PREFUNCTION AV REFLECTED CEILING PLAN- AREA G     04/30/13    IFC - Issued for
Construction   N            -      LAV5.1.03K   LEVEL 3 PREFUNCTION AV REFLECTED
CEILING PLAN- AREA K     04/30/13    IFC - Issued for Construction   N         
  -      LAV7.2.24A   BALLROOM AV FLOOR PLAN     04/30/13    IFC - Issued for
Construction   N            -      LAV7.2.24B   BALLROOM AV REFLECTED CEILING
PLAN     04/30/13    IFC - Issued for Construction   N            -     
LAV7.7.01A   RESTROOM AV PLANS- LB-104, LB-105, LB-106     04/30/13    IFC -
Issued for Construction   N            -      LAV7.7.03A   RESTROOM AV PLANS-
LG-104, LG-107     04/30/13    IFC - Issued for Construction   N            -   
  LAV7.7.04B   RESTROOM AV REFLECTED CEILING PLAN- LL-115, LL-118, LL-120    
04/30/13    IFC - Issued for Construction   N

 

 

1 W.G.YATES & SONS CONST CO   Page 53   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  AUD/VIS AUDIOVISUAL

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 LAV7.7.05B   RESTROOM AV
REFLECTED CEILING PLAN- LD-302, LD-303, LD-304     04/30/13    IFC - Issued for
Construction   N            -     

Drawing Type:  CIVIL CIVIL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 1   COVER SHEET GOLF COURSE    
02/20/13    PROG - PROGRESS DRAWING   N            -      2   ROUTING PLAN GOLF
COURSE     02/20/13    PROG - PROGRESS DRAWING   N            -      3   STAKING
PLAN GOLF COURSE     02/20/13    PROG - PROGRESS DRAWING   N            -      4
  STAKING PLAN GOLF COURSE     02/20/13    PROG - PROGRESS DRAWING   N         
  -      5   STAKING PLAN GOLF COURSE     02/20/13    PROG - PROGRESS DRAWING  
N            -      6   CLEARING- TREE PRESERVATIO PLAN GOLF COURSE     02/20/13
   PROG - PROGRESS DRAWING   N            -      7   CLEARING- TREE PRESERVATIO
PLAN GOLF COURSE     02/20/13    PROG - PROGRESS DRAWING   N            -      8
  CLEARING- TREE PRESERVATIO PLAN GOLF COURSE     02/20/13    PROG - PROGRESS
DRAWING   N            -      9   GRADING PLAN GOLF COURSE     02/20/13    PROG
- PROGRESS DRAWING   N            -      10   GRADING PLAN GOLF COURSE    
02/20/13    PROG - PROGRESS DRAWING   N            -      11   GRADING PLAN GOLF
COURSE     02/20/13    PROG - PROGRESS DRAWING   N            -      12  
DRAINAGE PLAN GOLF COURSE     02/20/13    PROG - PROGRESS DRAWING   N           
-      13   DRAINAGE PLAN GOLF COURSE     02/20/13    PROG - PROGRESS DRAWING  
N            -      14   DRAINAGE PLAN GOLF COURSE     02/20/13    PROG -
PROGRESS DRAWING   N            -      15   GRASSING PLAN GOLF COURSE    
02/20/13    PROG - PROGRESS DRAWING   N

 

 

1 W.G.YATES & SONS CONST CO   Page 54   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  CIVIL CIVIL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                            -      16   GRASSING
PLAN GOLF COURSE     02/20/13    PROG - PROGRESS DRAWING   N            -     
17   GRASSING PLAN GOLF COURSE     02/20/13    PROG - PROGRESS DRAWING   N     
      -      18   CONCEPTUAL LANDSCAPE PLAN GOLF COURSE     02/20/13    PROG -
PROGRESS DRAWING   N            -      19   CONCEPTUAL LANDSCAPE PLAN GOLF
COURSE     02/20/13    PROG - PROGRESS DRAWING   N            -      20  
CONCEPTUAL LANDSCAPE PLAN GOLF COURSE     02/20/13    PROG - PROGRESS DRAWING  
N            -      21   DRAINAGE DETAILS GOLF COURSE     02/20/13    PROG -
PROGRESS DRAWING   N            -      22   GREEN CONSTRUCTION DETAILS GOLF
COURSE     02/20/13    PROG - PROGRESS DRAWING   N            -      C-00  
TITLE SHEET     02/20/13    PROG - PROGRESS DRAWING   N            -      C-01  
OVERALL SITE SURVEY     02/20/13    PROG - PROGRESS DRAWING   N            -   
  C-02   TYPICAL SECTIONS     02/20/13    PROG - PROGRESS DRAWING   N           
-      C-03   TYPICAL SECTIONS     02/20/13    PROG - PROGRESS DRAWING   N     
      -      C-04   TYPICAL SECTIONS     02/20/13    PROG - PROGRESS DRAWING   N
           -      C-05   PLAN AND PROFILE INDEX     02/20/13    PROG - PROGRESS
DRAWING   N            -      C-06   PLAN AND PROFILE     02/20/13    PROG -
PROGRESS DRAWING   N            -      C-07   PLAN AND PROFILE     02/20/13   
PROG - PROGRESS DRAWING   N            -      C-08   PLAN AND PROFILE    
02/20/13    PROG - PROGRESS DRAWING   N            -      C-09   PLAN AND
PROFILE     02/20/13    PROG - PROGRESS DRAWING   N            -     

 

 

1 W.G.YATES & SONS CONST CO   Page 55   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  CIVIL CIVIL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 C-10   PLAN AND PROFILE    
02/20/13    PROG - PROGRESS DRAWING   N            -      C-11   PLAN AND
PROFILE ENTRANCE BOULEVARD     02/20/13    PROG - PROGRESS DRAWING   N         
  -      C-12   PLAN AND PROFILE ENTRANCE BOULEVARD     02/20/13    PROG -
PROGRESS DRAWING   N            -      C-13   PLAN AND PROFILE ENTRANCE
BOULEVARD     02/20/13    PROG - PROGRESS DRAWING   N            -      C-14  
PLAN AND PROFILE ENTRANCE BOULEVARD     02/20/13    PROG - PROGRESS DRAWING   N
           -      C-15   PLAN AND PROFILE EAST PERIMETER ROAD     02/20/13   
PROG - PROGRESS DRAWING   N            -      C-16   OPEN TOP CATCH BASIN    
02/20/13    PROG - PROGRESS DRAWING   N            -      C-17   TEMPORARY
EROSION CONTROL     02/20/13    PROG - PROGRESS DRAWING   N            -     
C-18   BEDDING MATERIAL     02/20/13    PROG - PROGRESS DRAWING   N            -
     C-19   SITE DRAINAGE PLAN     02/20/13    PROG - PROGRESS DRAWING   N     
      -      C-20   TYPICAL SECTIONS (AMERISTAR BOULEVARD)     02/20/13    PROG
- PROGRESS DRAWING   N            -      C-21   TYPICAL SECTIONS (AMERISTAR
BOULEVARD)     02/20/13    PROG - PROGRESS DRAWING   N            -      C-22  
PLAN AND PROFILE (AMERISTAR BOULEVARD)     02/20/13    PROG - PROGRESS DRAWING  
N            -      C-23   PLAN AND PROFILE (AMERISTAR BOULEVARD)     02/20/13
   PROG - PROGRESS DRAWING   N            -      C-24   PLAN AND PROFILE
(AMERISTAR BOULEVARD)     02/20/13    PROG - PROGRESS DRAWING   N            -
     C-25   PLAN AND PROFILE (AMERISTAR BOULEVARD)     02/20/13    PROG -
PROGRESS DRAWING   N            -      C-26   CB-08 CATCH BASIN STANDARD DETAIL
    02/20/13    PROG - PROGRESS DRAWING   N            -      C-01A  
TOPOGRAPHIC SURVEY     02/20/13    PROG - PROGRESS DRAWING   N

 

 

1 W.G.YATES & SONS CONST CO   Page 56   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  CIVIL CIVIL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                            -      C-01B  
CASINO SITE TOPOGRAPHIC SURVEY     02/20/13    PROG - PROGRESS DRAWING   N     
      -      C-15A   PLAN AND PROFILE EAST PERIMETER ROAD     02/20/13    PROG -
PROGRESS DRAWING   N            -      CS-01   CONCRETE BASIN SITE PLAN    
02/20/13    PROG - PROGRESS DRAWING   N            -      CS-02   CONCRETE BASIN
PILING PLAN     02/20/13    PROG - PROGRESS DRAWING   N            -      CS-03
  CONCRETE BASIN TYP. SECTIONS     02/20/13    PROG - PROGRESS DRAWING   N     
      -      CS-04   CONCRETE BASIN TYPICAL MAT REINFORCEMENT PLAN AND SEC    
02/20/13    PROG - PROGRESS DRAWING   N            -      CS-05   CONCRETE BASIN
DETAILS AT INTERIOR WALLS     02/20/13    PROG - PROGRESS DRAWING   N           
-      CS-06   CONCRETE BASIN DETAILS AT RIVERSIDE WALL     02/20/13    PROG -
PROGRESS DRAWING   N            -      CS-07   CONCRETE BASIN TYPICAL
REINFORCING DETAILS     02/20/13    PROG - PROGRESS DRAWING   N            -   
  CS-09   CONCRETE BASIN ENLRG PLN & FENDER BRACK DTL AT RIVERSIDE     02/20/13
   PROG - PROGRESS DRAWING   N   WAL                     -      CS-10   CONCRETE
BASIN BARGE EXIT DETAILS     02/20/13    PROG - PROGRESS DRAWING   N           
-      CS-12   CONCRETE BASIN MISCELLANEOUS DETAILS     02/20/13    PROG -
PROGRESS DRAWING   N            -      CS-13   CONCRETE BASIN GENERAL NOTES    
02/20/13    PROG - PROGRESS DRAWING   N            -      C0-0-00   COVER SHEET
CIVIL SITE WORK     02/20/13    PROG - PROGRESS DRAWING   N            -     
C1-1-01   GOLF COURSE DRAINAGE OVERALL PLAN & INDEX     02/20/13    PROG -
PROGRESS DRAWING   N            -      C2-1-01   OUTFALL STRUCTURE DETAILS    
02/20/13    PROG - PROGRESS DRAWING   N            -      C2-2-01   DRAINAGE
DETAILS     02/20/13    PROG - PROGRESS DRAWING   N            -     

 

 

1 W.G.YATES & SONS CONST CO   Page 57   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  CIVIL CIVIL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 C3-1-01   GRADING AND DRAINAGE
PLAN- EAST PARKING LOT     02/20/13    PROG - PROGRESS DRAWING   N            -
     C3-2-01   GRADING AND DRAINAGE PLAN- WEST PARKING LOT     02/20/13    PROG
- PROGRESS DRAWING   N            -      C4-1-01   GRADING AND DRAINAGE-
BUILDING PERIMETER     02/20/13    PROG - PROGRESS DRAWING   N            -     
C4-1-02   GRADING AND DRAINAGE- BUILDING PERIMETER     02/20/13    PROG -
PROGRESS DRAWING   N            -      C4-1-03   GRADING AND DRAINAGE- BUILDING
PERIMETER     02/20/13    PROG - PROGRESS DRAWING   N            -      C5-1-01
  OVERALL UTILITY PLAN & KEY     02/20/13    PROG - PROGRESS DRAWING   N       
    -      C5-1-02   ENLARGED UTILITY PLAN     02/20/13    PROG - PROGRESS
DRAWING   N            -      C5-1-03   ENLARGED UTILITY PLAN     02/20/13   
PROG - PROGRESS DRAWING   N            -      C5-1-04   ENLARGED UTILITY PLAN  
  02/20/13    PROG - PROGRESS DRAWING   N            -      C5-1-05   ENLARGED
UTILITY PLAN     02/20/13    PROG - PROGRESS DRAWING   N            -     
C5-1-06   ENLARGED UTILITY PLAN     02/20/13    PROG - PROGRESS DRAWING   N     
      -      C5-1-07   ENLARGED UTILITY PLAN     02/20/13    PROG - PROGRESS
DRAWING   N            -      C5-1-08   ENLARGED UTILITY PLAN     02/20/13   
PROG - PROGRESS DRAWING   N            -      C5-2-01   STANDARD WATER
DISTRIBUTION DETAILS     02/20/13    PROG - PROGRESS DRAWING   N            -   
  C6-1-01   TYPICAL PAVEMENT SECTION AND DETAILS     02/20/13    PROG - PROGRESS
DRAWING   N            -      C7-1-01   SEWER LIFT STATION PIPING PLAN AND
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   N            -      C7-1-02
  SEWER LIFT STATION FDN PLAN & SECTION     02/20/13    PROG - PROGRESS DRAWING
  N            -      C7-1-03   GREASE TRAP FDN PLAN & SECTION     02/20/13   
PROG - PROGRESS DRAWING   N

 

 

1 W.G.YATES & SONS CONST CO   Page 58   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  CIVIL CIVIL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                            -      C8-1-01  
STANDARD DETAIL- CB-01 & CB-01 DOUBLE     02/20/13    PROG - PROGRESS DRAWING  
N            -      C8-1-02   STANDARD DETAIL- CD-02 & CB-02 DOUBLE     02/20/13
   PROG - PROGRESS DRAWING   N            -      C8-1-03   STANDARD DETAIL-
CB-06 & CB-08     02/20/13    PROG - PROGRESS DRAWING   N            -     
C8-1-04   STANDARD DETAIL- BEDDING & BACKFILL FOR DRAINAGE STRUCTURE    
02/20/13    PROG - PROGRESS DRAWING   N            -      C8-1-05   STANDARD
DETAIL- TEMPORARY EROSION CONTROL     02/20/13    PROG - PROGRESS DRAWING   N  
         -      C1-1-01A   GOLF COURSE DRAINAGE ENLARGED PLAN     02/20/13   
PROG - PROGRESS DRAWING   N            -      C1-1-01B   GOLF COURSE DRAINAGE
ENLARGED PLAN     02/20/13    PROG - PROGRESS DRAWING   N            -     
C1-1-01C   GOLF COURSE DRAINAGE ENLARGED PLAN     02/20/13    PROG - PROGRESS
DRAWING   N            -      C1-1-01D   GOLF COURSE DRAINAGE ENLARGED PLAN    
02/20/13    PROG - PROGRESS DRAWING   N            -      C1-1-01E   GOLF COURSE
DRAINAGE ENLARGED PLAN     02/20/13    PROG - PROGRESS DRAWING   N            -
     C1-1-01F   GOLF COURSE DRAINAGE ENLARGED PLAN     02/20/13    PROG -
PROGRESS DRAWING   N            -      C1-1-01G   GOLF COURSE DRAINAGE ENLARGED
PLAN     02/20/13    PROG - PROGRESS DRAWING   N            -      C1-1-01H  
GOLF COURSE DRAINAGE ENLARGED PLAN     02/20/13    PROG - PROGRESS DRAWING   N  
         -      C1-1-01J   GOLF COURSE DRAINAGE ENLARGED PLAN     02/20/13   
PROG - PROGRESS DRAWING   N            -      C1-1-01K   GOLF COURSE DRAINAGE
ENLARGED PLAN     02/20/13    PROG - PROGRESS DRAWING   N            -     
C1-1-01L   GOLF COURSE DRAINAGE ENLARGED PLAN     02/20/13    PROG - PROGRESS
DRAWING   N            -      PS0-0-00   COVER SHEET     03/13/13    PROG -
PROGRESS DRAWING   Y   1    PROGRESS SET   03/28/13   PROG - PROGRESS DRAWING  

 

 

1 W.G.YATES & SONS CONST CO   Page 59   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  CIVIL CIVIL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 PS0-1-01   GENERAL NOTES AND
DESIGN CRITERIA     03/13/13    PROG - PROGRESS DRAWING   Y   1    PROGRESS SET
  03/28/13   PROG - PROGRESS DRAWING   PS0-1-02   GENERAL NOTES AND
ABBREVIATIONS     03/13/13    PROG - PROGRESS DRAWING   Y   1    PROGRESS SET  
03/28/13   PROG - PROGRESS DRAWING   PS2-0-01   POOL AREA PILING PLAN    
03/13/13    PROG - PROGRESS DRAWING   Y   1    PROGRESS SET   03/28/13   PROG -
PROGRESS DRAWING   PS3-0-01   CONCRETE SECTIONS     03/13/13    PROG - PROGRESS
DRAWING   Y   1    PROGRESS SET   03/28/13   PROG - PROGRESS DRAWING   PS3-0-02
  CONCRETE SECTIONS     03/28/13    PROG - PROGRESS DRAWING   N          -  
PS3-0-03   CONCRETE SECTIONS     03/28/13    PROG - PROGRESS DRAWING   N       
  -   C1-1-01(S)   OVERALL SITE PLAN     02/20/13    PROG - PROGRESS DRAWING   N
         -   C2-1-01(S)   ENLARGED SITE PLAN- EAST PARKING LOT     02/20/13   
PROG - PROGRESS DRAWING   N          -   C2-2-01(S)   ENLARGED SIRE PLAN- WEST
PARKING LOT     02/20/13    PROG - PROGRESS DRAWING   N          -  

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 C-06   PLAN AND PROFILE    
02/20/13    PROG - PROGRESS DRAWING   N          -   C-07   PLAN AND PROFILE    
02/20/13    PROG - PROGRESS DRAWING   N          -   C-08   PLAN AND PROFILE    
02/20/13    PROG - PROGRESS DRAWING   N          -   C-10   PLAN AND PROFILE    
02/20/13    PROG - PROGRESS DRAWING   N          -   C-11   PLAN AND PROFILE
ENTRANCE BOULEVARD     02/20/13    PROG - PROGRESS DRAWING   N          -   C-12
  PLAN AND PROFILE ENTRANCE BOULEVARD     02/20/13    PROG - PROGRESS DRAWING  
N          -   C-13   PLAN AND PROFILE ENTRANCE BOULEVARD     02/20/13    PROG -
PROGRESS DRAWING   N

 

 

1 W.G.YATES & SONS CONST CO   Page 60   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                            -      C-14   PLAN
AND PROFILE ENTRANCE BOULEVARD     02/20/13    PROG - PROGRESS DRAWING   N     
    -   C-15   PLAN AND PROFILE EAST PERIMETER ROAD     02/20/13    PROG -
PROGRESS DRAWING   N          -   C-15A   PLAN AND PROFILE EAST PERIMETER ROAD  
  02/20/13    PROG - PROGRESS DRAWING   N          -   C-15B   ELECTRICAL LAYOUT
    02/20/13    PROG - PROGRESS DRAWING   N          -   C-15C   ELECTRICAL
LAYOU     02/20/13    PROG - PROGRESS DRAWING   N          -   E1-1-01  
ELECTRICAL NOTES & SYMBOLS LEGEND     02/20/13    PROG - PROGRESS DRAWING   Y  
1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   E1-1-02   ELECTRICAL SITE PLAN     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction   E1-1-03   ELECTRICAL SITE PLAN- UNDERGROUND     02/20/13    PROG
- PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction  
E1-1-04   ELECTRICAL ENLARGED SITE PLAN     02/20/13    PROG - PROGRESS DRAWING
  Y   1    IFC   04/30/13   IFC - Issued for Construction   E2-1-00   OVERALL
BARGE HOLD AREA     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC  
04/30/13   IFC - Issued for Construction   E3-1-01   ELECTRICAL DETAILS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction   E3-1-02   WALKERDUCT LAYOUT     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2    IFC  
  04/30/13   IFC - Issued for Construction   E3-1-03   WALKERDUCT DETAILS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction   E6-1-01   ELECTRICAL ONE-LINE DIAGRAMS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction  
E6-1-02   ELECTRICAL ONE-LINE DIAGRAMS     02/20/13    PROG - PROGRESS DRAWING  
Y   1    IFC   04/30/13   IFC - Issued for Construction   E6-1-03   ELECTRICAL
ONE- LINE DIAGRAMS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC  
04/30/13   IFC - Issued for Construction   E7-1-01   ELECTRICAL RISER DIAGRAM
MSA     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 61   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC   04/30/13   IFC -
Issued for Construction   E7-1-02   ELECTRICAL RISER DIAGRAM MSB     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction   E7-1-03   ELECTRICAL RISER DIAGRAM MSC     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 3   03/15/13   PROG - PROGRESS DRAWING    
2    IFC   04/30/13   IFC - Issued for Construction   E7-1-04   ELECTRICAL RISER
DIAGRAM MSD     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/03   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   E7-1-05   ELECTRICAL RISER DIAGRAM EMSA     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 3   03/15/13   PROG - PROGRESS DRAWING    
2    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     3    IFC   04/30/13  
IFC - Issued for Construction   E7-1-06   ELECTRICAL RISER DIAGRAM EMSA UPS
BRANCH     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction
  E8.1.16   ELECTRICAL PANEL SCHEDULES MSC FOOD SERVICE     04/30/13    IFC -
Issued for Construction   N            -   E8.2.04   ELECTRICAL DIMMER SCHEDULES
    04/30/13    IFC - Issued for Construction   N            -   E8.2.05  
ELECTRICAL DIMMER SCHEDULES     04/30/13    IFC - Issued for Construction   N  
         -   E8-1-01   ELECTRICAL PANEL SCHEDULES EMSA     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING     2
   IFC   04/30/13   IFC - Issued for Construction   E8-1-02   ELECTRICAL PANEL
SCHEDULES EMSA     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for
Construction   E8-1-03   ELECTRICAL PANEL SCHEDULES EMSA     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction  
E8-1-04   ELECTRICAL PANEL SCHEDULES EMSA     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction   E8-1-05  
ELECTRICAL PANEL SCHEDULES EMSA     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C   03/22/13   IFC - Issued for Construction     2    IFC   04/30/13
  IFC - Issued for Construction   E8-1-06   ELECTRICAL PANEL SCHEDULES MSB    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C   03/22/13   PROG -
PROGRESS DRAWING     2    IFC   04/30/13   IFC - Issued for Construction  

 

 

1 W.G.YATES & SONS CONST CO   Page 62   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                  E8-1-07    ELECTRICAL
PANEL SCHEDULES MSB      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP
ADD C    03/22/13   PROG - PROGRESS DRAWING       2    IFC    04/30/13   IFC -
Issued for Construction    E8-1-08    ELECTRICAL PANEL SCHEDULES MSB     
02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC    04/30/13   IFC - Issued
for Construction    E8-1-09    ELECTRICAL PANEL SCHEDULES MSC      02/20/13   
PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS
DRAWING       2    IFC    04/30/13   IFC - Issued for Construction    E8-1-10   
ELECTRICAL PANEL SCHEDULES MSC      02/20/13    PROG - PROGRESS DRAWING    Y   
1    BULLETIN 3    03/15/13   PROG - PROGRESS DRAWING       2    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       3    IFC    04/30/13   IFC - Issued for
Construction    E8-1-11    ELECTRICAL PANEL SCHEDULES MSC      02/20/13    PROG
- PROGRESS DRAWING    Y    1    BULLETIN 3    03/15/13   PROG - PROGRESS DRAWING
      2    IFC    04/30/13   IFC - Issued for Construction    E8-1-12   
ELECTRICAL PANEL SCHEDULES MSC      02/20/13    PROG - PROGRESS DRAWING    Y   
1    BULLETIN 3    03/15/13   PROG - PROGRESS DRAWING       2    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       3    IFC    04/30/13   IFC - Issued for
Construction    E8-1-13    ELECTRICAL PANEL SCHEDULES MSD      02/20/13    PROG
- PROGRESS DRAWING    Y    1    BULLETIN 3    03/15/13   PROG - PROGRESS DRAWING
      2    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       3    IFC      
04/30/13   IFC - Issued for Construction    E8-1-14    ELECTRICAL PANEL
SCHEDULES MSD      02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC   
04/30/13   IFC - Issued for Construction    E8-2-01    ELECTRICAL RELAY
SCHEDULES      02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC    04/30/13
  IFC - Issued for Construction    E8-2-02    ELECTRICAL RELAY RISERS     
02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC    04/30/13   IFC - Issued
for Construction    E8-2-03    ELECTRICAL DIMMER SCHEDULES      02/20/13    PROG
- PROGRESS DRAWING    Y    1    IFC    04/30/13   IFC - Issued for Construction
   E2.1.02K    LEVEL 3 ELECTRICAL PLAN- AREA K      04/30/13    IFC - Issued for
Construction    N            -    E2-1-01A    LEVEL 1 CASINO ELECTRICAL PLAN-
AREA A      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC    04/30/13   IFC - Issued for
Construction    E2-1-01B    LEVEL 1 CASINO ELECTRICAL PLAN- AREA B      02/20/13
   PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS
DRAWING   

 

 

1 W.G.YATES & SONS CONST CO   Page 63   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                     2    IFC      
04/30/13   IFC - Issued for Construction    E2-1-01C    LEVEL 1 CASINO
ELECTRICAL PLAN- AREA C      02/20/13    PROG - PROGRESS DRAWING    Y    1   
GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2    IFC    04/30/13   IFC
- Issued for Construction    E2-1-01D    LEVEL 1 CASINO ELECTRICAL PLAN- AREA D
     02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC    04/30/13   IFC -
Issued for Construction    E2-1-01E    LEVEL 1 CASINO ELECTRICAL PLAN- AREA E   
  02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC    04/30/13   IFC -
Issued for Construction    E2-1-01F    LEVEL 1 CASINO ELECTRICAL PLAN- AREA F   
  02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG
- PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued for Construction
   E2-1-01G    LEVEL 1 CASINO ELECTRICAL PLAN- AREA G      02/20/13    PROG -
PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC - Issued for Construction
   E2-1-01H    LEVEL 1 CASINO ELECTRICAL PLAN- AREA      02/20/13    PROG -
PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC - Issued for Construction
   E2-1-01J    LEVEL 1 CASINO ELECTRICAL PLAN- AREA J      02/20/13    PROG -
PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC - Issued for Construction
   E2-1-01K    LEVEL 1 CASINO ELECTRICAL PLAN- AREA K      02/20/13    PROG -
PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING   
   2    IFC       04/30/36   IFC - Issued for Construction    E2-1-01L    LEVEL
1 CASINO ELECTRICAL PLAN- AREA L      02/20/13    PROG - PROGRESS DRAWING    Y
   1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2    IFC      
04/30/13   IFC - Issued for Construction    E2-1-01M    LEVEL 1 CASINO
ELECTRICAL PLAN- AREA M      02/20/13    PROG - PROGRESS DRAWING    Y    1   
GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13  
IFC - Issued for Construction    E2-1-01N    LEVEL 1 CASINO ELECTRICAL PLAN-
AREA N      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC    04/30/13   IFC - Issued for
Construction    E2-1-01P    LEVEL 1 CASINO ELECTRICAL PLAN- AREA P      02/20/13
   PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS
DRAWING       2    IFC    04/30/13   IFC - Issued for Construction    E2-1-01Q
   LEVEL 1 CASINO ELECTRICAL PLAN- AREA Q      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2   
IFC    04/30/13   IFC - Issued for Construction    E2-1-02A    LEVEL 3
ELECTRICAL PLAN- AREA A      02/20/13    PROG - PROGRESS DRAWING    Y    1   
GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2    IFC    04/30/13   IFC
- Issued for Construction   

 

 

1 W.G.YATES & SONS CONST CO   Page 64   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                  E2-1-02B    LEVEL 3
ELECTRICAL PLAN- AREA B      02/20/13    PROG - PROGRESS DRAWING    Y    1   
GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2    IFC    04/30/13   IFC
- Issued for Construction    E2-1-02C    LEVEL 3 ELECTRICAL PLAN- AREA C     
02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG -
PROGRESS DRAWING       2    IFC    04/30/13   IFC - Issued for Construction   
E2-1-02D    LEVEL 3 ELECTRICAL PLAN- AREA D      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2   
IFC    04/30/13   IFC - Issued for Construction    E2-1-02E    LEVEL 3
ELECTRICAL PLAN- AREA E      02/20/13    PROG - PROGRESS DRAWING    Y    1   
GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2    IFC    04/30/13   IFC
- Issued for Construction    E2-1-02G    LEVEL 3 ELECTRICAL PLAN- AREA     
02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG -
PROGRESS DRAWING       2    IFC    04/30/13   IFC - Issued for Construction   
E2-1-02H    LEVEL 3 ELECTRICAL PLAN- AREA H      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2   
IFC    04/30/13   IFC - Issued for Construction    E2-1-02L    LEVEL 3
ELECTRICAL PLAN- AREA L      02/20/13    PROG - PROGRESS DRAWING    Y    1   
GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2    IFC    04/30/13   IFC
- Issued for Construction    E2-1-02M    LEVEL 3 ELECTRICAL PLAN- AREA M     
02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC    04/30/13   IFC - Issued
for Construction    E2-1-02P    LEVEL 3 ELECTRICAL PLAN- AREA P      02/20/13   
PROG - PROGRESS DRAWING    Y    1    IFC    04/30/13   IFC - Issued for
Construction    E2-1-04D    LOW ROOF ELECTRICAL PLAN- AREA D      02/20/13   
PROG - PROGRESS DRAWING    Y    1    IFC    04/30/13   IFC - Issued for
Construction    E2-1-04E    LOW ROOF ELECTRICAL PLAN- AREA E      02/20/13   
PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS
DRAWING       2    IFC    04/30/13   IFC - Issued for Construction    E2-1-04G
   LOW ROOF ELECTRICAL PLAN- AREA G      02/20/13    PROG - PROGRESS DRAWING   
Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2    IFC   
04/30/13   IFC - Issued for Construction    E2-1-04H    LOW ROOF ELECTRICAL
PLAN- AREA H      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC    04/30/13   IFC - Issued for
Construction    E2-1-04M    LOW ROOF ELECTRICAL PLAN- AREA M      02/20/13   
PROG - PROGRESS DRAWING    Y    1    IFC    04/30/13   IFC - Issued for
Construction   

 

 

1 W.G.YATES & SONS CONST CO   Page 65   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                  E2-1-06B    LEVEL 6
ELECTRICAL PLAN- AREA B      02/20/13    PROG - PROGRESS DRAWING    Y    1   
IFC    04/30/13   IFC - Issued for Construction    E2-1-06C    LEVEL 6
ELECTRICAL PLAN- AREA C      02/20/13    PROG - PROGRESS DRAWING    Y    1   
IFC    04/30/13   IFC - Issued for Construction    E2-3-01D    ROOF ELECTRICAL
PLAN- AREA D      02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC   
04/30/13   IFC - Issued for Construction    E2-3-01E    ROOF ELECTRICAL PLAN-
AREA E      02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC    04/30/13  
IFC - Issued for Construction    E2-3-01F    ROOF ELECTRICAL PLAN- AREA F     
02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC    04/30/13   IFC - Issued
for Construction    E2-3-01G    ROOF ELECTRICAL PLAN- AREA G      02/20/13   
PROG - PROGRESS DRAWING    Y    1    IFC    04/30/13   IFC - Issued for
Construction    E2-3-01H    ROOF ELECTRICAL PLAN- AREA H      02/20/13    PROG -
PROGRESS DRAWING    Y    1    IFC    04/30/13   IFC - Issued for Construction   
E2-3-01J    ROOF ELECTRICAL PLAN- AREA J      02/20/13    PROG - PROGRESS
DRAWING    Y    1    IFC    04/30/13   IFC - Issued for Construction    E2-3-01K
   ROOF ELECTRICAL PLAN- AREA K      02/20/13    PROG - PROGRESS DRAWING    Y   
1    IFC    04/30/13   IFC - Issued for Construction    E2-3-01L    ROOF
ELECTRICAL PLAN- AREA L      02/20/13    PROG - PROGRESS DRAWING    Y    1   
IFC    04/30/13   IFC - Issued for Construction    E2-3-01M    ROOF ELECTRICAL
PLAN- AREA M      02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC   
04/30/13   IFC - Issued for Construction    E2-3-01N    ROOF ELECTRICAL PLAN-
AREA N      02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC    04/30/13  
IFC - Issued for Construction    E2-3-01P    ROOF ELECTRICAL PLAN- AREA P     
02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC    04/30/13   IFC - Issued
for Construction    E2-3-01Q    ROOF ELECTRICAL PLAN- AREA Q      02/20/13   
PROG - PROGRESS DRAWING    Y    1    IFC    04/30/13   IFC - Issued for
Construction    E5-1-01A    LEVEL 1 CASINO ELECTRICAL REFLECTED CEILING PLAN-
AREA A      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC    04/30/13   IFC - Issued for
Construction    E5-1-01B    LEVEL 1 CASINO ELECTRICAL REFLECTED CEILING PLAN-
AREA B      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC    04/30/13   IFC - Issued for
Construction    E5-1-01C    LEVEL 1 CASINO ELECTRICAL REFLECTED CEILING PLAN-
AREA C      02/20/13    PROG - PROGRESS DRAWING    Y

 

 

1 W.G.YATES & SONS CONST CO   Page 66   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                     1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC    04/30/13   IFC - Issued for
Construction    E5-1-01D    LEVEL 1 CASINO ELECTRICAL REFLECTED CEILING PLAN-
AREA D      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC    04/30/13   IFC - Issued for
Construction    E5-1-01E    LEVEL 1 CASINO ELECTRICAL REFLECTED CEILING PLAN-
AREA E      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    E5-1-01F    LEVEL 1 CASINO ELECTRICAL REFLECTED CEILING
PLAN- AREA F      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC    04/30/13   IFC - Issued for
Construction    E5-1-01G    LEVEL 1 CASINO ELECTRICAL REFLECTED CEILING PLAN-
AREA G      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC    04/30/13   IFC - Issued for
Construction    E5-1-01H    LEVEL 1 CASINO ELECTRICAL REFLECTED CEILING PLAN-
AREA H      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    E5-1-01J    LEVEL 1 CASINO ELECTRICAL REFLECTED CEILING
PLAN- AREA J      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    E5-1-01K    LEVEL 1 CASINO ELECTRICAL REFLECTED CEILING
PLAN- AREA K      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    E5-1-01L    LEVEL 1 CASINO ELECTRICAL REFLECTED CEILING
PLAN- AREA L      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    E5-1-01M    LEVEL 1 CASINO ELECTRICAL REFLECTED CEILING
PLAN- AREA M      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
   03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC -
Issued for Construction    E5-1-01N    LEVEL 1 CASINO ELECTRICAL REFLECTED
CEILING PLAN- AREA N      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP
ADD C    03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC
- Issued for Construction    E5-1-01P    LEVEL 1 CASINO ELECTRICAL REFLECTED
CEILING PLAN- AREA P      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP
ADD C    03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC
- Issued for Construction   

 

 

1 W.G.YATES & SONS CONST CO   Page 67   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                  E5-1-01Q    LEVEL 1
CASINO ELECTRICAL REFLECTED CEILING PLAN- AREA Q      02/20/13    PROG -
PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING   
   2    IFC       04/30/13   IFC - Issued for Construction    E5-1-02A    LEVEL
3 ELECTRICAL REFLECTED CEILING PLAN- AREA A      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2   
IFC       04/30/13   IFC - Issued for Construction    E5-1-02B    LEVEL 3
ELECTRICAL REFLECTED CEILING PLAN- AREA B      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2   
IFC       04/30/13   IFC - Issued for Construction    E5-1-02C    LEVEL 3
ELECTRICAL REFLECTED CEILING PLAN- AREA C      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2   
IFC       04/30/13   IFC - Issued for Construction    E5-1-02D    LEVEL 3
ELECTRICAL REFLECTED CEILING PLAN- AREA D      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2   
IFC       04/30/13   IFC - Issued for Construction    E5-1-02E    LEVEL 3
ELECTRICAL REFLECTED CEILING PLAN- AREA E      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2   
IFC       04/30/13   IFC - Issued for Construction    E5-1-02G    LEVEL 3
ELECTRICAL REFLECTED CEILING PLAN- AREA G      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2   
IFC       04/30/13   IFC - Issued for Construction    E5-1-02H    LEVEL 3
ELECTRICAL REFLECTED CEILING PLAN- AREA H      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2   
IFC       04/30/13   IFC - Issued for Construction    E5-1-02K    LEVEL 3
ELECTRICAL REFLECTED CEILING PLAN- AREA K      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2   
IFC       04/30/13   IFC - Issued for Construction    E5-1-02L    LEVEL 3
ELECTRICAL REFLECTED CEILING PLAN- AREA L      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2   
IFC       04/30/13   IFC - Issued for Construction    E5-1-04D    LEVEL 3
ELECTRICAL REFLECTED CEILING PLAN- AREA D      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2   
IFC       04/30/13   IFC - Issued for Construction    E5-1-04E    LEVEL 3
ELECTRICAL REFLECTED CEILING PLAN- AREA E      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2   
IFC       04/30/13   IFC - Issued for Construction    E5-1-04G    LEVEL
MECHANICAL ELECTRICAL REFLECTED CEILING PLAN- AREA G      02/20/13    PROG -
PROGRESS DRAWING    Y

 

 

1 W.G.YATES & SONS CONST CO   Page 68   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                     1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    E5-1-04H    LEVEL MECHANICAL ELECTRICAL REFLECTED CEILING
PLAN- AREA H      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    EFS1-1.1    LOADING DOCK ELECTRICAL PLAN      02/20/13   
PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC - Issued for
Construction    EFS1-2.1    WAREHOUSE EAST ELECTRICAL PLAN      02/20/13    PROG
- PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC - Issued for
Construction    EFS1-3.1    WAREHOUSE WEST ELECTRICAL PLAN      02/20/13    PROG
- PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC - Issued for
Construction    EFS1-4.1    TEAM DINING ELECTRICAL PLAN      02/20/13    PROG -
PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC - Issued for Construction
   EFS1-5.1    MAIN KITCHEN ELECTRICAL PLAN      02/20/13    PROG - PROGRESS
DRAWING    Y    1    IFC       04/30/13   IFC - Issued for Construction   
EFS1-6.1    BAKERY ELECTRICAL PLAN      02/20/13    PROG - PROGRESS DRAWING    Y
   1    IFC       04/30/13   IFC - Issued for Construction    EFS1-7.1    BUFFET
ELECTRICAL PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC      
04/30/13   IFC - Issued for Construction    EFS1-8.1    STAR CLUB ELECTRICAL
PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13  
IFC - Issued for Construction    EFS1-9.1    FOOD COURT ELECTRIAL PLAN     
02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC -
Issued for Construction    EFS2-1.1    BANQUET KITCHEN ELECTRICAL PLAN     
02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC -
Issued for Construction    EFS2-2.1    BANQUET BEVERAGES ELECTRICAL PLAN     
02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC -
Issued for Construction    EFS2-3.1    BANQUET PANTRIES ELECTRICAL PLAN     
02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC -
Issued for Construction    GE2.1.01    1ST LEVEL GARAGE ELECTRICAL PLAN     
02/20/13    PROG - PROGRESS DRAWING    N               -    GE2.1.02    2ND
LEVEL GARAGE ELECTRICAL PLAN      02/20/13    PROG - PROGRESS DRAWING    N      
        -    GE2.1.03    3RD LEVEL GARAGE ELECTRICAL PLAN      02/20/13    PROG
- PROGRESS DRAWING    N               -    GE2.1.04    4TH LEVEL GARAGE
ELECTRICAL PLAN      02/20/13    PROG - PROGRESS DRAWING    N

 

 

1 W.G.YATES & SONS CONST CO   Page 69   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                                -      
GE3.1.01    ELECTRICAL PANEL SCHEDULES      02/20/13    PROG - PROGRESS DRAWING
   N               -       LC0-0-00    NOTES AND SYMBOLS      02/20/13    PROG -
PROGRESS DRAWING    N               -       LC4-0-00    HOLD LEVEL      02/20/13
   PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS
DRAWING    LC4-0-01    LOWRISE LEVEL 1 CAMERAS      03/22/13    PROG - PROGRESS
DRAWING    N               -       LC4-0-02    LOWRISE LEVEL 3 CAMERAS     
03/22/13    PROG - PROGRESS DRAWING    N               -       TC0.0.00    NOTES
AND SYMBOLS      03/06/13    PROG - PROGRESS DRAWING    Y    1    IFC      
04/30/13   IFC - Issued for Construction    TC0-0-00    NOTES AND SYMBOLS     
02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC -
Issued for Construction    TC2-0-01    OVERALL FLOOR PLAN LEVEL 1- CASINO     
02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC -
Issued for Construction    TC2-0-02    OVERALL FLOOR PLAN LEVEL 2      02/20/13
   PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC - Issued for
Construction    TC2-0-03    OVERALL FLOOR PLAN LEVEL 3      02/20/13    PROG -
PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC - Issued for Construction
   TC2-0-05    OVERALL FLOOR PLAN LEVEL 5      02/20/13    PROG - PROGRESS
DRAWING    Y    1    IFC       04/30/13   IFC - Issued for Construction   
TC2-0-06    OVERALL FLOOR PLAN LEVEL 6      02/20/13    PROG - PROGRESS DRAWING
   Y    1    IFC       04/30/13   IFC - Issued for Construction    TC2-0-07   
OVERALL FLOOR PLAN LEVEL 7-11      02/20/13    PROG - PROGRESS DRAWING    Y    1
   IFC       04/30/13   IFC - Issued for Construction    TC2-0-12    OVERALL
FLOOR PLAN LEVEL 12      02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC   
   04/30/13   IFC - Issued for Construction    TC2-0-15    OVERALL FLOOR PLAN
LEVEL 15-21      02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC      
04/30/13   IFC - Issued for Construction    TC2-0-22    OVERALL FLOOR PLAN LEVEL
22      02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13  
IFC - Issued for Construction    TC2-0-23    OVERALL FLOOR PLAN LEVEL 23     
02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC -
Issued for Construction   

 

 

1 W.G.YATES & SONS CONST CO   Page 70   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                  TC2-0-24    OVERALL
FLOOR PLAN LEVEL 24 MECH      02/20/13    PROG - PROGRESS DRAWING    Y    1   
IFC       04/30/13   IFC - Issued for Construction    TC2-0-25    OVERALL FLOOR
PLAN ROOF ACCESS LEVEL      02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC
      04/30/13   IFC - Issued for Construction    TC2-0-31    OVERALL FLOOR PLAN
ROOF PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC      
04/30/13   IFC - Issued for Construction    TC4.0.00    ENLARGED GUESTROOM
TEL/DATA PLANS      03/06/13    PROG - PROGRESS DRAWING    Y    1    IFC      
04/30/13   IFC - Issued for Construction    TC4-0-01    ENLARGED GUESTROOM
TEL/DATA PLANS      04/30/13    IFC - Issued for Construction    N              
-    TC4-0-02    HARC CAT 6 CONNECTIONS      04/30/13    IFC - Issued for
Construction    N               -    TC5-0-00    HOTEL TOWER RISER      02/20/13
   PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC - Issued for
Construction    TE4-1-01    GUESTROOM ENLARGED ELECTRICAL PLANS      02/20/13   
PROG - PROGRESS DRAWING    Y    1    BULLETIN 3    03/15/13   PROG - PROGRESS
DRAWING       2    IFC       04/30/13   IFC - Issued for Construction   
TE4-1-02    GUESTROOM ENLARGED ELECTRICAL PLANS      02/20/13    PROG - PROGRESS
DRAWING    Y    1    BULLETIN 3    03/15/13   PROG - PROGRESS DRAWING       2   
IFC       04/30/13   IFC - Issued for Construction    TE4-1-03    GUESTROOM
ENLARGED ELECTRICAL PLANS      02/20/13    PROG - PROGRESS DRAWING    Y    1   
BULLETIN 3    03/15/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13  
IFC - Issued for Construction    TE4-1-04    GUESTROOM ENLARGED ELECTRICAL PLANS
     02/20/13    PROG - PROGRESS DRAWING    Y    1    BULLETIN 3    03/15/13  
PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued for
Construction    TE7-1-01    ELECTRICAL PANEL SCHEDULES      02/20/13    PROG -
PROGRESS DRAWING    Y    1    BULLETIN 3    03/15/13   PROG - PROGRESS DRAWING
      2    IFC       04/30/13   IFC - Issued for Construction    TE7-1-02   
ELECTRICAL PANEL SCHEDULES      02/20/13    PROG - PROGRESS DRAWING    Y    1   
BULLETIN 3    03/15/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13  
IFC - Issued for Construction    TE7-1-03    ELECTRICAL PANEL SCHEDULES     
02/20/13    PROG - PROGRESS DRAWING    Y    1    BULLETIN 3    03/15/13   PROG -
PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued for Construction
   TE7-1-04    ELECTRICAL PANEL SCHEDULES      02/20/13    PROG - PROGRESS
DRAWING    Y    1    BULLETIN 3    03/15/13   PROG - PROGRESS DRAWING       2   
IFC       04/30/13   IFC - Issued for Construction   

 

 

1 W.G.YATES & SONS CONST CO   Page 71   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                  TE7-1-05    ELECTRICAL
PANEL SCHEDULES      02/20/13    PROG - PROGRESS DRAWING    Y    1    BULLETIN 3
   03/15/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC -
Issued for Construction    TE7-1-06    ELECTRICAL PANEL SCHEDULES      02/20/13
   PROG - PROGRESS DRAWING    Y    1    BULLETIN 3    03/15/13   PROG - PROGRESS
DRAWING       2    IFC       04/30/13   IFC - Issued for Construction   
EFS1-10.1    CASINO SERVICE BARS ELECTRICAL PLAN      02/20/13    PROG -
PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC - Issued for Construction
   EFS1-11.1    HIGH LIMIT BARS ELECTRICAL PLAN      02/20/13    PROG - PROGRESS
DRAWING    Y    1    IFC       04/30/13   IFC - Issued for Construction   
EFS1-12.1    ASIAN RESTAURANT ELECTRICAL PLAN      02/20/13    PROG - PROGRESS
DRAWING    Y    1    IFC       04/30/13   IFC - Issued for Construction   
EFS1-13.1    24-7 RESTAURANT ELECTRICAL PLAN      02/20/13    PROG - PROGRESS
DRAWING    Y    1    IFC       04/30/13   IFC - Issued for Construction   
EFS1-14.1    AMERISPORT RESTAURANT ELECTRICAL PLAN      02/20/13    PROG -
PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC - Issued for Construction
   EFS1-14.2    AMERISPORT RESTAURANT ELECTRICAL FOOD SERVICE SCHEDULE     
04/30/13    IFC - Issued for Construction    N               -    EU2-1-01A   
LEVEL 1 CASINO ELECTRICAL UNDERFLOOR PLAN- AREA A      03/04/13    PROG -
PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC - Issued for Construction
   EU2-1-01B    LEVEL 1 CASINO ELECTRICAL UNDERFLOOR PLAN- AREA B      03/04/13
   PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC - Issued for
Construction    EU2-1-01C    LEVEL 1 CASINO ELECTRICAL UNDERFLOOR PLAN- AREA C
     03/04/13    PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC -
Issued for Construction    EU2-1-01F    LEVEL 1 CASINO ELECTRICAL UNDERFLOOR
PLAN- AREA F      03/04/13    PROG - PROGRESS DRAWING    Y    1    IFC      
04/30/13   IFC - Issued for Construction    EU2-1-01J    LEVEL 1 CASINO
ELECTRICAL UNDERFLOOR PLAN- AREA J      03/04/13    PROG - PROGRESS DRAWING    Y
   1    IFC       04/30/13   IFC - Issued for Construction    EU2-1-01K    LEVEL
1 CASINO ELECTRICAL UNDERFLOOR PLAN- AREA K      03/04/13    PROG - PROGRESS
DRAWING    Y    1    IFC       04/30/13   IFC - Issued for Construction   
EU2-1-01L    LEVEL 1 CASINO ELECTRICAL UNDERFLOOR PLAN- AREA L      03/04/13   
PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC - Issued for
Construction    EU2-1-01M    LEVEL 1 CASINO ELECTRICAL UNDERFLOOR PLAN- AREA M
     03/04/13    PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC -
Issued for Construction    EU2-1-01N    LEVEL 1 CASINO ELECTRICAL UNDERFLOOR
PLAN- AREA N      03/04/13    PROG - PROGRESS DRAWING    Y

 

 

1 W.G.YATES & SONS CONST CO   Page 72   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                     1    IFC      
04/30/13   IFC - Issued for Construction    EU2-1-01P    LEVEL 1 CASINO
ELECTRICAL UNDERFLOOR PLAN- AREA P      03/04/13    PROG - PROGRESS DRAWING    Y
   1    IFC       04/30/13   IFC - Issued for Construction    EU2-1-01Q    LEVEL
1 CASINO ELECTRICAL UNDERFLOOR PLAN- AREA Q      03/04/13    PROG - PROGRESS
DRAWING    Y    1    IFC       04/30/13   IFC - Issued for Construction   
GE2.1.01A    LEVEL EXIT RAMP GARAGE ELECTRICAL PLAN      02/20/13    PROG -
PROGRESS DRAWING    N               -    LC2-1-01A    LEVEL 1 CASINO FLOOR PLAN
-AREA A      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    LC2-1-01B    LEVEL 1 CASINO FLOOR PLAN
-AREA B      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    LC2-1-01C    LEVEL 1 CASINO FLOOR PLAN
-AREA C      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    LC2-1-01D    LEVEL 1 CASINO FLOOR PLAN
-AREA D      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    LC2-1-01E    LEVEL 1 CASINO FLOOR PLAN
-AREA E      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    LC2-1-01F    LEVEL 1 CASINO FLOOR PLAN
-AREA F      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    LC2-1-01G    LEVEL 1 CASINO FLOOR PLAN
-AREA G      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    LC2-1-01H    LEVEL 1 CASINO FLOOR PLAN
-AREA H      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    LC2-1-01J    LEVEL 1 CASINO FLOOR PLAN
-AREA J      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    LC2-1-01K    LEVEL 1 CASINO FLOOR PLAN
-AREA K      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    LC2-1-01L    LEVEL 1 CASINO FLOOR PLAN
-AREA L      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    LC2-1-01M    LEVEL 1 CASINO FLOOR PLAN
-AREA M      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/63   PROG - PROGRESS DRAWING    LC2-1-01N    LEVEL 1 CASINO FLOOR PLAN
-AREA N      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    LC2-1-01P    LEVEL 1 CASINO FLOOR PLAN
-AREA P      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    LC2-1-01Q    LEVEL 1 CASINO FLOOR PLAN
-AREA Q      02/20/13    PROG - PROGRESS DRAWING    Y

 

 

1 W.G.YATES & SONS CONST CO   Page 73   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                     1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    LC2-1-03A    LEVEL 3 FLOOR PLAN- AREA A   
  02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG
- PROGRESS DRAWING    LC2-1-03B    LEVEL 3 FLOOR PLAN- AREA B      02/20/13   
PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS
DRAWING    LC2-1-03C    LEVEL 3 FLOOR PLAN- AREA C      02/20/13    PROG -
PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING   
LC2-1-03D    LEVEL 3 FLOOR PLAN- AREA D      02/20/13    PROG - PROGRESS DRAWING
   Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    LC2-1-03E   
LEVEL 3 FLOOR PLAN- AREA E      02/20/13    PROG - PROGRESS DRAWING    Y    1   
GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    LC2-1-03F    LEVEL 3 FLOOR
PLAN- AREA F      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    LC2-1-03G    LEVEL 3 FLOOR PLAN- AREA G   
  02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG
- PROGRESS DRAWING    LC2-1-03H    LEVEL 3 FLOOR PLAN- AREA H      02/20/13   
PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS
DRAWING    LC2-1-03J    LEVEL 3 FLOOR PLAN- AREA J      02/20/13    PROG -
PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING   
LC2-1-03K    LEVEL 3 FLOOR PLAN- AREA K      02/20/13    PROG - PROGRESS DRAWING
   Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    LC2-1-03L   
LEVEL 3 FLOOR PLAN- AREA L      02/20/13    PROG - PROGRESS DRAWING    Y    1   
GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    LC2-1-03M    LEVEL 3 FLOOR
PLAN- AREA M      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    LD1-1-01A    SPA LIGHTING FLOOR PLAN     
03/22/13    PROG - PROGRESS DRAWING    N               -    LD1-1-01B    SPA
LIGHTING REFLECTED CEILING PLAN      03/22/13    PROG - PROGRESS DRAWING    N   
           -    LLD0.0.00    COVERSHEET & DRAWING INDEX      02/20/13    PROG -
PROGRESS DRAWING    N               -    LLD0.0.01    LEGENDS & SYMBOLS     
02/20/13    PROG - PROGRESS DRAWING    N               -    LLD0.0.02    NOTES
     02/20/13    PROG - PROGRESS DRAWING    N         -   

 

 

1 W.G.YATES & SONS CONST CO   Page 74   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                  LLD2.1.01    LEVEL 1-
OVERALL LIGHTING FLOOR PLAN      02/20/13    PROG - PROGRESS DRAWING    N      
        -    LLD2.1.03    LEVEL 3 OVERALL LIGHTING FLOOR PLAN      02/20/13   
PROG - PROGRESS DRAWING    N               -    LLD5.1.01    LEVEL 1- OVERALL
LIGHTING REFLECTED CEILING PLAN      02/20/13    PROG - PROGRESS DRAWING    N   
           -    LLD5.1.03    LEVEL 3- OVERALL LIGHTING REFLECTED CEILING PLAN   
  02/20/13    PROG - PROGRESS DRAWING    N               -    PLD1-1-01   
OVERALL POOL DECK      02/20/13    PROG - PROGRESS DRAWING    N               -
   TE2-2-01A    LEVEL 1 CASINO ELECTRICAL PLAN- AREA A      02/20/13    PROG -
PROGRESS DRAWING    Y    1    BULLETIN 3    03/15/13   PROG - PROGRESS DRAWING
      2    IFC       04/30/13   IFC - Issued for Construction    TE2-2-01B   
LEVEL 1 CASINO ELECTRICAL PLAN- AREA B      02/20/13    PROG - PROGRESS DRAWING
   Y    1    I9FC       04/30/13   IFC - Issued for Construction    TE2-2-01C   
LEVEL 1 CASINO ELECTRICAL PLAN- AREA C      02/20/13    PROG - PROGRESS DRAWING
   Y    1    IFC       04/30/13   IFC - Issued for Construction    TE2-2-02A   
LEVEL 2 ELECTRICAL PLAN- AREA A      02/20/13    PROG - PROGRESS DRAWING    Y   
1    BULLETIN 3    03/15/13   PROG - PROGRESS DRAWING       2    IFC      
04/30/13   IFC - Issued for Construction    TE2-2-02B    LEVEL 2 ELECTRICAL
PLAN- AREA B      02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC      
04/30/13   IFC - Issued for Construction    TE2-2-02C    LEVEL 2 ELECTRICAL
PLAN- AREA C      02/20/13    PROG - PROGRESS DRAWING    Y    1    IFC      
04/30/13   IFC - Issued for Construction    TE2-2-03A    LEVEL 3 ELECTRICAL
PLAN- AREA A      02/20/13    PROG - PROGRESS DRAWING    Y    1    BULLETIN 3   
03/15/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    TE2-2-03B    LEVLE 3 ELECTRICAL PLAN- AREA B      02/20/13
   PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC - Issued for
Construction    TE2-2-03C    LEVEL 3 ELECTRICAL PLAN- AREA C      02/20/13   
PROG - PROGRESS DRAWING    Y    1    IFC       04/30/13   IFC - Issued for
Construction    TE2-2-05A    LEVEL 5 ELECTRICAL PLAN- AREA A      02/20/13   
PROG - PROGRESS DRAWING    Y    1    BULLETIN 2    03/15/13   PROG - PROGRESS
DRAWING       2    IFC       04/30/13   IFC - Issued for Construction   
TE2-2-05B    LEVEL 5 ELECTRICAL PLAN- AREA B      02/20/13    PROG - PROGRESS
DRAWING    Y    1    IFC       04/30/13   IFC - Issued for Construction   

TE2-2-05C

   LEVEL 5 ELECTRICAL PLAN- AREA C      02/20/13    PROG - PROGRESS DRAWING    Y

 

 

1 W.G.YATES & SONS CONST CO   Page 75   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC   04/30/13   IFC -
Issued for Construction TE2-2-06A   LEVEL 6 ELECTRICAL PLAN- AREA A     02/20/13
   PROG - PROGRESS DRAWING   Y   1    BULLETIN 3   03/15/13   PROG - PROGRESS
DRAWING   2    IFC   04/30/13   IFC - Issued for Construction TE2-2-06B   LEVEL
6 ELECTRICAL PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3   03/15/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC -
Issued for Construction TE2-2-06C   LEVEL 6 ELECTRICAL PLAN- AREA C     02/20/13
   PROG - PROGRESS DRAWING   Y   1    BULLETIN 3   03/15/13   PROG - PROGRESS
DRAWING   2    IFC   04/30/13   IFC - Issued for Construction TE2-2-07A   LEVEL
7 ELECTRICAL PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3   03/15/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC -
Issued for Construction TE2-2-07B   LEVEL 7 ELECTRICAL PLAN- AREA B     02/20/13
   PROG - PROGRESS DRAWING   Y   1    BULLETIN 3   03/15/13   PROG - PROGRESS
DRAWING   2    IFC   04/30/13   IFC - Issued for Construction TE2-2-07C   LEVEL
7 ELECTRICAL PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3   03/15/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC -
Issued for Construction TE2-2-08A   LEVEL 8-11 ELECTRICAL PLAN- AREA A    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3   03/15/13   PROG -
PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction TE2-2-08B
  LEVEL 8-11 ELECTRICAL PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y
  1    BULLETIN 3   03/15/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13  
IFC - Issued for Construction TE2-2-08C   LEVEL 8-11 ELECTRICAL PLAN- AREA C    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3   03/15/13   PROG -
PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction TE2-2-12A
  LEVEL 12 MECH ELECTRICAL PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING
  Y   1    BULLETIN 3   03/15/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13
  IFC - Issued for Construction TE2-2-12B   LEVEL 12 ELECTRICAL PLAN- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/15/13   PROG -
PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction TE2-2-12C
  LEVEL 12 ELECTRICAL PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y  
1    BULLETIN 3   03/15/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC
- Issued for Construction TE2-2-15B   LEVEL 15-22 ELECTRICAL PLAN- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 76   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    BULLETIN 3   03/15/13  
PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction
TE2-2-15C   LEVEL 15-22 ELECTRICAL PLAN- AREA C     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 3   03/15/13   PROG - PROGRESS DRAWING   2    IFC  
04/30/13   IFC - Issued for Construction TE2-2-23B   LEVEL 23 ELECTRICAL PLAN-
AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3   03/15/13
  PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction
TE2-2-23C   LEVEL 23 ELECTRICAL PLAN- AREA C     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 3   03/15/13   PROG - PROGRESS DRAWING   2    IFC  
04/30/13   IFC - Issued for Construction TE2-2-24B   LEVEL 24 MECH ELECTRICAL
PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3  
03/15/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for
Construction TE2-2-24C   LEVEL 24 MECH ELECTRICAL PLAN- AREA C     02/20/13   
PROG - PROGRESS DRAWING   Y   1    BULLETIN 3   03/15/13   PROG - PROGRESS
DRAWING   2    IFC   04/30/13   IFC - Issued for Construction TE2-4-01A   ROOF
ELECTRICAL PLAN TOWER 2- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1
   BULLETIN 3   03/15/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC -
Issued for Construction TE2-4-01B   ROOF ELECTRICAL PLAN TOWER 1- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3   03/15/13   PROG -
PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction TE2-4-01C
  ROOF ELECTRICAL PLAN TOWER 1- AREA C     02/20/13    PROG - PROGRESS DRAWING  
Y   1    BULLETIN 3   03/15/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13  
IFC - Issued for Construction TE3-1-06B   LEVEL 6 ELECTRICAL CONDUIT RISER PLAN-
AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3   03/15/13
  PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction
TE3-1-06C   LEVEL 6 ELECTRICAL CONDUIT RISER PLAN- AREA C     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 3   03/15/13   PROG - PROGRESS DRAWING   2
   IFC   04/30/13   IFC - Issued for Construction TE3-1-11A   LEVEL 1 ELECTRICAL
CONDUIT RISRE PLAN- AREA A     03/15/13    PROG - PROGRESS DRAWING   Y   1   
IFC   04/30/13   IFC - Issued for Construction TE3-1-11B   LEVEL 11 ELECTRICAL
CONDUIT RISER PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1   
IFC   04/30/13   IFC - Issued for Construction TE3-1-23B   LEVEL 23 ELECTRICAL
CONDUIT RISER PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3   03/15/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC -
Issued for Construction

 

 

1 W.G.YATES & SONS CONST CO   Page 77   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 TE3-1-23C   LEVEL 23 ELECTRICAL
CONDUIT RISER PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3   03/15/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC -
Issued for Construction TLD0-0-00   COVER SHEET AND DRAWING LIST     02/20/13   
PROG - PROGRESS DRAWING   Y   1    BULLETIN #2   03/06/13   PROG - PROGRESS
DRAWING   2    GMP ADD B   03/15/13   PROG - PROGRESS DRAWING   3    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING   4    IFC   04/30/13   IFC - Issued for
Construction TLD0-0-01   LEGENDS AND SYMBOLS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN #2   03/06/13   PROG - PROGRESS DRAWING   2    GMP
ADD C   03/22/13   PROG - PROGRESS DRAWING   3    IFC   04/30/13   IFC - Issued
for Construction TLD0-0-02   NOTES     02/20/13    PROG - PROGRESS DRAWING   Y  
1    BULLETIN #2   03/06/13   PROG - PROGRESS DRAWING   2    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING   3    IFC   04/30/13   IFC - Issued for
Construction TLD0-0-03   LIGHTING FIXTURE SCHEDULE     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN #2   03/06/13   PROG - PROGRESS DRAWING   2
   GMP ADD B   03/15/13   PROG - PROGRESS DRAWING   3    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING   4    IFC   04/30/13   IFC - Issued for Construction
TLD7-6-01   ENLARGED GUESTROOM LIGHTING PLANS- CONNECTING KING     02/20/13   
PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS
DRAWING   2    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   3    IFC  
04/30/13   IFC - Issued for Construction TLD7-6-03   ENLARGED GUESTROOM LIGHTING
PLANS- CONNECTING QUEEN     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING   3    IFC   04/30/13   IFC - Issued for Construction
TLD7-6-04   ENLARGED GUESTROOM LIGHTING PLANS- C1 SUITE     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2
   GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   3    IFC   04/30/13   IFC -
Issued for Construction TLD7-6-05   ENLARGED GUESTROOM LIGHTING PLANS- C2 SUITE
    02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG
- PROGRESS DRAWING   2    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   3   
IFC   04/30/13   IFC - Issued for Construction TLD7-6-07   ENLARGED GUESTROOM
LIGHTING PLANS- ADA CONNECTING KING     02/20/13    PROG - PROGRESS DRAWING   Y
  1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING

 

 

 

1 W.G.YATES & SONS CONST CO   Page 78   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING   3    IFC   04/30/13   IFC - Issued for Construction
TLD7-6-08   ENLARGED GUESTROOM LIGHTING PLANS- ADA QUEEN     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2
   GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   3    IFC   04/30/13   IFC -
Issued for Construction TLD7-6-09   ENLARGED GUESTROOM LIGHTING PLANS-
ADA-C-SUITE     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2  
03/06/13   PROG - PROGRESS DRAWING   2    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING   3    IFC   04/30/13   IFC - Issued for Construction TLD7-7-01  
ENLARGED GUESTROOM LIGHTING PLANS- KING     02/20/13    PROG - PROGRESS DRAWING
  Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING   3    IFC   04/30/13   IFC - Issued for
Construction TLD7-7-02   ENLARGED GUESTROOM LIGHTING PLANS- QUEEN     02/20/13
   PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS
DRAWING   2    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   3    IFC  
04/30/13   IFC - Issued for Construction TLD7-7-04   ENLARGED GUESTROOM LIGHTING
PLANS- DOUBLE QUEEN CONNECTING     02/20/13    PROG - PROGRESS DRAWING   Y   1
   BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING   3    IFC   04/30/13   IFC - Issued for Construction
TLD7-7-05   ENLARGED GUESTROOM LIGHTING PLANS- ADA KING     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2
   GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   3    IFC   04/30/13   IFC -
Issued for Construction TLD7-7-06   ENLARGED GUESTROOM LIGHTING PLANS- ADA QUEEN
    02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG
- PROGRESS DRAWING   2    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   3   
IFC   04/30/13   IFC - Issued for Construction ETU2.1.01A   LEVEL 1 TOWER
ELECTRICAL UNDERFLOOR PLAN- AREA A     04/30/13    IFC - Issued for Construction
  N            - GC02-01-01   1ST LEVEL SURVEILLANCE PLAN   03/22/13    PROG -
PROGRESS DRAWING   N            - GC02-01-02   2ND LEVEL SURVEILLANCE PLAN  
03/22/13    PROG - PROGRESS DRAWING   N            - GC02-01-03   3RD LEVEL
SURVEILLANCE PLAN   03/22/13    PROG - PROGRESS DRAWING   N            -
GC02-01-04   4TH LEVEL SURVEILLANCE PLAN   03/22/13    PROG - PROGRESS DRAWING  
N

 

 

1 W.G.YATES & SONS CONST CO   Page 79   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                            - LC4-5-0-00  
LOWRISE RISERS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING   LLD11-1-1A   BLUE MARTINI- LIGHTING FLOOR
PLAN     02/20/13    PROG - PROGRESS DRAWING   N            - LLD11-1-1B   BLUE
MARTINI- LIGHTING REFLECTED CEILING PLAN     02/20/13    PROG - PROGRESS DRAWING
  N            - LLD12-1-1A   TABASCO- LIGHTING FLOOR PLAN     02/20/13    PROG
- PROGRESS DRAWING   N            - LLD12-1-1B   TABASCO- LIGHTING REFLECTED
CEILING PLAN     02/20/13    PROG - PROGRESS DRAWING   N            - LLD13-1-1A
  TITOS- LIGHTING FLOOR PLAN     02/20/13    PROG - PROGRESS DRAWING   N       
    - LLD13-1-1B   TITOS- LIGHTING REFLECTED CEILING PLAN     02/20/13    PROG -
PROGRESS DRAWING   N            - LLD14-1-1A   ASIAN RESTAURANT- LIGHTING FLOOR
PLAN     02/20/13    PROG - PROGRESS DRAWING   N            - LLD14-1-1B   ASIAN
RESTAURANT- LIGHTING REFLECTED CEILING PLAN     02/20/13    PROG - PROGRESS
DRAWING   N            - LLD16-1-1A   BUFFET LIGHTING FLOOR PLAN     02/20/13   
PROG - PROGRESS DRAWING   N            - LLD16-1-1B   BUFFET LIGHTING REF
CEILING PLAN     02/20/13    PROG - PROGRESS DRAWING   N            - LLD17-1-1A
  DELIUX & BERRY HILLS- LIGHTING FLOOR PLAN     02/20/13    PROG - PROGRESS
DRAWING   N            - LLD17-1-1B   DELIUX & BERRY HILLS- LIGHTING REFLECTED
CEILING PLAN     02/20/13    PROG - PROGRESS DRAWING   N            - LLD18-1-1A
  STEAKHOUSE- LIGHTING FLOOR PLAN     02/20/13    PROG - PROGRESS DRAWING   N  
         - LLD18-1-1B   STEAKHOUSE- LIGHTING REFLECTED CEILING PLAN     02/20/13
   PROG - PROGRESS DRAWING   N            - LLD19-1-1A   STAR CLUB- LIGHTING
FLOOR PLAN     02/20/13    PROG - PROGRESS DRAWING   N            - LLD19-1-1B  
STAR CLUB- LIGHTING REF CEILING PLAN     02/20/13    PROG - PROGRESS DRAWING   N
           - LLD2.1.01A   LEVEL 1 PROMENADE LIGHTING FLOOR PLAN- AREA A    
02/20/13    PROG - PROGRESS DRAWING   N

 

 

1 W.G.YATES & SONS CONST CO   Page 80   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                          -      LLD2.1.01B  
LEVEL 1 PROMENADE LIGHTING FLOOR PLAN- AREA B     02/20/13    PROG - PROGRESS
DRAWING   N          -      LLD2.1.01C   LEVEL 1 PROMENADE LIGHTING FLOOR PLAN-
AREA C     02/20/13    PROG - PROGRESS DRAWING   N          -      LLD2.1.01D  
LEVEL 1 CASINO LIGHTING FLOOR PLAN- AREA D     02/20/13    PROG - PROGRESS
DRAWING   N          -      LLD2.1.01E   LEVEL 1 CASINO LIGHTING FLOOR PLAN-
AREA E     02/20/13    PROG - PROGRESS DRAWING   N          -      LLD2.1.01F  
LEVEL 1 CASINO PROMENADE LIGHTING FLOOR PLAN- AREA F     02/20/13    PROG -
PROGRESS DRAWING   N          -      LLD2.1.01G   LEVEL 1 CASINO LIGHTING FLOOR
PLAN- AREA G     02/20/13    PROG - PROGRESS DRAWING   N          -     
LLD2.1.01H   LEVEL 1 CASINO LIGHTING FLOOR PLAN- AREA H     02/20/13    PROG -
PROGRESS DRAWING   N          -      LLD2.1.01J   LEVEL 1 PROMENADE LIGHTING
FLOOR PLAN- AREA J     02/20/13    PROG - PROGRESS DRAWING   N          -     
LLD2.1.01K   LEVEL 1 PROMENADE LIGHTING FLOOR PLAN- AREA K     02/20/13    PROG
- PROGRESS DRAWING   N          -      LLD2.1.01L   LEVEL 1 PROMENADE LIGHTING
FLOOR PLAN- AREA L     02/20/13    PROG - PROGRESS DRAWING   N          -     
LLD2.1.03A   LEVEL 3 PREFUNCTION LIGHTING FLOOR PLAN- AREA A     02/20/13   
PROG - PROGRESS DRAWING   N          -      LLD2.1.03D   LEVEL 3 PREFUNCTION
LIGHTING FLOOR PLAN- AREA D     02/20/13    PROG - PROGRESS DRAWING   N         
-      LLD2.1.03G   LEVEL 3 PREFUNCTION LIGHTING FLOOR PLAN- AREA G     02/20/13
   PROG - PROGRESS DRAWING   N          -      LLD5.1.01A   LEVEL 1 PROMENADE
LIGHTING REFLECTED CEILING PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING
  N          -      LLD5.1.01B   LEVEL 1 PROMENDADE LIGHTING REFLECTED CEILING
PLAN AREA B     02/20/13    PROG - PROGRESS DRAWING   N          -     
LLD5.1.01C   LEVEL 1 PROMENADE LIGHTING REFLECTED CEILING PLAN AREA C    
02/20/13    PROG - PROGRESS DRAWING   N          -      LLD5.1.01D   LEVEL 1
CASINO LIGHTING REFLECTED CEILING PLAN- AREA D     02/20/13    PROG - PROGRESS
DRAWING   N

 

 

1 W.G.YATES & SONS CONST CO   Pag 81   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                          -      LLD5.1.01E  
LEVEL 1 CASINO LIGHTING REFLECTED CEILING PLAN- AREA E     02/20/13    PROG -
PROGRESS DRAWING   N          -      LLD5.1.01F   LEVEL 1 PROMENADE LIGHTING
REFLECTED CEILING PLAN- AREA F     02/20/13    PROG - PROGRESS DRAWING   N     
    -      LLD5.1.01G   LEVEL 1 CASINO LIGHTING REFLECTED CEILING PLAN- AREA G  
  02/20/13    PROG - PROGRESS DRAWING   N          -      LLD5.1.01H   LEVEL 1
CASINO LIGHTING REFLECTED CEILING PLAN- AREA H     02/20/13    PROG - PROGRESS
DRAWING   N          -      LLD5.1.01J   LEVEL 1 PROMENADE LIGHTING REFLECTED
CEILING PLAN- AREA J     02/20/13    PROG - PROGRESS DRAWING   N          -     
LLD5.1.01K   LEVEL 1 PROMENADE LIGHTING REFLECTED CEILING PLAN- AREA K    
02/20/13    PROG - PROGRESS DRAWING   N          -      LLD5.1.01L   LEVEL 1
PROMENADE REFLECTED CEILING PLAN- AREA L     02/20/13    PROG - PROGRESS DRAWING
  N          -      LLD5.1.03A   LEVEL 3 PREFUNCTION LIGHTING REFLECTED CEILING
PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   N          -     
LLD5.1.03D   LEVEL 3 PREFUNCTION LIGHTING REFLECTED CEILING PLAN- AREA D    
02/20/13    PROG - PROGRESS DRAWING   N          -      LLD5.1.03G   LEVEL 3
PREFUNCTION LIGHTING REFLECTED CEILING PLAN- AREA G     02/20/13    PROG -
PROGRESS DRAWING   N          -      LLD5.1.03K   LEVEL 3 PREFUNCTION LIGHTING
REFLECTED CEILING PLAN- AREA K     02/20/13    PROG - PROGRESS DRAWING   N     
    -      LLD7.2.24A   BALLROOM LIGHTING FLOOR PLAN     02/20/13    PROG -
PROGRESS DRAWING   N          -      LLD7.2.24B   BALLROOM LIGHTING REFLECTED
CEILING PLAN     02/20/13    PROG - PROGRESS DRAWING   N          -     
LLD7-7-01A   RESTROOM LIGHTING PLANS- LB-104,
LB-105, LB-106     02/20/13    PROG - PROGRESS DRAWING   N          -     
LLD7-7-03A   RESTROOM LIGHTING PLANS- LG-104,
LG-107     02/20/13    PROG - PROGRESS DRAWING   N          -     

 

 

1 W.G.YATES & SONS CONST CO   Page 82   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 LLD7-7-04A   RESTROOM LIGHTING
FLOOR PLAN- LL-115, LL-118, 11-120     02/20/13    PROG - PROGRESS DRAWING   N  
       -      LLD7-7-04B   RESTROOM LIGHTING REF CEILING PLAN- LL-115, LL-118,
LL-120     02/20/13    PROG - PROGRESS DRAWING   N          -      LLD7-7-05A  
RESTROOM LIGHTING FLOOR PLAN- LD-302, LD-303, LD-304     02/20/13    PROG -
PROGRESS DRAWING   N          -      LLD7-7-05B   RESTROOM LIGHTING REF CEILING
PLAN- LD-302, LD-303, LD-304     02/20/13    PROG - PROGRESS DRAWING   N       
  -      PLD1-1-01A   POOL DECK LIGHTING PLAN- AREA A     02/20/13    PROG -
PROGRESS DRAWING   N          -      PLD1-1-01B   POOL DECK LIGHTING PLAN- AREA
B     02/20/13    PROG - PROGRESS DRAWING   N          -      PLD1-1-01C   POOL
DECK LIGHTING PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   N         
-      PLD1-1-01D   POOL DECK LIGHTING PLAN- AREA D     02/20/13    PROG -
PROGRESS DRAWING   N          -      TLD2-2-01A   LEVEL 1 CORRIDOR LIGHTING
PLANS- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN #2  
03/06/13   PROG - PROGRESS DRAWING   2    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING   3    IFC   04/30/13   IFC - Issued for Construction TLD2-2-02A   LEVEL
2 CORRIDOR LIGHTING PLANS- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y  
1    BULLETIN #2   03/06/13   PROG - PROGRESS DRAWING   2    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING   3    IFC   04/30/13   IFC - Issued for
Construction TLD2-2-05A   LEVEL 5 CORRIDOR LIGHTING PLANS- AREA A     02/20/13
   PROG - PROGRESS DRAWING   Y   1    BULLETIN #2   03/06/13   PROG - PROGRESS
DRAWING   2    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   3    IFC  
04/30/13   IFC - Issued for Construction TLD2-2-05B   LEVEL 5 CORRIDOR LIGHTING
PLANS- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN #2  
03/06/13   PROG - PROGRESS DRAWING   2    GMP ADD C   03/22/13   PROG - PROGRESS
DRAWING   3    IFC   04/30/13   IFC - Issued for Construction TLD2-2-06A   LEVEL
6-11 CORRIDOR LIGHTING PLANS- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y
  1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING   3    IFC   04/30/13   IFC - Issued for
Construction TLD2-2-06B   LEVEL 6-11 CORRIDOR LIGHTING PLANS- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 83   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    BULLETIN 2   03/06/13  
PROG - PROGRESS DRAWING   2    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING  
3    IFC   04/30/13   IFC - Issued for Construction TLD2-2-06C   LEVEL 6-11
CORRIDOR LIGHTING PLANS- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1
   BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    GMP ADD C   03/22/13  
PROG - PROGRESS DRAWING   3    IFC   04/30/13   IFC - Issued for Construction
TLD2-2-23B   LEVEL 12-23 CORRIDOR LIGHTING PLANS- AREA B     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2
   GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   3    IFC   04/30/13   IFC -
Issued for Construction TLD2-2-23C   LEVEL 12-23 CORRIDOR LIGHTING PLANS- AREA C
    02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG
- PROGRESS DRAWING   2    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   3   
IFC   04/30/13   IFC - Issued for Construction TLD7-6-06A   ENLARGED GUESTROOM
LIGHTING FLOOR PLAN- PRESIDENTIAL SUITE     02/20/13    PROG - PROGRESS DRAWING
  Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING   3    IFC   04/30/13   IFC - Issued for
Construction TLD7-6-06B   ENLARGED GUESTROOM LIGHTING REF CEIL PLNS- PRES SUITE
    02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG
- PROGRESS DRAWING   2    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   3   
IFC   04/30/13   IFC - Issued for Construction TLD7-6-10A   ENLARGED GUESTROOM
LIGHTING FLOOR PLANS- ADA PRES SUITE     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13  
IFC - Issued for Construction TLD7-6-10B   ENLARGED GUESTROOM LIGHTING REF CEIL
PLN- ADA PRES SUITE     02/20/13    PROG - PROGRESS DRAWING   Y                
  1    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   2    IFC   04/30/13  
IFC - Issued for Construction TLD7-7-07A   ENLARGED GUESTROOM LIGHTING PLANS-
LEVEL 1 & LOFT    

02/20/13

   PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS
DRAWING   2    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   3    IFC  
04/30/13   IFC - Issued for Construction TLD7-7-07B   ENLARGED GUESTROOM
LIGHTING REF CEIL PLNS- LEVEL 1 & LOFT    

02/20/13

   PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS
DRAWING   2    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING   3    IFC  
04/30/13   IFC - Issued for Construction

 

 

1 W.G.YATES & SONS CONST CO   Page 84   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 TLD7-7-08A   ENLARGED GUESTROOM
LIGHTING FLOOR PLANS- ADA LEVEL 1 & LOFT     02/20/13    PROG - PROGRESS DRAWING
  Y   1    BULLETIN 2   03/06/13   PROG - PROGRESS DRAWING   2    GMP ADD C  
03/22/13   PROG - PROGRESS DRAWING   3    IFC   04/30/13   IFC - Issued for
Construction TLD7-7-08B   ENLARGED GUESTROOM LIGHTING REF CEIL PLN- ADA LEVEL 1
& LOFT     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2   03/06/13
  PROG - PROGRESS DRAWING   2    GMP ADD C   03/22/13   PROG - PROGRESS DRAWING
  3    IFC   04/30/13   IFC - Issued for Construction

Drawing Type:  FIRE PROT FIRE PROTECTION DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 EF2-0-00   FIRE ALARM LEGEND
AND NOTES     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13  
IFC - Issued for Construction EF2-0-01   FIRE ALARM LEGEND AND NOTES    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-01A   LEVEL 1 CASINO FIRE ALARM PLAN- AREA A     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-01B   LEVEL 1 CASINO FIRE ALARM PLAN- AREA B     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-01C   LEVEL 1 CASINO FIRE ALARM PLAN- AREA C     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-01D   LEVEL 1 CASINO FIRE ALARM PLAN- AREA D     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-01E   LEVEL 1 CASINO FIRE ALARM PLAN- AREA E     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-01F   LEVEL 1 CASINO FIRE ALARM PLAN- AREA F     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-01G   LEVEL 1 CASINO FIRE ALARM PLAN- AREA G     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-01H   LEVEL 1 CASINO FIRE ALARM PLAN- AREA H     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-01J   LEVEL 1 CASINO FIRE ALARM PLAN- AREA J     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-01K   LEVEL 1 CASINO FIRE ALARM PLAN- AREA K     02/20/13   
PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 85   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FIRE PROT FIRE PROTECTION DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC   04/30/13   IFC -
Issued for Construction EF2-1-01L   LEVEL 1 CASINO FIRE ALARM PLAN- AREA L    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-01M   LEVEL 1 CASINO FIRE ALARM PLAN- AREA M     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-01N   LEVEL 1 CASINO FIRE ALARM PLAN- AREA N     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-01P   LEVEL 1 CASINO FIRE ALARM PLAN- AREA P     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-01Q   LEVEL 1 CASINO FIRE ALARM PLAN- AREA Q     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-02A   LEVEL 3 CASINO FIRE ALARM PLAN- AREA A     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-02B   LEVEL 3 CASINO FIRE ALARM PLAN- AREA B     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-02C   LEVEL 3 CASINO FIRE ALARM PLAN- AREA C     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-02D   LEVEL 3 CASINO FIRE ALARM PLAN- AREA D     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-02E   LEVEL 3 CASINO FIRE ALARM PLAN- AREA E     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-02G   LEVEL 3 CASINO FIRE ALARM PLAN- AREA G     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-02H   LEVEL 3 CASINO FIRE ALARM PLAN- AREA H     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-02K   LEVEL 3 CASINO FIRE ALARM PLAN- AREA K     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-02L   LEVEL 3 CASINO FIRE ALARM PLAN- AREA L     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-04D   LEVEL MECHANICAL FIRE ALARM PLAN- AREA D     02/20/13
   PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-04E   LEVEL MECHANICAL FIRE ALARM PLAN- AREA E     02/20/13
   PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-04G   LEVEL MECHANICAL FIRE ALARM PLAN- AREA G     02/20/13
   PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction EF2-1-04H   LEVEL MECHANICAL FIRE ALARM PLAN- AREA H     02/20/13
   PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 86   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FIRE PROT FIRE PROTECTION DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC   04/30/13   IFC -
Issued for Construction TEF2-2-01A   LEVEL 1 CASINO FIRE ALARM PLAN- AREA A    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TEF2-2-01B   LEVEL 1 CASINO FIRE ALARM PLAN- AREA B     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TEF2-2-01C   LEVEL 1 CASINO FIRE ALARM PLAN- AREA C     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TEF2-2-02A   LEVEL 2 FIRE ALARM PLAN- AREA A     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction
TEF2-2-02B   LEVEL 2 FIRE ALARM PLAN- AREA B     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction TEF2-2-02C  
LEVEL 2 FIRE ALARM PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1
   IFC   04/30/13   IFC - Issued for Construction TEF2-2-03A   LEVEL 3 FIRE
ALARM PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC  
04/30/13   IFC - Issued for Construction TEF2-2-03B   LEVEL 3 FIRE ALARM PLAN-
AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC -
Issued for Construction TEF2-2-03C   LEVEL 3 FIRE ALARM PLAN AREA C     02/20/13
   PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TEF2-2-05A   LEVEL 5 FIRE ALARM PLAN- AREA A     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction
TEF2-2-05B   LEVEL 5 FIRE ALARM PLAN-AREA B     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction TEF2-2-05C  
LEVEL 5 FIRE ALARM PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1
   IFC   04/30/13   IFC - Issued for Construction TEF2-2-06A   LEVEL 6 FIRE
ALARM PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC  
04/30/13   IFC - Issued for Construction TEF2-2-06B   LEVEL 6 FIRE ALARM PLAN-
AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    BMP ADDB   03/15/13  
PROG - PROGRESS DRAWING   2    IFC   04/30/13   IFC - Issued for Construction
TEF2-2-06C   LEVEL 6 FIRE ALARM PLAN- AREA C     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction TEF2-2-07A  
LEVEL 7 FIRE ALARM PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1
   IFC   04/30/13   IFC - Issued for Construction   TEF2-2-07B   LEVEL 7 FIRE
ALARM PLAN- AREA B    

02/20/13

   PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 87   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FIRE PROT FIRE PROTECTION DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC   04/30/13   IFC -
Issued for Construction TEF2-2-07C   LEVEL 7 FIRE ALARM PLAN- AREA C    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TEF2-2-08A   LEVEL 8-11 FIRE ALARM PLAN- AREA A     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TEF2-2-08B   LEVEL 8-11 FIRE ALARM PLAN- AREA B     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TEF2-2-08C   LEVEL 8-11 FIRE ALARM PLAN- AREA C     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TEF2-2-12A   LEVEL 12 MECH FIRE ALARM PLAN- AREA A     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TEF2-2-12B   LEVEL 12 FIRE ALARM PLAN- AREA B     02/20/13    PROG
- PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction
TEF2-2-12C   LEVEL 12 FIRE ALARM PLAN- AREA C     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction TEF2-2-15B  
LEVEL 15-22 FIRE ALARM PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y
  1    IFC   04/30/13   IFC - Issued for Construction TEF2-2-15C   LEVEL 15-22
FIRE ALARM PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC  
04/30/13   IFC - Issued for Construction TEF2-2-23B   LEVEL 23 FIRE ALARM PLAN-
AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC -
Issued for Construction TEF2-2-23C   LEVEL 23 FIRE ALARM PLAN- AREA C    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TEF2-2-24B   LEVEL 24 MECH FIRE ALARM PLAN- AREA B     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TEF2-2-24C   LEVEL 24 MECH FIRE ALARM PLAN- AREA C     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for
Construction TEF2-4-01A   ROOF FIRE ALARM PLAN TOWER 2- AREA A     02/20/13   
PROG - PROGRESS DRAWING   Y   1    /   04/30/13   IFC - Issued for Construction
TEF2-4-01B   ROOF FIRE ALARM PLAN TOWER 1- AREA B     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction
TEF2-4-01C   ROOF FIRE ALARM PLAN TOWER 1- AREA C     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC   04/30/13   IFC - Issued for Construction

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

 

1 W.G.YATES & SONS CONST CO   Page 88   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                  FS0-0    FOOD SERVICE
DRAWING INDEX      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    FS0-1.0    FOOD SERVICE LEVEL 1 MASTER PLAN      02/20/13   
PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS
DRAWING       2    IFC       04/30/13   IFC - Issued for Construction    FS0-2.0
   FOOD SERVICE LEVEL 2 MASTER PLAN      02/20/13    PROG - PROGRESS DRAWING   
Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2    IFC      
04/30/13   IFC - Issued for Construction    FS0-3.0    FOOD SERVICE LEVEL 1
CONDUIT PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    FS0-3.1    FOOD SERVICE LEVEL 1 CONDUIT SCHEDULE AND NOTES
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13  
PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued for
Construction    FS1-1.0    FOOD SERVICE LEVEL 1 LOADING DOCK AND WAREHOUSE
MASTER PLN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    FS1-1.1    FOOD SERVICE LEVEL 1 LOADING DOCK EQUIPMENT PLAN
AND SCHEDULE      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    FS1-1.2    FOOD SERVICE LEVEL 1 LOADING DOCK ELECTRICAL PLAN
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13  
PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued for
Construction    FS1-1.3    FOOD SERVICE LEVEL 1 LOADING DOCK PLUMBING PLAN     
02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG -
PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued for Construction
   FS1-1.4    FOOD SERVICE LEVEL 1 LOADING DOCK ELECTRICAL AND PLUM SCHED     
02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG -
PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued for Construction
   FS1-1.5    FOOD SERVICE LEVEL 1 LOADING DOCK MECHANICAL PLAN      02/20/13   
PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS
DRAWING       2    IFC       04/30/13   IFC - Issued for Construction    FS1-1.6
   FOOD SERVICE LEVEL 1 LOADING DOCK BUILDING WORKS      02/20/13    PROG -
PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING   
   2    IFC       04/30/13   IFC - Issued for Construction   

 

 

 

1 W.G.YATES & SONS CONST CO   Page 89   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                  FS1-2.0    FOOD
SERVICE LEVEL 1 WAREHOUSE EAST HALF EQUIP PLN & SCHED      02/20/13    PROG -
PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING   
2    IFC       04/30/13   IFC - Issued for Construction FS1-2.1    FOOD SERVICE
LEVEL 1 WAREHOUSE EAST HALF ELECTRICAL PLAN      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC
      04/30/13   IFC - Issued for Construction FS1-2.2    FOOD SERVICE LEVEL 1
WAREHOUSE EAST HALF PLUMBING PLAN      02/20/13    PROG - PROGRESS DRAWING    Y
   1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC      
04/30/13   IFC - Issued for Construction FS1-2.3    FOOD SERVICE LEVEL 1
WAREHOUSE EAST HALF ELEC AND PLUM SCHED      02/20/13    PROG - PROGRESS DRAWING
   Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC      
04/30/13   IFC - Issued for Construction FS1-2.4    FOOD SERVICE LEVEL 1
WAREHOUSE EAST HALF MECHANICAL PLAN      02/20/13    PROG - PROGRESS DRAWING   
Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC      
04/30/13   IFC - Issued for Construction FS1-2.5    FOOD SERVICE LEVEL 1
WAREHOUSE EAST HALF BUILDING WORK PLN      02/20/13    PROG - PROGRESS DRAWING
   Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC      
04/30/13   IFC - Issued for Construction FS1-2.6    WAREHOUSE EAST HALF WALK-IN
COOLER DETAILS      04/30/13    IFC - Issued for Construction    N         -   
   FS1-3.0    FOOD SERVICE LEVEL 1 WAREHOUSE WEST HALF EQUIP PLN & SCHED     
02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG -
PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for Construction
FS1-3.1    FOOD SERVICE LEVEL 1 WAREHOUSE WEST HALF EQUIP PLN & SCHED     
02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG -
PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for Construction
FS1-3.2    FOOD SERVICE LEVEL 1 WAREHOUSE WEST HALF ELECTRICAL PLAN     
02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG -
PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for Construction
FS1-3.3    FOOD SERVICE LEVEL 1 WAREHOUSE WEST HALF PLUMBING PLAN      02/20/13
   PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS
DRAWING    2    IFC       04/30/13   IFC - Issued for Construction

 

 

1 W.G.YATES & SONS CONST CO   Page 90   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                  FS1-3.4    FOOD
SERVICE LEVEL 1 WAREHOUSE WEST HALF ELEC & PLUM PLAN      02/20/13    PROG -
PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING   
2    IFC       04/30/13   IFC - Issued for Construction FS1-3.5    FOOD SERVICE
LEVEL 1 WAREHOUSE WEST HALF MECHANICAL PLAN      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC
      04/30/13   IFC - Issued for Construction FS1-3.6    FOOD SERVICE LEVEL 1
WAREHOUSE WEST HALF BUILDING WORKS PLN      02/20/13    PROG - PROGRESS DRAWING
   Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC      
04/30/13   IFC - Issued for Construction FS1-3.7    WAREHOUSE WEST HALF WALK-IN
COMPLEX DETAILS      04/30/13    IFC - Issued for Construction    N            
  -       FS1-3.8    WAREHOUSE WEST HALF WALK-IN COMPLEX DETAILS      04/30/13
   IFC - Issued for Construction    N               -       FS1-3.9    WAREHOUSE
WEST HALF WALK-IN COMPLEX DETAILS      04/30/13    IFC - Issued for Construction
   N               -       FS1-4.0    FOOD SERVICE LEVEL 1 TEAM DINING ROOM
EQUIPMENT SCHEDULE      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD
C    03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC -
Issued for Construction FS1-4.1    FOOD SERVICE LEVEL 1 TEAM DINING ROOM
EQUIPMENT PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C
   03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued
for Construction FS1-4.2    FOOD SERVICE LEVEL 1 TEAM DINING ROOM ELECTRICAL
PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13
  PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction FS1-4.3    FOOD SERVICE LEVEL 1 TEAM DINING ROOM PLUMBING PLAN     
02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG -
PROGRESS DRAWING    2    IFC    04/30/13   IFC - Issued for Construction FS1-4.4
   FOOD SERVICE LEVEL 1 TEAM DINING ROOM MECHANICAL PLAN      02/20/13    PROG -
PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING   
2    IFC       04/30/13   IFC - Issued for Construction FS1-4.5    FOOD SERVICE
LEVEL 1 TEAM DINING ROOM BUILDING WORKS PLAN      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC
      04/30/13   IFC - Issued for Construction FS1-4.6    FOOD SERVICE LEVEL 1
TEAM DINING ROOM EQUIPMENT ELEVATIONS      02/20/13    PROG - PROGRESS DRAWING
   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 91   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                     1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-4.7    FOOD SERVICE LEVEL 1 TEAM DINING ROOM EQUIPMENT
ELEVATIONS      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-4.8    FOOD SERVICE LEVEL 1 TEAM DINING ROOM EXHAUST HOOD
DETAILS      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-4.9    FOOD SERVICE LEVEL 1 TEAM DINING ROOM HOOD CNTRL PNL
DTLS      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13
  PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-5.0    FOOD SERVICE LEVEL 1 MAIN KITCHEN EQUIPMENT SCHEDULE
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13  
PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-5.1    FOOD SERVICE LEVEL 1 MAIN KITCHEN EQUIPMENT PLAN     
02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG -
PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for Construction   
FS1-5.2    FOOD SERVICE LEVEL 1 MAIN KITCHEN ELECTRICAL PLAN      02/20/13   
PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS
DRAWING    2    IFC       04/30/13   IFC - Issued for Construction    FS1-5.3   
FOOD SERVICE LEVEL 1 MAIN KITCHEN ELECTRICAL SCHEDULE      02/20/13    PROG -
PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING   
2    IFC       04/30/13   IFC - Issued for Construction    FS1-5.4    FOOD
SERVICE LEVEL 1 MAIN KITCHEN PLUMBING PLAN      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC
      04/30/13   IFC - Issued for Construction    FS1-5.5    FOOD SERVICE LEVEL
1 MAIN KITCHEN PLUMBING SCHEDULE      02/20/13    PROG - PROGRESS DRAWING    Y
   1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC      
04/30/13   IFC - Issued for Construction    FS1-5.6    FOOD SERVICE LEVEL 1 MAIN
KITCHEN MECHANICAL PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1   
GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC
- Issued for Construction    FS1-5.7    FOOD SERVICE LEVEL 1 MAIN KITCHEN
BUILDING WORKS PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP
ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC -
Issued for Construction    FS1-5.8    FOOD SERVICE LEVEL 1 MAIN KITCHEN
EQUIPMENT ELEVATIONS      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP
ADD C    03/22/13   PROG - PROGRESS DRAWING

 

 

1 W.G.YATES & SONS CONST CO   Page 92   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                     2    IFC      
04/30/13   IFC - Issued for Construction FS1-5.9    FOOD SERVICE LEVEL 1 MAIN
KITCHEN EQUIPMENT ELEVATIONS      02/20/13    PROG - PROGRESS DRAWING    Y    1
   GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13  
IFC - Issued for Construction FS1-6.0    FOOD SERVICE LEVEL 1 BAKERY & WARE
WASHING EQUIPMENT SCHED      02/20/13    PROG - PROGRESS DRAWING    Y    1   
GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC
- Issued for Construction FS1-6.1    FOOD SERVICE LEVEL 1 BAKERY & WARE WASHING
EQUIPMENT PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C
   03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued
for Construction FS1-6.2    FOOD SERVICE LEVEL 1 BAKERY & WARE WASHING
ELECTRICAL PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C
   03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued
for Construction FS1-6.3    FOOD SERVICE LEVEL 1 BAKERY & WARE WASHING
ELECTRICAL SCHED      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C
   03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued
for Construction FS1-6.4    FOOD SERVICE LEVEL 1 BAKERY & WARE WASHING PLUMBING
PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13
  PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction FS1-6.5    FOOD SERVICE LEVEL 1 BAKERY & WARE WASHING MECHANICAL
PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13
  PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction FS1-6.6    FOOD SERVICE LEVEL 1 BAKERY & WARE WASHING MECHANICAL
PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13
  PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction FS1-6.7    FOOD SERVICE LEVEL 1 BAKERY & WARE WASHING BUILDING
WORKS PL      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction FS1-6.8    FOOD SERVICE LEVEL 1 BAKERY & WARE WASHING EQUIP ELEV   
  02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG
- PROGRESS DRAWING    2    IFC    04/30/13   IFC - Issued for Construction
FS1-6.9    FOOD SERVICE LEVEL 1 BAKERY & WARE WASHING EQUIP ELEV      02/20/13
   PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS
DRAWING    2    IFC       04/30/13   IFC - Issued for Construction

 

 

1 W.G.YATES & SONS CONST CO   Page 93   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                  FS1-7.0    FOOD
SERVICE LEVEL 1 BUFFET EQUIPMENT SCHEDULE      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC
      04/30/13   IFC - Issued for Construction FS1-7.1    FOOD SERVICE LEVEL 1
BUFFET EQUIPMENT PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP
ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC -
Issued for Construction FS1-7.2    FOOD SERVICE LEVEL 1 BUFFET ELECTRICAL PLAN
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13  
PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction FS1-7.3    FOOD SERVICE LEVEL 1 BUFFET ELECTRICAL SCHEDULE     
02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG -
PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for Construction
FS1-7.4    FOOD SERVICE LEVEL 1 BUFFET PLUMBING PLAN      02/20/13    PROG -
PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING   
2    IFC       04/30/13   IFC - Issued for Construction FS1-7.5    FOOD SERVICE
LEVEL 1 BUFFET PLUMBING SCHEDULE      02/20/13    PROG - PROGRESS DRAWING    Y
   1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC      
04/30/13   IFC - Issued for Construction FS1-7.6    FOOD SERVICE LEVEL 1 BUFFET
MECHANICAL PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C
   03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued
for Construction FS1-7.7    FOOD SERVICE LEVEL 1 BUFFET BUILDING WORKS PLAN     
02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG -
PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for Construction
FS1-7.8    FOOD SERVICE LEVEL 1 BUFFET EQUIPMENT ELEVATIONS      02/20/13   
PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS
DRAWING    2    IFC       04/30/13   IFC - Issued for Construction FS1-7.9   
FOOD SERVICE LEVEL 1 BUFFET EQUIPMENT ELEVATIONS      02/20/13    PROG -
PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING   
2    IFC       04/30/13   IFC - Issued for Construction FS1-8.0    FOOD SERVICE
LEVEL 1 STAR CLUB EQUIPMENT SCHEDULE      02/20/13    PROG - PROGRESS DRAWING   
Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC      
04/30/13   IFC - Issued for Construction FS1-8.1    FOOD SERVICE LEVEL 1 STAR
CLUB EQUIPMENT PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP
ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC -
Issued for Construction FS1-8.2    STAR CLUB ELECTRICAL PLAN      04/30/13   
IFC - Issued for Construction    N               -       FS1-8.3    STAR CLUB
PLUMBING PLAN      04/30/13    IFC - Issued for Construction    N

 

 

1 W.G.YATES & SONS CONST CO   Page 94   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                                -      
FS1-8.4    STAR CLUB ELECTRICAL & PLUMBING SCHEDULES      04/30/13    IFC -
Issued for Construction    N               -       FS1-8.5    STAR CLUB
MECHANICAL PLAN      04/30/13    IFC - Issued for Construction    N            
  -       FS1-8.6    STAR CLUB BUILDING WORKS PLAN      04/30/13    IFC - Issued
for Construction    N               -       FS1-8.7    STAR CLUB EQUIPMENT
ELEVATIONS      04/30/13    IFC - Issued for Construction    N               -
      FS1-8.8    STAR CLUB EQUIPMENT DETAILS      04/30/13    IFC - Issued for
Construction    N               -       FS1-9.0    FOOD SERVICE LEVEL 1 FOOD
COURT EQUIPMENT SCHEDULE      02/20/13    PROG - PROGRESS DRAWING    Y    1   
GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13  
IFC - Issued for Construction    FS1-9.1    FOOD SERVICE LEVEL 1 FOOD COURT
EQUIPMENT PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C
   03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC -
Issued for Construction    FS1-9.2    FOOD SERVICE LEVEL 1 FOOD COURT ELECTRICAL
PLAN AND SCHEDULE      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD
C    03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC -
Issued for Construction    FS1-9.3    FOOD SERVICE LEVEL 1 FOOD COURT PLUMBING
PLAN AND SCHEDULE      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD
C    03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC -
Issued for Construction    FS1-9.4    FOOD SERVICE LEVEL 1 FOOD COURT MECHANICAL
PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13
  PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued for
Construction    FS1-9.5    FOOD SERVICE LEVEL 1 FOOD COURT BUILDING WORKS PLAN
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13  
PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued for
Construction    FS1-9.6    FOOD SERVICE LEVEL 1 FOOD COURT EQUIPMENT ELEVATIONS
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13  
PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued for
Construction    FS1-9.7    FOOD SERVICE LEVEL 1 FOOD COURT EQUIPMENT ELEVATIONS
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13  
PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued for
Construction    FS1-9.8    FOOD SERVICE LEVEL 1 FOOD COURT EXHAUST HOOD DETAILS
     02/20/13    PROG - PROGRESS DRAWING    Y

 

 

1 W.G.YATES & SONS CONST CO   Page 95   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                     1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-9.9    FOOD SERVICE LEVEL 1 FOOD COURT EXHAUST HOOD DETAILS
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13  
PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS2-1.0    FOOD SERVICE LEVEL 2 BANQUET KITCHEN EQUIPMENT SCHED
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13  
PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS2-1.1    FOOD SERVICE LEVEL 2 BANQUET KITCHEN EQUIPMENT PLAN
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13  
PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS2-1.2    FOOD SERVICE LEVEL 2 BANQUET KITCHEN ELECTRICAL PLAN
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13  
PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS2-1.3    FOOD SERVICE LEVEL 2 BANQUET KITCHEN ELECTRICAL
SCHEDULE      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS2-1.4    FOOD SERVICE LEVEL 2 BANQUET KITCHEN PLUMBING PLAN   
  02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG
- PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for Construction   
FS2-1.5    FOOD SERVICE LEVEL 2 BANQUET KITCHEN PLUMBING SCHEDULE      02/20/13
   PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS
DRAWING    2    IFC       04/30/13   IFC - Issued for Construction    FS2-1.6   
FOOD SERVICE LEVEL 2 BANQUET KITCHEN MECHANICAL PLAN      02/20/13    PROG -
PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING   
2    IFC       04/30/13   IFC - Issued for Construction    FS2-1.7    FOOD
SERVICE LEVEL 2 BANQUET KITCHEN BUILDING WORKS PLAN      02/20/13    PROG -
PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING   
2    IFC       04/30/13   IFC - Issued for Construction    FS2-1.8    FOOD
SERVICE LEVEL 2 BANQUET KITCHEN EQUIPMENT ELEVATORS      02/20/13    PROG -
PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING   
2    IFC       04/30/13   IFC - Issued for Construction    FS2-1.9    FOOD
SERVICE LEVEL 2 BANQUET KITCHEN EQUIPMENT ELEVATORS      02/20/13    PROG -
PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING   
2    IFC       04/30/13   IFC - Issued for Construction    FS2-2.0    FOOD
SERVICE LEVEL 2 BANQUET BEVERAGE & PANTRIES EQUIP SCHED      02/20/13    PROG -
PROGRESS DRAWING    Y

 

 

1 W.G.YATES & SONS CONST CO   Page 96   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                     1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    FS2-2.1    FOOD SERVICE LEVEL 2 BANQUET BEVERAGE & PANTRIES
EQUIP PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    FS2-2.2    FOOD SERVICE LEVEL 2 BANQUET BEVERAGE & PANTRIES
ELEC PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    FS2-2.3    FOOD SERVICE LEVEL 2 BANQUET BEVERAGE & PANTRIES
PLUM PLN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    FS2-2.4    FOOD SERVICE LEVEL 2 BANQUET BEVERAGE & PANTRIES
MECH PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    FS2-2.5    FOOD SERVICE LEVEL 2 BANQUET BEVERAGE & PANTRIES
BLD WORKS      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING       2    IFC       04/30/13   IFC - Issued
for Construction    FS2-2.6    FOOD SERVICE LEVEL 2 BANQUET BEVERAGE & PANTRIES
ELEV & SEC      03/22/13    PROG - PROGRESS DRAWING    Y    1    IFC      
04/30/13   IFC - Issued for Construction    FS2-2.7    BANQUET BEVERAGE &
PANTRIES WALK-IN COOLER DETAILS      04/30/13    IFC - Issued for Construction
   N               -       FS2-2.8    BANQUET BEVERAGE & PANTRIES WALK-IN COOLER
DETAILS      04/30/13    IFC - Issued for Construction    N               -   
   FS2-3.0    FOOD SERVICE LEVEL 2 BANQUET PANTRIES EQUP AND SCHED      02/20/13
   PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS
DRAWING       2    IFC       04/30/13   IFC - Issued for Construction    FS2-3.1
   FOOD SERVICE LEVEL 2 BANQUET PANTRIES EQUIPMENT PLAN      02/20/13    PROG -
PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING   
   2    IFC       04/30/13   IFC - Issued for Construction    FS2-3.2    FOOD
SERVICE LEVEL 2 BANQUET PANTRIES PLUMBING PLAN      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING       2   
IFC       04/30/13   IFC - Issued for Construction    FS2-3.3    FOOD SERVICE
LEVEL 2 BANQUET PANTRIES PLUMBING SCHED      02/20/13    PROG - PROGRESS DRAWING
   Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING   

 

 

1 W.G.YATES & SONS CONST CO   Page 97   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                     2    IFC   
04/30/13   IFC - Issued for Construction FS2-3.4    FOOD SERVICE LEVEL 2 BANQUET
PANTRIES MECH-BUILD WORK PLN      02/20/13    PROG - PROGRESS DRAWING    Y    1
   GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13  
IFC - Issued for Construction FS2-3.5    FOOD SERVICE LEVEL 2 BANQUET PANTRIES
EQUIP ELEV AND SEC      03/22/13    PROG - PROGRESS DRAWING    Y    1    IFC   
   04/30/13   IFC - Issued for Construction FS2-3.6    BANQUET PANTRIES WALK-IN
COOLER DETAILS      04/30/13    IFC - Issued for Construction    N              
-       FS2-3.7    BANQUET PANTRIES WALK-IN COOLER DETAILS      04/30/13    IFC
- Issued for Construction    N               -       FS2-4.0    FOOD SERVICE
LEVEL 2 STEAKHOUSE EQUIPMENT PLAN      03/22/13    PROG - PROGRESS DRAWING    Y
   1    IFC       04/30/13   IFC - Issued for Construction FS2-4.1    FOOD
SERVICE LEVEL 2 STEAKHOUSE EQUIPMENT PLAN      03/22/13    PROG - PROGRESS
DRAWING    Y    1    IFC       04/30/13   IFC - Issued for Construction FS2-4.2
   STEAKHOUSE ELECTRICAL PLAN      04/30/13    IFC - Issued for Construction   
N               -       FS2-4.3    STEAKHOUSE ELECTRICAL SCHEDULE      04/30/13
   IFC - Issued for Construction    N               -       FS2-4.4   
STEAKHOUSE PLUMBING PLAN      04/30/13    IFC - Issued for Construction    N   
           -       FS2-4.5    STEAKHOUSE PLUMBING SCHEDULE      04/30/13    IFC
- Issued for Construction    N               -       FS2-4.6    STEAKHOUSE
MECHANICAL PLAN      04/30/13    IFC - Issued for Construction    N            
  -       FS2-4.7    STEAKHOUSE BUILDING WORKS PLAN      04/30/13    IFC -
Issued for Construction    N               -       FS2-4.8    STEAKHOUSE
EQUIPMENT ELEVATIONS      04/30/13    IFC - Issued for Construction    N      
        -       FS2-4.9    STEAKHOUSE EQUIPMENT ELEVATIONS      04/30/13    IFC
- Issued for Construction    N               -       FS1-10.0    FOOD SERVICE
LEVEL 1 CASINO SERVICE BARS EQUIPMENT SCHED      02/20/13    PROG - PROGRESS
DRAWING    Y    1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC
      04/30/13   IFC - Issued for Construction FS1-10.1    FOOD SERVICE LEVEL 1
CASINO SERVICE BARS EQUIPMENT PLAN      02/20/13    PROG - PROGRESS DRAWING    Y

 

 

1 W.G.YATES & SONS CONST CO   Page 98   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                     1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-10.2    FOOD SERVICE LEVEL 1 CASINO SERVICE BARS ELECTRICAL
PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13
  PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-10.3    FOOD SERVICE LEVEL 1 CASINO SERVICE BARS CONDUIT
PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13
  PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-10.4    FOOD SERVICE LEVEL 1 CASINO SERVICE BARS ELECTRICAL
SCHEDULE      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-10.5    FOOD SERVICE LEVEL 1 CASINO SERVICE BARS PLUMBING
PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13
  PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-10.6    FOOD SERVICE LEVEL 1 CASINO SERVICE BARS FLOOR SINK
PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13
  PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-10.7    FOOD SERVICE LEVEL 1 CASINO SERVICE BARS PLUMBING
SCHEDULE      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-10.8    FOOD SERVICE LEVEL 1 CASINO SERVICE BARS MECHANICAL
PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13
  PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-10.9    FOOD SERVICE LEVEL 1 CASINO SERVICE BARS BUILDING
WORKS PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-11.0    FOOD SERVICE LEVEL 1 CASINO PUBLIC CARS EQUIPMENT
SCHEDULE      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-11.1    FOOD SERVICE LEVEL 1 CASINO PUBLIC BARS EQUIPMENT
PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13
  PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-11.2    FOOD SERVICE LEVEL 1 CASINO PUBLIC BARS ELECTRICAL
PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13
  PROG - PROGRESS DRAWING

 

 

1 W.G.YATES & SONS CONST CO   Page 99   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                       Issued Date    Status    Revisions      Sent Date
   Signed Date    Sent to Firm    Sent to Contact        Distribution Notes     
      Revision                Rev’d Date                     2    IFC   
04/30/13   IFC - Issued for Construction FS1-11.3    FOOD SERVICE LEVEL 1 CASINO
PUBLIC BARS ELECTRICAL SCHEDULE      02/20/13    PROG - PROGRESS DRAWING    Y   
1    GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13
  IFC - Issued for Construction    FS1-11.4    FOOD SERVICE LEVEL 1 CASINO
PUBLIC BARS PLUMBING PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1   
GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC
- Issued for Construction    FS1-11.5    FOOD SERVICE LEVEL 1 CASINO PUBLIC BARS
FLOOR SINK PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C
   03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued
for Construction    FS1-11.6    FOOD SERVICE LEVEL 1 CASINO PUBLIC BARS PLUMBING
SCHEDULE      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-11.7    FOOD SERVICE LEVEL 1 CASINO PUBLIC BARS MECHANICAL
PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13
  PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-11.8    FOOD SERVICE LEVEL 1 CASINO PUBLIC BARS BUILDING
WORKS PLN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C   
03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-11.9    FOOD SERVICE LEVEL 1 CASINO PUBLIC BARS EQUIPMENT
ELEVATIONS      03/22/13    PROG - PROGRESS DRAWING    Y    1    IFC    04/30/13
  IFC - Issued for Construction FS1-12.0    FOOD SERVICE LEVEL 1 ASIAN
RESTAURANT EQUIPMENT SCHED      02/20/13    PROG - PROGRESS DRAWING    Y    1   
GMP ADD C    03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC
- Issued for Construction    FS1-12.1    FOOD SERVICE LEVEL 1 ASIAN RESTAURANT
EQUIPMENT PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C
   03/22/13   PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued
for Construction    FS1-12.2    FOOD SERVICE LEVEL 1 ASIAN RESTAURANT ELECTRICAL
PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13
  PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-12.3    FOOD SERVICE LEVEL 1 ASIAN RESTAURANT ELECTRICAL
PLAN      02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13
  PROG - PROGRESS DRAWING    2    IFC       04/30/13   IFC - Issued for
Construction    FS1-12.4    FOOD SERVICE LEVEL 1 ASIAN RESTAURANT PLUMBING PLAN
     02/20/13    PROG - PROGRESS DRAWING    Y    1    GMP ADD C    03/22/13  
PROG - PROGRESS DRAWING

 

 

1 W.G.YATES & SONS CONST CO   Page 100   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC     04/30/13   IFC -
Issued for Construction   FS1-12.5   FOOD SERVICE LEVEL 1 ASIAN RESTAURANT FLOOR
SINK PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   FS1-12.6   FOOD SERVICE LEVEL 1 ASIAN RESTAURANT PLUMBING SCHED  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
FS1-12.7   FOOD SERVICE LEVEL 1 ASIAN RESTAURANT MECHANICAL PLAN     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction   FS1-12.8  
FOOD SERVICE LEVEL 1 ASIAN RESTAURANT BUILDING WORKS PLAN     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING    
2    IFC     04/30/13   IFC - Issued for Construction   FS1-12.9   FOOD SERVICE
LEVEL 1 ASIAN RESTAURANT EQUIPMENT ELEV     03/22/13    PROG - PROGRESS DRAWING
  Y   1    IFC     04/30/13   IFC - Issued for Construction   FS1-13.0   FOOD
SERVICE LEVEL 1 24-7 RESTAURANT EQUIPMENT SCHEDULE     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING    
2    IFC     04/30/13   IFC - Issued for Construction   FS1-13.1   FOOD SERVICE
LEVEL 1 24-7 RESTAURANT EQUIPMENT PLAN     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC    
04/30/13   IFC - Issued for Construction   FS1-13.2   FOOD SERVICE LEVEL 1 24-7
RESTAURANT ELECTRICAL PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC
- Issued for Construction   FS1-13.3   FOOD SERVICE LEVEL 1 24-7 RESTAURANT
ELECTRICAL SCHED     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued
for Construction   FS1-13.4   FOOD SERVICE LEVEL 1 24-7 RESTAURANT PLUMBING PLAN
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG
- PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
FS1-13.5   FOOD SERVICE LEVEL 1 24-7 RESTAURANT PLUMBING SCHEDULE     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction   FS1-13.6  
FOOD SERVICE LEVEL 1 24-7 RESTAURANT MECHANICAL PLAN     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING    
2    IFC     04/30/13   IFC - Issued for Construction   FS1-13.7   FOOD SERVICE
LEVEL 1 24-7 RESTAURANT BUILDING WORKS PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 101   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   FS1-13.8   24/7 RESTAURANT EQUIPMENT ELEVATIONS     04/30/13   
IFC - Issued for Construction   N            -      FS1-13.9   24/7 RESTAURANT
EQUIPMENT ELEVATIONS     04/30/13    IFC - Issued for Construction   N         
  -      FS1-14.0   FOOD SERVICE LEVEL 1 AMERISPORT RESTAURANT EQUP SCHED    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
FS1-14.1   FOOD SERVICE LEVEL 1 AMERISPORT RESTAURANT EQUIP PLAN     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction   FS1-14.2  
AMERISPORT RESTAURANT ELECTRICAL PLAN     04/30/13    IFC - Issued for
Construction   N            -      FS1-14.3   AMERISPORT RESTAURANT PLUMBING
PLAN     04/30/13    IFC - Issued for Construction   N            -     
FS1-14.4   AMERISPORT RESTAURANT ELECTRICAL & PLUMBING PLAN     04/30/13    IFC
- Issued for Construction   N            -      FS1-14.5   AMERISPORT RESTAURANT
MECHANICAL PLAN     04/30/13    IFC - Issued for Construction   N            -
     FS1-14.6   AMERISPORT RESTAURANT BUILDING WORKS PLAN     04/30/13    IFC -
Issued for Construction   N            -      FS1-14.7   AMERISPORT RESTAURANT
BUILDING WORKS PLAN     04/30/13    IFC - Issued for Construction   N           
-      FS1-14.8   AMERISPORT RESTAURANT EQUIPMENT ELEVATIONS     04/30/13    IFC
- Issued for Construction   N            -      FS1-14.9   AMERISPORT RESTAURANT
EQUIPMENT ELEVATIONS     04/30/13    IFC - Issued for Construction   N         
  -      FS1-3.10   WAREHOUSE WEST HALF WALK-IN COMPLEX DETAILS     04/30/13   
IFC - Issued for Construction   N            -      FS1-4.10   TEAM DINING ROOM
EQUIPMENT SECTIONS AND DETAILS     04/30/13    IFC - Issued for Construction   N
           -      FS1-4.11   TEAM DINING ROOM EQUIPMENT SECTIONS AND DETAILS    
04/30/13    IFC - Issued for Construction   N            -      FS1-5.10   FOOD
SERVICE LEVEL 1 MAIN KITCHEN EQUIPMENT ELEVATIONS     02/20/13    PROG -
PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 102   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   FS1-5.11   FOOD SERVICE LEVEL 1 MAIN KITCHEN EXHAUST HOOD DETAILS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG
- PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
FS1-5.12   FOOD SERVICE LEVEL 1 MAIN KITCHEN EXHAUST HOOD DETAILS     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction   FS1-5.13  
FOOD SERVICE LEVEL 1 MAIN KITCHEN EXHAUST HOOD DETAILS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING    
2    IFC     04/30/13   IFC - Issued for Construction   FS1-5.14   FOOD SERVICE
LEVEL 1 MAIN KITCHEN EXHAUST HOOD DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   FS1-5.15   FOOD SERVICE LEVEL 1
MAIN KITCHEN HOOD CONTROL PANEL DTLS     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC    
04/30/13   IFC - Issued for Construction   FS1-5.16   MAIN KITCHEN WALK-IN
COMPLEX DETAILS     04/30/13    IFC - Issued for Construction   N            -
     FS1-5.17   MAIN KITCHEN WALK-IN COMPLEX DETAILS     04/30/13    IFC -
Issued for Construction   N            -      FS1-5.18   MAIN KITCHEN WALK-IN
COMPLEX DETAILS     04/30/13    IFC - Issued for Construction   N            -
     FS1-5.19   MAIN KITCHEN WASHING EQUIPMENT SECTIONS AND DETAILS     04/30/13
   IFC - Issued for Construction   N            -      FS1-5.20   MAIN KITCHEN
WASHING EQUIPMENT SECTIONS AND DETAILS     04/30/13    IFC - Issued for
Construction   N            -      FS1-6.10   FOOD SERVICE LEVEL 1 BAKERY & WARE
WASHING EXHAUST HOOD DTL     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC -
Issued for Construction   FS1-6.11   FOOD SERVICE LEVEL 1 BAKERY & WARE WASHING
HOOD CNT PLN DTL     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued
for Construction   FS1-6.12   BAKERY & WARE WASHING WALK-IN COMPLEX DETAILS    
04/30/13    IFC - Issued for Construction   N            -      FS1-6.13  
BAKERY & WARE WASHING WALK-IN COMPLEX DETAILS         04/30/13    IFC - Issued
for Construction   N

 

 

1 W.G.YATES & SONS CONST CO   Page 103   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                            -      FS1-6.14  
BAKERY & WARE WASHING WALK-IN COMPLEX DETAILS     04/30/13    IFC - Issued for
Construction   N            -      FS1-6.15   BAKERY & WARE WASHING EQUIPMENT
SECTIONS AND DETAILS     04/30/13    IFC - Issued for Construction   N         
  -      FS1-6.16   BAKERY & WARE WASHING EQUIPMENT SECTIONS AND DETAILS    
04/30/13    IFC - Issued for Construction   N            -      FS1-7.10   FOOD
SERVICE LEVEL 1 BUFFET EQUIPMENT ELEVATIONS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   FS1-7.11   FOOD SERVICE LEVEL 1
BUFFET EQUIPMENT ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC
- Issued for Construction   FS1-7.12   FOOD SERVICE LEVEL 1 BUFFET EQUIPMENT
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   FS1-7.13   FOOD SERVICE LEVEL 1 BUFFET EQUIPMENT ELEVATIONS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
FS1-7.14   FOOD SERVICE LEVEL 1 BUFFET EQUIPMENT ELEVATIONS     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  
  2    IFC     04/30/13   IFC - Issued for Construction   FS1-7.15   FOOD
SERVICE LEVEL 1 BUFFET EXHAUST HOOD DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   FS1-7.16   FOOD SERVICE LEVEL 1
BUFFET EXHAUST HOOD DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC
- Issued for Construction   FS1-7.17   FOOD SERVICE LEVEL 1 BUFFET EXHAUST HOOD
DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   FS1-7.18   FOOD SERVICE LEVEL 1 BUFFET EXHAUST HOOD DETAILS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
FS1-7.19   FOOD SERVICE LEVEL 1 BUFFET EXHAUST HOOD DETAILS     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  
  2    IFC     04/30/13   IFC - Issued for Construction   FS1-7.20   FOOD
SERVICE LEVEL 1 BUFFET EXHAUST HOOD DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 104   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   FS1-7.21   FOOD SERVICE LEVEL 1 BUFFET EXHAUST HOOD DETAILS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
FS1-7.22   BUFFET EQUIPMENT DETAILS     04/30/13    IFC - Issued for
Construction   N            -         FS1-7.23   BUFFET EQUIPMENT DETAILS    
04/30/13    IFC - Issued for Construction   N            -         FS1-7.24  
BUFFET EQUIPMENT DETAILS     04/30/13    IFC - Issued for Construction   N     
      -         FS1-7.25   BUFFET EQUIPMENT DETAILS     04/30/13    IFC - Issued
for Construction   N            -         FS1-7.26   BUFFET EQUIPMENT DETAILS  
  04/30/13    IFC - Issued for Construction   N            -         FS1-9.10  
FOOD SERVICE LEVEL 1 FOOD COURT HOOD CONTROL PANEL DETAILS     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  
  2    IFC     04/30/13   IFC - Issued for Construction   FS1-9.11   FOOD COURT
WALK-IN COOLER DETAIL     04/30/13    IFC - Issued for Construction   N         
  -         FS1-9.12   FOOD COURT WALK-IN COOLER DETAIL     04/30/13    IFC -
Issued for Construction   N            -         FS1-9.13   FOOD COURT EQUIPMENT
DETAIL     04/30/13    IFC - Issued for Construction   N            -        
FS1-9.14   FOOD COURT EQUIPMENT DETAIL     04/30/13    IFC - Issued for
Construction   N            -         FS2-1.10   FOOD SERVICE LEVEL 2 BANQUET
KITCHEN EXHAUST HOOD DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC
- Issued for Construction   FS2-1.11   FOOD SERVICE LEVEL 2 BANQUET KITCHEN
EXHAUST HOOD DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC -
Issued for Construction   FS2-1.12   FOOD SERVICE LEVEL 2 BANQUET KITCHEN
EXHAUST HOOD DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC -
Issued for Construction  

 

 

1 W.G.YATES & SONS CONST CO   Page 105   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 FS2-1.13   FOOD SERVICE LEVEL 2
BANQUET KITCHEN EXHAUST HOOD DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC    
04/30/13   IFC - Issued for Construction   FS2-1.14   FOOD SERVICE LEVEL 2
BANQUET KITCHEN HOOD CONTROL PANEL DTL     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC    
04/30/13   IFC - Issued for Construction   FS2-1.15   BANQUET KITCHEN WALK-IN
COOLER DETAILS     04/30/13    IFC - Issued for Construction   N            -   
     FS2-1.16   BANQUET KITCHEN WALK-IN COMPLEX DETAILS     04/30/13    IFC -
Issued for Construction   N            -         FS2-1.17   BANQUET KITCHEN
WALK-IN COMPLEX DETAILS     04/30/13    IFC - Issued for Construction   N       
    -         FS2-1.18   BANQUET KITCHEN EQUIPMENT DETAILS     04/30/13    IFC -
Issued for Construction   N            -         FS2-1.19   BANQUET KITCHEN
EQUIPMENT DETAILS     04/30/13    IFC - Issued for Construction   N            -
        FS2-4.10   STEAKHOUSE EXHAUST HOOD DETAILS     04/30/13    IFC - Issued
for Construction   N            -         FS2-4.11   STEAKHOUSE EXHAUST HOOD
DETAILS     04/30/13    IFC - Issued for Construction   N            -        
FS2-4.12   STEAKHOUSE HOOD CONTROL PANEL DETAILS     04/30/13    IFC - Issued
for Construction   N            -         FS2-4.13   STEAKHOUSE WALK-IN COMPLEX
DETAILS     04/30/13    IFC - Issued for Construction   N            -        
FS2-4.14   STEAKHOUSE WALK-IN COMPLEX DETAILS     04/30/13    IFC - Issued for
Construction   N            -         FS2-4.15   STEAKHOUSE EQUIPMENT DETAILS  
  04/30/13    IFC - Issued for Construction   N            -         FS2-4-16  
STEAKHOUSE EQUIPMENT DETAILS     04/30/13    IFC - Issued for Construction   N  
         -         FS2-4-17   STEAKHOUSE EQUIPMENT DETAILS     04/30/13    IFC -
Issued for Construction   N            -         FS1-10.10   FOOD SERVICE LEVEL
1 CASINO SERVICE BARS ELEVATIONS     03/22/13    PROG - PROGRESS DRAWING   Y   1
   IFC     04/30/13   IFC - Issued for Construction   FS1-10.11   FOOD SERVICE
LEVEL 1 CASINO SERVICE BARS ELEVATIONS     03/22/13    PROG - PROGRESS DRAWING  
Y

 

 

1 W.G.YATES & SONS CONST CO   Page 106   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC     04/30/13   IFC -
Issued for Construction   FS1-10.12   FOOD SERVICE LEVEL 1 CASINO SERVICE BARS
EQUIPMENT SECTIONS     03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction   FS1-10.13   FOOD SERVICE LEVEL 1
CASINO SERVICE BARS EQUIPMENT SECTIONS     03/22/13    PROG - PROGRESS DRAWING  
Y   1    IFC     04/30/13   IFC - Issued for Construction   FS1-10.14   CASINO
SERVICE BARS WALK-IN COOLER DETAILS     04/30/13    IFC - Issued for
Construction   N            -         FS1-10.15   CASINO SERVICE BARS WALK-IN
COOLER DETAILS     04/30/13    IFC - Issued for Construction   N            -   
     FS1-11.10   FOOD SERVICE LEVEL 1 CASINO PUBLIC BARS EQUIP ELEV AND DETAI  
  03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction   FS1-11.11   CASINO PUBLIC BARS WALK-IN COOLER DETAILS    
04/30/13    IFC - Issued for Construction   N            -         FS1-11.12  
CASINO PUBLIC BARS WALK-IN COOLER DETAILS     04/30/13    IFC - Issued for
Construction   N            -         FS1-12.10   FOOD SERVICE LEVEL 1 ASIAN
RESTAURANT EQUIPMENT ELEV     03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC
    04/30/13   IFC - Issued for Construction   FS1-12.11   FOOD SERVICE LEVEL 1
ASIAN RESTAURANT EQUIPMENT ELEV     03/22/13    PROG - PROGRESS DRAWING   Y   1
   IFC     04/30/13   IFC - Issued for Construction   FS1-12.12   ASIAN
RESTAURANT EXHAUST HOOD DETAILS     04/30/13    IFC - Issued for Construction  
N            -         FS1-12.13   ASIAN RESTAURANT EXHAUST HOOD DETAILS    
04/30/13    IFC - Issued for Construction   N            -         FS1-12.14  
ASIAN RESTAURANT HOOD CONTROL PANEL DETAILS     04/30/13    IFC - Issued for
Construction   N            -         FS1-12.15   ASIAN RESTAURANT WALK-IN
COMPLEX DETAILS     04/30/13    IFC - Issued for Construction   N            -
        FS1-12.16   ASIAN RESTAURANT WALK-IN COMPLEX DETAILS     04/30/13    IFC
- Issued for Construction   N            -         FS1-12.17   ASIAN RESTAURANT
EQUIPMENT DETAILS     04/30/13    IFC - Issued for Construction   N            -
        FS1-12.18   ASIAN RESTAURANT EQUIPMENT DETAILS     04/30/13    IFC -
Issued for Construction   N            -         FS1-12.19   ASIAN RESTAURANT
EQUIPMENT DETAILS     04/30/13    IFC - Issued for Construction   N

 

 

1 W.G.YATES & SONS CONST CO   Page 107   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                            -      FS1-12.20  
ASIAN RESTAURANT EQUIPMENT DETAILS     04/30/13    IFC - Issued for Construction
  N            -      FS1-13.10   24/7 EXHAUST HOOD DETAILS     04/30/13    IFC
- Issued for Construction   N            -      FS1-13.11   24/7 EXHAUST HOOD
DETAILS     04/30/13    IFC - Issued for Construction   N            -     
FS1-13.12   24/7 RESTAURANT HOOD CONTROL PANEL DETAILS     04/30/13    IFC -
Issued for Construction   N            -      FS1-13.13   24/7 RESTAURANT
WALK-IN COMPLEX DETAILS     04/30/13    IFC - Issued for Construction   N       
    -      FS1-13.14   24/7 RESTAURANT WALK-IN COMPLEX DETAILS     04/30/13   
IFC - Issued for Construction   N            -      FS1-13.15   24/7 RESTAURANT
EQUIPMENT DETAILS     04/30/13    IFC - Issued for Construction   N            -
     FS1-13.16   24/7 RESTAURANT EQUIPMENT DETAILS     04/30/13    IFC - Issued
for Construction   N            -      FS1-13.17   24/7 RESTAURANT EQUIPMENT
DETAILS     04/30/13    IFC - Issued for Construction   N            -     
FS1-14.10   AMERISPORT RESTAURANT EQUIPMENT ELEVATIONS     04/30/13    IFC -
Issued for Construction   N            -      FS1-14.11   AMERISPORT RESTAURANT
EXHAUST HOOD DETAILS     04/30/13    IFC - Issued for Construction   N         
  -      FS1-14.12   AMERISPORT RESTAURANT EXHAUST HOOD DETAILS     04/30/13   
IFC - Issued for Construction   N            -      FS1-14.13   AMERISPORT
RESTAURANT HOOD CONTROL PANEL DETAILS     04/30/13    IFC - Issued for
Construction   N            -      FS1-14.14   AMERISPORT RESTAURANT WALK-IN
COMPLEX DETAILS     04/30/13    IFC - Issued for Construction   N            -
     FS1-14.15   AMERISPORT RESTAURANT WALK-IN COMPLEX DETAILS     04/30/13   
IFC - Issued for Construction   N            -      FS1-14.16   AMERISPORT
RESTAURANT EQUIPMENT DETAILS     04/30/13    IFC - Issued for Construction   N  
         -      FS1-14.17   AMERISPORT RESTAURANT EQUIPMENT DETAILS     04/30/13
   IFC - Issued for Construction   N       -     

 

 

1 W.G.YATES & SONS CONST CO   Page 108   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 FS1-14.18   AMERISPORT
RESTAURANT EQUIPMENT DETAILS     04/30/13    IFC - Issued for Construction   N  
         -     

Drawing Type: INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 A001   COVER SHEET   03/22/13
   PROG - PROGRESS DRAWING   N            -      A002   GENERAL NOTES AND
ACCESSIBILITY   03/22/13    PROG - PROGRESS DRAWING   N            -      A003  
ACCESSIBILITY REQUIREMENTS   03/22/13    PROG - PROGRESS DRAWING   N           
-      A101   CURB PLATFORM PLAN   03/22/13    PROG - PROGRESS DRAWING   N     
      -      A201   FLOOR PLAN   03/22/13    PROG - PROGRESS DRAWING   N       
    -      A221   REFLECTED CEILING PLAN   02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   A222   LIGHTING PLAN
FLOOR LEVEL   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING   A401   ENLARGED PLANS BARS   03/22/13   
PROG - PROGRESS DRAWING   N            -      A402   ENLARGED PLANS RESTROOMS  
03/22/13    PROG - PROGRESS DRAWING   N            -      A501   PROMENADE
INTERIOR ELEVATIONS   03/22/13    PROG - PROGRESS DRAWING   N            -     
A903   INTERIOR ELEVATIONS   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING   A908   MILLWORK DETAILS  
02/20/13    PROG - PROGRESS DRAWING   N            -      LID0-00   COVER SHEET
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   LID0-01   SHEET INDEX   02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC    
04/30/13   IFC - Issued for Construction   LID3-1-1   BALLROOM REFERENCE PLAN  
02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 109   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction  

LID3-1-2

  BALLROOM POWER PLAN     02/20/13    PROG -PROGRESS DRAWING   Y   1    GMP ADD
C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/36   IFC -
Issued for Construction  

LID3-1-3

  BALLROOM FLOOR FINISH PLAN     02/20/13    PROG -PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC
- Issued for Construction  

LID3-1-4

  BALLROOM FURNITURE PLAN     02/20/13    PROG -PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC -
Issued for Construction  

LID3-2-1

  BALLROOM REFLECTED CEILING PLAN     02/20/13    PROG -PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction  

LID3-8-1

  BALLROOM INTERIOR DETAILS     03/22/13    PROG -PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction  

LID3-8-2

  BALLROOM INTERIOR DETAILS     03/22/13    PROG -PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction  

LID3-8-3

  BALLROOM INTERIOR DETAILS     03/22/13    PROG -PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction  

LID3-8-4

  BALLROOM INTERIOR DETAILS     03/22/13    PROG -PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction  

LID0-40-1

  FINISH AND MATERIALS LIST     02/20/13    PROG -PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC
- Issued for Construction  

LID0-40-2

  FINISH AND MATERIALS LIST     02/20/13    PROG -PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC
- Issued for Construction  

LID0-40-3

  FINISH AND MATERIALS LIST     02/20/13    PROG -PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC
- Issued for Construction  

LID0-40-4

  FINISH AND MATERIALS LIST     02/20/13    PROG -PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC
- Issued for Construction  

LID0-50-1

  PLUMBING FIXT & TOILET ACCESSORIES SCHEDULE     03/22/13    PROG -PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction  

LID0-50-2

  PLUMBING FIXT_ & TOILET ACCESSORIES CUT SHEETS     03/22/13    PROG -PROGRESS
DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 110   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC     04/30/13   IFC -
Issued for Construction   LID0-50-3   PLUMBING FIXT_ & TOILET ACCESSORIES CUT
SHEETS     03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC
- Issued for Construction   LID0-50-4   PLUMBING FIXT_ & TOILET ACCESSORIES CUT
SHEETS     03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC
- Issued for Construction   LID0-50-5   PLUMBING FIXT_ & TOILET ACCESSORIES CUT
SHEETS     03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC
- Issued for Construction   LID0-50-6   PLUMBING FIXT_ & TOILET ACCESSORIES CUT
SHEETS     03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC
- Issued for Construction   LID1.1.2D   CASINO POWER PLAN- AREA D     04/30/13
   IFC - Issued for Construction   N            -      LID1.1.2E   CASINO POWER
PLAN- AREA E     04/30/13    IFC - Issued for Construction   N            -     
LID1.1.2H   CASINO POWER PLAN- AREA H     04/30/13    IFC - Issued for
Construction   N            -      LID1-1-1D   CASINO REFERENCE PLAN- AREA D    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   PROG - PROGRESS DRAWING   LID1-1-1E
  CASINO REFERENCE PLAN- AREA E     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   LID1-1-1H   CASINO REFERENCE PLAN- AREA H    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LID1-1-3D   CASINO POWER PLAN- AREA D     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC    
04/30/13   IFC - Issued for Construction   LID1-1-3E   CASINO POWER PLAN- AREA E
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG
- PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LID1-1-3H   CASINO POWER PLAN- AREA H     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC    
04/30/13   IFC - Issued for Construction   LID1-1-4D   CASINO FLOOR FINISH PLAN-
AREA D     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13
  PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   LID1-1-4E   CASINO FLOOR FINISH PLAN- AREA E     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  

 

 

1 W.G.YATES & SONS CONST CO   Page 111   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC     04/30/13   IFC -
Issued for Construction   LID1-1-4H   CASINO FLOOR FINOSH PLAN- AREA H    
02/20/13    PROG -PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LID1-2-1D   CASINO REFLECTED CEILING PLAN- AREA D     02/20/13    PROG -PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   LID1-2-1E   CASINO REFLECTED
CEILING PLAN- AREA E     02/20/13    PROG -PROGRESS DRAWING   Y   1    GMP ADD C
    03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued
for Construction   LID1-2-1H   CASINO REFLECTED CEILING PLAN- AREA H    
02/20/13    PROG -PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LID12-64B   MILLWORK DETAILS     04/30/13    IFC -Issued for Construction   N  
         -      LID12-65B   RUNNING MILLWORK     04/30/13    IFC -Issued for
Construction   N            -      LID12-76B   FIXTURE ELEVATIONS & DETAILS    
04/30/13    IFC -Issued for Construction   N            -      LID12-83B  
BOOTHWORK & TABLE TOP DETAILS     04/30/13    IFC -Issued for Construction   N  
         -      LID12-84B   BOOTHWORK & TABLE TOP DETAILS     04/30/13    IFC
-Issued for Construction   N            -      LID12-85B   BOOTHWORK & TABLE TOP
DETAILS     04/30/13    IFC -Issued for Construction   N            -     
LID1-3-01   CASINO INTERIOR ELEVATIONS     02/20/13    PROG -PROGRESS DRAWING  
Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC    
04/30/13   IFC - Issued for Construction   LID1-3-02   CASINO INTERIOR
ELEVATIONS     02/20/13    PROG -PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   LID1-3-03   CASINO INTERIOR ELEVATIONS     02/20/13    PROG
-PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  
  2    IFC     04/30/13   IFC - Issued for Construction   LID1-3-04   CASINO
INTERIOR ELEVATIONS     02/20/13    PROG -PROGRESS DRAWING   Y   1    GMP ADD C
    03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued
for Construction   LID1-3-05   CASINO INTERIOR ELEVATIONS     02/20/13    PROG
-PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 112   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID1-3-06   CASINO INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC    
04/30/13   IFC - Issued for Construction LID1-3-07   CASINO INTERIOR ELEVATIONS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG
- PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID1-3-08   CASINO INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC    
04/30/13   IFC - Issued for Construction LID1-3-09   CASINO INTERIOR ELEVATIONS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG
- PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID13-1-1   SPORTSBAR REFERENCE PLAN     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   LID13-1-3   SPORTSBAR
FLOOR FINISH PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING LID13-1-4   SPORTSBAR FURNITURE PLAN    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING LID13-2-1   SPORTSBAR REFLECTED CEILING PLAN     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING LID14-1-1   ASIAN RESTAURANT REFERENCE PLAN     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2
   IFC     04/30/13   IFC - Issued for Construction LID14-1-2   ASIAN RESTAURANT
POWER PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction LID14-1-3   ASIAN RESTAURANT FLOOR FINISH PLAN     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  
2    IFC     04/30/13   IFC - Issued for Construction LID14-1-4   ASIAN
RESTAURANT FURNITURE PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LID14-2-1   ASIAN RESTAURANT REFLECTED CEILING PLAN    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID1-6-01   CASINO MILLWORK DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 113   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID1-6-02   CASINO MILLWORK DETAILS     03/22/13    PROG -PROGRESS DRAWING   Y  
1    IFC     04/30/13   IFC - Issued for Construction LID1-6-03   CASINO
MILLWORK DETAILS     03/22/13    PROG -PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction LID1-6-04   CASINO MILLWORK DETAILS    
03/22/13    PROG -PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction LID1-6-05   CASINO MILLWORK DETAILS     03/22/13    PROG
-PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
LID1-6-06   CASINO MILLWORK DETAILS     03/22/13    PROG -PROGRESS DRAWING   Y  
1    IFC     04/30/13   IFC - Issued for Construction LID1-6-07   CASINO
MILLWORK DETAILS     03/22/13    PROG -PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction LID1-6-08   CASINO MILLWORK DETAILS    
03/22/13    PROG -PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction LID1-6-09   CASINO MILLWORK DETAILS     03/22/13    PROG
-PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
LID1-6-10   CASINO MILLWORK DETAILS     03/22/13    PROG -PROGRESS DRAWING   Y  
1    IFC     04/30/13   IFC - Issued for Construction LID1-6-11   CASINO
MILLWORK DETAILS     03/22/13    PROG -PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction LID1-6-12   CASINO MILLWORK DETAILS    
03/22/13    PROG -PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction LID1-8-01   CASINO INTERIOR DETAILS     03/22/13    PROG
-PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
LID1-8-02   CASINO INTERIOR DETAILS     03/22/13    PROG -PROGRESS DRAWING   Y  
1    IFC     04/30/13   IFC - Issued for Construction LID1-8-03   CASINO
INTERIOR DETAILS     03/22/13    PROG -PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction LID1-8-04   CASINO INTERIOR DETAILS    
03/22/13    PROG -PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction LID1-8-06   CASINO INTERIOR DETAILS     02/20/13    PROG
-PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  
2    IFC     04/30/13   IFC - Issued for Construction LID1-8-07   CASINO
INTERIOR DETAILS     03/22/13    PROG -PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 114   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC     04/30/13   IFC -
Issued for Construction

LID2-1-1C

  GALLERIA & PROMENADE REFERENCE PLAN- AREA C     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC  
  04/30/13   IFC - Issued for Construction LID2-1-1K   GALLERIA & PROMENADE
REFERENCE PLAN- AREA K     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LID2-1-3C   GALLERIA & PROMENADE FLOOR FINISH PLAN- AREA
C     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID2-1-3K   GALLERIA & PROMENADE FLOOR FINISH PLAN- AREA K     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  
2    IFC     04/30/13   IFC - Issued for Construction LID2-1-4C   GALLERIA &
PROMENADE FF&A PLAN- AREA C     04/30/13    IFC - Issued for Construction   N  
         - LID2-1-4K   GALLERIA & PROMENADE FF&A PLAN- AREA K     04/30/13   
IFC - Issued for Construction   N            - LID2-1-5C   GALLERIA & PROMENADE
FF&A PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING LID2-1-5K   GALLERIA & PROMENADE FF&A PLAN-
AREA K     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13
  PROG - PROGRESS DRAWING LID2-2-1C   GALLERIA & PROMENADE RCP- AREA C    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID2-2-1K   GALLERIA & PROMENADE RCP- AREA K     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC  
  04/30/13   IFC - Issued for Construction LID2-3-01   PROMENADE INTERIOR
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction LID2-3-02   PROMENADE INTERIOR ELEVATIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2
   IFC     04/30/13   IFC - Issued for Construction LID2-3-03   ENTRY &
PROMENADE INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LID2-3-04   REGISTRATION INTERIOR ELEVATIONS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING

 

 

1 W.G.YATES & SONS CONST CO   Page 115   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC     04/30/13   IFC -
Issued for Construction LID2-3-05   GALLERIA INTERIOR ELEVATIONS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LID2-3-06  
GALLERIA INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LID2-3-07   GALLERIA INTERIOR ELEVATIONS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LID2-3-08  
GALLERIA INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LID2-3-09   GALLERIA INTERIOR ELEVATIONS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LID2-3-10  
GALLERIA INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LID2-3-11   PROMENADE INTERIOR ELEVATIONS     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LID2-3-12  
PROMENADE INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LID2-3-13   PROMENADE INTERIOR ELEVATIONS     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LID2-6-01  
GALLERIA & PROMENADE MILLWORK DETAILS     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C     03/22/03   PROG - PROGRESS DRAWING   2    IFC    
04/30/13   IFC - Issued for Construction LID2-6-02   GALLERIA & PROMENADE
MILLWORK DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction LID2-6-03   GALLERIA & PROMENADE MILLWORK DETAILS     03/22/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction LID2-8-01   GALLERIA & PROMENADE INTERIOR DETAILS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction

 

 

1 W.G.YATES & SONS CONST CO   Page 116   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 LID2-8-02   GALLERIA &
PROMENADE INTERIOR DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LID2-8-03   GALLERIA & PROMENADE INTERIOR DETAILS    
03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction LID2-8-04   GALLERIA & PROMENADE INTERIOR DETAILS     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LID2-8-05  
GALLERIA & PROMENADE INTERIOR DETAILS     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC    
04/30/13   IFC - Issued for Construction LID2-8-06   GALLERIA & PROMENADE
INTERIOR DETAILS     03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction LID2-8-07   GALLERIA & PROMENADE
INTERIOR DETAILS     03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction LID3-3-01   BALLROOM INTERIOR
ELEVATIONS   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction LID3-3-02   BALLROOM INTERIOR ELEVATIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2
   IFC     04/30/13   IFC - Issued for Construction LID4-1-1A   PRE-FUNCTION
REFERENCE PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LID4-1-1D   PRE-FUNCTION REFERENCE PLAN- AREA D    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID4-1-2A   PRE-FUNCTION POWER PLAN- AREA A     03/22/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction LID4-1-2D  
PRE-FUNCTION POWER PLAN- AREA D     03/22/13    PROG - PROGRESS DRAWING   Y   1
   IFC     04/30/13   IFC - Issued for Construction LID4-1-3A   PRE-FUNCTION
FLOOR FINISH PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LID4-1-3D   PRE-FUNCTION FLOOR FINISH PLAN- AREA D    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID4-1-4A   PRE-FUNCTION FURNITURE PLAN- AREA A     02/20/13    PROG - PROGRESS
DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 117   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID4-1-4D   PRE-FUNCTION FURNITURE PLAN- AREA D     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC  
  04/30/13   IFC - Issued for Construction LID4-2-1A   PRE-FUNCTION REFLECTED
CEILING PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued
for Construction LID4-2-1D   PRE-FUNCTION REFLECTED CEILING PLAN- AREA D    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID4-3-01   PRE-FUNCTION INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC  
  04/30/13   IFC - Issued for Construction LID4-3-02   PRE-FUNCTION INTERIOR
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction LID4-3-03   PRE-FUNCTION INTERIOR ELEVATIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2
   IFC     04/30/13   IFC - Issued for Construction LID4-3-04   PRE-FUNCTION
INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C
    03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued
for Construction LID4-3-05   PRE-FUNCTION INTERIOR ELEVATIONS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LID4-3-06  
PRE-FUNCTION INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13  
IFC - Issued for Construction LID4-6-01   PRE-FUNCTION MILLWORK DETAILS    
03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction LID4-6-02   PRE-FUNCTION MILLWORK DETAILS     03/22/13    PROG
- PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
LID4-6-03   PRE-FUNCTION MILLWORK DETAILS     04/30/13    IFC - Issued for
Construction   N            - LID4-8-01   PRE-FUNCTION INTERIOR DETAILS    
03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction LID4-8-02   PRE-FUNCTION INTERIOR DETAILS     03/22/13    PROG
- PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 118   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC     04/30/13   IFC -
Issued for Construction LID4-8-03   PRE-FUNCTION INTERIOR DETAILS     03/22/13
   PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction LID6-3-01   PUBLIC RESTROOMS INTERIOR ELEVATIONS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LID6-3-02  
PUBLIC RESTROOMS INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13
  IFC - Issued for Construction LID6-3-03   PUBLIC RESTROOMS INTERIOR ELEVATIONS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG
- PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID6-3-04   PUBLIC RESTROOMS INTERIOR ELEVATIONS     03/22/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction LID6-3-05  
PUBLIC RESTROOMS INTERIOR ELEVATIONS     03/22/13    PROG - PROGRESS DRAWING   Y
  1    IFC     04/30/13   IFC - Issued for Construction LID6-3-06   PUBLIC
RESTROOMS INTERIOR ELEVATIONS     03/22/13    PROG - PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction LID6-3-07   PUBLIC RESTROOMS
INTERIOR ELEVATIONS     03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction LID6-3-08   PUBLIC RESTROOMS INTERIOR
ELEVATIONS     03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13  
IFC - Issued for Construction LID6-3-09   PUBLIC RESTROOMS INTERIOR ELEVATIONS  
  03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction LID6-3-10   PUBLIC RESTROOMS INTERIOR ELEVATIONS     03/22/13
   PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction LID6-6-01   PUBLIC RESTROOMS MILLWORK DETAILS     03/22/13    PROG
- PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
LID6-6-02   PUBLIC RESTROOMS MILLWORK DETAILS     03/22/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction LID6-6-03  
PUBLIC RESTROOMS MILLWORK DETAILS     03/22/13    PROG - PROGRESS DRAWING   Y  
1    IFC     04/30/13   IFC - Issued for Construction LID6-8-01   PUBLIC
RESTROOMS INTERIOR DETAILS     03/22/13    PROG - PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction TID7-6-00   INTERIOR LEGENDS,
SCHEDULES AND NOTES     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction TID7-6-10   ENLARGED TYPICAL QUEEN ROOM
PLANS     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 119   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    BULLETIN 2     03/06/13
  PROG - PROGRESS DRAWING   2    GMP ADDB     03/15/13   PROG - PROGRESS DRAWING
  3    IFC     04/30/13   IFC - Issued for Construction TID7-6-11   ENLARGED
QUEEN ROOM @ SHEERWALL PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction

TID7-6-12

  ENLARGED QUEEN ROOM ADJOINING LOFT PLANS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING   2    IFC
    04/30/13   IFC - Issued for Construction TID7-6-13   ENLARGED T1 ADA QUEEN
AND ADA KING PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2
    03/06/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued
for Construction TID7-6-14   ENLARGED T2 ADA QUEEN AND T2 ADA KING PLANS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TID7-6-20   ENLARGED TYPICAL KING ROOM PLANS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING   2    IFC
    04/30/13   IFC - Issued for Construction TID7-6-21   ENLARGED KING ADJOINING
PRESIDENTIAL PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction TID7-6-30   ENLARGED C SUITE PLANS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TID7-6-31   C SUITE INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING
  Y   1    IFC     04/30/13   IFC - Issued for Construction TID7-6-32   ADA C
SUITE PLANS AND ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC
- Issued for Construction TID7-6-40   ENLARGED TYPICAL SUITE D PLANS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TID7-6-41   LOFT SUITE INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING   2    IFC
    04/30/13   IFC - Issued for Construction TID7-6-42   ADA LOFT SUITE PLANS  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG
- PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TID7-6-50   ENLARGED TYPICAL PRESIDENTIAL SUITE PLANS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING

 

 

1 W.G.YATES & SONS CONST CO   Page 120   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC     04/30/13   IFC -
Issued for Construction  

TID7-6-51

  TYPICAL PRESIDENTIAL SUITE ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING
  Y   1    BULLETIN 2     03/06/15   PROG - PROGRESS DRAWING     2    IFC    
04/30/13   IFC - Issued for Construction   TID7-6-52   ADA PRESIDENTIAL SUITE
PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13
  PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   TID7-6-71   T2 LVL 1 AND LVL 2 CORRIDOR PLANS AND ELEVATIONS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction   TID7-6-72   T1-T2 CORRIDOR LVL 6- LVL 11 FLOOR PLAN    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction   TID7-6-73   T1-T2 VENDING ROOMS- LVL 3 LINK- LVL 5 LINK- LVL
23 LINK     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2    
03/06/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   TID7-6-74   T2 LVL 6- LVL 11 CORRIDOR PLANS AND ELEVATIONS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction   TID7-6-75   T1 LVL 6- LVL 23 ELEVATOR LOBBY AND SOUTH END
CORR PLN & ELE     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction   TID7-6-76   T1 LVL6- LVL 23 MID
CORRIDOR PLANS AND ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction   TID7-6-80   INTERIOR DETAILS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13  
PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   TID7-6-81   INTERIOR DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2     03/06/15   PROG - PROGRESS DRAWING     2   
IFC     04/30/13   IFC - Issued for Construction   TID7-6-82   INTERIOR DETAILS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13  
PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   TID7-6-83   INTERIOR DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING     2   
IFC     04/30/13   IFC - Issued for Construction   TID7-6-84   INTERIOR DETAILS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13  
PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   LID1-0-1-1   OVERALL CASINO REFERENCE PLAN     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  

 

 

1 W.G.YATES & SONS CONST CO   Page 121   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC     04/30/13   IFC -
Issued for Construction LID1-0-1-2   OVERALL CASINO POWER PLAN     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LID1-0-1-3  
OVERALL CASINO FLOOR FINISH PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13  
IFC - Issued for Construction LID1-0-1-4   OVERALL CASINO FURNITURE PLAN    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID1-0-2-1   OVERALL CASINO REFLECTED CEILING PLAN     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2
   IFC     04/30/13   IFC - Issued for Construction LID14-3-01   ASIAN
RESTAURANT INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13  
IFC - Issued for Construction LID14-3-02   ASIAN RESTAURANT INTERIOR ELEVATIONS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG
- PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID14-3-03   ASIAN RESTAURANT INTERIOR ELEVATIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2
   IFC     04/30/13   IFC - Issued for Construction LID14-3-04   ASIAN
RESTAURANT INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13  
IFC - Issued for Construction LID14-6-01   ASIAN RESTAURANT MILLWORK DETAILS    
03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction LID14-6-02   ASIAN RESTAURANT MILLWORK DETAILS     03/22/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction LID14-8-01   ASIAN RESTAURANT INTERIOR DETAILS     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  
2    IFC     04/30/13   IFC - Issued for Construction LID14-8-02   ASIAN
RESTAURANT INTERIOR DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LID14-8-03   ASIAN RESTAURANT INTERIOR DETAILS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID14-8-04   ASIAN RESTAURANT INTERIOR DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 122   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID14-8-05   ASIAN RESTAURANT INTERIOR DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC  
  04/30/13   IFC - Issued for Construction LID14-8-06   ASIAN RESTAURANT
INTERIOR DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction LID2-0-1-1   OVERALL GALLERIA & PROMENADE REF_PLAN     03/22/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction LID2-0-1-3   OVERALL GALLERIA & PROMENADE FLR_FIN_PLAN     03/22/13
   PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction LID2-0-1-4   OVERALL GALLERIA & PROMENADE FF&A PLAN     03/22/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction LID2-0-2-1   OVERALL GALLERIA & PROMENADE RCP     03/22/13    PROG
- PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
LID2-1-1AB   GALLERIA & PROMENADE REFERENCE PLAN- AREA AB     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2
   IFC     04/30/13   IFC - Issued for Construction LID2-1-1FJ   GALLERIA &
PROMENADE REFERENCE PLAN- AREA FJ     02/20/13    PROG - PROGRESS DRAWING   Y  
1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13  
IFC - Issued for Construction LID2-1-1JL   GALLERIA & PROMENADE REFERENCE PLAN-
AREA JL     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction LID2-1-3AB   GALLERIA & PROMENADE FLOOR FINISH PLAN- AREA AB    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID2-1-3FJ   GALLERIA & PROMENADE FLOOR FINISH PLAN- AREA FJ     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LID2-1-3JL  
GALLERIA & PROMENADE FLOOR FINISH PLAN- AREA JL     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC  
  04/30/13   IFC - Issued for Construction LID2-1-4AB   GALLERIA & PROMENADE
FF&A PLAN- AREA AB     04/30/13    IFC - Issued for Construction   N           
- LID2-1-4FJ   GALLERIA & PROMENADE FF&A PLAN- AREA FJ     04/30/13    IFC -
Issued for Construction   N

 

 

1 W.G.YATES & SONS CONST CO   Page 123   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                            - LID2-1-4JL  
GALLERIA & PROMENADE FF&A PLAN- AREA JL     04/30/13    IFC - Issued for
Construction   N            - LID2-1-5AB   GALLERIA & PROMENADE FF&A PLAN-
AREA AB     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING LID2-1-5FJ   GALLERIA & PROMENADE FF&A PLAN-
AREA FJ     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING LID2-1-5JL   GALLERIA & PROMENADE FF&A PLAN-
AREA JL     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING LID2-2-1AB   GALLERIA & PROMENADE RCP-
AREA AB     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction LID2-2-1FJ   GALLERIA & PROMENADE RCP- AREA FJ     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  
2    IFC     04/30/13   IFC - Issued for Construction LID2-2-1JL   GALLERIA &
PROMENADE RCP- AREA JL     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LID4-0-1-1   OVERALL PRE-FUNCTION REFERENCE PLAN    
03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction LID4-0-1-2   OVERALL PRE-FUNCTION POWER PLAN     03/22/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction LID4-0-1-3   OVERALL PRE-FUNCTION FLOOR FINISH PLAN     03/22/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction LID4-0-1-4   OVERALL PRE-FUNCTION FURNITURE PLAN     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LID4-0-2-1  
OVERALL PRE-FUNCTION REFLECTED CEILING PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC  
  04/30/13   IFC - Issued for Construction LID4-1-1GK   PRE-FUNCTION REFERENCE
PLAN- AREA GK     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction LID4-1-2GK   PRE-FUNCTION POWER PLAN- AREA GK     03/22/13    PROG
- PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
LID4-1-3GK   PRE-FUNCTION FLOOR FINISH PLAN- AREA GK     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2
   IFC     04/30/13   IFC - Issued for Construction

 

 

1 W.G.YATES & SONS CONST CO   Page 124   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                

LID4-1-4GK

  PRE-FUNCTION FURNITURE PLAN- AREA GK     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC    
04/30/13   IFC - Issued for Construction LID4-2-1GK   PRE-FUNCTION REFLECTED
CEILING PLAN- AREA GK     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued
for Construction LID6-1-1BL   PUBLIC RESTROOMS REFERENCE PLAN     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LID6-1-1DG  
PUBLIC RESTROOMS REFERENCE PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13  
IFC - Issued for Construction LID6-1-2BL   PUBLIC RESTROOMS POWER PLAN    
03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction LID6-1-2DG   PUBLIC RESTROOMS POWER PLAN     03/22/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
LID6-1-3BL   PUBLIC RESTROOMS FLOOR FINISH PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC  
  04/30/13   IFC - Issued for Construction LID6-1-3DG   PUBLIC RESTROOMS FLOOR
FINISH PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction LID6-1-4BL   PUBLIC RESTROOMS FURNITURE PLAN     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2
   IFC     04/30/13   IFC - Issued for Construction LID6-1-4DG   PUBLIC
RESTROOMS FURNITURE PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LID6-2-1BL   PUBLIC RESTROOMS REFLECTED CEILING PLAN    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LID6-2-1DG   PUBLIC RESTROOMS REFLECTED CEILING PLAN     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
LIID12-10B   EQUIPMENT FLOOR PLAN     02/20/13    PROG - PROGRESS DRAWING   Y  
1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13  
IFC - Issued for Construction LIID12-11B   REFERENCE FLOOR PLAN     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING  

 

 

1 W.G.YATES & SONS CONST CO   Page 125   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC     04/30/13   IFC -
Issued for Construction LIID12-12B   ELECTRICAL ROUGH-IN PLAN     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LIID12-13B  
WALLBACKING PLAN     03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction LIID12-20B   REFLECTED CEILING & LIGHT
PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LIID12-30B   INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13  
IFC - Issued for Construction LIID12-31B   INTERIOR ELEVATIONS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LIID12-32B  
INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C
    03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued
for Construction LIID12-40B   FLOOR FINISH PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC  
  04/30/13   IFC - Issued for Construction LIID12-50B   EQUIPMENT SCHEDULE    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LIID12-60B   RUNNING MILLWORK     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC -
Issued for Construction LIID12-61B   RUNNING MILLWORK     03/22/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
LIID12-62B   RUNNING MILLWORK     03/22/13    PROG - PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction LIID12-63B   MILLWORK DETAILS  
  03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction LIID12-70B   FIXTURE ELEVATIONS & DETAILS     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  
2    IFC     04/30/13   IFC - Issued for Construction LIID12-71B   FIXTURE
ELEVATIONS & DETAILS     03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction

 

 

1 W.G.YATES & SONS CONST CO   Page 126   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 LIID12-72B   FIXTURE ELEVATIONS
& DETAILS     03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13  
IFC - Issued for Construction   LIID12-73B   FIXTURE ELEVATIONS & DETAILS    
03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction   LIID12-74B   FIXTURE ELEVATIONS & DETAILS     03/22/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction   LIID12-75B   FIXTURE ELEVATIONS & DETAILS     03/22/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction  
LIID12-80B   BOOTHWORK ELEVATIONS & DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   LIID12-81B   BOOTHWORK ELEVATIONS
& DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   LIID12-82B   BOOTHWORK & TABLETOP DETAILS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING    
2    IFC     04/30/13   IFC - Issued for Construction   LIID17-10L   EQUIPMENT
FLOOR PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   LIID17-11L   REFERENCE FLOOR PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   LIID17-12L   ELECTRICAL & CONDUIT
ROUGH-IN PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   LIID17-13L   WALLBAKING PLAN     03/22/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction   LIID17-20L
  REFLECTING CEILING & LIGHTING PLAN     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC    
04/30/13   IFC - Issued for Construction   LIID17-30L   INTERIOR ELEVATIONS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LIID17-31L   INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   LIID17-40L   FLOOR FINISH PLAN     02/20/13   
PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 127   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   LIID17-50L   EQUIPMENT SCHEDULE     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   LIID17-60L   RUNNING MILLWORK    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LIID17-61L   RUNNING MILLWORK     03/22/13    PROG - PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction   LIID17-70L   FIXTURE
ELEVATIONS & DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC -
Issued for Construction   LIID17-71L   FIXTURE ELEVATIONS & DETAILS     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction   LIID17-72L  
FIXTURE ELEVATIONS & DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC
- Issued for Construction   LIID17-73L   FIXTURE ELEVATIONS & DETAILS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LIID17-74L   FIXTURE ELEVATIONS & DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC
    04/30/13   IFC - Issued for Construction   LIID17-75L   FIXTURE ELEVATIONS &
DETAILS     03/22/13    PROG - PROGRESS DRAWING   N            -      LIID17-80L
  BOOTHWORK ELEVATIONS & DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   LIID17-81L   BOOTHWORK TABLE TOP DETAILS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
LIID19-10K   EQUIPMENT FLOOR PLAN     02/20/13    PROG - PROGRESS DRAWING   Y  
1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13
  IFC - Issued for Construction   LIID19-11K   REFERENCE FLOOR PLAN     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  

 

 

1 W.G.YATES & SONS CONST CO   Page 128   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 LIID19-12K   ELECTRICAL
ROUGH-IN PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction LIID19-20K   REFLECTED CEILING & LIGHT PLAN     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2
   IFC     04/30/13   IFC - Issued for Construction LIID19-30K   INTERIOR
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction LIID19-31K   INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC  
  04/30/13   IFC - Issued for Construction LIID19-32K   INTERIOR ELEVATIONS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LIID19-33K   INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13  
IFC - Issued for Construction LIID19-40K   FLOOR FINISH PLAN     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LIID19-50L  
EQUIPMENT SCHEDULE     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C
    03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued
for Construction LIID19-51L   EQUIPMENT SCHEDULE     03/22/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction LIID19-60K  
RUNNING MILLWORK     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction LIID19-61K   RUNNING MILLWORK     03/22/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction LIID19-62K  
MILLWORK   03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC
- Issued for Construction LIID19-70K   FIXTURE ELEVATIONS & DETAILS     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LIID19-71K  
FIXTURE ELEVATIONS & DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING

 

 

1 W.G.YATES & SONS CONST CO   Page 129   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC     04/30/13   IFC -
Issued for Construction LIID19-72K   FIXTURE ELEVATIONS & DETAILS     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LIID19-73K  
FIXTURE ELEVATIONS & DETAILS     03/22/13    PROG - PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction LIID19-74K   FIXTURE ELEVATIONS
& DETAILS     03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13  
IFC - Issued for Construction LIID19-75K   FIXTURE ELEVATIONS & DETAILS    
03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction LIID19-76K   FIXTURE ELEVATIONS & DETAILS     03/22/13    PROG
- PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
LIID19-80K   BOOTHWORK ELEVATIONS & DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC  
  04/30/13   IFC - Issued for Construction LIID19-81K   BOOTHWORK & TABLETOP
DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction LIID20-10N   EQIPMENT FLOOR PLAN     03/22/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction LIID20-11N  
REFERENCE FLOOR PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued
for Construction LIID20-12N   ELECTRICAL ROUGH-IN PLANS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2
   IFC     04/30/13   IFC - Issued for Construction LIID20-13N   WALLBACKING
PLAN     03/22/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC -
Issued for Construction LIID20-20N   REFLECTED CEILING & LIGHTING PLAN    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LIID20-30N   INTERIOR ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13  
IFC - Issued for Construction LIID20-31N   INTERIOR ELEVATIONS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction LIID20-40N  
FLOOR FINISH PLAN   02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 130   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  INT DESIGN INTERIOR DESIGN DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
LIID20-50N   EQUIPMENT SCHEDULE     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13  
IFC - Issued for Construction LIID20-60N   RUNNING MILLWORK     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  
2    IFC     04/30/13   IFC - Issued for Construction LIID20-70N   FIXTURE
ELEVATIONS & DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued
for Construction LIID20-71N   FIXTURE ELEVATIONS & DETAILS     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  
2    IFC     04/30/13   IFC - Issued for Construction LIID20-72N   FIXTURE
ELEVATIONS & DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C     03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued
for Construction LIID20-73N   FIXTURE ELEVATIONS & DETAILS     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  
2    IFC     04/30/13   IFC - Issued for Construction LIID20-74N   FIXTURE
ELEVATIONS & DETAILS     02/20/13    PROG - PROGRESS DRAWING   N            -   
  LIID20-80N   BOOTHWORK ELEVATIONS & DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2    IFC  
  04/30/13   IFC - Issued for Construction LIID20-81N   BOOTHWORK ELEVATIONS &
DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction LIID20-82N   BOOTHWORK & TABLETOP DETAILS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   2
   IFC     04/30/13   IFC - Issued for Construction

Drawing Type:  LANDSCAPE LANDSCAPE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 L1-00   LANDSCAPE COVER SHEET  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction L1-01   LANDSCAPE PLAN SHEET INDEX     02/20/13    PROG -
PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 131   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  LANDSCAPE LANDSCAPE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC     04/30/13   IFC -
Issued for Construction L1-02   LANDSCAPE PLAN SHEET ORIENTATION PLAN    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction L1-03   LANDSCAPE FINISH SCHEDULE AND NOTES     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction L1-04   LANDSCAPE GENERAL CONSTRUCTION NOTES     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
L2-01   LANDSCAPE PLAN GENERAL ARRANGEMENT LAYOUT & FINISH PLAN     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction L2-02   LANDSCAPE PLAN GENERAL ARRANGEMENT LAYOUT & FINISH PLAN    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction L2-03   LANDSCAPE PLAN GENERAL ARRANGEMENT LAYOUT & FINISH PLAN
    02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC -
Issued for Construction L2-04   LANDSCAPE PLAN GENERAL ARRANGEMENT LAYOUT &
FINISH PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13
  IFC - Issued for Construction L2-05   LANDSCAPE PLAN GENERAL ARRANGEMENT
LAYOUT & FINISH PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction L2-06   LANDSCAPE PLAN GENERAL
ARRANGEMENT LAYOUT & FINISH PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1
   IFC     04/30/13   IFC - Issued for Construction L2-07   LANDSCAPE PLAN
GENERAL ARRANGEMENT LAYOUT & FINISH PLAN     02/20/13    PROG - PROGRESS DRAWING
  Y   1    IFC     04/30/13   IFC - Issued for Construction L2-08   LANDSCAPE
PLAN GENERAL ARRANGEMENT LAYOUT & FINISH PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L2-09  
LANDSCAPE PLAN GENERAL ARRANGEMENT LAYOUT & FINISH PLAN     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
L2-10   LANDSCAPE PLAN GENERAL ARRANGEMENT LAYOUT & FINISH PLAN     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction L2-11   LANDSCAPE PLAN GENERAL ARRANGEMENT LAYOUT & FINISH PLAN    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction L2-12   LANDSCAPE PLAN GENERAL ARRANGEMENT LAYOUT & FINISH PLAN
    02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC -
Issued for Construction L2-13   LANDSCAPE PLAN GENERAL ARRANGEMENT LAYOUT &
FINISH PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13
  IFC - Issued for Construction L2-14   LANDSCAPE PLAN GENERAL ARRANGEMENT
LAYOUT & FINISH PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction L3.01   FINISH REFERENCE PLAN    
04/30/13    IFC - Issued for Construction   N

 

 

1 W.G.YATES & SONS CONST CO   Page 132   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  LANDSCAPE LANDSCAPE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                       -      L3.02   FINISH
REFERENCE PLAN     04/30/13    IFC - Issued for Construction   N       -     
L3.03   FINISH REFERENCE PLAN     04/30/13    IFC - Issued for Construction   N
      -      L3.04   FINISH REFERENCE PLAN     04/30/13    IFC - Issued for
Construction   N       -      L4.01   CONSTRUCTION LAYOUT PLAN     04/30/13   
IFC - Issued for Construction   N       -      L4.02   CONSTRUCTION LAYOUT PLAN
    04/30/13    IFC - Issued for Construction   N       -      L4.03  
CONSTRUCTION LAYOUT PLAN     04/30/13    IFC - Issued for Construction   N      
-      L4.04   CONSTRUCTION LAYOUT PLAN     04/30/13    IFC - Issued for
Construction   N       -      L5.01   CONSTRUCTION DETAILS     04/30/13    IFC -
Issued for Construction   N       -      L5.02   CONSTRUCTION DETAILS    
04/30/13    IFC - Issued for Construction   N       -      L5.03   CONSTRUCTION
DETAILS     04/30/13    IFC - Issued for Construction   N       -      L5.04  
CONSTRUCTION DETAILS     04/30/13    IFC - Issued for Construction   N       -
     L5.05   CONSTRUCTION DETAILS     04/30/13    IFC - Issued for Construction
  N       -      L5.06   CONSTRUCTION DETAILS     04/30/13    IFC - Issued for
Construction   N       -      L5.07   CONSTRUCTION DETAILS     04/30/13    IFC -
Issued for Construction   N       -      L5.08   CONSTRUCTION DETAILS    
04/30/13    IFC - Issued for Construction   N       -      L5.09   CONSTRUCTION
DETAILS     04/30/13    IFC - Issued for Construction   N       -      L5.10  
CONSTRUCTION DETAILS     04/30/13    IFC - Issued for Construction   N       -
    

 

 

1 W.G.YATES & SONS CONST CO   Page 133   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  LANDSCAPE LANDSCAPE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 L5.11   CONSTRUCTION DETAILS  
  04/30/13    IFC - Issued for Construction   N     -      L5.12   CONSTRUCTION
DETAILS     04/30/13    IFC - Issued for Construction   N     -      L5.13  
CONSTRUCTION DETAILS     04/30/13    IFC - Issued for Construction   N     -   
  L6.00   IRRIGATION MASTER PLAN     04/30/13    IFC - Issued for Construction  
N     -      L7.01   IRRIGATION NOTES & LEGENDS     04/30/13    IFC - Issued for
Construction   N     -      L7.02   IRRIGATION DETAILS     04/30/13    IFC -
Issued for Construction   N     -      L7.03   IRRIGATION DETAILS     04/30/13
   IFC - Issued for Construction   N     -      L8.01   PLANTING PLAN AND
LEGEND- TREES     04/30/13    IFC - Issued for Construction   N     -      L8.02
  PLANTING PLAN AND LEGEND- TREES     04/30/13    IFC - Issued for Construction
  N     -      L8.03   PLANTING PLAN AND LEGEND- TREES     04/30/13    IFC -
Issued for Construction   N     -      L8.04   PLANTING PLAN AND LEGEND- TREES  
  04/30/13    IFC - Issued for Construction   N     -      L9.01   PLANTING PLAN
AND LEGEND- SHRUBS     04/30/13    IFC - Issued for Construction   N     -     
L9.02   PLANTING PLAN AND LEGEND- SHRUBS     04/30/13    IFC - Issued for
Construction   N     -      L9.03   PLANTING PLAN AND LEGEND- SHRUBS    
04/30/13    IFC - Issued for Construction   N     -      L9.04   PLANTING PLAN
AND LEGEND- SHRUBS     04/30/13    IFC - Issued for Construction   N     -     
L9.05   MASTER SHRUBS LEGENDS     04/30/13    IFC - Issued for Construction   N
    -      L01-00   LANDSCAPE PLAN COVER SHEET     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   L01-01  
LANDSCAPE PLAN SHEET INDEX     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 134   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  LANDSCAPE LANDSCAPE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING L01-02   LANDSCAPE PLAN SHEET ORIENTATION PLAN    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING L01-03   LANDSCAPE PLAN FINISH SCHEDULE AND NOTES     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING L01-04   LANDSCAPE PLAN GENERAL CONSTRUCTION NOTES     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
L01-05   LANDSCAPE PLAN FINISH SCHEDULE WATER ELEMENTS     03/22/13    PROG -
PROGRESS DRAWING   N            -      L02-01   LANDSCAPE PLAN GENERAL
ARRANGEMENT PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING L02-02   LANDSCAPE PLAN GENERAL ARRANGEMENT
PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING L02-03   LANDSCAPE PLAN GENERAL ARRANGEMENT PLAN    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING L02-04   LANDSCAPE PLAN GENERAL ARRANGEMENT PLAN     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING L04-01   IRRIGATION MASTER PLAN LEGENDS AND NOTES     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
L04-02   IRRIGATION PLAN DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   IFC     04/30/13   IFC - Issued for Construction L04-03   IRRIGATION PLAN
DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13  
IFC - Issued for Construction L04-04   IRRIGATION PLAN DETAILS BOOSTER PUMP    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction L05-01   LANDSCAPE PLAN CONSTRUCTION DETAILS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction L05-02   LANDSCAPE PLAN CONSTRUCTION DETAILS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
L05-03   LANDSCAPE PLAN CONSTRUCTION DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L05-04  
LANDSCAPE PLAN CONSTRUCTION DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING L05-05   LANDSCAPE PLAN
CONSTRUCTION DETAILS     03/22/13    PROG - PROGRESS DRAWING   N            -   
  L06-00   IRRIGATION MASTER PLAN IN PROGRESS     02/20/13    PROG - PROGRESS
DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 135   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  LANDSCAPE LANDSCAPE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
L06-01   LANDSCAPE PLAN PLANTING PLAN AND LEGEND- TREES     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
L06-02   LANDSCAPE PLAN PLANTING PLAN AND LEGEND- TREES     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
L06-03   LANDSCAPE PLAN PLANTING PLAN AND LEGEND- TREES     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
L06-04   LANDSCAPE PLAN PLANTING PLAN AND LEGEND- TREES     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
L06-05   LANDSCAPE PLAN PLANTING PLAN AND LEGEND- TREES     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
L06-06   LANDSCAPE PLAN PLANTING PLAN AND LEGEND- TREES     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
L06-07   LANDSCAPE PLAN PLANTING PLAN AND LEGEND- TREES     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
L06-08   LANDSCAPE PLAN PLANTING PLAN AND LEGEND- TREES     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
L06-09   LANDSCAPE PLAN PLANTING PLAN AND LEGEND- TREES     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
L06-10   LANDSCAPE PLAN PLANTING PLAN AND LEGEND- TREES     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   PROG - PROGRESS DRAWING L06-11  
LANDSCAPE PLAN PLANTING PLAN AND LEGEND- TREES     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L06-12  
LANDSCAPE PLAN PLANTING PLAN AND LEGEND- TREES     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L06-13  
LANDSCAPE PLAN PLANTING PLAN AND LEGEND- TREES     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L06-14  
LANDSCAPE PLAN PLANTING PLAN AND LEGEND- TREES     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L07-01  
PLANTING PLAN AND LEGEND- SHRUBS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   IFC     04/30/13   IFC - Issued for Construction L07-02   PLANTING PLAN AND
LEGEND- SHRUBS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction L07-03   PLANTING PLAN AND LEGEND-
SHRUBS     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 136   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  LANDSCAPE LANDSCAPE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC     04/30/13   IFC -
Issued for Construction L07-05   PLANTING PLAN AND LEGEND- SHRUBS     02/20/13
   PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction L07-06   PLANTING PLAN AND LEGEND- SHRUBS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
L07-07   PLANTING PLAN AND LEGEND- SHRUBS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L07-08  
PLANTING PLAN AND LEGEND- SHRUBS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   IFC     04/30/13   IFC - Issued for Construction L07-09   PLANTING PLAN AND
LEGEND- SHRUBS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction L07-10   PLANTING PLAN AND LEGEND-
SHRUBS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC
- Issued for Construction L07-11   PLANTING PLAN AND LEGEND- SHRUBS     02/20/13
   PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction L07-12   PLANTING PLAN AND LEGEND- SHRUBS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
L07-13   PLANTING PLAN AND LEGEND- SHRUBS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L07-14  
PLANTING PLAN AND LEGEND- SHRUBS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   IFC     04/30/13   IFC - Issued for Construction L08-01   LANDSCAPE PLAN
POTTERY PLANTING DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC
    04/30/13   IFC - Issued for Construction L08-02   LANDSCAPE PLAN POTTERY
PLANTING DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction L08-03   LANDSCAPE PLAN POTTERY
PLANTING DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction L08-04   LANDSCAPE PLAN PLANTING PLAN
AND LEGEND- TREES     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING L09-01   LANDSCAPE PLAN PLANTING DETAILS  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction L09-02   LANDSCAPE PLAN PLANTING DETAILS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
L10.01   POTTERY PLANTING DETAILS     04/30/13    IFC - Issued for Construction
  N            - L10.02   POTTERY PLANTING DETAILS     04/30/13    IFC - Issued
for Construction   N

 

 

1 W.G.YATES & SONS CONST CO   Page 137   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  LANDSCAPE LANDSCAPE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                     -    L11.01   PLANTING
DETAILS     04/30/13    IFC - Issued for Construction   N       -    L11.02  
PLANTING DETAILS     04/30/13    IFC - Issued for Construction   N       -   
L11-01   LANDSCAPE PLAN PLANTING DETAILS DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING L11-02  
LANDSCAPE PLAN PLANTING DETAILS DETAILS     02/20/13    PROG - PROGRESS DRAWING
  Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING L3-00A   IRRIGATION
MASTER PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13
  IFC - Issued for Construction L3-00B   IRRIGATION MASTER PLAN     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction L3-00C   IRRIGATION MASTER PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L3-01A  
IRRIGATION PLAN TREES     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction L3-01B   IRRIGATION PLAN SHRUBS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction L3-02A   IRRIGATION PLAN TREES     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L3-02B  
IRRIGATION PLAN SHRUBS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC  
  04/30/13   IFC - Issued for Construction L3-03A   IRRIGATION PLAN TREES    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction L3-03B   IRRIGATION PLAN SHRUBS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L3-04A  
IRRIGATION PLAN TREES     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction L3-04B   IRRIGATION PLAN SHRUBS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction L3-05A   IRRIGATION PLAN TREES     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L3-05B  
IRRIGATION PLAN SHRUBS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC  
  04/30/13   IFC - Issued for Construction

 

 

1 W.G.YATES & SONS CONST CO   Page 138   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  LANDSCAPE LANDSCAPE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 L3-06A   IRRIGATION PLAN TREES
  02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/03/13   IFC - Issued
for Construction L3-06B   IRRIGATION PLAN SHRUBS   02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L3-07A  
IRRIGATION PLAN TREES   02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction L3-07B   IRRIGATION PLAN SHRUBS  
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction L3-08A   IRRIGATION PLAN TREES   02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L3-08B  
IRRIGATION PLAN SHRUBS   02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction L3-09A   IRRIGATION PLAN TREES  
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction L3-09B   IRRIGATION PLAN SHRUBS   02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L3-10A  
IRRIGATION PLAN TREES   02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction L3-10B   IRRIGATION PLAN SHRUBS  
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction L3-11A   IRRIGATION PLAN TREES   02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L3-11B  
IRRIGATION PLAN SHRUBS   02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction L3-12A   IRRIGATION PLAN TREES  
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction L3-12B   IRRIGATION PLAN SHRUBS   02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L3-13A  
IRRIGATION PLAN TREES   02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction L3-13B   IRRIGATION PLAN SHRUBS  
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction L3-14A   IRRIGATION PLAN TREES   02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction L3-14B  
IRRIGATION PLAN SHRUBS   02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 139   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  LANDSCAPE LANDSCAPE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC     04/30/13   IFC -
Issued for Construction   L6.01A   IRRIGATION PLAN- TREES     04/30/13    IFC -
Issued for Construction   N     -      L6.01B   IRRIGATION PLAN- SHRUBS    
04/30/13    IFC - Issued for Construction   N     -      L6.02A   IRRIGATION
PLAN- TREES     04/30/13    IFC - Issued for Construction   N     -      L6.02B
  IRRIGATION PLAN- SHRUBS     04/30/13    IFC - Issued for Construction   N    
-      L6.03A   IRRIGATION PLAN- TREES     04/30/13    IFC - Issued for
Construction   N     -      L6.03B   IRRIGATION PLAN- SHRUBS     04/30/13    IFC
- Issued for Construction   N     -      L6.04A   IRRIGATION PLAN- TREES    
04/30/13    IFC - Issued for Construction   N     -      L6.04B   IRRIGATION
PLAN- SHRUBS     04/30/13    IFC - Issued for Construction   N            -     
L07-01A   PLANTING PLAN AND LEGEND- SHRUBS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction   L07-04A  
PLANTING PLAN AND LEGEND- SHRUBS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   IFC     04/30/13   IFC - Issued for Construction   L07-04B   PLANTING PLAN
AND LEGEND- SHRUBS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction   L05-01(PL)   LANDSCAPE GENERAL
CONSTRUCTION DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C     03/22/13   PROG - PROGRESS DRAWING   L05-02(PL)   LANDSCAPE PLAN
CONSTRUCTION DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C     03/22/13   PROG - PROGRESS DRAWING   L05-03(PL)   LANDSCAPE PLAN
CONSTRUCTION DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C     03/22/13   PROG - PROGRESS DRAWING   L08-01(PL)   LANDSCAPE PLAN PLANTING
PLAN AND LEGEND- TREES     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING   L08-02(PL)   LANDSCAPE PLAN
PLANTING PLAN AND LEGEND- TREES     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   L08-03(PL)   LANDSCAPE
PLAN PLANTING PLAN AND LEGEND- TREES     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  

 

 

1 W.G.YATES & SONS CONST CO   Page 140   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  MARINE MARINE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 4381-A00   TABLE OF CONTENTS  
  02/20/13    PROG - PROGRESS DRAWING   N       -      4381-A10   HOLD PLAN    
02/20/13    PROG - PROGRESS DRAWING   N       -      4381-A11   COLUMN AND BASE
PLAN     02/20/13    PROG - PROGRESS DRAWING   N       -      4381-A12  
RESTRAINT ARRANGEMENT & DETAILS     02/20/13    PROG - PROGRESS DRAWING   N    
  -      4381-A15   TYPICAL SECTIONS     02/20/13    PROG - PROGRESS DRAWING   N
      -      4381-A16   PILASTER DETAILS     02/20/13    PROG - PROGRESS DRAWING
  N       -      4381-A25   KEEL SLAB DETAILS     02/20/13    PROG - PROGRESS
DRAWING   N       -      4381-A57   HOLD EXIT PLAN     02/20/13    PROG -
PROGRESS DRAWING   N       -      4381-E25   HOLD ELECTRICAL LIGHTING PLAN    
02/20/13    PROG - PROGRESS DRAWING   N       -      4381-F31   FENDER & ACCESS
PLAN     02/20/13    PROG - PROGRESS DRAWING   N       -      4381-F50   LOAD
SENSOR CABLE PLAN     02/20/13    PROG - PROGRESS DRAWING   N       -     
4381-M58   PADDLEWHEEL CONSTRUCTION DETAILS     02/20/13    PROG - PROGRESS
DRAWING   N       -      4381-P10   BILGE, FIRE MAN AND VENTS DIAGRAM    
02/20/13    PROG - PROGRESS DRAWING   N       -      4381-S65   CIP ELEVATOR
DETAILS     02/20/13    PROG - PROGRESS DRAWING   N       -      4381-A24.0  
MAIN DECK WAFER PLAN     02/20/13    PROG - PROGRESS DRAWING   N       -     
4381-A24.1   MAIN DECK STRUCTURAL SLAB     02/20/13    PROG - PROGRESS DRAWING  
N       -      4381-A37.0   PRECAST PANEL SCHEDULE     02/20/13    PROG -
PROGRESS DRAWING   N       -      4381-A37.1   PRECAST PANEL DETAILS    
02/20/13    PROG - PROGRESS DRAWING   N

 

 

1 W.G.YATES & SONS CONST CO   Page 141   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  MARINE MARINE DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                            -      4381-A37.2  
PRECAST PANEL DETAILS     02/20/13    PROG - PROGRESS DRAWING   N       -     
4381-A37.3   PRECAST PANEL DETAILS     02/20/13    PROG - PROGRESS DRAWING   N  
    -      4381-A37.4   PRECAST PANEL DETAILS     02/20/13    PROG - PROGRESS
DRAWING   N            -     

Drawing Type:  MECH/HVAC MECHANICAL/HVAC DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 M3-1-01   MECHANICAL ENLARGED
PLANS     02/20/13    PROG - PROGRESS DRAWING   N       -      M3-1-02  
MECHANICAL ENLARGED PLANS     03/22/13    PROG - PROGRESS DRAWING   N       -   
  M3-1-03   MECHANICAL ENLARGED PLANS     03/22/13    PROG - PROGRESS DRAWING  
N       -      M3-1-04   MECHANICAL ENLARGED PLANS     03/22/13    PROG -
PROGRESS DRAWING   N       -      M3-1-05   MECHANICAL ENLARGED PLANS    
03/22/13    PROG - PROGRESS DRAWING   N       -      M3-1-06   MECHANICAL
ENLARGED PLANS     03/22/13    PROG - PROGRESS DRAWING   N       -      M4-1-01
  MECHANICAL PIPING SCHEMATICS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   M4-1-02   MECHANICAL
PIPING SCHEMATICS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING   M4-1-03   MECHANICAL PIPING SCHEMATICS  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   M4-1-04   MECHANICAL PIPING SCHEMATICS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     02/20/13   PROG - PROGRESS DRAWING  
M4-1-05   MECHANICAL PIPING SCHEMATICS     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   M5-1-01   MECHANICAL
DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING   M5-1-02   MECHANICAL DETAILS     02/20/13
   PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 142   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  MECH/HVAC MECHANICAL/HVAC DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING M6-1-01   MECHANICAL DETAILS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
M6-1-02   MECHANICAL SCHEDULE     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING M6-1-03   MECHANICAL SCHEDULE  
  03/22/13    PROG - PROGRESS DRAWING   N       - M2-1-01A   LEVEL 1 CASINO
MECHANICAL PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-01B   LEVEL 1 CASINO
MECHANICAL PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-01C   LEVEL 1 CASINO
MECHANICAL PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-01D   LEVEL 1 CASINO
MECHANICAL PLAN- AREA D     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-01E   LEVEL 1 CASINO
MECHANICAL PLAN- AREA E     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-01F   LEVEL 1 CASINO
MECHANICAL PLAN- AREA F     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-01G   LEVEL 1 CASINO
MECHANICAL PLAN- AREA G     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-01H   LEVEL 1 CASINO
MECHANICAL PLAN- AREA H     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-01J   LEVEL 1 CASINO
MECHANICAL PLAN- AREA J     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-01K   LEVEL 1 CASINO
MECHANICAL PLAN- AREA K     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-01L   LEVEL 1 CASINO
MECHANICAL PLAN- AREA L     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-01M   LEVEL 1 CASINO
MECHANICAL PLAN- AREA M     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-01N   LEVEL 1 CASINO
MECHANICAL PLAN- AREA N     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-01P   LEVEL 1 CASINO
MECHANICAL PLAN- AREA P     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING

 

 

1 W.G.YATES & SONS CONST CO   Page 143   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  MECH/HVAC MECHANICAL/HVAC DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 M2-1-01Q   LEVEL 1 CASINO
MECHANICAL PLAN- AREA Q     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-03A   LEVEL 3 MECHANICAL PLAN-
AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13
  PROG - PROGRESS DRAWING M2-1-03B   LEVEL 3 MECHANICAL PLAN- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING M2-1-03C   LEVEL 3 MECHANICAL PLAN- AREA C     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
M2-1-03D   LEVEL 3 MECHANICAL PLAN- AREA D     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-03E  
LEVEL 3 MECHANICAL PLAN- AREA E     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-03G   LEVEL 3
MECHANICAL PLAN- AREA G     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-03H   LEVEL 3 MECHANICAL PLAN-
AREA H     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13
  PROG - PROGRESS DRAWING M2-1-03K   LEVEL 3 MECHANICAL PLAN- AREA K    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING M2-1-03L   LEVEL 3 MECHANICAL PLAN- AREA L     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
M2-1-04D   MECHANICAL LEVEL MECHANICAL PLAN- AREA D     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
M2-1-04E   MECHANICAL LEVEL MECHANICAL PLAN- AREA E     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
M2-1-04G   MECHANICAL LEVEL MECHANICAL PLAN- AREA G     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
M2-1-04H   MECHANICAL LEVEL MECHANICAL PLAN- AREA H     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
M2-1-06A   LEVEL 6 MECHANICAL PLAN- AREA A     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-06B  
LEVEL 6 MECHANICAL PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING M2-1-06C   LEVEL 6
MECHANICAL PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING M2-3-01D   ROOF MECHANICAL PLAN-
AREA D     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 144   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  MECH/HVAC MECHANICAL/HVAC DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING M2-3-01E   ROOF MECHANICAL PLAN- AREA E     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING M2-3-01F   ROOF MECHANICAL PLAN- AREA F     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING M2-3-01G  
ROOF MECHANICAL PLAN- AREA G     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING M2-3-01H   ROOF MECHANICAL
PLAN- AREA H     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING M2-3-01J   ROOF MECHANICAL PLAN- AREA J    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING M2-3-01K   ROOF MECHANICAL PLAN- AREA K     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
M2-3-01L   ROOF MECHANICAL PLAN- AREA L     02/20/13    PROG - PROGRESS DRAWING
  Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING M2-3-01M   ROOF
MECHANICAL PLAN- AREA M     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING M2-3-01N   ROOF MECHANICAL PLAN-
AREA N     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13
  PROG - PROGRESS DRAWING M2-3-01P   ROOF MECHANICAL PLAN- AREA P     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING M2-3-01Q   ROOF MECHANICAL PLAN- AREA Q     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING TM3-1-01  
MECHANICAL ENLARGED TYPICAL GUESTROOM PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction TM4-1-01  
MECHANICAL STAIR PRESSURIZATION RISERS- HOTEL     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction TM4-1-02  
MECHANICAL PIPE RISERS- HOTEL     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC
- Issued for Construction TM4-1-03   MECHANICAL PIPE RISERS- HOTEL     02/20/13
   PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction TM4-1-04  
MECHANICAL PIPE RISERS- HOTEL     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC
- Issued for Construction TM4-1-05   MECHANICAL EXHAUST RISERS AREA B&C    
02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 145   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  MECH/HVAC MECHANICAL/HVAC DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC     04/30/13   IFC -
Issued for Construction TM4-1-06   MECHANICAL SUPPLY RISER AREA B&C     02/20/13
   PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction TM4-1-07   MECHANICAL EXHAUST RISERS AREA A     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
TM4-1-08   MECHANICAL EXHAUST RISERS AREA A     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction TM6-1-01  
MECHANICAL SCHEDULES- HOTEL     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC
- Issued for Construction MU2-1-01B   LEVEL 1 CASINO MECHANICAL UNDERFLOOR PLAN-
AREA B     03/22/13    PROG - PROGRESS DRAWING   N            - MU2-1-01C  
LEVEL 1 CASINO MECHANICAL UNDERFLOOR PLAN- AREA C     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
MU2-1-01F   LEVEL 1 CASINO MECHANICAL UNDERFLOOR PLAN- AREA F     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING MU2-1-01J   LEVEL 1 CASINO MECHANICAL UNDERFLOOR PLAN- AREA J    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING MU2-1-01L   LEVEL 1 CASINO MECHANICAL UNDERFLOOR PLAN- AREA L  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING MU2-1-01M   LEVEL 1 CASINO MECHANICAL UNDERFLOOR PLAN- AREA M  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING MU2-1-01N   LEVEL 1 CASINO MECHANICAL UNDERFLOOR PLAN- AREA N  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING TM2-2-01A   LEVEL 1 CASINO MECHANICAL PLAN- AREA A     02/20/13
   PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13      IFC - Issued for Construction   TM2-2-01B  
LEVEL 1 CASINO MECHANICAL PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING  
Y   1    IFC     04/30/13   IFC - Issued for Construction TM2-2-01C   LEVEL 1
CASINO MECHANICAL PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1
   IFC     04/30/13   IFC - Issued for Construction TM2-2-02A   LEVEL 2
MECHANICAL PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC
- Issued for Construction TM2-2-02B   LEVEL 2 MECHANICAL PLAN- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction

 

 

1 W.G.YATES & SONS CONST CO   Page 146   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  MECH/HVAC MECHANICAL/HVAC DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 TM2-2-02C   LEVEL 2 MECHANICAL
PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13
  IFC - Issued for Construction TM2-2-03A   LEVEL 3 MECHANICAL PLAN- AREA A    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TM2-2-03B   LEVEL 3 MECHANICAL PLAN- AREA B     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction TM2-2-03C  
LEVEL 3 MECHANICAL PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1
   IFC     04/30/13   IFC - Issued for Construction TM2-2-05A   LEVEL 5
MECHANICAL PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC
- Issued for Construction TM2-2-05B   LEVEL 5 MECHANICAL PLAN- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TM2-2-05C   LEVEL 5 MECHANICAL PLAN- AREA C     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING   2    IFC
    04/30/13   IFC - Issued for Construction TM2-2-06A   LEVEL 6 MECHANICAL
PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3    
03/15/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction TM2-2-06B   LEVEL 6 MECHANICAL PLAN- AREA B     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING  
2    IFC     04/30/13   IFC - Issued for Construction TM2-2-06C   LEVEL 6
MECHANICAL PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC
- Issued for Construction TM2-2-07A   LEVEL 7 MECHANICAL PLAN- AREA A    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TM2-2-07B   LEVEL 7 MECHANICAL PLAN- AREA B     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING   2    IFC
    04/30/13   IFC - Issued for Construction TM2-2-07C   LEVEL 7 MECHANICAL
PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3    
03/15/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction TM2-2-08A   LEVEL 8-11 MECHANICAL PLAN- AREA A     02/20/13    PROG
- PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING

 

 

1 W.G.YATES & SONS CONST CO   Page 147   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  MECH/HVAC MECHANICAL/HVAC DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC     04/30/13   IFC -
Issued for Construction TM2-2-08B   LEVEL 8-11 MECHANICAL PLAN- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TM2-2-08C   LEVEL 8-11 MECHANICAL PLAN- AREA C     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING   2    IFC
    04/30/13   IFC - Issued for Construction TM2-2-12A   LEVEL 12 MECH
MECHANICAL PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC
- Issued for Construction TM2-2-12B   LEVEL 12 MECH MECHANICAL PLAN- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TM2-2-12C   LEVEL 12 MECH MECHANICAL PLAN- AREA C     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING  
2    IFC     04/30/13   IFC - Issued for Construction TM2-2-15B   LEVEL 15-22
MECHANICAL PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC
- Issued for Construction TM2-2-15C   LEVEL 15-22 MECHANICAL PLAN- AREA C    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG -
PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TM2-2-23B   LEVEL 23 MECHANICAL PLAN- AREA B     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING   2    IFC
    04/30/13   IFC - Issued for Construction TM2-2-23C   LEVEL 23 MECHANICAL
PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3    
03/15/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction TM2-2-24B   LEVEL 24 MECH MECHANICAL PLAN- AREA B     02/20/13   
PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction TM2-2-24C  
LEVEL 24 MECH MECHANICAL PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING  
Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING   2    IFC    
04/30/13   IFC - Issued for Construction TM2-4-01A   ROOF MECHANICAL PLAN TOWER
2- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   2    IFC     04/30/13  
IFC - Issued for Construction TM2-4-01B   ROOF MECHANICAL PLAN TOWER 1- AREA B  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG
- PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction

 

 

1 W.G.YATES & SONS CONST CO   Page 148   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  MECH/HVAC MECHANICAL/HVAC DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 TM2-4-01C   ROOF MECHANICAL
PLAN TOWER 1- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction

Drawing Type:  PLUMBING PLUMBING DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 P1-1-03   SITE PLAN    
02/20/13    PROG - PROGRESS DRAWING   N            -      P1-1-04   ENLARGED
SITE PLAN     02/20/13    PROG - PROGRESS DRAWING   N            -      P1-1-05
  PLUMBING OVERALL UNDERFLOOR PLAN     02/20/13    PROG - PROGRESS DRAWING   N  
         -      P4-1-01   DOMESTIC COLD WATER RISERS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   IFC - Issued for
Construction P4-1-02   DOMESTIC HOT WATER RISERS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   IFC - Issued for Construction
P4-1-03   FIRE RISER     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C     03/22/13   IFC - Issued for Construction P5-1-01   PLUMBING DETAILS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   IFC -
Issued for Construction P5-1-02   PLUMBING DETAILS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   IFC - Issued for
Construction P5-1-03   PLUMBING DETAILS     03/22/13    PROG - PROGRESS DRAWING
  N            -      GP2.1.01   1ST LEVEL GARAGE PLUMBING PLAN     02/20/13   
PROG - PROGRESS DRAWING   N            -      GP2.1.02   2ND LEVEL GARAGE
PLUMBING PLAN     02/20/13    PROG - PROGRESS DRAWING   N            -     
GP2.1.03   3RD LEVEL GARAGE PLUMBING PLAN     02/20/13    PROG - PROGRESS
DRAWING   N            -      GP2.1.04   4TH LEVEL GARAGE PLUMBING PLAN    
02/20/13    PROG - PROGRESS DRAWING   N            -      GP3.1.01   PLUMBING
DETAIL     02/20/13    PROG - PROGRESS DRAWING   N            -      GP4.1.02  
FIRE RISER     02/20/13    PROG - PROGRESS DRAWING   N

 

 

1 W.G.YATES & SONS CONST CO   Page 149   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  PLUMBING PLUMBING DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                            -      GP4.1.04  
STORM RISER   02/20/13    PROG - PROGRESS DRAWING   N            -      P2-1-01A
  LEVEL 1 CASINO FLOOR PLAN- AREA A   02/20/13    PROG - PROGRESS DRAWING   Y  
1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING P2-1-01B   LEVEL 1 CASINO
FLOOR PLAN- AREA B   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING P2-1-01C   LEVEL 1 CASINO FLOOR PLAN- AREA
C   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG
- PROGRESS DRAWING P2-1-01D   LEVEL 1 CASINO FLOOR PLAN- AREA D   02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING P2-1-01E   LEVEL 1 CASINO FLOOR PLAN- AREA E   02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
P2-1-01F   LEVEL 1 CASINO FLOOR PLAN- AREA F   02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING P2-1-01G  
LEVEL 1 CASINO FLOOR PLAN- AREA G   02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING P2-1-01H   LEVEL 1 CASINO
FLOOR PLAN- AREA H   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING P2-1-01J   LEVEL 1 CASINO FLOOR PLAN- AREA
J   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG
- PROGRESS DRAWING P2-1-01K   LEVEL 1 CASINO FLOOR PLAN- AREA K   02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING P2-1-01L   LEVEL 1 CASINO FLOOR PLAN- AREA L   02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
P2-1-01M   LEVEL 1 CASINO FLOOR PLAN- AREA M   02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING P2-1-01N  
LEVEL 1 CASINO FLOOR PLAN- AREA N   02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING P2-1-01P   LEVEL 1 CASINO
FLOOR PLAN- AREA P   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING P2-1-01Q   LEVEL 1 CASINO FLOOR PLAN- AREA
Q   02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG
- PROGRESS DRAWING P2-1-02A   LEVEL 3 FLOOR PLAN- AREA A   02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
P2-1-02B   LEVEL 3 FLOOR PLAN- AREA B   02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 150   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  PLUMBING PLUMBING DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING P2-1-02C   LEVEL 3 FLOOR PLAN- AREA C     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING P2-1-02D   LEVEL 3 FLOOR PLAN- AREA D     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING P2-1-02E  
LEVEL 3 FLOOR PLAN- AREA E     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING P2-1-02F   LEVEL 3 FLOOR PLAN-
AREA F     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13
  PROG - PROGRESS DRAWING P2-1-02G   LEVEL 3 FLOOR PLAN- AREA G     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING P2-1-02H   LEVEL 3 FLOOR PLAN- AREA H     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING P2-1-02J  
LEVEL 3 FLOOR PLAN- AREA J     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING P2-1-02K   LEVEL 3 FLOOR PLAN-
AREA K     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13
  PROG - PROGRESS DRAWING P2-1-02L   LEVEL 3 FLOOR PLAN- AREA L     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING P2-1-03D   LOW ROOF FLOOR PLAN- AREA D     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING P2-1-03E  
LOW ROOF FLOOR PLAN- AREA E     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING P2-1-03G   LOW ROOF FLOOR PLAN-
AREA G     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13
  PROG - PROGRESS DRAWING P2-1-03H   LOW ROOF FLOOR PLAN- AREA H     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING P2-1-04D   LEVEL MECHANICAL FLOOR PLAN- AREA D     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
P2-1-04E   LEVEL MECHANICAL FLOOR PLAN- AREA E     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING P2-1-04G  
LEVEL MECHANICAL FLOOR PLAN- AREA G     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING P2-1-04H   LEVEL
MECHANICAL FLOOR PLAN- AREA H     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING

 

 

1 W.G.YATES & SONS CONST CO   Page 151   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  PLUMBING PLUMBING DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 P2-3-01D   ROOF PLAN- AREA D  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING P2-3-01E   ROOF PLAN- AREA E     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING P2-3-01F  
ROOF PLAN- AREA F     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING P2-3-01G   ROOF PLAN- AREA G     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING P2-3-01H   ROOF PLAN- AREA H     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING P2-3-01J   ROOF PLAN-
AREA J     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13
  PROG - PROGRESS DRAWING P2-3-01K   ROOF PLAN- AREA K     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
P2-3-01L   ROOF PLAN- AREA L     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING P2-3-01M   ROOF PLAN- AREA M  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING P2-3-01N   ROOF PLAN- AREA N     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING P2-3-01P  
ROOF PLAN- AREA P     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING P2-3-01Q   ROOF PLAN- AREA Q     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING GP2.1.01A   LEVEL EXIT RAMP GARAGE PLUMBING PLAN     02/20/13    PROG -
PROGRESS DRAWING   N            -      GPU2.0.01   1ST LEVEL GARAGE UNDERFLOOR
PLUMBING PLAN     02/20/13    PROG - PROGRESS DRAWING   N            -     
PU2-1-01A   LEVEL 1 CASINO FLOOR PLAN- AREA A     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING PU2-1-01B  
LEVEL 1 CASINO FLOOR PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y  
1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING PU2-1-01C   LEVEL 1 CASINO
FLOOR PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C
    03/22/13   PROG - PROGRESS DRAWING PU2-1-01D   LEVEL 1 CASINO FLOOR PLAN-
AREA D     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 152   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  PLUMBING PLUMBING DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING   PU2-1-01E   LEVEL 1 CASINO FLOOR PLAN- AREA E    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   PU2-1-01F   LEVEL 1 CASINO FLOOR PLAN- AREA F     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   PU2-1-01G   LEVEL 1 CASINO FLOOR PLAN- AREA G     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  
PU2-1-01H   LEVEL 1 CASINO FLOOR PLAN- AREA H     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   PU2-1-01J
  LEVEL 1 CASINO FLOOR PLAN- AREA J     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   PU2-1-01K   LEVEL 1
CASINO FLOOR PLAN- AREA K     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING   PU2-1-01L   LEVEL 1 CASINO FLOOR
PLAN- AREA L     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING   PU2-1-01M   LEVEL 1 CASINO FLOOR PLAN-
AREA M     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13
  PROG - PROGRESS DRAWING   PU2-1-01N   LEVEL 1 CASINO FLOOR PLAN- AREA N    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   PU2-1-01P   LEVEL 1 CASINO FLOOR PLAN- AREA P     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING   PU2-1-01Q   LEVEL 1 CASINO FLOOR PLAN- AREA Q     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING  
TP2-2-01A   LEVEL 1 CASINO PLUMBING PLAN- AREA A     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING     2   
IFC     04/30/13   IFC - Issued for Construction   TP2-2-01B   LEVEL 1 CASINO
PLUMBING PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction   TP2-2-01C   LEVEL 1 CASINO PLUMBING
PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13
  IFC - Issued for Construction   TP2-2-02A   LEVEL 2 PLUMBING PLAN- AREA A    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
TP2-2-02B   LEVEL 2 PLUMBING PLAN- AREA B     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction   TP2-2-02C
  LEVEL 2 PLUMBING PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 153   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  PLUMBING PLUMBING DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC     04/30/13   IFC -
Issued for Construction   TP2-2-03A   LEVEL 3 PLUMBING PLAN- AREA A     02/20/13
   PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS
DRAWING     2    IFC     04/30/13   IFC - Issued for Construction   TP2-2-03B  
LEVEL 3 PLUMBING PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   TP2-2-03C   LEVEL 3 PLUMBING PLAN- AREA C    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
TP2-2-05A   LEVEL 5 PLUMBING PLAN- AREA A     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING     2   
IFC     04/30/13   IFC - Issued for Construction   TP2-2-05B   LEVEL 5 PLUMBING
PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3    
03/15/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   TP2-2-05C   LEVEL 5 PLUMBING PLAN- AREA C     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING  
  2    IFC     04/30/13   IFC - Issued for Construction   TP2-2-06A   LEVEL 6
PLUMBING PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   TP2-2-06B   LEVEL 6 PLUMBING PLAN- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
TP2-2-06C   LEVEL 6 PLUMBING PLAN- AREA C     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING     2   
IFC     04/30/13   IFC - Issued for Construction   TP2-2-07A   LEVEL 7-9
PLUMBING PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   TP2-2-07B   LEVEL 7-11 PLUMBING PLAN- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
TP2-2-07C   LEVEL 7-11 PLUMBING PLAN- AREA C     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING     2   
IFC     04/30/13   IFC - Issued for Construction   TP2-2-10A   LEVEL 10 PLUMBING
PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3    
03/15/13   PROG - PROGRESS DRAWING  

 

 

1 W.G.YATES & SONS CONST CO   Page 154   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  PLUMBING PLUMBING DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC     04/30/13   IFC -
Issued for Construction   TP2-2-11A   LEVEL 11 PLUMBING PLAN- AREA A    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
TP2-2-12A   LEVEL 12 MECH PLUMBING PLAN- AREA A     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING     2   
IFC     04/30/13   IFC - Issued for Construction   TP2-2-12B   LEVEL 12 PLUMBING
PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3    
03/15/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   TP2-2-12C   LEVEL 12 PLUMBING PLAN- AREA C     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING  
  2    IFC     04/30/13   IFC - Issued for Construction   TP2-2-15B   LEVEL 15
PLUMBING PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   TP2-2-15C   LEVEL 15 PLUMBING PLAN- AREA C    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
TP2-2-16B   LEVEL 16 PLUMBING PLAN- AREA B     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING     2   
IFC     04/30/13   IFC - Issued for Construction   TP2-2-16C   LEVEL 16 PLUMBING
PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3    
03/15/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   TP2-2-17B   LEVEL 17 PLUMBING PLAN- AREA B     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING  
  2    IFC     04/30/13   IFC - Issued for Construction   TP2-2-17C   LEVEL 17
PLUMBING PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   TP2-2-22B   LEVEL 22 PLUMBING PLAN- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
TP2-2-22C   LEVEL 22 PLUMBING PLAN- AREA C     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING     2   
IFC     04/30/13   IFC - Issued for Construction   TP2-2-23B   LEVEL 23 PLUMBING
PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3    
03/15/13   PROG - PROGRESS DRAWING  

 

 

1 W.G.YATES & SONS CONST CO   Page 155   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  PLUMBING PLUMBING DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    IFC     04/30/13   IFC -
Issued for Construction TP2-2-23C   LEVEL 23 PLUMBING PLAN- AREA C     02/20/13
   PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS
DRAWING   2    IFC     04/30/13   IFC - Issued for Construction TP2-2-24B  
LEVEL 24 MECH PLUMBING PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y
  1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13
  IFC - Issued for Construction TP2-2-24C   LEVEL 24 MECH PLUMBING PLAN- AREA C
    02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13  
PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for Construction
TP2-4-01A   ROOF PLUMBING PLAN TOWER 2- AREA A     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING   2    IFC
    04/30/13   IFC - Issued for Construction TP2-4-01B   ROOF PLUMBING PLAN
TOWER 1- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3  
  03/15/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction TP2-4-01C   ROOF PLUMBING PLAN TOWER 1- AREA C     02/20/13    PROG
- PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING
  2    IFC     04/30/13   IFC - Issued for Construction TP4-1-01A   PLUMBING
SANITARY RISER     03/15/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction TP4-1-01B   PLUMBING SANITARY RISER    
03/15/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction TP2-4-1-01   PLUMBING SANITARY RISER     02/20/13    PROG -
PROGRESS DRAWING   Y   1    BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING  
2    IFC     04/30/13   IFC - Issued for Construction TP2-4-1-02   PLUMBING
DOMESTIC WATER RISER     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction TPU2-2-01A   LEVEL 1 CASINO UNDERFLOOR
PLUMBING PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 3     03/15/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC
- Issued for Construction TPU2-2-01B   LEVEL 1 CASINO UNDERFLOOR PLUMBING PLAN-
AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC
- Issued for Construction TPU2-2-01C   LEVEL 1 CASINO UNDERFLOOR PLUMBING PLAN-
AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC
- Issued for Construction

 

 

1 W.G.YATES & SONS CONST CO   Page 156   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  STRUC STRUCTURAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 LS0-00   STRUCTURAL COVER SHEET
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG
- PROGRESS DRAWING BS0-0-00   COVER SHEET     02/20/13    PROG - PROGRESS
DRAWING   N            - BS0-1-01   GENERAL NOTES AND DESIGN CRITERIA    
02/20/13    PROG - PROGRESS DRAWING   N            - BS0-1-02   LOADING MAPS    
02/20/13    PROG - PROGRESS DRAWING   N            - BS0-1-03   ROOF DECK
SCHEDULE     02/20/13    PROG - PROGRESS DRAWING   N            - BS1-0-00  
LEVEL 1 CASINO COLUMN LOADS     02/20/13    PROG - PROGRESS DRAWING   N         
  - BS2-1-01   LEVEL 1-FRAMING PLAN     02/20/13    PROG - PROGRESS DRAWING   N
           - BS2-1-02   LEVEL 3 FRAMING PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    REVISED GMP DRAWINGS     03/22/13   PROG - PROGRESS DRAWING
BS2-1-03   LOW ROOF FRAMING PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1
   REVISED GMP     03/22/13   PROG - PROGRESS DRAWING BS2-1-04   BALLROOM
CEILING FRAMING PLAN     02/20/13    PROG - PROGRESS DRAWING   N            -
BS2-1-05   MECH ROOF FRAMING PLAN     02/20/13    PROG - PROGRESS DRAWING   Y  
1    REVISED GMP     03/22/13   PROG - PROGRESS DRAWING BS2-1-06   HIGH ROOF
FRAMING PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    REVISED GMP    
03/22/13   PROG - PROGRESS DRAWING BS4-1-01   COLUMN SCHEDULE     02/20/13   
PROG - PROGRESS DRAWING   N            - BS4-1-02   COLUMN DETAILS AND SECTIONS
    02/20/13    PROG - PROGRESS DRAWING   N            - BS4-2-01   BRACED FRAME
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   N            - BS4-2-02  
BRACED FRAME ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   N            -
BS5-1-01   STEEL TRUSS ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   N  
         - BS5-1-02   STEEL TRUSS ELEVATIONS     02/20/13    PROG - PROGRESS
DRAWING   N

 

 

1 W.G.YATES & SONS CONST CO   Page 157   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  STRUC STRUCTURAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                            - BS5-1-03   STEEL
TRUSS SECTIONS AND DETAILS     02/20/13    PROG - PROGRESS DRAWING   N         
  - BS8-1-01   TYPICAL STEEL FRAMING DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    REVISED GMP     03/22/13   PROG - PROGRESS DRAWING BS8-1-02  
TYPICAL STEEL FRAIMING DETAILS     02/20/13    PROG - PROGRESS DRAWING   N     
      - GS0-0-00   COVER SHEET     02/20/13    PROG - PROGRESS DRAWING   N     
      - GS0-1-01   GENERAL NOTES AND DESIGN CRITERIA     02/20/13    PROG -
PROGRESS DRAWING   N            - GS0-1-05   LAP SPLICE SCHEDULES     02/20/13
   PROG - PROGRESS DRAWING   N            - GS2-0-01   FOUNDATION PILING PLAN  
  02/20/13    PROG - PROGRESS DRAWING   N            - GS2-1-01   LEVEL 1
FRAMING PLAN     02/20/13    PROG - PROGRESS DRAWING   N            - GS2-1-02  
EXTERIOR WALKWAY REINFORCING PLAN     02/20/13    PROG - PROGRESS DRAWING   N  
         - GS2-1-03   RAMP REINFORCING PLAN     02/20/13    PROG - PROGRESS
DRAWING   N            - GS2-2-02   LEVEL 2 FRAMING PLAN     02/20/13    PROG -
PROGRESS DRAWING   N            - GS2-2-03   LEVEL 3 FRAMING PLAN     02/20/13
   PROG - PROGRESS DRAWING   N            - GS2-2-04   LEVEL 4 FRAMING PLAN    
02/20/13    PROG - PROGRESS DRAWING   N            - GS3-1-01   ENLARGED PILE
CAP PLANS     02/20/13    PROG - PROGRESS DRAWING   N            - GS6-0-01  
CONCRETE BEAM ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   N           
- GS6-0-02   CONCRETE BEAM ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING  
N            - LS0-1-01   GENERAL NOTES AND DESIGN CRITERIA     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
LS0-1-02   GENERAL NOTES & ABBREVIATIONS     02/20/13    PROG - PROGRESS DRAWING
  Y

 

 

1 W.G.YATES & SONS CONST CO   Page 158   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  STRUC STRUCTURAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING LS0-1-03   ROOF DECT ATTACHMENT PLAN     02/20/13   
PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING LS0-1-04   WIND LOAD DIAGRAMS     02/20/13    PROG - PROGRESS DRAWING  
Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING LS0-1-05   LAP
SPLICING SCHEDULE     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C  
  03/22/13   PROG - PROGRESS DRAWING LS2-1-01   LEVEL 1 OVERALL PLAN    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING LS2-2-01   LEVEL 3 PLAN     02/20/13    PROG - PROGRESS DRAWING
  Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING LS2-7-01   MISC
GALLERIA FRAMIN GPLANS AND COOLING TOWER FRM PLN & DTL     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
LS2-7-02   ROOF SCREEN WALL FRAMING PLAN & DETAIL     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
LS2-7-03   GALLERIA FRAMING PLANS     03/22/13    PROG - PROGRESS DRAWING   N  
         - LS3-0-01   PILE CAP PLANS     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING LS3-1-01   FOUNDATION
SECTIONS AND DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C     03/22/13   PROG - PROGRESS DRAWING LS3-1-02   FOUNDATION SECTIONS AND
DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING LS3-1-03   FOUNDATION SECTIONS AND DETAILS  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING LS3-1-04   FOUNDATION SECTIONS AND DETAILS     02/20/13    PROG
- PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
LS3-1-05   FOUNDATION SECTIONS AND DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13  

PROG - PROGRESS DRAWING

LS3-1-06   FOUNDATION SECTIONS AND DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING LS3-1-07  
FOUNDATION SECTIONS AND DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   41
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING LS3-1-08   CONCRETE WALL
ELEVATIONS     03/22/13    PROG - PROGRESS DRAWING   N

 

 

1 W.G.YATES & SONS CONST CO   Page 159   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  STRUC STRUCTURAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                            - LS4-0-01  
ELEVATOR WALL ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING LS4-0-02   ELEVATOR AND STAIR
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING LS4-1-01   SHEAR WALL SECTIONS     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING LS5-0-01   COLUMN ELEVATIONS AND DETAILS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING LS6-0-01  
CONCRETE BEAM ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP
ADD C     03/22/13   PROG - PROGRESS DRAWING LS6-0-02   CONCRETE BEAM ELEVATIONS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG
- PROGRESS DRAWING LS6-0-03   CONCRETE BEAM ELEVATIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
LS6-0-04   CONCRETE BEAM ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING LS6-0-05   CONCRETE BEAM
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING LS6-0-06   CONCRETE BEAM ELEVATIONS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING LS6-0-07   CONCRETE BEAM ELEVATIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
LS6-0-08   CONCRETE BEAM ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING LS6-0-09   CONCRETE BEAM
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING LS7-1-02   BRACED FRAME ELEVATIONS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING LS7-1-03   BRACED FRAME ELEVATIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
LS7-1-07   BRACED FRAME ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y  
1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING LS7-2-01   TRUSS-FRAME
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING LS7-2-02   TRUSS/FRAME ELEVATIONS    
02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 160   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  STRUC STRUCTURAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING LS7-2-03   TRUSS/FRAME ELEVATIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
LS7-3-01   COLUMN BASE PLATE DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y
  1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING LS8-1-01   TYPICAL STEEL
FRAMING DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING LS8-1-02   TYPICAL STEEL FRAMING DETAILS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING LS8-1-03   STEEL FRAMING DETAILS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
LS8-1-04   STEEL FRAMING DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   GMP ADD C     03/22/13   PROG - PROGRESS DRAWING LS8-3-04   BRACED FRAME AND
TRUSS DETAILS AND SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING MP1-0-00   MATER PILE CAP PLAN
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG
- PROGRESS DRAWING TS0-0-00   COVER SHEET     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction TS0-0-02  
GENERAL NOTES & ABBREVIATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction TS0-1-01   GENERAL NOTES AND
DESIGN CRITERIA     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction TS0-1-05   LAP SPLICE SCHEDULE    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction TS2-2-01   LEVEL 1 PLAN     02/20/13    PROG - PROGRESS DRAWING
  Y   1    IFC     04/30/13   IFC - Issued for Construction TS2-2-02   LEVEL 2
PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC -
Issued for Construction TS2-2-03   LEVEL 3 PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction TS2-2-05  
LEVEL 5 PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13
  IFC - Issued for Construction TS2-2-06   LEVEL 6 PLAN     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction

 

 

1 W.G.YATES & SONS CONST CO   Page 161   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  STRUC STRUCTURAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 TS2-2-07   LEVEL 7 PLAN    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction TS2-2-08   LEVEL 8-11 PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction TS2-2-12  
LEVEL 12 PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction TS2-2-13   LEVEL 13 PLAN     02/20/13
   PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction TS2-2-15   ROOF T2/LEVEL 15-22 PLAN     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction TS2-2-23  
LEVEL 23 PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction TS2-2-24   LEVEL 24- MECHANICAL PLAN  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction TS2-3-02   ROOF T1 PLAN     02/20/13    PROG - PROGRESS DRAWING
  Y   1    IFC     04/30/13   IFC - Issued for Construction TS2-4-01   CUPOLA
STEEL FRAMING PLANS AND DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   IFC     04/30/13   IFC - Issued for Construction TS3-0-01   PILE CAP PLANS  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction TS3-0-02   PILE CAP PLANS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction TS3-0-03  
PILE CAP PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction TS3-0-04   PLIE CAP BOTTOM
REINFORCEMENT PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction TS3-0-05   PILE CAP TOP REINFORCEMENT
PLAN     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC -
Issued for Construction TS3-0-06   PILE CAP PLANS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
TS3-0-07   PILE CAP PLANS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC
    04/30/13   IFC - Issued for Construction TS3-1-01   FOUNDATION SECTIONS AND
DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13  
IFC - Issued for Construction TS3-1-02   FOUNDATION SECTIONS AND DETAILS    
02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 162   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  STRUC STRUCTURAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC     04/30/13   IFC -
Issued for Construction TS3-1-03   FOUNDATION SECTIONS AND DETAILS     02/20/13
   PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction TS4.2.02   COUPLING BEAM DETAILS     03/06/13    PROG - PROGRESS
DRAWING   N            - TS4-0-01   SHEARWALL ELEVATIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
TS4-0-02   SHEARWALL ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   IFC     04/30/13   IFC - Issued for Construction TS4-0-03   SHEARWALL
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13  
IFC - Issued for Construction TS4-0-04   SHEARWALL ELEVATIONS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction TS4-0-05   SHEARWALL ELEVATIONS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction TS4-0-06  
SHEARWALL ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction TS4-1-01   SHEARWALL SECTIONS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction TS4-1-02   SHEARWALL SECTIONS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction TS4-1-03  
SHEARWALL SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction TS4-1-04   SHEARWALL SECTIONS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction TS4-1-05   SHEARWALL SECTIONS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction TS4-1-06  
SHEARWALL SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction TS4-1-07   SHEARWALL SECTIONS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction TS4-2-01   COUPLING BEAM DETAILS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
TS4-2-02   COUPLING BEAM DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1
   IFC     04/30/13   IFC - Issued for Construction TS5-0-01   COLUMN ELEVATIONS
    02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 163   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  STRUC STRUCTURAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC     04/30/13   IFC -
Issued for Construction TS5-0-02   COLUMN ELEVATIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
TS5-0-03   COLUMN ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction TS5-1-01   COLUMN SECTIONS    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction TS6.0.02   CONCRETE BEAM ELEVATIONS     03/06/13    PROG -
PROGRESS DRAWING   N            - TS6.1.01   BEAM AND SLAB SECTIONS     03/06/13
   PROG - PROGRESS DRAWING   N            - TS6.1.02   BEAM AND SLAB SECTIONS  
  03/06/13    PROG - PROGRESS DRAWING   N            - TS6-0-01   CONCRETE BEAM
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 3    
03/15/13   PROG - PROGRESS DRAWING   2    IFC     04/30/13   IFC - Issued for
Construction TS6-0-02   CONCRETE BEAM ELEVATIONS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 1     03/15/13   PROG - PROGRESS DRAWING   2    IFC
    04/30/13   IFC - Issued for Construction TS6-0-03   CONCRETE BEAM ELEVATIONS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC -
Issued for Construction TS6-0-04   CONCRETE BEAM ELEVATIONS     02/20/13    PROG
- PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction  
2    IFC     04/30/13   IFC - Issued for Construction TS6-0-05   CONCRETE BEAM
ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13  
IFC - Issued for Construction TS6-0-06   CONCRETE BEAM SECTIONS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction TS6-0-07   CONCRETE BEAM SECTIONS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction TS6-0-08  
CONCRETE BEAM ELEVATIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC
    04/30/13   IFC - Issued for Construction TS6-0-09   CONCRETE BEAM ELEVATIONS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC -
Issued for Construction TS6-1-01   BEAM AND SLAB SECTIONS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction

 

 

1 W.G.YATES & SONS CONST CO   Page 164   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  STRUC STRUCTURAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                 TS6-1-02   BEAM AND SLAB
SECTIONS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13  
IFC - Issued for Construction TS6-1-03   BEAM AND SLAB SECTIONS     04/30/13   
IFC - Issued for Construction   N            - TS7-0-01   TYPICAL CMU WALL
SECTIONS AND DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction TS7-0-02   TYPICAL CONCRETE SECTIONS
AND DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13
  IFC - Issued for Construction TS7-0-03   POST-TENSIONING SECTIONS AND DETAILS
    02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC -
Issued for Construction TS7-0-04   STUD RAIL DETAILS     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction
TS7-0-05   STUD RAIL DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1   
IFC     04/30/13   IFC - Issued for Construction TS7-0-06   CONCRETE SECTIONS
AND DETAILS     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13
  IFC - Issued for Construction TS8-0-01   TYPICAL STEEL DETAILS     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction LS2-1-01F   LEVEL 1 FRAMING PLAN- AREA F     02/20/13    PROG -
PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING
LS2-1-01J   LEVEL 1 FRAMING PLAN- AREA J     02/20/13    PROG - PROGRESS DRAWING
  Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING LS2-1-01K   LEVEL 1
FRAMING PLAN- AREA K     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD
C     03/22/13   PROG - PROGRESS DRAWING LS2-1-01L   LEVEL 1 FRAMING PLAN-
AREA L     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13
  PROG - PROGRESS DRAWING LS2-1-01M   LEVEL 1 FRAMING PLAN- AREA M     02/20/13
   PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS
DRAWING LS2-1-01N   LEVEL 1 FRAMING PLAN- AREA N     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING LS2-1-01P  
LEVEL 1 FRAMING PLAN- AREA P     02/20/13    PROG - PROGRESS DRAWING   Y   1   
GMP ADD C     03/22/13   PROG - PROGRESS DRAWING LS2-1-01Q   LEVEL 1 FRAMING
PLAN- AREA 1     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C    
03/22/13   PROG - PROGRESS DRAWING LS2-2-01F   PORTE COCHERE FRAMING PLAN
(EL.36’)- AREA F     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 165   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  STRUC STRUCTURAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING LS2-2-01J   PORTE COCHETE FRAMING PLAN (EL.36’)- AREA J
    02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG
- PROGRESS DRAWING LS2-2-01K   LEVEL 3/LOW ROOF FRAMING PLAN (EL. 36’&35’)- AREA
K     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13  
PROG - PROGRESS DRAWING LS2-2-01L   LEVEL 3/LOW ROOF FRAMING PLAN (EL. 36’&35’)-
AREA L     02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13
  PROG - PROGRESS DRAWING   LS2-2-01M   LOW ROOF FRAMING PLAN (EL.35’)- AREA M  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   LS2-2-01N   LOW ROOF FRAMING PLAN (EL.35’ & 29037’)- AREA N  
  02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   LS2-2-01P   LOW ROOF FRAMING PLAN (EL.35’)- AREA P    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   LS2-2-01Q   LOW ROOF FRAMING PLAN (EL.35’)- AREA Q    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   LS2-3-01F   PORTE COCHERE FRAMING PLAN (EL.38’)- AREA F    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   LS2-3-01J   PORTE COCHERE FRAMING PLAN (EL.38’)- AREA J    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   LS2-4-01F   PORTE COCHERE FRAMING PLAN (EL.43.0’)- AREA F    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   LS2-4-01J   PORTE COCHERE FRAMING PLAN (EL.43.0’)- AREA J    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   LS2-5-01F   GALLERIA FRAMING PLANS (EL.45.67’)- AREA F    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   LS2-6-01K   HIGH ROOF FRAMING PLAN (EL.60’)- AREA K    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   LS2-6-01L   HIGH ROOF FRAMING PLAN (EL.60’)- AREA L    
02/20/13    PROG - PROGRESS DRAWING   Y   1    GMP ADD C     03/22/13   PROG -
PROGRESS DRAWING   LS6-01-01   CONCRETE SECTIONS     02/20/13    PROG - PROGRESS
DRAWING   Y   1    GMP ADD C     03/22/13   PROG - PROGRESS DRAWING   TS2-2-01A
  LEVEL 1 FOUNDATION & FRAMING PLAN- AREA A     02/20/13    PROG - PROGRESS
DRAWING   Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING     2   
IFC     04/30/13   IFC - Issued for Construction TS2-2-01B   LEVEL 1 FOUNDATION
& FRAMING PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING  

 

 

1 W.G.YATES & SONS CONST CO   Page 166   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  STRUC STRUCTURAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   2    BULLETIN 3     03/15/13
  PROG - PROGRESS DRAWING   3    IFC     04/30/13   IFC - Issued for
Construction   TS2-2-01C   LEVEL 1 FOUNDATION & FRAMING PLAN- AREA C    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
TS2-2-02A   LEVEL 2 FRAMING PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING
  Y   1    IFC     04/30/13   IFC - Issued for Construction   TS2-2-02B   LEVEL
2 FOUNDATION & FRAMING PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING   Y
  1    IFC     04/30/13   IFC - Issued for Construction   TS2-2-02C   LEVEL 2
FRAMING PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction   TS2-2-03A   LEVEL 3 FRAMING PLAN-
AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC
- Issued for Construction   TS2-2-03B   LEVEL 3 FRAMING PLAN- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2     03/06/13   PROG -
PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for Construction  
TS2-2-03C   LEVEL 3 FRAMING PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING
  Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING     2    IFC    
04/30/13   IFC - Issued for Construction   TS2-2-05A   LEVEL 5 FRAMING PLAN-
AREA A     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC
- Issued for Construction   TS2-2-05B   LEVEL 5 FRAMING PLAN- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction   TS2-2-06A   LEVEL 6 FRAMING PLAN- AREA A     02/20/13    PROG
- PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction  
TS2-2-06B   LEVEL 6 FRAMING PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING
  Y   1    BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING     2    IFC    
04/30/13   IFC - Issued for Construction   TS2-2-06C   LEVEL 6 FRAMING PLAN-
AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    BULLETIN 2    
03/06/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13   IFC - Issued for
Construction   TS2-2-07A   LEVEL 7 FRAMING PLAN- AREA A     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction  
TS2-2-07B   LEVEL 7 FRAMING PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING
  Y   1    IFC     04/30/13   IFC - Issued for Construction   TS2-2-07C   LEVEL
7 FRAMING PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC  
  04/30/13   IFC - Issued for Construction   TS2-2-08A   LEVEL 8-11 FRAMING
PLAN- AREA A     02/20/13    PROG - PROGRESS DRAWING   Y

 

 

1 W.G.YATES & SONS CONST CO   Page 167   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

Projects: 53243- - 53243-    Types: First - Last    Drawings: First - Last All
Dates                                     Show Revisions: Y

Project:  53243- AMERISTAR; LAKE CHARLES, LA

Drawing Type:  STRUC STRUCTURAL DRAWINGS

 

Drawing                    Issued Date    Status   Revisions     Sent Date   
Signed Date   Sent to Firm   Sent to Contact        Distribution Notes         
Revision              Rev’d Date                   1    IFC     04/30/13   IFC -
Issued for Construction   TS2-2-08B   LEVEL 8-11 FRAMING PLAN- AREA B    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction   TS2-2-08C   LEVEL 8-11 FRAMING PLAN- AREA C     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction   TS2-2-12A   LEVEL 12 MECH FRAMING PLAN- AREA A     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction   TS2-2-12B   LEVEL 12 FRAMING PLAN- AREA B     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction  
TS2-2-12C   LEVEL 12 FRAMING PLAN- AREA C     02/20/13    PROG - PROGRESS
DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction   TS2-2-15B
  LEVEL 15-22 FRAMING PLAN AREA- B     02/20/13    PROG - PROGRESS DRAWING   Y  
1    IFC     04/30/13   IFC - Issued for Construction   TS2-2-15C   LEVEL 15-22
FRAMING PLAN AREA- C     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC    
04/30/13   IFC - Issued for Construction   TS2-2-23B   LEVEL 23 FRAMING PLAN-
AREA B     02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC
- Issued for Construction   TS2-2-23C   LEVEL 23 FRAMING PLAN- AREA C    
02/20/13    PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued
for Construction   TS2-2-24B   LEVEL 24 MECH FRAMING PLAN- AREA B     02/20/13
   PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction   TS2-2-24C   LEVEL 24 MECH FRAMING PLAN- AREA C     02/20/13   
PROG - PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for
Construction   TS2-3-01A   ROOF T2 FRAMING PLAN AREA A     02/20/13    PROG -
PROGRESS DRAWING   Y   1    IFC     04/30/13   IFC - Issued for Construction  
TS2-3-02B   ROOF T1 FRAMING PLAN- AREA B     02/20/13    PROG - PROGRESS DRAWING
  Y   1    IFC     04/30/13   IFC - Issued for Construction   TS2-3-02C   ROOF
T1 FRAMING PLAN- AREA C     02/20/13    PROG - PROGRESS DRAWING   Y   1   
BULLETIN 2     03/06/13   PROG - PROGRESS DRAWING     2    IFC     04/30/13  
IFC - Issued for Construction   TS-8-0-02   ELEVATOR GUIDE RAIL SUPPORT FRAMING
    04/30/13    IFC - Issued for Construction   N            -     

 

 

1 W.G.YATES & SONS CONST CO   Page 168   07/22/13 03:22:40 PM Date Format -
MM/DD/YY     PMDrawingLog.rpt